Exhibit 10.2
 
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
October 13, 2009
among
INTERNATIONAL LEASE FINANCE CORPORATION, as Parent Borrower
STATES AIRCRAFT, INC., as U.S. Subsidiary Borrower,
SHREWSBURY AIRCRAFT LEASING LIMITED, as Irish Subsidiary
Borrower,
TOP AIRCRAFT, INC., as a Guarantor,
ILFC IRELAND LIMITED, ILFC FRANCE S.A.R.L. and ILFC LABUAN
LTD., as Intermediate Lessees,
AIG FUNDING, INC., as Lender,
and
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
as Security Trustee
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
 

              Page  
 
        ARTICLE 1
Definitions

 
       
Section 1.01. Defined Terms
    2  
Section 1.02. Terms Generally
    33  
Section 1.03. Accounting Terms; Changes in GAAP
    33  
 
        ARTICLE 2
The Credits

 
       
Section 2.01. [Intentionally Omitted]
    33  
Section 2.02. [Intentionally Omitted]
    34  
Section 2.03. [Intentionally Omitted]
    34  
Section 2.04. Interest
    34  
Section 2.05. Payment at Maturity; Evidence of Debt
    34  
Section 2.06. [Intentionally Omitted]
    35  
Section 2.07. Optional and Mandatory Prepayments
    35  
Section 2.08. [Intentionally Omitted]
    37  
Section 2.09. Taxes
    37  
Section 2.10. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    39  
Section 2.11. Collection Accounts
    39  
Section 2.12. Transfer of Pool Aircraft to Another Borrower; Removal of Pool
Aircraft from the Designated Pool; Intermediate Lessees; Designated Borrowers
    40  
Section 2.13. Restructuring
    48  
Section 2.14. Release Of Initial Intermediate Lessees
    48  
Section 2.15. Release Of Supplemental Pool Aircraft From The Designated Pool
    48  
 
        ARTICLE 3
Representations and Warranties

 
       
Section 3.01. Organization, etc.
    49  
Section 3.02. Authorization; Consents; No Conflict
    49  
Section 3.03. Validity and Binding Nature
    50  
Section 3.04. Financial Statements
    50  
Section 3.05. Litigation and Contingent Liabilities
    50  
Section 3.06. Security Interest
    50  

ii 



--------------------------------------------------------------------------------



 



              Page  
Section 3.07. Employee Benefit Plans
    51  
Section 3.08. Labor Matters
    52  
Section 3.09. Investment Company Act
    52  
Section 3.10. Regulation U
    53  
Section 3.11. Information
    53  
Section 3.12. Compliance with Applicable Laws, etc.
    53  
Section 3.13. Insurance
    53  
Section 3.14. Taxes
    54  
Section 3.15. Borrower Information
    54  
Section 3.16. Solvency
    54  
Section 3.17. Sanctions
    54  
Section 3.18. Depositary Banks
    55  
Section 3.19. Description of Aircraft and Leases
    55  
Section 3.20. Withholding Tax
    55  
 
        ARTICLE 4
Conditions

 
       
Section 4.01. Amendment Effective Date
    56  
Section 4.02. Consequences of Effectiveness
    60  
Section 4.03. Quiet Enjoyment Letters
    60  
 
        ARTICLE 5
Covenants

 
       
Section 5.01. Legal Existence and Good Standing
    61  
Section 5.02. Protection of Security Interest of the Lender
    61  
Section 5.03. Other Liens or Interests
    62  
Section 5.04. Burdensome Agreements
    63  
Section 5.05. Ownership, Operation and Leasing of Pool Aircraft
    63  
Section 5.06. Limitation on Disposition of Aircraft
    63  
Section 5.07. Extension, Amendment or Replacement of Leases
    64  
Section 5.08. Representations Regarding Operation
    64  
Section 5.09. Compliance with Laws, Etc.
    64  
Section 5.10. Notice of Adverse Claim or Loss
    65  
Section 5.11. Reporting Requirements
    65  
Section 5.12. Limitation on Engaging in Business Activities
    68  
Section 5.13. Limitation on Transactions with Affiliates
    68  
Section 5.14. [Intentionally Omitted]
    68  
Section 5.15. Limitation on Capital Expenditures
    69  
Section 5.16. Limitation on Certain Restrictions on Subsidiaries
    69  
Section 5.17. Audits; Inspections
    70  
Section 5.18. Margin Regulations
    70  
Section 5.19. Insurance
    70  
Section 5.20. UNSC, EU and United States Sanctions and Export Restrictions
    70  

iii 



--------------------------------------------------------------------------------



 



              Page  
Section 5.21. Sanctions
    71  
Section 5.22. Loan-to-Value Ratio
    71  
Section 5.23. Indebtedness
    72  
Section 5.24. In General
    72  
Section 5.25. Mergers, Consolidations and Sales of Assets
    73  
Section 5.26. Separateness of SPCs and Qualifications of Irish SPCs
    73  
Section 5.27. Transfer of Leases
    75  
Section 5.28. Compliance with Parent Facility
    75  
Section 5.29. Post-Amendment Effective Date Ownership
    75  
 
        ARTICLE 6
Events of Default

 
        ARTICLE 7
Guaranty

 
       
Section 7.01. Guaranty
    78  
Section 7.02. Contribution
    78  
Section 7.03. Guaranty Absolute
    78  
Section 7.04. Waiver and Acknowledgments
    80  
Section 7.05. Subrogation
    81  
Section 7.06. Payment Free and Clear of Taxes
    81  
Section 7.07. No Waiver; Remedies
    82  
Section 7.08. Continuing Guaranty
    82  
Section 7.09. Subordination of Certain Intercompany Indebtedness
    82  
Section 7.10. Limit of Liability
    82  
 
        ARTICLE 8
Miscellaneous

 
       
Section 8.01. Notices
    83  
Section 8.02. Waivers; Amendments
    83  
Section 8.03. Expenses; Indemnity; Damage Waiver
    84  
Section 8.04. Successors and Assigns
    86  
Section 8.05. Survival
    86  
Section 8.06. Counterparts; Integration; Effectiveness
    86  
Section 8.07. Severability
    87  
Section 8.08. Applicable Law
    87  
Section 8.09. Jurisdiction; Consent to Service of Process
    87  
Section 8.10. WAIVER OF JURY TRIAL
    88  
Section 8.11. Headings
    88  
Section 8.12. Confidentiality
    88  
Section 8.13. Interest Rate Limitation
    89  
Section 8.14. USA Patriot Act
    89  
Section 8.15. Third Party Beneficiary
    89  

iv 



--------------------------------------------------------------------------------



 



SCHEDULES:
Schedule 1.01(a) — Material Agreements
Schedule 1.01(b) — Required Pool Aircraft
Schedule 2.11 — Collection Accounts
Schedule 3.06 — Permitted Liens
Schedule 3.15 — Borrower Party Information
Schedule 3.19(a) — Pool Aircraft
Schedule 3.19(b) — Leases
Schedule 3.19(c) — Supplemental Pool Aircraft
Schedule 3.19(d) — Supplemental Pool Aircraft Leases
Schedule 5.04 — Existing Burdensome Agreements
EXHIBITS:
Exhibit A — Form of Deposit Account Control Agreement
Exhibit B — Form of Lease
Exhibit C — Form of Monthly Report
Exhibit D — [Reserved]
Exhibit E — Form of Mortgage
Exhibit F — Form of Designated Borrower/Intermediate Lessee Request and
Assumption Agreement
Exhibit G-1A — Form of Opinion of Clifford Chance US LLP
Exhibit G-1B — Form of Opinion of In-House Counsel to the Parent Borrower
Exhibit G-1C — Form of Opinion of A&L Goodbody
Exhibit G-1D — Form of Opinion of White & Case
Exhibit G-1E — Form of Opinion of Zul Rafique & partners
Exhibit G-2 — Form of Opinion of Daugherty, Fowler, Peregrin, Haught & Jenson
Exhibit H — Form of Borrower Party Guarantee
Exhibit I — Form of Note
Exhibit J — Form of Qualifying Lender Certificate
Exhibit K — Form of Charge Over Shares of Irish Subsidiary Borrower
ANNEXES:
Annex 1 — Prohibited Countries
Annex 2 — Core Lease Provisions
Annex 3 — Regions

v 



--------------------------------------------------------------------------------



 



     AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
October 13, 2009 among International Lease Finance Corporation, a California
corporation (the “Parent Borrower”), States Aircraft, Inc., a California
corporation (the “U.S. Subsidiary Borrower”), Shrewsbury Aircraft Leasing
Limited, a private limited liability company incorporated under the laws of
Ireland (the “Irish Subsidiary Borrower”), certain Subsidiaries of the Parent
Borrower party hereto pursuant to Section 2.12(d) (each, a “Designated Borrower”
and together with the Parent Borrower, the U.S. Subsidiary Borrower and the
Irish Subsidiary Borrower, the “Borrowers” and each, a “Borrower”), Top
Aircraft, Inc., a California corporation (“Holdings”), ILFC Ireland Limited, a
private limited liability company incorporated under the laws of Ireland (the
“Irish Initial Intermediate Lessee”), ILFC France S.a.r.l., a French société à
responsabilité limitée (the “French Initial Intermediate Lessee”), and ILFC
Labuan Ltd., a Labuan private limited liability company incorporated under the
Offshore Companies Act 1990 of Malaysia (the “Labuan Initial Intermediate
Lessee”), certain Intermediate Lessees party hereto pursuant to Section 2.12(c),
AIG Funding, Inc., as lender (the “Lender”), and Wells Fargo Bank Northwest,
National Association, as Security Trustee.
     WHEREAS, the Parent Borrower entered into (i) the Demand Note Agreement
dated as of March 9, 2009 (the “Existing Loan I Documentation”) with the Lender,
pursuant to which the Lender extended credit to the Parent Borrower in the
principal amount of $800,000,000 (the “Existing Loan I”) and (ii) the Demand
Note Agreement dated as of March 26, 2009 (the “Existing Loan II Documentation”;
and together with the Existing Loan I Documentation, the “Existing Loan
Documentation”) with the Lender, pursuant to which the Lender extended credit to
the Parent Borrower in the principal amount of $900,000,000 (the “Existing Loan
II”; and together with the Existing Loan I, the “Existing Loans”);
     WHEREAS, the parties hereto have agreed to amend and restate the Existing
Loan Documentation as provide in this Agreement, to, among other things,
(i) extend the maturity date of the Existing Loans and (ii) permit the addition
of the Non-Parent Borrowers as borrowers hereunder to facilitate a restructuring
of the Loans after the Amendment Effective Date;
     WHEREAS, each of the U.S. Subsidiary Borrower and the Irish Subsidiary
Borrower are wholly owned subsidiaries of Holdings, and Holdings is willing to
guarantee the Obligations of the Borrowers and to secure its Guaranteed
Obligations by granting Liens on the Equity Interests in each of the U.S.
Subsidiary Borrower and the Irish Subsidiary Borrower and in any other
Subsidiary it may hold from time to time and all of its other assets to the
Security Trustee, for the benefit of the Secured Parties, as provided in the
Security Documents;

 



--------------------------------------------------------------------------------



 



     WHEREAS, each of the Irish Initial Intermediate Lessee, the French Initial
Intermediate Lessee and the Labuan Initial Intermediate Lessee is a wholly owned
subsidiary of the Parent Borrower, and each is willing to guarantee the
Obligations of the Borrowers and to secure its Guaranteed Obligations by
granting Liens on all of its assets relating to the Pool Aircraft to the
Security Trustee for the benefit of the Secured Parties, as provided in the
Security Documents;
     WHEREAS, the Lender is not willing to amend and restate the Existing Loan
Documentation unless the foregoing Obligations of the Borrowers are guaranteed
and secured as described above;
     WHEREAS, the parties hereto agree that the amendment and restatement of the
Existing Loan Documentation constitutes new value given to the Borrower Parties
(including for the purposes of Section 547(c)(1) and (c)(4) of the United States
Bankruptcy Code);
     WHEREAS, it is the intent of the parties hereto that this Agreement amend
and restate in its entirety the Existing Loan Documentation and the Parent
Borrower’s obligations thereunder;
     NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE 1
Definitions
     Section 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “Additional Charge Over Shares” means any charge over shares or other
Equity Interests by any Borrower Party in favor of the Security Trustees, for
the benefit of the Secured Parties (as defined in the Mortgage), with respect to
the shares of any Designated Borrower or Intermediate Lessee not organized under
the laws of the United States and formed after the Amendment Effective Date, in
form and substance satisfactory to the Parent Borrower and the Required Persons
(in each case, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time).
     “Adverse Claim” means any Lien or any claim of ownership or other property
right, other than Permitted Liens.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with such specified Person.

2



--------------------------------------------------------------------------------



 



     “Airbus Aircraft” means any Aircraft with a designation of “A319”, “A320”,
“A321”, “A330” or “A340”.
     “Aircraft” means the Pool Aircraft and the Non-Pool Aircraft.
     “Aircraft Assets” means the Aircraft Collateral and any related Security
Deposits or Maintenance Rent.
     “Aircraft Collateral” means all Collateral of the type described in clauses
(a), (b) and (i) of Section 2.01(A) of the Mortgage.
     “Aircraft Objects” has the meaning set forth in the Mortgage.
     “Amendment Effective Date” means the date on which each of the conditions
specified in Section 4.01 is satisfied (or waived in accordance with
Section 8.02).
     “Applicable Foreign Aviation Law” means, with respect to any Aircraft, any
applicable law, rule or regulation (other than the FAA Act) of any Government
Authority of any jurisdiction not included in the United States or in any state,
territory or possession of the United States governing the registration,
ownership, operation, or leasing of all or any part of such Aircraft, or the
creation, recordation, maintenance, perfection or priority of Liens on all or
any part of such Aircraft.
     “Applicable Margin” means 3.025% per annum; provided, however, that if the
Required Perfection Date has not occurred by December 1, 2009, the Applicable
Margin shall be 6.025% per annum until the Required Perfection Date has
occurred.
     “Applicable Obligor” means any Person obligated to make a payment to a
Borrower Party which, when paid, qualifies or would qualify as a Collection.
     “Appraisal” means with respect to any Pool Aircraft, a “desk top” appraisal
of such Pool Aircraft by a Qualified Appraiser, which appraisal opines as to the
Current Market Value of such Pool Aircraft, assuming that if such Pool Aircraft
is (i) less than one year since its date of manufacture, it has 100% remaining
maintenance condition life, (ii) between one and three years since its date of
manufacture, it has 75% remaining maintenance condition life and (iii) greater
than three years since its date of manufacture, it is in “half-time” remaining
maintenance condition life.
     “Appraisal Date” means each sixth-month anniversary of the Amendment
Effective Date.

3



--------------------------------------------------------------------------------



 



     “Appraised Value” means, with respect to any Pool Aircraft as of any LTV
Determination Date, the value of such Pool Aircraft as of such date, calculated
by averaging the most recent Appraisals conducted with respect to such Pool
Aircraft pursuant to Section 5.11(a)(x); provided that notwithstanding any
Appraisal to the contrary (a) any Pool Aircraft (i) which, as of any date,
(A) is the subject of Lessee Litigation as of such date, (B) is subject to a
Lease with respect to which a Lessee Default has occurred and is continuing,
(C) is subject to a lease that is not an Eligible Lease, or (D) is Owned by a
Borrower Party that is subject to a Specified Representation Deficiency pursuant
to Section 2.12(h) that is continuing as of such date or (ii) as to which the
Express Perfection Requirements are not satisfied, shall be deemed to have an
Appraised Value of $0.00 as of such date (provided that, for purposes of
calculating the Loan-to-Value Ratio on the Effective Date, clause (ii) shall not
apply to the Supplemental Pool Aircraft and the Required Pool Aircraft) and
(b) any Pool Aircraft which, as of any date, is subject to a contract providing
for the consummation of a sale of such Pool Aircraft within six months of such
date, shall be valued as of such date at the purchase price to be paid to the
applicable Borrower pursuant to such contract.
     “Assigned Leases” has the meaning set forth in the Mortgage.
     “Boeing Aircraft” means any Aircraft with a designation of “737”, “777” or
“787”.
     “Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph of this Agreement.
     “Borrower Parties” means each Borrower, Holdings and each Intermediate
Lessee.
     “Borrower Party Guarantee” means the Third Lien Borrower Party Guarantee
Agreement dated as of October 13, 2009 by each Borrower Party in favor of the
FRBNY, substantially in the form of Exhibit H hereto, together with any
guarantee supplement delivered pursuant to Section 2.12(c) or Section 2.12(d)
(in each case, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time).
     “Bringdown Report Date” means each date on which a Monthly Report is
delivered for the months of March, June, September and December.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Los Angeles are authorized or
required by law to remain closed; provided that, when used in connection with
the determination of a LIBO Rate, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in dollar deposits in the London
interbank market.

4



--------------------------------------------------------------------------------



 



     “Cape Town Convention” means, collectively, the Convention and the
Protocol, together with all regulations and procedures issued in connection
therewith, and all other rules, amendments, supplements, modifications, and
revisions thereto (in each case using the English language version).
     “Capital Expenditure” shall mean (a) additions to property, plant and
equipment and other capital expenditures of any Person that are (or should be)
set forth in a consolidated statement of cash flows of such Person for such
period prepared in accordance with GAAP and (b) Capital Lease Obligations
incurred by any Person during such period, but excluding in each case (i) any
such expenditure made to restore, replace or rebuild property to the condition
of such property immediately prior to any damage, loss, destruction or
condemnation of such property, to the extent such expenditure is made with
insurance proceeds, condemnation awards or damage recovery proceeds relating to
any such damage, loss, destruction or condemnation and (ii) capital expenditures
or Capital Lease Obligations incurred by the Parent Borrower and its
Subsidiaries with respect to aircraft and aircraft-related equipment.
     “Capital Lease Obligations” of any Person shall mean the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
     A “Change in Control” shall be deemed to have occurred if (i) Parent shall
cease to own beneficially, directly or indirectly, 100% of all the Equity
Interests of the Parent Borrower, (ii) the Parent Borrower shall cease to own
beneficially and directly, 100% of all the Equity Interests in Holdings,
(iii) except to the extent of the Local Requirements Exception or as otherwise
permitted in Section 2.12(b), Holdings shall cease to own beneficially and
directly, 100% of all the Equity Interests in each Non-Parent Borrower or
(iv) except to the extent of the Local Requirements Exception or as otherwise
permitted in Section 2.12(b), 100% of all the Equity Interests in each
Intermediate Lessee shall cease to be owned beneficially and directly by a
Borrower Party.
     “Charge Over Shares of Irish Subsidiary Borrower” means the Charge Over
Shares by Holdings in favor of the Security Trustees, for the benefit of the
Secured Parties (as defined in the Mortgage), with respect to the shares of the
Irish Subsidiary Borrower, substantially in the form of Exhibit K hereto (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time).
     “Charges” has the meaning set forth in Section 8.13.

5



--------------------------------------------------------------------------------



 



     “Charges Over Shares” means the Charge Over Shares of the Irish Subsidiary
Borrower and each Additional Charge Over Shares.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Collateral” has the meaning assigned to such term in the Mortgage.
     “Collateral Supplement” has the meaning set forth in the Mortgage.
     “Collections” means (i) any and all rent payments, in respect of any and
all Pool Aircraft collected under the Leases of such Pool Aircraft excluding
(a) except as otherwise provided in clause (iii) below, Security Deposit
payments made by the applicable Lessees and required by the terms of the related
Lease to be held in a segregated account and (b) any and all payments received
by a Borrower Party as indemnification payments except to the extent that such
Borrower Party owes amounts in respect of the same claim to a Secured Party in
respect of any Aircraft Assets, (ii) any and all Net Sale Proceeds from the
sale, transfer or other disposition of any Pool Aircraft (other than a sale,
transfer or other disposition from a Borrower to another Borrower if such Pool
Aircraft remains a Pool Aircraft after such sale, transfer or other
disposition), (iii) the portion of Security Deposits applied against rent
payments, (iv) any proceeds from any guarantees, letters of credit or similar
arrangements related to any and all Leases with respect to any and all Pool
Aircraft supporting the obligations described in clauses (i) through
(iii) above, and (v) any proceeds from any insurance (other than liability
insurance) with respect to any and all Pool Aircraft, excluding insurance
proceeds (A) to the extent required under a Lease to be paid over to the related
Lessee or a third party maintenance provider, repairer or similar Person or
(B) in respect of an Aircraft Asset in an amount equal to expenses paid or to be
paid by a Borrower Party for repairs or otherwise in respect of such Aircraft
Asset.
     “Collection Accounts” has the meaning specified in Section 2.11(a).
     “Concentration Limit by Region” means the Concentration Limit by Region
Percentage cannot exceed (i) with respect to the “Asia and Pacific”

6



--------------------------------------------------------------------------------



 



Region, 60%, (ii) with respect to the “Europe” Region, 50%, (iii) with respect
to the “Americas” Region, 30%, (iv) with respect to the “Middle East” Region,
30% and (v) with respect to the “Africa” Region, 10%.
     “Concentration Limit by Region Percentage” means, with respect to all
Lessees based or domiciled in all countries in all Regions, as of any date of
determination, the percentage represented by the quotient obtained by dividing
(a) the sum of the most recent aggregate Appraised Value of all Pool Aircraft
leased by all Lessees based or domiciled in all countries in such applicable
Region, as of such date of determination; by (b) the sum of the most recent
aggregate Appraised Value of all Pool Aircraft as of such date of determination.
     “Concentration Limit by Type” means the Concentration Limit by Type
Percentage cannot exceed (i) with respect to A319-100, 25%, (ii) with respect to
A320-200, 30%, (iii) with respect to A321-200, 10%, (iv) with respect to
A330-200/300, 15%, (v) with respect to A340-600, 5% (vi) with respect to
B737-700/800, 45%, (vii) with respect to B777-200ER/300ER, 35% and (viii) with
respect to B787-800, 10%.
     “Concentration Limit by Type Percentage” means, with respect to all Pool
Aircraft of all Types, as of any date of determination, the percentage
represented by the quotient obtained by dividing (a) the sum of the most recent
aggregate Appraised Value of all Pool Aircraft of such applicable Type, as of
such date of determination; by (b) the sum of the most recent aggregate
Appraised Value of all Pool Aircraft as of such date of determination.
     “Control” means possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Control Agreements” means all deposit account control agreements, security
deeds over bank accounts or similar agreements entered into with respect to the
Collection Accounts.
     “Convention” means the Convention on International Interests in Mobile
Equipment signed in Cape Town, South Africa on November 16, 2001.
     “Core Lease Provisions” means the Core Lease Provisions set forth in Annex
2 hereto.
     “Current Market Value” means, with respect to a Pool Aircraft, the amount,
expressed in dollars, that may reasonably be expected for property exchanged
between a willing buyer and a willing seller with equity to both,

7



--------------------------------------------------------------------------------



 



neither under any compulsion to buy or sell and both fully aware of all
relevant, reasonably ascertainable facts.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Deposit Account Control Agreement” means (i) with respect to a deposit
account maintained in the United States, a deposit account control agreement,
substantially in the form of Exhibit A hereto (with any changes that the
Security Trustee shall have approved), by and among the applicable Borrower
Party, the Security Trustee and the bank at which the relevant deposit account
is maintained, (ii) with respect to a deposit account maintained in Ireland, a
security deed over bank account in form and substance satisfactory to the
Security Trustee and (iii) with respect to a deposit account maintained outside
of both the United States and Ireland, an agreement sufficient to grant the
Security Trustee control over the applicable deposit account in accordance with
Section 2.11, in form and substance satisfactory to the Security Trustee.
     “Designated Borrower” has the meaning set forth in the introductory
paragraph of this Agreement.
     “Designated Borrower/Intermediate Lessee Request and Assumption Agreement”
has the meaning set forth in Section 2.12(d).
     “Designated Pool” means the pool of aircraft Owned by the Borrowers and
listed on (i) Schedule 3.19(a) attached hereto, as amended, restated or
supplemented from time to time pursuant to Section 5.11(a)(ix) and (ii) until
the Required Perfection Date, Schedule 3.19(c) attached hereto.
     “Disposition Event” has the meaning set forth in Section 2.07(b)(i).
     “dollars”, “Dollars” or “$” refers to lawful money of the United States.
     “DOT” means the United States Department of Transportation and any
successor thereto.
     “Eligible Carrier” means any air carrier that at the time of entry by the
applicable Borrower Party (as lessor) into a lease with such air carrier (as
lessee) (i) such air carrier (x) is duly licensed to carry passengers or cargo
(as such may be contemplated under the lease related to the applicable Pool
Aircraft) under all Requirements of Law, whether foreign or domestic and (y) is
not organized under the laws of or domiciled in a Prohibited Country, (ii) if
such lease relates to Pool Aircraft Owned by the Parent Borrower, such Pool
Aircraft is registered in a country that has Ratified the Cape Town Convention,
and (iii) such air carrier, at

8



--------------------------------------------------------------------------------



 



the time of entry by such Borrower Party into such lease, is not subject to a
continuing Event of Bankruptcy.
     “Eligible Lease” means (i) with respect to any lease of Pool Aircraft
entered into by a Borrower Party (as lessor) on or prior to the Amendment
Effective Date, such lease (an “Initial Lease”), (ii) with respect to the
renewal or extension of an Initial Lease, a form of lease substantially similar
to such Initial Lease, and (iii) with respect to any lease of Pool Aircraft
entered into by a Borrower Party (as lessor) following the Amendment Effective
Date to a lessee who has not been a lessee under an Initial Lease, a lease
substantially in the form of the Parent Borrower’s standard form lease (attached
hereto as Exhibit B) or a precedent lease between Parent Borrower or one of its
Affiliates and such lessee or one of its Affiliates, with such modifications as
are substantially consistent with Leasing Company Practice with respect to
similar aircraft under lease, taking into consideration, among other things, the
identity of the relevant lessee (including operating experience), the age and
condition of the applicable Pool Aircraft and the jurisdiction in which such
Pool Aircraft will be operated or registered; provided that, with respect to
each of (i), (ii) and (iii), no lease shall qualify as an “Eligible Lease”
unless such lease contains the Core Lease Provisions.
     In addition, if any Lessee of a Pool Aircraft under a Lease otherwise
constituting an Eligible Lease shall cause the Parent Borrower or any Borrower
Party to be in violation of Section 5.20 or Section 5.21, such Lease shall cease
to be an Eligible Lease until such violation is cured or the relevant Lease is
otherwise terminated.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or health
and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of any Borrower Party directly or indirectly resulting from or
based on (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material, (c) exposure to any Hazardous Material, (d) the release or threatened
release of any Hazardous Material into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

9



--------------------------------------------------------------------------------



 



     “Equity Interests” means shares of capital stock, issued share capital,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any corporation, trade or business that is, along
with any Borrower Party or any of its Subsidiaries, a member of a controlled
group of corporations or a controlled group of trades or businesses, as
described in sections 414(b) and 414(c), respectively, of the Code or
Section 4001 of ERISA; provided, however, as used herein at any time, “ERISA
Affiliate” excludes the Parent and any of its subsidiaries that are not a
Borrower Party at such time.
     “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived), (b) the
failure to satisfy the minimum funding standard with respect to a Plan within
the meaning of Section 412 of the Code or Section 303 or 304 of ERISA), whether
or not waived, (c) the filing pursuant to Section 412(d) of the Code or
Section 303 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) the incurrence by any Borrower Party or
any of its respective ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan or the withdrawal or partial
withdrawal of any Borrower Party or any of its ERISA Affiliates from any Plan or
Multiemployer Plan, (e) the receipt by any Borrower Party or any of its
respective ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan, (f) a determination that any Plan is in “at risk” status
(as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code;
(g) the filing pursuant to Section 431 or Section 304 of ERISA of an application
for the extension of any amortization period; (h) the failure to timely make a
contribution required to be made with respect to any Plan or Multiemployer Plan
that would result in the imposition of an encumbrance under Section 412 of the
Code or Section 302 of ERISA; (i) the filing of a notice to terminate any Plan
if such termination would require material additional contributions in order to
be considered a standard termination within the meaning of Section 4041(b) of
ERISA; (j) the receipt by any Borrower Party or any of its respective ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from any
Borrower Party or any of its respective ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, in “endangered” or “critical”
status within the meaning of Section 305 of ERISA; (k) the occurrence of a
non-exempt “prohibited transaction” with respect to which any Borrower Party or
any of its respective Subsidiaries is a

10



--------------------------------------------------------------------------------



 



“disqualified person” (within the meaning of Section 4975 of the Code) or “party
in interest” (within the meaning of Section 3(14) of ERISA) or with respect to
which any Borrower Party or any such Subsidiary could otherwise be liable; (l)
any Foreign Benefit Event; or (m) any other event or condition with respect to a
Plan or Multiemployer Plan that could reasonably be expected to result in
liability of any Borrower Party or any of its respective Subsidiaries.
     “EU” has the meaning set forth in Section 3.17.
     “Event of Bankruptcy” shall be deemed to have occurred with respect to a
Person if either: (a) a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
examination, reorganization, debt arrangement, dissolution, winding up, or
composition or readjustment of all or substantially all of the debts of such
Person, the appointment of a trustee, receiver, examiner, conservator,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization,
examinership, winding up or composition or adjustment of debts, and such case or
proceeding shall continue undismissed, or unstayed and in effect, for a period
of sixty (60) consecutive days; or an order for relief in respect of such Person
shall be entered in an involuntary case under the federal bankruptcy laws or
other similar laws now or hereafter in effect; or (b) such Person shall commence
a voluntary case or other proceeding under any applicable bankruptcy,
insolvency, reorganization, debt arrangement, examinership, dissolution or other
similar law now or hereafter in effect, or shall consent to the appointment of
or taking possession by a receiver, examiner, conservator, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or other entity, its Board of Directors shall vote to implement any of the
foregoing.
     “Event of Insecurity” means (i) the occurrence of any event or circumstance
that has the effect described in clause (b), (c) or (d) of the definition of
“Material Adverse Effect” or (ii) a material deterioration in the financial
condition of the Parent Borrower or the applicable Non-Parent Borrower, in each
case in the reasonable judgment of the Security Trustee or any Required Person.
     “Event of Loss” means with respect to any Pool Aircraft (a) if the same is
subject to a Lease, a “Total Loss,” “Casualty Occurrence” or “Event of Loss” or
the like (however so defined in the applicable Lease); or (b) if the same is not
subject to a Lease, (i) its actual, constructive, compromised, arranged or
agreed total loss, (ii) its destruction, damage beyond repair or being rendered
permanently unfit for normal use for any reason whatsoever, (iii) requisition
for

11



--------------------------------------------------------------------------------



 



title, confiscation, forfeiture or any compulsory acquisition or seizure or
requisition for hire (other than a confiscation, compulsory acquisition or
seizure or requisition for hire for a consecutive period not exceeding 180 days)
by or under the order of any government (whether civil, military or de facto) or
public or local authority in each case other than by the United States or
(iv) its hijacking, theft or disappearance, resulting in loss of possession by
the owner or operator thereof for a period of 180 consecutive days or longer. An
Event of Loss with respect to any Pool Aircraft shall be deemed to occur on the
date on which such Event of Loss is deemed pursuant to the relevant Lease to
have occurred or, if such Lease does not so deem or if the relevant Aircraft is
not subject to a Lease, (A) in the case of an actual total loss or destruction,
damage beyond repair or being rendered permanently unfit, the date on which such
loss, destruction, damage or rendering occurs (or, if the date of loss or
destruction is not known, the date on which the relevant Aircraft was last heard
of); (B) in the case of a constructive, compromised, arranged or agreed total
loss, the earlier of (1) the date 30 days after the date on which notice
claiming such total loss is issued to the insurers or brokers and (2) the date
on which such loss is agreed or compromised by the insurers; (C) in the case of
requisition of title, confiscation, restraint, detention, forfeiture, compulsory
acquisition or seizure, the date on which the same takes effect; (D) in the case
of a requisition for hire, the expiration of a period of 180 days from the date
on which such requisition commenced (or, if earlier, the date upon which
insurers make payment on the basis of such requisition); or (E) in the case of
clause (iv) above, the final day of the period of 180 consecutive days referred
to therein.
     “Events of Default” has the meaning specified in Article 6.
     “Excluded Taxes” means, with respect to any Lender Party:
     (a) income or franchise Taxes imposed on (or measured by reference to) net
income, profits or gains of such Lender Party (including for avoidance of doubt
a franchise Tax where an alternative base for the determination of such Tax is
such income, profits or gains), or Taxes on net worth or capital, in each case
by the United States, or by the jurisdiction under the laws of which such Lender
Party is organized or in which its principal office is located or, in the case
of any Lender Party, in which its applicable lending office is located,
including for avoidance of doubt any political subdivision of the United States
or other jurisdiction referenced in the foregoing provisions of clause (a); and
     (b) any branch profits taxes imposed by the United States or any similar
tax imposed by any other jurisdiction described in clause (a) above; and

12



--------------------------------------------------------------------------------



 



     (c) any Tax which would not have been imposed if, on the date on which the
payment fell due, the Lender Party to which the payment was made was a
Qualifying Lender (unless such Lender Party had ceased to be a Qualifying Lender
as a result of a change in law or the published practice of any relevant tax
authority after such Lender Party has become a party to this Agreement); and
     (d) any Tax that would not have been imposed but for a change (in each
case, occurring after the date the applicable Borrower Party became a Borrower
Party) by such Lender Party of the location of its principal office or (in the
case of the Lender) its lending office, a change in the Lender Party’s
jurisdiction of organization or Tax residence, or activities or transactions
undertaken by the Lender Party unrelated to the transactions contemplated by the
Loan Documents that cause the Lender Party to fail to qualify for the benefit of
an otherwise applicable Tax treaty; provided that such Tax shall not include any
Tax that would not have been imposed but for a change in such Borrower Party’s
jurisdiction of organization or Tax residence or jurisdictions in which such
Borrower Party has an office; and
     (d) any Tax resulting from failure by the Lender Party to comply with its
obligations under Section 2.09(e).
     “Existing Loan I” has the meaning specified in the recitals of this
Agreement.
     “Existing Loan I Documentation” has the meaning specified in the recitals
of this Agreement.
     “Existing Loan II” has the meaning specified in the recitals of this
Agreement.
     “Existing Loan II Documentation” has the meaning specified in the recitals
of this Agreement.
     “Existing Loan Documentation” has the meaning specified in the recitals of
this Agreement.
     “Existing Loans” has the meaning specified in the recitals of this
Agreement.
     “Express Perfection Requirements” means (i) with respect to a security
interest granted under the Mortgage by the Parent Borrower in any Aircraft
Objects set forth on Schedule 3.19(a) as in effect on the Amendment Effective
Date (other than Aircraft Objects relating to the Required Pool Aircraft), or in
any

13



--------------------------------------------------------------------------------



 



Aircraft Objects added, or required to be added, to Schedule 3.19(a) subsequent
to the Amendment Effective Date which are registered in a jurisdiction which has
Ratified the Cape Town Convention, and the related Assigned Leases, the Required
Cape Town Registrations pursuant to Section 2.08(e) of the Mortgage, UCC
Financing Statement filings and, with respect to each Pool Aircraft whose
country of registration is the United States, the applicable FAA filings
pursuant to Section 2.08(f) of the Mortgage, (ii) with respect to a security
interest granted under the Mortgage by the Parent Borrower in any Aircraft
Objects relating to Required Pool Aircraft, and the related Assigned Leases, the
Required Cape Town Registrations pursuant to Section 2.08(e) of the Mortgage,
UCC Financing Statement filings and any appropriate filings and/or recordings on
the local aviation or other applicable register in the jurisdiction of
registration of the applicable Required Pool Aircraft as any Required Person
deems necessary or advisable (in its sole discretion), (iii) with respect to a
security interest granted under the Mortgage by the Parent Borrower in any
Aircraft Objects relating to a Supplemental Cape Town Pool Aircraft, and the
related Assigned Leases, the Required Cape Town Registrations pursuant to
Section 2.08(e) of the Mortgage, UCC Financing Statement filings and, with
respect to each Supplemental Cape Town Pool Aircraft whose country of
registration is the United States, the applicable FAA filings pursuant to
Section 2.08(f) of the Mortgage, (iv) with respect to a security interest
granted under the Mortgage by the Parent Borrower in any Aircraft Assets
relating to Supplemental Non-Treaty Pool Aircraft, and the related Assigned
Leases, the Required Cape Town Registrations pursuant to Section 2.08(e) of the
Mortgage and UCC Financing Statement filings, (v) with respect to a security
interest granted under the Mortgage by the Parent Borrower in any Aircraft
Assets relating to Supplemental Geneva Pool Aircraft, and the related Assigned
Leases, the Required Cape Town Registrations pursuant to Section 2.08(e) of the
Mortgage, UCC Financing Statement filings and any appropriate filings and/or
recordings on the local aviation or other applicable register in the
jurisdiction of registration of the applicable Supplemental Geneva Pool Aircraft
as any Required Person deems necessary or advisable (in its sole discretion),
unless such Aircraft Asset is transferred to a Non-Parent Borrower, in which
case clause (vi) below shall control, and (vi) with respect to a security
interest granted under the Mortgage by a Non-Parent Borrower in any Aircraft
Assets and the related Assigned Leases, and assuming compliance with
Section 5.29, the Required Cape Town Registrations pursuant to Section 2.08(e)
of the Mortgage, UCC Financing Statement filings, in the case of the Irish
Subsidiary Borrower and any Designated Borrower organized under the laws of
Ireland, execution of an Irish Mortgage and filings of the Mortgage (or Grantor
Supplement), the Irish Mortgage, the relevant Charge Over Shares and any related
Control Agreement, or the particulars thereof, with the Irish Companies
Registration Office and, where applicable, the Irish Revenue Commissioners and
the Irish Cape Town Registrations and in respect of any other Borrower Party
incorporated under the laws of Ireland, filings of any Security Document entered
into by such Borrower Party, or any related

14



--------------------------------------------------------------------------------



 



Charge Over Shares, or the particulars thereof, with the Irish Companies
Registration Office and, where applicable, the Irish Revenue Commissioners, with
respect to each Pool Aircraft whose country of registration is the United
States, the applicable FAA filings pursuant to Section 2.08(f) of the Mortgage,
provided that, with respect to clause (ii), if any Secured Party (as defined in
the Mortgage) determines, in its sole discretion in connection with an Event of
Insecurity, that the ability of any Security Trustee to enforce that security
interest, with or without judicial process, with the applicable priority set
forth in the Mortgage, against the applicable Non-Parent Borrower will be
materially adversely impaired if appropriate filings and/or recordings on the
local aviation or other applicable register in the jurisdiction of registration
of the applicable Pool Aircraft (such local filings and/or recordings, “Local
Aviation Register Filings”) are not made, such Local Aviation Register Filings
will also be required.
     “FAA” means the Federal Aviation Administration of the United States of
America and any successor thereto.
     “FAA Act” means 49 U.S.C. Subtitle VII, §§ 40101 et seq; as amended from
time to time, any regulations promulgated thereunder and any successor
provisions.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published on such Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Lender from three Federal funds brokers of recognized standing
selected by it.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.
     “Financial Officer” means, with respect to each Borrower Party, the chief
financial officer, principal accounting officer, treasurer or controller of such
Borrower Party.
     “First Lien Guarantee” means the First Lien Borrower Party Guarantee
Agreement dated as of October 13, 2009 by each Borrower Party in favor of the
FRBNY, together with any guarantee supplement thereto (in each case, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time).
     “First Lien Security Trustee” has the meaning specified in the Mortgage.

15



--------------------------------------------------------------------------------



 



     “Fiscal Quarter” means a fiscal quarter of the Parent Borrower.
     “Fiscal Year” means a fiscal year of the Parent Borrower.
     “Foreign Benefit Event” shall mean, with respect to any Foreign Pension
Plan, (a) the existence of unfunded liabilities in excess of the amount
permitted under any applicable law or in excess of the amount that would be
permitted absent a waiver from a Governmental Authority, (b) the failure to make
the required contributions or payments, under any applicable law, on or before
the due date for such contributions or payments, (c) the receipt of a notice by
a Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability by any Borrower Party or any
Subsidiary under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein or (e) the occurrence of any transaction
that is prohibited under any applicable law and that could reasonably be
expected to result in the incurrence of any liability by any Borrower Party or
any of the Subsidiaries, or the imposition on any Borrower Party or any of the
Subsidiaries of any fine, excise tax or penalty resulting from any noncompliance
with any applicable law.
     “Foreign Pension Plan” shall mean any benefit plan that under applicable
law is required to be funded through a trust or other funding vehicle other than
a trust or funding vehicle maintained exclusively by a Governmental Authority.
     “FRBNY” means the Federal Reserve Bank of New York or any other
Governmental Authority of the United States, any trust held for the benefit of
the Federal Reserve Bank of New York or such other Governmental Authority or any
limited liability company of which the Federal Reserve Bank of New York or such
other Governmental Authority is the sole member, in each case as may be
designated in writing by the Federal Reserve Bank of New York from time to time.
     “FRBNY Account” means a deposit account, account number 021081888, in the
name of “FRBNY SPECIAL OPERATIONS ACCOUNT 3”, maintained at the Federal Reserve
Bank of New York, or any other deposit account designated by the FRBNY through
written notice to the Lender and the Parent Borrower.
     “French Initial Intermediate Lessee” has the meaning specified in the
introductory paragraph of this Agreement.
     “Future Lease” means, with respect to each Pool Aircraft, any Eligible
Lease as may be entered into at any time after the Amendment Effective Date

16



--------------------------------------------------------------------------------



 



between a Borrower Party (as lessor) or an Intermediate Lessee and an Eligible
Carrier (as lessee).
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States, applied on a basis consistent (except for
changes concurred in by the Borrower’s independent public accountants) with the
most recent audited consolidated financial statements of the Parent Borrower and
its consolidated Subsidiaries delivered to the Lender.
     “Geneva Convention” means the Convention on the International Recognition
of Rights in Aircraft signed in Geneva, Switzerland on June 19, 1948, together
with all regulations and procedures issued in connection therewith, and all
other rules, amendments, supplements, modifications, and revisions thereto (in
each case using the English language version).
     “Governmental Authority” means the government of the United States, any
other nation or any state, locality or political subdivision of the United
States or any other nation, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
     “Grantor Supplement” has the meaning set forth in the Mortgage.
     “Guaranteed Obligations” means in respect of the guarantee by each Borrower
Party set forth in Article 7 of this Agreement, all Obligations of each other
Borrower Party, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising.
     “Guarantor Party” has the meaning specified in Section 7.01.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Holdings” has the meaning specified in the introductory paragraph of this
Agreement.
     “Indemnified Taxes” means all Taxes except Excluded Taxes.
     “Indemnitee” has the meaning specified in Section 8.03(b).
     “Initial Intermediate Lessee” means each of the Irish Initial Intermediate
Lessee, the French Initial Intermediate Lessee and the Labuan Initial
Intermediate

17



--------------------------------------------------------------------------------



 



Lessee, in each case until such time (if any) as the Parent Borrower transfers
the Equity Interest in such company to Holdings.
     “Initial Intermediate Lessee Release Date” means, with respect to any
Initial Intermediate Lessee, the first date on which an Initial Intermediate
Lessee (i) no longer Owns any Collateral and (ii) is not party to an
Intermediate Lease.
     “Interest Period” means (i) with respect to the initial Interest Period,
the period commencing on the Amendment Effective Date and ending on the last
Business Day of December 2009; and (ii) with respect to each subsequent Interest
Period, the period commencing on the day following the last day of the preceding
Interest Period and ending on the next Quarterly Payment Date (or, if earlier,
the Maturity Date).
     “Intermediate Lease” means, in respect of any Pool Aircraft, the lease to
be entered into between a Borrower (as lessor) and an Intermediate Lessee (as
lessee).
     “Intermediate Lessee” means, in respect of any Lease of Pool Aircraft, a
Person (other than a Borrower) which, subject to the Local Requirements
Exception, is wholly owned by a Borrower Party and which the Parent Borrower may
determine in accordance with the provisions of Section 2.12(c) shall enter into
a Lease as lessor with the applicable Lessee. Each Initial Intermediate Lessee
shall be an Intermediate Lessee for purposes of the Loan Documents.
     “International Registry” has the meaning given to it in the Cape Town
Convention.
     “Ireland” means the Republic of Ireland.
     “Irish Cape Town Registrations” means the registrations required pursuant
to Clause 12.2 of each Irish Mortgage.
     “Irish Initial Intermediate Lessee” has the meaning specified in the
introductory paragraph of this Agreement.
     “Irish Mortgage” means any mortgage over an Aircraft by a Borrower Party
incorporated under the laws of Ireland in favor of the Security Trustees, for
the benefit of the Secured Parties, in form and substance satisfactory to the
Parent Borrower and the Required Persons.
     “Irish Solvency Acts” means Section 214 of the Companies Act, 1963 (as
amended) and Section 2 of the Companies (Amendment) Act, 1990 (as amended by
Section 5 of the Companies (Amendment) (No. 2) Act, 1999.

18



--------------------------------------------------------------------------------



 



     “Irish Subsidiary Borrower” has the meaning specified in the introductory
paragraph of this Agreement.
     “JAA” means an associated body of the European Civil Aviation Conference
representing the civil aviation regulatory authorities of a number of European
states and any agency or instrumentality succeeding to its functions.
     “Labuan Initial Intermediate Lessee” has the meaning specified in the
introductory paragraph of this Agreement.
     “Lease” means a lease agreement relating to any Pool Aircraft, which is
listed on (i) Schedule 3.19(b) hereto, as such schedule is supplemented (or, if
not so supplemented, required to be supplemented) pursuant to the terms hereof
from time to time and (ii) until the Required Perfection Date, Schedule 3.19(d)
attached hereto, between a Borrower Party (as lessor), and an Eligible Carrier
(as lessee), in each case together with all schedules, supplements and
amendments thereto and each other document, agreement and instrument related
thereto.
     “Leasing Company Practice” means, in relation to an Aircraft and any
particular issue or matter, the customary commercial practice of ILFC, having
regard to the customary commercial practice that ILFC applies under similar
circumstances in respect of other aircraft owned by it or its Affiliates and not
subject to the Mortgage, as such practice may be required to be adjusted by the
requirements of this Agreement and the other Loan Documents, including the
requirements in respect of Collateral.
     “Lender” has the meaning specified in the introductory paragraph of this
Agreement.
     “Lender Parties” means the Lender and the Security Trustee.
     “Lessee” means any lessee party to a Lease.
     “Lessee Default” means any default by the applicable Lessee in payment of
three months of rent pursuant to such Lease, and such default remains uncured
for more than 120 days from the original due date thereof.
     “Lessee Limitation Event” means that at any time immediately after giving
effect to (a) the addition of a Non-Pool Aircraft to the Designated Pool that is
subject to a lease, or (b) the leasing of a Pool Aircraft within the Designated
Pool (except pursuant to any Initial Lease or any extension or renewal thereof),
any Concentration Limit by Region Percentage will exceed the related
Concentration Limit by Region; provided that any Disposition Event with respect
to any Pool Aircraft and the consequent removal of such Pool Aircraft from the
Designated Pool shall not constitute a “Lessee Limitation Event” and, following

19



--------------------------------------------------------------------------------



 



such Disposition Event, the Concentration Limit by Region Percentage will be
reset after giving effect to such Disposition Event.
     “Lessee Litigation” means, with respect to any Lease, any litigation, claim
or arbitration proceeding or proceeding before any Governmental Authority which
is pending relating to such Lease whereby the applicable Lessee, or a
Governmental Authority, has made a claim that the Lessor has breached the Lease
with resulting liability on the part of the Lessor, and such proceeding is
continuing in effect without a stay or dismissal thereof for more than 120 days.
     “LIBO Rate” means, with respect to the Loan for any Interest Period, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”)
for three-month deposits in Dollars that appears on the display designated as
the “Telerate Successor Page 3750”, as published by the “Reuters Monitor Money
Rates Services”, or if such display is not available, the display designated as
“BBAM 1”, as published by the “Bloomberg Financial Markets Information Services”
(or, in either case, such other page or service as may replace it for the
purpose of displaying BBA LIBOR of major banks for U.S. dollar deposits) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. If neither rate is available at such time
for any reason, then the “LIBO Rate” with respect to the Loan for such Interest
Period shall be the rate per annum determined by the Lender to be representative
of the rate per annum at which three-month deposits in Dollars are offered to
major banks in the London interbank market in London, England on the last day of
the preceding Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Litigation Actions” means all litigation, claims and arbitration
proceedings, proceedings before any Governmental Authority or investigations
which are pending or, to the knowledge of a responsible officer of any Borrower
Party, threatened against, any Borrower Party.
     “Loan” means the Existing Loans outstanding as of the date hereof. The
parties hereto agree that, as of the date hereof, the principal amount of the
Loan is $1,700,000,000.
     “Loan Documents” means this Agreement, the Security Documents, the Borrower
Party Guarantee and the Note.

20



--------------------------------------------------------------------------------



 



     “Loan Restructuring Date” means the first date on which (a) the Parent
Borrower no longer Owns any Pool Aircraft and (b) all Applicable Obligors have
been directed to pay all Collections into Collections Accounts in the name of a
Borrower Party other than the Parent Borrower.
     “Loan-to-Value Ratio” means, as of any LTV Determination Date, the ratio of
(i) the outstanding principal amount of the Outstanding ILFC Loans as of such
LTV Determination Date, to (ii) the aggregate Appraised Value of all Pool
Aircraft included in the Designated Pool as of such LTV Determination Date. For
the avoidance of doubt, any payment or prepayment of the Outstanding ILFC Loans
on or before the applicable LTV Determination Date shall be taken into account
in the calculation of the Loan-to-Value Ratio on such LTV Determination Date.
     “Local Requirements Exception” means an exception for Equity Interests or
title to a Pool Aircraft held by directors, trustees, nominees, conditional
vendors or similar persons under similar arrangements in order to meet local
nationality or other local requirements regarding registration or ownership of
aircraft or to minimize the impact of any Taxes on a Borrower or Lessee and
which do not have a Material Adverse Effect on the Collateral or any part
thereof or the security interest of the Security Trustee.
     “LTV Certificate” has the meaning specified in Section 5.11(a)(ix).
     “LTV Cure” has the meaning specified in Section 5.22(c).
     “LTV Determination Date” has the meaning set forth in Section 5.22(b).
     “Maintenance Rent” means, with respect to any Pool Aircraft, maintenance
reserves, maintenance rent or other supplemental rent payments based on usage in
respect of such Pool Aircraft (or its engines or other parts) payable by the
Lessee under the Lease for such Pool Aircraft for the purpose of paying,
contributing to, reserving or calculating potential liability in respect of
payments for future maintenance and repair of such Pool Aircraft, indemnity
payments and any other payments other than scheduled rent payments.
     “Material Adverse Effect” means (a) a material adverse effect on the
business, assets, liabilities, operations, condition (financial or otherwise),
operating results or prospects of the Borrower Parties and their Subsidiaries
taken as a whole, (b) a material impairment of the ability of the Borrower
Parties taken as a whole to perform any of their respective obligations under
any Loan Document, (c) a material impairment of the totality of the rights and
remedies of, or benefits available to the Lender Parties and the FRBNY under,
the Loan Documents taken as a whole or (d) a material adverse effect on the
value of the Collateral taken as a whole.

21



--------------------------------------------------------------------------------



 



     “Material Agreement” means each of the New Loan Credit Agreement and each
agreement set forth on Schedule 1.01(a) hereto.
     “Material Indebtedness” means any indebtedness of a Borrower Party for
borrowed money (other than the Loan) in an aggregate principal amount exceeding
$25,000,000. For purposes hereof, any obligations of a Borrower in respect of
the Material Agreements shall constitute “Material Indebtedness”.
     “Maturity Date” means September 13, 2013.
     “Maximum Rate” has the meaning specified in Section 8.13.
     “Monthly Report” means the monthly report in substantially the form of
Exhibit C hereto prepared by the Parent Borrower.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgage” means the Aircraft Mortgage and Security Agreement dated as of
October 13, 2009 by the Borrower Parties party thereto in favor of the Security
Trustees, substantially in the form of Exhibit E hereto, together with any
mortgage supplements delivered pursuant to Section 2.12(c) or Section 2.12(d)
hereof (in each case as amended, restated, amended and restated, supplemented or
otherwise modified from time to time).
     “Multiemployer Plan” has the meaning assigned to such term in Section 3(37)
of ERISA.
     “NAIC” shall mean the National Association of Insurance Commissioners or
any successor thereto, or in the absence of the National Association of
Insurance Commissioners or such successor, any other association, agency or
other organization performing advisory, coordination or other like functions
among insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States toward the promotion of
uniformity in the practices of such Governmental Authorities.
     “Net Sale Proceeds” means the gross cash proceeds from a sale, transfer or
other disposition to a Person other than a Borrower Party actually received by
the selling Borrower Party reduced by any expense or Tax that is directly
related to such sale, transfer or other disposition and that is documented in
detail reasonably acceptable to the Required Persons.
     “New Loan” means the $2,000,000,000 term loan made by AIG Funding, Inc. to
the Borrowers pursuant to the New Loan Credit Agreement.
     “New Loan Credit Agreement” means the Credit Agreement dated as of
October 13, 2009 among the Borrower Parties, AIG Funding, Inc. and the Second

22



--------------------------------------------------------------------------------



 



Lien Security Trustee (as amended, restated or otherwise modified from time to
time).
     “New Loan Documents” has the meaning assigned to the term “Loan Documents”
in the New Loan Credit Agreement.
     “Non-Parent Borrower” means each Borrower other than the Parent Borrower.
     “Non-Pool Aircraft” means, as of any date, any aircraft Owned by the Parent
Borrower or any of its Subsidiaries (other than any Non-Parent Borrowers) that
is not included in the Designated Pool as of such date. For the avoidance of
doubt, no Non-Parent Borrower shall own any Aircraft that is not included in the
Designated Pool.
     “Note” has the meaning set forth in Section 2.05(d).
     “Obligations” means all principal of the Loan outstanding from time to time
hereunder, all interest (including Post-Petition Interest) on the Loan and all
other amounts now or hereafter payable by any Borrower Party under any Loan
Document, whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising.
     “OFAC” has the meaning set forth in Section 3.17.
     “Operating Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership, trust or other legally authorized incorporated or unincorporated
entity, the bylaws, memorandum and articles of association, operating agreement,
partnership agreement, limited partnership agreement, trust agreement or other
applicable documents relating to the operation, governance or management of such
entity.
     “Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership, trust or other legally authorized incorporated or unincorporated
entity, the articles of incorporation, certificate of incorporation, memorandum
of association, articles of organization, certificate of limited partnership,
certificate of trust or other applicable organizational or charter documents
relating to the creation of such entity.
     “Other Taxes” means any and all present or future recording, stamp,
documentary, excise, transfer, sales, property or similar taxes, charges or
levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.
     “Outstanding ILFC Loans” means the Loan and the New Loan.

23



--------------------------------------------------------------------------------



 



     “Own” means, with respect to any Aircraft, to hold legal and sole ownership
of such Aircraft directly or to hold 100% of the beneficial ownership of such
Aircraft through a trust, conditional sale or similar arrangement holding title
to such Aircraft. The terms “Ownership” and “Owned by” have a correlative
meaning.
     “Parent” means American International Group, Inc.
     “Parent Facility” means the Credit Agreement dated as of September 22, 2008
between the Parent and the FRBNY, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, including as modified by
the waivers and consents granted under the Letter Agreement dated as of
October 13, 2009 between the Parent and the FRBNY or otherwise from time to
time.
     “Patriot Act” has the meaning set forth in Section 5.21(b).
     “Permitted Liens” means:
     (a) any Lien for Taxes if (i) such Taxes shall not be due and payable, or
(ii) such Taxes are being disputed in good faith or contested in good faith by
appropriate proceedings and reserves required by GAAP have been made therefor;
     (b) any Lien in respect of any Pool Aircraft for any fees or charges of any
airport or air navigation authority arising by statute or operation of law if
(i) the payments for such fees or charges are not yet due or payable or
(ii) such fees or charges are being disputed in good faith or contested in good
faith by appropriate proceedings and reserves required by GAAP have been made
therefor;
     (c) in respect of any Pool Aircraft, any repairer’s, carrier’s or hangar
keeper’s, warehousemen’s, mechanic’s or materialmen’s Lien or employee and other
like Liens arising in the ordinary course of business by operation of law or
under customary terms of repair or modification agreements or any engine or
parts-pooling arrangements or other similar Liens if the payment for such Liens
(i) is not due and payable or (ii) is not overdue for payment having regard to
the relevant trade, in circumstances where no enforcement action against the
Aircraft has yet been taken by the relevant holder of the Lien or (iii) is
disputed in good faith or contested in good faith by appropriate proceedings and
reserves in accordance with GAAP have been made therefor;
     (d) any Lien created in favor of the Security Trustees, for the benefit of
the Secured Parties (as defined in the Mortgage), the Lender or

24



--------------------------------------------------------------------------------



 



the FRBNY pursuant to the Loan Documents and the New Loan Documents;
     (e) any Lien affecting any Pool Aircraft (other than a Lien for Taxes)
arising out of judgments or awards against any of the Borrower Parties with
respect to which at the time the period to file an appeal has not expired or an
appeal is being presented in good faith and with respect to which within sixty
(60) days thereafter there shall have been secured a stay of execution pending
such appeal, and then only for the period of such stay, and reserves required in
accordance with GAAP have been made therefor; provided that, in any case, no
Event of Default has occurred and is continuing;
     (f) any permitted lien or encumbrance, as defined under any lease of an
Aircraft (other than Liens or encumbrances created by a Borrower Party except as
described in this definition);
     (g) the respective rights of a Borrower Party and the lessee or any third
party that owns or leases equipment installed on an Aircraft under any lease
relating to a Pool Aircraft, including any assignment of the relevant warranties
relating to a Pool Aircraft (including restrictions on the Borrower Party’s
right to grant a lien on or to transfer the applicable Lease or Pool Aircraft)
(and the rights of any sublessee under any permitted sublease relating to such
lease) and the documents related thereto;
     (h) the rights of insurers meeting the requirements of Section 2.19 of the
Mortgage in respect of a Pool Aircraft, subject to insurance policies having
been entered into in the ordinary course of business and according to
commercially reasonable terms;
     (i) the interests of a voting or owner trustee, as applicable, or of an
Intermediate Lessee in connection with the relevant Intermediate Lessee;
     (j) any Lien bonded against by any Borrower, any Intermediate Lessee, any
Lessee, or other similar third party security (which does not itself result in a
Lien on a Pool Aircraft or any part thereof), provided that, any such bonding or
other similar third party security as against any Lessee is first approved by
the Required Persons, acting reasonably;
     (k) pledges of non-Aircraft Assets or deposits required under a Lease to
secure payment obligations of the applicable Borrower Party under that Lease;

25



--------------------------------------------------------------------------------



 



     (l) any Lease entered into prior to the Amendment Effective Date;
     (m) any Eligible Lease;
     (n) any Lien resulting directly from any Third Party Event, but only for so
long as the Parent Borrower and the applicable Borrower Party are complying with
the requirements of the proviso to the last paragraph of Section 2.18(c) of the
Mortgage;
     (o) any head lease, lease, conditional sale agreement or purchase option
granted by a lessor or owner as to the purchase of the related Pool Aircraft
under or in respect of any Lease (including to an Affiliate of the Lessee)
existing on the date of acquisition of such Pool Aircraft by a Borrower or
thereafter granted in accordance with Leasing Company Practice; and
     (p) any other Lien with the consent of the Required Persons.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “PGBC” means the Pension Guaranty Benefit Corporation.
     “Plan” means, at any date, any employee pension benefit plan (as defined in
Section 3(2) of ERISA) which is subject to Title IV of ERISA (other than a
Multiemployer Plan) and to which any Borrower Party or any ERISA Affiliate may
have any liability, including any liability by reason of having be a substantial
employer within the meaning of section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under section 4069 of ERISA.
     “Pool Aircraft” means, as of any date, any aircraft Owned by any Borrower
and included in the Designated Pool.
     “Pool Specifications” is a collective reference to each of the following
requirements with respect to the Designated Pool at any time:
     (a) the date of manufacture of each Pool Aircraft added to the Designated
Pool following the Amendment Effective Date shall be after October 31, 2004;
     (b) the aggregate Appraised Value of all Boeing Aircraft at such time shall
not exceed 65% of the aggregate Appraised Value of all Pool Aircraft at such
time;

26



--------------------------------------------------------------------------------



 



     (c) the aggregate Appraised Value of all Airbus Aircraft at such time shall
not exceed 65% of the aggregate Appraised Value of all Pool Aircraft at such
time; and
     (d) each Concentration Limit by Type Percentage shall not exceed the
related Concentration Limit by Type. The parties hereto agree that the “Pool
Specifications” set out above shall not be applicable until the day following
the first Appraisal Date to occur after the Amendment Effective Date.
     “Post-Petition Interest” means any interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of any one or more of the Borrower Parties (or
would accrue but for the operation of applicable bankruptcy or insolvency laws),
whether or not such interest is allowed or allowable as a claim in any such
proceeding.
     “Prohibited Countries” has the meaning set forth in Section 3.17.
     “Protocol” means the Protocol to the Convention on Matters Specific to
Aircraft Equipment, as in effect in any applicable jurisdiction from time to
time.
     “Qualified Appraiser” means each of AVITAS, Inc., Aircraft Information
Services, Inc. and Aviation Specialist Group and any other appraisal firms
selected and retained by the Parent Borrower and approved by the Required
Persons.
     “Qualifying Lender” means any Lender Party:

  (a)   which is licensed, pursuant to section 9 of the Central Bank Act 1971 of
Ireland to carry on banking business in Ireland and whose facility office is
located in Ireland and which is carrying on a bona fide banking business in
Ireland for the purposes of section 246(3) of the Taxes Consolidation Act 1997
of Ireland;     (b)   which is an authorized credit institution under the terms
of the Directive 2006/48/EC of 14 June 2006 and has duly established a branch in
Ireland or has made all necessary notification to its home state competent
authorities required thereunder in relation to its intention to carry on banking
business in Ireland and such credit institution is recognized by the Revenue
Commissioners in Ireland as carrying on a bona fide banking business in Ireland
for the purposes of section 246(3) of the Taxes Consolidation Act 1997 of
Ireland and has its facility office located in Ireland;

27



--------------------------------------------------------------------------------



 



  (c)   which is a body corporate which is resident for the purposes of Tax
corresponding to Irish corporation tax in a territory with which Ireland has
signed (and not terminated) a double taxation treaty or in a member state of the
European Union (other than Ireland) provided that such company does not provide
the Loan through or in connection with a branch or agency in Ireland and such
company does not hold the Loan in a nominee capacity for another Person;     (d)
  which is the FRBNY;     (e)   which is a body corporate which advances money
in the ordinary course of a trade which includes the lending of money to a
company, provided that the interest is paid in Ireland, the interest is taken
into account in computing the trading income of such company, and such company
has complied with the notification requirements under section 246(5) of the
Taxes Consolidation Act 1997 of Ireland, provided that such company does not
hold the Loan in a nominee capacity for another Person;     (f)   in respect of
which an authorization granted by the Revenue of Commissioners of Ireland is
continuing on such date entitling the Borrowers to pay interest to such Person
without deduction of income tax, by virtue of an applicable double tax treaty
between the county in which such Person is resident for the purposes of such
treaty and Ireland, where such double taxation treaty specifies that no
withholding is to be made on interest, and provided such Person does not provide
its commitment through or in connection with a branch or agency in Ireland;    
(g)   which is a qualifying company within the meaning of section 110 of the
Taxes Consolidation Act 1997 of Ireland and the interest is paid in Ireland,
provided that such company does not hold the Loan in a nominee capacity for
another Person;     (h)   which is a body corporate organized or formed under
the laws of the U.S. and subject to federal tax in the U.S. on its worldwide
income, provided it is not carrying on a trade or business in Ireland through an
agency or branch with which the interest payment is connected and such company
does not hold the Loan in a nominee capacity for another Person;     (i)   which
is a U.S. limited liability company, provided the members and the ultimate
recipients of the interest meet the conditions set out in (c) above and the
business conducted through such limited

28



--------------------------------------------------------------------------------



 



      liability company is so structured for market reasons and not for tax
avoidance purposes and none of such limited liability company, its members or
the ultimate recipients of interest are carrying on a trade or business in
Ireland through an agency or branch with which the interest payment is connected
and such company does not hold the Loan in a nominee capacity for another
Person; or     (j)   which is an investment undertaking within the meaning of
section 739B of the Taxes Consolidation Act 1997 of Ireland and the interest is
paid in Ireland provided that such investment undertaking does not hold the Loan
in a nominee capacity for another Person.

No Lender Party shall be treated as holding the Loan in a nominee capacity for
another Person as a result of the Parent Facility, the Borrower Party Guarantee
or any transactions relating thereto.
     “Qualifying Lender Certificate” means a certificate in the form set forth
in Exhibit J to this Agreement.
     “Quarterly Payment Date” means the last Business Day of each March, June,
September and December.
     “Ratify” means, in relation to ratification by any jurisdiction of the Cape
Town Convention, that any reservations made by such jurisdiction in ratifying
the Cape Town Convention are reasonably acceptable to the Required Persons,
except that the Required Persons consent to the reservations to the Cape Town
Convention made by the countries of registration of the Pool Aircraft set forth
on Schedule 3.19(a) as of the Amendment Effective Date and corresponding
reservations made by other countries that ratify the Cape Town Convention after
the Amendment Effective Date. The term “Ratified” has a correlative meaning.
     “Records” means all Leases and other documents, books, records and other
information (including, without limitation, computer programs, tapes, disks,
data processing software (to the extent permitted by any applicable licenses)
and related property rights) directly related to the Leases and the Aircraft
Assets related to the Pool Aircraft and the servicing thereof.
     “Region” means Americas, Asia and Pacific, Europe, Middle East and Africa.
The respective countries contained in each Region are set out in Annex 3 hereto.
     “Removed Aircraft” has the meaning set forth in Section 2.07(b).

29



--------------------------------------------------------------------------------



 



     “Representatives” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents,
attorneys, accountants and other professional advisers of such Person and such
Person’s Affiliates.
     “Required Cape Town Registrations” has the meaning set forth in the
Mortgage.
     “Required Perfection Date” means the date on which all Express Perfection
Requirements shall have been satisfied with respect to the Required Pool
Aircraft, as more fully set forth in clause (ii) of the definition of “Express
Perfection Requirements”.
     “Required Persons” means the FRBNY and the Lender.
     “Required Pool Aircraft” means those Aircraft listed on Schedule 1.01(b)
hereto.
     “Requirement of Law” means, as to any Person, any law, treaty, rule, order
or regulation or determination of a regulatory authority or arbitrator or a
court or other Government Authority, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject, including, without limitation, each Applicable Foreign
Aviation Law applicable to such Person or the aircraft Owned or operated by it
or as to which it has a contractual responsibility.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
     “Sanctions” has the meaning set forth in Section 3.17.
     “Second Lien Security Trustee” has the meaning specified in the Mortgage.
     “Secured Obligations” has the meaning set forth in the Mortgage.
     “Secured Parties” has the meaning assigned to the term “Fourth Lien Secured
Parties” in the Mortgage.
     “Security Deposit” means any security deposits and any payments made to
reinstate security deposits payable by any Lessee under a Lease.
     “Security Documents” means the Mortgage, the Control Agreements, the
Charges Over Shares, the Irish Mortgages and each other agreement, supplement,
instrument or document executed and delivered pursuant to Section 2.12 or
Section 5.02 to secure any of the Obligations.
     “Security Trustee” has the meaning assigned to the term “Fourth Lien
Security Trustee” in the Mortgage.
     “Security Trustees” means the First Lien Security Trustee, the Second Lien
Security Trustee, the Third Lien Security Trustee and the Security Trustee.

30



--------------------------------------------------------------------------------



 



     “SPC” means the Irish Subsidiary Borrower, the US Subsidiary Borrower and
any other entity wholly owned (except to the extent of the Local Requirements
Exception) by a Borrower or Holdings and established following the Amendment
Effective Date for the limited purpose of owning and/or leasing and/or acquiring
Aircraft Assets, entering into the Loan Documents pursuant to Section 2.12(d),
securing its Obligations with a Lien on all of the Aircraft Assets owned by it
and engaging in related activities. No SPC shall be organized under the laws of
a jurisdiction other than the United States (or a state thereof) or, so long as
such entity meets the requirements set forth in Section 5.26(c), Ireland, unless
the Required Persons, acting reasonably, otherwise consent.
     “Specified Representation Deficiency” has the meaning set forth in
Section 2.12(h).
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any corporation, limited liability company, partnership or other entity the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date and (b) any other corporation, limited
liability company, partnership or other entity (i) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is otherwise Controlled as of such date, by the parent and/or one
or more of its subsidiaries.
     “Subsidiary” means any direct or indirect subsidiary of a Borrower Party.
     “Supplemental Cape Town Pool Aircraft” means each Aircraft listed in
Section A of Schedule 3.19(c) hereto.
     “Supplemental Geneva Pool Aircraft” means each Aircraft listed in Section B
of Schedule 3.19(c) hereto.
     “Supplemental Non-Treaty Pool Aircraft” means each Aircraft listed in
Section C of Schedule 3.19(c) hereto.
     “Supplemental Pool Aircraft” means all Aircraft listed on Schedule 3.19(c)
hereto and shall include, for the avoidance of doubt, each Supplemental Cape
Town Pool Aircraft, each Supplemental Geneva Pool Aircraft and each Supplemental
Non-Treaty Pool Aircraft.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

31



--------------------------------------------------------------------------------



 



     “Third Lien Security Trustee” has the meaning specified in the Mortgage.
     “Third Party Event” has the meaning specified in the Mortgage.
     “Title 49” means Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto or any subsequent legislation
that amends, supplements or supersedes such provisions.
     “Type” means, with respect to an Aircraft, the designation of such Aircraft
as one of the following types: A319-100, A320-200, A321-200, A330-200/300,
A340-600, B737-700/800, B777-200ER/300ER and B787-800.
     “Type A Required Pool Aircraft” means each Aircraft listed in Section A of
Schedule 1.01(b).
     “Type B Required Pool Aircraft” means each Aircraft listed in Section B of
Schedule 1.01(b).
     “UCC” means the Uniform Commercial Code in effect from time to time in the
State of New York; provided, however, that if by reason of mandatory provisions
of law, the perfection or the effect of perfection or non-perfection of the
security interest in any item or portion of the Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.
     “UCC Financing Statement” means any financing statement to be filed in any
appropriate filing office in any UCC Jurisdiction and that (i) indicates the
applicable Collateral by any description which reasonably approximates the
description contained in this Agreement and in the Mortgage as all applicable
assets of the applicable Borrower Party or words of similar effect, regardless
of whether any particular asset comprised in such Collateral falls within the
scope of Article 9 of the UCC or other similar provisions of the UCC
Jurisdiction, and (ii) contains any other information required by part 5 of
Article 9 of the UCC, or by any other applicable provision under the laws of the
UCC Jurisdiction, for the sufficiency or filing office acceptance of any
financing statement or amendment; provided, however, that in addition to any
financing statement to be filed in any appropriate filing office in any UCC
jurisdiction, UCC Financing Statements shall include at all times financing
statements to be filed in the State of California and the District of Columbia.
     “UCC Jurisdiction” means any Uniform Commercial Code jurisdiction in which
the filing of a UCC Financing Statement is effective to perfect a security
interest in the Collateral under this Agreement, the Mortgage, or any other Loan
Document.
     “Unfunded Pension Liability” means the excess of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that

32



--------------------------------------------------------------------------------



 



Plan’s assets, determined in accordance with the assumptions used for funding
the Plan pursuant to Section 412 of the Code for the applicable plan year.
     “United States” means the United States of America.
     “UNSC” has the meaning set forth in Section 3.17.
     “U.S. Subsidiary Borrower” has the meaning set forth in the introductory
paragraph of this Agreement.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
     Section 1.02. Terms Generally. The definitions of terms herein (including
those incorporated by reference to another document) apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the word
“property” shall be construed to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
     Section 1.03. Accounting Terms; Changes in GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP as in effect from time to time.
ARTICLE 2
The Credits
     Section 2.01. [Intentionally Omitted].

33



--------------------------------------------------------------------------------



 



     Section 2.02. [Intentionally Omitted].
     Section 2.03. [Intentionally Omitted].
     Section 2.04. Interest. (a) Subject to the provisions of this Section 2.04,
the Loan shall bear interest (computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days, as the case may be) at a rate per annum
equal to the LIBO Rate for the Interest Period in effect plus the Applicable
Margin.
     (b) If the Borrowers shall default in the payment of any principal of or
interest on the Loan or any other amount due hereunder, by acceleration or
otherwise, then, until such defaulted amount shall have been paid in full, to
the extent permitted by law, all such overdue amounts due from the Borrowers
under this Agreement and the other Loan Documents shall bear interest (after as
well as before judgment), payable on demand, at a rate equal to (i) the rate
otherwise applicable to the Loan pursuant to Section 2.04(a) plus (ii) 2.00% per
annum.
     (c) Interest accrued on the Loan shall be payable in arrears on each
Quarterly Payment Date, shall be calculated to include the first day of each
Interest Period and to exclude the last day of each Interest Period (or the
Maturity Date in the case of the last Interest Period hereunder) and shall be
paid into the FRBNY Account; provided that (i) interest accrued pursuant to
Section 2.04(b) shall be payable on demand, (ii) upon any repayment of the Loan,
interest accrued on the principal amount repaid shall be payable on the date of
such repayment, and (iii) interest attributable to that portion of the
Applicable Margin in excess of 3.00% (or 6.00% if the Required Perfection Date
has not occurred by December 1, 2009 (until the Required Perfection Date has
occurred)) per annum shall be paid into an account designated by the Lender as
opposed to the FRBNY Account.
     (d) The Lender shall determine, in accordance with the terms of this
Agreement, each interest rate applicable to the Loan hereunder. The Lender shall
promptly notify the Borrowers and the FRBNY of each rate of interest so
determined, and its determination thereof shall be prima facie evidence thereof.
     Section 2.05. Payment at Maturity; Evidence of Debt. (a) The Borrowers
jointly and severally agree to pay to the Lender on the Maturity Date the then
unpaid principal amount of the Loan by deposit into the FRBNY Account. The
unpaid principal amount of the Loan outstanding at any time shall be deemed
reduced by any amounts paid by any Borrower Party under the Borrower Party
Guarantee on a dollar-for-dollar basis.
     (b) The Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to the Lender

34



--------------------------------------------------------------------------------



 



resulting from the Loan, including the amounts of principal and interest payable
and paid to the Lender from time to time.
     (c) The entries made in the accounts maintained pursuant to subsection
(b) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that any failure by the Lender to
maintain such accounts or any error therein shall not affect the Borrowers’
obligation to repay the Loan in accordance with the terms of this Agreement.
     (d) On the Amendment Effective Date, the Borrowers shall provide the Lender
with a promissory note, substantially in the form of Exhibit I hereto,
evidencing the Loan (the “Note”). Promptly following the Amendment Effective
Date, the Lender shall return any promissory note delivered by the Parent
Borrower in connection with the Existing Loans to the Parent Borrower.
     Section 2.06. [Intentionally Omitted].
     Section 2.07. Optional and Mandatory Prepayments. (a) Optional Prepayments.
The Borrowers will have the right at any time to prepay the Outstanding ILFC
Loans in whole or in part in amounts not less than $10,000,000 or increments of
$1,000,000 in excess thereof and otherwise in accordance with the provisions of
this Section by deposit into the FRBNY Account.
     (b) Mandatory Prepayments.
     (i) Immediately upon the sale, transfer or other disposition by any
Borrower of any Pool Aircraft or by Holdings or a Borrower of Equity Interests
in a Non-Parent Borrower or an Intermediate Lessee (each such sale, transfer or
other disposition, a “Disposition Event”), the Borrowers, or Holdings as the
case may be, shall forthwith prepay an aggregate principal amount of the
Outstanding ILFC Loans equal to 75% of the Net Sale Proceeds from such
Disposition Event by deposit into the FRBNY Account; provided that the Borrowers
shall not be required to prepay the Outstanding ILFC Loans following a transfer
of any Aircraft Asset to another Borrower Party in accordance with Section
2.12(a) or Section 5.25.
     (ii) With respect to any Event of Loss suffered by a Pool Aircraft, the
Borrowers shall, upon the receipt of any hull insurance, condemnation or other
proceeds in respect of such Event of Loss, prepay an aggregate principal amount
of the Outstanding ILFC Loans equal to 75% of the net proceeds received on
account of such Event of Loss by deposit into the FRBNY Account; provided that
such “net proceeds” shall not include any amounts to the extent required under
the applicable Lease to be paid over to such Lessee pursuant to such Lease;

35



--------------------------------------------------------------------------------



 



     (iii) Concurrently with the removal of any Pool Aircraft from the
Designated Pool in accordance with Section 2.12(b) where the Borrower has
notified the Lender Parties and the FRBNY that it does not intend to sell or
otherwise dispose of the applicable Pool Aircraft (except to the Parent Borrower
or one of its Subsidiaries) or where any sale, transfer or other disposition
does not result in any Net Sale Proceeds (unless (i) a Non-Pool Aircraft is
being substituted for such Pool Aircraft in accordance with Section 2.12(b) or
(ii) the Supplemental Pool Aircraft are being removed from the Designated Pool
in accordance with Section 2.15), the Borrowers shall prepay an aggregate
principal amount of the Outstanding ILFC Loans equal to 75% of the most recent
Appraised Value (which shall be deemed to be $0.00 in the case of any Pool
Aircraft subject to an event described in clause (a) to the proviso of the
definition of “Appraised Value”) of such Pool Aircraft by deposit into the FRBNY
Account; and
     (iv) Upon a Change in Control the Borrowers shall prepay the Outstanding
ILFC Loans in full by deposit into the FRBNY Account.
If, following removal of a Pool Aircraft from the Designated Pool in the
circumstances described in Section 2.07(b)(iii) (a “Removed Aircraft”), the
Borrower sells such Removed Aircraft to a Person other than the Parent Borrower
or one of its Subsidiaries within three months of such removal, the Borrowers
shall promptly make additional prepayment in respect of the aggregate amount of
Outstanding ILFC Loans equal to 75% of the excess, if any, of the Net Sale
Proceeds over the Appraised Value of such Removed Aircraft as if such Removed
Aircraft were subject to clause (b)(i) above.
     (c) Accrued Interest. Each prepayment of the Outstanding ILFC Loans shall
be accompanied by accrued interest on the amount being prepaid to the date of
such prepayment.
     (d) Notice of Prepayments. The Borrowers shall notify the Required Persons
by telephone (confirmed by telecopy) of any prepayment of the Outstanding ILFC
Loans hereunder not later than 11:00 a.m., New York City time, three Business
Days before the date of prepayment in the case of a prepayment under
Section 2.07(a) and one Business Day before the date of prepayment in the case
of a prepayment under Section 2.07(b). Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of the Outstanding ILFC
Loans to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such mandatory prepayment setting forth,
if applicable, the gross cash proceeds resulting from the event giving rise to
such mandatory prepayment and any expenses or deductions (including amounts
payable to the Lessee or buyer, actual broker’s fees or commissions, legal fees
and Taxes) incurred in connection with such event.

36



--------------------------------------------------------------------------------



 



     Section 2.08. [Intentionally Omitted].
     Section 2.09. Taxes. (a) Unless required by applicable law, all payments by
any Borrower under the Loan Documents shall be made free and clear of and
without deduction for any Taxes; provided that, if any Borrower shall be
required to deduct any Taxes from such payments, then (i) if such Taxes are
Indemnified Taxes or Other Taxes, the sum payable will be increased as necessary
so that, after all required deductions (including deductions applicable to
additional sums payable under this Section) are made, each relevant Lender Party
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
     (b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) The Borrowers shall indemnify each Lender Party, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by such Lender Party with respect to any payment by or obligation of
the Borrowers under the Loan Documents (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of any such payment delivered to the
Borrowers by a Lender Party shall be conclusive absent manifest error.
     (d) As soon as practicable after any Borrower pays to a Governmental
Authority any Taxes that have been deducted or withheld from any amount payable
to a Lender Party pursuant to the Loan Documents, such Borrower shall deliver to
the Lender the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Lender.
     (e) On or before the Amendment Effective Date, each Lender Party shall
deliver to the Parent Borrower (and from time to time after the Amendment
Effective Date if requested by any Borrower Party, each Lender Party shall
deliver promptly to that Borrower Party) two duly completed and executed
Internal Revenue Service (“IRS”) Forms W-9 (or successor IRS forms thereto)
claiming exemption from backup withholding Tax. In addition, in the event that
any Borrower Party is or in the future shall be organized in or tax-resident in
any country other than the United States, each Lender Party shall deliver
promptly to that Borrower Party such certificates, documents or information as
are requested

37



--------------------------------------------------------------------------------



 



by that Borrower Party in order to reduce or eliminate any Tax that would
otherwise be required under applicable law to be deducted or withheld from any
payment to that Lender Party, to the extent that the Lender Party legally is
able to do so. Without limiting the foregoing, on or before the Amendment
Effective Date, the Lender shall deliver to the Irish Subsidiary Borrower (and
from time to time after the Amendment Effective Date as requested by any
Borrower Party that is Tax-resident in Ireland, the Lender shall deliver
promptly to that Borrower Party, to the extent the Lender legally is able to do
so) two duly completed and executed copies of a Qualifying Lender Certificate.
The foregoing requirement to deliver a Qualifying Lender Certificate shall not
apply to the FRBNY in the event of an assignment by the Lender of any of its
rights hereunder to the FRBNY pursuant to Section 8.04(b). Each Lender Party
shall promptly inform the applicable Borrower Party in writing, in the event
that (x) in the case of the Lender, the Lender ceases to be a Qualifying Lender
or there is a change as to which subclause (a) through (j)) of the definition of
“Qualifying Lender” the Lender satisfies, or (y) there is a change to the
information set forth in the forms, certificates, documents provided by, or
other information provided by, such Lender Party pursuant to the three preceding
sentences.
     (f) If a Lender Party determines, in its sole discretion, that it has
received a refund (or credit or offset against an Excluded Tax in lieu of a cash
refund of an Indemnified Tax or Other Tax) of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Borrower or with respect to which
a Borrower has paid additional amounts pursuant to this Section, it shall pay to
that Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by that Borrower under this
Section with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund (or credit or offset)), net of all Taxes resulting from such refund and
out-of-pocket expenses of the Lender Party, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such refund
(or credit or offset)), provided that the applicable Borrower, upon the request
of the Lender, agrees to repay the amount so paid over to that Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Lender Party in the event the Lender Party is required to
repay such refund to such Governmental Authority. Nothing in this
Section 2.09(f) shall be construed to require a Lender Party to make available
its Tax returns (or any other information relating to its Taxes that the Lender
Party, acting in good faith, deems confidential) to any Borrower.
     (g) Upon the occurrence of any event that could otherwise give rise to the
operation of the grossup in Section 2.09(a)(i) or the indemnification in
Section 2.09(c) with respect to a Lender Party, that Lender Party will, if
requested by a Borrower Party, use reasonable efforts to agree to a
restructuring of the Loan in a manner that eliminates or reduces (as far as is
legally possible) the Tax as to which there is a grossup or indemnification
obligation, provided that such

38



--------------------------------------------------------------------------------



 



restructuring in the sole judgment of that Lender Party (acting in good faith)
will cause the Lender Party to suffer no economic or legal disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrowers or the rights of the Lender Parties pursuant to
Sections 2.09(a) and (c).
     Section 2.10. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by it under the
Loan Documents (whether of principal, interest or fees or amounts payable under
Section 2.09 or otherwise) before the time expressly required under the relevant
Loan Document for such payment (or, if no such time is expressly required,
before 12:00 noon, New York City time), on the date when due, in immediately
available funds, without set-off or counterclaim. Any amount received after such
time on any day may, in the discretion of the Lender, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the FRBNY Account. If any
payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment will be extended to the next succeeding Business Day
and, if such payment accrues interest, interest thereon will be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars.
     (b) If at any time insufficient funds are received in the FRBNY Account to
pay fully all amounts of principal, interest and fees then due hereunder, such
funds shall be applied (i) first, to pay interest and fees then due hereunder
and (ii) second, to pay principal then due hereunder.
     (c) In connection with any prepayment of the Outstanding ILFC Loans in
accordance with Section 2.07, the parties hereto agree that such prepayment
shall be applied (i) first, to prepay the Loan and (ii) second, to prepay the
New Loan, except as may be otherwise agreed by the Required Persons and the
Parent Borrower.
     Section 2.11. Collection Accounts.
     (a) The Borrower Parties have established on or prior to the Amendment
Effective Date one or more interest-bearing or non-interest bearing deposit
accounts (collectively, the “Collection Accounts”). The parties hereto agree
that, subject to the Mortgage, the Security Trustee shall have control of each
Collection Account and all monies, instruments and other property from time to
time on deposit therein pursuant to a Deposit Account Control Agreement, which
shall provide that the applicable Borrower Party is entitled to provide
instructions to the applicable depository bank regarding the withdrawal,
transfer or payment of funds on deposit in such Collection Account prior to such
depository bank

39



--------------------------------------------------------------------------------



 



receiving notice from the Security Trustee of the occurrence and continuance of
an Event of Default.
     (b) On or prior to the Amendment Effective Date, each Borrower Party has
instructed all Lessees and other Applicable Obligors, and after the Amendment
Effective Date shall instruct all future Lessees and other Applicable Obligors,
to make payment of Collections in respect of any Lease or Disposition Event only
by wire transfer directly to a Collection Account. Schedule 2.11 lists all
Collection Accounts as of the Amendment Effective Date, and such schedule
correctly identifies with respect to each such Collection Account (1) the name,
address and telephone number of the applicable depository bank, (2) the name in
which such account is held and (3) the complete account number therefor. In the
event that any Borrower Party receives any cash, checks, money orders or any
other form of payment as Collections in respect of a Lease or Disposition Event
directly, such Borrower Party shall deposit such cash, checks, money orders or
other form of payment of Collections, in the form so received (with all
necessary endorsements), into a Collection Account as promptly as practicable
but not later than the close of business on the Business Day two Business Days
following the day such Borrower Party has actual knowledge of receipt thereof.
     (c) If, for any reason, a Control Agreement with respect to a Collection
Account terminates or any depository bank fails to comply with its obligations
under a Control Agreement to which it is a party, then the applicable Borrower
Party shall promptly notify all Applicable Obligors who had previously been
instructed to make wire payments to a Collection Account maintained at such
depository bank to make all future payments directly to a different Collection
Account maintained at a different depository bank. No Borrower Party shall close
any Collection Account unless it shall have, subject to the Mortgage,
(i) received the prior written consent of the Required Persons, (ii) established
a new account with a new depositary institution satisfactory to the Security
Trustee in its reasonable discretion, (iii) entered into a Deposit Account
Control Agreement covering such new account with such new depositary institution
in a form that is satisfactory in all respects to the Security Trustee in its
reasonable discretion (whereupon, for all purposes of this Agreement, such new
account shall become a Collection Account) and (iv) taken all such action as the
Security Trustee shall require to grant a security interest in and Lien on such
new Collection Account in favor of the Security Trustee.
     Section 2.12. Transfer of Pool Aircraft to Another Borrower; Removal of
Pool Aircraft from the Designated Pool; Intermediate Lessees; Designated
Borrowers. (a) Transfer of Pool Aircraft to Another Borrower. Subject to
Section 5.29, after the Amendment Effective Date, each Borrower (for purposes
hereof, the “Transferor Borrower”) shall be free to transfer any Pool Aircraft
Owned by it (and any other Aircraft Assets directly related to such Pool
Aircraft) to another Borrower (subject, if applicable, to the Local Requirements
Exception)

40



--------------------------------------------------------------------------------



 



(for purposes hereof, the “Transferee Borrower”); provided that prior to such
transfer (i) no Event of Default shall have occurred and be continuing, (ii) the
Transferor Borrower shall have provided at least twenty (20) days’ prior
revocable written notice to the Lender Parties and the FRBNY of its intention to
transfer such Pool Aircraft (and related Aircraft Assets), (iii) the Transferee
Borrower shall have provided the Required Persons with evidence, in form and
substance satisfactory to them, that the requirements of Section 60 of the
Companies Act 1963 (as amended) of Ireland and the analogous provisions of any
other jurisdiction in relation to financial assistance have been complied with
in full by such Transferee Borrower and (iv) the Transferee Borrower shall have
provided the Security Trustee (A) with all security agreements, mortgages and
other similar instruments, agreements, certificates, opinions and documents
(including UCC Financing Statements, charge documents and registrations and
recordings with the FAA and the International Registry and, where the Transferee
Borrower is incorporated under the laws of Ireland, an Irish Mortgage and the
Irish Cape Town Registrations) as the Required Persons may reasonably request to
grant to the Security Trustee, for the benefit of the Secured Parties, a
perfected security interest in, and Lien on, all Pool Aircraft (and related
Aircraft Assets) so transferred, to the same extent, and with the same priority,
as that held by the Security Trustee immediately prior to such transfer (it
being understood and agreed that, with respect to each applicable Aircraft
Asset, only the Express Perfection Requirements shall apply) and (B) with proof
satisfactory to the Required Persons that (1) such Transferee Borrower, or any
applicable Lessee, has obtained all insurance, endorsements and other documents
required by Section 2.19 of the Mortgage (regardless of whether such Transferee
Borrower is a party to the Mortgage) with respect to such Pool Aircraft (and
related Aircraft Assets), (2) if not previously delivered to each applicable
Lessee, such Transferee Borrower has delivered irrevocable instructions to each
applicable Lessee instructing it to pay all amounts in respect of any Lease
directly to a Collection Account, (3) the ownership interest of the Transferee
Borrower in the applicable Aircraft Asset is fully perfected and has been filed
on the local aviation or other applicable register if required to be so filed
and any other necessary filings have been made to perfect such ownership,
(4) each applicable Lessee has consented to such transfer if such consent is
required under the Lease and (5) if applicable, the provisions of
Section 5.26(c) are satisfied. For the avoidance of doubt, upon satisfaction of
the conditions set forth in the proviso of the preceding sentence, any Pool
Aircraft so transferred shall remain in the Designated Pool and be considered in
the calculation of the Loan-to-Value Ratio to the same extent that such Pool
Aircraft would have been considered in such calculation had such Pool Aircraft
continued to be Owned by the Transferor Borrower. Within 21 days following the
transfer of a Pool Aircraft to a Transferee Borrower incorporated under the laws
of Ireland, such Transferee Borrower shall cause all Security Documents required
under clause (A) above to be filed with the Irish Companies

41



--------------------------------------------------------------------------------



 



     Registration Office and the Irish Revenue Commissioners and in each case
shall provide evidence of such filings reasonably satisfactory to the Required
Persons.
     (b) Removal of Pool Aircraft from the Designated Pool. Following the
Required Perfection Date, any Borrower may remove any Pool Aircraft from the
Designated Pool at any time and from time to time and, in connection therewith,
may assign the Equity Interests in any Intermediate Lessee if, following such
removal, such Intermediate Lessee will no longer be party to any Lease; provided
that (i) the applicable Borrower shall have provided at least twenty (20) days’
revocable prior written notice to the Lender Parties and the FRBNY prior to any
such removal and shall indicate in such notice whether the subject Pool Aircraft
is to be sold upon such removal, (ii) after giving pro forma effect to such
removal, the Borrowers shall be in compliance with Section 5.22(a) and the Pool
Specifications and (iii) concurrently with such removal, the Borrowers shall
have prepaid the Outstanding ILFC Loans in accordance with Section 2.07(b)(i) or
Section 2.07(b)(iii), as the case may be, unless one or more Non-Pool Aircraft
has been provided in substitution for such Pool Aircraft (provided that (x) each
such substitute Aircraft shall (A) have a date of manufacture after October 31,
2004 and (B) be otherwise satisfactory to the Required Persons and (y) after
giving pro forma effect to each such substitution the Designated Pool shall be
in compliance with the Pool Specifications). Upon satisfaction of the conditions
set forth in the preceding sentence with respect to any Pool Aircraft, each
Security Trustee’s security interest in, and Lien on, such Pool Aircraft (and
any other Aircraft Assets directly related to such Pool Aircraft) shall be
automatically released, and if such removal is effected by the transfer of
Equity Interests in an entity owning and/or leasing such Pool Aircraft, the
applicable security interests in, and Liens on, such entities shall be released
in accordance with Section 2.12(g). The Security Trustees shall promptly execute
and deliver to the applicable Borrower, at the applicable Borrower’s expense,
all documents that the applicable Borrower shall reasonably request to evidence
their release of the security interests in, and Liens on, the applicable Pool
Aircraft (and any other Aircraft Assets directly related to such Pool Aircraft).
     (c) Intermediate Lessees. In connection with (i) the replacement of any
Lease of Pool Aircraft, (ii) the addition of Non-Pool Aircraft to the Designated
Pool pursuant to Section 5.22, or (iii) any Requirement of Law, any Borrower
shall be entitled, by giving notice (an “Intermediate Lease Notice”) to the
Lender Parties and the FRBNY, to enter into an Intermediate Lease with an
Intermediate Lessee with respect to such Aircraft; provided that:
     (A) such Intermediate Lessee has been established pursuant to
Organizational Documents and Operating Documents in form and substance
satisfactory to the Required Persons;

42



--------------------------------------------------------------------------------



 



     (B) if such Intermediate Lessee is not an Initial Intermediate Lessee, such
Intermediate Lessee shall have executed and delivered to the Required Persons
(1) at least twenty (20) days prior to entering into an Intermediate Lease, a
Designated Borrower/Intermediate Lessee Request and Assumption Agreement, (2) a
supplement to each of the Borrower Party Guarantee and the First Lien Guarantee,
(3) a Grantor Supplement and (4) such certificates, opinions and documents
(including UCC Financing Statements, charge documents and registrations and
recordings with the FAA (if applicable) and the International Registry) as the
Required Persons may reasonably request to grant to the Security Trustees, for
the benefit of the Secured Parties (as defined in the Mortgage), a perfected
security interest in, and Lien on, all of the Intermediate Lessee’s assets (it
being understood and agreed that, with respect to each Aircraft Asset, only the
Express Perfection Requirements shall be required to be satisfied);
     (C) if such Intermediate Lessee shall have established a Collection Account
in its own name, the Security Trustee shall, subject to the Mortgage, have
control of such Collection Account pursuant to a Deposit Account Control
Agreement;
     (D) such Intermediate Lessee shall have instructed any applicable Lessee to
make all payments in respect of any applicable Lease by wire transfer directly
to a Collection Account;
     (E) if such Intermediate Lessee is not an Initial Intermediate Lessee, the
Borrower Party that owns the Equity Interests of such Intermediate Lessee shall
(unless such Intermediate Lessee is an Initial Intermediate Lessee) have
delivered to the Security Trustee a Collateral Supplement and, if applicable, an
Additional Charge Over Shares, sufficient to grant the Security Trustee, for the
benefit of the Secured Parties, a security interest in, and Lien on, such Equity
Interests;
     (F) the Required Persons shall have received with respect to such
Intermediate Lessee such supporting resolutions, incumbency certificates,
opinions of counsel and other documents or information, in form, content and
scope reasonably satisfactory to them, as may be required by them in their sole
discretion;
     (G) The Required Persons shall have received evidence in a form and
substance satisfactory to them that the requirements of Section 60 of the
Companies Act 1963 (as

43



--------------------------------------------------------------------------------



 



amended) of Ireland and the analogous provisions of any other relevant
jurisdiction in relation to financial assistance, have been complied with in
full by such Intermediate Lessee; and
     (H) if such Intermediate Lessee is incorporated under the laws of Ireland,
within 21 days following the execution of the Security Documents referred to at
(B) and (E) above, the relevant Intermediate Lessee and/or the relevant Borrower
Party, as applicable, shall cause each such Security Document to be filed with
the Irish Companies Registration Office and the Irish Revenue Commissioners and
in each case shall provide evidence of such filings reasonably satisfactory to
the Required Persons.
     (d) Designated Borrowers. The Parent Borrower may at any time, upon not
less than twenty (20) days’ revocable notice from the Parent Borrower to the
Lender Parties and the FRBNY, designate any SPC that is a Subsidiary of Holdings
as a Designated Borrower hereunder by delivering to the Lender Parties and the
FRBNY) a duly executed notice and agreement in substantially the form of
Exhibit F (a “Designated Borrower/Intermediate Lessee Request and Assumption
Agreement”); provided that:
     (i) such Designated Borrower has been established pursuant to
Organizational Documents and Operational Documents in form and substance
satisfactory to the Required Persons;
     (ii) such Designated Borrower shall have executed and delivered to the
Required Persons (A) a supplement to the Borrower Party Guarantee and the First
Lien Guarantee, (B) a Grantor Supplement, (C) where such Designated Borrower is
incorporated under the laws of Ireland, an Irish Mortgage in respect of each
Aircraft owned by such Designated Borrower and (D) such certificates, opinions
and documents (including UCC Financing Statements, charge documents and
registrations and recordings with the FAA (if applicable) and the International
Registry) as the Required Persons may reasonably request to grant to the
Security Trustees, for the benefit of the Secured Parties (as defined in the
Mortgage), a perfected security interest in, and Lien on, all of the Designated
Borrower’s assets (it being understood and agreed that, with respect to each
Aircraft Asset, only the Express Perfection Requirements shall be required to be
satisfied);
     (iii) if such Designated Borrower shall have established a Collection
Account in its own name, the Security Trustee shall, subject to the Mortgage,
have control of such Collection Account pursuant to a Deposit Account Control
Agreement;

44



--------------------------------------------------------------------------------



 



     (iv) such Designated Borrower shall have instructed any applicable Lessee
to make Collections payments in respect of any applicable Lease by wire transfer
directly to a Collection Account;
     (v) Holdings shall have delivered to the Lender and the Security Trustees a
Collateral Supplement and, if applicable, an Additional Charge Over Shares
sufficient to grant the Security Trustees, for the benefit of the Secured
Parties (as defined in the Mortgage), a security interest in, and Lien on, all
of the Equity Interests of such Designated Borrower;
     (vi) the Required Persons shall have received with respect to such
Designated Borrower such supporting resolutions, incumbency certificates,
opinions of counsel and other documents or information, in form, content and
scope reasonably satisfactory to the Required Persons, as may be required by the
Required Persons in their sole discretion;
     (vii) where such Designated Borrower is incorporated under the laws of
Ireland, within 21 days following the execution of the Security Documents
referred to at (ii), (iii) and (v) above, such Designated Borrower shall cause
each such Security Document, or the particulars thereof, to be filed with the
Irish Companies Registration Office and the Irish Revenue Commissioners and in
each case shall provide evidence of such filings reasonably satisfactory to the
Required Persons; and
     (viii) the Required Persons shall have received evidence in a form and
substance satisfactory to them that the requirements of Section 60 of the
Companies Act 1963 (as amended) of Ireland and the analogous provisions of any
other relevant jurisdiction in relation to financial assistance, have been
complied with in full by such Designated Borrower.
Notwithstanding anything in this Agreement to the contrary but subject to
Section 5.02(b) and Section 5.02(c), each Borrower Party shall be entitled at
any time to change its legal form, jurisdiction of organization or jurisdiction
of Tax residence, provided that it satisfies the requirements set forth in the
proviso in the preceding sentence in the same manner as if it were a Designated
Borrower.
     (e) Joint and Several Obligations. The Obligations of the Borrowers
(including each Designated Borrower) shall be joint and several in nature.
     (f) Designated Borrower Appointment of Agent. Each Subsidiary of a Borrower
Party that becomes a “Designated Borrower” pursuant to this Section 2.12 hereby
irrevocably appoints the Parent Borrower as its agent for all purposes relevant
to this Agreement and each of the other Loan Documents, including (i) the giving
and receipt of notices (including as agent for service of process) and

45



--------------------------------------------------------------------------------



 



(ii) the execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto. Any acknowledgment, consent,
direction, certification or other action which might otherwise be valid or
effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Parent
Borrower, whether or not any such other Borrower joins therein. Any notice,
demand, consent, acknowledgement, direction, certification or other
communication delivered to the Parent Borrower in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.
     (g) Termination of Designated Borrower Status. The Parent Borrower may from
time to time, upon not less than twenty (20) days’ revocable prior written
notice from the Parent Borrower to the Required Persons, terminate a Designated
Borrower’s or an Intermediate Lessee’s status as such, provided that (i) in the
case of a Designated Borrower, such Designated Borrower Owns no assets or will
Own no Aircraft Assets after giving effect to any transfer of Pool Aircraft and
related Aircraft Assets or the Equity Interests in such Designated Borrower that
occurs simultaneously with the termination of such Designated Borrower’s status
as such and (ii) in the case of an Intermediate Lessee, such Intermediate Lessee
is not party to an Intermediate Lease or will not be after giving effect to any
transfer of the Equity Interests in such Intermediate Lessee that occurs
simultaneously with the termination of such Intermediate Lessee’s status as
such. If a Designated Borrower or Intermediate Lessee’s status is terminated as
such, the Security Trustees’ security interests in, and Liens on, the Equity
Interest in and the assets of such Designated Borrower or Intermediate Lessee
shall be automatically released. The Security Trustee shall promptly execute and
deliver to the applicable Borrower, at the applicable Borrower’s expense, all
documents that the applicable Borrower shall reasonably request to evidence its
release of the security interests in and Liens on, the applicable Equity
Interest and other assets released in accordance with the previous sentence.
     (h) Specified Representation Deficiency. Notwithstanding anything to the
contrary herein, the status of any Subsidiary of the Parent Borrower as a
Designated Borrower or an Intermediate Lessee shall terminate, for purposes of
the calculation of the Loan-to-Value Ratio only (until the status of such
Subsidiary as a Designated Borrower or an Intermediate Lessee is terminated as
such for all purposes in accordance with this Agreement), immediately if, at any
time, the Parent Borrower and such Subsidiary are not able to make any of the
representations set forth below with respect to such Subsidiary at such time and
any Pool Aircraft owned by it shall immediately be deemed to have an Appraised
Value of $0.00 (the occurrence of such situation with respect to such
Subsidiary, a “Specified Representation Deficiency”):
     (i) Such Subsidiary is subject to civil and commercial laws with respect to
its Obligations under this Agreement and the other Loan

46



--------------------------------------------------------------------------------



 



Documents to which it is a party (collectively as to such Subsidiary, the
“Applicable Subsidiary Documents”), and the execution, delivery and performance
by such Subsidiary of the Applicable Subsidiary Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Subsidiary nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Subsidiary is
organized and existing in respect of its obligations under the Applicable
Subsidiary Documents.
     (ii) The Applicable Subsidiary Documents are in proper legal form under the
laws of the jurisdiction in which such Designated Borrower is organized and
existing for the enforcement thereof against such Designated Borrower under the
laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Subsidiary Documents.
     (iii) It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Subsidiary Documents
that the Applicable Subsidiary Documents be filed, registered or recorded with,
or executed or notarized before, any court or other authority in the
jurisdiction in which such Subsidiary is organized and existing or that any
registration charge or stamp or similar tax be paid at such time on or in
respect of the Applicable Subsidiary Documents or any other document, except for
(A) any such filing, registration, recording, execution or notarization as has
been made and (B) any charge or tax as has been timely paid.
     (iv) There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the Subsidiary’s jurisdiction of organization or
Tax residence or in which the Subsidiary has an office either (A) on or by
virtue of the execution or delivery of the Applicable Subsidiary Documents or
(B) on any payment to be made at such time by such Subsidiary pursuant to the
Applicable Subsidiary Documents, except (i) for Excluded Taxes described in
clause (c) or (d) of the definition of such term or (ii) as has been disclosed
to the Lender Parties and the FRBNY and is not material (as determined by the
FRBNY acting reasonably) or (iii) in the case of clause (A), as have been paid.
     (v) The execution, delivery and performance of the Applicable Subsidiary
Documents executed by such Subsidiary are, under applicable foreign exchange
control regulations of the jurisdiction in which such Subsidiary is organized
and existing, not subject to any notification or

47



--------------------------------------------------------------------------------



 



authorization at such time except (A) such as have been made or obtained or
(B) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in clause (B) shall be made or obtained
as soon as is reasonably practicable).
     The Parent Borrower agrees to give prompt notice (not to exceed five
(5) Business Days) to the Lender Parties and the FRBNY after it obtains
knowledge of any Specified Representation Deficiency and, upon such notice, will
provide a LTV Certificate as of the date of such notice giving pro forma effect
to removal of such Subsidiary as a Borrower Party.
     Section 2.13. Restructuring. Notwithstanding anything to the contrary
contained herein, on the Loan Restructuring Date, this Agreement and the other
Loan Documents shall, without the consent of the FRBNY, the Security Trustee,
the Lender or any Borrower Party other than the Parent Borrower, be deemed
amended as follows: (i) all Obligations of the Parent Borrower as a Borrower
shall be deemed released as to the Parent Borrower and assumed on a joint and
several basis by each other Borrower as of the Loan Restructuring Date (the
“Surviving Borrowers”) and from and after such time the term “Borrower” or
“Borrowers” in the Loan Documents shall be deemed to refer to the Surviving
Borrowers only and (ii) for purposes of the Loan Documents, the Parent Borrower
shall cease to be a Borrower Party; provided that the Parent Borrower shall not
cease to be a Borrower or a Borrower Party notwithstanding the occurrence of the
Loan Restructuring Date (A) if, as of the Loan Restructuring Date, either before
or after giving pro forma effect to the removal of the Parent Borrower as a
Borrower and a Borrower Party under the Loan Documents, an Event of Default
shall have occurred and be continuing and (B) unless the Parent Borrower shall
have provided the Lender with an unsecured guarantee, in form and substance
reasonably satisfactory to the Required Persons, guaranteeing the Obligations of
the Surviving Borrowers; provided, further, that this Section 2.13 shall not
relieve the Parent Borrower of its obligations under Section 5.11, Section 5.26
or Section 8.03(b) following the Loan Restructuring Date. The foregoing
amendments shall be effected through documentation satisfactory to the Lender
Parties and the FRBNY.
     Section 2.14. Release Of Initial Intermediate Lessees. Notwithstanding
anything to the contrary contained herein, on an Initial Intermediate Lessee
Release Date, for purposes of the Loan Documents, the applicable Initial
Intermediate Lessee shall cease to be a Borrower Party.
     Section 2.15. Release Of Supplemental Pool Aircraft From The Designated
Pool. Notwithstanding anything to the contrary contained herein, on the Required
Perfection Date, all Supplemental Pool Aircraft shall cease to be Pool Aircraft
hereunder and under any other Loan Document; provided that Supplemental Pool
Aircraft shall not cease to be Pool Aircraft to the extent that, as of the
Required

48



--------------------------------------------------------------------------------



 



Perfection Date, either before or after giving pro forma effect to the cessation
of such Supplemental Pool Aircraft as Pool Aircraft hereunder and under the
other Loan Documents, an Event of Default shall have occurred and be continuing.
Once the Supplemental Pool Aircraft cease to be Pool Aircraft hereunder and
under the other Loan Documents, each Security Trustee’s security interest in,
and Lien on, the Supplemental Pool Aircraft (and any other Aircraft Assets
directly related to the Supplemental Pool Aircraft) shall be automatically
released. The Security Trustees shall promptly execute and deliver to the Parent
Borrower, at the Parent Borrower’s expense, all documents that the Parent
Borrower shall reasonably request to evidence their release of the security
interests in, and Liens on, the Supplemental Pool Aircraft (and any other
Aircraft Assets directly related to the Supplemental Pool Aircraft).
ARTICLE 3
Representations and Warranties
     The Parent Borrower and each other Borrower Party represents to the Lender
Parties and the FRBNY on the Amendment Effective Date and, except as otherwise
disclosed in a Monthly Report delivered in respect of a Bringdown Report Date,
on each Bringdown Report Date that:
     Section 3.01. Organization, etc. Each Borrower Party is a Person duly
organized, validly existing and, if applicable, in good standing under the laws
of the jurisdiction of its organization; and each Borrower Party has the power
and authority to own its property and to carry on its business as now being
conducted and is duly qualified and, if applicable, in good standing as a
foreign corporation or other entity authorized to do business in each
jurisdiction where, because of the nature of its activities or properties, such
qualification is required, except where the failure to be so qualified or in
good standing could not reasonably be expected to have a Material Adverse
Effect.
     Section 3.02. Authorization; Consents; No Conflict. The execution and
delivery by such Borrower Party of any Loan Document to which it is a party and
the performance of its obligations thereunder and the consummation of the
transactions contemplated thereby (a) are within its organizational powers,
(b) have been duly authorized by all necessary corporate action, (c) have
received all necessary approvals, authorizations, consents, registrations,
notices, exemptions, licenses, declarations, orders and other actions (if any
shall be required) from Governmental Authorities, (d) do not and will not
contravene, constitute a default under or conflict with any provision of (i) law
(including any Environmental Law), rule or regulation applicable to such
Borrower Party or with respect to any of its properties, (ii) any writ,
judgment, decree or order to which such Borrower Party is a party or by which it
is bound or affected, (iii) its Operating Documents or Organizational Documents
or (iv) any provision of any agreement or

49



--------------------------------------------------------------------------------



 



instrument binding on such Borrower Party, or any agreement or instrument of
which such Borrower Party is aware affecting the properties of such Borrower
Party and (e) do not and will not result in or require the creation or
imposition of any Adverse Claim on any of such Borrower Party’s properties
pursuant to the terms of any such agreement or instrument referred to in clause
(d)(iv) of this Section 3.02, other than the Security Documents. Each of the
Loan Documents to which such Borrower Party is a party has been duly authorized,
executed and delivered by such Borrower Party.
     Section 3.03. Validity and Binding Nature. This Agreement and the other
Loan Documents to which such Borrower Party is a party constitute legal, valid
and binding obligations of such Borrower Party, enforceable against such
Borrower Party in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.
     Section 3.04. Financial Statements. The Parent Borrower’s audited
consolidated financial statements as at December 31, 2008, and unaudited
consolidated financial statements as at June 30, 2009, with the unaudited
statements certified by the Parent Borrower’s chief financial officer and a copy
of each of which has been furnished to the Required Persons, have been prepared
in accordance with GAAP and fairly present the financial condition of the Parent
Borrower and its Subsidiaries as at such dates and the results of their
operations for the period then ended, subject, in the case of the unaudited
financial statements, to year-end adjustments and omission of footnotes and the
auditor’s year-end report. The balance sheets in such financial statements and
the notes thereto disclose all material liabilities, direct or contingent, of
the Parent Borrower and its Subsidiaries as of the dates thereof.
     Section 3.05. Litigation and Contingent Liabilities. As of the Amendment
Effective Date, Litigation Actions, when taken as a whole, could not reasonably
be expected to have a Material Adverse Effect. As of the Amendment Effective
Date, other than any liability incident to such Litigation Actions or provided
for or disclosed in the financial statements referred to in Section 3.04, and
other than as set forth in the Parent Borrower’s filings with the Securities and
Exchange Commission, no Borrower Party has any contingent liabilities which are
material to its business, credit, operations or financial condition of the
Borrower Parties taken as a whole.
     Section 3.06. Security Interest.
     (a) The Mortgage creates a valid and (upon the taking of the actions
required hereby or thereby) perfected security interest in favor of the Security
Trustees in the Collateral (other than, as of the Amendment Effective Date until

50



--------------------------------------------------------------------------------



 



(i) with respect to the Required Pool Aircraft and any Aircraft Assets related
thereto, the Required Perfection Date and (ii) with respect to the Supplemental
Pool Aircraft and any Aircraft Assets related thereto, the applicable date set
forth in Section 5.02(a)) as security for the Secured Obligations, subject in
priority to no other Liens (other than Permitted Liens), and all filings and
other actions necessary to perfect and protect such security interest under the
laws of the United States or Ireland have been (or in the case of future
Collateral will be) duly taken (it being understood and agreed that, with
respect to each applicable Aircraft Asset, only the Express Perfection
Requirements shall apply), enforceable against the applicable Borrower Parties
and creditors of and purchasers from such Borrower Parties. Schedule 3.06 hereto
lists, (i) to the knowledge of the Parent Borrower after due inquiry, all
Permitted Liens described in clause (e) or (j) of the definition of Permitted
Liens on the Collateral existing as of the Amendment Effective Date and (ii) all
Permitted Liens described in clause (n) of the definition of Permitted Liens on
the Collateral existing as of the Amendment Effective Date of which a
responsible officer of the Parent Borrower has received written notice.
     (b) Each Control Agreement creates a perfected security interest in the
applicable Collection Account and all cash held in such Collection Account from
time to time, free and clear of any Adverse Claim, in favor of the Security
Trustee, for the benefit of the Secured Parties enforceable against the
applicable Borrower Party and creditors of and purchasers from such Borrower
Party.
     (c) None of the Collateral has been pledged, assigned, sold or otherwise
encumbered other than pursuant to the terms hereof or of the Security Documents
and except for Permitted Liens, and no Collateral is described in (i) any UCC
financing statements filed against any Borrower Party other than UCC financing
statements which have been terminated and the UCC financing statements filed in
connection with Permitted Liens or (ii) any other mortgage registries, including
the International Registry, or filing records that may be applicable to the
Collateral in any other relevant jurisdiction, other than such filings or
registrations that have been terminated or that have been made in connection
with Permitted Liens, the Mortgage or any other security document in favor of
the Security Trustee, for the benefit of the Secured Parties, or, with respect
to the Leases, in favor of the Borrower Parties or the Lessee thereunder.
     (d) The rights and obligations of each Borrower Party (as lessor) under the
Leases to which it is a party with respect to the Pool Aircraft are held free
and clear of any Adverse Claim other than Permitted Liens, and such Borrower
Party has the full right, corporate power and lawful authority to assign,
transfer and pledge the same and interests therein as provided in the Mortgage
and the other Security Documents.
     Section 3.07. Employee Benefit Plans. (a) Each Borrower Party and its
respective ERISA Affiliates is in compliance in all respects with the applicable

51



--------------------------------------------------------------------------------



 



provisions of ERISA and the Code and the regulations and published
interpretations thereunder as relates to each Plan except where any failure to
comply would not reasonably be expected to have a Material Adverse Effect. No
ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events, could reasonably be expected to have
a Material Adverse Effect. There exists no Undefined Pension Liability with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.
     (b) Each Foreign Pension Plan is in compliance in all respects with all
requirements of law applicable thereto and the respective requirements of the
governing documents for such plan except where the failure to comply would not
reasonably be expected to have a Material Adverse Effect. With respect to each
Foreign Pension Plan, none of the Borrower Parties, their respective Affiliates
or any of their respective directors, officers, employees or agents has engaged
in a transaction that would subject any Borrower Party or any Subsidiary,
directly or indirectly, to a tax or civil penalty that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. With respect to each Foreign Pension Plan, reserves have been
established in the financial statements furnished to the Lender in respect of
any material unfunded liabilities in accordance with applicable law or, where
required, in accordance with ordinary accounting practices in the jurisdiction
in which such Foreign Pension Plan is maintained. The aggregate unfunded
liabilities with respect to such Foreign Pension Plans could not reasonably be
expected to result in a Material Adverse Effect.
     Section 3.08. Labor Matters. As of the date hereof and the Amendment
Effective Date, there are no material strikes, lockouts or slowdowns against any
Borrower Party or any Subsidiary pending or, to the knowledge of any Borrower
Party, threatened. The consummation of the Transactions will not give rise to
any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which any Borrower Party or any
Subsidiary is bound, the termination or renegotiation of which could reasonably
be expected to have a Material Adverse Effect. Any payments due from any
Borrower Party or any Subsidiary, or for which any claim may be made against any
Borrower Party or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of any Borrower Party or such Subsidiary except to the extent that
such nonpayment or nonaccrual would not reasonably be expected to have a
Material Adverse Effect.
     Section 3.09. Investment Company Act. No Borrower Party is an “investment
company” or an “affiliated person” of, “promoter” or “principal underwriter”
for, or a company “controlled” by an “investment company,” within the meaning of
the Investment Company Act of 1940, as amended. The

52



--------------------------------------------------------------------------------



 



repayment of the Loan by the Borrowers and the consummation of the transactions
contemplated by this Agreement and the other Loan Documents will not violate any
provision of such act or any rule, regulation or order issued by the Securities
and Exchange Commission thereunder.
     Section 3.10. Regulation U. No Borrower Party is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Federal Reserve Board). No proceeds of the Loan were used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.
     Section 3.11. Information. All written information furnished by or on
behalf of any Borrower Party to any Lender Party or the FRBNY in connection with
this Agreement, any other Loan Document or the transactions contemplated hereby
or thereby, on the date furnished (and when taken in connection with previous
information so furnished, and the information contained in the Parent Borrower’s
filings with the Securities and Exchange Commission, for the purpose of
completeness) shall have been, to the best of each Borrower Party’s knowledge
after due inquiry, true, accurate and, when taken as a whole, complete in every
material respect as of the date of such information, and as of the Amendment
Effective Date none of such information shall contain any material misstatement
of fact or shall omit to state any material fact necessary to make such
information in light of the circumstances under which it was made or provided,
not misleading; provided that to the extent any such information, report,
financial statement, exhibit or schedule was based upon or constitutes an
opinion, forecast or projection, each Borrower Party represents only that it
acted in good faith and utilized assumptions reasonable at the time made (based
upon accounting principles consistent with the historical audited financial
statements of the Parent Borrower) and exercised due care in the preparation of
such information, report, financial statement, exhibit or schedule.
     Section 3.12. Compliance with Applicable Laws, etc. Each Borrower Party is
in compliance with the requirements of all applicable laws, rules, regulations,
judgments (unless such judgment has been properly appealed and such appeal is
being diligently prosecuted by such Person and for which reserves required in
accordance with GAAP have been made), agreements, decrees and orders of all
Governmental Authorities (including ERISA and any Environmental Law) applicable
to it, except for noncompliance that could not reasonably be expected to have a
Material Adverse Effect.
     Section 3.13. Insurance. Each Borrower Party maintains, or has caused to be
maintained, insurance as required by the Mortgage.

53



--------------------------------------------------------------------------------



 



     Section 3.14. Taxes. Each Borrower Party has (i) filed or caused to be
filed all federal, state, local and foreign Tax returns or Tax materials
required to have been filed by it with a Governmental Authority, except where
the failure to file any such return or material would not reasonably be expected
to have a Material Adverse Effect and (ii) paid or caused to be paid all Taxes
due and payable by it and all assessments received by it, except Taxes the
non-payment of which would not reasonably be expected to have a Material Adverse
Effect or that are being disputed in good faith or contested in good faith by
appropriate proceedings and for which such Borrower Party shall have set aside
on its books reserves required in accordance with GAAP. All such Tax returns are
true and correct in all material respects. No Tax Lien or similar Adverse Claim
has been filed, and no claim is being asserted, with respect to any such Taxes,
that would reasonably be expected to have a Material Adverse Effect. Any Taxes,
fees and other governmental charges payable by any Borrower Party in connection
with the execution and delivery of this Agreement and the other Loan Documents
and the making of any payment required hereby or thereby have been paid or will
be paid when due, except Taxes the non-payment of which would not reasonably be
expected to have a Material Adverse Effect. No Borrower Party is aware of any
proposed or pending tax assessments, deficiencies or audits that could
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.
     Section 3.15. Borrower Information. Schedule 3.15, as updated from time to
time in writing to the Lender Parties, accurately sets forth with respect to
each Borrower Party (i) the location of its chief executive office, (ii) its
jurisdiction of incorporation, (iii) its entity type and (iv) its employer or
taxpayer identification number (if any) issued by its jurisdiction of
incorporation. Each Borrower Party only has one jurisdiction of incorporation.
     Section 3.16. Solvency. As of the Amendment Effective Date (and as also
reflected on the Parent Borrower’s consolidated balance sheet dated as of
June 30, 2009, and confirmed by the Appraisals dated as of September 30, 2009,
delivered to the Security Trustee as a condition to the occurrence of the
Effective Date), the fair value of the assets of each of (x) the Parent Borrower
and (y) the Borrower Parties taken as a whole, exceed their respective
liabilities. As of the Amendment Effective Date, neither the Borrower Parties
taken as a whole, nor the Parent Borrower, will be rendered insolvent as a
result of the transactions contemplated by this Agreement and the other Loan
Documents.
     Section 3.17. Sanctions. None of the Borrower Parties, any of their
Subsidiaries or any director, officer, employee, agent, affiliate or
representative of any Borrower Party or any of its Subsidiaries is a Person that
is, or is owned or controlled by a Person that is, (i) the subject of any
sanctions administered or enforced by the U.S. Department of Treasury’s Office
of Foreign Assets Control (“OFAC”), the United Nations Security Council
(“UNSC”), the European Union (“EU”), the Government of Ireland or other
sanctions authority relevant in the

54



--------------------------------------------------------------------------------



 



United States, Ireland, France, Malaysia or any other jurisdiction of
incorporation or formation of any Borrower or Intermediate Lessee (collectively,
“Sanctions”), or (ii) located, organized or resident in a country or territory
that is the subject of Sanctions (each, a “Prohibited Country”). For purposes of
this Agreement, the Prohibited Countries shall be those countries reasonably
determined by the Required Persons as subject to Sanctions from time to time and
notified to the Borrower Parties. The Prohibited Countries as of the date hereof
are listed on Annex 1.
     Section 3.18. Depositary Banks. The names and addresses of the depositary
banks which maintain the Collection Accounts, together with the account numbers
of each Collection Account are as specified in Schedule 2.11 hereto, as such
Schedule 2.11 may be updated from time to time in writing to the Lender Parties.
The Collection Accounts are the only accounts into which Collections are
currently notified to Lessees to be deposited or remitted.
     Section 3.19. Description of Aircraft and Leases.
     (a) Schedule 3.19(a) attached hereto, as supplemented from time to time
pursuant to Section 2.12(b) and Section 5.11(a)(ix) hereof is a true and correct
list of all Pool Aircraft (other than the Supplemental Pool Aircraft) and the
country of registration of such Pool Aircraft.
     (b) Schedule 3.19(b) attached hereto, as supplemented from time to time
pursuant to Section 2.18(f) of the Mortgage, is a true and correct list of all
Leases (including, without limitation, any head leases), other than Leases with
respect to Supplemental Pool Aircraft, in effect with respect to the Pool
Aircraft and the name and jurisdiction of organization or incorporation of the
applicable Lessees.
     (c) Schedule 3.19(c) attached hereto, as supplemented from time to time at
the request of any Required Person, is a true and correct list of all
Supplemental Pool Aircraft and the country of registration of such Supplemental
Pool Aircraft.
     (d) Schedule 3.19(d) attached hereto, as supplemented from time to time at
the request of any Required Person, is a true and correct list of all Leases
(including, without limitation, any head leases) in effect with respect to the
Supplemental Pool Aircraft, and the name and jurisdiction of organization or
incorporation of the applicable Lessees.
     Section 3.20. Withholding Tax. Any and all payments made to any Borrower
Party by any Lessee under the terms of a Lease are required to be made and are
made free and clear of and without deduction for any and all present or future
Taxes, other than Taxes customarily excluded from gross-up and indemnification
in accordance with Leasing Company Practice (including net income or franchise
Taxes imposed by the Borrower Party’s jurisdiction of

55



--------------------------------------------------------------------------------



 



organization or Tax residence or a jurisdiction in which the Borrower Party has
an office, Taxes resulting from the negligence or willful misconduct of the
Borrower Party or the Borrower Party’s failure to provide documentation or
information that would establish an exemption from or reduction in an otherwise
applicable withholding Tax (to the extent the Borrower Party is legally able to
do so), and Taxes resulting from a transfer of an interest in the applicable
aircraft or lease) (all Taxes referenced in this sentence, other than those so
customarily excluded, “Lessee Taxes”). To the extent that any Lessee is required
by law to withhold or pay any amounts in respect of Lessee Taxes on any payments
made to a Borrower Party under the terms of a Lease, such Lessee is required
under the terms of the relevant Lease (i) to increase the sum payable to such
Borrower Party so that, after making all required deductions for Lessee Taxes,
such Borrower Party shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) to make such deductions and pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable laws, and (iii) to indemnify and hold harmless
such Borrower Party for any liability of such Borrower Party that results from
the non-payment of any Lessee Taxes.
ARTICLE 4
Conditions
     Section 4.01. Amendment Effective Date. The effectiveness of this Agreement
on the Amendment Effective Date is subject to the satisfaction (or waiver in
accordance with Section 8.02) of the following conditions precedent:
     (a) The Lender (or its counsel) shall have received from each Borrower
Party and the Security Trustee executed counterparts of this Agreement.
     (b) The Lender shall have received from each Borrower Party, the Security
Trustees and the FRBNY executed counterparts of the Mortgage and all supplements
thereto in a form sufficient to file with the FAA, the International Registry
and any other Governmental Authority where filing or registration of the
Mortgage and any supplements thereto is required under Requirements of Law of
the United States to perfect the Security Trustee’s security interest in, and
Lien on, the Pool Aircraft and all other Aircraft Assets (as determined by the
Required Persons in their sole discretion).
     (c) The Lender shall have received a favorable written opinion (addressed
to each Lender Party and the FRBNY and dated the Amendment Effective Date) of
each of (i) Clifford Chance US LLP with respect to New York law, in-house
counsel to the Parent Borrower with respect to California law and other matters,
and A&L Goodbody with respect to Irish law, White & Case LLP with respect to
French law and Zul Rafique & partners with respect to Malaysian

56



--------------------------------------------------------------------------------



 



law, each counsel for the Borrower Parties, substantially in the form of
Exhibit G-1A, G-1B, G-1C, G-1D and G-1E (as applicable) hereto as to such
matters as any Lender Party or the FRBNY may request, including
non-contravention of any indenture, agreement, mortgage, deed of trust or other
instrument to which any Borrower Party is a party or by which it is bound or any
of its properties are subject (including, but not limited to, any Lease), and
(ii) Daugherty, Fowler, Peregrin, Haught & Jenson, A Professional Corporation,
special FAA counsel to the Borrower Parties, substantially in the form of
Exhibit G-2, and, in the case of each opinion required by this subsection,
covering such other matters relating to the Borrower Parties, the Loan
Documents, the Collateral or the transactions contemplated thereby as any Lender
Party or the FRBNY shall reasonably request. The Borrower Parties requests such
counsel to deliver such opinions.
     (d) The Lender shall have received a Deposit Account Control Agreement with
respect to each Collection Account, in each case duly executed and delivered by
the applicable Borrower Party, the Security Trustee and the applicable
depositary bank.
     (e) The Security Trustee shall have received UCC Financing Statements from
each Borrower Party, naming such Borrower Party as debtor, naming the Security
Trustee (for the benefit of the Secured Parties) as secured party and describing
the applicable Collateral (such UCC Financing Statements to be satisfactory to
the Security Trustee).
     (f) The Lender shall have received such documents and certificates as the
Required Persons or their respective counsel may reasonably request relating to
the organization, existence and, if applicable, good standing of the Borrower
Parties, the authorization of the transactions contemplated by the Loan
Documents and any other legal matters relating to the Borrower Parties, the Loan
Documents, the Collateral or the transactions contemplated hereby or thereby,
all in form and substance satisfactory to the FRBNY and their counsel.
     (g) The Lender shall have received a certificate, dated the Amendment
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Parent Borrower, confirming compliance with the conditions set
forth in clauses (m) and (n) of this Section 4.01.
     (h) The Borrowers shall have paid all fees and other amounts due and
payable to the Lender Parties and the FRBNY on or before the Amendment Effective
Date, including, to the extent invoiced in reasonable detail, all out-of-pocket
expenses (including fees, charges and disbursements of counsel) required to be
reimbursed or paid by the Borrower Parties under the Loan Documents.
     (i) The Security Trustee and the FRBNY shall have received the results of a
recent Lien, tax and judgment search in each relevant jurisdiction, including

57



--------------------------------------------------------------------------------



 



without limitation the FAA registry and the International Registry with respect
to each Borrower Party and the Collateral, revealing no Liens on any of the
assets of any Borrower Party or the Collateral, other than Permitted Liens.
     (j) All consents and approvals required to be obtained by the Borrower
Parties from any Governmental Authority or other Person in connection with the
transactions contemplated by the Loan Documents shall have been obtained, and
all applicable waiting periods and appeal periods shall have expired, in each
case without the imposition of any burdensome condition.
     (k) The Lender shall have received evidence satisfactory to it and the
FRBNY that each Borrower Party has delivered irrevocable instructions to each
Applicable Obligor instructing it to pay all Collections in respect of any Lease
in the future directly to a Collection Account.
     (l) The Lender shall have received a certificate from the Chief Financial
Officer of the Parent Borrower, in form and substance satisfactory to it and the
FRBNY, with respect to the Borrower Parties, taken as a whole, corresponding to
the representations in Section 3.16.
     (m) The representations and warranties of the Borrower Parties contained in
Article 3 of this Agreement and contained in each other Loan Document shall be
true and correct on and as of the Amendment Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date.
     (n) Immediately after giving effect to the Loan, no Default shall have
occurred and be continuing.
     (o) Each of the Required Persons shall have received three Appraisals of
each Pool Aircraft in form and substance satisfactory to it. Such Appraisals
shall (i) have been conducted by a Qualified Appraiser prior to the Amendment
Effective Date and (ii) show that the aggregate Appraised Value of all Pool
Aircraft as of the Amendment Effective Date is sufficient to cause the
Loan-to-Value Ratio to be less than or equal to 50%, after giving pro forma
effect to the New Loan to be made on the Amendment Effective Date and the
outstanding balance of the Loan.
     (p) Each of the Required Persons shall have received evidence satisfactory
to it that each of the Pool Aircraft are Owned by a Borrower as of the Amendment
Effective Date.
     (q) Each of the Required Persons shall have received evidence satisfactory
to it that the Parent Borrower has received all waivers and/or amendments to its
existing indentures, agreements, mortgage, deeds of trust and

58



--------------------------------------------------------------------------------



 



other instruments to which it is a party necessary to allow it to undertake the
transactions contemplated by the Loan Documents.
     (r) The Lender Parties and the FRBNY shall have received from each Borrower
Party such supplements to the Mortgage, charges, consents, control agreements,
Irish Mortgages, UCC Financing Statements and amendments and other similar
instruments, agreements, certificates, documents and opinions of counsel as the
Lender Parties or the FRBNY may reasonably request, together with evidence to
their satisfaction that all necessary actions have been taken, in order to grant
(i) the First Lien Security Trustee, for the benefit of the FRBNY, a
first-priority security interest in, and Lien on, the Collateral (other than
Aircraft Assets relating to the Required Pool Aircraft and the Supplemental Pool
Aircraft), which shall secure the First Lien Secured Obligations (as defined in
the Mortgage), (ii) the Third Lien Security Trustee, for the benefit of the
FRBNY, a third-priority security interest in, and Lien on, the Collateral (other
than Aircraft Assets relating to the Required Pool Aircraft and the Supplemental
Pool Aircraft), which shall secure the Third Lien Secured Obligations (as
defined in the Mortgage) and (iii) the Fourth Lien Security Trustee, for the
benefit of the FRBNY, a fourth-priority security interest in, and Lien on, the
Collateral (other than Aircraft Assets relating to the Required Pool Aircraft
and the Supplemental Pool Aircraft), which shall secure the Fourth Lien Secured
Obligations (as defined in the Mortgage) provided that only the Express
Perfection Requirements shall be required to be satisfied; provided, further,
that, for the purposes of this clause (r), Required Cape Town Registrations with
respect to assignments of International Interests in Leases that are not
registered on the International Registry as of the Amendment Effective Date
shall be made within one month of the Amendment Effective Date.
     (s) (a) The First Lien Security Trustee, for the benefit of the FRBNY,
shall have a first priority perfected security interest in the Collateral (other
than Aircraft Assets relating to the Required Pool Aircraft and the Supplemental
Pool Aircraft) (subject only to Permitted Liens) and (b) the Third Lien Security
Trustee, for the benefit of the FRBNY, shall have a third priority perfected
security interest in the Collateral (other than Aircraft Assets relating to the
Required Pool Aircraft and the Supplemental Pool Aircraft) (subject only to
Permitted Liens) (in each case, it being understood and agreed that, with
respect to each Aircraft Asset, only the Express Perfection Requirements shall
be required to be satisfied).
     (t) The Lender Parties and the FRBNY shall have received a report from
Simat Helliesen & Eichner, Inc. in form and substance satisfactory to the
Required Persons opining as to such matters as the Required Persons may require.
     (u) The Lender shall have received copies of the Borrower Party Guarantee
and the Charge Over Shares of the Irish Subsidiary Borrower, duly

59



--------------------------------------------------------------------------------



 



executed by each Borrower Party party thereto, together with all documents
required to be delivered thereunder.
     (v) The Lender shall have received a signed original of a Note with respect
to the Loan, duly executed by each Borrower.
     (w) The Required Persons shall have received evidence, in form and
substance satisfactory to them, that the requirements of Section 60 of the
Companies Act 1963 (as amended) of Ireland and the analogous provisions of any
other relevant jurisdiction in relation to financial assistance have been
complied with in full by the Irish Subsidiary Borrower and the Irish Initial
Intermediate Lessee.
Promptly after the Amendment Effective Date occurs, the Lender shall notify each
Borrower Party, the Security Trustee, and the FRBNY thereof, and such notice
shall be conclusive and binding.
     Section 4.02. Consequences of Effectiveness. (a) On the Amendment Effective
Date the Existing Loan Documentation shall be automatically amended and restated
in its entirety to read as set forth herein. On and after the Amendment
Effective Date, the rights and obligations of the parties hereto shall be
governed by this Agreement; provided, that the rights and obligations of the
Lender and the Parent Borrower with respect to the period prior to the Amendment
Effective Date shall continue to be governed by the provisions of the Existing
Loan Documentation.
     (b) On the Amendment Effective Date, the Existing Loans owing under the
Existing Loan Documentation shall be deemed to be outstanding as the Loan of the
Lender hereunder (and shall no longer be deemed outstanding under the Existing
Loan Documentation) and will constitute continuing obligations hereunder.
     Section 4.03. Quiet Enjoyment Letters. Prior to the Amendment Effective
Date, the Security Trustee shall have provided a quiet enjoyment letter (in the
form provided to the Security Trustee by the Parent Borrower) relating to each
Lease of each Aircraft that will be a Pool Aircraft as of the Amendment
Effective Date.
ARTICLE 5
Covenants
     Until all the principal of and interest on the Loan and all fees payable
hereunder have been paid in full, each Borrower Party covenants and agrees with
the Lender that:

60



--------------------------------------------------------------------------------



 



     Section 5.01. Legal Existence and Good Standing. Except as permitted under
Section 2.12, Section 2.13 or Section 5.25, such Borrower Party shall maintain
(a) its legal existence and, if applicable, good standing in the jurisdiction of
its incorporation and (b) its qualification and, if applicable, good standing in
all other jurisdictions in which the failure to maintain such qualification and
good standing could reasonably be expected to cause a Material Adverse Effect.
     Section 5.02. Protection of Security Interest of the Lender.
     (a) Such Borrower Party shall deliver to the Security Trustee such
additional supplements to the Mortgage, Irish Mortgages, Charges Over Shares,
charges, consents, control agreements and other similar instruments, agreements,
certificates, opinions and documents (including UCC Financing Statements and
charge documents) as the Security Trustee, any Lender Party or the FRBNY may
reasonably request to effectuate the terms hereof and under and in accordance
with the Security Documents and thereby to:
     (i) (A) grant, maintain, protect and evidence security interests in favor
of the Security Trustee, for the benefit of the Secured Parties, (B) take all
actions necessary to perfect security interests in favor of the Security Trustee
in accordance with (1) the laws of the United States (or any instrumentality
thereof) (including but not limited to the filing of UCC Financing Statements in
the appropriate locations, including the State of California and the District of
Columbia, and appropriate offices and registrations and recordings with the FAA
and the International Registry), (2) the Cape Town Convention, (3) the laws of
Ireland and (4) the laws of any other jurisdiction applicable to the Borrower
Party (in the judgment of the Security Trustee), in any or all present and
future property of such Borrower Party which would constitute Collateral under
and in accordance with the terms of the Security Documents prior to the Liens or
other interests of any Person, except to the extent Permitted Liens may have
priority; and
     (ii) otherwise establish, maintain, protect and evidence the rights
provided to the Security Trustee, for the benefit of the Secured Parties, under
and in accordance with the terms hereof and of the Security Documents including
anything that may be necessary or advisable under (A) the laws of the United
States (or any instrumentality thereof), (B) the Cape Town Convention, (C) the
laws of Ireland or (D) the laws of any other jurisdiction applicable to the
Borrower Party (in the judgment of the Security Trustee);
it being understood and agreed that, with respect to the security interest in
any Aircraft Asset, only the Express Perfection Requirements shall be required
to be satisfied and (A) with respect to the Required Pool Aircraft, the
requirements of

61



--------------------------------------------------------------------------------



 



clause (ii) of the definition of “Express Perfection Requirements” shall be
required to be satisfied only from and after (1) with respect to the Type A
Required Pool Aircraft, October 23, 2009 and (2) with respect to The Type B
Required Pool Aircraft, December 1, 2009, (B) with respect to the Supplemental
Cape Town Pool Aircraft, the requirements of clause (iii) of the definition of
“Express Perfection Requirements” shall be required to be satisfied only from
and after October 23, 2009, (C) with respect to the Supplemental Non-Treaty Pool
Aircraft, the requirements of clause (iv) of the definition of “Express
Perfection Requirements” shall be required to be satisfied only from and after
October 23, 2009 and (D) with respect to the Supplemental Geneva Pool Aircraft,
the requirements of clause (v) of the definition of “Express Perfection
Requirements” shall be required to be satisfied only from and after December 1,
2009.
     (b) No Borrower Party shall change its name, identity or corporate
structure (within the meaning of Article 9 of the UCC) unless such Borrower
Party shall have given the Security Trustee at least thirty (30) days’ prior
written notice thereof; provided that, upon the Security Trustee’s request in
any case in which, in the Security Trustee’s reasonable opinion, such change of
name, identity or corporate structure would or could make the Mortgage, the
other Security Documents, any filings or registrations or any financing
statement or continuation statement filed pursuant to the terms hereof or any
other Loan Documents misleading within the meaning of Section 9-402(7) of the
UCC or any other applicable law, such Borrower Party shall promptly file
appropriate amendments to all previously made filings or registrations and all
previously filed financing statements and continuation statements.
     (c) Each Borrower Party shall give the Security Trustee at least thirty
(30) days’ prior written notice of any change of such Borrower Party’s
jurisdiction of incorporation.
     (d) Each Borrower Party shall furnish to the Lender Parties and the FRBNY
from time to time such statements and schedules further identifying and
describing the Collateral as the Required Persons may reasonably request, all in
reasonable detail.
     Section 5.03. Other Liens or Interests. Except for the security interests
granted under Loan Documents, and as otherwise permitted under the Loan
Documents (including Section 5.06), no Borrower Party will sell, pledge, assign
or transfer to any other Person (other than as permitted hereunder), or grant,
create, incur, assume or suffer to exist any Adverse Claim in excess of
$2,000,000 on, any Pool Aircraft or other Collateral or interest therein and, in
the case of any Borrower Party other than the Parent Borrower or any Initial
Intermediate Lessee, any other assets or any interest therein, and each Borrower
Party shall have the obligation and the non-exclusive right to defend the right,
title, and interest of the Security Trustees (for the benefit of the Secured
Parties (as defined in the

62



--------------------------------------------------------------------------------



 



Mortgage)) in and to the Collateral against all claims of third parties claiming
through or under any Borrower Party or otherwise.
     Section 5.04. Burdensome Agreements. No Borrower Party shall enter into or
cause, suffer or permit to exist, any agreement with any Person, other than the
Lender Parties pursuant to this Agreement or any other Loan Documents or any New
Loan Documents, which prohibits or limits the ability of such Borrower Party to
(i) create, incur, assume or suffer to exist any Lien upon, or (ii) restricts
transfers of, (in the case of any Borrower Party other than the Parent Borrower
or any Initial Intermediate Lessee) any of its property, assets or revenues, and
(in the case of the Parent Borrower or any Initial Intermediate Lessee) any
Owned Collateral, other than Permitted Liens, whether now owned or hereafter
acquired; provided that this Section 5.04 shall not apply to agreements entered
into by the Parent Borrower prior to the Amendment Effective Date and set forth
on Schedule 5.04 hereto.
     Section 5.05. Ownership, Operation and Leasing of Pool Aircraft. No
Borrower Party shall:
     (a) Other than in connection with a sale, transfer or other disposition
permitted under Section 5.06, permit any Person (except to the extent of the
Local Requirements Exception) to own beneficially or of record any Pool
Aircraft;
     (b) Enforce any Lease with respect to any Pool Aircraft in a manner other
than in a manner consistent with Leasing Company Practice;
     (c) Enter into a Lease with respect to a Pool Aircraft unless such Lease is
an Eligible Lease and the Lessee is an Eligible Carrier; and
     (d) Enter into a Future Lease with a Lessee if such entry would result in a
Lessee Limitation Event;
provided that a Borrower shall be entitled to cure any Default under clause
(b) or (c) or any Lessee Limitation Event by substituting for the applicable
Pool Aircraft without any mandatory prepayment obligation in respect thereof,
one or more Non-Pool Aircraft, each with a date of manufacture after October 31,
2004 and otherwise satisfactory to the Required Persons, in each case such that
the Designated Pool shall be in compliance with the Pool Specifications after
giving pro forma effect to such substitution.
     Section 5.06. Limitation on Disposition of Aircraft. Except as expressly
provided in Section 2.12(a) or Section 5.25, no Borrower shall sell, transfer or
otherwise dispose of any Pool Aircraft unless the Net Sale Proceeds of such
sale, transfer or other disposition are applied in accordance with
Section 2.07(b)(i) and the Parent Borrower shall not sell, transfer or otherwise
dispose of Non-Pool

63



--------------------------------------------------------------------------------



 



Aircraft without the prior written consent of Required Persons except (i) to any
of its Subsidiaries or to a trust, nominee, conditional vendor or other Person
where the Parent Borrower or any of its Subsidiaries holds 100% of the
beneficial interests therein, (ii) pursuant to any exchange of aircraft of
substantially equal value, (iii) to a lessee or any of its Affiliates or
nominees pursuant to a purchase option in the applicable lease documentation,
(iv) in connection with a contract, letter of intent, term sheet or similar
document in existence on the Amendment Effective Date, (v) as salvage or
otherwise to its insurers, (vi) as may be expressly consented to in writing by
the Required Persons or (vii) if the proceeds from such disposition together
with the proceeds from other Non-Pool Aircraft dispositions (A) in such fiscal
year (exclusive of dispositions referred to in clauses (i) through (vi)) are
less than $500,000,000 in the aggregate and (B) prior to the Maturity Date
(exclusive of dispositions referred to in clauses (i) through (vi)) are less
than $2,000,000,000 in the aggregate. Notwithstanding the foregoing or anything
to the contrary stated herein, no Borrower shall sell, transfer or otherwise
dispose of any Aircraft until the Required Perfection Date.
     Section 5.07. Extension, Amendment or Replacement of Leases.
     (a) No Borrower Party shall amend, replace, or waive any term of, or
otherwise modify any Lease in a manner inconsistent with Leasing Company
Practice; provided that in no event shall any amendment, replacement or waiver
cause such Lease to cease to contain or comply with the Core Lease Provisions.
     (b) Upon the termination of any Lease with respect to any Pool Aircraft,
the applicable Borrower Parties shall (or the Parent Borrower shall on their
behalf) use their reasonable commercial efforts consistent with Leasing Company
Practice to renew or extend such Lease or lease such Pool Aircraft to another
Eligible Carrier pursuant to an Eligible Lease. No such additional Lease shall
be permitted if it would constitute a Lessee Limitation Event; provided that no
Lessee Limitation Event shall be deemed to have occurred as a result of the
renewal, extension or replacement of any Lease with the same Eligible Carrier.
     Section 5.08. Representations Regarding Operation. No Borrower Party shall
represent or hold out, or consent to any Lessee to represent or hold out, any
Lender Party or the FRBNY as (i) the owner or lessor of any Pool Aircraft,
(ii) carrying goods or passengers on any Pool Aircraft, or (iii) being in any
way responsible for any operation of carriage (whether for hire or reward or
gratuitously) with respect to any Pool Aircraft.
     Section 5.09. Compliance with Laws, Etc. Each Borrower Party shall comply
in all material respects with all Requirements of Law (including any
Environmental Law, ERISA or any laws applicable to any Foreign Pension Plan),
rules, regulations and orders and preserve and maintain its corporate existence,
rights, franchises, qualifications, and privileges except to the extent that the

64



--------------------------------------------------------------------------------



 



failure so to comply with such laws, rules and regulations or the failure so to
preserve and maintain such existence, rights, franchises, qualifications, and
privileges is caused by a Third Party Event (and only for so long as the Parent
Borrower and the applicable Borrower Party are complying with the requirements
of the proviso to the last paragraph of Section 2.18(c) of the Mortgage) or
would not materially adversely affect the Collateral, the collectability of
monies owed under the Leases or the ability of such Borrower Party to perform
its obligations under the Loan Documents.
     Without limiting the foregoing, each Borrower Party shall obtain all
governmental (including regulatory) registrations, certificates, licenses,
permits and authorizations required to be obtained by it in connection with the
Loan Documents and for the Pool Aircraft Owned or leased by it, including a
current certificate of airworthiness for each Pool Aircraft (issued by the
applicable aviation authority and in the appropriate category for the nature of
operations of such Pool Aircraft) unless such Pool Aircraft is not subject to a
Lease or is undergoing maintenance or modification or would not materially
adversely affect the Collateral, the collectability of monies owed under the
Leases or the ability of such Borrower Party to perform its obligations under
the Loan Documents, in which case all appropriate governmental (including
regulatory) registrations, certificates, licenses, permits and authorizations
shall be maintained.
     Section 5.10. Notice of Adverse Claim or Loss. Each Borrower Party shall
notify the Lender Parties and the FRBNY promptly after a responsible officer of
the Parent Borrower obtaining knowledge thereof, in writing and in reasonable
detail, (i) of any Adverse Claim known to it made or asserted against any of the
Collateral (other than Permitted Liens), (ii) of the occurrence of any event
which would have a material adverse effect on the assignments and security
interests granted by the Borrower Parties under any Loan Document, (iii) of any
loss, theft, damage, or destruction to any Pool Aircraft if the potential cost
of repair or replacement of such asset (without regard to any insurance claim
related thereto) may exceed the greater of the damage notification threshold
under the relevant Lease and $2,000,000; and (iv) as soon as such Borrower Party
becomes aware of any settlement offer received by such Borrower Party with
respect to any claim of damage or loss in excess of $10,000,000 with respect to
a Pool Aircraft.
     Section 5.11. Reporting Requirements.
     (a) The Parent Borrower shall furnish, or cause to be furnished, to the
Required Persons:
     (i) on the fifth Business Day following the last Business Day of each
calendar month, the Monthly Report;

65



--------------------------------------------------------------------------------



 



     (ii) as soon as available and in any event within 90 days after the end of
each Fiscal Year, a copy of the audited consolidated financial statements,
prepared in accordance with GAAP, for such year of the Parent Borrower and its
consolidated Subsidiaries, certified by any firm of nationally recognized
independent certified public accountants;
     (iii) as soon as available and in any event within 45 days after the end of
each of the first three quarters of each Fiscal Year, with respect to the Parent
Borrower and its consolidated Subsidiaries, unaudited consolidated balance
sheets as of the end of such quarter and as at the end of the previous Fiscal
Year, and consolidated statements of income for such quarter and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such quarter prepared in accordance with GAAP, certified by the officer in
charge of financial matters of the Parent Borrower identifying such balance
sheets or statements as being the balance sheets or statements of the Parent
Borrower described in this paragraph (iii) and stating that the information set
forth therein fairly presents the financial condition of the Parent Borrower and
its consolidated Subsidiaries as of the last day of such quarter of such Fiscal
Year in conformity with GAAP, subject to year-end adjustments and omissions of
footnotes and subject to the auditors’ year end report;
     (iv) promptly after receipt thereof, a copy of any “management letter”
received by any Borrower Party from its certified public accountants and the
management’s response thereto;
     (v) concurrently with each delivery of financial statements under clause
(ii) or (iii) above, a certificate of a Financial Officer of the Parent Borrower
(A) certifying as to whether to his or her knowledge an Event of Default has
occurred and is continuing (exclusive of any Event of Default under Section 6(f)
(other than as a result of breach of Section 5.28)) and, if an Event of Default
has occurred and is continuing, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, and (B) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
Parent Borrower’s most recent audited financial statements referred to in
Section 3.04 or delivered pursuant to this Section and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
     (vi) as soon as possible and in any event within two (2) Business Days
after he or she obtains knowledge of the occurrence and continuance of a Default
or an Event of Default (exclusive of any Event of Default under Section 6(f)
(other than as a result of breach of Section

66



--------------------------------------------------------------------------------



 



5.28)), a written statement of a Financial Officer of the Parent Borrower
setting forth complete details of such Default or Event of Default, and the
action, if any, which the Borrower Parties have taken or propose to take with
respect thereto;
     (vii) promptly, from time to time, subject to applicable confidentiality
restrictions such other information, documents, Records or reports respecting
the Pool Aircraft, the Leases, the Aircraft Assets or the condition or
operations, financial or otherwise, of the Borrower Parties or any of their
Subsidiaries which are reasonably available to it and which any Lender Party or
the FRBNY may, from time to time, reasonably request;
     (viii) prompt written notice of the issuance by any court or governmental
agency or authority of any injunction, order, decision or other restraint
prohibiting, or having the effect of prohibiting, the performance of any
Borrower Party’s obligations hereunder or under any other Loan Document, or
invalidating, or having the effect of invalidating, any provision of this
Agreement, or any other Loan Document, or the initiation of any litigation or
similar proceeding seeking any such injunction, order, decision or other
restraint, in each case, of which a responsible officer has knowledge;
     (ix) within ten (10) Business Days of each LTV Determination Date, a
certificate of a Financial Officer (an “LTV Certificate”) setting forth in
detail reasonably satisfactory to the Lender (i) computations of the
Loan-to-Value Ratio as of such LTV Determination Date, (ii) if applicable, the
LTV Cure(s) to be undertaken by the Borrowers to cure any breach of Section 5.22
(including, if applicable, the Non-Pool Aircraft that the Borrowers propose to
add to the Designated Pool to effectuate such LTV Cure) and (iii) a complete
list of all Pool Aircraft comprising the Designated Pool as of such LTV
Determination Date (which list shall replace Schedule 3.19(a) hereto upon
delivery of such LTV Certificate), together with three Appraisals, each
conducted by a Qualified Appraiser, in substance reasonably satisfactory to the
Lender, of any Aircraft added (or being added or being proposed to be added
pursuant to an LTV Cure) to the Designated Pool since the immediately preceding
LTV Determination Date;
     (x) as soon as is available and in any case within ten (10) Business Days
after the Appraisal Date, three Appraisals of each Pool Aircraft from Qualified
Appraisers and, at any time during the continuance of an Event of Default, at
the request of either of the Required Persons, Appraisals of the Pool Aircraft
specified in such request from Qualified Appraisers. Each Appraisal shall be
conducted (i) by a

67



--------------------------------------------------------------------------------



 



Qualified Appraiser, (ii) at the sole cost and expense of the Borrowers and
(iii) no more than thirty (30) days prior to the date such Appraisal is
furnished.
     (b) The Lender Parties and the FRBNY are hereby authorized to deliver a
copy of any such financial or other information delivered hereunder to any other
Lender Party or the FRBNY, to any Government Authority having jurisdiction over
any such Person or any Borrower Party pursuant to any written request therefor
or in the ordinary course of examination of loan files, to any rating agency in
connection with their respective ratings of commercial paper issued by the
Lender or to any other Person who shall acquire or consider the assignment of,
or acquisition of any interest in, any Obligation permitted by this Agreement;
provided, that such Person (not including any Government Authority or any rating
agency) agrees in writing to the confidentiality provisions set forth in
Section 8.12.
     Section 5.12. Limitation on Engaging in Business Activities. The Parent
Borrower shall not engage in any business or activity other than any of the
businesses in which it is engaged on the Amendment Effective Date, and any
business reasonably related thereto. The Parent Borrower shall continue to
operate the business which it operates on the date hereof and business
incidental thereto. Holdings will not engage in any business or activity other
than owning all of the outstanding shares of any Borrower Party and activities
incidental thereto. No other Borrower shall engage in any business or activity
other than the ownership and/or leasing and/or disposition of Pool Aircraft, and
any business reasonably related thereto.
     Section 5.13. Limitation on Transactions with Affiliates. No Borrower Party
shall enter into, renew or extend any transaction (including the purchase, sale,
lease or exchange of property or assets, or the rendering of any service) with
any Affiliate of the Parent Borrower or any of its Subsidiaries (except in each
case the Parent Borrower or another Borrower or an Intermediate Lessee), except
upon terms no less favorable to such Borrower Party than could be obtained, at
the time of such transaction or at the time of the execution of the agreement
providing therefor, in a comparable arm’s-length transaction with a Person that
is not such an Affiliate and pursuant to enforceable agreements. Notwithstanding
the foregoing, nothing in this Section shall have the effect of prohibiting any
transaction authorized by Section 2.12(a) hereof or any insurance or derivative
transaction between Parent Borrower and Parent or any Affiliate of Parent,
provided that such insurance or derivative transaction is entered into solely to
hedge or mitigate risks to which such Borrower Party is exposed in the ordinary
course of conduct of its business or management of its liabilities and not for
speculative purposes.
     Section 5.14. [Intentionally Omitted].

68



--------------------------------------------------------------------------------



 



     Section 5.15. Limitation on Capital Expenditures. (a) The Borrower Parties
will not make or commit to make any Capital Expenditure in an amount greater
than $10,000,000 in any fiscal year, if any Lender Party or the FRBNY shall have
notified the applicable Borrower Party of its objection thereto following
receipt of written notice not less than 10 Business Days prior to any such
Capital Expenditure.
     (b) Notwithstanding the exclusion from the definition of Capital
Expenditures of expenditures (including Capital Lease Obligations) in respect of
aircraft and aircraft related equipment, the Borrower Parties will not make or
commit to make an acquisition of an aircraft (other than pursuant to an exercise
of rights or remedies under a secured loan, conditional sale or finance lease or
transfer in lieu thereof or an exercise of rights under a residual value
guaranty, loss guaranty or similar arrangement) that as of the Amendment
Effective Date is not the subject of an existing contractual commitment to
acquire such aircraft (each a “Proposed Aircraft Purchase”), if any Required
Person shall have notified the applicable Borrower Party of its objection to
such Proposed Aircraft Purchase within thirty (30) days following written notice
from the applicable Borrower Party of such Proposed Aircraft Purchase, which
notice shall be given by such Borrower Party not less than forty five (45) days
prior to the commitment to make such acquisition (such written notice to include
a summary description of the aircraft, the reason for acquiring the aircraft,
the purchase price of the aircraft, the proposed lessee of the aircraft together
with the rent and lease term in respect of any proposed lease of the aircraft,
and the means by which the Parent Borrower proposes to finance the acquisition
of the aircraft); provided that, notwithstanding the foregoing, no Required
Person shall have the right to object to a Proposed Aircraft Purchase to the
extent that (x) the purchase price of such Proposed Aircraft Purchase, together
with the purchase price of any other Proposed Aircraft Purchase of any Borrower
Party not consented to by the Required Persons pursuant to this clause that
became subject to a contractual commitment entered into in the applicable fiscal
year, does not exceed $100,000,000 in the aggregate in such applicable fiscal
year and (y) the applicable Borrower Party has provided a written notice of such
Proposed Aircraft Purchase consistent with this clause (b) and has consulted
with the FRBNY with respect to such Proposed Aircraft Purchase during the thirty
(30) day period referred to above. This clause (b) shall not apply to (i)
exchanges of “delivery slots” in respect of an aircraft to be purchased from a
manufacturer unless the aggregate purchase price for the aircraft contractually
committed to be purchased is increased by more than $25,000,000 or (ii) the
incurrence of a Capital Lease Obligation in respect of an aircraft that is
either the subject of an existing contractual commitment to purchase as of the
Amendment Effective Date or already Owned at the time of such incurrence.
     Section 5.16. Limitation on Certain Restrictions on Subsidiaries. No
Borrower Party (except the Parent Borrower and except any Initial Intermediate
Lessee) shall, or shall cause or permit any of its Subsidiaries to, directly or

69



--------------------------------------------------------------------------------



 



indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of such Borrower Party or any of its
Subsidiaries to (i) pay dividends or make any other distributions on its Equity
Interests owned directly or indirectly by such Borrower or any other of its
Subsidiaries or pay any indebtedness owed to such Borrower Party, (ii) make
loans or advances to such Borrower Party or (iii) transfer any of its properties
to such Borrower Party, except for such encumbrances or restrictions existing
under or by reason of (x) a Requirement of Law or (y) this Agreement or any
other Loan Document.
     Section 5.17. Audits; Inspections. Not more frequently than once in any
12 month period in the case of Aircraft Collateral not in the possession of a
Borrower Party, and otherwise not more frequently than three (3) times per
calendar year (unless an Event of Default shall have occurred and be
continuing), each of the Required Persons, or their respective agents or
representatives, may, upon reasonable notice and during regular business hours,
at the Borrower Party’s expense, which notice shall in no event be less than
five (5) Business Days (except if an Event of Default shall have occurred and be
continuing), as requested by the Lender Parties or the FRBNY, subject to any
limitations in a Lease and applicable confidentiality restrictions, (i) conduct
inspections of the Aircraft Collateral and the Records and collections systems
of any Borrower Party, (ii) examine and make copies of and abstracts from all
books, records and documents (including computer tapes and disks) in the
possession or under the control of any Borrower Party, relating to the Aircraft
Collateral, and (iii) visit the offices and properties of any Borrower Party,
for the purpose of examining such materials described in clause (ii) above, and
discussing matters relating to the Aircraft Collateral or any Borrower Party’s
performance under the Loan Documents or under the Leases with any appropriate
officers or employees of any Borrower Party, having knowledge of such matters.
     Section 5.18. Margin Regulations. No part of the proceeds of the Loan will
be used, directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Federal Reserve Board, including Regulations T, U and
X.
     Section 5.19. Insurance. Each Borrower Party shall maintain or cause to be
maintained insurance covering such risks, and in such amounts as specified in
Section 2.19 and Schedule V of the Mortgage.
     Section 5.20. UNSC, EU and United States Sanctions and Export Restrictions.
No Borrower Party shall, nor shall it permit or cause any of its Subsidiaries
to, directly or through a Subsidiary, lease, sell, purchase or own an aircraft,
to any Person to which the export and/or use of such aircraft or engine is not
permitted (including by reason of such Person’s location), or would not be
permitted if the Borrower Party’s transaction were governed by the laws of the

70



--------------------------------------------------------------------------------



 



United States, under (A) any UNSC sanctions or export restrictions, (B) any EU
sanctions or export restrictions, (C) any sanctions administered or enforced by
OFAC, (D) the Export Administration Regulations administered by the Bureau of
Industry and Security of the U.S. Commerce Department, (E) the International
Traffic in Arms Regulations administered by the Directorate of Defense Trade
Controls of the U.S. Department of State, or (F) any subsequent sanctions,
regulations or orders, the effect of which prohibits or restricts the export
and/or use of aircraft to such country or such Person, after giving effect in
each case to applicable licenses and other exemptions. Each Borrower Party
shall, and shall cause any of its Subsidiaries to, deliver to the Lender any
certification or other evidence reasonably requested from time to time by the
Lender, confirming its compliance with this Section.
     Section 5.21. Sanctions. (a) No Borrower Party shall, directly or
indirectly, use the proceeds of the Loan, or lend, contribute or otherwise make
available any funds to any subsidiary, joint venture partner or other Person
(i) to fund any activities or business of or with any Person or in any country
or territory that, at the time of such funding or facilitation, is the subject
of any Sanctions; or (ii) in any other manner that will result in a violation of
Sanctions by any Lender Party participating in the Loan, whether as lender,
borrower, advisor or otherwise.
     (b) No Borrower Party shall permit any Pool Aircraft (i) to be registered
in, or operated by any Lessee domiciled in, or organized under the laws of, a
Prohibited Country or (ii) to be operated by any Lessee under a Lease if the
existence of such Lease would cause any Borrower Party to be in violation of
Section 5.20 or this Section 5.21, otherwise in violation of any Sanctions, or
in violation of any Requirement of Law relating to money laundering, including
the Bank Secrecy Act, as amended by the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 (the “Patriot Act”), or any implementing regulations
thereunder.
     Section 5.22. Loan-to-Value Ratio.
     (a) The Borrowers will not permit the Loan-to-Value Ratio on any LTV
Determination Date during any period to exceed 50%.
     (b) The Loan-to-Value Ratio shall be tested on the Amendment Effective
Date, each Appraisal Date, upon the removal of any Pool Aircraft from the
Designated Pool in accordance with Section 2.12(b), upon the substitution of a
Non-Pool Aircraft for a Pool Aircraft without a prepayment under
Section 2.07(a)(iii) and upon a Specified Representation Deficiency in
accordance with Section 2.12(h) (each such date, a “LTV Determination Date”).

71



--------------------------------------------------------------------------------



 



     (c) In the event that the Loan-to-Value Ratio as of any LTV Determination
Date is greater than that permitted pursuant to Section 5.22(a) above, the
Borrowers shall be required, in any combination, to (i) prepay all or a portion
of the Outstanding ILFC Loans by deposit into the FRBNY Account and/or (ii) add
Non-Pool Aircraft, each with a date of manufacture after October 31, 2004 and
otherwise satisfactory to the Required Persons, to the Designated Pool, in each
case such that the Designated Pool shall be in compliance with the Pool
Specifications after giving pro forma effect to such addition (each of (i) and
(ii), an “LTV Cure”), in an aggregate amount sufficient to cause the
Loan-to-Value Ratio, after giving pro forma effect to any LTV Cure, to satisfy
the requirements of Section 5.22(a) as of the most recent LTV Determination
Date.
     (d) The Borrowers shall complete the applicable LTV Cure(s) in a manner
reasonably satisfactory to the Required Persons on or prior to the earlier of
(i) forty five (45) days following the date on which the Required Persons
confirm to the Parent Borrower that the applicable Non-Pool Aircraft are
satisfactory including that the proposed security interests therein can be
perfected in accordance with the terms of this Agreement and the other Loan
Documents and (ii) sixty five (65) days following the delivery of the applicable
LTV Certificate; provided that in the event the applicable LTV Certificate
specifies that the only LTV Cure to be undertaken by the Borrowers is prepayment
of the Outstanding ILFC Loans in accordance with Section 5.22(c)(i), the
Borrowers shall be required to so prepay the Outstanding ILFC Loans within three
(3) Business Days following the delivery of such LTV Certificate.
     Section 5.23. Indebtedness. No Borrower Party other than the Parent
Borrower or any Initial Intermediate Lessee shall, create, incur, assume or
suffer to exist any indebtedness, other than the Obligations under the Loan
Documents and the New Loan Documents; provided, that each such Borrower Party
shall be permitted to incur minimal obligations (in no event to exceed $20,000
at any time outstanding) for its day to day operations (such as expenses for
stationary, audits and maintenance of legal status) and customary intercompany
charges, loans and advances and other obligations in the course of its business
permitted hereunder; provided that, any such intercompany charges, loans and
advances, and other obligations shall take place exclusively among the Borrower
Parties.
     Section 5.24. In General. Notwithstanding anything to the contrary
contained herein, no Borrower Party other than the Parent Borrower or any
Initial Intermediate Lessee shall (i) engage in any business or activity other
than (A) maintaining its corporate existence, (B) participating in tax,
accounting and other administrative activities and (C) the execution and
delivery of the Loan Documents and the New Loan Documents to which it is a party
and the performance of its obligations thereunder and matters incidental thereto
or (ii) own any assets other than the Collateral or and subordinated
intercompany loans, advances and other obligations as allowed under
Section 5.23.

72



--------------------------------------------------------------------------------



 



     Section 5.25. Mergers, Consolidations and Sales of Assets. Except as
permitted in Section 2.12 or Section 5.06, no Borrower Party shall merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all the assets
(whether now owned or hereafter acquired) of any Borrower Party (unless such
merger or consolidation is with or into, or such assets are sold, transferred or
otherwise disposed of to, another Borrower Party (other than an Initial
Intermediate Lessee)).
     Section 5.26. Separateness of SPCs and Qualifications of Irish SPCs.
(a) Without limiting any, and subject to all, other covenants of the Borrower
Parties contained in this Agreement, each Borrower Party other than the Parent
Borrower or any Initial Intermediate Lessee shall conduct its business and
operations separate and apart from that of any other Person (including the
Parent Borrower and any other Borrower Party), it being understood that the
Parent Borrower (or a Subsidiary thereof) may act as a “servicer” to any other
Borrower Party and in such capacity may perform, or cause to be performed,
leasing, administration, sale, aircraft and equipment maintenance and related
services on behalf of such Borrower Party, including advancing funds to,
obtaining loans from and charging fees and expenses to the other Borrower
Parties and shall cause each Borrower Party to comply with this Section 5.26. In
furtherance of the foregoing, with respect to each Borrower Party other than the
Parent Borrower or any Initial Intermediate Lessee:
     (i) Each such Borrower Party shall hold all of its assets in its own name.
     (ii) Each such Borrower Party shall conduct its own business in its own
name and, for all purposes, shall not operate, or purport to operate,
collectively as a single or consolidated business entity with respect to any
person (other than for Tax purposes pursuant to applicable rules relating to
consolidated or similar Tax groups or to entities disregarded for Tax purposes).
     (iii) Each such Borrower Party shall pay its own debts, liabilities and
expenses (including overhead expenses, if any) only out of its own assets as the
same shall become due.
     (iv) Each such Borrower Party has observed, and shall observe all
organizational formalities, in each case to the extent necessary to preserve its
separate existence (except as otherwise permitted hereunder), and shall preserve
its existence (except as otherwise permitted hereunder), and it shall not, nor
shall it permit any Affiliate or any other Person to, amend, modify or otherwise
change the Organizational Documents or Operating Documents in a manner that
would adversely affect the

73



--------------------------------------------------------------------------------



 



existence of such Borrower as a special purpose entity (except for consolidation
for financial reporting and for Tax purposes, including being disregarded
entities for Tax purposes).
     (v) Each such Borrower Party does not, and shall not, (A) guarantee, become
obligated for, or hold itself or its credit out to be responsible for or
available to satisfy, the debts or obligations of any other Person (except
another Borrower Party) or (B) control the decisions or actions respecting the
daily business or affairs of any other Person, in each case except as permitted
by or pursuant to the Loan Documents or pursuant to customary intercompany
management arrangements.
     (vi) Each such Borrower Party shall maintain its assets in such a manner
that it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or any other Person.
     (vii) No Borrower Party shall use its separate existence to perpetrate a
fraud in violation of applicable law.
     (viii) No Borrower Party shall, in connection with the Loan Documents, act
with an intent to hinder, delay or defraud any of its creditors in violation of
applicable law.
     (ix) Except for Permitted Liens, no such Borrower Party shall grant a
security interest or otherwise pledge its assets for the benefit of any other
Person.
     (x) No such Borrower Party shall make loans or advances to any Person,
except as permitted by or pursuant to the Loan Documents.
     (xi) No such Borrower Party shall make a transfer of its assets except as
permitted by or pursuant to the Loan Documents.
     (xii) Each such Borrower Party shall pay the salaries of its own employees
(if any).
     (xiii) Each such Borrower Party shall correct any known misunderstanding
regarding its separate identity.
     (xiv) Each such Borrower Party shall maintain adequate capital in light of
its business operations.
     (b) Failure by any Borrower Party to comply with any of the obligations set
forth in clause (a) above shall not affect the status of such Borrower Party as
a

74



--------------------------------------------------------------------------------



 



separate legal entity or render any action taken by such Borrower Party ultra
vires.
     (c) Each Borrower Party shall cause each SPC which is organized under the
laws of Ireland to operate and be managed in such a manner that its “centre of
main interest” (as that phrase is used in Article 3(i) of Council Regulation
(EC) No. 1346/2000 on Insolvency Proceedings) is at all times located in
Ireland.
     Section 5.27. Transfer of Leases. (a) Any Initial Intermediate Lessee that
within three months of the Amendment Effective Date has not had 100% of its
Equity Interests transferred to Holdings or a Subsidiary of Holdings shall take
all actions necessary to enter into novations with a Borrower Party (other than
any other Initial Intermediate Lessee) with respect to each Intermediate Lease
to which such Initial Intermediate Lessee is a party on or before the six-month
anniversary of the Amendment Effective Date.
     Section 5.28. Compliance with Parent Facility. Notwithstanding anything
else to the contrary in this Article 5, no Borrower Party shall take or be
permitted to take any action it is not otherwise permitted to take under the
terms of the Parent Facility or to refrain from taking any action it is
otherwise required to take thereunder.
     Section 5.29. Post-Amendment Effective Date Ownership. Unless otherwise
agreed, following the Amendment Effective Date, (a) any Pool Aircraft registered
in a country which has (i) ratified the Geneva Convention and (ii) not Ratified
the Cape Town Convention and (b) any Pool Aircraft registered in a country which
has ratified neither the Geneva Convention nor the Cape Town Convention, shall
be Owned by the Irish Subsidiary Borrower or a Designated Borrower organized
under the laws of Ireland.
ARTICLE 6
Events of Default
     If any of the following events (“Events of Default”) shall occur:
     (a) any Borrower shall fail to pay any principal of the Loan when the same
shall become due;
     (b) any Borrower shall fail to pay when due any interest on the Loan and
such failure shall continue unremedied for a period of three Business Days, or
any Borrower shall fail to pay when due any fee or other amount (except an
amount referred to in clause (a) above) payable under any Loan Document, and
such failure shall continue unremedied for a period of seven Business Days after
demand upon or other notice to such Borrower;

75



--------------------------------------------------------------------------------



 



     (c) any representation, warranty or certification made or deemed made by or
on behalf of any Borrower Party in or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made and the adverse effect thereof, if capable of being
remedied, shall continue unremedied for a period of 30 days after the date on
which the applicable Borrower Party shall have received written notice thereof
from any Lender Party;
     (d) any Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.01, 5.02, 5.03, 5.06, 5.11(a)(ix), 5.15, 5.19, 5.20,
5.21 or 5.22(d).
     (e) any Borrower Party shall fail to observe or perform any covenant or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) above), and such failure shall continue unremedied for a period
of twenty (20) days after notice thereof from any Lender Party or the FRBNY to
the Parent Borrower (which notice will be given at the request of either
Required Person);
     (f) any event or condition occurs that results in the Parent’s obligations
under the Parent Facility becoming due before its scheduled maturity or that
enables or permits the FRBNY or any trustee or agent on its behalf to cause such
obligations to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, before the scheduled maturity therefor; provided that
this clause shall not apply to the Parent’s obligations under the Parent
Facility that become due as a result of a voluntary sale or transfer of property
permitted by the Parent Facility;
     (g) any event or condition occurs that results in Material Indebtedness
becoming due before its scheduled maturity or that enables or permits the holder
or holders of Material Indebtedness or any trustee or agent on its or their
behalf to cause Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, before its scheduled
maturity; provided that this clause shall not apply to secured Material
Indebtedness that becomes due as a result of a voluntary sale or transfer of the
property securing such Material Indebtedness;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership, examinership or similar law now or hereafter in effect or (ii) the
appointment of a

76



--------------------------------------------------------------------------------



 



receiver, trustee, custodian, sequestrator, conservator or similar official for
any Borrower Party or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for sixty (60) days
or an order or decree approving or ordering any of the foregoing shall be
entered;
     (i) any Borrower Party shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization, examination or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership,
examinership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) above, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for any Borrower Party or for a substantial part of its
respective assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) have its board of directors vote to approve
any action for the purpose of effecting any of the foregoing;
     (j) any Borrower Party shall become unable, admit in writing its inability
or fail generally to pay its debts as they become due;
     (k) one or more judgments for the payment of money in an aggregate amount
exceeding $25,000,000 shall be rendered against the Borrower Parties taken as a
whole and shall remain undischarged for a period of thirty (30) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any asset of any
Borrower Party to enforce any such judgment; or
     (l) any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Borrower Party not to be, a valid and
perfected Lien on any Collateral with the same priority as and to the extent
provided for under the applicable Security Documents except as a result of a
sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents;
     (m) an ERISA Event shall have occurred that when taken either alone or
together with all other such ERISA Events, could reasonably be expected to
result in a Material Adverse Effect;
then, and in every such event (except an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Lender may, and at the request of the FRBNY
shall, by notice to the Borrowers, declare the Loan then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the

77



--------------------------------------------------------------------------------



 



principal of the Loan so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are waived by the
Borrowers; and in the case of any event with respect to any Borrower Party
described in clause (h) or (i) above, the principal of the Loan then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are waived by the Borrower Parties.
ARTICLE 7
Guaranty
     Section 7.01. Guaranty. Each Borrower Party hereby guarantees the punctual
payment upon the expiration of any applicable remedial period, whether at
scheduled maturity or by acceleration, demand or otherwise, of all of its
Guaranteed Obligations (each Borrower Party in its capacity as guarantor under
this Article 7, a “Guarantor Party”). Without limiting the generality of the
foregoing, the liability of each Guarantor Party shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by any
other Borrower Party to any Secured Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization, examination or similar proceeding
involving such other Borrower Party.
     Section 7.02. Contribution. Subject to Section 7.03, each Guarantor Party
hereby unconditionally agrees that in the event any payment shall be required to
be made to any Secured Party under this Article 7 or the Borrower Party
Guarantee, such Guarantor Party in its capacity as such will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor Party so
as to maximize the aggregate amount paid to the Secured Parties under or in
respect of the Loan Documents.
     Section 7.03. Guaranty Absolute. Each Guarantor Party guarantees that its
Guaranteed Obligations will be paid in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The Obligations of each Guarantor Party under or in
respect of this Article 7 are independent of the Guaranteed Obligations or any
other Obligations of any other Borrower Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor Party to enforce this Article 7, irrespective of whether
any action is brought against any other Borrower Party or whether any other
Borrower

78



--------------------------------------------------------------------------------



 



Party is joined in any such action or actions. The liability of each Guarantor
Party under this Article 7 shall be irrevocable, absolute and unconditional, and
each Guarantor Party hereby irrevocably waives any defenses (other than payment
in full of the Guaranteed Obligations) it may now have or hereafter acquire in
any way relating to, any or all of the following:
     (a) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of its Guaranteed Obligations or any other Obligations of
any other Borrower Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in its Guaranteed Obligations
resulting from the extension of additional credit to any Borrower Party or any
of its Subsidiaries or otherwise;
     (c) any taking, exchange, release or non-perfection of security interest in
or Lien on any Collateral or any other collateral, or any taking, release or
amendment or waiver of, or consent to departure from, any other guaranty, for
all or any of its Guaranteed Obligations;
     (d) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of its Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of its Guaranteed Obligations or any other Secured Obligations of any
Borrower Party under the Loan Documents or any other assets of any Borrower
Party or any of its Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Borrower Party or any of its Subsidiaries;
     (f) any failure of any Secured Party to disclose to any Borrower Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Borrower Party now
or hereafter known to such Secured Party (each Guarantor Party waiving any duty
on the part of the Secured Parties to disclose such information);
     (g) the failure of any other Person to execute or deliver any other
guaranty or agreement or the release or reduction of liability of any other
guarantor or surety with respect to its Guaranteed Obligations; or
     (h) any other circumstance or any existence of or reliance on any
representation by any Secured Party that might otherwise constitute a defense

79



--------------------------------------------------------------------------------



 



available to, or a discharge of, any Borrower Party or any other guarantor or
surety other than satisfaction in full of the Obligations.
This Article 7 shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of such Guarantor Party’s Guaranteed
Obligations is rescinded or must otherwise be returned by any Secured Party or
any other Person upon the insolvency, bankruptcy or reorganization of any
Borrower or any other Loan Party or otherwise, all as though such payment had
not been made.
     Section 7.04. Waiver and Acknowledgments. (i) Each Guarantor Party hereby
waives promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of its Guaranteed Obligations
and this Article 7 and any requirement that any Secured Party protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against any Borrower Party or any other Person or any
Collateral.
     (a) Each Guarantor Party hereby unconditionally and irrevocably waives any
right to revoke this Article 7 and acknowledges that this Article 7 is
continuing in nature and applies to all of its Guaranteed Obligations, whether
existing now or in the future; provided that the Parent Borrower shall be
released as a Guarantor Party when it ceases to be a Borrower pursuant to
Section 2.13.
     (b) Each Guarantor Party hereby unconditionally and irrevocably waives any
defense arising by reason of any claim or defense based upon an election of
remedies by any Secured Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor Party or other rights
of such Guarantor Party to proceed against any of the other Borrower Parties,
any other guarantor or any other Person or any Collateral and any defense based
on any right of set-off or counterclaim against or in respect of the Obligations
of such Guarantor Party under this Article 7.
     (c) Each Guarantor Party hereby unconditionally and irrevocably waives any
duty on the part of any Secured Party to disclose to such Guarantor Party any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other
Borrower Party or any of its Subsidiaries now or hereafter known by such Secured
Party.
     (d) Each Guarantor Party acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in this Article 7 are knowingly
made in contemplation of such benefits.

80



--------------------------------------------------------------------------------



 



     Section 7.05. Subrogation. Each Guarantor Party hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any other Borrower Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such Guarantor
Party’s Guaranteed Obligations under or in respect of any Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against any other Borrower Party or any
other insider guarantor or any Collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from any other Borrower Party
or any other insider guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of such Guarantor Party’s
Guaranteed Obligations and all other amounts payable under this Article 7 shall
have been paid in full in cash, it being understood that payments in respect of
inter-company advances exclusively among the Borrower Parties in the ordinary
course of business are not prohibited under this Section 7.05 unless an Event of
Default has occurred and is continuing and, if applicable, a “Notice of
Exclusive Control” (as defined in any applicable Deposit Account Control
Agreement) has been given. If any amount shall be paid to any Guarantor Party in
violation of the immediately preceding sentence at any time prior to the payment
in full in cash of the Guaranteed Obligations and all other amounts payable
under this Article 7, such amount shall be received and held in trust for the
benefit of the Secured Parties, shall be segregated from other property and
funds of such Guarantor Party and shall forthwith be paid or delivered to the
Lender in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to such Guarantor Party’s Guaranteed
Obligations and all other amounts payable by it under this Article 7, whether
matured or unmatured, in accordance with the terms of the Loan Documents, or to
be held as Collateral for any of such Guarantor Party’s Guaranteed Obligations
or other amounts payable by it under this Article 7 thereafter arising. If all
of the Guaranteed Obligations and all other amounts payable under this Article 7
shall have been paid in full in cash, the Secured Parties will, at any Guarantor
Party’s request and expense, execute and deliver to such Guarantor Party
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor Party of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor Party pursuant to this Article 7.
     Section 7.06. Payment Free and Clear of Taxes. Any and all payments by any
Guarantor Party under this Article 7 shall be made in accordance with the
provisions of this Agreement, including the provisions of Section 2.09 (and such
Guarantor Party shall make such payments of Taxes or Other Taxes to the extent
described in Section 2.09), as though such payments were made by a Borrower.

81



--------------------------------------------------------------------------------



 



     Section 7.07. No Waiver; Remedies. No failure on the part of any Secured
Party to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.
     Section 7.08. Continuing Guaranty. This Article 7 is a continuing guaranty
and shall (a) remain in full force and effect until the payment in full in cash
of the Guaranteed Obligations and all other amounts payable under this
Article 7, and (b) inure to the benefit of and be enforceable by the Secured
Parties and their permitted successors, transferees and assigns. No Guarantor
Party shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Required Persons.
     Section 7.09. Subordination of Certain Intercompany Indebtedness. Each
Guarantor Party hereby agrees that any obligations owed by it to another
Borrower Party shall be subordinated to the Obligations of such Guarantor Party
and that any indebtedness owed to it by another Borrower Party shall be
subordinated to the Obligations of such other Borrower Party, it being
understood that such Guarantor Party or such other Borrower Party, as the case
may be, may make payments on such intercompany indebtedness unless an Event of
Default has occurred and is continuing and, if applicable, a “Notice of
Exclusive Control” (as defined in any applicable Deposit Account Control
Agreement) has been given.
     Section 7.10. Limit of Liability. (a) Each Guarantor Party shall be liable
only for Guaranteed Obligations aggregating up to the largest amount that would
not render its Guaranteed Obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provision of
any other applicable law.
     (b) In the event that the direct or indirect assets of any Borrower Party
organized under the laws of Ireland are insufficient to pay in full all claims
made by the Secured Parties in respect of Guaranteed Obligations of such
Borrower Party, then the Secured Parties shall have no further claim against
such Borrower Party with respect to its Guaranteed Obligations for amounts that
exceed its direct or indirect assets at such time.
     (c) The guarantees, obligations, liabilities and undertakings granted by
the French Initial Intermediate Lessee under this Article 7, this Agreement and
the other Loan Documents shall, for each relevant financial year, be, in any and
all cases, strictly limited to 90% of the annual net margin generated by the
French Initial Intermediate Lessee in connection with back-to-back leasing
activities between it and the Parent Borrower with respect to the lease of Pool
Aircraft.

82



--------------------------------------------------------------------------------



 



ARTICLE 8
Miscellaneous
     Section 8.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, or sent by telecopy, as follows:
     (i) if to any Borrower Party, to International Lease Finance Corporation at
10250 Constellation Blvd., Suite 3400, Los Angeles, CA 90067, Attention of
Treasurer with a copy to the General Counsel (Telecopy No. (310 788-1990);
     (ii) if to the Lender prior to October 24, 2009, to AIG Funding, Inc., 72
Wall Street / 10th Floor, New York, NY 10005, Attention of Neil Friedman
(Telecopy No. 212-363-7176);
     (iii) if to the Lender on or after October 24, 2009, to AIG Funding, Inc.,
180 Maiden Lane / 24th Floor, New York, NY 10038, Attention of Neil Friedman
(Telecopy No. 212-770-9362);
     (iv) if to the Security Trustee, to Wells Fargo Bank Northwest, National
Association, 299 South Main Street / 12th Floor, Salt Lake City, UT 84111,
Attention of the Corporate Lease Group (Telecopy No. 801-246-5053);
     (v) if to the FRBNY, to the Federal Reserve Bank of New York at 33 Liberty
Street, New York, NY 10045, Attention of James R. Hennessey, Legal Department
(Telecopy No. 212-720-7797) with a copy to Steven J. Manzari, Credit, Investment
& Payment Risk (Telecopy No. 212-720-6332).
     (b) The Lender or the Parent Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
     (c) Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the Lender and the Parent
Borrower. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement will be deemed to have been
given on the date of receipt.
     Section 8.02. Waivers; Amendments. (a) No failure or delay by any Lender
Party in exercising any right or power hereunder or under any other Loan

83



--------------------------------------------------------------------------------



 



Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Lender Parties under the Loan Documents are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Borrower Party
therefrom shall in any event be effective unless the same shall be permitted by
subsection (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the entry into this Agreement
shall not be construed as a waiver of any Default, regardless of whether any
Lender Party had notice or knowledge of such Default at the time.
     (b) No Loan Document or provision thereof may be waived, amended or
modified except, in the case of this Agreement, by an agreement or agreements in
writing entered into or consented to by the Borrowers and the Required Persons
or, in the case of any other Loan Document, by an agreement or agreements in
writing entered into by the parties thereto with the written consent of the
Required Persons; provided that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Security Trustee without such
Person’s prior written consent. Any purported waiver, amendment or other
modification of any Loan Document or any provision thereof that does not comply
with this Section 8.02(b) shall be null and void and of no legal effect.
     Section 8.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers agree
to pay all reasonable out-of-pocket expenses incurred by the Security Trustee
and the FRBNY in connection with its due diligence and the financial analysis of
the Borrowers, the preparation and administration of this Agreement and the
other Loan Documents, any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the any Lender Party or the
FRBNY in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including in each
case the fees, charges and disbursements of counsel, accountants, financial
advisers and other experts engaged by the Required Persons (including the
allocated fees of in-house counsel).
     (b) Each Borrower agrees to indemnify each Lender Party and each of their
respective Representatives and the FRBNY (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements (exclusive however of Taxes, it being
understood that the sole indemnification provided by the Borrowers to the
Indemnitees in respect of Taxes is set forth in Section 2.09), incurred by or

84



--------------------------------------------------------------------------------



 



asserted against any Indemnitee arising out of, in any way connected with or as
a result of any claim, litigation, investigation or proceeding, whether or not
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by a Borrower, any other Borrower Party or any of
their respective Affiliates) relating to: (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties thereto of their respective
obligations thereunder or the consummation of the transactions contemplated
thereby, (ii) the use of the proceeds of the Loan, or (iii) any actual or
alleged presence or release of Hazardous Materials on any property currently or
formerly owned, leased, operated or used by any Borrower Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Borrower
Party or any of its Subsidiaries; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Except with respect to a
claim asserted against the FRBNY, the relevant Borrower Party shall defend the
claim and the relevant Indemnitee shall cooperate in the defense. Other than
with respect to any claim asserted against the FRBNY, the Borrowers may, in
their sole discretion, and at their expense, control the defense of a claim
including, without limitation, designating counsel for the relevant Indemnitee
(excluding for the avoidance of doubt the FRBNY) and controlling all
negotiations, litigation, arbitration, settlements, compromises and appeals of
any such claim; provided that (i) the Borrowers may not agree to any settlement
involving any Indemnitee that contains any element other than the payment of
money and complete indemnification of the Indemnitee without the prior written
consent of the affected Indemnitee, (ii) the Borrowers shall engage and pay the
expenses of separate counsel for the Indemnitee to the extent that the interest
of the relevant Indemnitee are in conflict with those of the Borrowers or any
other Borrower Party and (iii) the Indemnitee shall have the right to approve
the counsel designated by the Borrowers which consent shall not be unreasonably
withheld.
     (c) To the extent permitted by applicable law, no Borrower Party shall
assert, and it waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated by the Loan Documents, the Loan or the use of the
proceeds thereof.
     (d) The provisions of Section 2.09 and this Section 8.03 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement or any other Loan Document, the consummation of the
transactions contemplated hereby and thereby, the repayment of the Loan, the

85



--------------------------------------------------------------------------------



 



invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document or any investigation made by or on behalf of any Lender
Party or the FRBNY. All amounts due under this Section 8.03 shall be payable on
written demand therefor.
     Section 8.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) other than
as provided in Section 2.12, Section 2.13 or Section 5.25 hereof, no Borrower
may assign, delegate or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Required Persons (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign, delegate or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (except the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly provided herein, the Related
Parties of the Lender Parties) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
     (b) The Lender may at any time assign all or any portion of its rights
under this Agreement to the FRBNY to secure extensions of credit to the Lender
from the FRBNY.
     Section 8.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower Parties in the Loan Documents and in
certificates or other instruments delivered in connection with or pursuant to
the Loan Documents shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that any Lender Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as any principal of or accrued interest on the Loan or any fee or other
amount payable hereunder is outstanding and unpaid.
     Section 8.06. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement (i) will become effective when the
Lender shall have signed this Agreement and received counterparts hereof that,

86



--------------------------------------------------------------------------------



 



when taken together, bear the signatures of each of the other parties hereto and
(ii) thereafter will be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy will be effective
as delivery of a manually executed counterpart of this Agreement.
     Section 8.07. Severability. If any provision of any Loan Document is
invalid, illegal or unenforceable in any jurisdiction then, to the fullest
extent permitted by law, (i) such provision shall, as to such jurisdiction, be
ineffective to the extent (but only to the extent) of such invalidity,
illegality or unenforceability, (ii) the other provisions of the Loan Documents
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Lender Parties in order to carry out the
intentions of the parties thereto as nearly as may be possible and (iii) the
invalidity, illegality or unenforceability of any such provision in any
jurisdiction shall not affect the validity, legality or enforceability of such
provision in any other jurisdiction.
     Section 8.08. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     Section 8.09. Jurisdiction; Consent to Service of Process. (a) To the
extent permitted by applicable law, party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Lender Party or the
FRBNY may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against any Borrower Party or its
properties in the courts of any jurisdiction.
     (b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court. Each of the parties hereto hereby irrevocably

87



--------------------------------------------------------------------------------



 



waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 8.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     Section 8.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 8.11. Headings. Article and Section headings and the Table of
Contents herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 8.12. Confidentiality. Each party hereto agrees to keep
confidential all non public information, including, without limitation, the Loan
Documents, and other related documents provided to it by any Person pursuant to
or in connection with the Loan Documents; provided that nothing herein shall
prevent any party from disclosing any such information (a) to its
Representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (b) upon the request or
demand of any regulatory authority or quasi-regulatory authority (such as the
NAIC), (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (d) in connection with the exercise of any
remedies hereunder or under the other Loan Documents or any suit, action or
proceeding relating to the enforcement of its rights hereunder or thereunder,
(e) with the consent of the Parent Borrower, the Lender Parties and the FRBNY or
(f) to the extent such information becomes publicly available other than as a
result of a breach of this Section 8.12; provided further that prior to any
disclosure of information pursuant to clauses (b), (c) and (d) of the proviso
above, the applicable party shall notify

88



--------------------------------------------------------------------------------



 



the other parties and the FRBNY, if legally permitted to do so, of any proposed
disclosure as far in advance of such disclosure as practicable and, upon the
applicable other party’s or the FRBNY’s request, take all reasonable actions to
ensure that any information disclosed is accorded confidential treatment, or if
such notice to the other party or the FRBNY, as applicable, is prohibited by
law, inform the relevant court, regulatory authority or quasi-regulatory
authority of the other party’s or the FRBNY’s interest in the disclosed
information and request that such court, regulatory authority or
quasi-regulatory authority inform the other party and the FRBNY of the
disclosure.
     Section 8.13. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to the Loan, together
with all fees, charges and other amounts that are treated as interest on the
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged or
otherwise received by the Lender in accordance with applicable law, the rate of
interest payable in respect of the Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of the Loan but were not payable as a result of the operation of this Section
shall be cumulated and the interest and Charges payable to the Lender in respect
of other Loan or periods shall be increased (but not above the Maximum Rate
therefor) until the Lender shall have received such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
payment.
     Section 8.14. USA Patriot Act. The Lender hereby notifies each Borrower
Party that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies such Borrower Party, which
information includes the name and address of such Borrower Party and other
information that will allow the Lender to identify such Borrower Party in
accordance with the Patriot Act.
     Section 8.15. Third Party Beneficiary. Each party hereto agrees that the
FRBNY is an express third-party beneficiary of this Agreement, entitled to
enforce and to enjoy all rights and privileges set out in this Agreement or any
other Loan Document to which it is not a party notwithstanding that it is not a
party to this Agreement or such other Loan Document.

89



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            INTERNATIONAL LEASE FINANCE CORPORATION
      By:   /s/ Alan H. Lund       Name:   Alan H. Lund       Title:   Vice
Chairman and Chief Financial Officer       By:   /s/ Pamela S. Hendry      
Name:   Pamela S. Hendry       Title:   Senior Vice President and Treasurer    
  STATES AIRCRAFT, INC.
      By:   /s/ Pamela S. Hendry       Name:   Pamela S. Hendry       Title:  
Director    

                      SIGNED SEALED AND DELIVERED by SHREWSBURY AIRCRAFT LEASING
LIMITED by its duly appointed attorney in the presence of:       SHREWSBURY
AIRCRAFT LEASING LIMITED    
 
          By:   /s/ Niau Sommerville    
 
                   
By:
  /s/ Maireadh Dale           Name: Niau Sommerville    
 
                   
Name:
  Maireadh Dale           Title:   Attorney    
Address:
  North Wall Quay, IFSC, DI                
Occupation:
  Solicitor                

            TOP AIRCRAFT, INC.
      By:   /s/ Pamela S. Hendry       Name:   Pamela S. Hendry       Title:  
Director  

90



--------------------------------------------------------------------------------



 



         

                      SIGNED SEALED AND DELIVERED by ILFC IRELAND LIMITED by its
duly appointed attorney in the presence of:       ILFC IRELAND LIMITED    
 
          By:   /s/ Niau Sommerville    
By:
  /s/ Maireadh Dale          
 
Name: Niau Sommerville    
 
                   
Name:
  Maireadh Dale           Title:   Attorney    
Address:
  North Wall Quay, DI                
Occupation:
  Solicitor                

            ILFC FRANCE S.A.R.L.
      By:   /s/ Niau Sommerville       Name:   Niau Sommerville       Title:  
Gerart       ILFC LABUAN LTD.
      By:   /s/ Julie I. Sackman       Name:   Julie I. Sackman       Title:  
Director       AIG FUNDING, INC.
      By:   /s/ Robert A. Gender       Name:   Robert A. Gender       Title:  
President       WELLS FARGO BANK NORTHWEST, NATIONAL      ASSOCIATION, as
Security Trustee
      By:   /s/ Val T. Orton       Name:   Val T. Orton       Title:   Vice
President    

91



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(a)
AMENDED AND RESTATED CREDIT AGREEMENT
MATERIAL AGREEMENTS
1. Restated Articles of Incorporation of the Parent Borrower.
2. Amended and Restated By-Laws of the Parent Borrower.
3. Indenture dated as of November 1, 1991, between the Parent Borrower and U.S.
Bank Trust National Association (successor to Continental Bank, National
Association), as Trustee.
4. First supplemental indenture, dated as of November 1, 2000, to the Indenture
between the Parent Borrower and U.S. Bank Trust National Association.
5. Second Supplemental Indenture, dated as of February 28, 2001, to the
Indenture between the Parent Borrower and U.S. Bank Trust National Association.
6. Third Supplemental Indenture, dated as of September 26, 2001, to the
Indenture between the Parent Borrower and U.S. Bank Trust National Association.
7. Indenture dated as of November 1, 2000, between the Parent Borrower and the
Bank of New York, as Trustee.
8. First Supplemental Indenture, dated as of August 16, 2002 to the indenture
between the Parent Borrower and the Bank of New York.
9. Fourth Supplemental Indenture, dated as of November 6, 2002, to the indenture
between the Parent Borrower and U.S. Bank National Association.
10. Fifth Supplemental Indenture, dated as of December 27, 2002, to the
indenture between the Parent Borrower and U.S. Bank National Association.
11. Sixth Supplemental Indenture, dated as of June 2, 2003, to the indenture
between the Parent Borrower and U.S. Bank National Association.
12. Seventh Supplemental Indenture, dated as of October 8, 2004, to the
indenture between the Parent Borrower and U.S. Bank National Association.
13. Eighth Supplemental Indenture, dated as of October 5, 2005, to the indenture
between the Parent Borrower and U.S. Bank National Association.
14. Ninth Supplemental Indenture, dated as of October 5, 2006, to the indenture
between the Parent Borrower and U.S. Bank National Association.
15. Tenth Supplemental Indenture, dated as of October 9, 2007, to the indenture
between the Parent Borrower and U.S. Bank National Association.

 



--------------------------------------------------------------------------------



 



16. Agency Agreement (Amended and Restated), dated September 15, 2006, by and
among the Parent Borrower, Citibank, N.A. and Dexia Banque Internationale à
Luxembourg, société anonyme.
17. Supplemental Agency Agreement, dated September 7, 2007, among the Parent
Borrower, Citibank, N.A. and Dexia Banque Internationale à Luxembourg, société
anonyme.
18. Supplemental Agency Agreement, dated September 5, 2008, among the Parent
Borrower, Citibank, N.A. and Dexia Banque Internationale à Luxembourg, société
anonyme.
19. Indenture, dated as of August 1, 2006, between the Parent Borrower and
Deutsche Bank
Trust Company Americas, as Trustee.
20. Aircraft Facility Agreement, dated as of May 18, 2004, among Whitney Leasing
Limited, as borrower, the Parent Borrower, as guarantor and the Bank of Scotland
and the other banks listed therein.
21. Extension Letter, dated May 11, 2009, to Aircraft Facility Agreement, dated
as of May 18, 2004, among Whitney Leasing Limited, as borrower, the Company, as
guarantor, and the Bank of Scotland and other banks listed therein.
22. $2,000,000,000 Five-Year Revolving Credit Agreement, dated as of October 15,
2004, among the Parent Borrower, CitiCorp USA, Inc., as Administrative Agent,
and the other financial institutions listed therein.
23. Amendment No. 1 to the $2,000,000,000 Five-Year Revolving Credit Agreement
dated as of October 15, 2004, among the Parent Borrower, CitiCorp USA, Inc., as
Administrative Agent, and the other financial institutions listed therein.
24. $2,000,000,000 Five-Year Revolving Credit Agreement dated as of October 14,
2005, among the Parent Borrower, CitiCorp USA, Inc as Administrative Agent, and
the other financial institutions listed therein.
25. Amendment No. 1 to the $2,000,000,000 Five-Year Revolving Credit Agreement
dated as of October 14, 2005, among the Parent Borrower, CitiCorp USA, Inc., as
Administrative Agent, and the other financial institutions listed therein.
26. $2,500,000,000 Five-Year Revolving Credit Agreement, dated as of October 13,
2006, among the Parent Borrower, CitiCorp USA, Inc., as Administrative Agent,
and the other financial institutions listed therein.
27. Credit Agreement, dated as of October 13, 2009, among the Parent Borrower,
the U.S. Subsidiary Borrower, the Irish Subsidiary Borrower, Holdings, the Irish
Initial Intermediate Lessee, the French Initial Intermediate Lessee, the Labuan
Initial Intermediate Lessee, the Lender and the Security Trustee.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(b)
AMENDED AND RESTATED CREDIT AGREEMENT
TYPE A REQUIRED POOL AIRCRAFT

              Airframe   Airframe Manufacturer       Engine Manufacturer and MSN
  and Model   Engine MSNs   Model 2158   Airbus A320-200   575738, 575739  
CFM56-5B4/P 2166   Airbus A320-200   575761, 575762   CFM56-5B4/P 2278   Airbus
A320-200   575899, 577106   CFM56-5B4/P 2349   Airbus A320-200   577165, 577166
  CFM56-5B4/P 3444   Airbus A320-200   697679, 697683   CFM56-5B4/3 3476  
Airbus A320-200   697718, 697724   CFM56-5B4/3 32706   Boeing 777-300ER  
906139, 906140   GE90-115BG01 32707   Boeing 777-300ER   906170, 906175  
GE90-115BG02 32708   Boeing 777-300ER   906171, 906172   GE90-115BG01 32709  
Boeing 777-300ER   906197, 906199   GE90-115BG02 32710   Boeing 777-300ER  
906212, 906214   GE90-115BG02 32713   Boeing 777-300ER   906300, 906301  
GE90-115BG02 32714   Boeing 777-300ER   906321, 906322   GE90-115BG02 32715  
Boeing 777-300ER   906230, 906232   GE90-115BG02 32728   Boeing 777-300ER  
906237, 906250   GE90-115BG02 32729   Boeing 777-300ER   906285, 906286  
GE90-115BG02 32730   Boeing 777-300ER   906235, 906236   GE90-115BG02 33501  
Boeing 777-300ER   906148, 906149   GE90-115BG01 462   Airbus A330-200   41224,
41225   Rolls Royce TRENT 772B-60 29395   Boeing B777-300   51285, 51287   Rolls
Royce TRENT 892-17 28687   Boeing B777-300   51416, 51417   Rolls Royce TRENT
892-17 29396   Boeing B777-300   51378, 51379   Rolls Royce TRENT 892-17 32697  
Boeing B777-300   51371, 51372   Rolls Royce TRENT 892-17 32699   Boeing
B777-300   51397, 51398   Rolls Royce TRENT 892-17

TYPE B REQUIRED POOL AIRCRAFT

              Airframe   Airframe Manufacturer       Engine Manufacturer and MSN
  and Model   Engine MSNs   Model 29373   Boeing 737-800   894437, 894438  
CFM56-7B26 29374   Boeing 737-800   894504, 894505   CFM56-7B26 30704   Boeing
737-800   892948, 892949   CFM56-7B26 30705   Boeing 737-800   892983, 892985  
CFM56-7B26 30716   Boeing 737-800   894514, 894515   CFM56-7B26 29357   Boeing
737-700   892238, 893236   CFM56-7B24 29358   Boeing 737-700   892276, 892279  
CFM56-7B24 29361   Boeing 737-700   892350, 893348   CFM56-7B24 29362   Boeing
737-700   893383, 893384   CFM56-7B24

 



--------------------------------------------------------------------------------



 



              Airframe   Airframe Manufacturer       Engine Manufacturer and MSN
  and Model   Engine MSNs   Model 29364   Boeing 737-700   892611, 892612  
CFM56-7B24 29365   Boeing 737-700   892644, 892649   CFM56-7B24 33008   Boeing
737-700   892399, 893389   CFM56-7B24 33009   Boeing 737-700   892413, 892414  
CFM56-7B24 30681   Boeing 737-800   892286, 892287   CFM56-7B26 30682   Boeing
737-800   892314, 893316   CFM56-7B26 30693   Boeing 737-800   890660, 891655  
CFM56-7B26 32800   Boeing 737-800   892325, 892326   CFM56-7B26 32802   Boeing
737-800   892404, 892405   CFM56-7B26 906   Airbus A330-200   41514, 41515  
Rolls-Royce TRENT 772B-60 2708   Airbus A320-200   577506, 577507   CFM56-5B4/P
2743   Airbus A320-200   577543, 577544   CFM56-5B4/P 2770   Airbus A320-200  
577587, 577590   CFM56-5B4/P 2899   Airbus A320-200   577752, 577753  
CFM56-5B4/P 2741   Airbus A321-200   V12273, V12275   IAE V2533-A5 2759   Airbus
A321-200   V12291, V12293   IAE V2533-A5 2767   Airbus A321-200   V12302, V12304
  IAE V2533-A5 2809   Airbus A321-200   V12323, V12325   IAE V2533-A5 2936  
Airbus A321-200   V12418, V12430   IAE V2533-A5 3067   Airbus A321-200   V12542,
V12548   IAE V2533-A5 3075   Airbus A321-200   V12558, V12560   IAE V2533-A5
3112   Airbus A321-200   V12593, V12609   IAE V2533-A5 29366   Boeing 737-700  
892720, 893709   CFM56-7B24 29367   Boeing 737-700   892774, 892775   CFM56-7B24
29370   Boeing 737-700   894369, 894370   CFM56-7B24 29371   Boeing 737-700  
894201, 894224   CFM56-7B24 29372   Boeing 737-700   894345, 894357   CFM56-7B24
30697   Boeing 737-800   892811, 892812   CFM56-7B26 30699   Boeing 737-800  
892847, 892848   CFM56-7B26 30708   Boeing 737-800   894263, 894264   CFM56-7B26
30709   Boeing 737-800   892897, 892904   CFM56-7B26 33006   Boeing 737-800  
892944, 892945   CFM56-7B26 2371   Airbus A319-100   V11835, V11836   IAE
V2524-A5 2408   Airbus A319-100   V11865, V11866   IAE V2524-A5 2426   Airbus
A319-100   V11890, V11892   IAE V2524-A5 2435   Airbus A319-100   V11895, V11902
  IAE V2524-A5 2505   Airbus A319-100   V11989, V11991   IAE V2524-A5 2574  
Airbus A319-100   V12063, V12067   IAE V2524-A5 2579   Airbus A319-100   V12054,
V12056   IAE V2524-A5 2667   Airbus A319-100   V12161, V12163   IAE V2524-A5
2815   Airbus A319-100   V12310, V12320   IAE V2524-A5 2901   Airbus A319-100  
V12403, V12405   IAE V2524-A5 2940   Airbus A319-100   V12444, V12453   IAE
V2524-A5 2948   Airbus A319-100   V12450, V12485   IAE V2524-A5 2969   Airbus
A319-100   V12452, V12469   IAE V2524-A5 3020   Airbus A319-100   V12527, V12531
  IAE V2524-A5 3144   Airbus A319-100   V12626, V12628   IAE V2524-A5 3258  
Airbus A319-100   V12709, V12734   IAE V2524-A5

 



--------------------------------------------------------------------------------



 



              Airframe   Airframe Manufacturer       Engine Manufacturer and MSN
  and Model   Engine MSNs   Model 3269   Airbus A319-100   V12717, V12720   IAE
V2524-A5 3311   Airbus A319-100   V12780, V12782   IAE V2524-A5 3342   Airbus
A319-100   V12789, V12791   IAE V2524-A5 30711   Boeing 737-800   894412, 894413
  CFM56-7B26 30725   Boeing 737-800   894691, 894692   CFM56-7B26/3 30673  
Boeing 737-800   890824, 890826   CFM56-7B27/B1 30733   Boeing 737-800   896143,
896144   CFM56-7B27/3 30685   Boeing 737-800   892543, 892544   CFM56-7B26 30686
  Boeing 737-800   892360, 892364   CFM56-7B26 30698   Boeing 737-800   892803,
892804   CFM56-7B26 30700   Boeing 737-800   892864, 892865   CFM56-7B26 30715  
Boeing 737-800   894560, 894561   CFM56-7B26 30718   Boeing 737-800   894607,
894608   CFM56-7B26 30728   Boeing 737-800   894883, 894911   CFM56-7B26/3 32801
  Boeing 737-800   892300, 892301   CFM56-7B26 33007   Boeing 737-800   892951,
892954   CFM56-7B26 35271   Boeing 737-800   896375, 896378   CFM56-7B26/3 35273
  Boeing 737-800   896401, 897371   CFM56-7B26/3 35281   Boeing 737-800  
896729, 896730   CFM56-7B26/3 3131   Airbus A320-200   697246, 697265  
CFM56-5B4/P 3153   Airbus A320-200   697294, 697296   CFM56-5B4/P 3366   Airbus
A320-200   697586, 697588   CFM56-5B4/3 3440   Airbus A320-200   697677, 697681
  CFM56-5B4/3 3456   Airbus A320-200   697764, 697765   CFM56-5B4/3 3599  
Airbus A320-200   697903, 697904   CFM56-5B4/3 2396   Airbus A319-100   V11860,
V11862   IAE V2524-A5 3114   Airbus A319-100   V12588, V12595   IAE V2527M-A5
3116   Airbus A319-100   V12583, V12590   IAE V2527M-A5 3124   Airbus A319-100  
V12600, V12630   IAE V2527M-A5 30723   Boeing 737-800   894656, 894675  
CFM56-7B26/3 2171   Airbus A320-200   575770, 575771   CFM56-5B4/P 2182   Airbus
A320-200   575784, 575785   CFM56-5B4/P 2199   Airbus A320-200   575803, 575804
  CFM56-5B4/P 30679   Boeing 737-800   890621, 890622   CFM56-7B27/B1 30666  
Boeing 737-800   890740, 890741   CFM56-7B26 30680   Boeing 737-800   890618,
890619   CFM56-7B26 30690   Boeing 737-800   890644, 891637   CFM56-7B26 30691  
Boeing 737-800   892363, 893365   CFM56-7B26 30692   Boeing 737-800   890634,
891633   CFM56-7B26

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.11
AMENDED AND RESTATED CREDIT AGREEMENT
COLLECTION ACCOUNTS

     
ILFC Collection Account
  JPMorgan Chase Bank, N.A.
New York, New York
ABA No. 021000021
For credit to A/C # 806031357,
International Lease Finance Corporation Collection A/C,
Attention: Sandra Frierson
Telephone: (212) 623-5115
 
   
ILFC Ireland Limited Collection Account
  Bank of Ireland
Global Markets
Colvill House
PO Box 2386 Talbot Street
Dublin 1, Ireland
Sort Code: 901394
SWIFT: BOFIIE2D
Account No.: 32462003
IBAN: IE88BOFI90139432462003
 
   
ILFC Labuan Ltd. Collection Account
  JPMorgan Chase Bank, N.A.
New York, NY
ABA No. 021000021
For credit to A/C # 507-953312,
NY Escrow Incoming Wire Account
FFC: ILFC Labuan Collection Account,
A/C # 806032181
Attention: Sandra Frierson
Tel # 212-623-5115
 
   
ILFC France S.a.r.l. Collection Account
  JPMorgan Chase Bank
14 Place Vendome
75001 Paris
France
Swift CHASFRPP
Acct. 609110601
IBAN: FR7630628000010060911060165

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.06
AMENDED AND RESTATED CREDIT AGREEMENT
PERMITTED LIENS
1. Notice of Tax Lien dated April 25, 2008 by Tarrant County Tax Assessor
Collector, County of Tarrant, State of Texas, as lienholder, which was recorded
by the Federal Aviation Administration on June 12, 2008 and assigned Conveyance
No. NW000311.
2. Notice of Tax Lien dated April 25, 2008 by Tarrant County Tax Assessor
Collector, County of Tarrant, State of Texas, as lienholder, which was recorded
by the Federal Aviation Administration on June 12, 2008 and assigned Conveyance
No. CA000422.
3. Notice of Tax Lien dated April 25, 2008 by Tarrant County Tax Assessor
Collector, County of Tarrant, State of Texas, as lienholder, which was recorded
by the Federal Aviation Administration on September 23, 2008 and assigned
Conveyance No. SF001229.
4. Notice of Tax Lien dated April 25, 2008 by Tarrant County Tax Assessor
Collector, County of Tarrant, State of Texas, as lienholder, which was recorded
by the Federal Aviation Administration on June 12, 2008 and assigned Conveyance
No. DM000708.
5. Notice of Tax Lien dated April 25, 2008 by Tarrant County Tax Assessor
Collector, County of Tarrant, State of Texas, as lienholder, which was recorded
by the Federal Aviation Administration on June 12, 2008 and assigned Conveyance
No. SH000667.
6. Notice of Tax Lien dated April 25, 2008 by Tarrant County Tax Assessor
Collector, County of Tarrant, State of Texas, as lienholder, which was recorded
by the Federal Aviation Administration on June 12, 2008 and assigned Conveyance
No. CA000425.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.15
AMENDED AND RESTATED CREDIT AGREEMENT
BORROWER PARTY INFORMATION

                                  Employer or         Jurisdiction      
Taxpayer Name of Borrower       of       Identification Party   Chief Executive
Office   Incorporation   Entity Type   Number
INTERNATIONAL LEASE
FINANCE CORPORATION
  10250 Constellation Blvd.,
Suite 3400
Los Angeles, CA 90067   California   Corporation   22-3059110
 
               
TOP AIRCRAFT, INC.
  10250 Constellation Blvd.,
Suite 3400
Los Angeles, CA 90067   California   Corporation   27-1091097
 
               
STATES AIRCRAFT, INC.
  10250 Constellation Blvd.,
Suite 3400
Los Angeles, CA 90067   California   Corporation   27-1091053
 
               
SHREWSBURY AIRCRAFT
LEASING LIMITED
  30 North Wall Quay
Dublin 1
Ireland   Ireland   Private Limited
Liability Company   98-0636930
 
               
ILFC IRELAND LIMITED
  30 North Wall Quay
Dublin 1
Ireland   Ireland   Private Limited
Liability Company   98-0415543
 
               
ILFC FRANCE S.A.R.L.
  52 rue de la Victoire
Paris
France 75009   France   Société Anonyme à
Responsabilité
limitée   N/A
 
               
ILFC LABUAN LTD.
  Unit 3(l)
Main Office Tower
Financial Park Labuan
Jalan Merdeka
87000 Labuan
F.T. Labuan
Malaysia   Malaysia   Private Limited
Liability
Company   N/A

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(a)
AMENDED AND RESTATED CREDIT AGREEMENT
POOL AIRCRAFT

                  Airframe   Airframe Manufacturer       Engine Manufacturer and
  Country of MSN   and Model   Engine MSNs   Model   Registration 29373   Boeing
737-800   894437, 894438   CFM56-7B26   CHINA 29374   Boeing 737-800   894504,
894505   CFM56-7B26   CHINA 30704   Boeing 737-800   892948, 892949   CFM56-7B26
  CHINA 30705   Boeing 737-800   892983, 892985   CFM56-7B26   CHINA 30716  
Boeing 737-800   894514, 894515   CFM56-7B26   CHINA 29357   Boeing 737-700  
892238, 893236   CFM56-7B24   CHINA 29358   Boeing 737-700   892276, 892279  
CFM56-7B24   CHINA 29361   Boeing 737-700   892350, 893348   CFM56-7B24   CHINA
29362   Boeing 737-700   893383, 893384   CFM56-7B24   CHINA 29364   Boeing
737-700   892611, 892612   CFM56-7B24   CHINA 29365   Boeing 737-700   892644,
892649   CFM56-7B24   CHINA 33008   Boeing 737-700   892399, 893389   CFM56-7B24
  CHINA 33009   Boeing 737-700   892413, 892414   CFM56-7B24   CHINA 30681  
Boeing 737-800   892286, 892287   CFM56-7B26   CHINA 30682   Boeing 737-800  
892314, 893316   CFM56-7B26   CHINA 30693   Boeing 737-800   890660, 891655  
CFM56-7B26   CHINA 32800   Boeing 737-800   892325, 892326   CFM56-7B26   CHINA
32802   Boeing 737-800   892404, 892405   CFM56-7B26   CHINA 906   Airbus
A330-200   41514, 41515   Rolls-Royce TRENT 772B-60   CHINA 2708   Airbus
A320-200   577506, 577507   CFM56-5B4/P   CHINA 2743   Airbus A320-200   577543,
577544   CFM56-5B4/P   CHINA 2770   Airbus A320-200   577587, 577590  
CFM56-5B4/P   CHINA 2899   Airbus A320-200   577752, 577753   CFM56-5B4/P  
CHINA 2741   Airbus A321-200   V12273, V12275   IAE V2533-A5   CHINA 2759  
Airbus A321-200   V12291, V12293   IAE V2533-A5   CHINA 2767   Airbus A321-200  
V12302, V12304   IAE V2533-A5   CHINA 2809   Airbus A321-200   V12323, V12325  
IAE V2533-A5   CHINA 2936   Airbus A321-200   V12418, V12430   IAE V2533-A5  
CHINA 3067   Airbus A321-200   V12542, V12548   IAE V2533-A5   CHINA 3075  
Airbus A321-200   V12558, V12560   IAE V2533-A5   CHINA 3112   Airbus A321-200  
V12593, V12609   IAE V2533-A5   CHINA 29366   Boeing 737-700   892720, 893709  
CFM56-7B24   CHINA 29367   Boeing 737-700   892774, 892775   CFM56-7B24   CHINA
29370   Boeing 737-700   894369, 894370   CFM56-7B24   CHINA 29371   Boeing
737-700   894201, 894224   CFM56-7B24   CHINA 29372   Boeing 737-700   894345,
894357   CFM56-7B24   CHINA 30697   Boeing 737-800   892811, 892812   CFM56-7B26
  CHINA 30699   Boeing 737-800   892847, 892848   CFM56-7B26   CHINA 30708  
Boeing 737-800   894263, 894264   CFM56-7B26   CHINA

 



--------------------------------------------------------------------------------



 



                  Airframe   Airframe Manufacturer       Engine Manufacturer and
  Country of MSN   and Model   Engine MSNs   Model   Registration 30709   Boeing
737-800   892897, 892904   CFM56-7B26   CHINA 33006   Boeing 737-800   892944,
892945   CFM56-7B26   CHINA 2371   Airbus A319-100   V11835, V11836   IAE
V2524-A5   CHINA 2408   Airbus A319-100   V11865, V11866   IAE V2524-A5   CHINA
2426   Airbus A319-100   V11890, V11892   IAE V2524-A5   CHINA 2435   Airbus
A319-100   V11895, V11902   IAE V2524-A5   CHINA 2505   Airbus A319-100  
V11989, V11991   IAE V2524-A5   CHINA 2574   Airbus A319-100   V12063, V12067  
IAE V2524-A5   CHINA 2579   Airbus A319-100   V12054, V12056   IAE V2524-A5  
CHINA 2667   Airbus A319-100   V12161, V12163   IAE V2524-A5   CHINA 2815  
Airbus A319-100   V12310, V12320   IAE V2524-A5   CHINA 2901   Airbus A319-100  
V12403, V12405   IAE V2524-A5   CHINA 2940   Airbus A319-100   V12444, V12453  
IAE V2524-A5   CHINA 2948   Airbus A319-100   V12450, V12485   IAE V2524-A5  
CHINA 2969   Airbus A319-100   V12452, V12469   IAE V2524-A5   CHINA 3020  
Airbus A319-100   V12527, V12531   IAE V2524-A5   CHINA 3144   Airbus A319-100  
V12626, V12628   IAE V2524-A5   CHINA 3258   Airbus A319-100   V12709, V12734  
IAE V2524-A5   CHINA 3269   Airbus A319-100   V12717, V12720   IAE V2524-A5  
CHINA 3311   Airbus A319-100   V12780, V12782   IAE V2524-A5   CHINA 3342  
Airbus A319-100   V12789, V12791   IAE V2524-A5   CHINA 30711   Boeing 737-800  
894412, 894413   CFM56-7B26   CHINA 30725   Boeing 737-800   894691, 894692  
CFM56-7B26/3   CHINA 30673   Boeing 737-800   890824, 890826   CFM56-7B27/B1  
CHINA 30733   Boeing 737-800   896143, 896144   CFM56-7B27/3   CHINA 30685  
Boeing 737-800   892543, 892544   CFM56-7B26   CHINA 30686   Boeing 737-800  
892360, 892364   CFM56-7B26   CHINA 30698   Boeing 737-800   892803, 892804  
CFM56-7B26   CHINA 30700   Boeing 737-800   892864, 892865   CFM56-7B26   CHINA
30715   Boeing 737-800   894560, 894561   CFM56-7B26   CHINA 30718   Boeing
737-800   894607, 894608   CFM56-7B26   CHINA 30728   Boeing 737-800   894883,
894911   CFM56-7B26/3   CHINA 32801   Boeing 737-800   892300, 892301  
CFM56-7B26   CHINA 33007   Boeing 737-800   892951, 892954   CFM56-7B26   CHINA
35271   Boeing 737-800   896375, 896378   CFM56-7B26/3   CHINA 35273   Boeing
737-800   896401, 897371   CFM56-7B26/3   CHINA 35281   Boeing 737-800   896729,
896730   CFM56-7B26/3   CHINA 3131   Airbus A320-200   697246, 697265  
CFM56-5B4/P   CHINA 3153   Airbus A320-200   697294, 697296   CFM56-5B4/P  
CHINA 3366   Airbus A320-200   697586, 697588   CFM56-5B4/3   CHINA 3440  
Airbus A320-200   697677, 697681   CFM56-5B4/3   CHINA 3456   Airbus A320-200  
697764, 697765   CFM56-5B4/3   CHINA 3599   Airbus A320-200   697903, 697904  
CFM56-5B4/3   CHINA 2396   Airbus A319-100   V11860, V11862   IAE V2524-A5  
CHINA 3114   Airbus A319-100   V12588, V12595   IAE V2527M-A5   CHINA 3116  
Airbus A319-100   V12583, V12590   IAE V2527M-A5   CHINA 3124   Airbus A319-100
  V12600, V12630   IAE V2527M-A5   CHINA 30723   Boeing 737-800   894656, 894675
  CFM56-7B26/3   CHINA

 



--------------------------------------------------------------------------------



 



                  Airframe   Airframe Manufacturer       Engine Manufacturer and
  Country of MSN   and Model   Engine MSNs   Model   Registration 2171   Airbus
A320-200   575770, 575771   CFM56-5B4/P   CHINA 2182   Airbus A320-200   575784,
575785   CFM56-5B4/P   CHINA 2199   Airbus A320-200   575803, 575804  
CFM56-5B4/P   CHINA 30679   Boeing 737-800   890621, 890622   CFM56-7B27/B1  
CHINA 30666   Boeing 737-800   890740, 890741   CFM56-7B26   CHINA 30680  
Boeing 737-800   890618, 890619   CFM56-7B26   CHINA 30690   Boeing 737-800  
890644, 891637   CFM56-7B26   CHINA 30691   Boeing 737-800   892363, 893365  
CFM56-7B26   CHINA 30692   Boeing 737-800   890634, 891633   CFM56-7B26   CHINA
29368   Boeing 737-800   892801, 892802   CFM56-7B26   INDIA 29369   Boeing
737-800   892857, 893860   CFM56-7B26   INDIA 30696   Boeing 737-800   892763,
892764   CFM56-7B26   INDIA 30701   Boeing 737-800   892871, 892872   CFM56-7B26
  INDIA 751   Airbus A330-200   41387, 41388   Rolls-Royce TRENT 772B-60   INDIA
807   Airbus A330-200   41425, 41426   Rolls-Royce TRENT 772B-60   INDIA 35289  
Boeing 737-800   802135, 802136   CFM56-7B26/3   INDIA 30694   Boeing 737-800  
892693, 892694   CFM56-7B26   INDIA 30695   Boeing 737-800   892758, 892761  
CFM56-7B26   INDIA 2731   Airbus A320-200   V12223, V12227   IAE V2527-A5  
INDIA 2922   Airbus A320-200   V12408, V12410   IAE V2527-A5   INDIA 3012  
Airbus A320-200   V12480, V12489   IAE V2527-A5   INDIA 3089   Airbus A320-200  
V12567, V12569   IAE V2527-A5   INDIA 3105   Airbus A320-200   V12573, V12575  
IAE V2527-A5   INDIA 3270   Airbus A320-200   V12721, V12725   IAE V2527-A5  
INDIA 3120   Airbus A321-200   V12601, V12603   IAE V2533-A5   INDIA 30660  
Boeing 737-800   890461, 890462   CFM56-7B27/B1   INDIA 2191   Airbus A320-200  
575796, 575797   CFM56-5B4/P   IRELAND 2206   Airbus A320-200   575812, 575813  
CFM56-5B4/P   IRELAND 2542   Airbus A320-200   577371, 577372   CFM56-5B4/P  
IRELAND 3129   Airbus A320-200   697254, 697256   CFM56-5B4/P   IRELAND 3501  
Airbus A320-200   697766, 697779   CFM56-5B4/3   IRELAND 2424   Airbus A319-100
  V11886, V11888   IAE V2524-A5   IRELAND 2698   Airbus A319-100   V12196,
V12205   IAE V2524-A5   IRELAND 2723   Airbus A319-100   V12244, V12246   IAE
V2524-A5   IRELAND 30702   Boeing 737-800   892882, 892883   CFM56-7B26  
MALAYSIA 30703   Boeing 737-800   892905, 892906   CFM56-7B26   MALAYSIA 2158  
Airbus A320-200   575738, 575739   CFM56-5B4/P   UNITED ARAB EMIRATES 2166  
Airbus A320-200   575761, 575762   CFM56-5B4/P   UNITED ARAB EMIRATES 2278  
Airbus A320-200   575899, 577106   CFM56-5B4/P   UNITED ARAB EMIRATES 2349  
Airbus A320-200   577165, 577166   CFM56-5B4/P   UNITED ARAB EMIRATES 3444  
Airbus A320-200   697679, 697683   CFM56-5B4/3   UNITED ARAB EMIRATES 3476  
Airbus A320-200   697718, 697724   CFM56-5B4/3   UNITED ARAB EMIRATES

 



--------------------------------------------------------------------------------



 



                  Airframe   Airframe Manufacturer       Engine Manufacturer and
  Country of MSN   and Model   Engine MSNs   Model   Registration 32706   Boeing
777-300ER   906139, 906140   GE90-115BG01   UNITED ARAB EMIRATES 32707   Boeing
777-300ER   906170, 906175   GE90-115BG02   UNITED ARAB EMIRATES 32708   Boeing
777-300ER   906171, 906172   GE90-115BG01   UNITED ARAB EMIRATES 32709   Boeing
777-300ER   906197, 906199   GE90-115BG02   UNITED ARAB EMIRATES 32710   Boeing
777-300ER   906212, 906214   GE90-115BG02   UNITED ARAB EMIRATES 32713   Boeing
777-300ER   906300, 906301   GE90-115BG02   UNITED ARAB EMIRATES 32714   Boeing
777-300ER   906321, 906322   GE90-115BG02   UNITED ARAB EMIRATES 32715   Boeing
777-300ER   906230, 906232   GE90-115BG02   UNITED ARAB EMIRATES 32728   Boeing
777-300ER   906237, 906250   GE90-115BG02   UNITED ARAB EMIRATES 32729   Boeing
777-300ER   906285, 906286   GE90-115BG02   UNITED ARAB EMIRATES 32730   Boeing
777-300ER   906235, 906236   GE90-115BG02   UNITED ARAB EMIRATES 33501   Boeing
777-300ER   906148, 906149   GE90-115BG01   UNITED ARAB EMIRATES 30038   Boeing
737-700   892147, 893142   CFM56-7B22   UNITED STATES 32842   Boeing 737-700  
893601, 893602   CFM56-7B22   UNITED STATES 33793   Boeing 737-700   892172,
893136   CFM56-7B22   UNITED STATES 32718   Boeing 777-200ER   900475, 900476  
GE90-94B   UNITED STATES 32719   Boeing 777-200ER   900481, 900482   GE90-94B  
UNITED STATES 2406   Airbus A319-100   577206, 577210   CFM56-5B5/P   UNITED
STATES 2448   Airbus A319-100   577242, 577248   CFM56-5B5/P   UNITED STATES
1917   Airbus A320-200   V11389, V11391   IAE V2527-A5   UNITED STATES 2149  
Airbus A320-200   V11601, V11609   IAE V2527-A5   UNITED STATES 30670   Boeing
737-800   890786, 890787   CFM56-7B26   UNITED STATES 32799   Boeing 737-800  
890756, 890757   CFM56-7B26   UNITED STATES 2433   Airbus A319-100   V11893,
V11896   IAE V2524-A5   UNITED STATES 2470   Airbus A319-100   V11942, V11946  
IAE V2524-A5   UNITED STATES 2473   Airbus A319-100   V11950, V11963   IAE
V2524-A5   UNITED STATES 2485   Airbus A319-100   V11952, V11965   IAE V2524-A5
  UNITED STATES 2490   Airbus A319-100   V11960, V11971   IAE V2524-A5   UNITED
STATES 2673   Airbus A319-100   V12204, V12239   IAE V2524-A5   UNITED STATES
2679   Airbus A319-100   V12199, V12207   IAE V2524-A5   UNITED STATES 2704  
Airbus A319-100   V12230, V12232   IAE V2524-A5   UNITED STATES 2711   Airbus
A319-100   V12218, V12225   IAE V2524-A5   UNITED STATES 2978   Airbus A319-100
  V12474, V12478   IAE V2524-A5   UNITED STATES 2983   Airbus A319-100   V12482,
V12484   IAE V2524-A5   UNITED STATES 3007   Airbus A319-100   V12458, V12496  
IAE V2524-A5   UNITED STATES 3017   Airbus A319-100   V12506, V12512   IAE
V2524-A5   UNITED STATES 3026   Airbus A319-100   V12518, V12537   IAE V2524-A5
  UNITED STATES 3165   Airbus A319-100   V12607, V12632   IAE V2524-A5   UNITED
STATES 2476   Airbus A321-200   V11929, V11931   IAE V2533-A5   UNITED STATES
2590   Airbus A321-200   V12070, V12072   IAE V2533-A5   UNITED STATES

 



--------------------------------------------------------------------------------



 



                  Airframe   Airframe Manufacturer       Engine Manufacturer and
  Country of MSN   and Model   Engine MSNs   Model   Registration 30683   Boeing
737-800   892306, 892307   CFM56-7B27   UNITED STATES 2458   Airbus A319-100  
V11927, V11930   IAE V2524-A5   UNITED STATES 2193   Airbus A320-200   V11658,
V11662   IAE V2527-A5   UNITED STATES 2422   Airbus A320-200   V11903, V11916  
IAE V2527-A5   UNITED STATES 2430   Airbus A320-200   V11919, V11922   IAE
V2527-A5   UNITED STATES 3463   Airbus A319-100   V12891, V12893   IAE V2524-A5
  UNITED STATES 3491   Airbus A319-100   V12908, V12912   IAE V2524-A5   UNITED
STATES 3590   Airbus A319-100   V13000, V13002   IAE V2524-A5   UNITED STATES
3123   Airbus A320-200   697250, 697251   CFM56-5B4/P   UNITED STATES 29356  
Boeing 737-700   892110, 892112   CFM56-7B22   UNITED STATES

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(b)
AMENDED AND RESTATED CREDIT AGREEMENT
LEASES
*
A320-200 aircraft bearing serial number 2191
1. Aircraft Lease Agreement, dated as of November 19, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of November 19,
2003, between ILFC and *.
3. Global Letter Agreement No. 1e, dated as of November 19, 2003, between ILFC
and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of April 30, 2004,
between ILFC and *.
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of April 30, 2004,
between ILFC and *.
6. Global Letter Agreement No. 2, dated as of May 29, 2006, between ILFC, *,
Sierra Leasing Limited and Whitney Leasing Limited.
7. Global Amendment #1 to Side Letters, dated as of November 30, 2006, between
ILFC and *.
8. Estoppel and Acceptance Certificate dated as of April 30, 2004.
9. Assignment of Warranty and Support Rights (Airframe), dated as of April 30,
2004, between ILFC and *, consented to by AVSA, S.A.R.L.
10. Assignment of Warranties (Engines), dated as of April 30, 2004, between ILFC
and *.
A320-200 aircraft bearing serial number 2206
1. Aircraft Lease Agreement, dated as of November 19, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of November 19,
2003, between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Global Letter Agreement No. 1, dated as of November 19, 2003, between ILFC
and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 19, 2004,
between ILFC and *.
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of May 19, 2004,
between ILFC and *.
6. Side Letter Regarding Side Letter Number One to Aircraft Lease Agreement,
dated as of December 21, 2004, between ILFC and *.
7. Lease Assignment, Assumption and Amendment Agreement dated as of December 21,
2004, between ILFC, Sierra Leasing Limited (“Sierra”) and *.
8. Global Letter Agreement No. 2, dated as of May 29, 2006, between ILFC, *,
Sierra and Whitney Leasing Limited.
9. Global Amendment #1 to Side Letters, dated as of November 30, 2006, between
ILFC and *.
10. Lease Assignment and Amendment Agreement, dated as of April 30, 2009,
between Sierra, ILFC and *.
11. Estoppel and Acceptance Certificate dated as of May 19, 2004.
12. Assignment of Warranty and Support Rights (Airframe), dated as of May 19,
2004, between ILFC and *, consented to by AVSA, S.A.R.L.
13. Assignment of Warranties (Engines), dated as of May 19, 2004, between ILFC
and *.
A320-200 aircraft bearing serial number 2542
1. Aircraft Lease Agreement, dated as of November 19, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of November 19,
2003, between ILFC and *.
3. Global Letter Agreement No. 1, dated as of November 19, 2003, between ILFC
and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of October 7, 2005,
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Amendment No. 2 to Aircraft Lease Agreement, dated as of October 7, 2005,
between ILFC and *.
6. Global Letter Agreement No. 2, dated as of May 29, 2006, among ILFC, Sierra
Leasing Limited, Whitney Leasing Limited and *.
7. Global Amendment #1 To Side Letters, dated as of November 30, 2006, between
ILFC and *.
8. Estoppel and Acceptance Certificate dated as of October 7, 2005.
9. Assignment of Rights (Airframe), dated as of October 7, 2005, between ILFC
and *, consented to by AVSA, S.A.R.L.
10. Assignment of Warranties (Engines), dated as of October 7, 2005, between
ILFC and *.
A320-200 aircraft bearing serial number 3129
1. Aircraft Lease Agreement, dated as of May 30, 2006, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 18, 2007,
between ILFC and *.
3. Estoppel and Acceptance Certificate dated as of May 18, 2007.
4. Assignment of Rights (Airframe), dated as of May 18, 2007, between ILFC and
*, consented to by Airbus S.A.S.
5. Assignment of Warranties (Engines), dated as of May 18, 2007, between ILFC
and *.
A320-200 aircraft bearing serial number 3501
1. Aircraft Lease Agreement, dated as of May 25, 2007, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Amendment No. 1 to Aircraft Lease Agreement, dated as of June 3, 2008,
between ILFC and *.
3. Estoppel and Acceptance Certificate dated as of June 3, 2008.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Assignment of Rights (Airframe), dated as of June 3, 2008, between ILFC and
*, consented to by Airbus S.A.S.
5. Assignment of Warranties (Engines), dated as of June 3, 2008, between ILFC
and *.
*
B737-700 aircraft bearing serial number 29356
1. Aircraft Lease Agreement, dated as of February 6, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter No. 1 to the Aircraft Lease Agreement, dated as of February 6,
2003, between * and ILFC.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 30, 2006,
between ILFC and *.
4. Special Letter Agreement No. 1, dated as of May 15, 2009, between * and ILFC.
5. Transaction Agreement, dated as of August 21, 2009, between * and ILFC.
6. Amendment No. 2 to Aircraft Lease Agreement, dated as of August 21, 2009,
between ILFC and *.
7. Estoppel and Acceptance Certificate dated as of October 18, 2004.
8. Assignment of Rights (Airframe), dated as of October 18, 2004, between ILFC
and *, consented to by The Boeing Company.
9. Assignment of Rights (Engines), dated as of October 18, 2004, between ILFC
and *.
B737-700 aircraft bearing serial number 32842
1. Aircraft Lease Agreement, dated as of September 27, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter No. 1 to Aircraft Lease Agreement, dated as of September 27,
2004, between ILFC and *.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 30, 2006,
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Special Letter Agreement No. 1, dated as of May 15, 2009, between ILFC and *.
5. Transaction Agreement dated as of August 21, 2009 between ILFC and *.
6. Amendment No. 2 to Aircraft Lease Agreement, dated as of August 21, 2009,
between ILFC and *.
7. Estoppel and Acceptance Certificate dated as of November 21, 2005.
8. Assignment of Rights (Airframe), dated as of November 21, 2005, between ILFC
and *, consented to by The Boeing Company.
9. Assignment of Warranties (Engines), dated as of November 21, 2005, between
ILFC and *.
B737-700 aircraft bearing serial number 30038
1. Aircraft Lease Agreement, dated as of February 6, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter No. 1 to Aircraft Lease Agreement, dated as of February 6, 2003,
between ILFC and *.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 30, 2006,
between ILFC and *.
4. Special Letter Agreement No. 1, dated as of May 15, 2009, between ILFC and *.
5. Transaction Agreement dated as of August 21, 2009 between ILFC and *.
6. Amendment No. 2 to Aircraft Lease Agreement, dated as of August 21, 2009,
between ILFC and *.
7. Estoppel and Acceptance Certificate dated as of November 15, 2004.
8. Assignment of Rights (Airframe), dated as of November 15, 2004, between ILFC
and *, consented to by The Boeing Company.
9. Assignment of Rights (Engines), dated as of November 15, 2004, between ILFC
and *.
B737-700 aircraft bearing serial number 33793
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



1. Aircraft Lease Agreement, dated as of February 6, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number No. 1 to Aircraft Lease Agreement, dated as of February 6,
2003, between ILFC and *.
3. Side Letter to the Aircraft Lease Agreement, dated as of June 7, 2004,
between ILFC and *.
4. Special Letter Agreement No. 1, dated as of May 15, 2009, between ILFC and *.
5. Transaction Agreement dated as of August 21, 2009 between ILFC and *.
6. Amendment No. 1 to Aircraft Lease Agreement, dated as of August 21, 2009,
between ILFC and *.
7. Estoppel and Acceptance Certificate dated as of November 15, 2004.
8. Transfer of Rights (Airframe), dated as of November 15, 2004, between ILFC
and *, consented to by The Boeing Company.
9. Engine Warranty Assignment, dated as of November 15, 2004, between ILFC and
*.
B737-700ER aircraft bearing serial number 32719
1. Aircraft Lease Agreement, dated as of December 23, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of December 23,
2004, between ILFC and *.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 30, 2006,
between ILFC and *.
4. Amendment No. 2 to Aircraft Lease Agreement, dated as of September 27, 2006,
between ILFC and *.
5. Onpoint Solutions Program Consent Agreement, dated as of December 10, 2007,
between ILFC and *.
6. Special Letter Agreement No. 1, dated as of May 15, 2009, between ILFC and *.
7. Transaction Agreement dated as of August 21, 2009 between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



8. Amendment No. 3 to Aircraft Lease Agreement, dated as of August 21, 2009,
between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of April 28, 2006.
10. Assignment of Rights (Airframe), dated as of April 28, 2006, between ILFC
and *, consented to by The Boeing Company.
11. Assignment of Rights (Engines), dated as of April 28, 2006, between ILFC and
*.
B737-700ER aircraft bearing serial number 32718
1. Aircraft Lease Agreement, dated as of December 23, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of December 23,
2004, between ILFC and *.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 30, 2006,
between ILFC and *.
4. Amendment No. 2 to Aircraft Lease Agreement, dated as of September 27, 2006,
between ILFC and *.
5. Special Letter Agreement No. 1, dated as of May 15, 2009, between ILFC and *.
6. Transaction Agreement dated as of August 21, 2009 between ILFC and *.
7. Amendment No. 3 to Aircraft Lease Agreement, dated as of August 21, 2009,
between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of March 22, 2006.
9. Assignment of Rights (Airframe), dated as of March 22, 2006, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Rights (Engines), dated as of March 22, 2006, between ILFC and
*.
*
A320-200 aircraft bearing serial number 3476
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



1. Aircraft Lease Agreement, dated as of March 23, 2007, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Amendment No. 1 to Aircraft Lease Agreement, dated as of April 17, 2008,
between ILFC and *.
3. Estoppel and Acceptance Certificate dated as of April 17, 2008.
4. Assignment of Rights (Airframe), dated as of April 17, 2008, between ILFC and
*, consented to by Airbus S.A.S.
5. Assignment of Warranties (Engines), dated as of April 17, 2008, between ILFC
and *.
A320-200 aircraft bearing serial number 3444
1. Aircraft Lease Agreement, dated as of March 23, 2007, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Amendment No. 1 to Aircraft Lease Agreement, dated as of March 21, 2008,
between ILFC and *.
3. Estoppel and Acceptance Certificate dated as of March 21, 2008.
4. Assignment of Rights (Airframe), dated as of March 21, 2008, between ILFC and
*, consented to by Airbus S.A.S.
5. Assignment of Warranties (Engines), dated as of March 21, 2008, between ILFC
and *.
A320-200 aircraft bearing serial number 2349
1. Aircraft Lease Agreement, dated as of September 10, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of September 10,
2003, between ILFC and *.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 24, 2005,
between ILFC and *.
4. Amendment No. 2 to Aircraft Lease Agreement, dated as of January 24, 2005,
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Side Letter Number Two to Aircraft Lease Agreement, dated as of December 13,
2005, between ILFC and *.
6. Amendment #3 to Aircraft Lease Agreement and Exercise of Lease Extension
Option, dated as of March 23, 2007, between ILFC and *.
7. Estoppel and Acceptance Certificate dated as of January 24, 2005.
8. Assignment of Warranty and Support Rights, dated as of January 24, 2005,
between ILFC and *, consented to by AVSA, S.A.R.L.
9. Assignment of Warranties (Engines), dated as of January 24, 2005, between
ILFC and *.
A320-200 aircraft bearing serial number 2278
1. Aircraft Lease Agreement, dated as of September 10, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of September 10,
2003, between ILFC and *.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of October 13, 2004,
between ILFC and *.
4. Amendment No. 2 to Aircraft Lease Agreement, dated as of October 13, 2004,
between ILFC and *.
5. Side Letter Number Two to Aircraft Lease Agreement, dated as of December 13,
2005, between ILFC and *.
6. Amendment No. 3 to Aircraft Lease Agreement and Exercise of Lease Extension
Option, dated as of March 23, 2007, between ILFC and *.
7. Estoppel and Acceptance Certificate dated as of October 13, 2004.
8. Amendment No. 1 to the Estoppel and Acceptance Certificate, dated as of
October 13, 2004, between ILFC and *.
9. Assignment of Rights (Airframe), dated as of October 13, 2004, between ILFC
and *, consented to by AVSA, S.A.R.L. (“AVSA”)
10. Assignment of Warranties (Engines), dated as of October 13, 2004, between
ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A320-200 aircraft bearing serial number 2166
1. Aircraft Lease Agreement, dated as of September 10, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of September 10,
2003, between ILFC and *.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of March 23, 2004,
between ILFC and *.
4. Amendment No. 2 to Aircraft Lease Agreement, dated as of March 23, 2004,
between ILFC and *.
5. Amendment No. 3 to Aircraft Lease Agreement, dated as of October 29, 2004,
between ILFC and *.
6. Side Letter Number Two to Aircraft Lease Agreement, dated as of December 13,
2005, between ILFC and *.
7. Amendment #4 to Aircraft Lease Agreement and Exercise of Lease Extension
Option, dated as of March 23, 2007, between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of March 23, 2004.
9. Assignment of Rights (Airframe), dated as of March 23, 2004, between ILFC and
*, consented to by AVSA, S.A.R.L. (“AVSA”)
10. Assignment of Warranties (Engines), dated as of March 23, 2004, between ILFC
and *.
11. Assignment of Warranty Rights (Airframe), dated as of October 31, 2004,
between FLS Aerospace (UK) Limited and *, consented to by AVSA and ILFC.
A320-200 aircraft bearing serial number 2158
1. Aircraft Lease Agreement, dated as of September 10, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of September 10,
2003, between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Amendment No. 1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC and *.
4. Amendment No. 2 to Aircraft Lease Agreement, dated as of March 23, 2004,
between ILFC and *.
5. Amendment No. 3 to Aircraft Lease Agreement, dated as of October 29, 2004,
between ILFC and *.
6. Side Letter Number Two to Aircraft Lease Agreement, dated as of December 13,
2005, between ILFC and *.
7. Amendment #4 to Aircraft Lease Agreement and Exercise of Lease Extension
Option, dated as of March 23, 2007, between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of February 26, 2004.
9. Assignment of Rights (Airframe), dated as of February 26, 2004, between ILFC
and *, consented to by AVSA, S.A.R.L.
10. Assignment of Warranties (Engines), dated as of February 26, 2004, between
ILFC and *.
*
B737-800 aircraft bearing serial number 30716
1. Aircraft Lease Agreement, dated as of December 20, 2005, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee, and
*, as Consenting Party.
2. Estoppel and Acceptance Certificate dated as of March 16, 2007.
3. Assignment of Rights (Airframe), dated as of March 16, 2007, between ILFC and
*, consented to by The Boeing Company.
4. Assignment of Warranties (Engines), dated as of March 16, 2007, between ILFC
and *.
B737-800 aircraft bearing serial number 29374
1. Aircraft Lease Agreement, dated as of December 20, 2005, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee, and
*, as Consenting Party.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



2. Estoppel and Acceptance Certificate dated as of March 9, 2007.
3. Assignment of Rights (Airframe), dated as of March 9, 2007, between ILFC and
*, consented to by The Boeing Company.
4. Assignment of Warranties (Engines), dated as of March 9, 2007, between ILFC
and *.
B737-800 aircraft bearing serial number 29373
1. Aircraft Lease Agreement, dated as of December 20, 2005, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee, and
*, as Consenting Party.
2. Estoppel and Acceptance Certificate dated as of February 12, 2007.
3. Assignment of Rights (Airframe), dated as of February 12, 2007, between ILFC
and *, consented to by The Boeing Company.
4. Assignment of Warranties (Engines), dated as of February 12, 2007, between
ILFC and *.
B737-800 aircraft bearing serial number 30705
1. Aircraft Lease Agreement, dated as of May 12, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee, and *, as
Consenting Party.
2. Side Letter #1 to Aircraft Lease Agreements, dated as of May 12, 2005 between
ILFC, * and *.
3. Estoppel and Acceptance Certificate dated as of July 28, 2006.
4. Assignment of Rights (Airframe), dated as of July 28, 2006, between ILFC and
*, consented to by The Boeing Company.
5. Assignment of Warranties (Engines), dated as of July 28, 2006, between ILFC
and *.
B737-800 aircraft bearing serial number 30704
1. Aircraft Lease Agreement, dated as of May 12, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee, and *, as
Consenting Party.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



2. Side Letter #1 to Aircraft Lease Agreements, dated as of May 12, 2005,
between ILFC, * and *.
3. Estoppel and Acceptance Certificate dated as of July 11, 2006.
4. Assignment of Rights (Airframe), dated as of July 11, 2006, between ILFC and
*, consented to by The Boeing Company.
5. Assignment of Warranties (Engines), dated as of July 11, 2006, between ILFC
and *.
*
B737-800 aircraft bearing serial number 30701
1. Aircraft Lease Agreement, dated as of August 29, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Guarantee between * (“Guarantor”) and ILFC (“Beneficiary”) Amendment Number
One to Aircraft Lease Agreement, dated as of May 17, 2006.
3. Estoppel and Acceptance Certificate dated as of May 24, 2006.
4. Assignment of Rights (Airframe), dated as of May 24, 2006, between ILFC and
*, consented to by The Boeing Company.
5. Assignment of Rights (Engines), dated as of May 24, 2006, between ILFC and *.
B737-800 aircraft bearing serial number 29369
1. Aircraft Lease Agreement, dated as of August 29, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Guarantee between * (“Guarantor”) and ILFC (“Beneficiary”) Amendment Number
One to Aircraft Lease Agreement, dated as of May 9, 2006.
3. Estoppel and Acceptance Certificate dated as of May 10, 2006.
4. Assignment of Rights (Airframe), dated as of May 10, 2006, between ILFC and
*, consented to by The Boeing Company.
5. Assignment of Rights (Engines), dated as of May 10, 2006, between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B737-800 aircraft bearing serial number 29368
1. Aircraft Lease Agreement, dated as of August 29, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Guarantee between * (“Guarantor”) and ILFC (“Beneficiary”) Amendment Number
One to Aircraft Lease Agreement, dated as of January 31, 2006.
3. Estoppel and Acceptance Certificate dated as of April 6, 2006.
4. Assignment of Rights (Airframe), dated as of April 6, 2006, between ILFC and
*, consented to by The Boeing Company.
5. Assignment of Rights (Engines), dated as of April 6, 2006, between ILFC and
*.
B737-800 aircraft bearing serial number 30696
1. Aircraft Lease Agreement, dated as of August 29, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Guarantee between * and ILFC (“Beneficiary”) Amendment Number One to Aircraft
Lease Agreement, dated as of March 14, 2006.
3. Estoppel and Acceptance Certificate dated as of March 16, 2006.
4. Assignment of Rights (Airframe), dated as of March 16, 2006, between ILFC and
*, consented to by The Boeing Company.
5. Assignment of Rights (Engines), dated as of March 16, 2006, between ILFC and
*.
*
A320-200 aircraft bearing serial number 2171
1. Aircraft Lease Agreement, dated as of July 21, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *, as Consenting
Party (“Consenting Party”).
2. Side Letter #1 to Aircraft Lease Agreement, dated as of July 21, 2003,
between ILFC, * and Consenting Party.
3. Amendment Number One to Aircraft Lease Agreement, dated as of March 18, 2004,
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Amendment Number Two to Aircraft Lease Agreement, dated as of March 18, 2004,
between ILFC and *.
5. Deed of Novation and Amendment, dated as of April 11, 2005, between *, *,
ILFC and Consenting Party.
6. Deed of Novation and Amendment, dated as of April 11, 2005, between *, *,
ILFC and Consenting Party.
(Terminates previous Deed of Novation and Amendment)
7. Letter Agreement Re: A320-214 Aircraft Manuals, dated as of April 19, 2007,
between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of March 18, 2004.
9. Assignment of Rights (Airframe), dated as of March 18, 2004, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of March 18, 2004, between ILFC
and *.
A320-200 aircraft bearing serial number 2182
1. Aircraft Lease Agreement, dated as of July 21, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *, as Consenting
Party (“Consenting Party”).
2. Side Letter #1 to Aircraft Lease Agreement, dated as of July 21, 2003,
between ILFC, * and Consenting Party.
3. Amendment Number One to Aircraft Lease Agreement, dated as of April 14, 2004,
between ILFC and *.
4. Amendment Number Two to Aircraft Lease Agreement, dated as of April 14, 2004,
between ILFC and *.
5. Deed of Novation and Amendment, dated as of April 11, 2005, between *, *,
ILFC and Consenting Party.
6. Deed of Novation and Amendment, dated as of April 11, 2005, between *, *,
ILFC and Consenting Party.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



(Terminates previous Deed of Novation and Amendment)
7. Letter Agreement Re: A320-214 Aircraft Manuals, dated as of April 19, 2007,
between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of April 14, 2004.
9. Assignment of Rights (Airframe), dated as of April 14, 2004, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of April 14, 2004, between ILFC
and *.
A320-200 aircraft bearing serial number 2199
1. Aircraft Lease Agreement, dated as of July 21, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *, as Consenting
Party (“Consenting Party”).
2. Side Letter #1 to Aircraft Lease Agreement, dated as of July 21, 2003,
between ILFC, * and Consenting Party.
3. Amendment Number One to Aircraft Lease Agreement, dated as of May 11, 2004,
between ILFC and *.
4. Amendment Number Two to Aircraft Lease Agreement, dated as of May 11, 2004,
between ILFC and *.
5. Deed of Novation and Amendment, dated as of April 11, 2005, between *, *,
ILFC and Consenting Party.
6. Deed of Novation and Amendment, dated as of April 11, 2005, between *, *,
ILFC and Consenting Party.
(Terminates previous Deed of Novation and Amendment)
7. Letter Agreement Re: A320-214 Aircraft Manuals, dated as of April 19, 2007,
between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of May 11, 2004.
9. Assignment of Rights (Airframe), dated as of May 11, 2004, between ILFC and
*, consented to by The Boeing Company.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



10. Assignment of Warranties (Engines), dated as of May 11, 2004, between ILFC
and *.
B737-700 aircraft bearing serial number 29365
1. Aircraft Lease Agreement, dated as of April 28, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor and *, as Lessee and *, as
Consenting Party.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of April 28, 2004,
between ILFC, *, and *, as Consenting Party.
3. Global Side Letter #1 to Aircraft Lease Agreement, dated as of July 12, 2004,
between ILFC, *, and *, as Consenting Party.
4. Novation and Amendment Deed, dated as of October 21, 2005, by and among *, *,
ILFC and *, as Consenting Party.
5. Amendment Number One to Aircraft Lease Agreement, dated as of January 17,
2006 between ILFC and *.
6. Amendment Number Two to Aircraft Lease Agreement, dated as of January 17,
2006 between ILFC and *.
7. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of January 17, 2006.
9. Assignment of Rights (Airframe), dated as of January 17, 2006, between ILFC
and *, consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of January 17, 2006, between
ILFC and *.
B737-700 aircraft bearing serial number 29364
1. Aircraft Lease Agreement, dated as of April 28, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor and *, as Lessee and *, as
Consenting Party.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of April 28, 2004,
between ILFC, *, and *, as Consenting Party.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Global Side Letter #1 to Aircraft Lease Agreement, dated as of July 12, 2004,
between ILFC, *, and *, as Consenting Party.
4. Novation and Amendment Deed, dated as of October 21, 2005, by and among *, *,
ILFC and * as Consenting Party.
5. Amendment Number One to Aircraft Lease Agreement, dated as of December 15,
2005 between ILFC and *.
6. Amendment Number Two to Aircraft Lease Agreement, dated as of December 15,
2005 between ILFC and *.
7. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of December 15, 2005.
9. Assignment of Rights (Airframe), dated as of December 15, 2005, between ILFC
and *, consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of December 15, 2005, between
ILFC and *.
B737-700 aircraft bearing serial number 33009
1. Aircraft Lease Agreement, dated as of April 28, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC”), as Lessor, and *
(“Consenting Party”).
2. Side Letter #1 to Aircraft Lease Agreement, dated as of April 28, 2004,
between ILFC, * and Consenting Party.
3. Global Side Letter #1 to Aircraft Lease Agreement, dated as of July 12, 2004,
between ILFC, * and Consenting Party.
4. Amendment #1 to Side Letter #1 to Aircraft Lease Agreement, dated as of
August 13, 2004, between ILFC and *.
5. Amendment #1 to Aircraft Lase Agreement, dated as of August 13, 2004, between
ILFC and *.
6. Amendment No. Two to Aircraft Lease Agreement, dated as of June 20, 2005,
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Amendment Number Three to Aircraft Lease Agreement, dated as of June 20,
2005, between * and ILFC.
8. Novation and Amendment Deed, dated as of October 21, 2005, between *, *, ILFC
and Consenting Party.
9. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
10. Estoppel and Acceptance Certificate dated as of June 20, 2005.
11. Assignment of Rights (Airframe), dated as of June 20, 2005, between ILFC and
*, consented to by The Boeing Company.
12. Notice to The Boeing Company, dated as of October 21, 2005, between *, * and
ILFC, acknowledged to by The Boeing Company.
13. Assignment of Warranties (Engines), dated as of June 20, 2005, between ILFC
and *.
B737-700 aircraft bearing serial number 33008
1. Aircraft Lease Agreement, dated as of April 28, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC”), as Lessor, and *
(“Consenting Party”).
2. Side Letter #1 to Aircraft Lease Agreement, dated as of April 28, 2004
between ILFC, * and Consenting Party.
3. Global Side Letter #1 to Aircraft Lease Agreement, dated as of July 12, 2004,
between ILFC, * and Consenting Party.
4. Amendment #1 to Aircraft Lease Agreement, dated as of August 1, 2004, between
ILFC and *.
5. Amendment No. One to Aircraft Lease Agreement, dated as of June 3, 2005
between ILFC and *.
6. Amendment Number Two to Aircraft Lease Agreement, dated as of June 3, 2005
between * and ILFC.
7. Novation and Amendment Deed, dated as of October 21, 2005, between *, *, ILFC
and Consenting Party.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



8. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of June 3, 2005.
10. Assignment of Rights (Airframe), dated as of June 3, 2005, between ILFC and
*, consented to by The Boeing Company.
11. Notice to The Boeing Company, dated as of October 21, 2005, between *, * and
ILFC, acknowledged to by The Boeing Company.
12. Assignment of Warranties (Engines), dated as of June 3, 2005, between ILFC
and *.
B737-700 aircraft bearing serial number 29362
1. Aircraft Lease Agreement, dated as of April 28, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor and *, as Lessee and *, as
Consenting Party.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of April 28, 2004,
between ILFC, *, and *, as Consenting Party.
3. Global Side Letter #1 to Aircraft Lease Agreement, dated as of July 12, 2004,
between ILFC, *, and *, as Consenting Party.
4. Amendment Number One to Aircraft Lease Agreement, dated as of May 24, 2005
between ILFC and *.
5. Amendment Number Two to Aircraft Lease Agreement, dated as of May 24, 2005
between ILFC and *.
6. Novation and Amendment Deed, dated as of October 21, 2005, by and among *, *,
ILFC and * (“Consenting Party”)
7. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of May 24, 2005.
9. Assignment of Rights (Airframe), dated as of May 24, 2005, between ILFC and
*, consented to by The Boeing Company.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



10. Notice to The Boeing Company, dated as of October 21, 2005, regarding
transfer of Assignment of Rights (Airframe) from * to * pursuant to a Novation
and Amendment Deed dated October 21, 2005.
11. Assignment of Warranties (Engines), dated as of May 24, 2005, between ILFC
and *.
B737-700 aircraft bearing serial number 29361
1. Aircraft Lease Agreement, dated as of April 28, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor and *, as Lessee and *, as
Consenting Party.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of April 28, 2004,
between ILFC, *, and *, as Consenting Party.
3. Global Side Letter #1 to Aircraft Lease Agreement, dated as of July 12, 2004,
between ILFC, *, and *, as Consenting Party.
4. Amendment Number One to Aircraft Lease Agreement, dated as of April 27, 2005
between ILFC and *.
5. Amendment Number Two to Aircraft Lease Agreement, dated as of April 27, 2005
between ILFC and *.
6. Novation and Amendment Deed, dated as of October 21, 2005, by and among *, *,
ILFC and * (“Consenting Party”)
7. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of April 27, 2005.
9. Assignment of Rights (Airframe), dated as of April 27, 2005, between ILFC and
*, consented to by The Boeing Company.
10. Notice to The Boeing Company, dated as of October 21, 2005, regarding
transfer of Assignment of Rights (Airframe) from * to * pursuant to a Novation
and Amendment Deed dated October 21, 2005.
11. Assignment of Warranties (Engines), dated as of April 27, 2005, between ILFC
and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B737-700 aircraft bearing serial number 29358
1. Aircraft Lease Agreement, dated as of February 26, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *,
as Consenting Party.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC and *.
3. Amendment Number One to Aircraft Lease Agreement, dated as of February 24,
2005, between ILFC and *.
4. Amendment Number Two to Aircraft Lease Agreement, dated as of February 24,
2005, between ILFC and *.
5. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
6. Estoppel and Acceptance Certificate dated as of February 24, 2005.
7. Assignment of Rights (Airframe), dated as of February 24, 2005, between ILFC
and *, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of February 24, 2005, between
ILFC and *.
B737-700 aircraft bearing serial number 29357
1. Aircraft Lease Agreement, dated as of February 26, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *,
as Consenting Party.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC and *.
3. Amendment Number One to Aircraft Lease Agreement, dated as of January 13,
2005, between ILFC and *.
4. Amendment Number Two to Aircraft Lease Agreement, dated as of January 13,
2005, between ILFC and *.
5. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



6. Estoppel and Acceptance Certificate dated as of January 13, 2005.
7. Assignment of Rights (Airframe), dated as of January 13, 2005, between ILFC
and *, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of January 13, 2005, between
ILFC and *.
B737-700 aircraft bearing serial number 32802
1. Aircraft Lease Agreement, dated as of February 26, 2004, between *, as
Lessee, and International Lease Finance Corporation (“ILFC”), as Lessor, and *
(“Consenting Party”).
2. Side Letter #1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC, * and Consenting Party.
3. Amendment #1 to Side Letter #1 to Aircraft Lease Agreement, dated as of
August 30, 2004, between ILFC and *.
4. Amendment #1 to Aircraft Lase Agreement, dated as of August 30, 2004, between
ILFC and *.
5. Amendment No. Two to Aircraft Lease Agreement, dated as of June 14, 2005,
between ILFC and *.
6. Amendment Number Three to Aircraft Lease Agreement, dated as of June 14,
2005, between * and ILFC.
7. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of June 14, 2005.
9. Assignment of Rights (Airframe), dated as of June 14, 2005, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of June 14, 2005, between ILFC
and *.
B737-700 aircraft bearing serial number 30691
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



1. Aircraft Lease Agreement, dated as of February 26, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *,
as Consenting Party.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC and *.
3. Amendment #1 to Side Letter #1 to Aircraft Lease Agreement, dated as of
August 30, 2004, between ILFC and *.
4. Amendment #1 to Aircraft Lease Agreement, dated as of August 30, 2004,
between ILFC and *.
5. Amendment Number Two to Aircraft Lease Agreement, dated as of May 9, 2005,
between ILFC and *.
6. Amendment Number Three to Aircraft Lease Agreement, dated as of May 9, 2005,
between ILFC and *.
7. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of May 9, 2005.
9. Assignment of Rights (Airframe), dated as of May 9, 2005, between ILFC and *,
consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of May 9, 2005, between ILFC
and *.
B737-700 aircraft bearing serial number 32800
1. Aircraft Lease Agreement, dated as of February 26, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *,
as Consenting Party.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC and *.
3. Amendment #1 to Side Letter #1 to Aircraft Lease Agreement, dated as of
August 30, 2004, between ILFC and *.
4. Amendment Number One to Aircraft Lease Agreement, dated as of April 5, 2005,
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Amendment Number Two to Aircraft Lease Agreement, dated as of April 5, 2005,
between ILFC and *.
6. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
7. Estoppel and Acceptance Certificate dated as of April 5, 2005.
8. Assignment of Rights (Airframe), dated as of April 5, 2005, between ILFC and
*, consented to by The Boeing Company.
9. Assignment of Warranties (Engines), dated as of April 5, 2005, between ILFC
and *.
B737-700 aircraft bearing serial number 30682
1. Aircraft Lease Agreement, dated as of February 26, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *,
as Consenting Party.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC and *.
3. Amendment Number One to Aircraft Lease Agreement, dated as of March 30, 2005,
between ILFC and *.
4. Amendment Number Two to Aircraft Lease Agreement, dated as of March 30, 2005,
between ILFC and *.
5. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
6. Estoppel and Acceptance Certificate dated as of March 30, 2005.
7. Assignment of Rights (Airframe), dated as of March 30, 2005, between ILFC and
*, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of March 30, 2005, between ILFC
and *.
B737-700 aircraft bearing serial number 30681
1. Aircraft Lease Agreement, dated as of February 26, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *,
as Consenting Party.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



2. Side Letter #1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC and *.
3. Amendment Number One to Aircraft Lease Agreement, dated as of February 24,
2005, between ILFC and *.
4. Amendment Number Two to Aircraft Lease Agreement, dated as of February 24,
2005, between ILFC and *.
5. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
6. Estoppel and Acceptance Certificate dated as of February 24, 2005.
7. Assignment of Rights (Airframe), dated as of February 24, 2005, between ILFC
and *, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of February 24, 2005, between
ILFC and *.
*
A320-200 aircraft bearing serial number 2899
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting Party
(“*”).
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC Ireland, *, and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007 between ILFC Ireland and ILFC.
6. Estoppel and Acceptance Certificate (Headlease), dated as of September 28,
2006.
7. Estoppel and Acceptance Certificate, dated as of September 28, 2006.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



8. Assignment of Rights (Airframe), dated as of September 28, 2006, between ILFC
and *, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of September 28, 2006, between ILFC
and *, consented to by CFM International Inc.
A320-200 aircraft bearing serial number 2770
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC “), as
Lessor.
4. Amendment Number No. 1 to Global Side Letter No. 1 to Aircraft Lease
Agreement, dated as of November 16, 2006, between ILFC Ireland and * and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007 between ILFC Ireland and ILFC.
6. Estoppel and Acceptance Certificate (Headlease), dated as of May 10, 2006.
7. Estoppel and Acceptance Certificate, dated as of May 10, 2006.
8. Assignment of Rights (Airframe), dated as of May 10, 2006, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of May 10, 2006, between ILFC and *,
consented to by CFM International Inc.
A320-200 aircraft bearing serial number 2743
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting Party
(“*”).
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC and * and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Aircraft Headlease Agreement, dated as of March 18, 2005 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC and * and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007 between ILFC Ireland and ILFC.
6. Estoppel and Acceptance Certificate (Headlease), dated as of April 11, 2006.
7. Estoppel and Acceptance Certificate, dated as of April 11, 2006.
8. Assignment of Rights (Airframe), dated as of April 11, 2006, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of April 11, 2006, between ILFC and
*, consented to by CFM International, Inc.
A320-200 aircraft bearing serial number 2708
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting Party
(“*”).
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC and * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC and * and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007 between ILFC Ireland and ILFC.
6. Estoppel and Acceptance Certificate (Headlease), dated as of April 11, 2006.
7. Estoppel and Acceptance Certificate, dated as of April 11, 2006.
8. Assignment of Rights (Airframe), dated as of April 11, 2006, between ILFC and
*, consented to by Airbus S.A.S.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



9. Assignment of Rights (Engines), dated as of April 11, 2006, between ILFC and
*, consented to by CFM International, Inc.
A320-200 aircraft bearing serial number 3112
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee, *, as Consenting Party.
2. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
among *, ILFC Ireland and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
6. Estoppel and Acceptance Certificate (Headlease), dated as of May 14, 2007.
7. Estoppel and Acceptance Certificate, dated as of May 14, 2007.
8. Assignment of Rights (Airframe), dated as of May 14, 2007, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of May 14, 2007, between ILFC, *,
consented to by IAE International Aero Engines AG (“IAE ”).
A320-200 aircraft bearing serial number 3075
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and * dated March 18, 2005.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC Ireland and * and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
6. Estoppel and Acceptance Certificate (Headlease), dated as of April 3, 2007.
7. Estoppel and Acceptance Certificate, dated as of April 3, 2007.
8. Assignment of Rights (Airframe), dated as of April 3, 2007, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of April 3, 2007, between ILFC and
*, consented to by IAE International Aero Engines AG (“IAE ”).
A320-200 aircraft bearing serial number 3067
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee, *, as Consenting Party.
2. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * (“Lessee”) and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
between *, ILFC Ireland and *.
5. Amendment No. One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
6. Estoppel and Acceptance Certificate (Headlease), dated as of March 16, 2007.
7. Estoppel and Acceptance Certificate, dated as of March 16, 2007.
8. Assignment of Rights (Airframe), dated as of March 16, 2007, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of March 16, 2007, among ILFC, *,
consented to by IAE International Aero Engines AG (“IAE”).
A320-200 aircraft bearing serial number 2936
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC Ireland and * and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007 between ILFC Ireland and ILFC.
6. Estoppel and Acceptance Certificate (Headlease), dated as of November 28,
2006.
7. Estoppel and Acceptance Certificate, dated as of November 28, 2006.
8. Assignment of Rights (Airframe), dated as of November 28, 2006, between ILFC
and *, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of November 28, 2006, between ILFC
and *, consented to by IAE International Aero Engines AG (“IAE”).
A320-200 aircraft bearing serial number 2809
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee, *, as Consenting Party.
2. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
between *, ILFC Ireland and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007 between ILFC Ireland and ILFC.
6. Estoppel and Acceptance Certificate (Headlease) dated as of July 4, 2006.
7. Estoppel and Acceptance Certificate dated as of July 4, 2006.
8. Assignment of Rights (Airframe), dated as of July 4, 2006, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of July 4, 2006, among ILFC, *,
consented to by IAE International Aero Engines AG (“IAE”).
A320-200 aircraft bearing serial number 2767
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and * dated March 18, 2005.
3. Aircraft Headlease Agreement, dated as of March 18, 2005 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC Ireland and * and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007 between ILFC Ireland, as Lessee and ILFC, as Lessor.
6. Estoppel and Acceptance Certificate (Headlease), dated as of June 22, 2006.
7. Estoppel and Acceptance Certificate, dated as of June 22, 2006.
8. Assignment of Rights (Airframe), dated as of June 22, 2006, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of June 22, 2006, between ILFC and
*, consented to by IAE International Aero Engines AG (“IAE”).
A320-200 aircraft bearing serial number 2759
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee, *, as Consenting Party.
2. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
between *, ILFC Ireland and *.
5. Amendment Number 1 to Aircraft Headlease Agreement, dated as of October 15,
2007 between ILFC Ireland and ILFC.
6. Estoppel and Acceptance Certificate (Headlease), dated as of May 29, 2006.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Estoppel and Acceptance Certificate, dated as of May 29, 2006.
8. Assignment of Rights (Airframe), dated as of May 29, 2006, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of May 29, 2006, between ILFC, *,
consented to by IAE International Aero Engines AG (“IAE”).
A320-200 aircraft bearing serial number 2741
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee, *, as Consenting Party.
2. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
among *, ILFC Ireland and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007 between ILFC Ireland and ILFC.
6. Estoppel and Acceptance Certificate (Headlease), dated as of April 26, 2006.
7. Estoppel and Acceptance Certificate, dated as of April 26, 2006.
8. Assignment of Rights (Airframe), dated as of April 26, 2006, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of April 26, 2006, among ILFC, *,
consented to by IAE International Aero Engines AG (“IAE”).
B737-700 aircraft bearing serial number 29370
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and * dated March 18, 2005.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”).
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of March 18, 2005, between ILFC Ireland and * and * dated as of
November 16, 2006.
5. Amendment No. One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
6. *
7. Estoppel and Acceptance Certificate (Headlease), dated as of December 28,
2006.
8. Estoppel and Acceptance Certificate, dated as of December 28, 2006.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



9. Assignment of Rights (Airframe), dated as of December 28, 2006, between ILFC
and *, consented to by The Boeing Company.
10. Assignment of Rights (Engines), dated as of December 28, 2006, between ILFC
and *, consented to by CFM International, Inc.
B737-700 aircraft bearing serial number 29372
1. Aircraft Lease Agreement, dated as of March 18, 2005, between *, as Lessee,
ILFC Ireland Limited (“ILFC Ireland”), as Lessor, and *, as Consenting Party.
2. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
among *, ILFC Ireland and *.
5. Amendment Number One to Headlease Agreement, dated as of October 15, 2007,
between ILFC Ireland and ILFC.
6. *
7. Estoppel and Acceptance Certificate (Headlease), dated as of December 18,
2006.
8. Estoppel and Acceptance Certificate, dated as of December 18, 2006.
9. Assignment of Rights (Airframe), dated as of December 18, 2006, between
International Lease Finance Corporation (“ILFC”) and *, consented to by The
Boeing Company.
10. Assignment of Warranties (Engines), dated as of December 18, 2006, between
ILFC and *, consented to by CFM International, Inc.
B737-700 aircraft bearing serial number 29371
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee, *, as Consenting Party.
2. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
among *, ILFC Ireland and *.
5. Amendment No. One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
6. *
7. Estoppel and Acceptance Certificate (Headlease), dated as of October 16,
2006.
8. Estoppel and Acceptance Certificate, dated as of October 16, 2006.
9. Assignment of Rights (Airframe), dated as of October 16, 2006, between ILFC
and *, consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of October 16, 2006, between
ILFC and *, consented to by CFM International, Inc.
B737-700 aircraft bearing serial number 29367
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and * dated March 18, 2005.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of March 18, 2005, between ILFC Ireland and * and * dated as of
November 16, 2006.
5. Amendment No. One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
6. *
7. Estoppel and Acceptance Certificate (Headlease), dated as of March 20, 2006.
8. Estoppel and Acceptance Certificate, dated as of March 20, 2006.
9. Assignment of Rights (Airframe), dated as of March 20, 2006, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Rights (Engines), dated as of March 20, 2006, between ILFC and
*, consented to by CFM International, Inc.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B737-700 aircraft bearing serial number 29366
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC Ireland and * and *.
5. Amendment No. One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
6. *
7. Estoppel and Acceptance Certificate (Headlease), dated as of February 21,
2006.
8. Estoppel and Acceptance Certificate, dated as of February 21, 2006.
9. Assignment of Rights (Airframe), dated as of February 21, 2006, between ILFC
and *, consented to by The Boeing Company.
10. Assignment of Rights (Engines), dated as of February 21, 2006, between ILFC
and *, consented to by CFM International Inc.
B737-800 aircraft bearing serial number 30708
1. Aircraft Lease Agreement, dated as of March 18, 2005, between *, as Lessee,
ILFC Ireland Limited (“ILFC Ireland”), as Lessor, and *, as Consenting Party.
2. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
between *, ILFC Ireland and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
6. *
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Estoppel and Acceptance Certificate (Headlease), dated as of October 26,
2006.
8. Estoppel and Acceptance Certificate, dated as of October 26, 2006.
9. Assignment of Rights (Airframe), dated as of October 26, 2006, between ILFC
and *, consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of October 26, 2006, between
ILFC and *, consented to by CFM International, Inc.
B737-800 aircraft bearing serial number 33006
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and * dated March 18, 2005.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC Ireland and * and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
6. *
7. Estoppel and Acceptance Certificate (Headlease), dated as of July 10, 2006.
8. Estoppel and Acceptance Certificate, dated as of July 10, 2006.
9. Assignment of Rights (Airframe), dated as of July 10, 2006, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Rights (Engines), dated as of July 10, 2006, between ILFC and
*, consented to by CFM International, Inc.
B737-800 aircraft bearing serial number 30709
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and * dated March 18, 2005.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of March 18, 2005, between ILFC Ireland and * and * dated as of
November 16, 2006.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
6. *
7. Estoppel and Acceptance Certificate (Headlease), dated as of June 8, 2006.
8. Estoppel and Acceptance Certificate, dated as of June 8, 2006.
9. Assignment of Rights (Airframe), dated as of June 8, 2006, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Rights (Engines), dated as of June 8, 2006, between ILFC and
*, consented to by CFM International, Inc.
B737-800 aircraft bearing serial number 30699
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and * dated March 18, 2005.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of March 18, 2005, between ILFC Ireland and * and * dated as of
November 16, 2006.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
6. *
7. Estoppel and Acceptance Certificate (Headlease), dated as of May 12, 2006.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



8. Estoppel and Acceptance Certificate dated as of May 12, 2006.
9. Assignment of Rights (Airframe), dated as of May 12, 2006, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Rights (Engines), dated as of May 12, 2006, between ILFC and
*, consented to by CFM International, Inc.
B737-800 aircraft bearing serial number 30697
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland “), as Lessor, and *, as Lessee and *, as Consenting
Party.
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and * dated March 18, 2005.
3. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland,
as Lessee and International Lease Finance Corporation (“ILFC”), as Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of March 18, 2005, between ILFC Ireland and * and * dated as of
November 16, 2006.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
6. *
7. Estoppel and Acceptance Certificate (Headlease), dated as of April 12, 2006.
8. Estoppel and Acceptance Certificate, dated as of April 12, 2006.
9. Assignment of Rights (Airframe), dated as of April 12, 2006, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Rights (Engines), dated as of April 12, 2006, between ILFC and
*, consented to by CFM International, Inc.
*
A319-100 aircraft bearing serial number 3342
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreement, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
6. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
7. Amendment Number One to Aircraft Lease Agreement, dated as of December 4,
2007, between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of December 19,
2007.
9. Estoppel and Acceptance Certificate dated as of December 19, 2007.
10. Assignment of Rights (Airframe), dated as of December 19, 2007, between ILFC
and *, consented to by Airbus S.A.S..
11. Assignment Agreement (Engines), dated as of December 19, 2007, among ILFC,
*, and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 3311
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Amendment Number One to Aircraft Lease Agreement, dated as of November 8,
2007, between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of November 21,
2007.
9. Estoppel and Acceptance Certificate dated as of November 21, 2007.
10. Assignment of Rights (Airframe), dated as of November 21, 2007, between ILFC
and *, consented to by Airbus S.A.S.
11. Assignment Agreement (Engines), dated as of November 21, 2007, among ILFC,
*, and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 3269
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
6. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
7. Amendment Number One to Aircraft Lease Agreement, dated as of October 1,
2007, between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of October 15, 2007.
9. Estoppel and Acceptance Certificate dated as of October 15, 2007.
10. Assignment of Rights (Airframe), dated as of October 15, 2007, between ILFC
and *, consented to by Airbus S.A.S..
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



11. Assignment Agreement (Engines), dated as of October 15, 2007, among ILFC, *,
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 3258
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
6. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
7. Letter of Understanding, dated as of October 12, 2006, between International
Lease Finance Corporation and *.
8. Amendment Number One to Aircraft Lease Agreement, dated as of October 1,
2007, between ILFC Ireland and *.
9. Estoppel and Acceptance Certificate (Headlease) dated as of October 12, 2007.
10. Estoppel and Acceptance Certificate dated as of October 12, 2007.
11. Assignment of Rights (Airframe), dated as of October 12, 2007, between ILFC
and *, consented to by Airbus S.A.S.
12. Assignment Agreement (Engines), dated as of October 12, 2007, among ILFC, *,
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 3144
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
6. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
7. Amendment Number One to Aircraft Lease Agreement, dated as of May 25, 2007,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of June 13, 2007.
9. Estoppel and Acceptance Certificate dated as of June 13, 2007.
10. Assignment of Rights (Airframe), dated as of June 13, 2007, between ILFC and
*, consented to by Airbus S.A.S.
11. Assignment Agreement (Engines), dated as of June 13, 2007, among ILFC, *,
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 3020
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Amendment Number One to Aircraft Lease Agreement, dated as of January 19,
2007, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of February 5, 2007.
9. Estoppel and Acceptance Certificate dated as of February 5, 2007.
10. Assignment of Rights (Airframe), dated as of February 5, 2007, between ILFC
and *, consented to by Airbus S.A.S.
11. Assignment Agreement (Engines), dated as of February 5, 2007, among ILFC, *,
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2969
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of December 5,
2006, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



8. Estoppel and Acceptance Certificate dated as of December 15, 2006.
9. Assignment of Rights (Airframe), dated as of December 15, 2006, between ILFC
and *, consented to by Airbus S.A.S.
10. Assignment Agreement (Engines), dated as of December 15, 2006, among ILFC,
*, and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2948
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of November 8,
2006, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of December 6, 2006.
9. Estoppel and Acceptance Certificate dated as of December 6, 2006.
10. Assignment of Rights (Airframe), dated as of December 6, 2006, between ILFC
and *, consented to by Airbus S.A.S.
11. Assignment Agreement (Engines), dated as of December 6, 2006, among ILFC, *,
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2940
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of September 29,
2006, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of October 17, 2006.
9. Estoppel and Acceptance Certificate dated as of October 17, 2006.
10. Assignment of Rights (Airframe), dated as of October 17, 2006, between ILFC
and *, consented to by Airbus S.A.S.
11. Assignment Agreement (Engines), dated as of October 17, 2006, among ILFC, *,
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2901
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of September 29,
2006, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of October 17, 2006.
9. Estoppel and Acceptance Certificate dated as of October 17, 2006.
10. Assignment of Rights (Airframe), dated as of October 17, 2006, between ILFC
and *, consented to by Airbus S.A.S.
11. Assignment Agreement (Engines), dated as of October 17, 2006, among ILFC, *,
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2815
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of June 21, 2006,
between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of June 30, 2006.
9. Estoppel and Acceptance Certificate dated as of June 30, 2006.
10. Assignment of Rights (Airframe), dated as of June 30, 2006, between ILFC and
*, consented to by Airbus, S.A.S.
11. Assignment Agreement (Engines), dated as of June 30, 2006, among ILFC, *,
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2667
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Amendment No. 1, does not exist.
5. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
6. Amendment #1 to Aircraft Headlease Agreement, dated as of January 18, 2006,
between ILFC and ILFC Ireland.
7. Amendment #2 to Aircraft Lease Agreement, dated as of January 18, 2006,
between ILFC Ireland and *.
8. Amendment Number Three to Aircraft Lease Agreement, dated as of January 18,
2006, between ILFC Ireland and *.
9. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
10. Estoppel and Acceptance Certificate (Headlease) dated as of January 26,
2006.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



11. Estoppel and Acceptance Certificate dated as of January 26, 2006.
12. Assignment of Rights (Airframe), dated as of January 26, 2006, between ILFC
and *, consented to by AVSA, S.A.R.L.
13. Assignment Agreement (Engines), dated as of January 26, 2006, among ILFC, *,
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2579
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of November 10, 2004,
between ILFC Ireland and *.
5. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
6. Amendment Number Two to Aircraft Lease Agreement, dated as of November 28,
2005, between ILFC Ireland and *.
7. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
8. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
9. Estoppel and Acceptance Certificate (Headlease) dated as of October 17, 2005.
10. Estoppel and Acceptance Certificate dated as of October 17, 2005.
11. Assignment of Rights (Airframe), dated as of October 17, 2005, between ILFC
and *, consented to by AVSA, S.A.R.L.
12. Assignment Agreement (Engines), dated as of October 17, 2005, among ILFC, *,
and IAE International Aero Engines AG.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A319-100 aircraft bearing serial number 2574
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of November 28,
2005, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of October 12, 2005.
9. Estoppel and Acceptance Certificate dated as of October 12, 2005.
10. Assignment of Rights (Airframe), dated as of October 12, 2005, between ILFC
and *, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engines), dated as of October 12, 2005, among ILFC, *,
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2505
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of November 10, 2004,
between ILFC Ireland and *.
5. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
6. Amendment Number Two to Aircraft Lease Agreement, dated as of November 28,
2005, between ILFC Ireland and *.
7. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
8. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
9. Estoppel and Acceptance Certificate (Headlease) dated as of July 11, 2005.
10. Estoppel and Acceptance Certificate dated as of July 11, 2005.
11. Assignment of Rights (Airframe), dated as of July 11, 2005, between ILFC and
*, consented to by AVSA, S.A.R.L.
12. Assignment Agreement (Engines), dated as of July 11, 2005, among ILFC, *,
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2426
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Amendment Number #1 to Aircraft Lease Agreement, dated as of November 28,
2005, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of March 30, 2005.
9. Estoppel and Acceptance Certificate dated as of March 30, 2005.
10. Assignment of Rights (Airframe), dated as of March 30, 2005, between ILFC
and *, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engines), dated as of March 30, 2005, among ILFC, *,
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2435
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of November 10, 2004,
between ILFC Ireland and *.
5. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
6. Amendment Number Two to Aircraft Lease Agreement, dated as of November 28,
2005, between ILFC Ireland and *.
7. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



8. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
9. Estoppel and Acceptance Certificate (Headlease) dated as of March 30, 2005.
10. Estoppel and Acceptance Certificate dated as of March 30, 2005.
11. Assignment of Rights (Airframe), dated as of March 30, 2005, between ILFC
and *, consented to by AVSA, S.A.R.L.
12. Assignment Agreement (Engines), dated as of March 30, 2005, among ILFC, *,
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2408
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of November 1, 2004,
between ILFC Ireland and *.
5. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
6. Amendment Number Two to Aircraft Lease Agreement, dated as of November 28,
2005, between ILFC Ireland and *.
7. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
8. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
9. Estoppel and Acceptance Certificate (Headlease) dated as of March 9, 2005.
10. Estoppel and Acceptance Certificate dated as of March 9, 2005.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



11. Assignment of Rights (Airframe), dated as of March 9, 2005, between ILFC and
*, consented to by AVSA, S.A.R.L.
12. Assignment Agreement (Engines), dated as of March 9, 2005, among ILFC, *,
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2371
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of November 28,
2005, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of January 21, 2005.
9. Estoppel and Acceptance Certificate dated as of January 21, 2005.
10. Assignment of Rights (Airframe), dated as of January 21, 2005, between ILFC
and *, consented to by AVSA, S.A.R.L.
11. Assignment of Rights (Engines) Assignment Agreement, dated as of January 21,
2005, among ILFC, *, and IAE International Aero Engines AG.
*
B737-800 aircraft bearing serial number 30725
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



1. Aircraft Lease Agreement, dated as of April 8, 2007, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, * and *, each as Lessee, and *, as
Consenting Party.
2. Aircraft Headlease Agreement, dated as of April 8, 2007, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of April 8, 2007,
among ILFC Ireland, *, and *.
4. Estoppel and Acceptance Certificate dated as of June 15, 2007. (Headlease)
5. Estoppel and Acceptance Certificate dated as of June 15, 2007. (Lease)
6. Assignment of Rights (Airframe), dated as of June 15, 2007, between ILFC and
*, consented to by The Boeing Company.
7. Assignment of Warranties (Engines), dated as of June 15, 2007, between ILFC
and *.
B737-800 aircraft bearing serial number 30711
1. Aircraft Lease Agreement, dated as of December 26, 2006, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, * and *, each as Lessee, and *, as
Consenting Party.
2. Aircraft Headlease Agreement, dated as of December 26, 2006, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 26, 2006,
among ILFC Ireland, *, and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 24, 2007,
between ILFC Ireland and *.
5. Amendment #1 to Side Letter No. 1 to Aircraft Lease Agreement, dated as of
April 8, 2007, between ILFC Ireland, *, and *.
6. Estoppel and Acceptance Certificate dated as of January 24, 2007. (Headlease)
7. Estoppel and Acceptance Certificate dated as of January 24, 2007. (Lease)
8. Assignment of Rights (Airframe), dated as of January 24, 2007, between ILFC
and *, consented to by The Boeing Company.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



9. Assignment of Warranties (Engines), dated as of January 24, 2007, between
ILFC and *.
*
A320-200 aircraft bearing serial number 3123
1. Aircraft Lease Agreement, dated as of June 29, 2006, between International
Lease Finance Corporation, as Lessor (“ILFC”), and *, as Lessee
2. Estoppel and Acceptance Certificate dated as of May 24, 2007
3. Assignment of Rights (Airframe), dated as of May 24, 2007, between ILFC and
*, consented to Airbus S.A.S.
4. Assignment of Rights (Engines) Assignment of Warranties, dated as of May 24,
2007, between ILFC and *
*
A319-100 aircraft bearing serial number 3590
1. Aircraft Lease Agreement, dated as of March 9, 2007, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of June 14, 2009,
between ILFC and *.
3. Estoppel and Acceptance Certificate dated as of July 22, 2008.
4. Assignment of Rights (Airframe), dated as of July 22, 2008, between ILFC and
*, consented to by Airbus S.A.S.
5. Assignment Agreement (Engines), dated as of July 22, 2008, between ILFC and
*, consented to by IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 3491
1. Aircraft Lease Agreement, dated as of March 9, 2007, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of June 14, 2009,
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Estoppel and Acceptance Certificate dated as of April 21, 2008.
4. Assignment of Rights (Airframe), dated as of April 21, 2008, between ILFC and
*, consented to by Airbus S.A.S.
5. Assignment Agreement (Engines), dated as of April 21, 2008, between ILFC and
*, consented to by IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 3463
1. Aircraft Lease Agreement, dated as of April 20, 2007, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of June 14, 2009,
between ILFC and *.
3. Estoppel and Acceptance Certificate dated as of April 18, 2008.
4. Assignment of Rights (Airframe), dated as of April 18, 2008, between ILFC and
*, consented to by Airbus S.A.S.
5. Assignment Agreement (Engines), dated as of April 18, 2008, between ILFC and
*, consented to by IAE International Aero Engines AG.
*
B777-300ER aircraft bearing serial number 32714
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of June 8, 2007,
between ILFC and *
5. *
6. Estoppel and Acceptance Certificate dated as of June 29, 2007
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Assignment of Rights (Airframe), dated as of June 29, 2007, between ILFC and
*, consented to by The Boeing Company
8. Assignment of Warranties (Engines), dated as of June 29, 2007, between ILFC
and *
B777-300ER aircraft bearing serial number 32713
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment #1 to Aircraft Lease Agreement, dated as of April 24, 2007, between
ILFC and *
5. *
6. Estoppel and Acceptance Certificate dated as of April 24, 2007
7. Assignment of Rights (Airframe), dated as of April 24, 2007, between ILFC and
*, consented to by The Boeing Company
8. Assignment of Warranties (Engines), dated as of April 24, 2007, between ILFC
and *
B777-300ER aircraft bearing serial number 32729
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment #1 to Aircraft Lease Agreement, dated as of March 15, 2007, between
ILFC and *
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. *
6. Estoppel and Acceptance Certificate dated as of March 15, 2007
7. Assignment of Rights (Airframe), dated as of March 15, 2007, between ILFC and
*, consented to by The Boeing Company
8. Assignment of Warranties (Engines), dated as of March 15, 2007, between ILFC
and *
B777-300ER aircraft bearing serial number 32728
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment #1 to Aircraft Lease Agreement, dated as of October 2, 2006,
between ILFC and *
5. *
6. Estoppel and Acceptance Certificate dated as of October 30, 2006
7. Assignment of Rights (Airframe), dated as of October 30, 2006, between ILFC
and *, consented to by The Boeing Company
8. Assignment of Warranties (Engines), dated as of October 30, 2006, between
ILFC and *
B777-300ER aircraft bearing serial number 32730
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 15, 2006,
between ILFC and *
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of August 28, 2006,
between ILFC and *
6. *
7. Estoppel and Acceptance Certificate dated as of September 28, 2006
8. Assignment of Rights (Airframe), dated as of September 28, 2006, between ILFC
and *, consented to by The Boeing Company
9. Assignment of Rights (Engines), dated as of September 28, 2006, between ILFC
and *
B777-300ER aircraft bearing serial number 32715
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment Number One to Aircraft Lease Agreement, dated as of February 5,
2005, between ILFC and *
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of January 15, 2006,
between ILFC and *
6. Amendment No. 3 to Aircraft Lease Agreement, dated as of August 28, 2006,
between ILFC and *
7. *
8. Estoppel and Acceptance Certificate dated as of September 21, 2006
9. Assignment of Rights (Airframe), dated as of September 21, 2006, between ILFC
and *, consented to by The Boeing Company
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



10. Assignment of Rights (Engines), dated as of September 21, 2006, between ILFC
and *
B777-300ER aircraft bearing serial number 32710
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of July 30, 2006,
between ILFC and *
5. *
6. Estoppel and Acceptance Certificate dated as of June 9, 2006
7. Assignment of Rights (Airframe), dated as of June 9, 2006, between ILFC and
*, consented to by The Boeing Company
8. Assignment of Rights (Engines), dated as of June 9, 2006, between ILFC and *
B777-300ER aircraft bearing serial number 32709
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 15, 2006,
between ILFC and *
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of February 1, 2006,
between ILFC and * (superseded by Amendment No. 3 below)
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



6. Amendment No. 3 to Aircraft Lease Agreement, dated as of July 30, 2006,
between ILFC and *
7. *
8. Estoppel and Acceptance Certificate dated as of February 22, 2006
9. Assignment of Rights (Airframe), dated as of February 22, 2006, between ILFC
and *, consented to by The Boeing Company
10. Assignment of Rights (Engines), dated as of February 22, 2006, between ILFC
and *
B777-300ER aircraft bearing serial number 32707
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment Number One to Aircraft Lease Agreement, dated as of February 5,
2005, between ILFC and *
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of January 24, 2006,
between ILFC and * (superseded by Amendment No. 3 below)
6. Amendment No. 3 to Aircraft Lease Agreement, dated as of July 30, 2006,
between ILFC and *
7. *
8. Estoppel and Acceptance Certificate dated as of November 30, 2005
9. Assignment of Rights (Airframe), dated as of November 30, 2005, between ILFC
and *, consented to by The Boeing Company
10. Assignment of Rights (Engines), dated as of November 30, 2005, between ILFC
and *
B777-300ER aircraft bearing serial number 32708
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 24, 2006,
between ILFC and * (superseded by Amendment No. 2 below)
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of July 30, 2006,
between ILFC and *
6. *
7. Estoppel and Acceptance Certificate dated as of November 2, 2005
8. Assignment of Rights (Airframe), dated as of November 2, 2005, between ILFC
and *, consented to by The Boeing Company
9. Assignment of Rights (Engines), dated as of November 2, 2005, between ILFC
and *
B777-300ER aircraft bearing serial number 33501
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 24, 2006,
between ILFC and * (superseded by Amendment No. 2 below)
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of July 30, 2006,
between ILFC and *
6. *
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Estoppel and Acceptance Certificate dated as of May 16, 2005
8. Assignment of Rights (Airframe), dated as of May 16, 2005, between ILFC and
*, consented to by The Boeing Company
9. Assignment of Rights (Engines), dated as of May 16, 2005, between ILFC and *
B777-300ER aircraft bearing serial number 32706
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 24, 2006,
between ILFC and * (superseded by Amendment No. 2 below)
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of July 30, 2006,
between ILFC and *
6. *
7. Estoppel and Acceptance Certificate dated as of March 25, 2005
8. Assignment of Rights (Airframe), dated as of March 25, 2005, between ILFC and
*, consented to by The Boeing Company
9. Assignment of Rights (Engines), dated as of March 25, 2005, between ILFC and
*
*
A319-100 aircraft bearing serial number 2448
1. Aircraft Lease Agreement, dated as of December 5, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Confidentiality Agreement, dated as of September ___, 2003, between ILFC and
*.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of December 5,
2003, between ILFC and *.
4. Letter Agreement Re A319-111 Aircraft Manuals, dated as of December 5, 2003,
between ILFC and *.
5. Amendment No. 1 to Aircraft Lease Agreement, dated as of February 25, 2005,
between ILFC and *.
6. Agreement Regarding Installation of Leased Equipment, Purchased Equipment and
Provisions, dated as of April 11, 2005, between ILFC, * and LiveTV, LLC.
7. Estoppel and Acceptance Certificate dated as of April 25, 2005.
8. Assignment of Rights (Airframe), dated as of April 25, 2005, between ILFC and
* consented to by Airbus S.A.S.
9. Assignment of Warranties (Engines), dated as of April 25, 2005, between ILFC
and *, consented to by CFM International, Inc.
A319-100 aircraft bearing serial number 2406
1. Aircraft Lease Agreement, dated as of December 5, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Confidentiality Agreement, dated as of September ___, 2003, between ILFC and
*.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of December 5,
2003, between ILFC and *.
4. Letter Agreement Re A319-111 Aircraft Manuals, dated as of December 5, 2003,
between ILFC and *.
5. Amendment No. 1 to Aircraft Lease Agreement, dated as of February 25, 2005,
between ILFC and *.
6. Agreement Regarding Installation of Leased Equipment, Purchased Equipment and
Provisions, dated as of February 28, 2005, between ILFC, * and LiveTV, LLC.
7. Estoppel and Acceptance Certificate dated as of March 1, 2005.
8. Assignment of Rights (Airframe), dated as of March 1, 2005, between ILFC and
*, consented to by Airbus S.A.S.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



9. Assignment of Warranties (Engines), dated as of March 1, 2005, between ILFC
and *, consented to by CFM International, Inc.
*
A330-200 aircraft bearing serial number 906
1. Aircraft Lease Agreement, dated as of August 28, 2006, between IlFC Ireland
(“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of August 28, 2006,
between ILFC and *.
3. Side Letter #2 to Aircraft Lease Agreement, dated as of March 26, 2007,
between ILFC and *.
4. Amendment #1 to Aircraft Lease Agreement, dated as of March 6, 2007, between
ILFC and *.
5. Global Letter Agreement #1 Re: A330-200 Aircraft Manuals, dated as of
March 29, 2007.
6. Amendment #2 to Aircraft Lease Agreement, dated as of March 9, 2008.
7. Estoppel and Acceptance Certificate dated as of March 11, 2008.
8. Assignment of Rights (Airframe), dated as of March 11, 2008, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of March 11, 2008, between ILFC and
*, consented to by Rolls Royce plc.
*
A330-200 aircraft bearing serial number 807
1. Aircraft Lease Agreement, dated as of July 12, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of July 12, 2005, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of July 12, 2005,
between ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Side Letter #2 to Aircraft Lease Agreement, dated as of October 26, 2005,
between ILFC Ireland and *.
5. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 12, 2007,
between ILFC Ireland and *.
6. Amendment #2 to Aircraft Lease Agreement, dated as of August 22, 2009,
between ILFC Ireland and *.
7. Estoppel and Acceptance Certificate (Headlease) dated as of January 12, 2007.
8. Estoppel and Acceptance Certificate dated as of January 12, 2007.
9. Assignment of Rights (Airframe), dated as of January 12, 2007, between ILFC
and *, consented to by Airbus S.A.S.
10. Tripartite Warranty Agreement (Engines), dated as of January 12, 2007, among
ILFC, *, and Rolls-Royce plc.
A330-200 aircraft bearing serial number 751
1. Aircraft Lease Agreement, dated as of July 12, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of July 12, 2005, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of July 12, 2005,
between ILFC Ireland and *.
4. Side Letter #2 to Aircraft Lease Agreement, dated as of October 26, 2005,
between ILFC Ireland and *.
5. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 31, 2006,
between ILFC Ireland and *.
6. Amendment #2 to Aircraft Lease Agreement, dated as of August 22, 2009,
between ILFC Ireland and *.
7. Estoppel and Acceptance Certificate (Headlease) dated as of May 31, 2006.
8. Estoppel and Acceptance Certificate dated as of May 31, 2006.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



9. Assignment of Rights (Airframe), dated as of May 31, 2006, between ILFC and
*, consented to by Airbus S.A.S.
10. Tripartite Warranty Agreement (Engines), dated as of May 31, 2006, among
ILFC, *, and Rolls-Royce plc.
B737-800 aircraft bearing serial number 35289
1. Aircraft Lease Agreement, dated as of November 20, 2007, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of November 20, 2007, between
International Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC
Ireland, as Headlessee.
3. Amendment #1 to Aircraft Lease Agreement, dated as of February 20, 2009,
between ILFC Ireland and *.
4. Amendment #2 to Aircraft Lease Agreement, dated as of April 13, 2009, between
ILFC Ireland and *.
5. Amendment #3 to Aircraft Lease Agreement, dated as of August 22, 2009,
between ILFC Ireland and *.
6. Estoppel and Acceptance Certificate (Headlease) dated as of February 20,
2009.
7. Estoppel and Acceptance Certificate dated as of February 20, 2009.
8. Assignment of Rights (Airframe), dated as of February 20, 2009, between ILFC
and *, consented to by The Boeing Company.
9. Assignment of Warranties, dated as of February 20, 2009, between ILFC and *.
*
B737-800 aircraft bearing serial number 30695
1. Aircraft Lease Agreement, dated as of May 21, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of May 21, 2005, between
ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Lease Amendment #1 to Aircraft Lease Agreement, dated as of November 29,
2005, between ILFC and *.
4. Lease Amendment #2 to Aircraft Lease Agreement, dated as of March 10, 2006,
between ILFC and *.
5. Lease Amendment #3 to Aircraft Lease Agreement, dated as of February 13,
2007, between ILFC and *.
6. Lessee Name Change Letter Agreement, dated as of July 27, 2007, between ILFC
and *. (Effective as of May 17, 2005)
7. Lease Amendment #4 to Aircraft Lease Agreement, dated as of February 5, 2008,
between ILFC and *.
8. Amendment #5 to Aircraft Lease Agreement, dated as of August 23, 2009,
between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of March 15, 2006.
10. Assignment of Rights (Airframe), dated as of March 15, 2006, between ILFC
and *, consented to by The Boeing Company.
11. Assignment of Warranties (Engines), dated as of March 15, 2006, between ILFC
and *.
B737-800 aircraft bearing serial number 30694
1. Aircraft Lease Agreement, dated as of May 21, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of May 21, 2005, between
ILFC and *.
3. Lease Amendment #1 to Aircraft Lease Agreement, dated as of November 29,
2005, between ILFC and *.
4. Lease Amendment #2 to Aircraft Lease Agreement, dated as of February 20,
2006, between ILFC and *.
5. Lease Amendment #3 to Aircraft Lease Agreement, dated as of February 13,
2007, between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



6. Lessee Name Change Letter Agreement, dated as of July 27, 2007, between ILFC
and *. (Effective as of May 17, 2005)
7. Lease Amendment #4 to Aircraft Lease Agreement, dated as of February 5, 2008,
between ILFC and *.
8. Amendment #5 to Aircraft Lease Agreement, dated as of August 23, 2009,
between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of February 8, 2006.
*
A320-200 aircraft bearing serial number 2149
1. Aircraft Lease Agreement, dated as of May 20, 2003, between *, as Lessee and
International Lease Finance Corporation (“ILFC”), as Lessor.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of May 20, 2003,
between * and ILFC.
3. Amendment No. 1 to Aircraft Lease Agreement dated as of January 6, 2004,
between * and ILFC.
4. Estoppel and Acceptance Certificate dated as of January 14, 2004.
5. Assignment of Rights (Airframe), dated as of January 14, 2004, between * and
ILFC, consented to by Airbus S.A.S.
6. Assignment Agreement (Engine), dated as of January 14, 2004, among *, ILFC
and IAE International Aero Engines AG.
A320-200 aircraft bearing serial number 1917
1. Aircraft Lease Agreement, dated as of December 27, 2001, between *, as Lessee
and International Lease Finance Corporation (“ILFC”), as Lessor.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of December 27,
2001, between * and ILFC.
3. Side Letter Number Two to Aircraft Lease Agreement, dated as of March 6,
2002, between * and ILFC.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Amendment No. 3 to Aircraft Lease Agreement dated as of February 6, 2003,
between * and ILFC.
5. Amendment Number Two to Aircraft Lease Agreement dated as of April 16, 2003,
between * and ILFC.
6. Amendment Number One to Aircraft Lease Agreement dated as of May 20, 2003,
between * and ILFC.
7. Estoppel and Acceptance Certificate dated as of February 6, 2003.
8. Assignment of Rights (Airframe), dated as of February 6, 2003, between * and
ILFC, consented to by Airbus S.A.S.
9. Assignment Agreement (Engine), dated as of February 6, 2003, among *, ILFC
and IAE International Aero Engines AG.
*
A320-200 aircraft bearing serial number 3270
1. Aircraft Lease Agreement, dated as of July 18, 2006, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Letter Agreement Re: A320-200 Aircraft Manuals, dated as of August 2, 2006,
between ILFC and *.
3. Estoppel and Acceptance Certificate dated as of October 16, 2007.
4. Airframe Warranties Agreement, dated as of October 16, 2007, between ILFC and
*, consented to by Airbus S.A.S.
5. Engine Warranties Agreement, dated as of October 16, 2007, among ILFC, * and
IAE International Aero Engines AG.
A320-200 aircraft bearing serial number 3105
1. Aircraft Lease Agreement, dated as of March 27, 2006, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of March 27, 2006,
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Letter Agreement Re: A320-200 & A321-200 Aircraft Manuals, dated as of
July 25, 2006, between ILFC and *.
4. Estoppel and Acceptance Certificate dated as of April 27, 2007.
5. Airframe Warranties Agreement, dated as of April 27, 2007, between ILFC and
*, consented to by Airbus S.A.S.
6. Engine Warranties Agreement, dated as of April 27, 2007, among ILFC, * and
IAE International Aero Engines AG.
A320-200 aircraft bearing serial number 3089
1. Aircraft Lease Agreement, dated as of March 27, 2006, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of March 27, 2006,
between ILFC and *.
3. Letter Agreement Re: A320-200 & A321-200 Aircraft Manuals, dated as of
July 25, 2006, between ILFC and *.
4. Estoppel and Acceptance Certificate dated as of April 13, 2007.
5. Airframe Warranties Agreement, dated as of April 13, 2007, between ILFC and
*, consented to by Airbus S.A.S.
6. Engine Warranties Agreement, dated as of April 13, 2007, among ILFC, * and
IAE International Aero Engines AG.
A320-200 aircraft bearing serial number 3012
1. Aircraft Lease Agreement, dated as of August 19, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of August 19, 2005,
between ILFC and *.
3. Amendment #1 to Aircraft Lease Agreement, dated as of July 18, 2006, between
ILFC and *.
4. Estoppel and Acceptance Certificate dated as of January 25, 2007.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Assignment of Rights (Airframe), dated as of January 25, 2007, between ILFC
and *, consented to by Airbus S.A.S.
6. Assignment Agreement (Engines), dated as of January 25, 2007, among ILFC, *
and IAE International Aero Engines AG.
A320-200 aircraft bearing serial number 2922
1. Aircraft Lease Agreement, dated as of August 19, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of August 19, 2005,
between ILFC and *.
3. Amendment #1 to Aircraft Lease Agreement, dated as of July 18, 2006, between
ILFC and *.
4. Estoppel and Acceptance Certificate dated as of October 27, 2006.
5. Assignment of Rights (Airframe), dated as of October 27, 2006, between ILFC
and *, consented to by Airbus S.A.S..
6. Assignment Agreement (Engines), dated as of October 27, 2006, among ILFC, *
and IAE International Aero Engines AG.
A320-200 aircraft bearing serial number 2731
1. Aircraft Lease Agreement, dated as of August 19, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of August 19, 2005,
between ILFC and *.
3. Amendment #1 to Aircraft Lease Agreement, dated as of July 18, 2006, between
ILFC and *.
4. Estoppel and Acceptance Certificate dated as of April 14, 2006.
5. Assignment of Rights (Airframe), dated as of April 14, 2006, between ILFC and
*, consented to by Airbus S.A.S.
6. Assignment Agreement (Engines), dated as of April 14, 2006, among ILFC, * and
IAE International Aero Engines AG.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A321-200 aircraft bearing serial number 3120
1. Aircraft Lease Agreement, dated as of March 27, 2006, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of March 27, 2006,
between ILFC and *.
3. Letter Agreement Re: A320-200 & A321-200 Aircraft Manuals, dated as of
July 25, 2006, between ILFC and *.
4. Letter Agreement #1 to Aircraft Lease Agreement, dated as of April 27, 2007,
between ILFC and *.
5. Letter Agreement #2 to Aircraft Lease Agreement, dated as of April 27, 2007,
between ILFC and *.
6. Estoppel and Acceptance Certificate dated as of May 16, 2007.
7. Airframe Warranties Agreement, dated as of May 16, 2007, between ILFC and *,
consented to by Airbus S.A.S..
8. Engine Warranties Agreement, dated as of May 16, 2007, among ILFC, * and IAE
International Aero Engines AG.
*
B737-800 aircraft bearing serial number 30703
1. Aircraft Lease Agreement, dated as of November 25, 2008, between ILFC Labuan
Limited (“ILFC Labuan”), as Lessor, and *, as Lessee.
2. Headlease Agreement, dated as of November 25, 2008 between International
Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC Labuan, as
Headlessee.
3. *
4. *
5. Estoppel and Acceptance Certificate dated as of January 30, 2009.
6. Assignment of Rights (Airframe), dated as of January 30, 2009, between
International Lease Finance Corporation (“ILFC “) and *, consented to by The
Boeing Company.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Assignment of Warranties (Engines), dated as of January 30, 2009, between
ILFC and *.
B737-800 aircraft bearing serial number 30702

1. Aircraft Lease Agreement, dated as of November 25, 2008, between ILFC Labuan
Limited (“ILFC Labuan”), as Lessor, and *, as Lessee.
2. Headlease Agreement, dated as of November 25, 2008 between International
Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC Labuan, as
Headlessee.
3. *
4. *
5. Estoppel and Acceptance Certificate dated as of February 4, 2009.
6. Assignment of Rights (Airframe), dated as of February 4, 2009, between ILFC
and *, consented to by The Boeing Company.
7. Assignment of Warranties (Engines), dated as of February 4, 2009, between
ILFC and *.
*
B737-800 aircraft bearing serial number 30670
1. Aircraft Lease Agreement, dated as of July 30, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of July 30, 2003,
between ILFC and *.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of April 30, 2004,
between ILFC and *.
4. Amendment No. 2 to Aircraft Lease Agreement Regarding Winglet System
Installation, dated as of May 22, 2006, between ILFC and *.
5. Amendment No. 3 to Aircraft Lease Agreement, dated as of September 24, 2007,
between ILFC and *.
6. Estoppel and Acceptance Certificate dated as of April 30, 2004.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Assignment of Rights (Airframe), dated as of April 30, 2004, between ILFC and
*, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of April 30, 2004, between ILFC
and *.
B737-800 aircraft bearing serial number 32799
1. Aircraft Lease Agreement, dated as of June 6, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of June 6, 2003, between
ILFC and *.
3. Amendment #1 to Aircraft Lease Agreement, dated as of March 15, 2004, between
ILFC and *.
4. Amendment No. 2 to Aircraft Lease Agreement, dated as of April 14, 2004,
between ILFC and *.
5. Amendment No. 3 to Aircraft Lease Agreement Regarding Winglet System
Installation, dated as of May 22, 2006, between ILFC and *.
6. Amendment No. 4 to Aircraft Lease Agreement, dated as of September 24, 2007,
between ILFC and *.
7. Estoppel and Acceptance Certificate dated as of March 25, 2004.
8. Assignment of Rights (Airframe), dated as of March 25, 2004, between ILFC and
*, consented to by The Boeing Company.
9. Assignment of Warranties (Engines), dated as of March 25, 2004, between ILFC
and *.
*
B737-800 aircraft bearing serial number 30683
1. Aircraft Lease Agreement, dated as of April 27, 2004 between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter No. 1 to Aircraft Lease Agreement, dated as of April 27, 2004
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Amendment Number 1 to Aircraft Lease Agreement, dated as of June 02, 2006
between ILFC and *.
4. Waiver and Consent, dated as of August 22, 2007 between ILFC, Castle 2003-1A,
LLC, and *.
5. *
6. Term Sheet, dated as of December 10, 2008 between ILFC, Castle 2003-1A, LLC,
and *.
7. Estoppel and Acceptance Certificate dated as of March 22, 2005.
8. Assignment of Rights (Airframe), dated as of March 22, 2005 between ILFC and
*, consented to by The Boeing Company.
9. Assignment Agreement (Engines), dated as of March 22, 2005 between ILFC and
*.
*
B737-800 aircraft bearing serial number 30679
1. Aircraft Lease Agreement, dated as of February 22, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of February 22, 2006, between
International Lease Finance Corporation (“ILFC “), as Headlessor, and ILFC
Ireland, as Headlessee.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of December 8, 2006,
between ILFC Ireland and *.
4. Assignment, Assumption and Amendment Agreement, dated as of February 28,
2007, between *, ILFC Ireland and *.
5. Guaranty, dated as of January 23, 2009, signed by * Limited.
6. Global Agreement with Respect to Five (5) Aircraft Lease Agreements, dated as
of January 23, 2009, between ILFC Ireland and *.
7. Notice of Default, dated as of May 6, 2009, signed by ILFC Ireland
(terminates the Global Agreement dated January 23, 2009).
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



8. Global Agreement #1 with Respect to Three (3) Boeing B737-800 Aircraft, One
(1) Boeing B737-500 Aircraft and One (1) Boeing B737-300F Aircraft, dated as of
July 27, 2009, between ILFC Ireland and *.
9. Guaranty, dated as of August 28, 2009, signed by *.
10. Global Agreement #2 with Respect to Three (3) Boeing B737-800 Aircraft, One
(1) Boeing B737-500 Aircraft and One (1) Boeing B737-300F Aircraft, dated as of
August 28, 2009, between ILFC Ireland and *.
11. Estoppel and Acceptance Certificate dated as of March 21, 2006.
12. Assignment of Rights (Airframe), dated as of March 21, 2006, between ILFC
and *, consented to by The Boeing Company.
13. Assignment of Warranties (Engines), dated as of March 21, 2006, between
ILFC, ILFC Ireland and *.
B737-800 aircraft bearing serial number 30733
1. Aircraft Lease Agreement, dated as of December 8, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of December 12, 2007, between
International Lease Finance Corporation (“ILFC “), as Headlessor, and ILFC
Ireland, as Headlessee.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of December 8, 2006,
between ILFC Ireland and *.
4. Amendment #01 to Aircraft Lease Agreement, dated as of December 13, 2007,
between ILFC Ireland and *.
5. Guaranty, dated as of January 23, 2009, signed by * Limited.
6. Global Agreement with Respect To Five (5) Aircraft Lease Agreements, dated as
of January 23, 2009, between ILFC Ireland and *.
7. Notice of Default Letter to *, dated as of May 6, 2009 (terminates the Global
Agreement dated January 23, 2009).
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



8. Global Agreement #1 with Respect to Three (3) Boeing B737-800 Aircraft, One
(1) Boeing B737-500 Aircraft and One (1) Boeing B737-300F Aircraft, dated as of
July 27, 2009, between ILFC Ireland and *.
9. Guaranty, dated as of August 28, 2009, signed by *.
10. Global Agreement #2 with Respect to Three (3) Boeing B737-800 Aircraft, One
(1) Boeing B737-500 Aircraft and One (1) Boeing B737-300F Aircraft, dated as of
August 28, 2009, between ILFC Ireland and *
11. Estoppel and Acceptance Certificate dated as of December 13, 2007.
12. Assignment of Rights (Airframe), dated as of December 13, 2007, between ILFC
and *, consented to by The Boeing Company.
13. Assignment of Warranties (Engines), dated as of December 13, 2007, among
ILFC, ILFC Ireland and *.
B737-800 aircraft bearing serial number 30673
1. Aircraft Lease Agreement, dated as of February 22, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of February 22, 2006, between
International Lease Finance Corporation (“ILFC “), as Headlessor, and ILFC
Ireland, as Headlessee.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of December 8, 2006,
between ILFC Ireland and *.
4. Assignment, Assumption and Amendment Agreement, dated as of February 28,
2007, between *, ILFC Ireland and *.
5. Guaranty, dated as of January 23, 2009, signed by * Limited.
6. Global Agreement with Respect to Five (5) Aircraft Lease Agreements, dated as
of January 23, 2009, between ILFC Ireland and *.
7. Notice of Default, dated as of May 6, 2009, signed by ILFC Ireland
(terminates the Global Agreement dated January 23, 2009).
8. Global Agreement #1 with Respect to Three (3) Boeing B737-800 Aircraft, One
(1) Boeing B737-500 Aircraft and One (1) Boeing B737-300F Aircraft, dated as of
July 27, 2009, between ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



9. Guaranty, dated as of August 28, 2009, signed by *.
10. Global Agreement #2 with Respect to Three (3) Boeing B737-800 Aircraft, One
(1) Boeing B737-500 Aircraft and One (1) Boeing B737-300F Aircraft, dated as of
August 28, 2009, between ILFC Ireland and *.
11. Estoppel and Acceptance Certificate dated as of March 10, 2006.
12. Assignment of Rights (Airframe), dated as of March 10, 2006, between ILFC
and *, consented to by The Boeing Company.
13. Assignment of Warranties (Engines), dated as of March 10, 2006, between
ILFC, ILFC Ireland and *.
*
B737-800 aircraft bearing serial number 30666
1. Aircraft Lease Agreement, dated as of October 23, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of October 23, 2003, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of October 23, 2003,
between ILFC Ireland and *.
4. Side Letter #2 to Aircraft Lease Agreement, dated as of March 4, 2004,
between ILFC Ireland and *.
5. *
6. Estoppel and Acceptance Certificate dated as of July 12, 2003. (Headlease)
7. Technical Estoppel and Acceptance Certificate dated as of March 4, 2004.
8. Estoppel and Acceptance Certificate dated as of March 10, 2004.
9. Assignment of Rights (Airframe), dated as of March 10, 2004, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of March 10, 2004, between ILFC
and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B737-800 aircraft bearing serial number 35281
1. Aircraft Lease Agreement, dated as of December 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of December 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 16, 2005,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of August 26, 2008,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of August 26, 2008. (Headlease)
6. Estoppel and Acceptance Certificate dated as of August 26, 2008. (Lease)
7. Assignment of Rights (Airframe), dated as of August 26, 2008, between ILFC
and *, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of August 26, 2008, between ILFC
and *.
B737-800 aircraft bearing serial number 35273
1. Aircraft Lease Agreement, dated as of December 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of December 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 16, 2005,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of April 21, 2008,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of April 21, 2008. (Headlease)
6. Estoppel and Acceptance Certificate dated as of April 21, 2008. (Lease)
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Assignment of Rights (Airframe), dated as of April 21, 2008, between ILFC and
*, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of April 21, 2008, between ILFC
and *.
B737-800 aircraft bearing serial number 35271
1. Aircraft Lease Agreement, dated as of December 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of December 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 16, 2005,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of March 21, 2008,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of March 21, 2008. (Headlease)
6. Estoppel and Acceptance Certificate dated as of March 21, 2008. (Lease)
7. Assignment of Rights (Airframe), dated as of March 21, 2008, between ILFC and
*, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of March 21, 2008, between ILFC
and *.
B737-800 aircraft bearing serial number 30728
1. Aircraft Lease Agreement, dated as of December 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of December 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 16, 2005,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of September 21, 2007,
between ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Estoppel and Acceptance Certificate dated as of September 21, 2007.
(Headlease)
6. Estoppel and Acceptance Certificate dated as of September 21, 2007. (Lease)
7. Assignment of Rights (Airframe), dated as of September 21, 2007, between ILFC
and *, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of September 21, 2007, between
ILFC and *.
B737-800 aircraft bearing serial number 30718
1. Aircraft Lease Agreement, dated as of December 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of December 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 16, 2005,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of April 30, 2007,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of April 30, 2007. (Headlease)
6. Estoppel and Acceptance Certificate dated as of April 30, 2007. (Lease)
7. Assignment of Rights (Airframe), dated as of April 30, 2007, between ILFC and
*, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of April 30, 2007, between ILFC
and *.
B737-800 aircraft bearing serial number 30715
1. Aircraft Lease Agreement, dated as of December 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of December 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 16, 2005,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of April 9, 2007,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of April 9, 2007. (Headlease)
6. Estoppel and Acceptance Certificate dated as of April 9, 2007. (Lease)
7. Assignment of Rights (Airframe), dated as of April 9, 2007, between ILFC and
*, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of April 9, 2007, between ILFC
and *.
B737-800 aircraft bearing serial number 33007
1. Aircraft Lease Agreement, dated as of March 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.

2. Aircraft Headlease Agreement, dated as of March 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of March 16, 2005,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of July 17, 2006,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of July 17, 2006. (Headlease)
6. Estoppel and Acceptance Certificate dated as of July 17, 2006. (Lease)
7. Assignment of Rights (Airframe), dated as of July 17, 2006, between ILFC and
*, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of July 17, 2006, between ILFC
and *.
B737-800 aircraft bearing serial number 30700
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



1. Aircraft Lease Agreement, dated as of March 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.

2. Aircraft Headlease Agreement, dated as of March 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of March 16, 2005,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 24, 2006,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of May 17, 2006. (Headlease)
6. Estoppel and Acceptance Certificate dated as of May 17, 2006. (Lease)
7. Assignment of Rights (Airframe), dated as of May 17, 2006, between ILFC and
*, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of May 17, 2006, between ILFC
and *.
B737-800 aircraft bearing serial number 30698
1. Aircraft Lease Agreement, dated as of March 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.

2. Aircraft Headlease Agreement, dated as of March 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of March 16, 2005,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of April 7, 2006,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of April 7, 2006. (Headlease)
6. Estoppel and Acceptance Certificate dated as of April 7, 2006. (Lease)
7. Assignment of Rights (Airframe), dated as of April 7, 2006, between ILFC and
*, consented to by The Boeing Company.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



8. Assignment of Warranties (Engines), dated as of April 7, 2006, between ILFC
and *.
B737-800 aircraft bearing serial number 30685
1. Aircraft Lease Agreement, dated as of June 17, 2004, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of June 17, 2004, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of June 17, 2004,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of October 7, 2005,
between ILFC Ireland and *.
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of December 9, 2005,
between ILFC Ireland and *.
6. *
7. Estoppel and Acceptance Certificate dated as of October 7, 2005. (Headlease)
8. Estoppel and Acceptance Certificate dated as of October 7, 2005. (Lease)
9. Assignment of Rights (Airframe), dated as of October 7, 2005, between ILFC
and *, consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of October 7, 2005, between
ILFC and *.
B737-800 aircraft bearing serial number 30686
1. Aircraft Lease Agreement, dated as of June 17, 2004, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of June 17, 2004, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of June 17, 2004,
between ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Amendment No. 1 to Aircraft Lease Agreement, dated as of June 21, 2005,
between ILFC Ireland and *.
5. *
6. Estoppel and Acceptance Certificate dated as of May 18, 2005. (Headlease)
7. Estoppel and Acceptance Certificate dated as of May 18, 2005. (Lease)
8. Assignment of Rights (Airframe), dated as of May 18, 2005, between ILFC and
*, consented to by The Boeing Company.
9. Assignment of Warranties (Engines), dated as of May 18, 2005, between ILFC
and *.
B737-800 aircraft bearing serial number 32801
1. Aircraft Lease Agreement, dated as of June 17, 2004, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of June 17, 2004, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of June 17, 2004,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of March 17, 2005,
between ILFC Ireland and *.
5. Letter Agreement, dated as of March 20, 2009, among ILFC Ireland, *, and *.
6. Estoppel and Acceptance Certificate dated as of March 17, 2005. (Headlease)
7. Estoppel and Acceptance Certificate dated as of March 17, 2005. (Lease)
8. Assignment of Rights (Airframe), dated as of March 17, 2005, between ILFC and
*, consented to by The Boeing Company.
9. Assignment of Warranties (Engines), dated as of March 17, 2005, between ILFC
and *.
*
A320-200 aircraft bearing serial number 3599
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



1. Aircraft Lease Agreement, dated as of November 30, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of November 30, 2006 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of September 11, 2008
between ILFC Ireland and *.
4. Estoppel and Acceptance Certificate dated as of September 11, 2008
(Headlease).
5. Estoppel and Acceptance Certificate dated as of September 11, 2008.
6. Assignment of Rights (Airframe), dated as of September 11, 2008, between ILFC
and *, consented to by Airbus S.A.S.
7. Assignment of Warranties (Engines), dated as of September 11, 2008, between
ILFC and *.
A320-200 aircraft bearing serial number 3456
1. Aircraft Lease Agreement, dated as of November 30, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of November 30, 2006 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 29, 2008 between
ILFC Ireland and *.
4. Estoppel and Acceptance Certificate dated as of May 29, 2008 (Headlease).
5. Estoppel and Acceptance Certificate dated as of May 29, 2008.
6. Assignment of Rights (Airframe), dated as of May 29, 2008, between ILFC and
*, consented to by Airbus S.A.S.
7. Assignment of Warranties (Engines), dated as of May 29, 2008, between ILFC
and *.
A320-200 aircraft bearing serial number 3440
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



1. Aircraft Lease Agreement, dated as of November 30, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of November 30, 2006 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of March 28, 2008,
between ILFC Ireland and *.
4. Estoppel and Acceptance Certificate dated as of March 28, 2008 (Headlease).
5. Estoppel and Acceptance Certificate dated as of March 28, 2008.
6. Assignment of Rights (Airframe), dated as of March 28, 2008, between ILFC and
*, consented to by Airbus S.A.S.
7. Assignment of Warranties (Engines), dated as of March 28, 2008, between ILFC
and *.
A320-200 aircraft bearing serial number 3366
1. Aircraft Lease Agreement, dated as of November 30, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of November 30, 2006, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 22, 2008,
between ILFC Ireland and *.
4. Amendment No. 2 to Aircraft Lease Agreement, dated as of March 5, 2008,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of January 22, 2008 (Headlease).
6. Estoppel and Acceptance Certificate dated as of January 22, 2008.
7. Assignment of Rights (Airframe), dated as of January 22, 2008, between ILFC
and *, consented to by Airbus S.A.S.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



8. Assignment of Warranties (Engines), dated as of January 22, 2008, between
ILFC and *.
A320-200 aircraft bearing serial number 3153
1. Aircraft Lease Agreement, dated as of June 29, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of June 29, 2006, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreement, dated as of June 29, 2006,
between ILFC Ireland and *.
4. Amendment Number One to Aircraft Lease Agreement, dated as of April 20, 2007,
between ILFC Ireland and *.
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of June 14, 2007,
between ILFC Ireland and *.
6. Estoppel and Acceptance Certificate dated as of June 14, 2007 (Headlease).
7. Estoppel and Acceptance Certificate dated as of June 14, 2007.
8. Assignment of Rights (Airframe), dated as of June 14, 2007, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Warranties (Engines), dated as of June 14, 2007, between ILFC
and *.
A320-200 aircraft bearing serial number 3131
1. Aircraft Lease Agreement, dated as of June 29, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of June 29, 2006, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 29,
2006, between ILFC Ireland and *.
4. Amendment Number One to Aircraft Lease Agreement, dated as of April 20, 2007,
between ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Amendment No. 2 to Aircraft Lease Agreement, dated as of June 14, 2007,
between ILFC Ireland and *.
6. Estoppel and Acceptance Certificate dated as of May 15, 2007 (Headlease).
7. Estoppel and Acceptance Certificate dated as of May 15, 2007.
8. Assignment of Rights (Airframe), dated as of May 15, 2007, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Warranties (Engines), dated as of May 15, 2007, between ILFC
and *.
B737-800 aircraft bearing serial number 30680
1. Aircraft Lease Agreement, dated as of November 19, 2002, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of November 19, 2002 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter No. 1 to Aircraft Lease Agreements, dated as of
November 19, 2002, between ILFC Ireland and *.
4. *
5. Estoppel and Acceptance Certificate dated as of November 19, 2003.
6. Assignment of Rights (Airframe), dated as of November 19, 2003, between ILFC
and *, consented to by The Boeing Company.
7. Assignment of Warranties (Engines), dated as of November 19, 2003, between
ILFC and *.
B737-800 aircraft bearing serial number 30690
1. Aircraft Lease Agreement, dated as of November 19, 2002, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of November 19, 2002 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Global Side Letter No. 1 to Aircraft Lease Agreements, dated as of
November 19, 2002, between ILFC Ireland and *.
4. *
5. Estoppel and Acceptance Certificate dated as of December 18, 2003.
6. Assignment of Rights (Airframe), dated as of December 18, 2003, between ILFC
and *, consented to by The Boeing Company.
7. Assignment of Warranties (Engines), dated as of December 18, 2003, between
ILFC and *.
B737-800 aircraft bearing serial number 30692
1. Aircraft Lease Agreement, dated as of November 19, 2002, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of November 19, 2002 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter No. 1 to Aircraft Lease Agreements, dated as of
November 19, 2002, between ILFC Ireland and *.
4. *
5. Estoppel and Acceptance Certificate dated as of November 20, 2003.
6. Assignment of Rights (Airframe), dated as of November 20, 2003, between ILFC
and *, consented to by The Boeing Company.
7. Assignment of Warranties (Engines), dated as of November 20, 2003, between
ILFC and *.
B737-800 aircraft bearing serial number 30693
1. Aircraft Lease Agreement, dated as of November 19, 2002, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of November 19, 2002 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Global Side Letter No. 1 to Aircraft Lease Agreements, dated as of
November 19, 2002, between ILFC Ireland and *.
4. *
5. Estoppel and Acceptance Certificate dated as of December 18, 2003.
6. Assignment of Rights (Airframe), dated as of December 18, 2003, between ILFC
and *, consented to by The Boeing Company.
7. Assignment of Warranties (Engines), dated as of December 18, 2003, between
ILFC and *.
*
A319-100 aircraft bearing serial number 2396
1. Aircraft Lease Agreement, dated as of February 10, 2007, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of February 10, 2007 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of February 10, 2007
between ILFC Ireland and *.
4. Assignment of Sublease and Consent Agreement, dated as of February 4, 2008
between *, ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of April 26, 2007 (Headlease).
6. Estoppel and Acceptance Certificate dated as of April 26, 2007.
7. Assignment of Rights (Airframe), dated as of April 26, 2007, between ILFC and
*, consented to by Airbus S.A.S.
8. Assignment of Rights (Engines), dated as of April 26, 2007, between ILFC and
*, consented to by IAE International Aero Engines AG.
*
A319-100 aircraft bearing serial number 3116
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



1. Aircraft Lease Agreement, dated as of October 31, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of October 31, 2006, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of October 31, 2006,
between ILFC Ireland and *.
4. Estoppel and Acceptance Certificate dated as of May 31, 2007 (Headlease).
5. Estoppel and Acceptance Certificate dated as of May 31, 2007.
6. Assignment of Rights (Airframe), dated as of May 31, 2007, between ILFC and
*, consented to by Airbus S.A.S.
7. Assignment Agreement (Engines), dated as of May 31, 2007, between ILFC and *,
consented to by IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 3114
1. Aircraft Lease Agreement, dated as of October 31, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of October 31, 2006, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of October 31, 2006,
between ILFC Ireland and *.
4. Estoppel and Acceptance Certificate dated as of May 31, 2007 (Headlease).
5. Estoppel and Acceptance Certificate dated as of May 31, 2007.
6. Assignment of Rights (Airframe), dated as of May 31, 2007, between ILFC and
*, consented to by Airbus S.A.S.
7. Assignment Agreement (Engines), dated as of May 31, 2007, between ILFC and *,
consented to by IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 3124
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



1. Aircraft Lease Agreement, dated as of October 31, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of October 31, 2006, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of October 31, 2006,
between ILFC Ireland and *.
4. Estoppel and Acceptance Certificate dated as of May 31, 2007 (Headlease).
5. Estoppel and Acceptance Certificate dated as of May 31, 2007.
6. Assignment of Rights (Airframe), dated as of May 31, 2007, between ILFC and
*, consented to by Airbus S.A.S.
7. Assignment Agreement (Engines), dated as of May 31, 2007, between ILFC and *,
consented to by IAE International Aero Engines AG.
*
B737-800 aircraft bearing serial number 30660
1. Aircraft Lease Agreement, dated as of March 1, 2006, between *, as Lessee,
and International Lease Finance Corporation (“ILFC”), as Lessor.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of March 1, 2006,
between * and ILFC.
3. Estoppel and Acceptance Certificate dated as of April 4, 2006.
4. Supplemental Estoppel and Acceptance Certificate dated as of April 7, 2006.
5. Assignment of Rights (Airframe), dated as of April 4, 2006, between * and
ILFC, consented to by The Boeing Company.
6. Assignment of Warranties (Engines), dated as of April 4, 2006, between * and
ILFC.
*
A319-100 aircraft bearing serial number 3165
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



1. Aircraft Lease Agreement, dated as of October 26, 2005, between *, as Lessee
and International Lease Finance Corporation (“ILFC “), as Lessor.
2. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of October 26,
2005, between ILFC and *.
3. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
4. Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
5. Global Side Letter No. 2 to Aircraft Lease Agreements dated as of October 17,
2008, between ILFC and *.
6. Estoppel and Acceptance Certificate dated as of June 18, 2007.
7. Assignment of Rights (Airframe), dated as of June 18, 2007, between ILFC and
*, consented to by Airbus S.A.S.
8. Assignment Agreement(Engine), dated as of June 18, 2007, among ILFC, * and
IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 3026
1. Aircraft Lease Agreement, dated as of October 26, 2005, between *, as Lessee
and International Lease Finance Corporation (“ILFC “), as Lessor.
2. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of October 26,
2005, between ILFC and *.
3. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
4. Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
5. Global Side Letter No. 2 to Aircraft Lease Agreements dated as of October 17,
2008, between ILFC and *.
6. Estoppel and Acceptance Certificate dated as of February 28, 2007.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Assignment of Rights (Airframe), dated as of February 28, 2007, between ILFC
and *, consented to by Airbus S.A.S.
8. Assignment Agreement (Engine), dated as of February 28, 2007, among ILFC, *
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 3017
1. Aircraft Lease Agreement, dated as of October 26, 2005, between *, as Lessee
and International Lease Finance Corporation (“ILFC “), as Lessor.
2. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of October 26,
2005, between ILFC and *.
3. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
4. Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
5. Global Side Letter No. 2 to Aircraft Lease Agreements dated as of October 17,
2008, between ILFC and *.
6. Estoppel and Acceptance Certificate dated as of February 9, 2007.
7. Assignment of Rights (Airframe), dated as of February 9, 2007, between ILFC
and *, consented to by Airbus S.A.S.
8. Assignment Agreement (Engine), dated as of February 9, 2007, among ILFC, *
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 3007
1. Aircraft Lease Agreement, dated as of October 26, 2005, between *, as Lessee
and International Lease Finance Corporation (“ILFC “), as Lessor.
2. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of October 26,
2005, between ILFC and *.
3. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
5. Global Side Letter No. 2 to Aircraft Lease Agreements dated as of October 17,
2008, between ILFC and *.
6. Estoppel and Acceptance Certificate dated as of February 1, 2007.
7. Assignment of Rights (Airframe), dated as of February 1, 2007, between ILFC
and *, consented to by Airbus S.A.S.
8. Assignment Agreement (Engine), dated as of February 1, 2007, among ILFC, *
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2983
1. Aircraft Lease Agreement, dated as of April 30, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC “), as Lessor
2. Global Side Letter No. 1, dated as of April 30, 2004, between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.
4. Manual Customization Letter Agreement, dated as of August 5, 2004, between
ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated as of March 31, 2005,
between ILFC and *.
6. Amendment to Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of
November 22, 2005, between ILFC and *.
7. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
8. Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
9. Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and *.
10. Estoppel and Acceptance Certificate dated as of January 19, 2007.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



11. Assignment of Rights (Airframe), dated as of January 19, 2007, between ILFC
and *, consented to by Airbus S.A.S.
12. Assignment Agreement (Engine), dated as of January 19, 2007, among ILFC, *
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2978
1. Aircraft Lease Agreement, dated as of April 30, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC “), as Lessor
2. Global Side Letter No. 1, dated as of April 30, 2004, between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.
4. Manual Customization Letter Agreement, dated as of August 5, 2004, between
ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated as of March 31, 2005,
between ILFC and *.
6. Amendment to Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of
November 22, 2005, between ILFC and *.
7. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
8. Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
9. Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and *.
10. Estoppel and Acceptance Certificate dated as of January 19, 2007.
11. Assignment of Rights (Airframe), dated as of January 19, 2007, between ILFC
and *, consented to by Airbus S.A.S.
12. Assignment Agreement (Engine), dated as of January 19, 2007, among ILFC, *
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2711
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



1. Aircraft Lease Agreement, dated as of April 30, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC “), as Lessor
2. Global Side Letter No. 1, dated as of April 30, 2004, between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.
4. Letter dated as of August 5, 2004, between ILFC and *.
5. Global Amendment to Aircraft Lease Agreements dated as of March 31, 2005,
between ILFC and *.
6. Amendment No. 1 to Aircraft Lease Agreement dated as of March 31, 2005,
between ILFC and *.
7. Amendment No. 2 to Aircraft Lease Agreement dated as of November 22, 2005,
between ILFC and *.
8. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
9. Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
10. Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and *.
11. Estoppel and Acceptance Certificate dated as of March 24, 2006.
12. Assignment of Rights (Airframe), dated as of March 24, 2006, between ILFC
and *, consented to by Airbus S.A.S.
13. Assignment Agreement (Engine), dated as of March 24, 2006, among ILFC, * and
IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2704
1. Aircraft Lease Agreement, dated as of April 30, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC “), as Lessor
2. Global Side Letter No. 1, dated as of April 30, 2004, between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.
4. Letter dated as of August 5, 2004, between ILFC and *.
5. Global Amendment to Aircraft Lease Agreements dated as of March 31, 2005,
between ILFC and *.
6. Amendment No. 1 to Aircraft Lease Agreement dated as of March 31, 2005,
between ILFC and *.
7. Amendment No. 2 to Aircraft Lease Agreement dated as of November 22, 2005,
between ILFC and *.
8. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
9. Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
10. Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and *.
11. Estoppel and Acceptance Certificate dated as of March 23, 2006.
12. Assignment of Rights (Airframe), dated as of March 23, 2006, between ILFC
and *, consented to by Airbus S.A.S.
13. Assignment Agreement (Engine), dated as of March 23, 2006, among ILFC, * and
IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2679
1. Aircraft Lease Agreement, dated as of April 30, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC “), as Lessor
2. Global Side Letter No. 1, dated as of April 30, 2004, between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.
4. Letter dated as of August 5, 2004, between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Global Amendment to Aircraft Lease Agreements dated as of March 31, 2005,
between ILFC and *.
6. Amendment No. 1 to Aircraft Lease Agreement dated as of March 31, 2005,
between ILFC and *.
7. Amendment No. 2 to Aircraft Lease Agreement dated as of August 2, 2005,
between ILFC and *.
8. Amendment No. 3 to Aircraft Lease Agreement, dated as of November 22, 2005
between ILFC and *.
9. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
10. Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
11. Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and *.
12. Estoppel and Acceptance Certificate dated as of February 7, 2006.
13. Assignment of Rights (Airframe), dated as of February 7, 2006, between ILFC
and *, consented to by AVSA, S.A.R.L.
14. Assignment Agreement (Engine), dated as of February 7, 2006, among ILFC, *
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2673
1. Aircraft Lease Agreement, dated as of April 30, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC “), as Lessor
2. Global Side Letter No. 1, dated as of April 30, 2004, between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.
4. Letter dated as of August 5, 2004, between ILFC and *.
5. Global Amendment to Aircraft Lease Agreements dated as of March 31, 2005,
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



6. Amendment No. 1 to Aircraft Lease Agreement dated as of March 31, 2005,
between ILFC and *.
7. Amendment No. 2 to Aircraft Lease Agreement dated as of November 22, 2005,
between ILFC and *.
8. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
9. Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
10. Amendment No. 3 to Aircraft Lease Agreement dated as of September 8, 2008,
between ILFC and *.
11. Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and *.
12. Estoppel and Acceptance Certificate dated as of February 2, 2006.
13. Assignment of Rights (Airframe), dated as of February 2, 2006, between ILFC
and *, consented to by AVSA, S.A.R.L.
14. Assignment Agreement (Engine), dated as of February 2, 2006, among ILFC, *
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2490
1. Aircraft Lease Agreement, dated as of April 30, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC “), as Lessor
2. Global Side Letter No. 1, as of April 30, 2004, between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.
4. Letter dated as of August 5, 2004, between ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated as of March 31, 2005,
between ILFC and *.
6. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Amendment #1 to Lease Termination Agreement, dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
8. Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of June 24, 2005.
10. Assignment of Rights (Airframe), dated as of June 24, 2005, between ILFC and
*, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engine), dated as of June 24, 2005, among ILFC, * and
IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2485
1. Aircraft Lease Agreement, dated as of April 30, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC “), as Lessor
2. Global Side Letter No. 1, dated as of April 30, 2004, between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.
4. Letter dated as of August 5, 2004, between ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated as of March 31, 2005,
between ILFC and *.
6. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
7. Amendment #1 to Lease Termination Agreement, dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
8. Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of June 21, 2005.
10. Assignment of Rights (Airframe), dated as of June 21, 2005, between ILFC and
*, consented to by AVSA, S.A.R.L.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



11. Assignment Agreement (Engine), dated as of June 21, 2005, among ILFC, * and
IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2473
1. Aircraft Lease Agreement, dated as of April 30, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC “), as Lessor
2. Global Side Letter No. 1 to Aircraft Lease Agreements dated as of April 30,
2004, between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.
4. Letter dated as of August 5, 2004, between ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated as of March 31, 2005,
between ILFC and *.
6. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
7. Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
8. Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of May 31, 2005.
10. Assignment of Rights (Airframe), dated as of May 31, 2005, between ILFC and
*, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engine), dated as of May 31, 2005, among ILFC, * and
IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2470
1. Aircraft Lease Agreement, dated as of April 30, 2004 between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004 between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Global Side Letter No. 1 to Aircraft Lease Agreements, dated as of April 30,
2004 between ILFC and *.
4. Manual Customization Letter Agreement, dated as of August 5, 2004 between
ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated as of March 31, 2005
between ILFC and *.
6. Lease Termination Agreement, dated as of July 03, 2008 between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
7. Amendment #1 to Lease Termination Agreement, dated as of July 30, 2008
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
8. Global Side Letter No. 2 to Aircraft Lease Agreements, dated as of
October 17, 2008 between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of May 23, 2005.
10. Assignment of Rights (Airframe), dated as of May 23, 2005 between ILFC and
*, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engines), dated as of May 23, 2005 between ILFC and *,
consented to by IAE International Aero AG.
A319-100 aircraft bearing serial number 2433
1. Aircraft Lease Agreement, dated as of April 30, 2004 between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Global Side Letter No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004 between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004 between ILFC and *.
4. Manual Customization Letter Agreement, dated as of August 5, 2004 between
ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated as of March 31, 2005
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



6. Lease Termination Agreement, dated as of July 03, 2008 between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
7. Amendment Number #1 to Lease Termination Agreement, dated as of July 30, 2008
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
8. Global Side Letter No. 2 to Aircraft Lease Agreement, dated as of October 17,
2008 between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of March 29, 2005.
10. Assignment of Rights (Airframe), dated as of March 29, 2005 between ILFC and
*, consented to by AVSA, S.A.R.L.
11. Assignment of Rights (Engines), dated as of March 29, 2005 between ILFC and
*, consented to by IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2590
1. Aircraft Lease Agreement, dated as of April 30, 2004 between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Global Side Letter No. 1 to Aircraft Lease Agreements, dated as of April 30,
2004 between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004 between ILFC and *.
4. Manual Customization Letter Agreement, dated as of August 5, 2004 between
ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated March 31, 2005 between
ILFC and *.
6. Lease Termination Agreement, dated as of July 03, 2008 between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
7. Amendment #1 to Lease Termination Agreement, dated as of July 30, 2008
between ILFC and *.(Agreement did not terminate this lease, but it amends
certain terms.)
8. Global Side Letter No. 2 to Aircraft Lease Agreements, dated as of
October 17, 2008 between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



9. Estoppel and Acceptance Certificate dated as of June 6, 2005.
10. Assignment of Rights (Airframe), dated as of June 6, 2005 between ILFC and
*, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engines), dated as of June 6, 2005 between ILFC and *,
consented to by IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2476
1. Aircraft Lease Agreement, dated as of April 30, 2004 between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Global Side Letter No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004 between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004 between ILFC and *.
4. Manual Customization Letter Agreement, dated as of August 5, 2004 between
ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated March 31, 2005 between
ILFC and *.
6. Lease Termination Agreement, dated as of July 03, 2008 between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
7. Amendment #1 to Lease Termination Agreement, dated as of July 30, 2008
between ILFC and *.(Agreement did not terminate this lease, but it amends
certain terms.)
8. Global Side Letter No. 2 to Aircraft Lease Agreement, dated as of October 17,
2008 between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of June 6, 2005.
10. Assignment of Rights (Airframe), dated as of June 6, 2005 between ILFC and
*, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engines), dated as of June 6, 2005 between ILFC and *,
consented to by IAE International Aero Engines AG.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
A319-100 aircraft bearing serial number 2458
1. Aircraft Lease Agreement, dated as of August 31, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of August 31,
2004, between ILFC and *.
3. Assignment, Assumption and Amendment Agreement, dated as of September 26,
2007, among ILFC, *, and *.
4. Estoppel and Acceptance Certificate dated as of May 12, 2005.
5. Assignment of Rights (Airframe), dated as of May 12, 2005, between ILFC and
*, consented to by AVSA, S.A.R.L.
6. Assignment Agreement (Engines), dated as of May 12, 2005, between ILFC and *,
consented to by IAE International Aero Engines AG (“IAE”).
7. Assignment of Rights (Airframe), dated as of September 26, 2007, between ILFC
and *, consented to by Airbus S.A.S.
8. Assignment Agreement (Engines), dated as of September 26, 2007, between ILFC
and *, consented to by IAE.
A320-200 aircraft bearing serial number 2430
1. Aircraft Lease Agreement, dated as of August 31, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of August 31,
2004, between ILFC and *.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of October 4, 2004,
between ILFC and *.
4. Assignment, Assumption and Amendment Agreement, dated as of September 26,
2007, among ILFC, *, and *.
5. Estoppel and Acceptance Certificate dated as of May 6, 2005.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



6. Assignment of Rights (Airframe), dated as of May 6, 2005, between ILFC and *,
consented to by AVSA, S.A.R.L.
7. Assignment Agreement (Engines), dated as of May 6, 2005, between ILFC and *,
consented to by IAE International Aero Engines AG (“IAE”).
8. Assignment of Rights (Airframe), dated as of September 26, 2007, between ILFC
and *, consented to by Airbus S.A.S.
9. Assignment Agreement (Engines), dated as of September 26, 2007, between ILFC
and *, consented to by IAE.
A320-200 aircraft bearing serial number 2422
1. Aircraft Lease Agreement, dated as of August 31, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of August 31,
2004, between ILFC and *.
3. Assignment, Assumption and Amendment Agreement, dated as of September 26,
2007, among ILFC, *, and *.
4. Estoppel and Acceptance Certificate dated as of April 28, 2005.
5. Assignment of Rights (Airframe), dated as of April 28, 2005, between ILFC and
*, consented to by AVSA, S.A.R.L.
6. Assignment Agreement (Engines), dated as of April 28, 2005, between ILFC and
*, consented to by IAE International Aero Engines AG (“IAE”).
7. Assignment of Rights (Airframe), dated as of September 26, 2007, between ILFC
and *, consented to by Airbus S.A.S.
8. Assignment Agreement (Engines), dated as of September 26, 2007, between ILFC
and *, consented to by IAE.
A320-200 aircraft bearing serial number 2193
1. Aircraft Lease Agreement, dated as of January 16, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of January 16, 2004,
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Assignment, Assumption and Amendment Agreement, dated as of September 26,
2007, among ILFC, *, and *.
4. Estoppel and Acceptance Certificate dated as of May 5, 2004.
5. Assignment of Rights (Airframe), dated as of May 5, 2004, between ILFC and *,
consented to by AVSA, S.A.R.L.
6. Assignment of Rights (Engines), dated as of May 5, 2004, between ILFC and *,
consented to by IAE International Aero Engines AG (“IAE”).
7. Assignment of Rights (Airframe), dated as of September 26, 2007, between ILFC
and *, consented to by Airbus S.A.S.
8. Assignment Agreement (Engines), dated as of September 26, 2007, between ILFC
and *, consented to by IAE.
*
A319-100 aircraft bearing serial number 2723
1. Aircraft Lease Agreement, dated as of October 23, 2008, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of October 23, 2008, between
International Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC
Ireland, as Headlessee.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of October 23, 2008,
between ILFC Ireland and *.
4. Global Amendment No. 1 to Aircraft Lease Agreement, dated as of March 27,
2009, between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of December 1, 2008.
6. Estoppel and Acceptance Certificate (Headlease) dated as of December 1, 2008.
7. Assignment of Rights (Airframe), dated as of December 1, 2008, between ILFC
and *, consented to by Airbus S.A.S.
8. Assignment Agreement (Engines), dated as of December 1, 2008, among ILFC, *
and IAE International Aero Engines AG.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A319-100 aircraft bearing serial number 2698
1. Aircraft Lease Agreement, dated as of October 23, 2008, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of October 23, 2008, between
International Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC
Ireland, as Headlessee.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of October 23, 2008,
between ILFC Ireland and *.
4. Global Amendment No. 1 to Aircraft Lease Agreements, dated as of March 27,
2009, between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate (Headlease) dated as of December 1, 2008.
6. Estoppel and Acceptance Certificate dated as of December 1, 2008.
7. Assignment of Rights (Airframe), dated as of December 1, 2008, between ILFC
and *, consented to by Airbus S.A.S.
8. Assignment Agreement (Engines), dated as of December 1, 2008, among ILFC, *
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2424
1. Aircraft Lease Agreement, dated as of December 12, 2008, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of December 12, 2008, between
International Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC
Ireland, as Headlessee.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 12, 2008,
between ILFC Ireland and *.
4. Side Letter No. 2 to Aircraft Lease Agreement, dated as of January 9, 2009,
between ILFC Ireland and *.
5. Global Amendment No. 1 to Aircraft Lease Agreement, dated as of March 27,
2009, between ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



6. Estoppel and Acceptance Certificate dated as of January 12, 2009.
7. Original Engine Estoppel and Acceptance Certificate dated as of March 6,
2009. (ESN V11886)
8. Assignment of Rights (Airframe), dated as of January 12, 2009, between ILFC
and *, consented to by Airbus S.A.S.
9. Assignment Agreement (Engines), dated as of January 12, 2009, among ILFC, *
and IAE International Aero Engines AG.
*
B737-800 aircraft bearing serial number 30723
1. Aircraft Lease Agreement, dated as of July 17, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of July 17, 2006, between
International Lease Finance Corporation (“ILFC”), as Lessor and ILFC Ireland
Limited (“ILFC Ireland”), as Lessee.
3. Side Letter Number #1 Aircraft Lease Agreement, dated as of July 17, 2006,
between ILFC Ireland and *.
4. Amendment No. One to Aircraft Lease Agreement, dated as of June 11, 2007,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of June 11, 2007.
6. Assignment of Rights (Airframe), dated as of June 11, 2007, between ILFC and
*, consented to by The Boeing Company.
7. Assignment of Warranties (Engines), dated as of June 11, 2007, between ILFC
and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(c)
AMENDED AND RESTATED CREDIT AGREEMENT
SUPPLEMENTAL POOL AIRCRAFT
SECTION A: SUPPLEMENTAL CAPE TOWN POOL AIRCRAFT

                                          Airframe                            
Airframe   Manufacturer and   Engine Manufacturer and   Engine   Engine   Engine
  Engine   Country of #   MSN   Model   Model   MSN 1   MSN 2   MSN 3   MSN 4  
Registration
1
  30037   Boeing B737-700   CFM56-7B24   890719   890720           India
2
  30727   Boeing B737-700   CFM56-7B22   888675   888679           India
3
  30033   Boeing B737-800   CFM56-7B27/B1   888587   888741           Indonesia
4
  30643   Boeing B737-800   CFM56-7B27/B1   888844   888902           Indonesia
5
  30649   Boeing B737-700   CFM56-7B24   888772   888779           Oman
6
  30652   Boeing B737-800   CFM56-7B26   889705   889706           Oman
7
  30721   Boeing B737-800   CFM56-7B26/3   894612   894618           Oman
8
  35272   Boeing B737-800   CFM56-7B26/3   896356   896357           Oman
9
  35284   Boeing B737-800   CFM56-7B26/3   896787   896789           Oman
10
  35287   Boeing B737-800   CFM56-7B26/3   896978   896979           Oman
11
  1866   Airbus A319-100   CFM56-5B6/P   575504   575505           United States
12
  1872   Airbus A319-100   CFM56-5B6/P   575508   575509           United States
13
  1882   Airbus A319-100   CFM56-5B6/P   575516   575517           United States
14
  1925   Airbus A319-100   CFM56-5B6/P   575544   575545           United States
15
  2198   Airbus A319-100   CFM56-5B5/P   575780   575783           United States
16
  2209   Airbus A319-100   CFM56-5B5/P   575776   575795           United States
17
  2236   Airbus A319-100   CFM56-5B5/P   575824   575830           United States
18
  1223   Airbus A319-100   IAE V2524-A5   V10719   V10773           United
States
19
  1281   Airbus A319-100   IAE V2524-A5   V10778   V10779           United
States
20
  1463   Airbus A319-100   IAE V2524-A5   V10933   V10936           United
States
21
  1156   Airbus A320-200   IAE V2527-A5   V10655   V10658           United
States
22
  1398   Airbus A320-200   IAE V2527-A5   V10885   V10894           United
States
23
  1452   Airbus A320-200   IAE V2527-A5   V10943   V10946           United
States
24
  1110   Airbus A320-200   IAE V2527-A5   V10620   V10621           United
States
25
  28262   Boeing B737-700   CFM56-7B22   890962   890967           United States
26
  29363   Boeing B737-700   CFM56-7B22   890649   891646           United States
27
  33786   Boeing B737-700   CFM56-7B22   890620   891616           United States
28
  33787   Boeing B737-700   CFM56-7B22   890658   891654           United States
29
  33791   Boeing B737-700   CFM56-7B22   890954   891938           United States
30
  33792   Boeing B737-700   CFM56-7B22   890976   890977           United States
31
  30662   Boeing B737-700   CFM56-7B24   890573   890577           United States
32
  30663   Boeing B737-700   CFM56-7B24   890584   890585           United States
33
  30677   Boeing B737-700   CFM56-7B22   890868   890869           United States
34
  30039   Boeing B737-800   CFM56-7B26   877654   889548           United States
35
  30675   Boeing B737-800   CFM56-7B26   888459   888586           United States
36
  30032   Boeing B737-800   CFM56-7B27   889643   889654           United States
37
  30689   Boeing B737-800   CFM56-7B27   889493   889494           United States
38
  30332   Boeing B737-800   CFM56-7B27   888214   889252           United States

 



--------------------------------------------------------------------------------



 



                                          Airframe                            
Airframe   Manufacturer and   Engine Manufacturer and   Engine   Engine   Engine
  Engine   Country of #   MSN   Model   Model   MSN 1   MSN 2   MSN 3   MSN 4  
Registration
39
  28237   Boeing B737-800   CFM56-7B26   888197   888201           United States
40
  28689   Boeing B777-200ER   GE90-94B   900359   900360           United States
41
  28692   Boeing B777-200ER   GE90-94B   900353   900354           United States
42
  28678   Boeing B777-200ER   GE90-90B   900323   900324           United States
43
  28679   Boeing B777-200ER   GE90-90B   900329   900330           United States
44
  462   Airbus A330-200   Rolls Royce TRENT 772B-60   41224   41225          
United Arab Emirates
45
  29395   Boeing B777-300   Rolls Royce TRENT 892-17   51285   51287          
United Arab Emirates
46
  28687   Boeing B777-300   Rolls Royce TRENT 892-17   51416   51417          
United Arab Emirates
47
  29396   Boeing B777-300   Rolls Royce TRENT 892-17   51378   51379          
United Arab Emirates
48
  32697   Boeing B777-300   Rolls Royce TRENT 892-17   51371   51372          
United Arab Emirates
49
  32699   Boeing B777-300   Rolls Royce TRENT 892-17   51397   51398          
United Arab Emirates

SECTION B: SUPPLEMENTAL GENEVA POOL AIRCRAFT

                                          Airframe                            
Airframe   Manufacturer and   Engine Manufacturer and   Engine   Engine   Engine
  Engine   Country of #   MSN   Model   Model   MSN 1   MSN 2   MSN 3   MSN 4  
Registration
50
  1884   Airbus A319-100   CFM56-5B6/P   575514   575515           Bahrain
51
  1901   Airbus A319-100   CFM56-5B6/P   575532   575533           Bahrain
52
  529   Airbus A330-200   Rolls Royce TRENT 772B-60   41255   41258          
Bahrain
53
  2213   Airbus A319-100   CFM56-5B7/P   575799   575801           France
54
  2228   Airbus A319-100   CFM56-5B7/P   575815   575816           France
55
  2279   Airbus A319-100   CFM56-5B7/P   575885   575888           France
56
  3065   Airbus A319-100   CFM56-5B7/P   697182   697183           France
57
  1924   Airbus A320-200   CFM56-5B4/P   575534   575535           France
58
  1949   Airbus A320-200   CFM56-5B4/P   575554   575555           France
59
  2705   Airbus A320-200   CFM56-5B4/P   577504   577505           France
60
  2721   Airbus A320-200   CFM56-5B4/P   577526   577530           France
61
  3051   Airbus A321-200   CFM56-5B3/P   697174   697175           France
62
  3098   Airbus A321-200   CFM56-5B3/P   697241   697249           France
63
  3441   Airbus A321-200   CFM56-5B3/3   697456   697685           France
64
  3401   Airbus A321-200   CFM56-5B3/3   697629   697672           France
65
  3419   Airbus A321-200   CFM56-5B3/3   697663   697669           France
66
  3372   Airbus A321-200   CFM56-5B3/3   697515   697607           France
67
  3399   Airbus A321-200   CFM56-5B3/3   697634   697635           France
68
  503   Airbus A330-200   CF6-80E1-A3   811201   811202           France
69
  519   Airbus A330-200   CF6-80E1-A3   811218   811219           France
70
  584   Airbus A330-200   CF6-80E1-A3   811248   811249           France
71
  635   Airbus A330-200   Rolls Royce TRENT 772B-60   41308   41309          
France
72
  32868   Boeing B747-400   CF6-80C2-B1F   706539   706540   706541   706542  
France
73
  35279   Boeing B737-800   CFM56-7B26/3   896551   896552           France
74
  32869   Boeing B747-400   CF6-80C2-B1F   706551   706552   706553   706554  
France
75
  32871   Boeing B747-400   CF6-80C2-B1F   706623   706624   706625   706626  
France

 



--------------------------------------------------------------------------------



 



                                          Airframe                            
Airframe   Manufacturer and   Engine Manufacturer and   Engine   Engine   Engine
  Engine   Country of #   MSN   Model   Model   MSN 1   MSN 2   MSN 3   MSN 4  
Registration
76
  32870   Boeing B747-400ERF   CF6-80C2-B5F   706627   706628   706629   706630
  France
77
  32867   Boeing B747-400ERF   CF6-80C2-B5F   706514   706515   706516   706517
  France
78
  29402   Boeing B777-200ER   Pratt & Whitney PW4090   P222225   P222226        
  France
79
  35782   Boeing B777-300ER   GE90-115BG02   906603   906607           France
80
  35783   Boeing B777-300ER   GE90-115BG02   906621   906622           France
81
  32723   Boeing B777-300ER   GE90-115BG01   906108   906109           France
82
  32724   Boeing B777-300ER   GE90-115BG01   906112   906113           France
83
  32850   Boeing B777-300ER   GE90-115BG01   906129   906130           France
84
  32852   Boeing B777-300ER   GE90-115BG01   906143   906144           France
85
  32725   Boeing B777-300ER   GE90-115BG01   906134   906137           France
86
  32711   Boeing B777-300ER   GE90-115BG01   906131   906132           France
87
  35297   Boeing B777-300ER   GE90-115BG02   906377   906378           France
88
  739   Airbus A330-200   Pratt & Whitney PW4168A   P733595   P733596          
Germany
89
  911   Airbus A330-200   Pratt & Whitney PW4168A   P733657   P733658          
Germany
90
  3033   Airbus A320-200   IAE V2527-A5   V12523   V12525           Greece
91
  3066   Airbus A320-200   IAE V2527-A5   V12538   V12553           Greece
92
  3074   Airbus A320-200   IAE V2527-A5   V12546   V12555           Greece
93
  3462   Airbus A321-200   IAE V2533-A5   V12902   V12904           Greece
94
  3527   Airbus A321-200   IAE V2533-A5   V12923   V12946           Greece
95
  822   Airbus A330-200   Pratt & Whitney PW4168A   P733621   P733622          
Italy
96
  1912   Airbus A319-100   IAE V2524-A5   V11399   V11402           Macau
97
  1962   Airbus A319-100   IAE V2524-A5   V11447   V11454           Macau
98
  1850   Airbus A321-200   IAE V2533-A5   V11361   V11362           Macau
99
  1926   Airbus A321-200   IAE V2533-A5   V11415   V11417           Macau
100
  811   Airbus A330-200   CF6-80E1-A3   811404   811406           The
Netherlands
101
  29399   Boeing B777-200ER   GE90-94B   900459   900461           The
Netherlands
102
  32720   Boeing B777-200ER   GE90-94B   900478   900480           The
Netherlands
103
  32721   Boeing B777-200ER   GE90-94B   900499   900500           The
Netherlands
104
  35295   Boeing B777-200ER   GE90-94B   900491   900492           The
Netherlands
105
  3421   Airbus A319-100   IAE V2524-A5   V12858   V12860           Thailand
106
  3424   Airbus A319-100   IAE V2524-A5   V12862   V12865           Thailand
107
  3454   Airbus A319-100   IAE V2524-A5   V12882   V12890           Thailand
108
  3694   Airbus A319-100   IAE V2524-A5   V13082   V13084           Thailand
109
  3614   Airbus A319-100   IAE V2524-A5   V13014   V13016           Aruba
110
  3484   Airbus A320-200   IAE V2527-A5   V12913   V12918           Aruba
111
  3519   Airbus A320-200   IAE V2527-A5   V12949   V12953           Aruba

SECTION C: SUPPLEMENTAL NON-TREATY POOL AIRCRAFT

                                          Airframe                            
Airframe   Manufacturer and   Engine Manufacturer and   Engine   Engine   Engine
  Engine   Country of #   MSN   Model   Model   MSN 1   MSN 2   MSN 3   MSN 4  
Registration
112
  30658   Boeing B737-800   CFM56-7B26   890450   890451           Australia
113
  30665   Boeing B737-800   CFM56-7B26   890690   890691           Australia
114
  32798   Boeing B737-800   CFM56-7B26   890765   890766           Australia
115
  3446   Airbus A320-200   CFM56-5B4/3   697693   697695           Bermuda
116
  3473   Airbus A320-200   CFM56-5B4/3   697697   697721           Bermuda
117
  3490   Airbus A320-200   CFM56-5B4/3   697750   697751           Bermuda

 



--------------------------------------------------------------------------------



 



                                          Airframe                            
Airframe   Manufacturer and   Engine Manufacturer and   Engine   Engine   Engine
  Engine   Country of #   MSN   Model   Model   MSN 1   MSN 2   MSN 3   MSN 4  
Registration
118
  3494   Airbus A320-200   CFM56-5B4/3   697758   697759           Bermuda
119
  1874   Airbus A320-200   CFM56-5B4/P   575483   575487           Canada
120
  35298   Boeing B777-300ER   GE90-115BG02   906315   906316           Canada
121
  35784   Boeing B777-300ER   GE90-115BG02   906641   906642           Canada
122
  3361   Airbus A320-200   CFM56-5B4/3   697512   697591           Cayman
Islands
123
  3396   Airbus A320-200   CFM56-5B4/3   697619   697620           Cayman
Islands
124
  3425   Airbus A320-200   CFM56-5B4/3   697655   697660           Cayman
Islands
125
  3475   Airbus A320-200   CFM56-5B4/3   697727   697731           Cayman
Islands
126
  505   Airbus A330-200   Rolls Royce TRENT 772B-60   41239   41240          
Cyprus
127
  526   Airbus A330-200   Rolls Royce TRENT 772B-60   41257   41259          
Cyprus
128
  30654   Boeing B737-800   CFM56-7B27   890387   890388           Cyprus
129
  30671   Boeing B737-800   CFM56-7B27   890411   890413           Cyprus
130
  32796   Boeing B737-800   CFM56-7B27   890337   890338           Cyprus
131
  33699   Boeing B737-800   CFM56-7B27   890398   891414           Cyprus
132
  2124   Airbus A319-100   CFM56-5B6/2P   575927   575928           Finland
133
  1913   Airbus A320-200   CFM56-5B4/2P   575913   575914           Finland
134
  2065   Airbus A320-200   CFM56-5B4/2P   575919   575922           Finland
135
  1978   Airbus A321-200   CFM56-5B3/2P   575920   575921           Finland
136
  2208   Airbus A321-200   CFM56-5B3/2P   575929   575930           Finland
137
  679   Airbus A330-300   Rolls Royce TRENT 772-60   41340   41341          
Hong Kong
138
  581   Airbus A330-300   Rolls Royce TRENT 772B-60   41188   41288          
Hong Kong
139
  692   Airbus A330-300   Rolls Royce TRENT 772B-60   41348   41349          
Hong Kong
140
  716   Airbus A330-300   Rolls Royce TRENT 772B-60   41357   41358          
Hong Kong
141
  741   Airbus A330-300   Rolls Royce TRENT 772B-60   41380   41381          
Hong Kong
142
  786   Airbus A330-300   Rolls Royce TRENT 772B-60   41417   41418          
Hong Kong
143
  35274   Boeing B737-800   CFM56-7B24/3   896420   897396           Hong Kong
144
  35276   Boeing B737-800   CFM56-7B24/3   896513   896514           Hong Kong
145
  35285   Boeing B737-800   CFM56-7B24/3   896958   896961           Hong Kong
146
  34432   Boeing B777-300ER   GE90-115BG04   906373   906382           Hong Kong
147
  35299   Boeing B777-300ER   GE90-115BG04   906354   906381           Hong Kong
148
  35300   Boeing B777-300ER   GE90-115BG02   906432   906433           Hong Kong
149
  35301   Boeing B777-300ER   GE90-115BG04   906474   906475           Hong Kong
150
  3428   Airbus A319-100   IAE V2524-A5   V12867   V12871           Jordan
151
  3685   Airbus A319-100   IAE V2524-A5   V13066   V13068           Jordan
152
  2793   Airbus A321-200   IAE V2533-A5   V12305   V12307           Jordan
153
  3458   Airbus A321-200   IAE V2533-A5   V12892   V12894           Jordan
154
  3522   Airbus A321-200   IAE V2533-A5   V12931   V12933           Jordan
155
  2113   Airbus A319-100   CFM56-5B5/P   575724   575725           Malta
156
  2122   Airbus A319-100   CFM56-5B5/P   575732   575740           Malta
157
  2186   Airbus A319-100   CFM56-5B5/P   575765   575769           Malta
158
  2332   Airbus A319-100   CFM56-5B5/P   577137   577138           Malta
159
  2382   Airbus A319-100   CFM56-5B5/P   577172   577184           Malta
160
  2142   Airbus A320-200   CFM56-5B4/P   575701   575703           Malta
161
  2189   Airbus A320-200   CFM56-5B4/P   575790   575792           Malta
162
  2291   Airbus A320-200   CFM56-5B4/P   577104   577114           Malta
163
  2665   Airbus A320-200   CFM56-5B4/P   577469   577470           Malta
164
  3056   Airbus A320-200   CFM56-5B4/P   697159   697160           Malta
165
  2768   Airbus A320-200   CFM56-5B4/P   577580   577581           Malta
166
  3068   Airbus A320-200   CFM56-5B4/P   697157   697158           Malta
167
  2085   Airbus A320-200   IAE V2527-A5   V11524   V11531           New Zealand

 



--------------------------------------------------------------------------------



 



                                          Airframe                            
Airframe   Manufacturer and   Engine Manufacturer and   Engine   Engine   Engine
  Engine   Country of #   MSN   Model   Model   MSN 1   MSN 2   MSN 3   MSN 4  
Registration
168
  2173   Airbus A320-200   IAE V2527-A5   V11634   V11636           New Zealand
169
  2594   Airbus A320-200   IAE V2527-A5   V12087   V12089           New Zealand
170
  29401   Boeing B777-200ER   Rolls Royce TRENT 895-17   51485   51486          
New Zealand
171
  29403   Boeing B777-200ER   Rolls Royce TRENT 895-17   51504   51508          
New Zealand
172
  29404   Boeing B777-200ER   Rolls Royce TRENT 895-17   51477   51478          
New Zealand
173
  32712   Boeing B777-200ER   Rolls Royce TRENT 895-17   51489   51490          
New Zealand
174
  2761   Airbus A320-200   CFM56-5B4/P   577572   577573           Spain
175
  2785   Airbus A320-200   CFM56-5B4/P   577594   577596           Spain
176
  2794   Airbus A320-200   CFM56-5B4/P   577621   577625           Spain
177
  2798   Airbus A320-200   CFM56-5B4/P   577623   577626           Spain
178
  2962   Airbus A320-200   CFM56-5B4/P   577815   577818           Spain
179
  2988   Airbus A320-200   CFM56-5B4/P   577851   577852           Spain
180
  3083   Airbus A320-200   CFM56-5B4/P   697193   697198           Spain
181
  3321   Airbus A320-200   CFM56-5B4/3   697532   697537           Spain
182
  3529   Airbus A320-200   CFM56-5B4/3   697781   697782           Spain
183
  814   Airbus A330-200   CF6-80E1-A4B   811407   811408           Spain
184
  725   Airbus A330-300   CF6-80E1-A4   811349   811350           Taiwan
185
  2389   Airbus A319-100   IAE V2522-A5   V11855   V11856           United
Kingdom
186
  2429   Airbus A319-100   IAE V2522-A5   V11877   V11887           United
Kingdom
187
  2694   Airbus A319-100   IAE V2522-A5   V12188   V12198           United
Kingdom
188
  2697   Airbus A319-100   IAE V2522-A5   V12206   V12208           United
Kingdom
189
  2720   Airbus A319-100   IAE V2522-A5   V12236   V12238           United
Kingdom
190
  706   Airbus A340-600   Rolls Royce TRENT 556-61   71342   71343   71344  
71363   United Kingdom
191
  723   Airbus A340-600   Rolls Royce TRENT 556-61   71362   71364   71365  
71369   United Kingdom
192
  30687   Boeing B737-700   CFM56-7B24   894609   894610           United
Kingdom
193
  30710   Boeing B737-700   CFM56-7B24   894464   894467           United
Kingdom
194
  30040   Boeing B737-800   CFM56-7B27   892344   892346           United
Kingdom
195
  32841   Boeing B737-800   CFM56-7B27   893370   893371           United
Kingdom
196
  625   Airbus A330-200   Rolls Royce TRENT 772B-60   41296   41297          
Yemen
197
  632   Airbus A330-200   Rolls Royce TRENT 772B-60   41303   41304          
Yemen
198
  30730   Boeing B737-800   CFM56-7B27/3   894901   895884           Yemen

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(d)
AMENDED AND RESTATED CREDIT AGREEMENT
LEASES
*
A320-200 aircraft bearing serial number 3066
Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 3074
Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 3462
Aircraft Lease Agreement, dated as of January 29, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 3527
Aircraft Lease Agreement, dated as of January 29, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 3033
Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
B777-200ER aircraft bearing serial number 28689
Aircraft Lease Agreement, dated as of August 18, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B777-200ER aircraft bearing serial number 28692
Aircraft Lease Agreement, dated as of July 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-700 aircraft bearing serial number 33792
Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-700 aircraft bearing serial number 33791
Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-700 aircraft bearing serial number 33786
Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-700 aircraft bearing serial number 28262
Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-700 aircraft bearing serial number 29363
Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-700 aircraft bearing serial number 33787
Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
A320-200 aircraft bearing serial number 3484
Aircraft Lease Agreement, dated as of July 18, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Aircraft Headlease Agreement, dated as of July 18, 2007 between ILFC Aruba
A.V.V., as Lessee, and International Lease Finance Corporation, as Lessor.
Intermediate Lease Agreement, dated as of July 18, 2007 between International
Lease Finance Corporation, as Lessee, and ILFC Aruba A.V.V., as Lessor.
A320-200 aircraft bearing serial number 3519
Aircraft Lease Agreement, dated as of July 18, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Aircraft Headlease Agreement, dated as of July 18, 2007 between ILFC Aruba
A.V.V., as Lessee, and International Lease Finance Corporation, as Lessor.
Intermediate Lease Agreement, dated as of July 18, 2007 between International
Lease Finance Corporation, as Lessee, and ILFC Aruba A.V.V., as Lessor.
A319-100 aircraft bearing serial number 3614
Aircraft Lease Agreement, dated as of July 25, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Aircraft Headlease Agreement, dated as of July 18, 2007 between ILFC Aruba
A.V.V., as Lessee, and International Lease Finance Corporation, as Lessor.
Intermediate Lease Agreement, dated as of July 18, 2007 between International
Lease Finance Corporation, as Lessee, and ILFC Aruba A.V.V., as Lessor.
*
B777-200ER aircraft bearing serial number 29402
Aircraft Lease Agreement, dated as of May 07, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B777-300ER aircraft bearing serial number 35782
Aircraft Lease Agreement, dated as of September 20, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 35783
Aircraft Lease Agreement, dated as of September 20, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A320-200 aircraft bearing serial number 1874
Aircraft Lease Agreement, dated as of December 14, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 35298
Aircraft Lease Agreement, dated as of March 31, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 35784
Aircraft Lease Agreement, dated as of November 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A330-200 aircraft bearing serial number 814
Aircraft Lease Agreement, dated as of May 04, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A321-200 aircraft bearing serial number 1850
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of January 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 1962
Aircraft Lease Agreement, dated as of October 26, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
.
A319-100 aircraft bearing serial number 1912
Aircraft Lease Agreement, dated as of October 26, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 1926
Aircraft Lease Agreement, dated as of January 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A320-200 aircraft bearing serial number 2768
Aircraft Lease Agreement, dated as of August 12, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 3068
Aircraft Lease Agreement, dated as of September 19, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 3056
Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2665
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2291
Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2189
Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 2382
Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 2332
Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 2186
Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 2122
Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 2113
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2142
Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A320-200 aircraft bearing serial number 2594
Aircraft Lease Agreement, dated as of October 30, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-200ER aircraft bearing serial number 32712
Aircraft Lease Agreement, dated as of August 20, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-200ER aircraft bearing serial number 29404
Aircraft Lease Agreement, dated as of August 20, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2085
Aircraft Lease Agreement, dated as of October 30, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-200ER aircraft bearing serial number 29401
Aircraft Lease Agreement, dated as of August 20, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2173
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of October 30, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-200ER aircraft bearing serial number 29403
Aircraft Lease Agreement, dated as of August 20, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
B737-700 aircraft bearing serial number 30662
Aircraft Lease Agreement, dated as of December 16, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-700 aircraft bearing serial number 30663
Aircraft Lease Agreement, dated as of December 16, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A321-200 aircraft bearing serial number 2793
Aircraft Lease Agreement, dated as of March 29, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 3522
Aircraft Lease Agreement, dated as of February 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 3685
Aircraft Lease Agreement, dated as of February 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 3428
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of February 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 3458
Aircraft Lease Agreement, dated as of February 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A319-100 aircraft bearing serial number 3421
Aircraft Lease Agreement, dated as of July 27, 2007 (as amended and
supplemented), between ILFC UK Limited, as Lessor, and * as Lessee.
Aircraft Headlease Agreement, dated as of July 27, 2007 between ILFC UK Limited,
as Lessee, and International Lease Finance Corporation, as Lessor.
A319-100 aircraft bearing serial number 3424
Aircraft Lease Agreement, dated as of July 27, 2007 (as amended and
supplemented), between ILFC UK Limited, as Lessor, and * as Lessee.
Aircraft Headlease Agreement, dated as of July 27, 2007 between ILFC UK Limited,
as Lessee, and International Lease Finance Corporation, as Lessor.
A319-100 aircraft bearing serial number 3454
Aircraft Lease Agreement, dated as of July 27, 2007 (as amended and
supplemented), between ILFC UK Limited, as Lessor, and * as Lessee.
Aircraft Headlease Agreement, dated as of July 27, 2007 between ILFC UK Limited,
as Lessee, and International Lease Finance Corporation, as Lessor.
A319-100 aircraft bearing serial number 3694
Aircraft Lease Agreement, dated as of July 27, 2007 (as amended and
supplemented), between ILFC UK Limited, as Lessor, and * as Lessee.
Aircraft Headlease Agreement, dated as of July 27, 2007 between ILFC UK Limited,
as Lessee, and International Lease Finance Corporation, as Lessor.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
A319-100 aircraft bearing serial number 2389
Aircraft Lease Agreement, dated as of October 17, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 2429
Aircraft Lease Agreement, dated as of December 12, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 2694
Aircraft Lease Agreement, dated as of September 30, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 2697
Aircraft Lease Agreement, dated as of September 30, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 2720
Aircraft Lease Agreement, dated as of September 30, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A330-300 aircraft bearing serial number 679
Aircraft Lease Agreement, dated as of March 15, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 35301
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 35300
Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 34432
Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 35299
Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A330-300 aircraft bearing serial number 725
Aircraft Lease Agreement, dated as of December 16, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A319-100 aircraft bearing serial number 1866
Aircraft Lease Agreement, dated as of April 19, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 1872
Aircraft Lease Agreement, dated as of April 19, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A319-100 aircraft bearing serial number 1882
Aircraft Lease Agreement, dated as of April 19, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 1925
Aircraft Lease Agreement, dated as of April 19, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
B777-200ER aircraft bearing serial number 28678
Aircraft Lease Agreement, dated as of May 20, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-200ER aircraft bearing serial number 28679
Aircraft Lease Agreement, dated as of May 20, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A330-200 aircraft bearing serial number 505
Aircraft Lease Agreement, dated as of May 30, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A330-200 aircraft bearing serial number 526
Aircraft Lease Agreement, dated as of May 30, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
B777-300 aircraft bearing serial number 28687
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300 aircraft bearing serial number 29396
Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300 aircraft bearing serial number 32697
Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300 aircraft bearing serial number 32699
Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A330-200 aircraft bearing serial number 462
Aircraft Lease Agreement, dated as of April 21, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300 aircraft bearing serial number 29395
Aircraft Lease Agreement, dated as of September 18, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
B737-800 aircraft bearing serial number 30654
Aircraft Lease Agreement, dated as of November 16, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 30671
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of November 16, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 32796
Aircraft Lease Agreement, dated as of November 16, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 33699
Aircraft Lease Agreement, dated as of November 16, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A330-200 aircraft bearing serial number 822
Aircraft Lease Agreement, dated as of November 02, 2005 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of November 02, 2005 between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.
*
A319-100 aircraft bearing serial number 2124
Aircraft Lease Agreement, dated as of May 08, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 2208
Aircraft Lease Agreement, dated as of February 12, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2065
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of February 12, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 1978
Aircraft Lease Agreement, dated as of September 28, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 1913
Aircraft Lease Agreement, dated as of February 12, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A319-100 aircraft bearing serial number 2198
Aircraft Lease Agreement, dated as of December 05, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 2209
Aircraft Lease Agreement, dated as of December 05, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 2236
Aircraft Lease Agreement, dated as of December 05, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
B737-700 aircraft bearing serial number 30687
Aircraft Lease Agreement, dated as of October 12, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B737-800 aircraft bearing serial number 30040
Aircraft Lease Agreement, dated as of August 03, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 32841
Aircraft Lease Agreement, dated as of August 03, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-700 aircraft bearing serial number 30710
Aircraft Lease Agreement, dated as of January 13, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A319-100 aircraft bearing serial number 1901
Aircraft Lease Agreement, dated as of July 03, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A330-200 aircraft bearing serial number 529
Aircraft Lease Agreement, dated as of July 30, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 1884
Aircraft Lease Agreement, dated as of July 03, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
B737-800 aircraft bearing serial number 35274
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of April 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 35276
Aircraft Lease Agreement, dated as of April 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 35285
Aircraft Lease Agreement, dated as of April 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A330-300 aircraft bearing serial number 716
Aircraft Lease Agreement, dated as of March 12, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A330-300 aircraft bearing serial number 741
Aircraft Lease Agreement, dated as of March 12, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A330-300 aircraft bearing serial number 692
Aircraft Lease Agreement, dated as of March 12, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A330-300 aircraft bearing serial number 581
Aircraft Lease Agreement, dated as of March 10, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A330-300 aircraft bearing serial number 786
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of March 12, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
B737-700 aircraft bearing serial number 30037
Aircraft Lease Agreement, dated as of December 25, 2007 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of February 15, 2007 between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.
B737-700 aircraft bearing serial number 30727
Aircraft Lease Agreement, dated as of April 08, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A320-200 aircraft bearing serial number 1452
Aircraft Lease Agreement, dated as of May 01, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 1156
Aircraft Lease Agreement, dated as of June 15, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 1398
Aircraft Lease Agreement, dated as of June 15, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A330-200 aircraft bearing serial number 811
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of March 17, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-200ER aircraft bearing serial number 35295
Aircraft Lease Agreement, dated as of December 20, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-200ER aircraft bearing serial number 32721
Aircraft Lease Agreement, dated as of March 17, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-200ER aircraft bearing serial number 29399
Aircraft Lease Agreement, dated as of January 10, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-200ER aircraft bearing serial number 32720
Aircraft Lease Agreement, dated as of March 17, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A330-200 aircraft bearing serial number 739
Aircraft Lease Agreement, dated as of May 04, 2005 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of May 04, 2005 between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.
A330-200 aircraft bearing serial number 911
Aircraft Lease Agreement, dated as of September 28, 2006 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Aircraft Headlease Agreement, dated as of September 28, 2006 between ILFC
Ireland Limited, as Lessee, and International Lease Finance Corporation, as
Lessor.
*
B737-800 aircraft bearing serial number 30039
Aircraft Lease Agreement, dated as of April 28, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 30675
Aircraft Lease Agreement, dated as of June 20, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
B737-800 aircraft bearing serial number 30032
Aircraft Lease Agreement, dated as of August 02, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 30689
Aircraft Lease Agreement, dated as of September 15, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 30332
Aircraft Lease Agreement, dated as of April 15, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 28237
Aircraft Lease Agreement, dated as of February 05, 2009 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
A320-200 aircraft bearing serial number 3425
Aircraft Lease Agreement, dated as of September 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC Cayman
LTD, as Lessee, and International Lease Finance Corporation, as Lessor.
Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.
A320-200 aircraft bearing serial number 3475
Aircraft Lease Agreement, dated as of September 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC Cayman
LTD, as Lessee, and International Lease Finance Corporation, as Lessor.
Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.
A320-200 aircraft bearing serial number 3361
Aircraft Lease Agreement, dated as of September 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC Cayman
LTD, as Lessee, and International Lease Finance Corporation, as Lessor.
Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.
A320-200 aircraft bearing serial number 3396
Aircraft Lease Agreement, dated as of September 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC Cayman
LTD, as Lessee, and International Lease Finance Corporation, as Lessor.
Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.
*
B737-700 aircraft bearing serial number 30649
Aircraft Lease Agreement, dated as of April 18, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 30652
Aircraft Lease Agreement, dated as of April 18, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 30721
Aircraft Lease Agreement, dated as of June 29, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 35272
Aircraft Lease Agreement, dated as of June 29, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 35284
Aircraft Lease Agreement, dated as of July 31, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 35287
Aircraft Lease Agreement, dated as of July 31, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
B737-800 aircraft bearing serial number 30033
Aircraft Lease Agreement, dated as of June 27, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 30643
Aircraft Lease Agreement, dated as of June 27, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A320-200 aircraft bearing serial number 3446
Aircraft Lease Agreement, dated as of April 12, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC (Bermuda)
III Ltd., as Lessee, and International Lease Finance Corporation, as Lessor.
Intermediate Lease Agreement, dated as of April 12, 2007 between International
Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd., as Lessor.
A320-200 aircraft bearing serial number 3494
Aircraft Lease Agreement, dated as of April 12, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC (Bermuda)
III Ltd., as Lessee, and International Lease Finance Corporation, as Lessor.
Intermediate Lease Agreement, dated as of April 12, 2007 between International
Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd., as Lessor.
A320-200 aircraft bearing serial number 3473
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of April 12, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC (Bermuda)
III Ltd., as Lessee, and International Lease Finance Corporation, as Lessor.
Intermediate Lease Agreement, dated as of April 12, 2007 between International
Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd., as Lessor.
A320-200 aircraft bearing serial number 3490
Aircraft Lease Agreement, dated as of April 12, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC (Bermuda)
III Ltd., as Lessee, and International Lease Finance Corporation, as Lessor.
Intermediate Lease Agreement, dated as of April 12, 2007 between International
Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd., as Lessor.
*
A330-200 aircraft bearing serial number 503
Aircraft Lease Agreement, dated as of August 8, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and *
as Lessee.
B747-400 aircraft bearing serial number 32867
Aircraft Lease Agreement, dated as of December 20, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and *
as Lessee.
A320-200 aircraft bearing serial number 1924
Aircraft Lease Agreement, dated as of June 21, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 1949
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of June 21, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B747-400 aircraft bearing serial number 32868
Aircraft Lease Agreement, dated as of December 20, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A330-200 aircraft bearing serial number 519
Aircraft Lease Agreement, dated as of May 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 3399
Aircraft Lease Agreement, dated as of December 14, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 3372
Aircraft Lease Agreement, dated as of December 14, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 2279
Aircraft Lease Agreement, dated as of October 07, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 3419
Aircraft Lease Agreement, dated as of September 27, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 3401
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of September 27, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 35297
Aircraft Lease Agreement, dated as of September 13, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 3441
Aircraft Lease Agreement, dated as of June 01, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 3098
Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 3065
Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 3051
Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2721
Aircraft Lease Agreement, dated as of July 21, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2705
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of July 21, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B747-400 aircraft bearing serial number 32869
Aircraft Lease Agreement, dated as of December 20, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 32724
Aircraft Lease Agreement, dated as of December 07, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 32711
Aircraft Lease Agreement, dated as of September 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B747-400ERF aircraft bearing serial number 32870
Aircraft Lease Agreement, dated as of September 17, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 32850
Aircraft Lease Agreement, dated as of March 07, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 32852
Aircraft Lease Agreement, dated as of January 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B747-400 aircraft bearing serial number 32871
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of January 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A330-200 aircraft bearing serial number 584
Aircraft Lease Agreement, dated as of January 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 32725
Aircraft Lease Agreement, dated as of July 01, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 2213
Aircraft Lease Agreement, dated as of August 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 2228
Aircraft Lease Agreement, dated as of August 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 32723
Aircraft Lease Agreement, dated as of December 07, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
B737-700 aircraft bearing serial number 30677
Aircraft Lease Agreement, dated as of October 21, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
A320-200 aircraft bearing serial number 1110
Aircraft Lease Agreement, dated as of September 07, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 1223
Aircraft Lease Agreement, dated as of September 07, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 1281
Aircraft Lease Agreement, dated as of September 07, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 1463
Aircraft Lease Agreement, dated as of February 01, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A340-600 aircraft bearing serial number 706
Aircraft Lease Agreement, dated as of March 05, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A340-600 aircraft bearing serial number 723
Aircraft Lease Agreement, dated as of March 05, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
B737-800 aircraft bearing serial number 30658
Aircraft Lease Agreement, dated as of May 08, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 30665
Aircraft Lease Agreement, dated as of May 08, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 32798
Aircraft Lease Agreement, dated as of May 08, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A320-200 aircraft bearing serial number 2798
Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 3529
Aircraft Lease Agreement, dated as of March 30, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 3321
Aircraft Lease Agreement, dated as of February 17, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A320-200 aircraft bearing serial number 3083
Aircraft Lease Agreement, dated as of February 17, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2962
Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2794
Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2785
Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2761
Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2988
Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A330-200 aircraft bearing serial number 635
Aircraft Lease Agreement, dated as of December 16, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B737-800 aircraft bearing serial number 35279
Aircraft Lease Agreement, dated as of May 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
B737-800 aircraft bearing serial number 30730
Aircraft Lease Agreement, dated as of December 11, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A330-200 aircraft bearing serial number 625
Aircraft Lease Agreement, dated as of August 03, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A330-200 aircraft bearing serial number 632
Aircraft Lease Agreement, dated as of August 03, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.04
AMENDED AND RESTATED CREDIT AGREEMENT
EXISTING BURDENSOME AGREEMENTS
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DEPOSITORY ACCOUNT AND ACCOUNT CONTROL AGREEMENT
     This Depository Account and Account Control Agreement is entered into this
___ day of [                    ], 20[___] (this “Agreement”), by and among
[                    ] (“Customer”), JPMorgan Chase Bank, NA (“Bank”), and Wells
Fargo Bank Northwest, National Association, as Security Trustee, as Secured
Party under the Aircraft Mortgage and Security Agreement referred to below
(“Secured Party”).
WHEREAS, from time to time, pursuant to that certain Credit Agreement dated as
of October 13, 2009 (the “Credit Agreement”) among the Customer, the Secured
Party and the other entities party thereto, and certain aircraft leasing
transactions therein, Customer receives and holds certain funds; and
WHEREAS, Customer is desirous of appointing the Bank as its depository agent to
hold these funds in the Account (as identified below) (such Account being a
Blocked Account as defined in the Credit Agreement), subject only to the terms
and conditions set forth herein.
WHEREAS, pursuant to that certain Aircraft Mortgage and Security Agreement dated
as of October 13, 2009 (the “Mortgage”) among the Customer, the Secured Party
and the other Grantors party thereto, the Customer has granted to the Secured
Party, a first, second, third and fourth priority security interest in, liens
upon and pledges of the Account (as defined below) and the Account Collateral
(as defined below), including, without limitation, all free credit balances,
cash and cash balances contained or on deposit in the Account and all proceeds
thereof, whether now existing or hereafter arising.
WHEREAS, the Bank acknowledges notice of and recognizes the Secured Party’s
security interests in the Account and the Account Collateral. This Agreement is
intended to establish Secured Party’s control of the Account and the Account
Collateral and to thereby perfect Secured Party’s security interests in the
Account and the Account Collateral.
NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:
     1. Appointment. The Customer hereby appoints the Bank as the depository
agent for the purposes set forth herein, and the Bank hereby accepts such
appointment under the terms and conditions set forth herein.
     2. Account Identification. (a) This Agreement applies to the deposit
account identified below that has been established at the Bank on behalf of and
in the name of the Customer (the “Account”).

      Customer   Account Number      

 



--------------------------------------------------------------------------------



 



Following execution and delivery of this Agreement, the Customer will cause
various lessees to deposit with the Bank lease payments either monthly or
quarterly (the “Deposits”). The Bank shall hold the Deposits, in the Account
and, subject to the terms and conditions hereof, shall invest and reinvest the
Deposits as directed in Section 3. The parties hereto agree that the Account is
a “deposit account” within the meaning of Article 9 of the Uniform Commercial
Code of the State of New York (“UCC”).
     (b) Patriot Act Disclosure. Section 326 of the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (“USA PATRIOT Act”) requires the Depository Agent to
implement reasonable procedures to verify the identity of any person that opens
a new account with it. Accordingly, the Customer acknowledges that Section 326
of the USA PATRIOT Act and the Bank’s identity verification procedures require
the Bank to obtain information which may be used to confirm the Customer’s
identity including without limitation name, address and organizational documents
(“identifying information”). The Customer agrees to provide the Bank with and
consent to the Bank obtaining from third parties any such identifying
information required as a condition of opening an account with or using any
service provided by the Bank.
     (c) Taxpayer Identification Numbers (“TIN”). The Customer has provided the
Bank with its fully executed Internal Revenue Service (“IRS”) Form W-8, or W-9
and/or other required documentation. The Customer represents that its correct
TIN assigned by the IRS, or any other taxing authority, is set forth in the
delivered forms, as well as in the Substitute IRS Form W-9 set forth on the
signature page of this Agreement.
     (d) Tax Reporting. All interest or other income earned under the Agreement
shall be allocated to Customer and reported, as and to the extent required by
law, by the Bank to the IRS, or any other taxing authority, on IRS Form 1099 or
1042S (or other appropriate form) as income earned from the Deposits by Customer
whether or not said income has been distributed during such year or to Customer.
Any other tax returns required to be filed will be prepared and filed by
Customer with the IRS and any other taxing authority as required by law. The
Customer acknowledges and agrees that Bank shall have no responsibility for the
preparation and/or filing of any income, franchise or any other tax return with
respect to the Account or any income earned by the Deposits. The Customer
further acknowledges and agrees that any taxes payable from the income earned on
the investment of any sums held in the Account shall be paid by Customer. In the
absence of written direction from the Customer or the Secured Party, as
applicable, all proceeds of the Deposits shall be retained in the Account and
reinvested from time to time by the Bank as provided in this Agreement. Bank
shall withhold any taxes it deems appropriate, including but not limited to
required withholding in the absence of proper tax documentation, and shall remit
such taxes to the appropriate authorities.
3. Investment of Deposits and Distribution of Deposits. (a) During the term of
this Agreement, Deposits in the Account shall be invested in the name of the
Secured Party for the account of the Account as Account Collateral subject to
the Secured Party’s security interest hereunder in a JPMorgan Chase Bank, N.A.
Cash Compensation Account, or a successor or similar investment offered by the
Bank, unless otherwise instructed in writing by the Customer or the Secured
Party, as applicable, and as shall be acceptable to the Bank. The Bank will
provide compensation on balances in the Account at a rate determined by the Bank
from time to time. Written investment instructions, if any, shall specify the
type and identity of the

 



--------------------------------------------------------------------------------



 



investments to be purchased and/or sold. The Bank is hereby authorized to
execute purchases and sales of investments through the facilities of its own
trading or capital markets operations or those of any affiliated entity. The
Bank or any of its affiliates may receive compensation with respect to any
investment directed hereunder including without limitation charging an agency
fee in connection with each transaction. The Customer and the Secured Party
recognize and agree that Bank will not provide supervision, recommendations or
advice relating to either the investment of moneys held in the Account or the
purchase, sale, retention or other disposition of any investment described
herein. The Bank shall not have any liability for any loss sustained as a result
of any investment in an investment made pursuant to the terms of this Agreement
or as a result of any liquidation of any investment prior to its maturity or for
the failure of the Customer or the Secured Party, as applicable, to give Bank
instructions to invest or reinvest the Deposits. The Bank shall have the right
to liquidate any investments held in order to provide funds necessary to make
required payments under this Agreement.
     (b) Receipt, investment and reinvestment of the Deposits shall be confirmed
by Bank as soon as practicable by account statement, and any discrepancies in
any such account statement shall be noted by Customer to Bank within thirty
(30) calendar days after receipt thereof. Failure to inform Bank in writing of
any discrepancies in any such account statement within said thirty (30) day
period shall conclusively be deemed confirmation of such account statement in
its entirety.
     4. Security Interest; Agency.
          (a) Pursuant to the Mortgage, and as security for the Secured
Obligations as defined therein and as and to the extent provided therein, the
Customer has granted, and does hereby grant, to the Secured Party a continuing
lien upon, and security interest in, the Account and all funds, cash,
investments (as described in Section 3 above), and other things of value at any
time paid, deposited, credited or held in, payable or withdrawable from or in
transit to the Account (whether for collection, provisionally or otherwise) and
all proceeds of all of the foregoing (collectively, the “Account Collateral”).
          (b) The Bank agrees to comply with instructions originated by the
Secured Party directing disposition of the funds in the Account or the Account
Collateral associated with the Account, in all cases without further consent by
the Customer. The Secured Party hereby instructs the Bank to comply with, and
the Bank hereby agrees that the Bank shall comply with, the directions,
including for withdrawals and other transfers, concerning the Account and/or the
Account Collateral associated with the Account given to the Bank by the Customer
or its authorized representatives, until such time as the Secured Party delivers
a written notice to the Bank (with a copy to the Customer unless the delivery of
such copy is prohibited by applicable law) in the form annexed hereto as
Exhibit A, that the Secured Party is thereby exercising exclusive control over
the Account (such notice may be referred to herein as the “Notice of Exclusive
Control”). After the Bank receives the Notice of Exclusive Control, it will
promptly cease complying with directions concerning the Account or the Account
Collateral associated with the Account originated by the Customer or its
representatives.
          (c) The Customer hereby represents, warrants and agrees that the
provisions of this Section 4 provide “control” (within the meaning of
Section 9-104 of the UCC) of the Account and the Account Collateral to the
Secured Party and that the Secured Party has a duly

 



--------------------------------------------------------------------------------



 



perfected security interest in the Account and Account Collateral under the UCC
subject to no Adverse Claims.
          (d) The Parties hereto acknowledge and agree that notwithstanding the
Bank’s obligations and duties under the terms of this Agreement, and Bank’s
acknowledgement of the existing security interest as set forth in this
Section 4(a), the Bank has undertaken no duty to ensure that the security
interest granted herein is perfected under Article 9 of the UCC.
     5. Irrevocable Agreement. The Customer hereby agrees and acknowledges that
the agreements made by it and the authorizations granted by it herein are
irrevocable and that the authorizations granted herein are powers coupled with
an interest.
     6. Actions by Secured Party. At any time that the Secured Party is required
or permitted to take any action in connection with this Agreement, or to provide
any consent, such action or consent shall be in writing and shall be executed by
any one of the authorized persons as set forth in Schedule 1.
     7. Compensation and Reimbursement. The Customer agrees to (a) pay the Bank
upon execution of this Agreement and from time to time thereafter reasonable
compensation for the services to be rendered hereunder, which unless otherwise
agreed in writing shall be as described in Schedule 2 attached hereto, and
(b) pay or reimburse the Bank upon request for all expenses, disbursements and
advances, including, without limitation reasonable attorney’s fees and expenses,
incurred or made by it in connection with the preparation, negotiation,
execution, performance, delivery, modification and termination of this
Agreement. The obligations contained in this Section 7 and Section 8 below shall
survive the termination of this Agreement and the resignation, replacement or
removal of the Bank.
     8. Waiver by Bank of Rights of Set-off. The Bank hereby waives all existing
rights of recoupment or set-off and banker’s liens against the Account and the
Account Collateral, except those rights of set-off and banker’s liens arising in
connection with (a) items deposited in the Account that are subsequently
returned to the Bank unpaid and (b) any compensation and expenses owing and
payable to Bank with respect to the Account which are assessed in accordance
with the Bank’s standard account documentation. Notwithstanding the preceding
sentence, in the event any fees and expenses (“Fees”) relating to the Account or
the Account Collateral go unpaid or any checks or other items which were
deposited or credited to the Account are returned, reversed, refunded or charged
back for insufficient funds or for any other reason (each a “Returned Item”),
the Bank may collect the amount of each Returned Item by debiting the Account.
The Customer shall pay the amount of each Returned Item immediately upon demand
to the extent there are not sufficient funds in its Account to cover such amount
on the day of the debit.
     9. Account Information. The Bank shall provide the Secured Party, at the
address indicated in Section 15 below, with such information with respect to the
Account and Account Collateral as the Secured Party may from time to time
reasonably request, including, without limitation, and if requested by the
Secured Party, duplicate copies of all bank statements which are sent after such
notice to the Customer, but the Bank shall have no liability to the Secured
Party for failure to send such information. The Customer hereby consents to such
information being provided to the Secured Party.

 



--------------------------------------------------------------------------------



 



     10. Exculpation. The Bank undertakes to perform only such duties as are
expressly set forth herein. Notwithstanding any other provisions of this
Agreement, the parties hereto agree that the Bank shall not be liable for any
action taken by it or any of its directors, officers, agents or employees in
accordance with this Agreement, except for the Bank’s or such person’s own gross
negligence or willful misconduct. In no event shall the Bank be liable for
indirect, special, punitive or consequential damages of any kind whatsoever
(including lost profits and lost business opportunity) even if it is advised of
the possibility of such damages and regardless of the form of action in which
any such damages may be claimed. Without limiting the foregoing, and
notwithstanding any provision to the contrary elsewhere, the Bank and its
officers, employees and agents:

  a.   may in any instance where the Bank determines that it lacks or is
uncertain as to its authority to take or refrain from taking certain action, or
as to the requirements of this Agreement under any circumstance before it, delay
or refrain from taking action unless and until it has received instructions from
the Secured Party or advice from legal counsel (or other appropriate advisor),
as the case may be;     b.   may consult with legal counsel selected by it (or
other experts for the Secured Party or the Customer), and shall not be liable
for any action taken or not taken by it or them in good faith in accordance with
the advice of such experts;     c.   will not be responsible to the Secured
Party for any statement, warranty or representation made by any party other than
the Bank in connection with this Agreement;     d.   will have no duty to
ascertain or inquire as to the performance or observance by the Customer of any
of the terms, conditions or covenants of any security agreement with the Secured
Party;     e.   will not be responsible to the Secured Party or the Customer for
the due execution, legality, validity, enforceability, genuineness,
effectiveness or sufficiency of this Agreement, (provided, however, that the
Bank warrants below that the Bank has legal capacity to enter into this
Agreement);     f.   will not incur any liability by acting or not acting in
reliance upon any notice, consent, certificate, statement or other instrument or
writing reasonably believed by it or them in good faith to be genuine and signed
or sent by the proper party or parties;     g.   will not incur liability for
any notice, consent, certificate, statement, wire instruction, telecopy, or
other writing which is delayed, canceled or changed without the actual knowledge
of the Bank, or its officers, employees or agents;     h.   shall not be deemed
to have or be charged with notice or knowledge of any fact or matter unless a
written notice thereof has been received by the Bank at the address and to the
person designated in (or as subsequently designated pursuant to) this Agreement;

 



--------------------------------------------------------------------------------



 



  i.   shall not be obligated or required by any provision of this Agreement to
expend or risk the Bank’s own funds, or to take any action (including but not
limited to the institution or defense of legal proceedings) which in its or
their judgment may cause it or them to incur or suffer any expense or liability;
provided, however, if the Bank elects to take any such action it shall be
entitled to security or indemnity for the payment of the costs, expenses
(including but not limited to attorneys’ fees) and liabilities which may be
incurred therein or thereby, satisfactory to the Bank.

     11. Indemnity. (a) The Customer agrees to indemnify the Bank and its
officers, directors, employees, attorneys, agents, successors and assigns
(collectively, the “Indemnitees”) and hold each Indemnitee harmless against any
other loss, damage, claim, liability, penalty, judgments, settlements, actions,
suits, proceedings, litigation, investigations, costs or expenses (including,
without limitation, the fees and expenses of in house or outside counsel and
experts and their staffs and all expense of document location, duplication and
shipment) (collectively “Losses”) which such Indemnitee may suffer as a direct
result of the Bank’s execution and performance of this Agreement, tax reporting
or withholding, the enforcement of any rights or remedies under or in connection
with this Agreement, honoring any instructions or direction it receives from the
Secured Party with respect to the Account during the term of this Agreement or,
to the extent required by this Agreement, not honoring any instructions it
receives from the Customer with respect to the Account during the term of this
Agreement, other than any loss, damage or expense incurred as a result of the
gross negligence or willful misconduct of any Indemnitee.
     (b) The Secured Party agrees to indemnify the Bank and its officers,
directors, employees, attorneys, agents, successors and assigns (collectively,
the “Indemnitees”) and hold each Indemnitee harmless against any other loss,
damage, claim, liability, penalty, judgments, settlements, actions, suits,
proceedings, litigation, investigations, costs or expenses (including, without
limitation, the fees and expenses of in house or outside counsel and experts and
their staffs and all expense of document location, duplication and shipment)
(collectively “Losses”) which such Indemnitee may suffer as a direct result of
the Bank’s execution and performance related to honoring any instruction or
direction it receives from the Secured Party with respect to the Account during
the term of this Agreement, other than any loss, damage or expense incurred as a
result of the gross negligence or willful misconduct of any Indemnitee.
     12. No Other Assignments. Bank represents and warrants to Secured Party
that no other notices of assignment of, lien upon or security interest in the
Account or the Account Collateral are reflected in Bank’s records concerning the
Account. The Customer hereby instructs the Bank and the Bank hereby agrees to
record in the Bank’s records concerning the Account a notice of the assignment
of the Account conferred by this Agreement in a form that comports with the
Bank’s customary account practices. Bank agrees with and covenants to Secured
Party that it shall not enter into any other agreement (other than the Bank’s
customary deposit agreements with the Customer with respect to the Account) with
any person which would obligate Bank to follow such person’s instructions with
respect to the Account or the Account Collateral, or which would otherwise
confer control of the Account or the Account Collateral upon such person.

 



--------------------------------------------------------------------------------



 



     13. Termination. This Agreement shall remain in full force and effect until
such time as the Secured Party shall deliver written notice to the Bank of
termination. All rights of the Bank under Sections 7, 8, 9, 10 and 11 for the
period prior to any such termination shall survive such termination.
     14. Bank’s Right to Resign. The Bank reserves the right to close the
Account and terminate the Bank’s obligations hereunder upon at least thirty
(30) days prior written notice to the Customer and Secured Party. Upon the
effectiveness of such resignation, the Bank shall pay over all funds in the
Account and all other Account Collateral in the Account to the Secured Party or
in accordance with the Secured Party’s written instructions whereupon, in either
case, (i) this Agreement shall terminate, and (ii) no party hereto shall have
any further liability hereunder.
     15. Notices. All notices, requests or other communications given to the
Customer, the Secured Party or the Bank hereunder shall be given in writing
(including facsimile transmission), at the address specified below:

     
Secured Party:
  Wells Fargo Bank Northwest, N.A.
 
  MAC U1228-120
 
  299 South Main Street, 12th Floor
 
  Salt Lake City, Utah 84111
 
  Attn: Eric Morgan
 
  Tel: 801-246-555
 
  Fax: 801-246-5053
 
   
 
  with a copy to:
 
  Attn: Corporate Lease Group
 
  Ph: (801) 246-5630
 
  Fax: (801) 246-54 53
 
   
Bank:
  JPMorganChase Bank, N.A.
 
  Clearance and Agency Services
 
  4 New York Plaza, 21st Floor
 
  New York, NY 10004
 
  Attn: Sandra Frierson/Gregory Shea
 
  Facsimile No.: 212-623-6168
 
  Telephone No.: 212-623-5115/6872
 
   
Customer:
  [                                        ]

Any party may change its address for notices hereunder by written notice to each
other party hereunder. Each notice, request or other communication shall be
effective (a) if given by facsimile, when such facsimile is transmitted and
electronic confirmation is received, or (b)

 



--------------------------------------------------------------------------------



 



on the next Business Day (as hereinafter defined) if sent by overnight courier;
or (c) if given to any other acceptable means, when delivered at the address
specified in this Section. In the event that the Bank, in its sole discretion,
shall determine that an emergency exists, the Bank may use such other means of
communication as the Bank deems appropriate. “Business day” shall mean any day
other than a Saturday, Sunday or any other day on which the Bank is authorized
or required by law or executive order to remain closed.
     16. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES, AND THE
BANK’S JURISDICTION FOR PURPOSES OF SECTION 9-304 OF THE UNIFORM COMMERCIAL CODE
SHALL BE NEW YORK. EACH PARTY IRREVOCABLY WAIVES ANY OBJECTION ON THE GROUNDS OF
VENUE, FORUM NON-CONVENIENS OR ANY SIMILAR GROUNDS AND IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS BY MAIL OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW
AND CONSENTS TO THE JURISDICTION OF THE COURTS LOCATED IN THE STATE OF NEW YORK.
THE PARTIES FURTHER HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY WITH RESPECT TO
ANY LAWSUIT OR JUDICIAL PROCEEDING ARISING OR RELATING TO THIS AGREEMENT.
     17. Miscellaneous Provisions. This Agreement shall supersede any other
agreement (to the extent conflicting herewith) relating to the matters referred
to herein, and shall supersede any conflicting provision of the Bank’s customary
account documentation or any other account agreement (collectively, the “Deposit
Agreements”) between the Customer and the Bank (which Deposit Agreements shall
remain in full force and effect). All items deposited into the Account shall be
processed in accordance with the Deposit Agreements to the extent not
conflicting with the terms of this Agreement. If any provision of this Agreement
is determined to be prohibited or unenforceable by reason of any applicable law
of a jurisdiction, then such provision shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in such jurisdiction shall not invalidate or render
unenforceable such provisions in any other jurisdiction. Where, however, the
conflicting provisions of any such applicable law may be waived, they are hereby
irrevocably waived by the parties hereto to the fullest extent permitted by law,
to the end that this Agreement shall be enforced as written. This Agreement is
binding upon the parties hereto and their respective successors and assigns and
shall inure to their benefit. This Agreement may not be changed, amended,
modified or waived orally, except by a writing signed by the parties hereto. Any
provision of this Agreement that may prove unenforceable under any law or
regulation shall not affect the validity of any other provision hereof. This
Agreement may be executed in any number of counterparts which together shall
constitute one and the same instrument.
     18. Force Majure. No party to this Agreement is liable to any other party
for losses due to, or if it is unable to perform its obligations under the terms
of this Agreement because of, acts of God, fire, war, terrorism, floods,
strikes, electrical outages, equipment or transmission failure, or other causes
reasonably beyond its control.
     19. Third Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and nothing in this Agreement,
whether express or implied,

 



--------------------------------------------------------------------------------



 



shall be construed to give to any person or entity other than the Bank, the
Customer or the Secured Party any legal or equitable right, remedy, interest or
claim under or in respect of this Agreement or any funds deposited hereunder.
     20. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, and shall remain
in full force and effect (and the Bank shall be entitled to rely thereon) until
terminated by mutual agreement of all of the parties hereto.
     21. Security Procedures. Prior to receipt of a Notice of Exclusive Control,
in the event funds transfer instructions are given, whether in writing, by
telecopier or otherwise, the Bank is authorized to seek confirmation of such
instructions by telephone call-back to the Customer representative
(s) designated on Schedule 1 hereto (“Schedule 1”) and upon and following
receipt of a Notice of Exclusive Control, the Bank is authorized to seek
confirmation of such instructions by telephone call-back to the Secured Party’s
representative depicted on Schedule 1, and the Bank may rely upon the
confirmation of anyone purporting to be the person or persons so designated. The
persons and telephone numbers for call-backs may be changed only in a writing
actually received and acknowledged by the Bank. If the Bank is unable to contact
any of the authorized representatives identified in Schedule 1, the Bank is
hereby authorized to seek confirmation of such instructions by telephone
call-back to any one or more of the Customer’s, if applicable, or Secured
Party’s executive officers, (“Executive Officers”), which shall include the
titles of                                         , as the Bank may select. Such
“Executive Officer” shall deliver to the Bank a fully executed Incumbency
Certificate, and the Bank may rely upon the confirmation of anyone purporting to
be any such officer. The Bank and the beneficiary’s bank in any funds transfer
may rely solely upon any account numbers or similar identifying numbers provided
by the Secured Party to identify (i) the beneficiary, (ii) the beneficiary’s
bank, or (iii) an intermediary bank. The Bank may apply any of the Account
Collateral for any payment order it executes using any such identifying number,
even when its use may result in a person other than the beneficiary being paid,
or the transfer of funds to a bank other than the beneficiary’s bank or an
intermediary bank designated. The parties to this Agreement acknowledge that
these security procedures are commercially reasonable.
Balance of Page Intentionally Left Blank
- Signature Page Follows -

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement by their
respective duly authorized officers as of the date first forth above.

                 
[                                                            ], as a Customer  
 
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   
 
                WELLS FARGO BANK NORTHWEST,         NATIONAL ASSOCIATION, as
Security Trustee, as Secured Party    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   
 
                JPMORGAN CHASE BANK, NA    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Telephone Number(s) and authorized signature(s) for
Person(s) Designated to give Funds Transfer Instructions
If to Customer:

                  Name   Telephone Number     Signature  
1.
               
 
             

If to Secured Party:

                  Name   Telephone Number     Signature  
1.
               
 
             

Telephone Number(s) for Call-Backs and
Person(s) Designated to Confirm Funds Transfer Instructions
If to Customer:

          Name   Telephone Number
1.
       

If to Secured Party:

          Name   Telephone Number
1.
       

All funds transfer instructions must include the signature of the person(s)
authorizing said funds transfer and must not be the same person confirming said
transfer.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Bank’s Compensation
Schedule of Fees for Bank Services
Based upon our current understanding of your proposed transaction, our fees are
as follows:

      Account Acceptance Fee   Waived

Encompassing review, negotiation and execution of governing documentation,
opening of the account, and completion of all due diligence documentation.
Payable upon closing.

      Annual Administration Fee   $7,500.00

The Administration Fee covers our usual and customary ministerial duties,
including record keeping, distributions, document compliance and such other
duties and responsibilities expressly set forth in the governing documents for
each transaction. Payable upon closing and annually in advance thereafter,
without pro-ration for partial years.
Extraordinary Services and Out-of Pocket Expenses
Any additional services beyond our standard services as specified above, and all
reasonable out-of-pocket expenses including attorney’s or accountant’s fees and
expenses will be considered extraordinary services for which related costs,
transaction charges, and additional fees will be billed at the Bank’s then
standard rate. Disbursements, receipts, investments or tax reporting exceeding
25 items per year may be treated as extraordinary services thereby incurring
additional charges.
Disclosure & Assumptions

•   Please note that the fees are based on a review of the transaction documents
provided and an internal due diligence review. JPMorgan reserves the right to
revise, modify, change and supplement the fees quoted herein if the assumptions
underlying the activity in the account, level of balances, market volatility or
conditions or other factors change from those used to set our fees.   •   The
Deposits in the Account shall be continuously invested in a JPMorgan Chase Bank
money market deposit account (“MMDA”) or a JPMorgan Chase Bank Cash Compensation
account. MMDA and Cash Compensation Accounts have rates of compensation that may
vary from time to time based upon market conditions.   •   The Parties
acknowledge and agree that they are permitted by U.S. law to make up to six (6)
pre-authorized withdrawals or telephonic transfers from an MMDA per calendar
month or statement cycle or similar period. If the MMDA can be accessed by
checks, drafts, bills of exchange, notes and other financial instruments
(“Items”), then no more than three (3) of these six (6) transfers may be made by
an Item. The Escrow Agent is required by U.S. law to reserve the right to
require at least seven (7) days notice prior to a withdrawal from a money market
deposit account.   •   Payment of the invoice is due upon receipt.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[to be placed on Secured Party’s Letterhead]
NOTICE OF EXCLUSIVE CONTROL
                                        20__
JPMorgan Chase Bank, N.A.
[Address]                                        
                                                            
                                                            
Attention:                                        
     Re: Depository Account and Account Control Agreement dated as of
                                         (the “Agreement”) among
                                        , as Secured Party,
                                                            , as Customer, and
JPMorgan Chase Bank, N.A., as Bank, relating to Account No.___
Ladies and Gentlemen:
     This constitutes the Notice of Exclusive Control referred to in the above
referenced Agreement.

            [Secured Party’s Name]
      By:           Name:              Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
 
AIRCRAFT LEASE AGREEMENT
Dated as of      ,
BETWEEN
as LESSEE
and
INTERNATIONAL LEASE FINANCE CORPORATION
as LESSOR
 

     
Aircraft Make and Model:
  Used  
Aircraft Manufacturer’s Serial Number:
     
Make and Model of Engines:
     
Serial Numbers of Engines:
  Per Estoppel and Acceptance Certificate

USED AIRCRAFT NO.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
ARTICLE 1
  SUMMARY OF TRANSACTION     2  
1.1
  Description of Aircraft     2  
1.2
  Scheduled Delivery Date and Location     2  
1.3
  Initial Lease Term     2  
1.4
  Lease Extension Option     2  
1.5
  Security Deposit     2  
1.6
  Transaction Fee     3  
1.7
  Rent During Initial Lease Term     3  
1.8
  Rent During Extension Lease Term     3  
1.9
  Reserves     3  
1.10
  Additional Rent for Excess Airframe and Engine Cycles     3  
1.11
  Country of Aircraft Registration     4  
1.12
  Agreed Value of Aircraft     4  
1.13
  LESSOR’s Bank Account     4  
 
           
ARTICLE 2
  DEFINITIONS     5  
2.1
  General Definitions     5  
2.2
  Specific Definitions     10  
 
           
ARTICLE 3
  PLACE AND DATE OF DELIVERY     12  
3.1
  Place of Delivery     12  
3.2
  Scheduled Delivery Date     12  
3.3
  Delivery subject to Prior Lessee Delivery     12  
3.4
  No LESSOR Liability     12  
3.5
  Total Loss of Aircraft prior to Delivery     12  
3.6
  Cancellation for Delay     12  
 
           
ARTICLE 4
  LEASE TERM AND EXTENSION OPTION     13  
4.1
  Initial Lease Term     13  
4.2
  Lease Extension Option     13  
4.3
  “Lease Term” and “Expiration Date”     13  
4.4
  Lease Term     13  
4.5
  “Expiration Date”     13  
4.6
  “Termination Date”     13  
 
           
ARTICLE 5
  SECURITY DEPOSIT, TRANSACTION FEE, RENT, RESERVES AND OTHER PAYMENTS     15  

TABLE OF CONTENTS

i



--------------------------------------------------------------------------------



 



             
5.1
  Security Deposit     15  
5.2
  Transaction Fee     16  
5.3
  LESSOR Costs     16  
5.4
  Rent     16  
5.5
  Reserves     16  
5.6
  Additional Rent for Excess Cycles     17  
5.7
  LESSOR’s Bank Account     18  
5.8
  Default Interest     18  
5.9
  Increase in Rent     18  
5.10
  No Deductions or Withholdings     18  
5.11
  Value Added Taxes     19  
5.12
  Wire Transfer Disbursement Report     19  
5.13
  Net Lease     19  
5.14
  Currency Indemnity     20  
5.15
  LESSOR Performance of LESSEE Obligation     20  
5.16
  Consideration for Rent and other Amounts     21  
 
           
ARTICLE 6
  DELIVERY CONDITION AND INSPECTION OF AIRCRAFT     22  
6.1
  LESSEE Selection of Aircraft     22  
6.2
  Condition at Delivery     22  
6.3
  LESSEE Inspection of Aircraft at Delivery     22  
6.4
  Delivery of Aircraft to LESSEE     22  
6.5
  LESSEE Acceptance of Aircraft     22  
 
           
ARTICLE 7
  PRE-DELIVERY, DELIVERY AND POST-DELIVERY DOCUMENTARY AND OTHER REQUIREMENTS  
  23  
7.1
  Pre-Delivery Requirements     23  
7.2
  Delivery Requirements     24  
7.3
  Post-Delivery Requirements     25  
 
           
ARTICLE 8
  DISCLAIMERS AND WAIVERS     27  
8.1
  “As Is, Where Is”     27  
8.2
  Waiver of Warranty of Description     27  
8.3
  LESSEE Waiver     28  
8.4
  Conclusive Proof     28  
8.5
  No Liability to Repair or Replace     28  
8.6
  No Waiver     28  
8.7
  Consideration for Disclaimers and Waivers     28  
 
           
ARTICLE 9
  MANUFACTURERS’ AND VENDORS’ WARRANTIES     30  
9.1
  Warranties     30  
9.2
  Warranties for Work Performed during Lease Term     30  
9.3
  Reassignment     30  

TABLE OF CONTENTS

ii



--------------------------------------------------------------------------------



 



             
9.4
  Warranty Claims     30  
 
           
ARTICLE 10
  OPERATION OF AIRCRAFT     31  
10.1
  Costs of Operation     31  
10.2
  Compliance with Laws     31  
10.3
  Training     31  
10.4
  No Violation of Insurance Policies     31  
10.5
  Flight and Airport Charges     31  
 
           
ARTICLE 11
  SUBLEASES     33  
11.1
  No Sublease without LESSOR Consent     33  
11.2
  LESSOR Costs     33  
11.3
  Any Approved Sublease     33  
11.4
  Assignment of Sublease     33  
11.5
  Application of Cape Town Convention     33  
11.6
  Wet Leases     34  
11.7
  Continued Responsibility of LESSEE     34  
 
           
ARTICLE 12
  MAINTENANCE OF AIRCRAFT     35  
12.1
  General Obligation     35  
12.2
  Specific Engine Requirements     35  
12.3
  Specific Obligations     36  
12.4
  Replacement of Parts     38  
12.5
  Removal of Engines     38  
12.6
  Removal of APU     39  
12.7
  Pooling of Engines, APU and Parts     39  
12.8
  Installation of Engines on other aircraft     40  
12.9
  Modifications     40  
12.10
  Performance of Work by Third Parties     41  
12.11
  Reporting Requirements     41  
12.12
  Maintenance Policies and Procedures Manuals     42  
12.13
  LESSOR Inspection Rights     42  
 
           
ARTICLE 13
  USE OF RESERVES     44  
13.1
  Airframe Reserves     44  
13.2
  Engine Performance Restoration Reserves     44  
13.3
  Engine LLP Reserves     45  
13.4
  Landing Gear Reserves     45  
13.5
  APU Reserves     45  
13.6
  Reimbursement     45  
13.7
  Reimbursement Adjustment     46  
13.8
  Costs in Excess of Reserves     47  
13.9
  Reimbursement after Termination Date     47  

TABLE OF CONTENTS

iii



--------------------------------------------------------------------------------



 



             
ARTICLE 14
  TITLE AND REGISTRATION     48  
14.1
  Title to the Aircraft     48  
14.2
  Registration of Aircraft     48  
14.3
  Cape Town Convention     48  
14.4
  No Other LESSEE filings with International Registry     49  
14.5
  Filing of this Lease     49  
14.6
  Evidence of Registration and Filings     49  
 
           
ARTICLE 15
  IDENTIFICATION PLATES     50  
15.1
  Airframe Identification Plates     50  
15.2
  Engine Identification Plates     50  
 
           
ARTICLE 16
  TAXES     51  
16.1
  General Obligation of LESSEE     51  
16.2
  Exceptions to Indemnity     51  
16.3
  After-Tax Basis     51  
16.4
  Timing of Payment     52  
16.5
  Contests     52  
16.6
  Refunds     52  
16.7
  Cooperation in Filing Tax Returns     52  
16.8
  Survival of Obligations     52  
 
           
ARTICLE 17
  INDEMNITIES     53  
17.1
  General Indemnity     53  
17.2
  Exceptions to General Indemnities     54  
17.3
  After-Tax Basis     54  
17.4
  Timing of Payment     54  
17.5
  Subrogation     55  
17.6
  Notice     55  
17.7
  Refunds     55  
17.8
  Defense of Claims     55  
17.9
  No Double Recovery     55  
17.10
  Survival of Obligation     55  
 
           
ARTICLE 18
  INSURANCE     56  
18.1
  Categories of Insurance     56  
18.2
  Write-back of any Date Recognition Exclusion     56  
18.3
  Write-backs of Exclusions in LSW555.D and AVN 48C     56  
18.4
  Third Party War Liability Insurance     56  
18.5
  Installation of Third Party Engine     56  
18.6
  LESSOR Coverage for LESSEE’s Employees     57  
18.7
  Insurance for Indemnities     57  

TABLE OF CONTENTS

iv



--------------------------------------------------------------------------------



 



             
18.8
  AVN 67C     57  
18.9
  AVN 99     57  
18.10
  Insurance required by Manufacturer     57  
18.11
  Pre-Delivery Work or Delivery of Aircraft with Spare Engine     57  
18.12
  Renewal     57  
18.13
  Assignment of Rights by LESSOR     58  
18.14
  Deductibles     58  
18.15
  Insurance for Subleases     58  
18.16
  Insurance for Wet Lease Operations     58  
18.17
  Other Insurance     58  
18.18
  Information     58  
18.19
  Currency     58  
18.20
  Grounding of Aircraft     59  
18.21
  Failure to Insure     59  
18.22
  Reinsurance     59  
18.23
  Limit on Hull in favor of LESSEE     59  
 
           
ARTICLE 19
  LOSS, DAMAGE AND REQUISITION     60  
19.1
  Definitions     60  
19.2
  Notice of Total Loss     61  
19.3
  Total Loss of Aircraft or Airframe     61  
19.4
  Surviving Engine(s)     62  
19.5
  Total Loss of Engine and not Airframe     62  
19.6
  Total Loss of APU     63  
19.7
  Other Loss or Damage     64  
19.8
  Copies of Insurance and Reinsurance Policies     64  
19.9
  Government Requisition     64  
 
           
ARTICLE 20
  REPRESENTATIONS, WARRANTIES AND COVENANTS OF LESSEE     66  
20.1
  Representations and Warranties     66  
20.2
  Covenants     68  
 
           
ARTICLE 21
  REPRESENTATIONS, WARRANTIES AND COVENANTS OF LESSOR     70  
21.1
  Representations and Warranties     70  
21.2
  Covenant of Quiet Enjoyment     70  
 
           
ARTICLE 22
  FINANCIAL AND OTHER INFORMATION     71  
 
           
ARTICLE 23
  RETURN OF AIRCRAFT     72  
23.1
  Date of Return     72  
23.2
  Last Engine Shop Visits     72  

TABLE OF CONTENTS

v



--------------------------------------------------------------------------------



 



             
23.3
  Payments from LESSEE     72  
23.4
  Technical Report     72  
23.5
  Return Location     73  
23.6
  Full Aircraft Documentation Review     73  
23.7
  Maintenance Policies and Procedures Manuals     73  
23.8
  Aircraft Inspection     73  
23.9
  Certificate of Airworthiness Matters     74  
23.10
  General Condition of Aircraft at Return     75  
23.11
  Checks Prior to Return     78  
23.12
  Part Lives     80  
23.13
  Export and Deregistration of Aircraft     84  
23.14
  Delay in Return of Aircraft Due to LESSOR Work Requests     84  
23.15
  LESSEE’s Continuing Obligations     84  
23.16
  Airport and Navigation Charges     85  
23.17
  Return Acceptance Receipt     85  
23.18
  Indemnities and Insurance     85  
23.19
  Storage     86  
 
           
ARTICLE 24
  ASSIGNMENT     87  
24.1
  No Assignment by LESSEE     87  
24.2
  Sale or Assignment by LESSOR     87  
24.3
  LESSOR’s Lender     87  
24.4
  LESSEE Cooperation     87  
24.5
  Advance Consent Under Cape Town Convention     88  
24.6
  Protections     88  
 
           
ARTICLE 25
  DEFAULT OF LESSEE     89  
25.1
  LESSEE Notice to LESSOR     89  
25.2
  Events of Default     89  
25.3
  LESSOR’s General Rights     91  
25.4
  Deregistration and Export of Aircraft     92  
25.5
  Cape Town Convention Remedies     92  
25.6
  LESSEE Liability for Damages     92  
25.7
  Waiver of Default     93  
25.8
  Present Value of Payments     93  
25.9
  Use of “Termination Date”     93  
 
           
ARTICLE 26
  NOTICES     94  
26.1
  Manner of Sending Notices     94  
26.2
  Notice Information     94  
 
           
ARTICLE 27
  GOVERNING LAW AND JURISDICTION     95  
27.1
  California Law     95  

TABLE OF CONTENTS

vi



--------------------------------------------------------------------------------



 



             
27.2
  Non-Exclusive Jurisdiction in California     95  
27.3
  Personal Jurisdiction     95  
27.4
  Service of Process     95  
27.5
  Prevailing Party in Dispute     95  
27.6
  Future Amendments or Agreements     95  
27.7
  Waiver     96  
 
           
ARTICLE 28
  MISCELLANEOUS     97  
28.1
  Transportation of Personnel     97  
28.2
  Press Releases     97  
28.3
  LESSOR Performance for LESSEE     97  
28.4
  LESSOR’s Payment Obligations     97  
28.5
  Application of Payments     97  
28.6
  Usury Laws     97  
28.7
  Third Parties     98  
28.8
  Delegation by LESSOR     98  
28.9
  Confidentiality     98  
28.10
  Rights of Parties     98  
28.11
  Further Assurances     98  
28.12
  Translations of Lease     98  
28.13
  Use of Word “including”     98  
28.14
  Headings     99  
28.15
  Invalidity of any Provision     99  
28.16
  Negotiation     99  
28.17
  Time is of the Essence     99  
28.18
  Amendments in Writing     99  
28.19
  Counterparts     99  
28.20
  Delivery of Documents by Fax or E-mail     99  
28.21
  Entire Agreement     99  

             
EXHIBIT A
  AIRCRAFT DESCRIPTION     101  
 
           
EXHIBIT B
  CONDITION AT DELIVERY     102  
 
           
EXHIBIT C
  CERTIFICATE OF INSURANCE (FOR LESSOR)     111  
 
           
EXHIBIT D
  BROKERS’ LETTER OF UNDERTAKING (FOR LESSOR)     118  
 
           
EXHIBIT E
  CERTIFICATE OF INSURANCE (FOR MANUFACTURER)     120  
 
           
EXHIBIT F
  AVIATION AUTHORITY UNDERTAKING LETTER     123  
 
           
EXHIBIT G
  ESTOPPEL AND ACCEPTANCE CERTIFICATE     124  
 
           
EXHIBIT H
  OPINION OF COUNSEL     133  
 
           
EXHIBIT I
  FORM OF POWER OF ATTORNEY     137  
 
           
EXHIBIT J
  FORM OF CAPE TOWN POWER OF ATTORNEY     139  
 
           

TABLE OF CONTENTS

viii



--------------------------------------------------------------------------------



 



             
EXHIBIT K
  ASSIGNMENT OF RIGHTS (AIRFRAME)     157  
 
           
EXHIBIT L
  ASSIGNMENT OF RIGHTS (ENGINES)     158  
 
           
EXHIBIT M
  RETURN ACCEPTANCE RECEIPT     159  
 
           
EXHIBIT N
  MONTHLY REPORT     168  
 
           
EXHIBIT O
  AIRCRAFT DOCUMENTATION     173  

TABLE OF CONTENTS

viii



--------------------------------------------------------------------------------



 



AIRCRAFT LEASE AGREEMENT
     THIS AIRCRAFT LEASE AGREEMENT (together with all Exhibits hereto, the
“Lease”) is made and entered into as of      ,
     BETWEEN:
     , a company whose principal place of business is at , (“LESSEE”); and
     INTERNATIONAL LEASE FINANCE CORPORATION, a California corporation whose
principal place of business is at 10250 Constellation Boulevard, 34th Floor, Los
Angeles, California 90067, United States of America (“LESSOR”).
     The subject matter of this Lease is one used aircraft. In consideration of
and subject to the mutual covenants, terms and conditions contained in this
Lease, LESSOR hereby agrees to lease to LESSEE and LESSEE hereby agrees to lease
from LESSOR the aircraft and the parties further agree as follows:
RECITALS

1



--------------------------------------------------------------------------------



 



     ARTICLE 1 SUMMARY OF TRANSACTION
     The following is a summary of the lease transaction between LESSEE and
LESSOR. It is set forth for the convenience of the parties only and will not be
deemed in any way to amend, detract from or simplify the other provisions of
this Lease.
1.1 Description of Aircraft
          1 used aircraft
1.2 Scheduled Delivery Date and Location
          On or about at
1.3 Initial Lease Term
1.4 Lease Extension Option
          Lease extension options of each
1.5 Security Deposit
          US$, payable as follows (in U.S. Dollars):

      Payment Date   Amount      

      Payment Date   Amount      

ARTICLE 1
SUMMARY OF TRANSACTION

2



--------------------------------------------------------------------------------



 



1.6 Transaction Fee
           US$, payable within two business days after execution of this Lease
1.7 Rent During Initial Lease Term
           US$per payable in advance
1.8 Rent During Extension Lease Term
           US$per payable in advance
1.9 Reserves

                        Type of Reserves   Amount of Reserves
Airframe Reserves:
  US$  per calendar month
Engine Performance Restoration Reserves:
  US$  per engine flight hour for each engine
Engine LLP Reserves:
  US$  per engine cycle for each engine
Landing Gear Reserves:
  US$  per calendar month
APU Reserves:
  US$  per APU hour

1.10 Additional Rent for Excess Airframe and Engine Cycles
ARTICLE 1
SUMMARY OF TRANSACTION

3



--------------------------------------------------------------------------------



 



US$ for each cycle the airframe and US$ for each cycle an engine operated during
a calendar year in excess of the maximum number of cycles which would result
from an hour/cycle ratio of
1.11 Country of Aircraft Registration
1.12 Agreed Value of Aircraft
          US$
1.13 LESSOR’s Bank Account
International Lease Finance Corporation
Account No. 910-274-9067
JPMorgan Chase Bank
270 Park Avenue
New York, New York 10017
ABA# 021000021
ARTICLE 1
SUMMARY OF TRANSACTION

4



--------------------------------------------------------------------------------



 



     ARTICLE 2 DEFINITIONS
     Except where the context otherwise requires, the following words have the
following meanings for all purposes of this Lease. The definitions are equally
applicable to the singular and plural forms of the words. Any agreement defined
below or in this Lease includes each amendment, modification, supplement and
waiver thereto in effect from time to time.
2.1 General Definitions.
          “Aircraft” means the Airframe, Engines, APU, Parts and Aircraft
Documentation, collectively. As the context requires, “Aircraft” may also mean
the Airframe, any Engine, the APU, any Part, the Aircraft Documentation or any
part thereof individually. For example, in the context of return to LESSOR the
term “Aircraft” means the Airframe, Engines, APU, Parts and Aircraft
Documentation collectively, yet in the context of LESSEE not creating any
Security Interests other than Permitted Liens on the Aircraft, the term
“Aircraft” means any of the Airframe, any Engine, the APU, any Part or the
Aircraft Documentation individually.
          “Aircraft Documentation” means all (a) log books, Aircraft records,
manuals and other documents provided to LESSEE in connection with the Aircraft,
(b) documents listed in the Estoppel and Acceptance Certificate and Exhibit O
and (c) any other documents required to be maintained during the Lease Term and
until the Termination Date by the Aviation Authority, LESSEE’s Maintenance
Program or this Lease.
          “Airframe” means the airframe listed in the Estoppel and Acceptance
Certificate executed at Delivery together with all Parts relating thereto
(except Engines or engines and the APU).
          “Airworthiness Directives” or “ADs” means all airworthiness directives
(or equivalent) applicable to the Aircraft issued by any one or more of the
Aviation Authority, DGAC, FAA and EASA.
          “APU” means (a) the auxiliary power unit of the Aircraft listed in the
Estoppel and Acceptance Certificate executed at Delivery, (b) any replacement
auxiliary power unit acquired by LESSOR and leased to LESSEE pursuant to
Article 19.6 following a Total Loss of the APU and (c) all Parts installed in or
on such APU at Delivery (or substituted, renewed or replacement Parts in
accordance with this Lease) so long as title thereto is or remains vested in
LESSOR in accordance with the terms of Article 12.4.
          “Aviation Authority” means the or any Government Entity which under
the Laws of from time to time has control over civil aviation or the
registration, airworthiness or operation
ARTICLE 2
DEFINITIONS

5



--------------------------------------------------------------------------------



 



of aircraft in . If the Aircraft is registered in a country other than ,
“Aviation Authority” means the agency which regulates civil aviation in such
other country.
          “Aviation Documents” means any or all of the following which at any
time may be obtainable from the Aviation Authority: (a) if required, a temporary
certificate of airworthiness from the Aviation Authority allowing the Aircraft
to be flown after Delivery to the State of Registration, (b) an application for
registration of the Aircraft with the appropriate authority in the State of
Registration, (c) the certificate of registration for the Aircraft issued by the
State of Registration, (d) a full certificate of airworthiness for the Aircraft
specifying transport category (passenger), (e) an air transport license, (f) an
air operator’s certificate, (g) such recordation of LESSOR’s title to the
Aircraft and interest in this Lease as may be available in the State of
Registration and (h) all such other authorizations, approvals, consents and
certificates in the State of Registration as may be required to enable LESSEE
lawfully to operate the Aircraft.
          “Basic Engine” means, with respect to an Engine, the Engine
manufacturer’s engine modules, components and systems as specified in the Engine
manufacturer’s delivered bill of material for that engine model. The “Basic
Engine” does not include the nacelle, installed components related to the
Aircraft systems, thrust reversers, quick engine components (QEC), primary
exhaust nozzle or any other Parts which are not considered by the Engine
manufacturer to be part of a “basic engine”.
          “Business Day” means a day other than a Saturday or Sunday on which
the banks in the city where LESSOR’s Bank is located are open for the
transaction of business of the type required by this Lease.
          “Cape Town Convention” means both the Convention and the Protocol.
          “Consolidated Text” means the Consolidated Text of the Convention on
International Interests in Mobile Equipment and the Protocol to the Convention
on International Interests in Mobile Equipment on Matters specific to Aircraft
Equipment.
          “Convention” means the Convention on International Interests in Mobile
Equipment which was adopted on November 16, 2001 at a diplomatic conference held
in Cape Town, South Africa as it may be amended from time to time.
          “Creditor” means any lessor, owner, bank, lender, mortgagee or other
Person which is the owner of or has any interest in an aircraft engine or
aircraft operated by LESSEE.
          “Creditor Agreement” means the applicable agreement between a Creditor
and LESSEE or between Creditors pursuant to which such Creditor owns, leases or
has an interest in either an aircraft operated by LESSEE on which an Engine may
be installed or in an aircraft engine which may be installed on the Airframe.
ARTICLE 2
DEFINITIONS

6



--------------------------------------------------------------------------------



 



          “Default” means any event which, upon the giving of notice, the lapse
of time and/or a relevant determination, would constitute an Event of Default.
          “Delivery” means the delivery of the Aircraft from Prior Lessee to
LESSOR and the simultaneous delivery of the Aircraft from LESSOR to LESSEE
pursuant to Articles 3 and 6.
          “Delivery Check” means the accomplishment of all tasks which are
necessary pursuant to the MPD (including all non-routine work generated as a
result of performance of such MPD tasks) to clear the Aircraft for months, hours
and cycles of operation from the Delivery Date. If pursuant to the MPD, the
performance interval for a task is shorter than every months, hours or cycles,
then such task will also be performed. For avoidance of doubt, if the inspection
interval pursuant to the MPD for a particular task only refers to one or two of
the three measurements above (i.e., months, hours or cycles), then only those
particular measurements referred to in the MPD will be utilized in determining
whether the task must be performed.
          “Delivery Date” means the date on which Delivery takes place.
          “DGAC” means the French Direction Générale de l’Aviation Civile or any
successor thereto.
          “Dollars”, “$” and “US$” mean the lawful currency of the U.S.
          “EASA” means the European Aviation Safety Agency or any successor
thereto. Where it is stated in this Lease that a repair station or a repair,
overhaul or maintenance facility will be an “EASA-approved” station or facility,
such station or facility must be approved by EASA to perform maintenance and
repair work on the Aircraft, an Engine or Part submitted to it for maintenance
or repair, as applicable.
          “Engine” means (a) each of the engines listed on the Estoppel and
Acceptance Certificate; (b) any replacement engine acquired by LESSOR and leased
to LESSEE pursuant to Article 19.5 following a Total Loss of an Engine; and
(c) all Parts installed in or on any of such engines at Delivery (or
substituted, renewed or replacement Parts in accordance with this Lease) so long
as title thereto is or remains vested in LESSOR in accordance with the terms of
Article 12.4.
          “Eurocontrol” means the European Organization for the Safety of Air
Navigation established by the Convention related to the Co-operation for the
Safety of Air Navigation (Eurocontrol) signed on December 13, 1960, as amended.
          “Event of Default” means any of the events referred to in
Article 25.2.
          “FAA” means the Federal Aviation Administration of the U.S. Department
of Transportation or any successor thereto under the Laws of the U.S. Where it
is stated in this
ARTICLE 2
DEFINITIONS

7



--------------------------------------------------------------------------------



 



Lease that a repair station or a repair, overhaul or maintenance facility will
be an “FAA-approved” station or facility, such station or facility must be
approved by the FAA to perform maintenance and repair work on the Aircraft, an
Engine or Part, as applicable.
          “FARs” means the U.S. Federal Aviation Regulations embodied in
Title 14 of the U.S. Code of Federal Regulations, as amended from time to time,
or any successor regulations thereto.
          “Geneva Convention” means the Convention on the International
Recognition of Rights in Aircraft signed in Geneva, Switzerland on June 19,
1948.
          “Government Entity” means any (a) national, state or local government,
(b) board, commission, department, division, instrumentality, court, agency or
political subdivision thereof or (c) association, organization or institution of
which any of the entities listed in (a) or (b) is a member or to whose
jurisdiction any such entity is subject.
          “HMV Task” means any task required under the Maintenance Program or
the MPD which has a performance interval of greater than any of the following:
months, hours or cycles of operation.
          “International Registry” means the international registration
facilities established for the purposes of the Cape Town Convention.
          “Landing Gear” means the installed main and nose landing gear,
components and their associated actuators, side braces and parts.
          “Law” means any (a) statute, decree, constitution, regulation, order
or directive of any Government Entity, (b) treaty, pact, compact or other
agreement to which any Government Entity is a signatory or party, (c) judicial
or administrative interpretation or application of any of the foregoing or
(d) any binding judicial precedent having the force of law.
          “LESSOR’s Lien” means any Security Interest created by LESSOR.
          “Maintenance Program” means LESSEE’s maintenance program as approved
by the Aviation Authority or such other maintenance program as LESSOR may, in
its discretion, accept in writing.
          “Manufacturer” means .
          “Modification” means any modification, alteration or addition to or
removal from the Aircraft, regardless of cost.
          “Module Performance Restoration” means .
ARTICLE 2
DEFINITIONS

8



--------------------------------------------------------------------------------



 



          “MPD” means the then-current Maintenance Planning Document published
by Manufacturer and applicable to the Aircraft. With respect to the
hour/cycle/calendar time limitation of Parts and inspections, references to the
MPD mean the most restrictive limitation set forth therein.
          “Overhaul” means the full reconditioning of the Aircraft, an Engine,
the APU, Landing Gear, module or Part, as the case may be, in which such
equipment has been fully disassembled, cleaned, thoroughly inspected and
returned to the highest standard specified by the applicable manufacturer’s
manual.
          “Part” means any part, component, appliance, system module, engine
module, accessory, material, instrument, communications equipment, furnishing,
LESSEE-furnished or LESSOR-purchased equipment or other item of equipment (other
than complete Engines or engines or the APU) for the time being installed in or
attached to the Airframe, any Engine or the APU or which, having been removed
from the Airframe, any Engine or the APU, remains the property of LESSOR.
          “Permitted Lien” means (a) LESSOR’s Liens; (b) Security Interests
arising in the ordinary course of LESSEE’s business for Taxes either not yet
assessed or, if assessed, not yet due or being contested in good faith in
accordance with Article 16.5 or (c) materialmen’s, mechanics’, workmen’s,
repairmen’s, employees’ liens or similar Security Interests arising by operation
of Law after the Delivery Date in the ordinary course of LESSEE’s business for
amounts which are either not yet due or are being contested in good faith by
appropriate proceedings (and for which adequate reserves have been made or, when
required in order to pursue such proceedings, an adequate bond has been
provided) so long as such proceedings do not involve any danger of sale,
forfeiture or loss of the Aircraft.
          “Person” means any individual, firm, partnership, joint venture,
trust, corporation, company, Government Entity, committee, department, authority
or any body, incorporated or unincorporated, whether having distinct legal
personality or not.
          “Prime Rate” means the rate of interest from time to time announced by
JPMorgan Chase Bank in New York as its prime commercial lending rate.
          “Prior Lessee” means .
          “Prior Lessee Lease Agreement” means the aircraft lease agreement
between Prior Lessee and LESSOR pursuant to which Prior Lessee leased the
Aircraft from LESSOR.
          “Prohibited Country” means any country to which the export and/or use
of a aircraft with engines attached thereto is not permitted under (a) any
United Nations sanctions, (b) the Council Regulation (EC) No. 149/2003 which
updates and amends Council Regulation
ARTICLE 2
DEFINITIONS

9



--------------------------------------------------------------------------------



 



(EC) 1334/2000, (c) the United States Export Administration Act 1979 (as
amended) or any successor legislation and/or the Export Administration
Regulations promulgated thereunder, (d) where applicable, the various
regulations administered from time to time by the Office of Foreign Assets
Control of the U.S. Treasury Department, (e) any similar or corresponding
legislation then in effect in the U.S., the United Kingdom, France, Spain or
Germany or (f) any subsequent United Nations Sanctions Orders the effect of
which prohibits or restricts the export and/or use of aircraft with engines
attached thereto to such country.
          “Protocol” means the Protocol to the Convention on International
Interests in Mobile Equipment on Matters specific to Aircraft Equipment which
was adopted on November 16, 2001 at a diplomatic conference held in Cape Town,
South Africa, as it may be amended from time to time.
          “Qualified Performance Restoration” means a Module Performance
Restoration performed on the modules of an Engine.
          “Return Check” means the accomplishment of all tasks which are
necessary pursuant to the MPD (including all non-routine work generated as a
result of performance of such MPD tasks) to clear the Aircraft for months, hours
and cycles of operation from the Termination Date. If pursuant to the MPD, the
performance interval for a task is shorter than every months, hours or cycles of
operation, then such task will also be performed. For avoidance of doubt, if the
inspection interval pursuant to the MPD for a particular task only refers to one
or two of the three measurements above (i.e., months, hours or cycles), then
only those particular measurements referred to in the MPD will be utilized in
determining whether the task must be performed.
          “Security Interest” means any encumbrance or security interest,
however and wherever created or arising including (without prejudice to the
generality of the foregoing) any right of ownership, security, mortgage, pledge,
charge, encumbrance, lease, lien, statutory or other right in rem,
hypothecation, title retention, attachment, levy, claim or right of possession
or detention.
          “State of Registration” means or such other country or state of
registration of the Aircraft as LESSOR may, in its absolute discretion, approve
in writing.
          “Technical Evaluation Report” means a written report in form and
substance requested by LESSOR regarding the Engines, APU and Parts and the
technical status and condition of the Aircraft.
          “U.S.” or “U.S.A.” means the United States of America.
2.2 Specific Definitions. The following terms are defined in the Articles
referenced below:
ARTICLE 2
DEFINITIONS

10



--------------------------------------------------------------------------------



 



                         Terms   Article
Agreed Value
   19.1
Airframe Reserves
   5.5.1
APU Reserves
   5.5.1
Default Interest
   5.8
Delivery Location
   3.1
Engine LLP Reserves
   5.5.1
Engine Performance Restoration Reserves
   5.5.1
Expenses
   17.1
Expiration Date
   4.3, 4.5
Extension Lease Term
   4.2
Future Agreements
   27.6
Indemnitees
   17.1
Initial Lease Term
   4.1
Landing Gear Reserves
   5.5.1
Lease Term
   4.3, 4.4
LESSEE AD Compliance Period
   23.10.14
LESSOR’s Assignee
   24.2.1
LESSOR’s Bank
   5.7
LESSOR’s Lender
   24.3
Net Total Loss Proceeds
   19.1
OEM Parts
   12.2.2
Operative Documents
   20.1.3
PMA Parts
   12.2.2
Rent
   5.4.1
Reserves
   5.5.1
Scheduled Delivery Date
   3.2
Security Deposit
   5.1.1
Taxes
   16.1
Termination Date
   4.6
Total Loss
   19.1
Total Loss Date
   19.1
Total Loss Proceeds
   19.1
Transaction Fee
   5.2
Waste Expense
   13.3

ARTICLE 2
DEFINITIONS

11



--------------------------------------------------------------------------------



 



     ARTICLE 3 PLACE AND DATE OF DELIVERY
3.1 Place of Delivery. LESSOR will deliver the Aircraft to LESSEE at in or such
other place as may be agreed in writing between the parties (the “Delivery
Location”).
3.2 Scheduled Delivery Date. As of the date of this Lease, delivery of the
Aircraft from Prior Lessee to LESSOR and LESSOR to LESSEE is scheduled to occur
on or about . LESSOR will notify LESSEE from time to time and in a timely manner
of the exact date on which LESSOR expects Delivery to take place (the “Scheduled
Delivery Date”).
3.3 Delivery subject to Prior Lessee Delivery. LESSOR and LESSEE expressly
acknowledge that Delivery of the Aircraft to LESSEE is subject to and
conditioned upon redelivery of the Aircraft by Prior Lessee to LESSOR in
accordance with the terms of the Prior Lessee Lease Agreement.
3.4 No LESSOR Liability. LESSOR will not be liable for any loss or expense, or
any loss of profit, arising from any delay or failure in Delivery to LESSEE
unless such delay or failure arises as a direct consequence of the willful
misconduct of LESSOR, and in no event will LESSOR be liable for any delay or
failure which is caused by any breach or delay on the part of Prior Lessee.
3.5 Total Loss of Aircraft prior to Delivery. If a Total Loss of the Aircraft
occurs prior to Delivery, neither party will have any further liability to the
other except that LESSOR will return to LESSEE the Security Deposit in
accordance with Article 5.1.3 and any prepaid Rent.
3.6 Cancellation for Delay. Promptly after LESSOR becomes aware that a delay
will cause Delivery to be delayed beyond , LESSOR will notify LESSEE. By written
notice given to the other party within 10 Business Days after LESSEE’s receipt
of such LESSOR notice, either party may terminate this Lease and this Lease will
terminate on the date of receipt of such notice. In the event of such
termination, neither party will have any further liability to the other party
except that LESSOR will return to LESSEE the Security Deposit in accordance with
Article 5.1.3 and any prepaid Rent. If neither party gives notice of termination
within such 10 Business Days, both parties lose all right to terminate under
this Article 3.6 unless otherwise agreed in writing by the parties.
ARTICLE 3
PLACE AND DATE OF DELIVERY

12



--------------------------------------------------------------------------------



 



     ARTICLE 4 LEASE TERM AND EXTENSION OPTION
4.1 Initial Lease Term. The term of leasing of the Aircraft will commence on the
Delivery Date and continue for an initial lease term of (the “Initial Lease
Term”).
4.2 Lease Extension Option. So long as no Default or Event of Default has
occurred and is continuing hereunder on the date of exercise of the option or at
any time from such date to the commencement date of the lease term with respect
to such option, LESSEE will have options to extend the term of the Lease for a
period of each from the then-existing Expiration Date (the “Extension Lease
Term”). In order to exercise an option, LESSEE must give written notice to
LESSOR not less than 10 months prior to the then-existing Expiration Date of
this Lease. Any notice given by LESSEE in accordance herewith will be
irrevocable.
4.3 “Lease Term” and “Expiration Date”. “Lease Term” means the term of leasing
commencing on the Delivery Date and terminating on the Expiration Date.
“Expiration Date” means the date on which LESSEE is required to redeliver the
Aircraft to LESSOR in the condition required by this Lease on the last day of
the Initial Lease Term or Extension Lease Term, if and as applicable.4.4 Lease
Term. The term of leasing of the Aircraft will commence on the Delivery Date and
continue for a term of (“Lease Term”).
4.5 “Expiration Date”. “Expiration Date” means the date on which LESSEE is
required to redeliver the Aircraft to LESSOR in the condition required by this
Lease on the last day of the Lease Term.
4.6 “Termination Date”. If LESSEE returns the Aircraft to LESSOR on the
Expiration Date in the condition required by Article 23, then “Termination Date”
has the same meaning as “Expiration Date”. If LESSEE does not do so, then
“Termination Date” means the date on which the first of the following events
occurs:
4.6.1 there is a Total Loss of the Aircraft prior to Delivery pursuant to
Article 3.5;
4.6.2 cancellation of this Lease occurs pursuant to Article 3.6;
4.6.3 there is a Total Loss of the Aircraft and payment is made to LESSOR in
accordance with Article 19.3;
4.6.4 prior to the Expiration Date, LESSOR repossesses the Aircraft or otherwise
terminates this Lease and recovers possession and control of the Aircraft
following an Event of Default;
ARTICLE 4
LEASE TERM AND EXTENSION OPTION

13



--------------------------------------------------------------------------------



 



4.6.5 an Event of Default occurs hereunder by LESSEE returning the Aircraft in
the condition required by this Lease after the Expiration Date; or
4.6.6 after the Expiration Date, LESSOR repossesses the Aircraft or otherwise
terminates this Lease and recovers possession and control of the Aircraft
following an Event of Default.
ARTICLE 4
LEASE TERM AND EXTENSION OPTION

14



--------------------------------------------------------------------------------



 



ARTICLE 5 SECURITY DEPOSIT, TRANSACTION FEE, RENT, RESERVES AND OTHER PAYMENTS
5.1 Security Deposit.
5.1.1 LESSEE will pay LESSOR a security deposit of US$ for its lease of the
Aircraft (the “Security Deposit”). The Security Deposit is payable as follows
(in US$):

      Payment Date   Amount      

5.1.2 The Security Deposit may be commingled with LESSOR’s general funds and any
interest earned on such Security Deposit will be for LESSOR’s account. If the
Security Deposit is reduced below the required amount by application to meet
LESSEE’s unperformed obligations under this Lease, LESSEE will replenish the
Security Deposit within 10 days after LESSOR’s demand therefor. The Security
Deposit will serve as security for the performance by LESSEE of its obligations
under this Lease and any other agreements between LESSEE and LESSOR or any
direct or indirect subsidiary of International Lease Finance Corporation
relating to aircraft, engines, aircraft equipment or the extension of credit and
may be applied by LESSOR upon the occurrence of a Default or Event of Default
hereunder or of a default by LESSEE under any such other agreements.
5.1.3 Upon termination of this Lease in accordance with Article 4.6 other than
if an Event of Default has occurred and is continuing, LESSOR will return to
LESSEE the amount of the Security Deposit then held by LESSOR (so long as no
default by LESSEE exists under any other agreement between LESSEE and LESSOR
relating to aircraft, engines or aircraft equipment or the extension of credit),
without interest, less an amount determined by LESSOR to be a reasonable
estimate of the costs, if any, which LESSOR will incur to remedy any unperformed
obligations of LESSEE
ARTICLE 5
SECURITY DEPOSIT, TRANSACTION FEE,
RENT, RESERVES AND OTHER PAYMENTS

15



--------------------------------------------------------------------------------



 



under this Lease, including the correction of any discrepancies from the
required condition of the Aircraft on return of the Aircraft.
5.2 Transaction Fee. Within two Business Days after execution of this Lease,
LESSEE will pay LESSOR a nonrefundable transaction fee of US$ (the “Transaction
Fee”).
5.3 LESSOR Costs. LESSEE will reimburse LESSOR for LESSOR’s out-of-pocket costs
in connection with any legal opinion obtained by LESSOR with respect to this
Lease and registration and repossession of the Aircraft in the State of
Registration.
5.4 Rent.
5.4.1 LESSEE will pay LESSOR the following amounts in advance as rent for the
Aircraft (“Rent”):

      Period of Lease Term   Amount of Rent
Initial Lease Term
  US$
Extension Lease Term
  US$

5.4.2 The first payment of Rent during the Lease Term will be paid no later than
Business Days prior to the Scheduled Delivery Date. Each subsequent payment of
Rent will be due thereafter no later than the same day of the month as the
Delivery Date of the Aircraft except that, if such day is not a Business Day,
the Rent will be due on the immediately preceding Business Day. If Delivery
occurred on the 29th, 30th or 31st of the month and in any given month during
the Lease Term in which a Rent payment is due there is no such corresponding
date, Rent will be payable on the last Business Day of such month.
5.5 Reserves.
5.5.1 LESSEE will pay to LESSOR supplemental Rent, based on LESSEE’s use of the
Aircraft during the Lease Term, in the form of the following reserves in the
following amounts (individually, “Airframe Reserves”, “Engine Performance
Restoration Reserves”, “Engine LLP Reserves”, “Landing Gear Reserves” and “APU
Reserves”, and collectively “Reserves”):

      Type of Reserves   Amount of Reserves
Airframe Reserves:
  US$  per calendar month
 
   
Engine Performance Restoration Reserves:
  US$  per Engine flight hour for each Engine (payable when the Engine is
utilized on the Aircraft or another aircraft)

ARTICLE 5
SECURITY DEPOSIT, TRANSACTION FEE,
RENT, RESERVES AND OTHER PAYMENTS

16



--------------------------------------------------------------------------------



 



      Type of Reserves   Amount of Reserves
Engine LLP Reserves:
  US$  per Engine cycle for each Engine (payable when the Engine is utilized on
the Aircraft or another aircraft)
 
   
Landing Gear Reserves:
  US$  per calendar month
 
   
APU Reserves:
  US$  per APU hour (payable when the APU is utilized on the Aircraft or another
aircraft)

5.5.2 All Reserves will be paid on or before the 10th day of the calendar month
next following the month in which the Delivery Date occurs and on or before the
10th day of each succeeding calendar month for flying performed during the
calendar month prior to payment and for the calendar-based Reserves pertaining
to such prior calendar month. All Reserves pertaining to the month in which the
Termination Date occurs will be paid on the Termination Date, unless otherwise
agreed by the parties.
5.5.3 No interest will accrue or be paid at any time to LESSEE on such Reserves
and, subject to LESSOR’s obligations under Article 13, LESSOR may commingle the
Reserves with LESSOR’s general funds.
5.6 Additional Rent for Excess Cycles. If in any calendar year (or portion
thereof) of the Lease Term the Airframe or any Engine operated more cycles than
the maximum number of cycles which would result from an hour/cycle ratio of ,
LESSEE will pay LESSOR as additional Rent US$ for each Airframe cycle and US$
for each Engine cycle the Airframe and any Engine actually operated during such
calendar year (or portion thereof) in excess of the number of cycles which
result from an hour/cycle ratio of . A calculation will be made as of
December 31 of each year and as of the Termination Date and such additional Rent
will be due and payable by LESSEE on the date on which the next Reserves payment
is due following such hour/cycle calculation period.
Example: If the Airframe operated hours in a calendar year, it would have cycles
resulting from an hour/cycle ratio of . If in fact the Airframe operated cycles
in such calendar year, the Airframe operated excess cycles in such calendar year
and LESSEE will pay LESSOR US$ ( excess cycles x US$ = US$).
Similarly, if an Engine operated cycles in such calendar year, such Engine
operated excess cycles in such calendar year and LESSEE will pay LESSOR US$ (
excess cycles x US$ = US$).
ARTICLE 5
SECURITY DEPOSIT, TRANSACTION FEE,
RENT, RESERVES AND OTHER PAYMENTS

17



--------------------------------------------------------------------------------



 



5.7 LESSOR’s Bank Account. The Security Deposit, Transaction Fee, Rent, Reserves
and any other payment due under this Lease will be paid by wire transfer of
immediately available U.S. Dollar funds to LESSOR’s bank account at:
International Lease Finance Corporation
Account No. 910-274-9067
JPMorgan Chase Bank
270 Park Avenue
New York, New York 10017
ABA# 021000021
or to such other bank account as LESSOR may from time to time designate by
written notice (“LESSOR’s Bank”). When it is stated in this Lease that an
installment of the Security Deposit, the Rent, Reserves or any other payment is
due or must be paid or made by LESSEE by a specific date, then such payment
actually must be received by LESSOR’s Bank on or before such specific date, even
if, in order for such payment to be received by LESSOR’s Bank by such specific
date, LESSEE must initiate the wire transfer prior to such specific date.
5.8 Default Interest. If LESSOR’s Bank does not receive the Rent or any other
amount on or before the specific date when due, LESSOR will suffer loss and
damage the exact nature and amount of which are difficult or impossible to
ascertain. LESSEE will pay LESSOR as supplemental Rent (by way of agreed
compensation and not as a penalty) interest on any due and unpaid amounts
payable by LESSEE under this Lease. Interest will be calculated at a per annum
rate (based on a 360-day year) which is equal to 5% plus the Prime Rate in
effect on the date on which the amount was originally due for the period from
the date the amount originally was due through the date the amount actually is
received at LESSOR’s Bank or, in the case of LESSOR’s performance of LESSEE’s
obligations hereunder, from the date of payment by LESSOR through the date of
LESSEE’s repayment to LESSOR (“Default Interest”). Default Interest will accrue
on a day-to-day basis and be compounded monthly.
5.9 Increase in Rent. If, at any time during the Lease Term, either (a) LESSEE
fails to make any three consecutive payments of Rent, Reserves or Security
Deposit installments (or any combination thereof) as and when required by the
Lease or (b) any single Rent, Reserves or Security Deposit installment payment
remains due and unpaid for more than 90 days, then the Rent payable by LESSEE in
accordance with Article 5.4.1 will automatically increase by 3% for the
remainder of the Lease Term, commencing with the Rent payable immediately after
the first to occur of (a) or (b) above. Nothing in this Article 5.9 will limit
LESSOR’s right to receive Default Interest on such late payments or LESSOR’s
rights and remedies pursuant to Article 25 on account of such Events of Default.
5.10 No Deductions or Withholdings. All payments by LESSEE under this Lease,
including the Security Deposit, Transaction Fee, Rent, Reserves, Default
Interest, fees,
ARTICLE 5
SECURITY DEPOSIT, TRANSACTION FEE,
RENT, RESERVES AND OTHER PAYMENTS

18



--------------------------------------------------------------------------------



 



indemnities or any other item, will be made in full without any deduction or
withholding whether in respect of set-off, counterclaim, duties, or Taxes (as
defined in Article 16) imposed in the State of Registration or any jurisdiction
from which such payments are made unless LESSEE is prohibited by Law from doing
so, in which event LESSEE will gross up the payment amount such that the net
payment received by LESSOR after any deduction or withholding equals the amounts
called for under this Lease. LESSEE will also do all of the following:
5.10.1 Ensure that the deduction or withholding does not exceed the minimum
amount legally required;
5.10.2 Pay to the relevant Government Entities within the period for payment
permitted by applicable Law the full amount of the deduction or withholding
(including the full amount of any deduction or withholding from any additional
amount paid pursuant hereto); and
5.10.3 Furnish to LESSOR within 30 days after each payment an official receipt
of the relevant Government Entities involved for all amounts so deducted or
withheld.
5.11 Value Added Taxes. The Rent and other amounts payable by LESSEE under this
Lease are exclusive of any value added tax, turnover tax or similar tax or duty.
5.12 Wire Transfer Disbursement Report. At the time of each Rent or other
payment, LESSEE will advise LESSOR in writing of the payment being made by
LESSEE and the allocation of such payment to the Security Deposit, Rent,
Reserves, Default Interest and other charges. Notwithstanding the allocation set
forth in LESSEE’s report, in the event LESSEE is in default under this Lease,
LESSOR will have complete discretion to allocate LESSEE’s payments as LESSOR
determines.
5.13 Net Lease.
5.13.1 This Lease is a net lease and LESSEE’s obligation to pay Rent and make
other payments in accordance with this Lease will be absolute and unconditional
under any and all circumstances and regardless of other events, including the
following:
(a) any right of set-off, counterclaim, recoupment, defense or other right
(including any right of reimbursement) which LESSEE may have against LESSOR,
Prior Lessee, Manufacturer, the Engine manufacturer or any other person for any
reason, including any claim LESSEE may have for the foregoing;
(b) unavailability or interruption in use of the Aircraft for any reason,
including a requisition thereof or any prohibition or interference with or other
restriction against LESSEE’s use, operation or possession of the Aircraft
(whether by Law or
ARTICLE 5
SECURITY DEPOSIT, TRANSACTION FEE,
RENT, RESERVES AND OTHER PAYMENTS

19



--------------------------------------------------------------------------------



 



otherwise), any defect in title, airworthiness, merchantability, fitness for any
purpose, condition, design, specification or operation of any kind or nature of
the Aircraft, the ineligibility of the Aircraft for any particular use or trade
or for registration under the Laws of any jurisdiction or Total Loss of the
Aircraft;
(c) insolvency, bankruptcy, reorganization, arrangement, readjustment of debt,
dissolution, liquidation, receivership, administration or similar proceedings by
or against LESSOR, LESSEE, Prior Lessee, Manufacturer, the Engine manufacturer
or any other Person;
(d) invalidity or unenforceability or lack of due authorization of or other
defect in this Lease;
(e) failure or delay on the part of any party to perform its obligations under
this Lease; or
(f) any other circumstance which but for this provision would or might have the
effect of terminating or in any other way affecting any obligation of LESSEE
hereunder.
5.13.2 Nothing in Article 5.13 will be construed to limit LESSEE’s rights and
remedies in the event of LESSOR’s breach of its covenant of quiet enjoyment set
forth in Article 21.2 or to limit LESSEE’s rights and remedies to pursue in a
court of law any claim it may have against LESSOR or any other Person.
5.14 Currency Indemnity. If under any applicable Law, whether as a result of a
judgment against LESSEE or the liquidation of LESSEE or for any other reason,
any payment hereunder is required to be made or recovered in a currency other
than Dollars then, to the extent that the payment (when converted into Dollars
at the “rate of exchange” on the date of payment or, in the case of a
liquidation, the latest date for the determination of liabilities permitted by
the applicable Law) falls short of the amount payable under this Lease, LESSEE
will as a separate and independent obligation, fully indemnify LESSOR against
the amount of the shortfall. If the amount received by LESSOR upon converting
the payment into Dollars exceeds the amount payable under this Lease, LESSOR
will remit such excess to LESSEE. For the purposes of this paragraph “rate of
exchange” means the rate at which LESSOR is able on the relevant date to
purchase Dollars in New York or London (at LESSOR’s option) with such other
currency.
5.15 LESSOR Performance of LESSEE Obligation. If LESSEE fails to make any
payment under this Lease to a third party in connection with the Aircraft or
fails to perform any other obligation required under this Lease, LESSOR may (but
is not required to) at its election and without waiver of its rights perform
such obligation and/or pay such amount. Within five Business Days after written
notice to LESSEE of the amount paid by LESSOR on behalf of LESSEE, LESSEE will
repay such amount to LESSOR together with Default Interest. Such
ARTICLE 5
SECURITY DEPOSIT, TRANSACTION FEE,
RENT, RESERVES AND OTHER PAYMENTS

20



--------------------------------------------------------------------------------



 



payment to LESSOR will constitute additional Rent payable by LESSEE to LESSOR
hereunder. Any payment, performance or compliance by LESSOR of a LESSEE
obligation hereunder will not affect the occurrence or continuance of a Default
or Event of Default, as the case may be.
5.16 Consideration for Rent and other Amounts. The amount of the Rent and other
payments contained in this Lease are in consideration of LESSEE’s waiver of
warranties and acceptance of the disclaimers and LESSEE’s provision of
indemnities set forth in Articles 8 and 17, respectively, and the other
provisions of this Lease.
ARTICLE 5
SECURITY DEPOSIT, TRANSACTION FEE,
RENT, RESERVES AND OTHER PAYMENTS

21



--------------------------------------------------------------------------------



 



ARTICLE 6 DELIVERY CONDITION AND INSPECTION OF AIRCRAFT
6.1 LESSEE Selection of Aircraft. LESSEE COVENANTS TO LESSOR THAT LESSEE HAS
USED ITS OWN JUDGMENT IN SELECTING THE AIRCRAFT AND HAS DONE SO BASED ON ITS
SIZE, DESIGN AND TYPE. LESSEE ACKNOWLEDGES THAT LESSOR IS NOT A MANUFACTURER,
REPAIRER OR SERVICING AGENT OF THE AIRCRAFT.
6.2 Condition at Delivery. LESSOR has advised LESSEE that at Delivery the
Aircraft will be as set forth in Exhibit A and in the condition set forth in
Exhibit B. To the extent that at Delivery there are non-substantial or minor
deviations from the condition set forth in Exhibit B which do not affect the
airworthiness of the Aircraft, LESSEE will nonetheless accept the Aircraft and
LESSEE and LESSOR will adjust the return conditions of the Aircraft set forth in
Article 23 accordingly.
6.3 LESSEE Inspection of Aircraft at Delivery. LESSEE will have the ground
inspection and acceptance flight rights set forth in Exhibit B. LESSEE
acknowledges that, as between LESSEE and LESSOR, in accepting the Aircraft
LESSEE is relying on its own inspection and knowledge of the Aircraft in
determining whether the Aircraft meets the requirements of this Lease.
6.4 Delivery of Aircraft to LESSEE. Subject to LESSEE having performed all of
the conditions precedent to Delivery set forth in this Lease (or LESSOR’s waiver
of one or more of such conditions precedent), immediately following redelivery
of the Aircraft from Prior Lessee to LESSOR, LESSOR will deliver the Aircraft to
LESSEE at the Delivery Location. Upon tender of the Aircraft by LESSOR to LESSEE
in the condition required by Article 6.2, LESSEE will accept the Aircraft and
the date of tender by LESSOR to LESSEE will be deemed to be the Delivery Date
for all purposes under this Lease, including the commencement of LESSEE’s
obligation to pay Rent hereunder. However, nothing in this Lease will obligate
LESSOR to deliver the Aircraft to LESSEE if LESSEE has not complied with the
conditions contained in Articles 7.1 and 7.2.
6.5 LESSEE Acceptance of Aircraft. If LESSEE fails to (a) comply with the
conditions contained in Articles 7.1 and 7.2 so as to allow Delivery to take
place immediately following redelivery of the Aircraft by Prior Lessee to LESSOR
or (b) take delivery of the Aircraft when properly tendered for delivery by
LESSOR in the condition required hereunder, LESSEE will indemnify LESSOR for all
costs and expenses incurred by LESSOR as a result thereof.

ARTICLE 6
DELIVERY CONDITION AND
INSPECTION OF AIRCRAFT

22



--------------------------------------------------------------------------------



 



ARTICLE 7 PRE-DELIVERY, DELIVERY AND POST-DELIVERY DOCUMENTARY AND OTHER
REQUIREMENTS
7.1 Pre-Delivery Requirements. LESSEE will do each of the following prior to the
Scheduled Delivery Date of the Aircraft within the time frames set forth below:
7.1.1 Within one month after execution of this Lease, LESSEE will deliver to
LESSOR each of the following:
(a) copies of resolutions of the Board of Directors of LESSEE or other written
evidence of appropriate action, duly certifying and authorizing the lease of the
Aircraft hereunder and the execution, delivery and performance of this Lease,
together with an incumbency certificate as to the person or persons authorized
to execute and deliver documents on behalf of LESSEE hereunder;
(b) a letter from the Aviation Authority in the form and substance of Exhibit F;
and
(c) an opinion of counsel in the form and substance of Exhibit H.
7.1.2 At least 14 days prior to the Scheduled Delivery Date, LESSEE will do each
of the following:
(a) have delivered to LESSOR a Certificate of Insurance and Brokers’ Letter of
Undertaking in the form and substance of Exhibits C and D evidencing insurance
of the Aircraft in accordance with this Lease from the Delivery Date; and
(b) have delivered to Manufacturer, with a copy to LESSOR, a Certificate of
Insurance in the form and substance of Exhibit E evidencing insurance of the
Aircraft in accordance with this Lease from the Delivery Date.
7.1.3 At least Business Days prior to the Scheduled Delivery Date, LESSEE will
do each of the following:
(a) pay to LESSOR the first installment of Rent in accordance with
Article 5.4.2;
(b) if the Cape Town Convention has been or is ratified or made applicable in ,
then cause the interests of LESSOR in the Aircraft (including in the Engines),
this Lease and the other Operative Documents to be registered in the
International
ARTICLE 7
PRE-DELIVERY, DELIVERY AND POST-DELIVERY
DOCUMENTARY AND OTHER REQUIREMENTS

23



--------------------------------------------------------------------------------



 



Registry to the fullest extent such interests may be registered, including by
consenting to or causing such registration via a “designated entry point” (as
such term is defined in the Cape Town Convention) in ;
(c) provide LESSOR with documents evidencing that LESSEE has obtained any
necessary licenses for the importation and ferrying of the Aircraft into and
that all applicable customs duties and sales taxes in respect of the Aircraft
have been discharged by LESSEE (or arrangements satisfactory to LESSOR have been
made for obtaining or paying for the same), such that at return of the Aircraft
to LESSOR no additional fees, duties or taxes will be payable in order to export
the Aircraft from;
(d) provide LESSOR with documents reasonably requested by LESSOR evidencing the
issuance of each approval, license and consent which may be required in
connection with the remittance to LESSOR of any amount payable under this Lease
or the performance by LESSEE of any of its obligations hereunder (including
without limitation any exchange control approval);
(e) provide LESSOR with a copy of such Aviation Documents as may be available
prior to the Scheduled Delivery Date;
(f) provide LESSOR with a power of attorney empowering LESSEE’s representative,
who may be an officer or employee of LESSEE, to accept the Aircraft on behalf of
LESSEE;
(g) provide LESSOR with a power of attorney in the form of Exhibit I;
(h) provide LESSOR with a power of attorney for purposes of the Cape Town
Convention in the form of Exhibit J; and
(i) provide LESSOR with such other documents as LESSOR may reasonably request.
7.2 Delivery Requirements. On the Delivery Date of the Aircraft, each of the
following will occur:
7.2.1 LESSEE will execute and deliver to LESSOR an Estoppel and Acceptance
Certificate in the form of Exhibit G covering the Aircraft and effective as of
the Delivery Date.
7.2.2 LESSEE will deliver a certificate signed by an officer of LESSEE stating
all of the following:
ARTICLE 7
PRE-DELIVERY, DELIVERY AND POST-DELIVERY
DOCUMENTARY AND OTHER REQUIREMENTS

24



--------------------------------------------------------------------------------



 



(a) the representations and warranties contained in Article 20 are true and
accurate on and as of the Delivery Date as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date); and
(b) no Default or Event of Default has occurred and is continuing or will result
from LESSEE’s lease of the Aircraft hereunder.
7.2.3 LESSEE’s counsel will deliver an opinion confirming the matters set forth
in the opinion of counsel described in Article 7.1 and advising that all filing
and other requirements described in the earlier opinion of counsel have been
met.
7.2.4 If any Creditor Agreement provides or contemplates that such Creditor will
obtain any right, title or interest in an Engine which is installed on such
Creditor’s aircraft, LESSEE will deliver to LESSOR an engines cooperation
agreement in form and substance acceptable to LESSOR which is executed by LESSEE
and LESSEE’s Creditors (as defined therein).
7.2.5 LESSEE and LESSOR will execute assignments of Manufacturer and Engine
manufacturer rights in the form and substance of Exhibits K and L, respectively.
7.2.6 LESSEE will deliver to LESSOR a copy of such Aviation Documents as have
not been previously delivered which are available.
7.3 Post-Delivery Requirements.
7.3.1 Within seven days after Delivery, if not previously provided, LESSEE will
do each of the following:
(a) procure registration of the Aircraft in the register of aircraft of the
State of Registration showing LESSOR as the owner and provide evidence of the
same to LESSOR;
(b) provide LESSOR with copies of all Aviation Documents not previously
delivered;
(c) if the Aircraft could not be registered at Delivery, provide LESSOR with a
follow-up opinion of counsel advising that the Aircraft has been registered in
the State of Registration and that all necessary filings have been made;
ARTICLE 7
PRE-DELIVERY, DELIVERY AND POST-DELIVERY
DOCUMENTARY AND OTHER REQUIREMENTS

25



--------------------------------------------------------------------------------



 



(d) if the Aircraft was not imported into at Delivery, provide LESSOR with a
follow-up opinion advising that all import and customs formalities in have been
complied with; and
(e) if the Cape Town Convention has been or is ratified or made applicable in
and the interests of LESSOR in the Aircraft (including in the Engines), this
Lease and the other Operative Documents have not already been registered in the
International Registry, make or consent to all applicable registrations.
ARTICLE 7
PRE-DELIVERY, DELIVERY AND POST-DELIVERY
DOCUMENTARY AND OTHER REQUIREMENTS

26



--------------------------------------------------------------------------------



 



ARTICLE 8 DISCLAIMERS AND WAIVERS
          ANY COMMITMENT OR COVENANT ON THE PART OF LESSOR REGARDING THE
CONDITION OF THE AIRCRAFT EXPIRES AFTER DELIVERY AND THE DISCLAIMERS AND WAIVERS
SET FORTH IN THIS ARTICLE 8 REGARDING THE CONDITION OF THE AIRCRAFT WILL THEN
APPLY. THUS, FROM AND AFTER THE TIME OF LESSEE’S ACCEPTANCE OF THE AIRCRAFT AND
EXECUTION OF THE ESTOPPEL AND ACCEPTANCE CERTIFICATE, AS BETWEEN LESSOR AND
LESSEE:
8.1 “As Is, Where Is”. LESSEE AGREES THAT IT IS LEASING THE AIRCRAFT “AS IS,
WHERE IS”. LESSEE UNCONDITIONALLY ACKNOWLEDGES AND AGREES THAT NEITHER LESSOR
NOR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES HAVE MADE OR
WILL BE DEEMED TO HAVE MADE ANY TERM, CONDITION, REPRESENTATION, WARRANTY OR
COVENANT EXPRESS OR IMPLIED (WHETHER STATUTORY OR OTHERWISE) AS TO, AND LESSEE
HEREBY WAIVES ANY EXPRESS OR IMPLIED WARRANTY OR COVENANT (WHETHER STATUTORY OR
OTHERWISE) AS TO (a) THE CAPACITY, AGE, AIRWORTHINESS, VALUE, QUALITY,
DURABILITY, CONFORMITY TO THE PROVISIONS OF THIS LEASE, DESCRIPTION, CONDITION
(WHETHER OF THE AIRCRAFT, ANY ENGINE, ANY PART THEREOF OR THE AIRCRAFT
DOCUMENTATION), DESIGN, WORKMANSHIP, MATERIALS, MANUFACTURE, CONSTRUCTION,
OPERATION, DESCRIPTION, STATE, MERCHANTABILITY, PERFORMANCE, FITNESS FOR ANY
PARTICULAR USE OR PURPOSE (INCLUDING THE ABILITY TO OPERATE OR REGISTER THE
AIRCRAFT OR USE THE AIRCRAFT DOCUMENTATION IN ANY OR ALL JURISDICTIONS) OR
SUITABILITY OF THE AIRCRAFT OR ANY PART THEREOF, OR THE ABSENCE OF LATENT OR
OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, KNOWN OR UNKNOWN, APPARENT OR
CONCEALED, EXTERIOR OR INTERIOR, (b) THE ABSENCE OF ANY INFRINGEMENT OF ANY
PATENT, TRADEMARK, COPYRIGHT OR OTHER INTELLECTUAL PROPERTY RIGHTS, (c) ANY
IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE
OF TRADE OR (d) ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH
RESPECT TO THE AIRCRAFT OR ANY PART THEREOF, ALL OF WHICH ARE HEREBY EXPRESSLY
EXCLUDED AND EXTINGUISHED.
8.2 Waiver of Warranty of Description. LESSEE HEREBY AGREES THAT ITS ACCEPTANCE
OF THE AIRCRAFT AT DELIVERY AND ITS EXECUTION AND DELIVERY OF THE ESTOPPEL AND
ACCEPTANCE CERTIFICATE CONSTITUTE LESSEE’S WAIVER OF THE WARRANTY OF
DESCRIPTION, ANY CLAIMS LESSEE MAY HAVE AGAINST LESSOR BASED UPON THE FAILURE OF
THE AIRCRAFT TO
ARTICLE 8
DISCLAIMERS AND WAIVERS

27



--------------------------------------------------------------------------------



 



CONFORM WITH SUCH DESCRIPTION AND ANY AND ALL RIGHTS IT MAY HAVE TO THE REMEDIES
SET FORTH IN SECTIONS 10508 THROUGH 10522 OF THE CALIFORNIA COMMERCIAL CODE.
EVEN IF AT ANY TIME THE FAILURE OF THE AIRCRAFT TO CONFORM TO SUCH DESCRIPTION
SUBSTANTIALLY IMPAIRS THE VALUE AND UTILITY OF THE AIRCRAFT AND EITHER
(i) LESSEE ACCEPTED THE AIRCRAFT BASED ON A REASONABLE ASSUMPTION THAT THE
NONCONFORMITY WOULD BE CURED AND IT WAS NOT SEASONABLY CURED OR (ii) LESSEE
ACCEPTED THE AIRCRAFT WITHOUT DISCOVERING THE NONCONFORMITY BUT LESSEE’S
ACCEPTANCE OF THE AIRCRAFT WAS REASONABLY INDUCED EITHER BY LESSOR’S ASSURANCES
OR BY THE DIFFICULTY OF DISCOVERING ANY DEFECT PRIOR TO ACCEPTANCE, LESSEE
AGREES NOT TO LOOK TO LESSOR FOR DAMAGES OR RELIEF ARISING OUT OF THE FAILURE OF
THE AIRCRAFT TO CONFORM TO SUCH DESCRIPTION.
8.3 LESSEE Waiver. LESSEE HEREBY WAIVES AS BETWEEN ITSELF AND LESSOR AND AGREES
NOT TO SEEK TO ESTABLISH OR ENFORCE ANY RIGHTS OR REMEDIES, EXPRESS OR IMPLIED
(WHETHER STATUTORY, IN CONTRACT OR TORT OR UNDER ANY STRICT LIABILITY OR OTHER
THEORY) AGAINST LESSOR OR THE AIRCRAFT RELATING TO ANY OF THE MATTERS MENTIONED
IN ARTICLES 8.1 OR 8.2 OR THE CONDITION OF THE AIRCRAFT, REGARDLESS OF THE
NEGLIGENCE, ACTIVE OR PASSIVE OR ANY OTHER TYPE, OF LESSOR.
8.4 Conclusive Proof. DELIVERY BY LESSEE TO LESSOR OF THE ESTOPPEL AND
ACCEPTANCE CERTIFICATE WILL BE CONCLUSIVE PROOF AS BETWEEN LESSOR AND LESSEE
THAT LESSEE’S TECHNICAL EXPERTS HAVE EXAMINED AND INVESTIGATED THE AIRCRAFT AND
ENGINES AND (a) EACH IS AIRWORTHY AND IN GOOD WORKING ORDER AND REPAIR AND
(b) THE AIRCRAFT AND ENGINES AND THE AIRCRAFT DOCUMENTATION ARE WITHOUT DEFECT
(WHETHER OR NOT DISCOVERABLE AT DELIVERY) AND IN EVERY WAY SATISFACTORY TO
LESSEE.
8.5 No Liability to Repair or Replace. LESSOR will not be liable for any expense
in repairing or replacing any item of the Aircraft or be liable to supply
another aircraft or any item in lieu of the Aircraft or any Part thereof if the
same is lost, confiscated, damaged, destroyed or otherwise rendered unfit for
use.
8.6 No Waiver. Nothing in this Article 8 or elsewhere in this Lease will be
deemed to be a waiver by LESSEE of any rights it may have against Manufacturer,
the Engine manufacturer or any other Person.
8.7 Consideration for Disclaimers and Waivers. LESSEE’s waiver of warranties and
acceptance of the disclaimers set forth in this Article 8 are made in
consideration of (a) LESSEE’s rights hereunder to inspect the Aircraft,
(b) LESSOR’s assignment to LESSEE of
ARTICLE 8
DISCLAIMERS AND WAIVERS

28



--------------------------------------------------------------------------------



 



any existing and assignable warranties of Manufacturer and the Engine
manufacturer and (c) the amount of the Rent and other payments contained in this
Lease.
ARTICLE 8
DISCLAIMERS AND WAIVERS

29



--------------------------------------------------------------------------------



 



ARTICLE 9 MANUFACTURERS’ AND VENDORS’ WARRANTIES
9.1 Warranties. As set forth in Article 7.2.5, at Delivery LESSOR will assign to
LESSEE for the duration of the Lease Term the benefit of all warranties and
indemnities given to LESSOR by Manufacturer and the Engine manufacturer relating
to the Aircraft. Effective on the Delivery Date, all other assignable vendor
warranties with respect to the Aircraft are hereby assigned by LESSOR to LESSEE.
9.2 Warranties for Work Performed during Lease Term. At the time LESSEE has work
performed on the Aircraft, an Engine or any Part during the Lease Term, LESSEE
will obtain the written agreement of Manufacturer, the Engine manufacturer and
any other vendor or repair facility performing such work that the warranties
received by LESSEE for such work are assignable to and extend to the benefit of
the owner and any subsequent operator of the Aircraft or Engine after the
Termination Date.
9.3 Reassignment. On the Termination Date, the benefit of any warranty assigned
by LESSOR to LESSEE pursuant to Articles 7.2.5 and 9.1 will be reassigned
automatically to LESSOR or its designee. At LESSOR’s election, LESSEE’s rights
under such warranties (including LESSEE’s claims and rights to payment
thereunder) will revert to LESSOR during any period in which an Event of Default
is continuing. Similarly, any additional warranties received by LESSEE from
Manufacturer, the Engine manufacturer and any other vendor or repair facility
for work performed on the Aircraft, Engine or any Part during the Lease Term
will be automatically assigned by LESSEE to LESSOR or its designee on the
Termination Date. LESSEE at its own cost and expense will do all such things and
execute such documents as may be required for these purposes.
9.4 Warranty Claims. LESSEE will diligently and promptly pursue any valid claims
it may have against Manufacturer and others under such warranties with respect
to the Aircraft.

ARTICLE 9
MANUFACTURERS’ AND VENDORS’ WARRANTIES

30



--------------------------------------------------------------------------------



 



ARTICLE 10 OPERATION OF AIRCRAFT
10.1 Costs of Operation. LESSEE will pay all costs incurred in the operation of
the Aircraft during the Lease Term and until the Termination Date, for profit or
otherwise, including the costs of flight crews, cabin personnel, fuel, oil,
lubricants, maintenance, insurance, storage, landing and navigation fees,
airport charges, passenger service and any and all other expenses of any kind or
nature, directly or indirectly, in connection with or related to the use,
movement and operation of the Aircraft.
10.2 Compliance with Laws. LESSEE agrees throughout the Lease Term and until the
Termination Date to maintain operational control of the Aircraft and use the
Aircraft in accordance with applicable Laws of the State of Registration and of
any country, state, territory or municipality into or over which LESSEE may
operate. LESSEE will not employ, suffer or cause the Aircraft to be used in any
business which is forbidden by Law or in any manner which may render it liable
to condemnation, destruction, seizure, or confiscation by any authority. LESSEE
will not permit the Aircraft to fly to any airport or country if so doing would
cause LESSEE or LESSOR to be in violation of any Law applicable to either of
them or the Aircraft.
10.3 Training. LESSEE will not use the Aircraft for testing or for training of
flight crew members other than LESSEE crew members and will not use the Aircraft
for training any more than it utilizes for training the other aircraft in its
fleet.
10.4 No Violation of Insurance Policies. LESSEE will not use or permit the
Aircraft to be used in any manner or for any purpose which is not covered by the
insurance policies LESSEE is required to carry and maintain as set forth in this
Lease. LESSEE will not carry any goods of any description excepted or exempted
from such policies or do any other act or permit to be done anything which could
reasonably be expected to invalidate or limit any such insurance policies.
10.5 Flight and Airport Charges.

10.5.1   LESSEE will pay promptly when due all airport or enroute navigation
charges (including Eurocontrol charges), navigation service charges, landing
fees and all charges payable by LESSEE for the use of or for services provided
at any airport, whether in respect of the Aircraft or any other aircraft of
LESSEE.   10.5.2   If requested by LESSOR, LESSEE will provide LESSOR with a
list of the airports to which LESSEE regularly operates the Aircraft or its
other aircraft. LESSEE hereby authorizes Eurocontrol or any other aviation
authority or airport or creditor claiming rights on the Aircraft to confirm to
LESSOR the status of LESSEE’s

ARTICLE 10
OPERATION OF AIRCRAFT

31



--------------------------------------------------------------------------------



 



    payments to such creditor for the Aircraft and LESSEE’s other aircraft, as
and when requested by LESSOR.

ARTICLE 10
OPERATION OF AIRCRAFT

32



--------------------------------------------------------------------------------



 



ARTICLE 11 SUBLEASES
11.1 No Sublease without LESSOR Consent. LESSEE WILL NOT SUBLEASE OR PART WITH
POSSESSION OF THE AIRCRAFT (EXCEPT FOR MAINTENANCE AND REPAIR) AT ANY TIME
WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR (NOT TO BE UNREASONABLY WITHHELD)
AND IN ACCORDANCE WITH SUCH REQUIREMENTS AS MAY FROM TIME TO TIME BE AGREED IN
WRITING BETWEEN LESSOR AND LESSEE. NO SUBLEASING OF AN ENGINE WILL BE PERMITTED.
11.2 LESSOR Costs. LESSEE will indemnify LESSOR on demand for all out-of-pocket
expenses (including legal fees) incurred in connection with LESSOR’s assessment
of the subleasing proposal (whether or not LESSOR’s consent to such sublease is
ultimately given) and implementation of the sublease.
11.3 Any Approved Sublease. Any sublease approved by LESSOR will be for a term
no greater than the remaining Lease Term. The applicable sublease agreement will
contain provisions consistent with this Lease protecting LESSOR’s title to the
Aircraft, providing appropriate LESSOR disclaimers and indemnities, regarding
the maintenance and repair standards for the Aircraft and concerning the
insurances which will be carried by the sublessee and the circumstances which
constitute a Total Loss of the Aircraft. Any such sublease will be subject and
subordinate to this Lease. LESSOR will have an opportunity to review the
proposed sublease agreement in advance in order to determine that it meets the
requirements of this Article 11.3. In its sole discretion, LESSOR may require an
opinion of counsel in connection with such sublease, including LESSOR’s right to
repossess the Aircraft in the event of an Event of Default hereunder or under
the sublease. LESSEE will not amend the terms of any approved sublease agreement
without the prior written consent of LESSOR, which will not be unreasonably
withheld. LESSEE will carry the contingent insurances described in Article 18.15
for the term of an approved sublease.
11.4 Assignment of Sublease. Any approved sublease will be assigned to LESSOR as
security. LESSEE will deliver the original counterpart of the sublease to LESSOR
and make any filings necessary to protect LESSOR’s security interest.
11.5 Application of Cape Town Convention. At LESSOR’s request, LESSEE will cause
such sublease and LESSEE’s assignment of such sublease to LESSOR to be
registered in the International Registry to the fullest extent such interests
may be registered. In addition, LESSEE will obtain in favor of LESSOR a power of
attorney from the approved sublessee for purposes of the Cape Town Convention in
the form of Exhibit J.
ARTICLE 11
SUBLEASES

33



--------------------------------------------------------------------------------



 



11.6 Wet Leases. The wet leasing of the Aircraft during the Lease Term (in which
LESSEE and its crews retain operational control of the Aircraft) will not be
considered a sublease of the Aircraft and will be permitted without LESSOR’s
consent, provided that (a) the Aircraft remains registered in the State of
Registration, (b) the Aircraft will neither be based in nor operated in or to a
Prohibited Country, (c) LESSEE provides LESSOR with either a certified copy of
the applicable provisions from the wet lease agreement or an officer’s
certificate indicating whether LESSEE or the wet lessee will be responsible for
maintaining the primary passenger, baggage and cargo liability insurance
relating to operation under the wet lease and (d) LESSEE complies with
Article 18.16.
11.7 Continued Responsibility of LESSEE. LESSEE will continue to be responsible
for performance of its obligations under this Lease during any period of
sublease or wet lease.

ARTICLE 11
SUBLEASES

34



--------------------------------------------------------------------------------



 



ARTICLE 12 MAINTENANCE OF AIRCRAFT
12.1 General Obligation. During the Lease Term and until the Termination Date,
LESSEE alone has the obligation, at its expense, to maintain and repair the
Aircraft, Engines, APU and all of the Parts (a) in accordance with the
Maintenance Program, (b) in accordance with the rules and regulations of the
Aviation Authority, (c) in accordance with Manufacturer’s type design, (d) in
accordance with any other regulations or requirements necessary in order to
maintain a valid Certificate of Airworthiness for the Aircraft and meet the
requirements at all times during the Lease Term and upon return of the Aircraft
to LESSOR for issuance of a Standard Certificate of Airworthiness for transport
category aircraft issued by the FAA in accordance with FAR Part 21 (except
during those periods when the Aircraft is undergoing maintenance or repairs as
required or permitted by this Lease and to the extent in conflict with the
requirements of the Aviation Authority) and (e) in the same manner and with the
same care as used by LESSEE with respect to similar aircraft and engines
operated by LESSEE and without in any way discriminating against the Aircraft.
12.2 Specific Engine Requirements.

12.2.1   No Engine will remain in an unserviceable condition for more than three
months.   12.2.2   When replacing Parts in an Engine, LESSEE will use original
equipment manufacturer parts (“OEM Parts”). If LESSEE wishes to replace Parts in
an Engine with parts which are not OEM Parts, LESSEE must obtain approval from
LESSOR before such parts are installed. If given, LESSOR’s approval will
generally be given only for the installation of parts manufactured in accordance
with FAR Part 21.303 (or its EASA equivalent) (“PMA Parts”) which are consumable
parts such as brackets, gaskets and seals. The use of stationary and high energy
rotating PMA Parts in the gaspath will not be approved by LESSOR. Any proposed
repair to an OEM Part or PMA Part in an Engine which has been approved by an FAA
Designated Engineering Representative (DER) (or its EASA equivalent) must also
be authorized by LESSOR prior to performance of the repair, such LESSOR
authorization not to be unreasonably withheld.   12.2.3   LESSEE will not
discriminate against the Engines with respect to build standards and
life-limited Part replacements. Without limiting the foregoing, at any shop
visit during which a Module Performance Restoration is performed on any one of
the Engine Modules, LESSEE will (a) build the Engine life-limited Parts to at
least cycles remaining and (b) perform, at a minimum, a workscope sufficient to
allow such Engine to achieve at least hours and cycles of operation following
such shop visit.

ARTICLE 12
MAINTENANCE OF AIRCRAFT

35



--------------------------------------------------------------------------------



 



12.2.4   With respect to the last Engine shop visit of an Engine prior to return
of the Aircraft, LESSEE will submit to LESSOR at least 30 days in advance the
intended workscope of such shop visit. If LESSOR requests, LESSEE will perform
additional work at such shop visit at LESSOR’s cost.   12.2.5   LESSEE will not
enter into any Engine maintenance cost per flight hour, power-by-the-hour or
similar agreement with the Engine manufacturer or any other Engine maintenance
facility or organization without LESSOR’s prior written consent. LESSEE will be
responsible at its cost for performing all work necessary to meet the return
conditions with respect to the Engines set forth in Article 23 even if such work
is not covered by LESSEE’s Engine maintenance agreement. Without limiting the
foregoing, any such Engine maintenance agreement will provide that:

(a) LESSOR will receive and retain the Engine Performance Restoration Reserves
paid by LESSEE with respect to an Engine until an Engine shop visit has been
completed and the applicable Engine has been released to LESSEE;
(b) LESSEE will pay the Engine maintenance facility directly for any costs in
excess of the amount reimbursable from the Engine Performance Restoration
Reserves, including any differential between the hourly Engine Performance
Restoration Reserves payable by LESSEE to LESSOR and the hourly rates charged by
the Engine maintenance facility; and
(c) LESSEE will pay the Engine maintenance facility directly for any services
provided by the Engine maintenance facility over and above repair of the
Engines, such as trend monitoring, spare engines or spare parts.
12.3 Specific Obligations. Without limiting Article 12.1, LESSEE agrees that
such maintenance and repairs will include but will not be limited to the
specific items set forth in this Article 12.3.

12.3.1   LESSEE will perform all routine and non-routine maintenance work in
accordance with the Maintenance Program.   12.3.2   LESSEE will perform all
Airworthiness Directives, all alert service bulletins of Manufacturer, the
Engine manufacturer and other vendors or manufacturers of Parts incorporated on
the Aircraft and all service bulletins which must be performed in order to
maintain the warranties on the Aircraft, Engines, APU and Parts.   12.3.3  
LESSEE will incorporate in the Aircraft all other service bulletins of
Manufacturer, the Engine manufacturer and other vendors which LESSEE schedules
to adopt within the Lease Term for the rest of its aircraft fleet. It is the
intent of the parties

ARTICLE 12
MAINTENANCE OF AIRCRAFT

36



--------------------------------------------------------------------------------



 



    that, in terms of service bulletin compliance (including method of
compliance) and other maintenance matters, the Aircraft not be discriminated
against in comparison to the rest of LESSEE’s fleet.   12.3.4   LESSEE’s
Maintenance Program for the Aircraft will include a corrosion prevention and
control program as recommended by Manufacturer and all discrepancies will be
corrected in accordance with the recommendations of Manufacturer and the
Structural Repair Manual. In addition, all inspected areas will be properly
treated with corrosion inhibitor as recommended by Manufacturer.   12.3.5   If
LESSEE performs structural inspections or tasks on its fleet on a sampling
basis, then all such structural inspections or tasks will be performed on the
Aircraft. LESSEE will provide LESSOR with written summaries of the sampling
programs involving or affecting the Aircraft.   12.3.6   All Aircraft
Documentation will be in English and in an up-to-date status.   12.3.7   All
hard-time, time-controlled, time-tracked and life-limited Parts which are
installed on the Aircraft will have an FAA Form 8130-3 evidencing the
airworthiness of such Part at the time of installation on the Aircraft. In the
case of life-limited Parts, the documentation will also state the total hours
and cycles since new. In the case of hard-time, time-controlled or time-tracked
Parts, the documentation will also state the time since last Overhaul or
refurbishment, will have a reference to the relevant section of the Component
Maintenance Manual under which the Part was Overhauled or refurbished, as
applicable, and will identify the FAA-approved repair agency which performed the
last Overhaul or refurbishment.   12.3.8   All Parts other than those referred
to in Article 12.3.7 installed on the Aircraft will have FAA-acceptable or
EASA-acceptable documentation demonstrating that such Parts were airworthy at
the time of installation on the Aircraft.   12.3.9   All repairs and
Modifications and the addition, removal or replacement of equipment, systems or
components will be properly documented in accordance with the rules and
regulations of the Aviation Authority and reflected in the Aircraft
Documentation, including Manufacturer’s manuals. In addition, all repairs to the
Aircraft will be accomplished in accordance with Manufacturer’s Structural
Repair Manual (or FAA-approved data supported by an FAA Form 8110-3 or FAA Form
8100-9) (or EASA-approved data supported by DGAC Repair Design Approval Sheets
or its EASA equivalent). All Modifications will also be accomplished in
accordance with FAA-approved data supported by an FAA Form 8110-3, FAA Form
8100-9 or FAA supplemental type certificate. All Modifications will also be
accomplished in accordance with EASA-approved data supported by

ARTICLE 12
MAINTENANCE OF AIRCRAFT

37



--------------------------------------------------------------------------------



 



    DGAC-approved Repair Design Approval Sheets or its EASA equivalent or an
EASA-approved supplemental type certificate.

12.4 Replacement of Parts.

12.4.1   LESSEE, at its own cost and expense, will promptly replace all Parts
which may from time to time become worn out, lost, stolen, destroyed, seized,
confiscated, damaged beyond repair or rendered unfit or beyond economical repair
(BER) for use for any reason. In the ordinary course of maintenance, service,
repair, Overhaul or testing, LESSEE may remove any Part provided that LESSEE
replaces such Part as promptly as practicable. All replacement Parts will (a) be
owned by LESSEE free and clear of all Security Interests (except Permitted
Liens) of any kind or description (or, if not owned by LESSEE, LESSEE guarantees
to LESSOR such title and clearance of all Security Interests), (b) be in
airworthy condition and of at least equivalent model, service bulletin and
modification status and have a value and utility at least equal to the Parts
replaced, assuming such replaced Parts were in the condition and repair required
to be maintained by the terms hereof and (c) meet the requirements of Articles
12.3.7 or 12.3.8, as applicable. So long as a substitution meets the
requirements of the Maintenance Program and Aviation Authority, LESSEE may
substitute for any Part a part that does not meet the requirements of the
foregoing sentence if a complying Part cannot be procured or installed within
the available ground time of the Aircraft and as soon as practicable the
noncomplying part is removed and replaced by a complying Part. Any replacement
Parts will also comply with the requirements set forth in Article 12.2.2.  
12.4.2   All Parts removed from the Aircraft will remain the property of LESSOR
and subject to this Lease no matter where located, until such time as such Parts
have been replaced by Parts (which have been incorporated or installed in or
attached to the Aircraft) which meet the requirements for replacement Parts
specified above and title to such replacement Parts has passed to LESSOR under
the Laws of the State of Registration and the lex situs. To the extent permitted
by the Laws of the State of Registration and the lex situs, it is the intent of
LESSOR and LESSEE that without further act and immediately upon any replacement
Part becoming incorporated, installed or attached to the Aircraft as above
provided, (a) title to the removed Part will thereupon vest in LESSEE, free and
clear of all rights of LESSOR, (b) title to the replacement Part will thereupon
vest in LESSOR free and clear of all rights of LESSEE and (c) such replacement
Part will become subject to this Lease and be deemed to be a Part hereunder to
the same extent as the Parts originally incorporated or installed in or attached
to the Aircraft.

12.5 Removal of Engines.
ARTICLE 12
MAINTENANCE OF AIRCRAFT

38



--------------------------------------------------------------------------------



 



12.5.1   If an Engine is removed for testing, service, repair, maintenance,
Overhaul work, alterations, modifications or any other reason, title to such
Engine will at all times remain vested in LESSOR.   12.5.2   LESSEE will be
entitled to remove any of the Engines from the Aircraft and install another
engine or engines on the Aircraft, provided that LESSEE complies with each of
the following obligations:

(a) the insurance requirements set forth in Article 18 and Exhibit C are in
place;
(b) LESSEE ensures that the identification plates referred to in Article 15 are
not removed from any Engine upon such Engine being detached from the Aircraft;
and
(c) title to the Engine remains with LESSOR free from all Security Interests
(except Permitted Liens) regardless of the location of the Engine or its
attachment to or detachment from the Aircraft.
12.6 Removal of APU.

12.6.1   If the APU is removed for testing, service, repair, maintenance,
Overhaul work, alterations, modifications or for any other reason, title to the
APU will at all times remain vested in LESSOR.   12.6.2   LESSEE will be
entitled to remove the APU from the Aircraft and install another auxiliary power
unit on the Aircraft, provided that LESSEE complies with each of the following
obligations:

(a) the insurance requirements set forth in Article 18 and Exhibit C are in
place; and
(b) title to the APU remains with LESSOR free from all Security Interests
(except Permitted Liens) regardless of the location of the APU or its attachment
to or detachment from the Aircraft.
12.7 Pooling of Engines, APU and Parts. With LESSOR’s prior written consent, not
to be unreasonably withheld, LESSEE may subject the Engines, APU and Parts to
normal interchange or pooling agreements with responsible international,
scheduled commercial air carriers customary in the airline industry and entered
into by LESSEE in the ordinary course of its business with respect to its entire
fleet so long as (a) in the case of pooling of an Engine or the APU, such Engine
or APU is returned to LESSEE within two months, (b) no transfer of title to the
Engine or APU occurs, (c) all other terms of this Lease continue to be observed
with respect to the Engines, APU or Parts, including Articles 8, 10, 12, 14, 15,
16, 17, 18 and 19 and
ARTICLE 12
MAINTENANCE OF AIRCRAFT

39



--------------------------------------------------------------------------------



 



(d) LESSEE continues to be fully responsible to LESSOR for the performance of
all of its obligations hereunder.
12.8 Installation of Engines on other aircraft. Any Engine removed from the
Aircraft may be installed on another aircraft in LESSEE’s fleet which utilizes
engines of the same type as the Engine only if one of the situations described
in this Article 12.8 exists:

12.8.1   LESSEE or LESSOR has title to such other aircraft free and clear of all
Security Interests (except Permitted Liens).   12.8.2   LESSEE, LESSOR and all
of the Creditors of LESSEE of such aircraft enter into an engines cooperation
agreement in form and substance acceptable to LESSOR in which each party agrees
to recognize one another’s rights in the engines. LESSEE will reimburse LESSOR
and LESSOR’s Lender for their reasonable attorneys’ fees and costs in
negotiating and finalizing engine cooperation agreement arrangements with LESSEE
and its Creditors.   12.8.3   Such other aircraft is subject to a Creditor
Agreement (but no other Security Interests except Permitted Liens) which by its
terms expressly or effectively states that such Creditor and its successors and
assigns will not acquire any right, title or interest in any Engine by reason of
such Engine being installed on such aircraft. LESSEE hereby agrees that if
LESSOR’s title to an Engine is in fact impaired under any such Creditor
Agreement, such impairment will be a Total Loss of such Engine and the
provisions of Article 19.5 will apply. To the extent another Creditor Agreement
contains such provisions, then LESSOR hereby agrees for the benefit of the
Creditor of such Creditor Agreement that neither LESSOR nor its successors or
assigns will acquire or claim any right, title or interest in any engine in
which LESSEE or another Creditor has an interest as a result of such engine
being installed on the Airframe.

12.9 Modifications.

12.9.1   No Modification expected to cost over US$ or deviation from the
Aircraft’s original type design or configuration will be made without the prior
written consent of LESSOR, which consent will not be unreasonably withheld.
Airworthiness Directives and Manufacturer’s recommended service bulletins are
not “Modifications” for which LESSOR consent is required.   12.9.2   LESSOR may
review LESSEE’s proposed designs, plans, engineering drawings and diagrams, and
flight and maintenance manual revisions for any proposed Modification. LESSEE
will furnish LESSOR (at LESSEE’s expense) with such documents in final form and
any other documents required by Law, as a result of such Modification. All
Modifications incorporated on the Aircraft will be properly documented in the
Aircraft Documentation and approved by the FAA and the

ARTICLE 12
MAINTENANCE OF AIRCRAFT

40



--------------------------------------------------------------------------------



 



    Aviation Authority. All Modifications will also be accomplished in
accordance with FAA-approved data supported by an FAA Form 8110-3, FAA Form
8100-9 or FAA supplemental type certificate. All Modifications will also be
accomplished in accordance with EASA-approved data supported by DGAC-approved
Repair Design Approval Sheets or its EASA equivalent or an EASA-approved
supplemental type certificate.   12.9.3   Notwithstanding any other provision of
this Lease, no Modification will be made which has the effect of decreasing the
utility or value of the Aircraft or invalidating any warranty applicable to the
Aircraft.   12.9.4   No Modification will be made by LESSEE if an Event of
Default exists and is continuing hereunder.   12.9.5   Unless otherwise agreed
by LESSOR in writing, all permanent or structural Modifications will forthwith
become a part of the Aircraft and LESSEE relinquishes to LESSOR all rights and
title thereto. However, all temporary and non-structural Modifications will
remain the property of LESSEE and, at LESSOR’s request and LESSEE’s cost, will
be removed from the Aircraft prior to return of the Aircraft, with LESSEE
restoring the Aircraft to the condition it was in prior to the Modification in a
manner cosmetically acceptable to LESSOR. Notwithstanding the foregoing, no such
removal will be permitted without LESSOR’s permission after the occurrence of an
Event of Default hereunder and immediately upon the occurrence of an Event of
Default hereunder, without the requirement of any further act or notice, all
right, title and interest in such Modifications will immediately vest in LESSOR.
  12.9.6   LESSOR will bear no liability for the cost of Modifications of the
Aircraft whether in the event of grounding or suspensions of certification, or
for any other cause.

12.10 Performance of Work by Third Parties.

12.10.1   All off-wing maintenance and repair work on an Engine, the APU and the
Landing Gear must be performed by an FAA Part 145-approved repair station unless
otherwise approved in advance by LESSOR.   12.10.2   Whenever maintenance or
repair work on the Airframe or on-wing maintenance or repair work on an Engine
or the APU will be performed by a Person other than LESSEE, such Person must be
an FAA Part 145-approved repair station.

12.11 Reporting Requirements.
ARTICLE 12
MAINTENANCE OF AIRCRAFT

41



--------------------------------------------------------------------------------



 



12.11.1   Commencing with a report furnished 10 days after the end of the
calendar month in which Delivery occurs, LESSEE will furnish to LESSOR a Monthly
Report in English in the form attached hereto as Exhibit N. Each Monthly Report
will be furnished within 10 days after the end of each calendar month, except
that the Monthly Report pertaining to the last month (or any portion thereof) of
flying will be furnished to LESSOR on the Termination Date.   12.11.2   On each
anniversary of the Delivery Date, LESSEE will provide LESSOR with a Technical
Evaluation Report.   12.11.3   From time to time, LESSEE will provide LESSOR
with such other technical information or documents as LESSOR may reasonably
request.

12.12 Maintenance Policies and Procedures Manuals. At LESSOR’s request for the
purposes of demonstrating to LESSOR how the Aircraft has been maintained, LESSEE
will provide LESSOR with copies of its Maintenance Program, general maintenance
manual, general policies and procedures manual, maintenance exposition manual,
general engineering manual, or their equivalents, and any other related
controlled documentation which affects the Aircraft. Recognizing that LESSEE’s
maintenance policies and procedures manuals are proprietary to LESSEE, LESSOR
agrees that they will be only utilized as set forth in this Article 12.12 and
Article 23.7.
12.13 LESSOR Inspection Rights.

12.13.1   At any time (subject to Article 12.13.4), LESSOR and/or its authorized
agents or representatives (which may be Manufacturer, the Engine manufacturer or
a next Aircraft lessee) will have the right to inspect and take photographs of
the Aircraft and review the Aircraft Documentation.   12.13.2   LESSEE will give
LESSOR reasonable written notice before the Aircraft undergoes any “C” or
equivalent check.   12.13.3   If the Aircraft is at a third party maintenance
facility, LESSEE will cause such facility to allow LESSOR and/or its authorized
agents or representatives (which may be Manufacturer, the Engine manufacturer or
a next Aircraft lessee) to inspect and take photographs of the Aircraft and
review the Aircraft Documentation, notwithstanding the fact that LESSEE (as the
party opening the work order) is considered the “customer” of such facility.  
12.13.4   LESSOR will provide LESSEE with reasonable notice prior to any
inspection by LESSOR and/or its authorized agents or representatives (which may
be Manufacturer, the Engine manufacturer or a next Aircraft lessee) and will
coordinate with LESSEE and/or any applicable third party maintenance facility so

ARTICLE 12
MAINTENANCE OF AIRCRAFT

42



--------------------------------------------------------------------------------



 



    as to cause minimum practical disturbance to the operation or maintenance of
the Aircraft or the personnel of LESSEE or the applicable third party
maintenance facility.   12.13.5   LESSEE expressly authorizes and consents to
allowing Manufacturer, the Engine manufacturer and their field service
representatives to provide LESSOR with information about the condition and
maintenance of the Aircraft (including the Aircraft Documentation) on an ongoing
basis. Manufacturer, the Engine manufacturer and their field service
representatives may report their findings and provide documentation to LESSOR
without the need for any further notice to or authorization from LESSEE.  
12.13.6   LESSOR will have no duty to make any inspection of the Aircraft and
will not incur any liability or obligation by reason of (and LESSEE’s indemnity
obligations pursuant to Article 17 will apply notwithstanding) LESSOR and/or its
authorized agents or representatives making or not making any such inspection or
by reason of any reports LESSOR receives regarding the Aircraft.

ARTICLE 12
MAINTENANCE OF AIRCRAFT

43



--------------------------------------------------------------------------------



 



ARTICLE 13 USE OF RESERVES
13.1 Airframe Reserves. LESSOR will reimburse LESSEE from the Airframe Reserves
for the actual cost of the structural inspection portion of scheduled zonal and
structural tasks performed and completed pursuant to the MPD which have
performance intervals of a minimum of any of the following: years, hours or
cycles and the rectification of any structural deficiencies resulting from such
inspection, with work performed for all other causes excluded, including those
causes set forth in Article 13.7. LESSOR will reimburse LESSEE from the Airframe
Reserves for the actual cost of the structural inspection portion of completed
scheduled ““checks as described in the MPD and the rectification of any
structural deficiencies resulting from such inspection, with work performed for
all other causes excluded, including those causes set forth in Article 13.7.
Subject to Article 16.1 and excluding exchange, material markup and outside
vendor fees, and handling, packaging and shipping charges, reimbursement will be
made up to the amount in the Airframe Reserves on the commencement date of the
task or inspection for which reimbursement is requested.
13.2 Engine Performance Restoration Reserves.

13.2.1   Each Engine Performance Restoration Reserves payment made by LESSEE for
an Engine will be divided according to the percentages set forth below into
separate Engine module accounts:

            Engine Module   Percentage  
 
        %
 
        %
 
        %
 
        %
 
        %

13.2.2   For each Basic Engine, LESSOR will reimburse LESSEE from the Engine
Performance Restoration Reserves allocated to a particular Engine module of such
Engine for the actual cost of Module Performance Restoration of such Engine
module performed during an off-wing Engine shop visit, with work performed for
all other causes excluded, including those causes set forth in Article 13.7.
Subject to Article 16.1 and excluding exchange, material markup and outside
vendor fees, and handling, packaging and shipping charges, reimbursement will be
made up to the amount in the particular Engine Performance Restoration Reserves
account for such Engine module of the applicable Engine at the time of removal
of such

ARTICLE 13
USE OF RESERVES

44



--------------------------------------------------------------------------------



 



    Engine. With respect to an Engine, LESSOR will reimburse LESSEE from the
Engine Performance Restoration Reserves for the actual cost of a Qualified
Performance Restoration on such Basic Engine during an off-wing Engine shop
visit performed in compliance with the build standard set forth in
Article 12.2.3, with work performed for all other causes excluded, including
those causes set forth in Article 13.7. Subject to Article 16.1 and excluding
exchange, material markup and outside vendor fees, and handling, packaging and
shipping charges, reimbursement will be made up to the amount in the particular
Engine Performance Restoration Reserves account for such Engine at the time of
removal of such Engine.

13.3 Engine LLP Reserves. LESSOR will reimburse LESSEE from the Engine LLP
Reserves for an Engine for the actual out-of-pocket materials cost without
overhead, markup or profit factor, and reduced by the amount of any “Waste
Expense”, associated with the replacement of life-limited Parts in such Engine
during completed Engine shop visits (i.e., heavy maintenance visits), with work
performed for all other causes excluded, including those causes set forth in
Article 13.7. “Waste Expense” means the product of (a) the number of unused
cycles on a life-limited Part at the time such life-limited Part is removed for
replacement, multiplied by (b) the quotient of the cost of the new replacement
life-limited Part divided by the number of cycles which constitutes the approved
life of such life-limited Part. Subject to Article 16.1 and excluding exchange,
material markup and outside vendor fees, and handling, packaging and shipping
charges, reimbursement for replacement of life-limited Parts in an Engine will
be made up to the amount in the Engine LLP Reserves applicable to such Engine at
the time of removal of such Engine.
13.4 Landing Gear Reserves. LESSOR will reimburse LESSEE from the Landing Gear
Reserves for the actual cost of an Overhaul of the Landing Gear, with work
performed for all other causes excluded, including those causes set forth in
Article 13.7. Subject to Article 16.1 and excluding exchange, material markup
and outside vendor fees, and handling, packaging and shipping charges,
reimbursement will be made up to the amount in the Landing Gear Reserves at the
time of removal of the Landing Gear.
13.5 APU Reserves. LESSOR will reimburse LESSEE from the APU Reserves for the
actual cost of a completed hot section refurbishment or Overhaul of the APU,
with work performed for all other causes excluded, including those causes set
forth in Article 13.7. Subject to Article 16.1 and excluding exchange, material
markup and outside vendor fees, and handling, packaging and shipping charges,
reimbursement will be made up to the amount in the APU Reserves at the time of
removal of the APU.
13.6 Reimbursement.

13.6.1   LESSEE will be entitled to reimbursement from the Reserves after the
work is completed and the Airframe, Engine, Landing Gear or APU, as applicable,
has left the repair agency, by submitting invoices (including an original
invoice from

ARTICLE 13
USE OF RESERVES

45



--------------------------------------------------------------------------------



 



    LESSEE to LESSOR for LESSEE’s reimbursement claim) and proper documentation
within six months after completion of the work. If LESSEE seeks reimbursement
from the Reserves for work performed by LESSEE, such work will be charged at
LESSEE’s out-of-pocket and unburdened labor and material costs. LESSEE may only
seek reimbursement from the Airframe Reserves one time in any calendar year.  
13.6.2   For the Airframe, proper documentation includes a list of all routine
and non-routine tasks performed with corresponding references to the MPD and an
itemized labor and materials report.   13.6.3   For an Engine and the APU,
proper documentation includes (a) an original invoice from LESSEE to LESSOR for
LESSEE’s reimbursement claim, (b) a description of the reason for removal,
(c) the date of removal and the aircraft removed from (which may be the
Aircraft), (d) the total hours and cycles at the time of removal, (e) the hours
and cycles since last shop visit, (f) a full description of the final workscope,
(g) a description of the type of maintenance performed (including on each
module, if applicable), (h) complete disk records for the Engine both prior to
and after the shop visit, (i) a shop findings report, (j) a complete copy of the
repair facility’s invoice, including a breakdown by Engine module of all
material replaced, material exchanged, labor and other costs, and service
bulletins and Airworthiness Directives performed, (k) a copy of any test cell
performance data, (l) an on and off log of Parts (configuration listing) tracked
by LESSEE and the repair facility, (m) a current service bulletin and
Airworthiness Directive listing, (n) written verification from the repair
facility that the Engine or APU has been released and shipped from the repair
facility back to LESSEE, (o) the status of all warranty claims and (p) an
itemization of all concessions, warranty credits or other credits which have
been or will be provided for work accomplished on the Engine or APU during the
applicable shop visit (or, if none, a written statement from LESSEE stating that
it has not received and does not have pending any such concessions, warranty
credits or other credits).   13.6.4   For the Landing Gear, proper documentation
includes the total calendar time, hours and cycles on the Landing Gear both
prior to and after the Overhaul.

13.7 Reimbursement Adjustment.

13.7.1   By way of example, among the exclusions from reimbursement are work or
items:

(a) resulting from repairs covered by LESSEE’s or a third party’s insurance,
(deductibles being for the account of LESSEE and not reimbursable) or covered by
warranties; or
ARTICLE 13
USE OF RESERVES

46



--------------------------------------------------------------------------------



 



(b) required as a result of an Airworthiness Directive, manufacturer’s service
bulletin (unless approved in advance by LESSOR), non-routine or non-scheduled
maintenance, faulty maintenance or installation, improper operations, misuse,
neglect, accident, incident, ingestion (foreign object damage) or other
accidental cause.

13.7.2   Reimbursement from the Reserves will not be available for the APU,
non-Basic Engine Parts or Landing Gear or any of the Landing Gear’s associated
components.   13.7.3   All invoices subject to reimbursement from LESSOR will be
reduced (by adjustment between LESSEE and LESSOR retroactively if necessary) by
the actual amounts received by LESSEE on account of such work from responsible
third parties or other sources, such as insurance proceeds, manufacturer’s
warranties, guarantees, concessions and credits (including, with respect to
Engines, credits due to life remaining on any removed Engine Parts).

13.8 Costs in Excess of Reserves. LESSEE will be responsible for payment of all
costs in excess of the amounts reimbursed hereunder. If on any occasion the
available balance in the Airframe Reserves, Engine Performance Restoration
Reserves allocated to a particular Engine module, Engine LLP Reserves for a
particular Engine, Landing Gear Reserves or APU Reserves (at the time of the
structural check, in the case of the Airframe, or at the time of removal, in the
case of an Engine, the Landing Gear and the APU) is insufficient to satisfy a
claim for reimbursement in respect of the Airframe, such Engine, the Landing
Gear or the APU, as applicable, the shortfall may not be carried forward or made
the subject of any further claim for reimbursement.
13.9 Reimbursement after Termination Date. LESSEE may not submit any invoice for
reimbursement from the Reserves after the Termination Date unless on or prior to
such date LESSEE has notified LESSOR in writing that such outstanding invoice
will be submitted after the Termination Date and the anticipated amount of such
invoice. So long as LESSEE has provided such notice to LESSOR, LESSEE may then
submit such outstanding invoice at any time within six months after the
Termination Date. Subject to the foregoing, any balance remaining in the
Reserves on the Termination Date, including termination on account of a Total
Loss of the Aircraft, will be retained by LESSOR.
ARTICLE 13
USE OF RESERVES

47



--------------------------------------------------------------------------------



 



     ARTICLE 14 TITLE AND REGISTRATION
14.1 Title to the Aircraft. Title to the Aircraft will be and remain vested in
LESSOR. LESSOR and LESSEE intend this Lease to be a “true lease”. LESSEE will
have no right, title or interest in the Aircraft except as provided in this
Lease.
14.2 Registration of Aircraft. LESSEE at its sole cost and expense will
(a) register and maintain registration of the Aircraft in the name of LESSOR at
the register of aircraft in the State of Registration and (b) from time to time
take all other steps then required by Law (including the Geneva Convention or
the Cape Town Convention if and as applicable) or by practice, custom or
understanding or as LESSOR may reasonably request to protect and perfect
LESSOR’s interest in the Aircraft and this Lease in the State of Registration or
in any other jurisdictions in or over which LESSEE may operate the Aircraft.
14.3 Cape Town Convention. If the Cape Town Convention has been or is ratified
or made applicable in , then:

14.3.1   LESSOR may elect to cause the interests of LESSOR in this Lease, the
other Operative Documents and the Aircraft (including in the Engines) to be
registered in the International Registry to the fullest extent such interests
may be registered. At LESSOR’s request, LESSEE will provide all assistance and
cooperation to LESSOR in order to procure such registration, including
consenting to or causing such registration to be made, at LESSOR’s election, as
a prospective international interest or an international interest and via a
designated entry point (as such terms are used in the Cape Town Convention).  
14.3.2   At LESSOR’s request, LESSEE will perform such additional acts and
execute and deliver such agreements and instruments as may be determined by
LESSOR to be necessary or appropriate to (a) protect and perfect LESSOR’s
interest in the Aircraft, this Lease and the other Operative Documents under the
Cape Town Convention and (b) enhance the enforceability of the commercial
agreements of LESSEE and LESSOR under the Cape Town Convention to the greatest
extent permitted by the Cape Town Convention. Actions to be requested by LESSOR
may include entering into amendments to this Lease or the other Operative
Documents as are necessary to constitute a prospective international interest or
an international interest under the Cape Town Convention.   14.3.3   LESSEE will
be responsible for all costs and expenses arising out of the requirements of
this Article 14.3.

ARTICLE 14
TITLE AND REGISTRATION

48



--------------------------------------------------------------------------------



 



14.4 No Other LESSEE filings with International Registry. Unless LESSOR has
requested LESSEE to make an International Registry filing, LESSEE will not
consent to or permit any Person other than LESSOR to make any International
Registry filings (including prospective filings) under the Cape Town Convention
in relation to this Lease, the other Operative Documents or the Aircraft
(including the Engines).
14.5 Filing of this Lease. To the extent permitted by Law and in accordance with
the requirements of the Law from time to time, LESSEE at its sole cost and
expense will cause this Lease to be kept, filed, recorded and refiled or
rerecorded in the State of Registration and in any other offices necessary to
protect LESSOR’s rights hereunder.
14.6 Evidence of Registration and Filings. As LESSOR may reasonably request from
time to time, LESSEE will furnish to LESSOR an opinion of counsel or other
evidence reasonably satisfactory to LESSOR of the registrations and filings
required hereunder.

ARTICLE 14
TITLE AND REGISTRATION

49



--------------------------------------------------------------------------------



 



     ARTICLE 15 IDENTIFICATION PLATES
          LESSOR will affix and LESSEE will at all times maintain on the
Airframe and each Engine the identification plates containing the following
legends or any other legend requested by LESSOR in writing:
15.1 Airframe Identification Plates.

         
 
  Location:   One to be affixed to the Aircraft structure above the forward
entry door adjacent to and not less prominent than that of Manufacturer’s data
plate and another in a prominent place on the flight deck.
 
       
 
  Size:   No smaller than 2” x 3”.
 
       
 
  Legend:   “THIS AIRCRAFT IS OWNED BY INTERNATIONAL LEASE FINANCE CORPORATION.
 
       
 
      MANUFACTURER’S SERIAL NO:
 
       
 
      OWNER’S ADDRESS:
 
       
 
      INTERNATIONAL LEASE FINANCE CORPORATION 10250 Constellation Boulevard,
34th Floor Los Angeles, California 90067, U.S.A. Fax: (310) 788-1990”

15.2 Engine Identification Plates.

         
 
  Location:   The legend on the plate must be no less prominent than the Engine
data plate and must be visible.
 
       
 
  Size:   No smaller than 1” x 4”.
 
       
 
  Legend:   “THIS ENGINE IS OWNED BY INTERNATIONAL LEASE FINANCE CORPORATION,
LOS ANGELES, CALIFORNIA, USA.”

ARTICLE 15
IDENTIFICATION PLATES

50



--------------------------------------------------------------------------------



 



     ARTICLE 16 TAXES
16.1 General Obligation of LESSEE. Except as set forth in Article 16.2, LESSEE
agrees to pay promptly when due, and to indemnify and hold harmless LESSOR on a
full indemnity basis from, all license and registration fees and all taxes,
fees, levies, imposts, duties, charges, deductions or withholdings of any nature
(including without limitation any value added, franchise, transfer, sales, gross
receipts, use, business, excise, turnover, personal property, stamp or other
tax) together with any assessments, penalties, fines, additions to tax or
interest thereon, however or wherever imposed (whether imposed upon LESSEE,
LESSOR, on all or part of the Aircraft, the Engines or otherwise), by any
Government Entity or taxing authority in the U.S., or any foreign country or by
any international taxing authority (including the City or County of Los
Angeles), upon or with respect to, based upon or measured by any of the
following (collectively, “Taxes”):

16.1.1   the Aircraft, Engines, APU or any Parts;   16.1.2   the use, operation
or maintenance of the Aircraft or carriage of passengers or freight during the
Lease Term and until the Termination Date;   16.1.3   this Lease, the payments
due hereunder and the terms and conditions hereof; and   16.1.4   the ownership,
financing, delivery, import or export, return, sale, payment of Total Loss
Proceeds or other disposition of the Aircraft.

16.2 Exceptions to Indemnity. The indemnity provided for in Article 16.1 does
not extend to any of the following Taxes:

16.2.1   Taxes imposed by the U.S. or the State of California on the net income,
gross receipts, capital or net worth of LESSOR;   16.2.2   Taxes attributable to
the period prior to Delivery or after the Termination Date; or   16.2.3   Taxes
attributable to LESSOR’s gross negligence, willful misconduct or breach of this
Lease.

16.3 After-Tax Basis. The amount which LESSEE is required to pay with respect to
any Taxes indemnified against under Article 16.1 is an amount sufficient to
restore LESSOR on an after-tax basis to the same position LESSOR would have been
in had such Taxes not been incurred.
ARTICLE 16
TAXES

51



--------------------------------------------------------------------------------



 



16.4 Timing of Payment. Any amount payable to LESSOR pursuant to this Article 16
will be paid within 10 days after receipt of a written demand therefor from
LESSOR accompanied by a written statement describing in reasonable detail the
basis for such indemnity and the computation of the amount so payable; provided,
however, that such amount need not be paid by LESSEE prior to the earlier of
(a) the date any Tax is payable to the appropriate Government Entity or taxing
authority or (b) in the case of amounts which are being contested by LESSEE in
good faith or by LESSOR pursuant to Article 16.5, the date such contest is
finally resolved.
16.5 Contests. If a claim is made against LESSOR for Taxes with respect to which
LESSEE is liable for a payment or indemnity under this Lease, LESSOR will
promptly give LESSEE notice in writing of such claim; provided, however, that
LESSOR’s failure to give notice will not relieve LESSEE of its obligations
hereunder except to the extent such failure materially impairs or precludes
LESSEE’s ability to contest the claim. So long as (a) a contest of such Taxes
does not involve any danger of the sale, forfeiture or loss of the Aircraft or
any interest therein, (b) if LESSOR so requests, LESSEE has provided LESSOR with
an opinion of independent tax counsel that a reasonable basis exists for
contesting such claim and (c) adequate reserves have been made for such Taxes
or, if required, an adequate bond has been posted, then LESSOR at LESSEE’s
written request will in good faith, with due diligence and at LESSEE’s expense,
contest (or permit LESSEE to contest in the name of LESSEE or LESSOR) the
validity, applicability or amount of such Taxes.
16.6 Refunds. Upon receipt by LESSOR of a refund of all or any part of any Taxes
(including any deductions or withholdings referred to in Article 5.10) which
LESSEE has paid, LESSOR will pay to LESSEE the net amount of such Taxes
refunded.
16.7 Cooperation in Filing Tax Returns. LESSEE and LESSOR will cooperate with
one another in providing information which may be reasonably required to fulfill
each party’s tax filing requirements and any audit information request arising
from such filing.
16.8 Survival of Obligations. The representations, warranties, indemnities and
agreements of LESSEE provided for in this Article 16 will survive the
Termination Date.
ARTICLE 16
TAXES

52



--------------------------------------------------------------------------------



 



     ARTICLE 17 INDEMNITIES
17.1 General Indemnity. Except as set forth in Article 17.2, LESSEE agrees to
indemnify and hold harmless LESSOR and its officers, directors, employees,
agents and shareholders (individually an “Indemnitee” and collectively
“Indemnitees”) from any and all liabilities, obligations, losses, damages,
fines, penalties, claims, actions, suits, costs, disbursements and expenses
(including legal fees, costs and related expenses) of every kind and nature
(collectively “Expenses”) which are imposed on, incurred by or asserted against
any Indemnitee or the Aircraft by any Person other than LESSEE and which are in
any way relating to, based on or arising out of any of the following:

17.1.1   the operation, possession, use, non-use, control, leasing, subleasing,
maintenance, storage, overhaul, testing or inspections of the Aircraft, any
Engine, the APU or any Part (whether by LESSEE, any sublessee or any other
Person) during the Lease Term and until the Termination Date (including the
acceptance flights at return), whether or not the same is in compliance with the
terms of this Lease, including without limitation claims for death, personal
injury, property damage, other loss or harm to any Person and claims relating to
any Laws, including without limitation environmental control, noise and
pollution laws, rules or regulations;   17.1.2   fuel, airport or enroute
navigation charges (including Eurocontrol charges), navigation service charges,
landing fees and all charges payable for the use of or for services provided at
any airport, whether in respect of the Aircraft or any other aircraft of LESSEE,
during the Lease Term and until the Termination Date;   17.1.3   the
manufacture, design, testing or inspections (including the acceptance flights at
Delivery), acceptance, rejection, delivery, return, sale after an Event of
Default, import, export, condition, repair, modification, servicing, rebuilding,
airworthiness, registration, reregistration, performance, merchantability,
fitness for use of the Aircraft, the APU or any Part, enforcement of warranties
whether in LESSOR’s or LESSEE’s name, customer support, product support,
information or training provided by Manufacturer and other vendors, substitution
or replacement of an Engine, the APU or any Part under this Lease, or other
transfer of use or possession of the Aircraft, an Engine, the APU or any Part
(including under a sublease, pooling or interchange arrangement) including
without limitation latent and other defects, whether or not discoverable and
patent, trademark or copyright infringement;   17.1.4   the prevention or
attempt to prevent the arrest, confiscation, seizure, taking in execution,
impounding, forfeiture or detention of the Aircraft, or in securing the release
of the Aircraft; or

ARTICLE 17
INDEMNITIES

53



--------------------------------------------------------------------------------



 



17.1.5   as a consequence of any Default or Event of Default by LESSEE.

The foregoing indemnity by LESSEE is intended to include and cover any Expense
to which an Indemnitee may be subject (in contract, tort, strict liability or
under any other theory) regardless of the negligence, active or passive or any
other type, of such Indemnitee, so long as such Expense does not fall within any
of the exceptions listed in Article 17.2.
17.2 Exceptions to General Indemnities. The indemnity provided for in
Article 17.1 will not extend to Expenses of any Indemnitee to the extent
resulting from or arising out of any of the following:

17.2.1   Expenses which LESSEE and LESSOR mutually agree or, absent mutual
agreement, are judicially determined to have resulted from the willful
misconduct of such Indemnitee;   17.2.2   Expenses which LESSEE and LESSOR
mutually agree or, absent mutual agreement, are judicially determined to be
attributable to acts or events which occur after the Termination Date and return
of the Aircraft to LESSOR in the condition required hereunder, but in any such
case only to the extent not attributable to acts or omissions of LESSEE;  
17.2.3   Expenses representing Taxes, it being acknowledged that the terms of
Article 16 apply exclusively to LESSEE’s indemnity obligations with respect to
Taxes; or   17.2.4   Expenses due to the breach by LESSOR of its covenant of
quiet enjoyment pursuant to Article 21.2 (except to the extent covered by the
insurances LESSEE is required to carry pursuant to Article 18 or other LESSEE
insurances).

17.3 After-Tax Basis. The amount which LESSEE will be required to pay with
respect to any Expense indemnified against under Article 17.1 will be an amount
sufficient to restore the Indemnitee, on an after-tax basis, to the same
position such Indemnitee would have been in had such Expense not been incurred.
17.4 Timing of Payment. It is the intent of the parties that each Indemnitee
will have the right to indemnification for Expenses hereunder as soon as a claim
is made and as soon as an Expense is incurred, whether or not such claim is
meritorious and whether or not liability is established (but subject to
Article 17.8). LESSEE will pay an Indemnitee for Expenses pursuant to this
Article 17 within 10 days after receipt of a written demand therefor from such
Indemnitee accompanied by a written statement describing in reasonable detail
the basis for such indemnity.
ARTICLE 17
INDEMNITIES

54



--------------------------------------------------------------------------------



 



17.5 Subrogation. Upon the payment in full of any indemnity pursuant to this
Article 17 by LESSEE, LESSEE will be subrogated to any right of the Indemnitee
in respect of the matter against which such indemnity has been made.
17.6 Notice. Each Indemnitee and LESSEE will give prompt written notice one to
the other of any liability of which such party has knowledge for which LESSEE
is, or may be, liable under Article 17.1; provided, however, that failure to
give such notice will not terminate any of the rights of Indemnitees under this
Article 17 except to the extent that LESSEE has been materially prejudiced by
the failure to provide such notice.
17.7 Refunds. If any Indemnitee obtains a recovery of all or any part of any
amount which LESSEE has paid to such Indemnitee, such Indemnitee will pay to
LESSEE the net amount recovered by such Indemnitee.
17.8 Defense of Claims. Unless a Default or Event of Default has occurred and is
continuing, LESSEE and its insurers will have the right (in each such case at
LESSEE’s sole expense) to investigate or, provided that LESSEE or its insurers
have not reserved the right to dispute liability with respect to any insurance
policies pursuant to which coverage is sought, defend or compromise any claim
covered by insurance for which indemnification is sought pursuant to
Article 17.1 and each Indemnitee will cooperate with LESSEE or its insurers with
respect thereto. If LESSEE or its insurers are retaining attorneys to handle
such claim, such counsel must be reasonably satisfactory to the Indemnitees. If
not, the Indemnitees will have the right to retain counsel of their choice at
LESSEE’s expense.
17.9 No Double Recovery. Without limiting LESSOR’s right to pursue payment from
LESSEE for a particular Expense under both this Article 17 and Article 25.6,
LESSOR will not be entitled to actually receive payment from LESSEE for the same
Expense twice.
17.10 Survival of Obligation. Notwithstanding anything in this Lease to the
contrary, the provisions of this Article 17 will survive the Termination Date
and continue in full force and effect notwithstanding any breach by LESSOR or
LESSEE of the terms of this Lease, the termination of the lease of the Aircraft
to LESSEE under this Lease or the repudiation by LESSOR or LESSEE of this Lease.
ARTICLE 17
INDEMNITIES

55



--------------------------------------------------------------------------------



 



     ARTICLE 18 INSURANCE
18.1 Categories of Insurance. Throughout the Lease Term and until the
Termination Date, LESSEE will, at its own expense, effect and maintain in full
force and effect the types of insurance and amounts of insurance (including
deductibles) described in Exhibits C and E through such brokers and with such
insurers as may be approved by LESSOR, such approval not to be unreasonably
withheld, in London or New York or such other insurance markets as mutually
agreed upon by the parties.
18.2 Write-back of any Date Recognition Exclusion. In the event any of LESSEE’s
insurances (either the primary insurance or the reinsurance) contain any date
recognition exclusion clause or similar clause excluding from such insurance
coverage damage to any property (including the Aircraft) or death or injury to
any person on account of accidents, incidents or occurrences caused by date
recognition or other Year 2000-related problems, LESSEE at its cost will obtain
for the benefit of itself, Manufacturer and LESSOR the broadest write-back
available in the London insurance market with respect to such exclusion.
18.3 Write-backs of Exclusions in LSW555.D and AVN 48C. In the event that a
write-back of the exclusions (losses due to causes such as dirty bombs,
electromagnetic weapons, radioactive contamination and chemical, biological
and/or biochemical hazards) to the standard London policy forms LSW555.D and, if
issued, AVN 48C becomes available, LESSEE at its cost will obtain for the
benefit of itself, Manufacturer and LESSOR the broadest write-back available in
the London insurance market with respect to such exclusions.
18.4 Third Party War Liability Insurance. LESSEE will provide evidence to LESSOR
that the government indemnity for third party (non-passenger) war liability
covers LESSEE and its operation of the Aircraft. For so long as such government
indemnity is in effect, LESSOR agrees that LESSEE may carry the sublimit
specified by AVN 52E in third party war liability insurance, plus excess third
party war liability insurance in such higher sublimit as may be required by the
government before its government indemnity becomes effective (currently a total
sublimit of US$). However, if and when such indemnity is no longer applicable,
LESSEE will carry third party war liability insurance in the amount required by
Exhibit C. LESSEE will carry third party war liability insurance in the amount
required by Exhibit C.
18.5 Installation of Third Party Engine. If LESSEE installs an engine not owned
by LESSOR on the Aircraft, either (a) LESSEE’s hull insurance on the Aircraft
will automatically increase to such higher amount as is necessary in order to
satisfy both LESSOR’s requirement to receive the Agreed Value in the event of a
Total Loss and the amount required by the third party engine owner or
(b) separate additional insurance on such engine will attach in order to satisfy
separately the requirements of the LESSEE to such third party engine owner.
ARTICLE 18
INSURANCE

56



--------------------------------------------------------------------------------



 



18.6 LESSOR Coverage for LESSEE’s Employees. LESSOR and the other additional
insureds will be covered under LESSEE’s legal liability insurance for death or
injury to LESSEE’s employees, pilots and crew.
18.7 Insurance for Indemnities. The insurance referred to in Article 18.1 will
in each case include and insure (to the extent of the risks covered by the
policies) the indemnity provisions of Article 17 and LESSEE will maintain such
insurance of the indemnities for a minimum of two years following the
Termination Date.
18.8 AVN 67C. LESSEE will maintain insurances in respect of the Aircraft for
purposes of this Lease which incorporate the terms and conditions of AVN 67C,
with International Lease Finance Corporation being the “Designated Contract
Party”.
18.9 AVN 99. Upon termination of the Lease or if the Aircraft is sold or the
Lease is otherwise assigned, LESSEE will effect and maintain applicable
liability insurances described in Exhibit C for the benefit of LESSOR and the
additional insureds which incorporate the terms and conditions of AVN 99, with
International Lease Finance Corporation being the “Designated Contract Party”.
18.10 Insurance required by Manufacturer. During the Lease Term, LESSEE will
carry any insurance required by Manufacturer in connection with the assignment
of any Manufacturer warranties, customer support or product support to LESSEE.
LESSEE will provide LESSOR with an acceptable insurance certificate evidencing
such Manufacturer coverage and including the terms set forth in Exhibit E prior
to Delivery and at each policy renewal during the Lease Term.
18.11 Pre-Delivery Work or Delivery of Aircraft with Spare Engine. In the event
it is necessary for LESSOR to enter into agreements with one or more Persons for
(a) the maintenance, repair or modification of the Aircraft (including any
Engine or the APU) or (b) the lease of a spare engine, APU or other equipment so
that the Aircraft (including any Engine or the APU) will comply with the
Delivery conditions set forth in this Lease, LESSEE agrees at LESSOR’s request
to add each such Person as an additional insured to the insurance policies which
LESSEE is required to maintain pursuant to this Lease, with waivers of
subrogation, and that each such Person will be an “Indemnitee” for the purposes
of Article 17.
18.12 Renewal. Not less than five Business Days before the expiration or
termination date of any insurance required hereunder, LESSEE will provide LESSOR
with fax or e-mail confirmation from LESSEE’s insurance brokers that renewed
certificates of insurance evidencing the renewal or replacement of such
insurance and complying with Exhibit C will be issued on the termination date of
the prior certificate. Within seven days after such renewal, LESSEE will furnish
its brokers’ certificates of insurance to LESSOR.
ARTICLE 18
INSURANCE

57



--------------------------------------------------------------------------------



 



18.13 Assignment of Rights by LESSOR. If LESSOR assigns all or any of its rights
under this Lease as permitted by this Lease or otherwise disposes of any
interest in the Aircraft to any other Person, LESSEE will, upon request, procure
that such Person hereunder be added as loss payee and/or additional assured in
the policies effected hereunder and enjoy the same rights and insurance enjoyed
by LESSOR under such policies. LESSOR will nevertheless continue to be covered
by such policies.
18.14 Deductibles. If there is a material adverse change in the financial
condition of LESSEE which LESSOR reasonably believes will cause LESSEE to be
unable to pay the deductible upon the occurrence of a partial loss of the
Aircraft or an Engine, then LESSOR may require LESSEE at LESSEE’s expense to
lower its deductibles on the insurance maintained hereunder to a level which is
available on commercially reasonable terms in the insurance market.
18.15 Insurance for Subleases. LESSEE will at all times carry the types of
insurance and amounts of insurance (including deductibles) described in
Exhibit C on a contingent basis during the term of any sublease of the Aircraft
pursuant to Article 11. Prior to commencement of the sublease, LESSOR will
receive certificates of insurance evidencing both the sublessee’s coverages and
the LESSEE’s contingent coverages.
18.16 Insurance for Wet Lease Operations. In the event LESSEE is performing wet
lease operations with the Aircraft pursuant to Article 11.6 and the wet lessee
is carrying the primary passenger, baggage cargo liability insurance with
respect to the flights, then such insurance must meet the requirements of
Exhibit C, including with respect to the amounts of coverage, naming of LESSOR
as an additional insured and inclusion of the other endorsements set forth in
Exhibit C. Moreover, LESSEE will at all times carry contingent passenger,
baggage and cargo liability insurances for such flights. Prior to commencement
of wet lease operations for a particular wet lessee, LESSOR will receive
certificates of insurance from the insurance brokers for LESSEE and, if
applicable, the wet lessee evidencing such coverages.
18.17 Other Insurance. LESSOR may from time to time by notice to LESSEE require
LESSEE at LESSEE’s expense to effect such other insurance or such variations to
the terms of the existing insurance as may then be customary in the airline
industry for aircraft of the same type as the Aircraft and at the time commonly
available in the insurance market.
18.18 Information. LESSEE will provide LESSOR with any information reasonably
requested by LESSOR from time to time concerning the insurance maintained with
respect to the Aircraft or in connection with any claim being made or proposed
to be made thereunder.
18.19 Currency. All proceeds of insurance pursuant to this Lease will be payable
in Dollars except as may be otherwise agreed by LESSOR.
ARTICLE 18
INSURANCE

58



--------------------------------------------------------------------------------



 



18.20 Grounding of Aircraft. If at any time any of the insurance required
pursuant to this Lease will cease to be in full force and effect, LESSEE will
forthwith ground the Aircraft and keep the Aircraft grounded until such time as
such insurance is in full force and effect again.
18.21 Failure to Insure. If at any time LESSEE fails to maintain insurance in
compliance with this Article 18, LESSOR will be entitled but not bound to do any
of the following (without prejudice to any other rights which it may have under
this Lease by reason of such failure):
(a) to pay any premiums due or to effect or maintain insurance satisfactory to
LESSOR or otherwise remedy such failure in such manner as LESSOR considers
appropriate (and LESSEE will upon demand reimburse LESSOR in full for any amount
so expended in that connection); or
(b) at any time while such failure is continuing, to require the Aircraft to
remain at any airport or (as the case may be), proceed to and remain at any
airport designated by LESSOR, until such failure is remedied to LESSOR’s
satisfaction.
18.22 Reinsurance. Any reinsurance will be maintained with reinsurers and
brokers approved by LESSOR. Such reinsurance will contain each of the following
terms and will in all other respects (including amount) be satisfactory to
LESSOR:
(a) the same terms as the original insurance;
(b) a cut-through and assignment clause satisfactory to LESSOR; and
(c) payment will be made notwithstanding (i) any bankruptcy, insolvency,
liquidation or dissolution of any of the original insurers and/or (ii) that the
original insurers have made no payment under the original insurance policies.
18.23 Limit on Hull in favor of LESSEE. LESSEE may carry hull all risks or hull
war and allied perils on the Aircraft in excess of the Agreed Value (which is
payable to LESSOR) only to the extent such excess insurance which would be
payable to LESSEE in the event of a Total Loss does not exceed % of the Agreed
Value and only to the extent that such additional insurance will not prejudice
the insurances required in this Lease or the recovery by LESSOR thereunder.
LESSEE agrees that it will not (a) create or permit to exist any liens or
encumbrances over the insurances, or its interest therein, except as constituted
by this Lease or (b) prejudice LESSOR’s ability to purchase additional insurance
for LESSOR’s own benefit.
ARTICLE 18
INSURANCE

59



--------------------------------------------------------------------------------



 



     ARTICLE 19 LOSS, DAMAGE AND REQUISITION
          Throughout the Lease Term and until the Termination Date, LESSEE will
bear all risk of loss, theft, damage and destruction to the Aircraft.
19.1 Definitions. In this Article 19 and this Lease:
          “Agreed Value” means US$.
          “Net Total Loss Proceeds” means the Total Loss Proceeds actually
received by LESSOR following a Total Loss, less any legal and other
out-of-pocket expenses, taxes or duties incurred by LESSOR in connection with
the collection of such proceeds.
          “Total Loss” means any of the following in relation to the Aircraft,
Airframe, any Engine or the APU and “Total Loss Date” means the date set forth
in parenthesis after each Total Loss:
(a) destruction, damage beyond repair or being rendered permanently unfit for
normal use for any reason (the date such event occurs or, if not known, the date
on which the Aircraft, Airframe, Engine or APU was last heard of);
(b) actual, constructive, compromised, arranged or agreed total loss (the
earlier of the date on which the loss is agreed or compromised by the insurers
or 30 days after the date of notice to LESSEE’s brokers or insurers claiming
such total loss);
(c) requisition of title, confiscation, forfeiture or any compulsory acquisition
or other similar event (the date on which the same takes effect);
(d) sequestration, detention, seizure or any similar event for more than 30
consecutive days (the earlier of the date on which insurers make payment on the
basis of a total loss or the date of expiration of such period);
(e) requisition for use for more than 180 consecutive days, except as set forth
in Article 19.9 (the earlier of the date on which the insurers make payment on
the basis of a total loss or the date of expiration of such period);
(f) in the case of an Engine, the event described in Article 12.8.3 (the date on
which the same takes effect);
ARTICLE 19
LOSS, DAMAGE AND REQUISITION

60



--------------------------------------------------------------------------------



 



(g) any sale of the Aircraft in connection with Eurocontrol or other navigation
or airport charges (the date on which the sale occurs);
(h) any sale of the Aircraft in connection with a LESSEE bankruptcy, whether by
an administrator, trustee or court (the date on which the intent to sell the
Aircraft becomes known); or
(i) any other occurrence not permitted under this Lease which deprives LESSEE of
use or possession for a period of 60 consecutive days or longer (the sixtieth
day of such period).
          “Total Loss Proceeds” means the proceeds of any insurance or any
compensation or similar payment arising in respect of a Total Loss.
19.2 Notice of Total Loss. LESSEE will notify LESSOR in writing within two
Business Days after a Total Loss Date of the Aircraft, Airframe, any Engine or
the APU.
19.3 Total Loss of Aircraft or Airframe. If the Total Loss of the Aircraft or
Airframe occurs during the Lease Term, the following will occur:

19.3.1   After the Total Loss Date and until receipt by LESSOR of the Agreed
Value and all other amounts then due under this Lease, LESSEE will continue to
pay Rent and the parties will perform all of their other obligations under this
Lease.   19.3.2   On the date which is the earlier of the following dates:

(a) the date on which the Total Loss Proceeds of the Aircraft or the Airframe
are paid by LESSEE’s insurance underwriters or brokers and
(b) the date which falls 30 days after the Total Loss Date,
LESSEE will pay to LESSOR an amount equal to the sum of:
(x) the Agreed Value and
(y) all other amounts then accrued under this Lease,
less an amount equal to the Net Total Loss Proceeds received by LESSOR by such
date.

19.3.3   LESSOR will apply the Net Total Loss Proceeds and any amounts received
from LESSEE pursuant to Article 19.3.2 as follows:

ARTICLE 19
LOSS, DAMAGE AND REQUISITION

61



--------------------------------------------------------------------------------



 



(a) first, in discharge of any unpaid Rent and any other amounts accrued and
unpaid up to the date of LESSOR’s receipt of the Agreed Value;
(b) second, in discharge of the Agreed Value; and
(c) third, payment of the balance, if any, to LESSEE.

19.3.4   Upon receipt by LESSOR of all monies payable by LESSEE in Article 19.3,
provided no Default or Event of Default has occurred and is continuing, this
Lease will terminate except for LESSEE’s obligations under Articles 10.5, 16 and
17 which survive the Termination Date.

FOR AVOIDANCE OF DOUBT, THE AGREED VALUE OF THE AIRCRAFT WILL BE PAYABLE TO
LESSOR PURSUANT TO THIS ARTICLE 19.3 WHEN A TOTAL LOSS OF THE AIRFRAME OCCURS
EVEN IF THERE HAS NOT BEEN A TOTAL LOSS OF AN ENGINE, ENGINES OR THE APU.
19.4 Surviving Engine(s). If a Total Loss of the Airframe occurs and there has
not been a Total Loss of an Engine or Engines, then, provided no Default or
Event of Default has occurred and is continuing, at the request of LESSEE
(subject to agreement of relevant insurers) and on receipt of all monies due
under Article 19.3 and payment by LESSEE of all airport, navigation and other
charges on the Aircraft, LESSOR will transfer all its right, title and interest
in the surviving Engine(s) to LESSEE, but without any responsibility, condition
or warranty on the part of LESSOR other than as to freedom from any LESSOR’s
Lien.
19.5 Total Loss of Engine and not Airframe.

19.5.1   Upon a Total Loss of any Engine not installed on the Airframe or a
Total Loss of an Engine installed on the Airframe not involving a Total Loss of
the Airframe, LESSEE will replace such Engine as soon as reasonably possible by
duly conveying to LESSOR title to another engine from LESSEE (or another Person
with a net worth at least equal to that of LESSEE) (a) free and clear of all
Security Interests (except Permitted Liens) of any kind or description, (b) in
airworthy condition and of the same or improved model, service bulletin and
modification status and having a value and utility at least equal to the Engine
which sustained the Total Loss, (c) not older (by reference to serial number or
manufacture date) than the older of the Engines delivered by LESSOR to LESSEE
with the Aircraft on the Delivery Date, (d) in the same or better operating
condition as the Engine which sustained a Total Loss, including time in service,
hours and cycles since new and hours and cycles available to the next
inspection, Overhaul or scheduled or anticipated removal and (e) which has not
been operated and does not have any modules that have been operated at a higher
thrust rating than the Engine which sustained the Total Loss. Such replacement
engine will be an “Engine” as defined

ARTICLE 19
LOSS, DAMAGE AND REQUISITION

62



--------------------------------------------------------------------------------



 



    in this Lease and the Engine which sustained such Total Loss will cease to
be an “Engine”.   19.5.2   LESSEE agrees at its own expense to take such action
as LESSOR may reasonably request in order that any such replacement Engine
becomes the property of LESSOR and is leased hereunder on the same terms as the
destroyed Engine. LESSEE’s obligation to pay Rent will continue in full force
and effect, but an amount equal to the Net Total Loss Proceeds received by
LESSOR with respect to such destroyed Engine will, subject to LESSOR’s right to
deduct therefrom any amounts then due and payable by LESSEE under this Lease, be
paid to LESSEE.   19.5.3   Notwithstanding Articles 19.5.1 and 19.5.2, if at the
time of a Total Loss of an Engine not installed on the Aircraft or a Total Loss
of an Engine installed on the Airframe not involving a Total Loss of the
Airframe, LESSOR and LESSEE are parties to a spare engine lease pursuant to
which LESSOR is leasing a spare engine to LESSEE of the same model and type as
the Engine which has suffered such Total Loss, LESSOR will receive from LESSEE
the replacement cost of the Engine instead of accepting a replacement engine.
One of such LESSOR spare engines will then be substituted under this Lease for
the Engine which suffered such Total Loss and the applicable spare engine lease
will terminate.

19.6 Total Loss of APU.

19.6.1   Upon a Total Loss of the APU when not installed on the Airframe or a
Total Loss of the APU while installed on the Airframe not involving a Total Loss
of the Airframe, LESSEE will replace such APU as soon as reasonably possible by
duly conveying to LESSOR title to another auxiliary power unit (a) free and
clear of all Security Interests (except Permitted Liens) of any kind or
description, (b) in airworthy condition and of the same or improved model,
service bulletin and modification status and having a value and utility at least
equal to the APU which sustained the Total Loss, (c) not older (by reference to
serial number or manufacture date) than the APU delivered by LESSOR to LESSEE
with the Aircraft on the Delivery Date and (d) in the same or better operating
condition as the APU which sustained the Total Loss, including time in service,
hours and cycles since new and hours and cycles available to the next
inspection, Overhaul or scheduled or anticipated removal. Such replacement
auxiliary power unit will be the “APU” as defined in this Lease and the
auxiliary power unit which sustained such Total Loss will cease to be the “APU”.
  19.6.2   LESSEE agrees at its own expense to take such action as LESSOR may
reasonably request in order that any such replacement APU becomes the property
of LESSOR and is leased hereunder on the same terms as the destroyed APU.
LESSEE’s obligation to pay Rent will continue in full force and effect, but an
amount equal to

ARTICLE 19
LOSS, DAMAGE AND REQUISITION

63



--------------------------------------------------------------------------------



 



    the Net Total Loss Proceeds received by LESSOR with respect to such
destroyed APU will, subject to LESSOR’s right to deduct therefrom any amounts
then due and payable by LESSEE under this Lease, be paid to LESSEE.

19.7 Other Loss or Damage.

19.7.1   If the Aircraft or any Part thereof suffers loss or damage not
constituting a Total Loss of the Aircraft or the Airframe or any Engine or the
APU, all the obligations of LESSEE under this Lease (including payment of Rent)
will continue in full force.   19.7.2   In the event of any loss or damage to
the Aircraft or Airframe which does not constitute a Total Loss of the Aircraft
or the Airframe, or any loss or damage to an Engine or the APU which does not
constitute a Total Loss of such Engine or the APU, LESSEE will at its sole cost
and expense fully and promptly repair the Aircraft, Engine or APU in order that
the Aircraft, Engine or APU is placed in an airworthy condition and
substantially the same condition as it was prior to such loss or damage. All
repairs will be performed in a manner which preserves and maintains all
warranties and service life policies to the same extent as they existed prior to
such loss or damage. LESSEE will notify LESSOR forthwith of any loss, theft or
damage to the Aircraft for which the cost of repairs is estimated to exceed US$,
together with LESSEE’s proposal and timetable for carrying out the repair. In
the event that LESSOR does not agree with LESSEE’s proposal for repair, LESSOR
will so notify LESSEE within two Business Days after its receipt of such
proposal. LESSEE and LESSOR will then consult with Manufacturer and LESSEE and
LESSOR agree to accept as conclusive, and be bound by, Manufacturer’s directions
or recommendations as to the manner in which to carry out such repairs. If
Manufacturer declines to give directions or recommendations, LESSEE will carry
out the repairs in accordance with the directions of LESSOR. If the Aircraft is
airworthy or the Engine or APU serviceable notwithstanding the loss or damage,
LESSEE will repair such Aircraft, Engine or APU, as the case may be, within the
time frame reasonably established by LESSOR given the circumstances.

19.8 Copies of Insurance and Reinsurance Policies. Promptly after the occurrence
of a partial loss or Total Loss of the Aircraft, an Engine or the APU, LESSEE
will provide LESSOR with copies of LESSEE’s insurance and, if applicable,
reinsurance, policies.
19.9 Government Requisition. If the Aircraft, Airframe, any Engine or the APU is
requisitioned for use by any Government Entity, LESSEE will promptly notify
LESSOR of such requisition. All of LESSEE’s obligations hereunder will continue
as if such requisition had not occurred. So long as no Default or Event of
Default has occurred and is continuing, all payments received by LESSOR or
LESSEE from such Government Entity will be paid over to or retained by LESSEE.
If a Default or Event of Default has occurred and is continuing, all payments
ARTICLE 19
LOSS, DAMAGE AND REQUISITION

64



--------------------------------------------------------------------------------



 



received by LESSEE or LESSOR from such Government Entity may be used by LESSOR
to satisfy any obligations owing by LESSEE.
ARTICLE 19
LOSS, DAMAGE AND REQUISITION

65



--------------------------------------------------------------------------------



 



ARTICLE 20 REPRESENTATIONS, WARRANTIES AND COVENANTS OF LESSEE

20.1 Representations and Warranties. LESSEE represents and warrants the
following to LESSOR as of the date of execution of this Lease and as of the
Delivery Date:   20.1.1   Status. LESSEE is a company validly existing and in
good standing under the Laws of . It has the power and authority to carry on its
business as presently conducted and to perform its obligations hereunder.  
20.1.2   Governmental Approvals. No authorization, approval, consent, license or
order of, or registration with, or the giving of notice to the Aviation
Authority or any other Government Entity is required for the valid
authorization, execution, delivery and performance by LESSEE of this Lease,
except as will have been duly effected as of the Delivery Date.   20.1.3  
Binding. LESSEE’s Board of Directors has authorized LESSEE to enter into this
Lease, any Side Letters hereto and any other documentation in connection with
the leasing of the Aircraft from LESSOR (collectively, the “Operative
Documents”) and perform its obligations under the Operative Documents. This
Lease and the other Operative Documents have been duly executed and delivered by
LESSEE and represent the valid and binding obligations of LESSEE, enforceable in
accordance with their terms except as enforceability may be limited by
bankruptcy, insolvency, reorganization or other Laws of general application
affecting the enforcement of creditors’ rights. When executed by LESSEE at
Delivery, the same will apply to the Estoppel and Acceptance Certificate.  
20.1.4   No Breach. The execution and delivery of the Operative Documents, the
consummation by LESSEE of the transactions contemplated in this Lease and
compliance by LESSEE with the terms and provisions hereof do not and will not
contravene any Law applicable to LESSEE, or result in any breach of or
constitute any default under or result in the creation of any Security Interest
upon any property of LESSEE, pursuant to any indenture, mortgage, chattel
mortgage, deed of trust, conditional sales contract, bank loan or credit
agreement, charter, bylaw or other agreement or instrument to which LESSEE is a
party or by which LESSEE or its properties or assets may be bound or affected.
When executed by LESSEE at Delivery, the same will apply to the Estoppel and
Acceptance Certificate.

ARTICLE 20
REPRESENTATIONS, WARRANTIES AND
COVENANTS OF LESSEE

66



--------------------------------------------------------------------------------



 



20.1.5   Filings. Except for any filing or recording that may be required under
the and except for , no filing or recording of any instrument or document
(including the filing of any financial statement) is necessary under the Laws of
the State of Registration in order for this Lease to constitute a valid and
perfected lease of record relating to the Aircraft.   20.1.6   Translation or
Notarization. Except for                     , none of the Lease or any other
Operative Document needs to be translated, notarized, legalized, apostilled or
consularized as a condition to the legality, validity, filing, enforceability or
admissibility in evidence thereof.   20.1.7   Licenses. LESSEE holds all
licenses, certificates and permits from applicable Government Entities in for
the conduct of its business as a certificated air carrier and performance of its
obligations under this Lease.   20.1.8   No Suits. There are no suits,
arbitrations or other proceedings pending or threatened before any court or
administrative agency against or affecting LESSEE which, if adversely
determined, would have a material adverse effect on the business, assets or
condition (financial or otherwise) of LESSEE or its ability to perform under
this Lease, except as described in the filings provided to LESSOR pursuant to
Article 22.   20.1.9   No Withholding. Under the Laws of , LESSEE will not be
required to deduct any withholding or other Tax from any payment it may make
under this Lease.   20.1.10   No Restrictions on Payments. Under the Laws of ,
there are no present restrictions on LESSEE making the payments required by this
Lease.   20.1.11   General Obligations. The obligations of LESSEE under this
Lease are direct, general and unconditional obligations of LESSEE and rank or
will rank at least pari passu with all other present and future unsecured and
unsubordinated obligations (including contingent obligations) of LESSEE, with
the exception of such obligations as are mandatorily preferred by law and not by
reason of any encumbrance.   20.1.12   No Sovereign Immunity. LESSEE, under the
Laws of or of any other jurisdiction affecting LESSEE, is subject to private
commercial law and suit. Neither LESSEE nor its properties or assets is entitled
to sovereign immunity under any such Laws. LESSEE’s performance of its
obligations hereunder constitute commercial acts done for commercial purposes.  
20.1.13   Tax Returns. All necessary returns have been delivered by LESSEE to
all relevant taxation authorities in the jurisdiction of its formation and
LESSEE is not in default in the payment of any taxes due and payable.

ARTICLE 20
REPRESENTATIONS, WARRANTIES AND
COVENANTS OF LESSEE

67



--------------------------------------------------------------------------------



 



20.1.14   No Material Adverse Effect. LESSEE is not in default under any
agreement to which it is a party or by which it may be bound which would have a
material adverse effect on its business, assets or condition.   20.1.15   No
Default or Event of Default under this Lease. At the time of execution of this
Lease, no Default or Event of Default has occurred and is continuing and the
financial statements provided to LESSOR pursuant to Article 22 fairly present
the financial condition of LESSEE.   20.2   Covenants. LESSEE covenants to
LESSOR that it will comply with the following throughout the entire Lease Term:
  20.2.1   Licensing. LESSEE will hold all licenses, certificates and permits
from applicable Government Entities in for the conduct of its business as a
certificated air carrier and performance of its obligations under this Lease.
LESSEE will advise LESSOR promptly in the event any such licenses, certificates
or permits are cancelled, terminated, revoked or not renewed.   20.2.2  
Payments. If at any time any such restrictions may be applicable, LESSEE will
obtain all certificates, licenses, permits, exemptions and other authorizations
which are from time to time required for the making of the payments required by
this Lease on the dates and in the amounts and currency which are stipulated in
this Lease, and will maintain the same in full force and effect for so long as
the same will be required.   20.2.3   Sovereign Immunity. LESSEE, under the Laws
of or of any other jurisdiction affecting LESSEE, will continue to be subject to
private commercial law and suit. Neither LESSEE nor its properties or assets
will be entitled to sovereign immunity under any such Laws. LESSEE’s performance
of its obligations hereunder will constitute commercial acts done for commercial
purposes. LESSEE will advise LESSOR promptly of any change in the foregoing.  
20.2.4   Information about Suits. LESSEE will promptly give to LESSOR a notice
in writing of any suit, arbitration or proceeding before any court,
administrative agency or Government Entity which, if adversely determined, would
materially adversely affect LESSEE’s financial condition, affairs, operations or
its ability to perform under this Lease.   20.2.5   Restrictions on Mergers.
LESSEE will not sell or convey substantially all of its property and assets or
merge or consolidate with or into any other Person unless LESSEE has obtained
LESSOR’s prior written consent which will not be unreasonably withheld.

ARTICLE 20
REPRESENTATIONS, WARRANTIES AND
COVENANTS OF LESSEE

68



--------------------------------------------------------------------------------



 



20.2.6   Restriction on Relinquishment of Possession. LESSEE will not, without
the prior consent of LESSOR, deliver, transfer or relinquish possession of the
Aircraft except in accordance with Articles 11 and 12.   20.2.7   No Security
Interests. LESSEE will not create or agree to or permit to arise any Security
Interest (other than Permitted Liens) on or with respect to the Aircraft, title
thereto or any interest therein. LESSEE will forthwith, at its own expense, take
all action as may be necessary to discharge or remove any such Security Interest
if it exists at any time. LESSEE will within 24 hours after becoming aware of
the existence of any such Security Interest give written notice thereof to
LESSOR.   20.2.8   Representations to Other Parties. LESSEE will not represent
or hold out LESSOR as carrying goods or passengers on the Aircraft or as being
in any way connected or associated with any operation of the Aircraft.

ARTICLE 20
REPRESENTATIONS, WARRANTIES AND
COVENANTS OF LESSEE

69



--------------------------------------------------------------------------------



 



ARTICLE 21 REPRESENTATIONS, WARRANTIES AND COVENANTS OF LESSOR

21.1 Representations and Warranties. LESSOR represents and warrants the
following to LESSEE as of the date of execution of the Lease and as of the
Delivery Date and ALL OTHER WARRANTIES, EXPRESS OR IMPLIED HAVE BEEN WAIVED IN
ACCORDANCE WITH ARTICLE 8:   21.1.1   Corporate Status. LESSOR is a corporation
duly incorporated, validly existing and in good standing under the Laws of the
State of California. It has the corporate power and authority to carry on its
business as presently conducted and to perform its obligations hereunder.  
21.1.2   Governmental Approvals. No authorization, approval, consent, license or
order of, or registration with, or the giving of notice to any U.S. Government
Entity is required for the valid authorization, execution, delivery and
performance by LESSOR of this Lease.   21.1.3   Binding. This Lease and the
other Operative Documents have been duly authorized, executed and delivered by
LESSOR and represent the valid and binding obligations of LESSOR, enforceable in
accordance with their terms except as enforceability may be limited by
bankruptcy, insolvency, reorganization or other Laws of general application
affecting the enforcement of creditors’ rights.   21.1.4   No Breach. The
execution and delivery of the Operative Documents, the consummation by LESSOR of
the transactions contemplated in this Lease and compliance by LESSOR with the
terms and provisions hereof do not and will not contravene any Law applicable to
LESSOR, or result in any breach of or constitute any default under any
indenture, mortgage, chattel mortgage, deed of trust, conditional sales
contract, bank loan or credit agreement, charter, bylaw or other agreement or
instrument to which LESSOR is a party or by which LESSOR or its properties or
assets may be bound or affected.   21.2 Covenant of Quiet Enjoyment. So long as
no Default or Event of Default has occurred and is continuing hereunder, LESSOR
covenants that neither LESSOR nor any person lawfully claiming through LESSOR
will interfere with LESSEE’s quiet, peaceful use and enjoyment of the Aircraft.


ARTICLE 21
REPRESENTATIONS, WARRANTIES AND
COVENANTS OF LESSOR

70



--------------------------------------------------------------------------------



 



ARTICLE 22 FINANCIAL AND OTHER INFORMATION
LESSEE agrees to furnish each of the following to LESSOR:
(a) within 45 days after the end of each fiscal quarter of LESSEE, three hard
copies of the unaudited consolidated financial statements (including a balance
sheet and profit and loss statement) prepared for such quarter in accordance
with generally accepted accounting principles in;
(b) within 90 days after the end of each fiscal year of LESSEE, three hard
copies of the audited consolidated financial statements (including a balance
sheet and profit and loss statement) prepared as of the close of such fiscal
year in accordance with generally accepted accounting principles in . LESSEE’s
chief financial officer will also provide a certificate stating that no Default
or Event of Default exists under this Lease;
(c) promptly after distribution, three hard copies of all reports and financial
statements which LESSEE sends or makes available to its stockholders or
creditors; and
(d) from time to time, such other reasonable information as LESSOR or LESSOR’s
Lender may reasonably request concerning the location, condition, use and
operation of the Aircraft or the financial condition of LESSEE.
ARTICLE 22
FINANCIAL AND OTHER INFORMATION

71



--------------------------------------------------------------------------------



 



ARTICLE 23 RETURN OF AIRCRAFT
23.1 Date of Return. LESSEE is obligated to return the Aircraft, Engines, APU,
Parts and Aircraft Documentation to LESSOR on the Expiration Date, unless a
Total Loss of the Aircraft occurred prior to the Expiration Date and this Lease
was terminated early in accordance with Article 19.3. If an Event of Default
occurs hereunder by LESSEE failing to return the Aircraft on the Expiration Date
or if an Event of Default occurs prior to or after the Expiration Date and
LESSOR repossesses the Aircraft, the return requirements set forth in this
Article 23 nonetheless must be met on the date the Aircraft is actually returned
to LESSOR or repossessed by LESSOR.
23.2 Last Engine Shop Visits. With respect to the last Engine shop visit of an
Engine prior to return of the Aircraft, LESSEE will submit to LESSOR at least
30 days in advance the intended workscope of such shop visit. If LESSOR
requests, LESSEE will perform additional work at such shop visit at LESSOR’s
cost.
23.3 Payments from LESSEE. No later than 10 months prior to the Expiration Date,
LESSEE will provide LESSOR with an estimate of the total amount to be paid by
LESSEE pursuant to Article 23.12 and will supply LESSOR with supporting data.
LESSEE and LESSOR will discuss LESSEE’s estimate and mutually agree upon an
estimated amount, which amount LESSEE will pay to LESSOR no later than 60 days
prior to the Expiration Date. Immediately prior to return, LESSEE and LESSOR
will recalculate the total amount actually owed by LESSEE to LESSOR pursuant to
Article 23.12. In the event of any shortfall between the estimated amount paid
by LESSEE and the actual amount due, LESSEE will pay LESSOR the amount of such
shortfall prior to return of the Aircraft. In the event of an overpayment,
LESSOR will reimburse to LESSEE the amount of such overpayment. In no event will
LESSOR be required to accept return of the Aircraft until the amounts payable by
LESSEE to LESSOR pursuant to Article 23.3 have been received by LESSOR.
23.4 Technical Report. No later than six months prior to the Expiration Date
(and in an updated form at return of the Aircraft), LESSEE will provide LESSOR
with a Technical Evaluation Report and, in addition upon LESSOR’s request, will
make copies available of (a) drawings of the interior configuration of the
Aircraft both as it presently exists and as it will exist at return, (b) an
Airworthiness Directive status list, (c) a service bulletin incorporation list,
(d) rotable tracked, hard-time and life-limited component listings, (e) a list
of modifications, alterations and repairs, (f) interior material burn
certificates, (g) the Maintenance Program, (h) the complete workscopes for the
checks, inspections and other work to be performed prior to return, (i) a
forecast of the checks, inspections and other work to be performed within
18 months after return of the Aircraft, (j) a list of all no-charge service
bulletin kits with respect to the Aircraft which were ordered by LESSEE from
Manufacturer or the Engine manufacturer,
ARTICLE 23
RETURN OF AIRCRAFT

72



--------------------------------------------------------------------------------



 



(k) current Engine disk sheets, (l) last Engine shop visit reports, (m) takeoff
and cruise trend reports for the last 12 months and (n) any other data which is
reasonably requested by LESSOR.
23.5 Return Location. LESSEE at its expense will return the Aircraft, Engines,
APU, Parts and Aircraft Documentation to LESSOR at or at such other location as
may be mutually agreed to by LESSEE and LESSOR.
23.6 Full Aircraft Documentation Review. For the period commencing at least one
month prior to the proposed redelivery date and continuing until the date on
which the Aircraft is returned to LESSOR in the condition required by this
Lease, LESSEE will provide for the review of LESSOR and/or its representative
all of the Aircraft records and historical documents described in Exhibit O in
one central room with access to telephone, photocopy, fax and internet
connections at the Aircraft return location.
23.7 Maintenance Policies and Procedures Manuals. At return of the Aircraft and
at LESSOR’s request for the purposes of bridging and demonstrating to the next
operator and its aviation authority how the Aircraft has been maintained, LESSEE
will provide LESSOR with copies of its Maintenance Program, general maintenance
manual, general policies and procedures manual, maintenance exposition manual,
general engineering manual, or their equivalents, and any other related
controlled documentation which affects the Aircraft. Recognizing that LESSEE’s
maintenance policies and procedures manuals are proprietary to LESSEE, LESSOR
agrees that they will be only utilized as set forth in Article 12.12 and this
Article 23.7.

23.8   Aircraft Inspection.   23.8.1   During the maintenance checks performed
prior to the proposed redelivery and at the actual return of the Aircraft,
LESSOR and/or its representatives will have an opportunity to observe functional
and operational system checks, perform a visual inspection of the Aircraft
(taking into account the Aircraft type, age, use and other known factors with
respect to the Aircraft) and perform a full inspection of the Aircraft
Documentation (including records and manuals), all to LESSOR’s satisfaction. Any
deficiencies from the Aircraft return condition requirements set forth in this
Article 23 will be corrected by LESSEE at its cost prior to return of the
Aircraft.   23.8.2   Prior to the Aircraft acceptance flight described in
Article 23.8.3, with LESSOR and/or LESSOR’s representatives present, LESSEE will
conduct a systems functional and operational inspection of the Aircraft in
accordance with Manufacturer’s checklist procedures.   23.8.3   Immediately
prior to redelivery of the Aircraft, LESSEE will carry out for LESSOR and/or
LESSOR’s representatives an Aircraft acceptance flight which will be for not

ARTICLE 23
RETURN OF AIRCRAFT

73



--------------------------------------------------------------------------------



 



    less than one hour and not more than two hours in which standard revenue
flight profiles are demonstrated. Flight costs and fuel will be furnished by and
at the expense of LESSEE. Any deficiencies from the Aircraft return condition
requirements set forth in this Article 23 will be corrected by LESSEE at its
cost prior to return of the Aircraft.   23.8.4   To the extent that the ground
inspection and acceptance flight extend beyond the Expiration Date, the Lease
Term will be deemed to have been automatically extended and the obligations of
LESSEE hereunder (including Article 23.15.3) will continue on a day-to-day basis
until the Aircraft is accepted by LESSOR executing the Return Acceptance Receipt
in the form of Exhibit M.   23.9   Certificate of Airworthiness Matters.  
23.9.1   The Aircraft will possess a current Certificate of Airworthiness issued
by the Aviation Authority (although this Certificate of Airworthiness may later
be replaced by an Export Certificate of Airworthiness or equivalent if requested
by LESSOR pursuant to Article 23.13). In addition, even if LESSEE must perform
engineering, maintenance and repair work on the Aircraft beyond the requirements
of Article 12, the Aircraft at return must be in the condition required in order
to meet the requirements for issuance of a U.S. Standard Certificate of
Airworthiness for transport category aircraft issued by the FAA in accordance
with FAR Part 21 and, in addition, to meet the operating requirements of FAR
Part 121 with no restrictions imposed. In addition, even if LESSEE must perform
engineering, maintenance and repair work on the Aircraft beyond the requirements
of Article 12, the Aircraft at return must be in the condition required in order
to meet the requirements for issuance of an EASA Certificate of Airworthiness
for transport category aircraft issued by an EASA member country in accordance
with EASA Part 21 and, in addition, to meet the operating requirements of EU-OPS
1 and Eurocontrol with no restrictions imposed.   23.9.2   At LESSOR’s request,
LESSEE at its cost will demonstrate that the Aircraft meets the requirements for
issuance of the U.S. Standard Certificate of Airworthiness for transport
category aircraft specified in Article 23.9.1 by delivering to LESSOR at
LESSOR’s option either an actual U.S. Standard Certificate of Airworthiness (if
the Aircraft is to be registered in the U.S.) or a letter acceptable to LESSOR
signed by an FAA Designated Airworthiness Representative (DAR) or another Person
acceptable to LESSOR stating that the DAR or such Person has inspected the
Aircraft and Aircraft Documentation (including records and manuals) and has
found that the Aircraft meets the requirements for issuance of a U.S. Standard
Certificate of Airworthiness for transport category aircraft in accordance with
FAR Part 21 and, in addition, meets the operating requirements of FAR Part 121
with no restrictions imposed. At LESSOR’s request, LESSEE at its cost will
demonstrate that the

ARTICLE 23
RETURN OF AIRCRAFT

74



--------------------------------------------------------------------------------



 



    Aircraft meets the requirements for issuance of an EASA Certificate of
Airworthiness for transport category aircraft issued by an EASA member country
as specified in Article 23.9.1 by delivering to LESSOR a letter or other
document acceptable to LESSOR signed by the aviation authority of an EASA member
country or another Person acceptable to LESSOR stating that such Person has
inspected the Aircraft and Aircraft Documentation (including records and
manuals) and has found that the Aircraft meets the requirements for issuance of
a Certificate of Airworthiness for transport category aircraft issued by an EASA
member country in accordance with EASA Part 21 and, in addition, meets the
operating requirements of EU-OPS 1 and Eurocontrol with no restrictions imposed.
  23.9.3   If the Aircraft is to be registered in a country other than in the
U.S. after return from LESSEE, LESSOR may in its sole discretion waive the
requirements of Article 23.9.2 and instead require that LESSEE at its expense
(to the extent such expense is no greater than that which LESSEE would have
incurred pursuant to Articles 23.9.1 and 23.9.2, with any additional expenses
being for LESSOR’s account) put the Aircraft in a condition to meet the
requirements for issuance of a Certificate of Airworthiness of the aviation
authority of the next country of register.   23.10   General Condition of
Aircraft at Return.   23.10.1   The Aircraft, Engines, APU and Parts will have
been maintained and repaired in accordance with the Maintenance Program, the
rules and regulations of the Aviation Authority and this Lease.   23.10.2   If
any Part installed on the Airframe, any Engine or the APU at return was not
installed at Delivery, then such Part will have met the requirements of
Article 12.4.1 at the time of installation.   23.10.3   The requirements of
Article 12.2.2 will have been met with respect to the installation of PMA Parts
and OEM Parts in the Engines during the Lease Term. Without limiting the
foregoing, all stationary high energy Parts in the gaspath of the Engines will
be OEM Parts.   23.10.4   Aircraft Documentation (including records and manuals)
will have been maintained in English and in an up-to-date status, in accordance
with the rules and regulations of the Aviation Authority and the FAA and this
Lease and in a form necessary in order to meet the requirements of
Article 23.9.1. The records and historical documents set forth in Exhibit O will
be in English. If LESSEE subscribes to Manufacturer’s on-line data access
services, LESSEE must nonetheless return the Aircraft manuals with all current
revisions provided by Manufacturer in CD, microfilm or other format acceptable
to LESSOR.

ARTICLE 23
RETURN OF AIRCRAFT

75



--------------------------------------------------------------------------------



 



23.10.5   All hard-time, time-controlled, time-tracked and life-limited Parts
which are installed on the Aircraft will have an FAA Form 8130-3 or EASA Form 1
evidencing the airworthiness of such Part at the time of installation on the
Aircraft. In the case of life-limited Parts, the documentation will also state
the total hours and cycles since new. In the case of hard-time, time-controlled
or time-tracked Parts, the documentation will also state the time since last
Overhaul or refurbishment, will have a reference to the relevant section of the
Component Maintenance Manual under which the Part was Overhauled or refurbished,
as applicable, and will identify the FAA-approved repair agency or EASA-approved
repair agency, as applicable, which performed the last Overhaul or
refurbishment.   23.10.6   All Parts other than those referred to in
Article 23.10.5 installed on the Aircraft will have FAA-acceptable or
EASA-acceptable documentation demonstrating that such Parts were airworthy at
the time of installation on the Aircraft.   23.10.7   The Aircraft will be in
the same working order and condition as at Delivery (subject to the other
provisions of this Article 23, reasonable wear and tear from normal flight
operations excepted), with all pilot discrepancies and deferred maintenance
items cleared on a terminating action basis.   23.10.8   The Aircraft will be
airworthy (conform to type design and be in a condition for safe operation),
with all Aircraft equipment, components and systems operating in accordance with
their intended use and within limits approved by Manufacturer, the Aviation
Authority and the FAA.   23.10.9   The Aircraft interior (including cabin and
windows) and exterior will be clean, with all compartments free of foreign
objects. The Aircraft will be substantially free of dirt, grease, fluids,
stains, grime, cracks, tears and rips, consistent with worldwide commercial
airline standards for used aircraft at completion of a heavy maintenance check.
  23.10.10   No special or unique Manufacturer, Engine manufacturer or Aviation
Authority inspection or check requirements which are specific to the Aircraft or
Engines (as opposed to all aircraft or engines of their types) will exist with
respect to the Airframe, Engines and Aircraft equipment, components and systems.
  23.10.11   All repairs to the Aircraft will have been accomplished in
accordance with Manufacturer’s Structural Repair Manual (or FAA-approved data
supported by an FAA Form 8110-3 or FAA Form 8100-9) (or EASA-approved data
supported by DGAC Repair Design Approval Sheets or its EASA equivalent).  
23.10.12   All Modifications to the Aircraft will have been accomplished in
accordance with FAA-approved data supported by an FAA Form 8110-3, FAA Form
8100-9 or FAA

ARTICLE 23
RETURN OF AIRCRAFT

76



--------------------------------------------------------------------------------



 



    supplemental type certificate. All Modifications will also be accomplished
in accordance with EASA-approved data supported by DGAC-approved Repair Design
Approval Sheets or its EASA equivalent or an EASA-approved supplemental type
certificate.   23.10.13   The Aircraft will be returned with LESSOR’s Engines
and APU installed and with the same equipment as at Delivery, subject only to
those replacements, additions and Modifications permitted under this Lease. To
the extent LESSEE performed a Modification which cost in excess of US$ and
LESSOR did not approve such Modification in accordance with Article 12.9.1,
LESSOR may require LESSEE to return the Aircraft in its original condition prior
to such Modification.   23.10.14   All Airworthiness Directives which are issued
prior to the date of return of the Aircraft and which require compliance prior
to return of the Aircraft to LESSOR or within months after the Termination Date
(the “LESSEE AD Compliance Period”) will have been complied with on the Aircraft
at LESSEE’s cost as follows:

(a) all such Airworthiness Directives for which terminating action is due within
the LESSEE AD Compliance Period will have been accomplished by performing the
terminating action; and
(b) all such Airworthiness Directives for which terminating action is not due
within the LESSEE AD Compliance Period will have been accomplished at the
highest level of inspection or modification possible short of terminating
action.

    If, after using best efforts, LESSEE is unable to acquire the material,
parts or components necessary to accomplish any such Airworthiness Directive,
LESSEE will pay to LESSOR upon return of the Aircraft the estimated cost of
performing such Airworthiness Directive in accordance with this
Article 23.10.14. If the estimated cost cannot be mutually agreed upon by LESSEE
and LESSOR, LESSEE and LESSOR will each obtain an estimate from a reputable FAA
or EASA approved maintenance facility (unaffiliated with LESSEE or LESSOR) and
the estimated cost will be the average of the two estimates.   23.10.15   All
Modifications which must be performed prior to the date of return of the
Aircraft or within months after the Termination Date in order to meet the FAA
requirements for FAR Part 121 operations will have been incorporated on the
Aircraft at LESSEE’s cost.   23.10.16   The Aircraft will be in compliance with
Manufacturer’s Corrosion Prevention and Control Program (CPCP) specified for the
model type by Manufacturer and LESSEE will provide LESSOR with documentation
substantiating such compliance.

ARTICLE 23
RETURN OF AIRCRAFT

77



--------------------------------------------------------------------------------



 



23.10.17   If any waivers, deviations, dispensations, alternate means of
compliance, extensions or carry-overs with respect to maintenance or operating
requirements, repairs or Airworthiness Directives are granted by the Aviation
Authority or permitted by the Maintenance Program, LESSEE at its sole cost and
expense will nonetheless perform such maintenance or operating requirements,
repairs or Airworthiness Directives as if such waivers, deviations,
dispensations, alternate means of compliance, or extensions or carry-overs did
not exist.   23.10.18   The Aircraft will be free from any Security Interest
except LESSOR’s Liens and no circumstance will have so arisen whereby the
Aircraft is or could become subject to any Security Interest or right of
detention or sale in favor of the Aviation Authority, any airport authority,
Eurocontrol or any other authority or Government Entity.   23.10.19   All
no-charge vendor and Manufacturer’s service bulletin kits received by LESSEE for
the Aircraft but not installed thereon will be on board the Aircraft as cargo.
All no-charge vendor and Manufacturer’s service bulletin kits ordered by LESSEE
but not yet received will, upon receipt by LESSEE and at LESSEE’s cost, be
forwarded as instructed by LESSOR. At LESSOR’s request, any other service
bulletin kit which LESSEE paid for will also be delivered to LESSOR on board the
Aircraft, but LESSOR will reimburse LESSEE for its actual out-of-pocket costs
for such kit, unless LESSEE purchased such kit as part of its implementation of
a service bulletin on its fleet of aircraft of the same type as the Aircraft but
had not yet installed such kit on the Aircraft, in which case such kit will be
furnished free of charge to LESSOR.   23.10.20   The Aircraft will be free of
any leaks which are found to be outside Manufacturer’s maintenance manual limits
and any damage resulting therefrom. All repairs will have been performed on a
permanent basis in accordance with the applicable manufacturer’s instructions.  
23.10.21   The Aircraft fluid reservoirs (including oil, oxygen, hydraulic and
water) will be serviced to full and the waste tank serviced in accordance with
Manufacturer’s instructions. Fuel tanks will be at least as full as at Delivery.
  23.11 Checks Prior to Return. Immediately prior to return of the Aircraft to
LESSOR, LESSEE at its expense will do each of the following:   23.11.1   LESSEE
will have the Return Check performed by an FAA-approved repair facility. The
Aircraft will also be weighed. LESSEE also agrees to perform during the Return
Check any other work reasonably requested by LESSOR (and not otherwise required
under this Lease) and LESSOR will reimburse LESSEE for performing such
LESSOR-requested work based on LESSEE’s out-of-pocket and unburdened labor and
material costs.

ARTICLE 23
RETURN OF AIRCRAFT

78



--------------------------------------------------------------------------------



 



23.11.2   LESSEE will remove LESSEE’s exterior markings, including all exterior
paint, by stripping (or, at LESSOR’s option, pneumatically sanding) the paint
from the fuselage, empennage, wings and Engine cowlings, and clean, reseal,
refinish, prepare (including application of alodine or another corrosion
inhibitor) and prime the surfaces to be painted, all in accordance with
Manufacturer’s and paint manufacturer’s recommendations. LESSEE will then
repaint the fuselage, empennage, wings and Engine cowlings in the colors and
logo specified by LESSOR. Such painting will be accomplished in such a manner as
to result in a uniformly smooth and cosmetically acceptable aerodynamic surface.
All external placards, signs and markings will be properly attached, free from
damage, clean and legible. After painting, the Aircraft will be weighed.  
23.11.3   LESSEE will clean the exterior and interior of the Aircraft.   23.11.4
  If reasonably required by LESSOR, LESSEE will repaint by touch-up the interior
of the Aircraft, including flight deck, and replace missing, broken or illegible
placards.   23.11.5   In accordance with Article 23.10.11, LESSEE will
permanently repair damage to the Aircraft that exceeds Manufacturer’s limits and
replace any non-flush structural patch repairs installed on the Aircraft during
the Lease Term with permanent flush-type repairs, in each case with no further
inspection requirements. If Manufacturer’s Structural Repair Manual does not
contain a permanent flush repair scheme for a particular type of damage, LESSEE
will obtain a permanent flush repair scheme from Manufacturer (including an FAA
Form 8110-3 or FAA Form 8100-9) (including EASA-approved data supported by DGAC
Repair Design Approval Sheets or its EASA equivalent) and perform the permanent
flush repair recommended by Manufacturer.   23.11.6   With LESSOR and/or its
representatives present, LESSEE will perform a full and complete hot and cold
section videotape borescope on each Engine and its modules in accordance with
Manufacturer’s aircraft maintenance manual.   23.11.7   If the Engine historical
and technical records and/or condition trend monitoring data of any Engine
indicate an acceleration in the rate of deterioration in the performance of an
Engine, LESSEE will correct, to LESSOR’s satisfaction, such conditions which are
determined to be causing such accelerated rate of deterioration.   23.11.8  
With LESSOR and/or its representatives present, LESSEE will accomplish a power
assurance run on the Engines in accordance with Manufacturer’s aircraft
maintenance manual. LESSEE will record the Engine power assurance test
conditions and results on the Return Acceptance Receipt.

ARTICLE 23
RETURN OF AIRCRAFT

79



--------------------------------------------------------------------------------



 



23.11.9   LESSEE will provide evidence to LESSOR’s satisfaction that the Engine
historical and technical records, borescope inspection, trend monitoring and
power assurance run do not reveal any condition which would cause the Engines or
any module to be unserviceable, beyond serviceable limits or serviceable with an
increased frequency of inspection or with calendar time, flight hour or flight
cycle restrictions under the Manufacturer’s aircraft maintenance manual. LESSEE
will correct any discrepancies in accordance with the guidelines set out by the
Engine manufacturer which may be discovered during such inspection.   23.11.10  
In the event the Engine historical and technical records, borescope inspection,
trend monitoring and other checks specified in Article 23.11.8 result in a
dispute regarding the conformity of an Engine with the requirements of this
Article 23, LESSEE and LESSOR will consult with the Engine manufacturer and
follow the Engine manufacturer’s recommendations (including the accomplishment
of an Engine test cell operational check) with regard to determining if such
Engine complies with the requirements of this Article 23 and the manner in which
any discrepancies from the requirements of this Article 23 will be rectified.  
23.11.11   With LESSOR and/or its representatives present, LESSEE will perform
an APU condition test in accordance with Manufacturer’s aircraft maintenance
manual and a complete hot and cold section videotape borescope on the APU.
LESSEE will provide evidence to LESSOR’s satisfaction that the APU condition
test and borescope inspection do not reveal any condition which would cause the
APU to be unserviceable, beyond serviceable limits or serviceable with an
increased frequency of inspection or with calendar time, flight hour or flight
cycle restrictions. LESSEE will correct any discrepancies in accordance with the
guidelines set out by the APU manufacturer which may be discovered during such
test or inspections.   23.11.12   If the APU historical and technical records
and/or condition trend monitoring data indicate an acceleration in the rate of
deterioration in the performance of the APU, LESSEE will correct, to LESSOR’s
satisfaction, such conditions which are determined to be causing such
accelerated rate of deterioration.   23.12   Part Lives. At return, the
condition of the Aircraft will be as follows:   23.12.1   The Aircraft will have
zero hours consumed since the Return Check (excluding hours consumed on the
acceptance flight).       In addition, for each “HMV Task” that was not
performed at the Return Check, LESSEE will pay LESSOR an amount equal to the
number of hours, cycles, or calendar days (whichever is the relevant determining
factor for such HMV Task pursuant to the MPD) consumed on the Aircraft at return
since Delivery (or if, such

ARTICLE 23
RETURN OF AIRCRAFT

80



--------------------------------------------------------------------------------



 



HMV Task was performed since Delivery, since the date of performance of such HMV
Task) multiplied by an HMV Task cost calculated as follows:
such HMV Task cost will be the quotient obtained by dividing (a) the expected
cost of the next performance of such HMV Task by (b) the full allotment of
hours, cycles, or calendar days (whichever is the relevant determining factor)
which is the interval between such HMV Task on the Aircraft as recommended by
the MPD. For avoidance of doubt, the expected cost of the next performance of an
HMV Task will include the expected labor and material charges for performing
both routine and non-routine work related to the HMV Task. If LESSEE and LESSOR
are unable to agree on the expected cost of the next performance of an HMV Task,
such cost will be established by taking the average of the price quotes
submitted by two reputable FAA or EASA-approved Airframe overhaul facilities
(unaffiliated with LESSEE or LESSOR), one selected by LESSEE and the other
selected by LESSOR.

23.12.2   Each Engine will meet all of the following:

(a) Each of the high pressure compressor, diffuser/combustion, high pressure
turbine nozzles and high pressure turbine modules will have operated no more
than hours and cycles since the last shop visit at which a Module Performance
Restoration was performed on it. Each Engine will have operated no more than
hours and cycles since its last Qualified Performance Restoration.
(b) Each Engine will have at least hours and cycles remaining to operate until
its next anticipated removal (based on a review of the Engine historical and
technical records, borescope inspection results, power assurance run results,
trend monitoring data and the other checks specified in Articles 23.11.6,
23.11.7, 23.11.8 and 23.11.9).
In addition, at return and for each Engine module, LESSEE will pay LESSOR an
amount equal to the number of hours consumed on such Engine module at return
since its last Module Performance Restoration multiplied by a Module Performance
Restoration cost per hour for such module calculated as follows:
the Module Performance Restoration cost per hour for such module will be an
amount equal to the product of (i) the maintenance cost per Engine flight hour
for maintaining the Engine, multiplied by (ii) the percentage of such Engine
maintenance cost applicable to the particular Engine module, all as determined
by the Engine manufacturer’s then-current data.
(c) Each Engine will have a remaining hot day takeoff EGT margin sufficient to
permit the operation of such Engine for the hours and cycles set forth in the
ARTICLE 23
RETURN OF AIRCRAFT

81



--------------------------------------------------------------------------------



 



preceding subparagraph (based on a review of the Engine historical and technical
records, borescope inspection results, power assurance run results, trend
monitoring data and the other checks specified in Articles 23.11.6, 23.11.7,
23.11.8 and 23.11.9).
(d) The Engine historical and technical records, borescope inspection, trend
monitoring, power assurance run and other checks specified in Articles 23.11.6,
23.11.7, 23.11.8 and 23.11.9 indicate that the Engine should operate for the
hours and cycles set forth in Article 23.12.2(b).
(e) Each Part of an Engine which has a life limit will have cycles (or hours, if
applicable) remaining to operate until its next removal per the Engine
manufacturer’s limit.
In addition, at return and for each life-limited Part within an Engine, LESSEE
will pay LESSOR an amount equal to the product of (a) the quotient obtained by
dividing (i) the cycles consumed on each life-limited Part within an Engine by
(ii) the total life of each such life-limited Part, multiplied by (b) the
replacement cost of the applicable life-limited Part, all as determined by the
Engine manufacturer’s then-current data.
(f) Without limiting Article 12.4, if a life-limited Part installed on an Engine
at Delivery was replaced during the Lease Term, then the replacement
life-limited Part will have had, at the time of installation, no more cycles
consumed than the removed life-limited Part.

23.12.3   The APU will have zero APU hours consumed since the last hot section
refurbishment (excluding hours consumed on the acceptance flight).       In
addition, at return, LESSEE will pay LESSOR an amount equal to the product of
(a) the number of hours consumed on the APU at return since its last hot section
refurbishment, multiplied by (b) the then-current APU hot section refurbishment
cost per APU hour based on the APU’s manufacturer’s data.       To the extent
there are life-limited Parts in the APU, then, for each such life-limited Part,
LESSEE will pay LESSOR an amount equal to the product of (a) the quotient
obtained by dividing (i) the cycles consumed on each such life-limited Part
within the APU since new by (ii) the total life of each such life-limited Part,
multiplied by (b) the replacement cost of the applicable life-limited Part, all
as determined by the APU manufacturer’s then-current data.   23.12.4   Each leg
of the Landing Gear will have at least months and cycles remaining pursuant to
the MPD until the next scheduled Overhaul or scheduled removal.

ARTICLE 23
RETURN OF AIRCRAFT

82



--------------------------------------------------------------------------------



 



In addition, at return and for each leg of the Landing Gear, LESSEE will pay
LESSOR an amount equal to the product of (a) the number of days or cycles (as
applicable) consumed on such leg of the Landing Gear at return since the last
Overhaul (or, if never Overhauled, since Delivery), multiplied by (b) a Landing
Gear Overhaul cost per day or cycle (as applicable) for such leg calculated as
follows:
such Landing Gear Overhaul cost price per day or cycle (as applicable) for such
leg will be the quotient obtained by dividing (i) the expected cost of the next
Landing Gear Overhaul for such leg by (ii) the full allotment of days or cycles
(as applicable) between scheduled Overhauls or scheduled removals for such leg
of the Landing Gear as approved by the MPD. If LESSEE and LESSOR are unable to
agree on the expected cost of the next scheduled Landing Gear Overhaul for such
leg, such cost will be established by taking the average of the price quotes
submitted by two reputable FAA or EASA-approved Landing Gear overhaul facilities
(unaffiliated with LESSEE or LESSOR), one selected by LESSEE and the other
selected by LESSOR.

23.12.5   Each Part of the Airframe, Engine or APU which has a hard time limit
pursuant to the MPD will have the greater of (a) at least 50% of such hard time
Part’s full allotment of hours and cycles or (b) hours and cycles remaining to
operate until its next scheduled Overhaul or scheduled removal pursuant to the
MPD. However, if such hard time Part’s full allotment of hours and cycles
between Overhauls pursuant to the MPD is less than hours and cycles, then such
hard time Part will be returned with zero hours and zero cycles out of Overhaul.
  23.12.6   Each life-limited Part of the Airframe or the APU will have the
greater of (a) at least 50% of such life-limited Part’s full allotment of hours
and cycles or (b) hours and cycles remaining to operate until its next scheduled
replacement pursuant to the MPD (in case of an Airframe life-limited Part) or
the APU’s manufacturer’s limit (in case of an APU life-limited Part). However,
if such life-limited Part’s full allotment of hours and cycles remaining to
operate is less than hours and cycles, then such life-limited Part will be
returned with 100% of its total approved hours and cycles remaining.   23.12.7  
Without limiting Article 12.4, if a life-limited Part installed on the Airframe
(including the Landing Gear) or APU at Delivery was replaced during the Lease
Term, then the replacement life-limited Part will have had, at the time of
installation, no more cycles consumed as the removed life-limited Part.  
23.12.8   Each Part which has a calendar time limit will have months remaining
to operate until removal pursuant to the MPD. If a Part with a calendar time
limit has a total

ARTICLE 23
RETURN OF AIRCRAFT

83



--------------------------------------------------------------------------------



 



    approved calendar time remaining pursuant to the MPD of less than months,
then such Part will be returned with 100% of its total approved calendar time
remaining until removal.   23.12.9   No Part (excluding the life-limited Parts
which are covered by Articles 23.12.2(e), 23.12.2(f), 23.12.6 and 23.12.7) will
have total hours or total cycles since new greater than 110% of that of the
Airframe and, with respect to all such Parts as a group, such Parts will have an
average total time since new no greater than that of the Airframe.   23.12.10  
Each Landing Gear tire and brake will be new or have zero hours/cycles out of
Overhaul (except for the acceptance flight).Each Landing Gear tire and brake
will have at least 50% of its wear remaining.

23.13 Export and Deregistration of Aircraft. At LESSOR’s request, LESSEE at its
cost will (a) provide an Export Certificate of Airworthiness or its equivalent
from the State of Registration so that the Aircraft can be exported to the
country designated by LESSOR, (b) assist with deregistration of the Aircraft
from the register of aircraft in the State of Registration, (c) assist with
arranging for prompt confirmation of such deregistration to be sent by the
registry in the State of Registration to the next country of registration and
(d) perform any other acts reasonably required by LESSOR in connection with the
foregoing. If any Aircraft work which LESSEE is not otherwise required to
perform hereunder, including engineering, is required in order to obtain such
Export Certificate of Airworthiness, LESSEE will perform such work and LESSOR
will reimburse LESSEE for such work at LESSEE’s out-of-pocket and unburdened
labor and material costs.
23.14 Delay in Return of Aircraft Due to LESSOR Work Requests. LESSEE will not
be required to pay Rent to LESSOR for any whole days that return of the Aircraft
to LESSOR is delayed solely as a result of LESSOR’s requests that additional
work be performed over and above the work necessary to place the Aircraft in the
condition required by this Article 23.
23.15 LESSEE’s Continuing Obligations. In the event that LESSEE does not return
the Aircraft to LESSOR on the Expiration Date and in the condition required by
this Article 23 for any reason (whether or not the reason is within LESSEE’s
control):

23.15.1   the obligations of LESSEE under this Lease will continue in full force
and effect on a day-to-day basis until such return. This will not be considered
a waiver of LESSEE’s Event of Default or any right of LESSOR hereunder.  
23.15.2   Until such return, the Agreed Value will be an amount equal to the
Agreed Value on the day the Aircraft should have been returned to LESSOR
pursuant to this Lease.

ARTICLE 23
RETURN OF AIRCRAFT

84



--------------------------------------------------------------------------------



 



23.15.3   Without limiting LESSOR’s rights and remedies under Article 25 and
except for a delay in return of the Aircraft for the reason set forth in
Article 23.14, until such time as the Aircraft is redelivered to LESSOR and put
into the condition required by this Article 23, instead of paying the Rent
specified in Article 5.4, LESSEE will pay twice the amount of Rent in effect on
the Expiration Date for each day from the scheduled Expiration Date until the
Termination Date. In determining the applicable normal Rent per day that will be
doubled for purposes of this calculation, the Rent payable under Article 5.4.1
will be prorated based on the actual number of days in the applicable . Payment
will be made upon presentation of LESSOR’s invoice.   23.15.4   LESSOR may
elect, in its sole and absolute discretion, to accept the return of the Aircraft
prior to the Aircraft being put in the condition required by this Article 23 and
thereafter have any such non-conformance corrected at such time as LESSOR may
deem appropriate (but within 90 days following the return of the Aircraft) and
at commercial rates then charged by the Person selected by LESSOR to perform
such correction. Any direct expenses incurred by LESSOR for such correction will
be payable by LESSEE within 15 days following the submission of a written
statement by LESSOR to LESSEE, identifying the items corrected and setting forth
the expense of such corrections. LESSEE’s obligation to pay such amounts will
survive the Termination Date.

23.16 Airport and Navigation Charges. LESSEE will ensure that at return of the
Aircraft any and all airport, navigation and other charges which give rise or
may if unpaid give rise to any lien, right of detention, right of sale or other
Security Interest in relation to the Aircraft, Engine, APU or any Part have been
paid and discharged in full and will at LESSOR’s request produce evidence
thereof satisfactory to LESSOR.
23.17 Return Acceptance Receipt. Upon return of the Aircraft in accordance with
the terms of this Lease, LESSEE will prepare and execute two Return Acceptance
Receipts in the form and substance of Exhibit M and LESSOR will countersign and
return one such Return Acceptance Receipt to LESSEE. In addition, LESSEE and
LESSOR will execute a Lease Termination for filing with the FAA evidencing
termination of this Lease.
23.18 Indemnities and Insurance. The indemnities and insurance requirements set
forth in Articles 17 and 18, respectively, will apply to Indemnitees and
LESSOR’s representatives during return of the Aircraft, including the ground
inspection and acceptance flight. With respect to the acceptance flight,
LESSOR’s representatives will receive the same protections as LESSOR on LESSEE’s
Aviation and Airline General Third Party Liability Insurance.
ARTICLE 23
RETURN OF AIRCRAFT

85



--------------------------------------------------------------------------------



 



23.19 Storage. At LESSOR’s request, LESSEE will continue to lease the Aircraft
under this Lease for a period not to exceed 30 days. During this period, LESSEE
will have no obligations under this Lease except, at LESSOR’s cost, to park and
store the Aircraft in accordance with Manufacturer’s recommended short term
storage program at one of LESSEE’s principal maintenance facilities in and to
maintain all insurance on the Aircraft. LESSEE will not utilize the Aircraft for
any reason during this period.

ARTICLE 23
RETURN OF AIRCRAFT

86



--------------------------------------------------------------------------------



 



     ARTICLE 24 ASSIGNMENT
24.1 No Assignment by LESSEE. NO ASSIGNMENT, NOVATION, TRANSFER, MORTGAGE OR
OTHER CHARGE MAY BE MADE BY LESSEE OF ANY OF ITS RIGHTS OR OBLIGATIONS WITH
RESPECT TO THE AIRCRAFT, ANY ENGINE OR PART, OR THIS LEASE.

24.2   Sale or Assignment by LESSOR.   24.2.1   Subject to LESSEE’s rights
pursuant to this Lease, LESSOR may at any time and without LESSEE’s consent
sell, assign or transfer its rights, interest and obligations hereunder or with
respect to the Aircraft to a third party (“LESSOR’s Assignee”).   24.2.2   The
term “LESSOR” as used in this Lease means the lessor of the Aircraft at the time
in question. In the event of the sale of the Aircraft and transfer of LESSOR’s
rights and obligations under this Lease, LESSOR’s Assignee will become “LESSOR”
of the Aircraft under this Lease and the transferring party (the prior “LESSOR”)
will be relieved of all liability to LESSEE under this Lease for obligations
arising on and after the date the Aircraft is sold. LESSEE will acknowledge and
accept LESSOR’s Assignee as the new “LESSOR” under this Lease and will look
solely to LESSOR’s Assignee for the performance of all LESSOR obligations and
covenants under this Lease arising on and after the Aircraft sale date.

24.3 LESSOR’s Lender. Subject to LESSEE’s rights pursuant to this Lease, LESSOR
may at any time and without LESSEE’s consent grant security interests over the
Aircraft and assign the benefit of this Lease to a lender (“LESSOR’s Lender”) as
security for LESSOR’s obligations to LESSOR’s Lender. Accordingly, if LESSOR’s
Lender requires, as a condition to providing financing, any nonsubstantive
modification of this Lease, LESSEE agrees to enter into an agreement so
modifying this Lease.
24.4 LESSEE Cooperation. On request by LESSOR, LESSOR’s Assignee or LESSOR’s
Lender, LESSEE will execute all such documents (such as a lease assignment
agreement) as LESSOR, LESSOR’s Assignee or LESSOR’s Lender may reasonably
require to confirm LESSEE’s obligations under this Lease and obtain LESSEE’s
acknowledgment that LESSOR is not in breach of the Lease. LESSEE will provide
all other reasonable assistance and cooperation to LESSOR, LESSOR’s Assignee and
LESSOR’s Lender in connection with any such sale or assignment or the perfection
and maintenance of any such security interest, including, at LESSOR’s cost,
making all necessary filings and registrations in the State of Registration and
providing all opinions of counsel with respect to matters reasonably requested
ARTICLE 24
ASSIGNMENT

87



--------------------------------------------------------------------------------



 



by LESSOR, LESSOR’s Lender or LESSOR’s Assignee. LESSOR will reimburse LESSEE
for its reasonable out-of-pocket costs in reviewing documents required by LESSOR
or LESSOR’s Lender.
24.5 Advance Consent Under Cape Town Convention. For the purpose of
Article 33(1) of the Convention and Article XV of the Protocol (combined for
ease of reference in Article 46(1) of the Consolidated Text), LESSEE hereby
consents in advance to the transfer of the associated rights and related
international interests in respect of any assignment or sale by LESSOR or the
granting of any Security Interest by LESSOR in accordance with Articles 24.2 or
24.3. For the avoidance of doubt, no additional consent by LESSEE will be
required in connection with any such assignment of associated rights and the
related international interests pursuant to the Cape Town Convention.

24.6   Protections.   24.6.1   LESSOR will obtain for the benefit of LESSEE an
acknowledgment from any LESSOR’s Assignee or LESSOR’s Lender that, so long as no
Default or Event of Default has occurred and is continuing hereunder, such
Person will not interfere with LESSEE’s quiet, peaceful use and enjoyment of the
Aircraft.   24.6.2   If a financing for the Aircraft is in place at Delivery or
LESSOR finances the Aircraft after Delivery, then the term “LESSOR” in the
provisions of this Lease relating to disclaimer, title and registration,
indemnity and insurance contained in Articles 8, 14, 17 and 18, respectively, or
with respect to Article 20.2.8, will be deemed in addition to LESSOR to include
LESSOR’s Assignee, LESSOR’s Lender and associated parties, if applicable. Also,
if the Aircraft was previously financed but such financing was no longer in
place at the time of Delivery of the Aircraft to LESSEE, the term “LESSOR“in the
provisions of this Lease described in this Article 24.6.2 will be deemed to
include the former lender and associated parties.   24.6.3   If LESSOR sells or
otherwise transfers the Aircraft after Delivery, then the disclaimer and
indemnity provisions contained in Articles 8 and 17 will continue to be
applicable after the sale or transfer to (and the term “LESSOR” as used in such
provisions will be deemed to include) International Lease Finance Corporation
and, if applicable, the parties referred to in Article 24.6.2. For a period of
two years after such sale or assignment and at LESSEE’s cost, LESSEE will
continue to name LESSOR and the parties referred to in Article 24.6.2, if
applicable, as additional insureds under the Aviation and Airline General Third
Party Liability Insurance specified in Exhibit C and maintained in accordance
with Article 18.9.

ARTICLE 24
ASSIGNMENT

88



--------------------------------------------------------------------------------



 



     ARTICLE 25 DEFAULT OF LESSEE
25.1 LESSEE Notice to LESSOR. LESSEE will promptly notify LESSOR if LESSEE
becomes aware of the occurrence of any Default or Event of Default.
25.2 Events of Default. The occurrence of any of the following will constitute
an Event of Default and material breach of this Lease by LESSEE:
(a) LESSEE fails to take delivery of the Aircraft when obligated to do so under
the terms of this Lease;
(b) LESSEE fails to make a Rent or other payment due hereunder in the manner and
by the date provided in this Lease and fails to make such payment within three
Business Days after such payment is due;
(c) LESSEE fails to obtain or maintain the insurance required by Article 18;
(d) LESSEE fails to return the Aircraft to LESSOR on the Expiration Date in
accordance with Article 23;
(e) LESSEE fails to observe or perform any of its other obligations hereunder
and fails to cure the same within 15 days after written notice thereof to
LESSEE. If such failure cannot by its nature be cured within 15 days, LESSEE
will have the reasonable number of days necessary to cure such failure (not to
exceed a period of 60 days) so long as it uses diligent and best efforts to do
so;
(f) any representation or warranty of LESSEE in this Lease proves to be untrue
in any material respect;
(g) the registration of the Aircraft is cancelled other than as a result of an
act or omission of LESSOR;
(h) LESSEE abandons the Aircraft or Engines;
(i) LESSEE or an approved sublessee no longer has unencumbered control (other
than Permitted Liens) or possession of the Aircraft or Engines, except as
otherwise permitted by this Lease;
(j) LESSEE threatens to discontinue or temporarily or permanently discontinues
business or sells or otherwise disposes of all or substantially all of its
assets;
ARTICLE 25
DEFAULT OF LESSEE

89



--------------------------------------------------------------------------------



 



(k) a material adverse change occurs in the financial condition of LESSEE;
(l) LESSEE no longer possesses the licenses, certificates and permits required
for the conduct of its business as a certificated air carrier in;
(m) LESSEE fails to pay when due any airport or navigation charges (including
Eurocontrol charges) or any landing fees assessed with respect to the Aircraft
or any aircraft operated by LESSEE which, if unpaid, may give rise to any lien,
right of detention, right of sale or other Security Interest in relation to the
Aircraft, Engine, APU or any Part;
(n) LESSEE (i) suspends payment on its debts or other obligations, (ii) is
unable to or admits its inability to pay its debts or other obligations as they
fall due, (iii) is adjudicated or becomes bankrupt or insolvent or (iv) proposes
or enters into any composition or other arrangement for the benefit of its
creditors generally;
(o) any proceedings, resolutions, filings or other steps are instituted or
threatened with respect to LESSEE relating to the bankruptcy, liquidation,
reorganization or protection from creditors of LESSEE or a substantial part of
LESSEE’s property. If instituted by LESSEE, the same will be an immediate Event
of Default. If instituted by another Person, the same will be an Event of
Default if not dismissed, remedied or relinquished within 60 days;
(p) any order, judgment or decree is entered by any court of competent
jurisdiction appointing a receiver, trustee or liquidator of LESSEE or a
substantial part of its property, or if a substantial part of LESSEE’s property
is to be sequestered. If instituted by or done with the consent of LESSEE, the
same will be an immediate Event of Default. If instituted by another Person, the
same will be an Event of Default if not dismissed, remedied or relinquished
within 60 days;
(q) any indebtedness for borrowed monies or a guarantee or similar obligation
owed by LESSEE with an unpaid balance of at least US$ is declared due before its
stated maturity or LESSEE is in default under any other purchase agreement,
lease, conditional sale agreement or other agreement pursuant to which LESSEE
has possession of any aircraft;
(r) LESSEE is in default under any other lease or agreement between LESSEE and
LESSOR or a direct or indirect subsidiary of LESSOR and the same is not cured
within its specified cure period; or
(s) LESSEE is in default under any other aircraft or aircraft equipment lease
agreement which is managed by LESSOR on behalf of another Person and the same is
not cured within its specified cure period.
ARTICLE 25
DEFAULT OF LESSEE

90



--------------------------------------------------------------------------------



 



25.3 LESSOR’s General Rights. Upon the occurrence of any Event of Default,
LESSOR may do all or any of the following at its option (in addition to such
other rights and remedies which LESSOR may have by statute or otherwise but
subject to any requirements of applicable Law):
(a) terminate this Lease by giving written notice to LESSEE;
(b) terminate the rights of LESSEE to use or operate the Aircraft by giving
written notice to LESSEE, in which case LESSEE’s obligations under this Lease
will continue (including the obligations set forth in Articles 17 and 18);
(c) require that LESSEE immediately cease flying the Aircraft and leave it
parked in its then-current location by giving written notice to LESSEE, in which
case LESSEE’s obligations under this Lease will continue (including the
obligations set forth in Articles 17 and 18);
(d) require that LESSEE immediately move the Aircraft to an airport or other
location designated by LESSOR and park the Aircraft there by giving written
notice to LESSEE, in which case LESSEE’s obligations under this Lease will
continue (including the obligations set forth in Articles 17 and 18);
(e) take possession of the Aircraft. If LESSOR takes possession of the Aircraft,
it may enter upon LESSEE’s premises where the Aircraft is located without
liability. Upon repossession of the Aircraft, LESSOR will then be entitled to
sell, lease or otherwise deal with the Aircraft as if this Lease had never been
made. LESSOR will be entitled to the full benefit of its bargain with LESSEE;
(f) instruct any maintenance or repair facility which is in possession of the
Aircraft, any Engine, the APU or any Part as to its disposition or release;
(g) for LESSEE’s account, do anything that may reasonably be required to cure
any default and recover from LESSEE all reasonable costs, including legal fees
and expenses incurred in doing so and Default Interest;
(h) proceed as appropriate to enforce performance of this Lease and to recover
any damages for the breach hereof, including the amounts specified in
Article 25.6; or
(i) apply all or any portion of the Security Deposit and any other security
deposits held by LESSOR or any direct or indirect subsidiary of LESSOR pursuant
to any other agreements with LESSEE to any amounts due.
ARTICLE 25
DEFAULT OF LESSEE

91



--------------------------------------------------------------------------------



 



25.4 Deregistration and Export of Aircraft. If an Event of Default has occurred
and is continuing, LESSOR may take all steps necessary to deregister the
Aircraft in and export the Aircraft from the State of Registration.
25.5 Cape Town Convention Remedies. If the Cape Town Convention has been or is
ratified or made applicable in , then LESSEE and LESSOR acknowledge and agree
that:
(a) each of the Events of Default set forth in Article 25.2 will be deemed to be
an event that constitutes a “default” as such term is used in the Cape Town
Convention; and
(b) upon the occurrence of any Event of Default (i) LESSOR will be afforded all
speedy and other relief, rights and remedies specified in the Cape Town
Convention as a result of such Event of Default, (ii) all of the rights of
LESSOR specified in Article 25.3 will be construed to be “additional remedies”
as permitted by the Cape Town Convention which may be exercised by LESSOR
pursuant to this Lease subject to the requirements of applicable Law and
(iii) LESSOR may, without notice to LESSEE, take all steps as are contemplated
by the Cape Town Convention to deregister the Aircraft, export the Aircraft from
the State of Registration and, if applicable, discharge the international
interest in respect of the Aircraft, this Lease and the other Operative
Documents from the International Registry.
25.6 LESSEE Liability for Damages. If an Event of Default occurs, in addition to
all other remedies available at law or in equity, LESSOR has the right to
recover from LESSEE and LESSEE will pay LESSOR within two Business Days after
LESSOR’s written demand, all of the following:
(a) any losses suffered by LESSOR as a result of a delay in Delivery of the
Aircraft to LESSEE, including Aircraft parking, maintenance costs and insurance
costs during the period of delay;
(b) all amounts which are then due and unpaid hereunder and which become due
prior to the earlier of LESSOR’s recovery of possession of the Aircraft or
LESSEE making an effective tender thereof;
(c) any losses suffered by LESSOR because of LESSOR’s inability to place the
Aircraft on lease with another lessee or to otherwise utilize the Aircraft on
financial terms as favorable to LESSOR as the terms hereof (and LESSOR will be
entitled to accelerate any and all Rent which would have been due from the date
of LESSOR’s recovery or repossession of the Aircraft through the Expiration
Date);
(d) if LESSOR elects to dispose of the Aircraft, any losses suffered by LESSOR
because the funds arising from a sale or other disposition of the Aircraft are
not as profitable to LESSOR as leasing the Aircraft in accordance with the terms
hereof
ARTICLE 25
DEFAULT OF LESSEE

92



--------------------------------------------------------------------------------



 



would have been (and LESSOR will be entitled to accelerate any and all Rent
which would have been due from the date of LESSOR’s recovery or repossession of
the Aircraft through the Expiration Date);
(e) all costs associated with LESSOR’s exercise of its remedies hereunder,
including repossession costs, legal fees, Aircraft storage costs, Aircraft
re-lease or sale costs and LESSOR’s internal costs and expenses (including the
cost of personnel time calculated based upon the compensation paid to the
individuals involved on an annual basis and a general LESSOR overhead
allocation);
(f) any amount of principal, interest, fees or other sums paid or payable on
account of funds borrowed in order to carry any unpaid amount;
(g) any loss, premium, penalty or expense which may be incurred in repaying
funds raised to finance the Aircraft or in unwinding any financial instrument
relating in whole or in part to LESSOR’s financing of the Aircraft;
(h) any loss, cost, expense or liability sustained by LESSOR due to LESSEE’s
failure to redeliver the Aircraft in the condition required by this Lease; and
(i) any other loss, damage, expense, cost or liability which LESSOR suffers or
incurs as a result of the Event of Default and/or termination of this Lease.
25.7 Waiver of Default. By written notice to LESSEE, LESSOR may at its election
waive any Default or Event of Default and its consequences and rescind and annul
any prior notice of termination of this Lease. The respective rights of the
parties will then be as they would have been had no Default or Event of Default
occurred and no such notice been given.
25.8 Present Value of Payments. In calculating LESSOR’s damages hereunder, upon
an Event of Default all Rent and other amounts which would have been due
hereunder during the Lease Term if an Event of Default had not occurred will be
calculated on a present value basis using a discounting rate of 4% per annum
discounted to the earlier of the date on which LESSOR obtains possession of the
Aircraft or LESSEE makes an effective tender thereof.
25.9 Use of “Termination Date”. For avoidance of doubt, it is agreed that if
this Lease terminates and the Aircraft is repossessed by LESSOR due to an Event
of Default, then, notwithstanding the use of the term “Termination Date” in this
Lease, the period of the Lease Term and the “Expiration Date” will be utilized
in calculating the damages to which LESSOR is entitled pursuant to Article 25.6.
For example, it is agreed and understood that LESSOR is entitled to receive from
LESSEE the Rent and the benefit of LESSEE’s insurance and maintenance of the
Aircraft until expiration of the Lease Term.
ARTICLE 25
DEFAULT OF LESSEE

93



--------------------------------------------------------------------------------



 



     ARTICLE 26 NOTICES
26.1 Manner of Sending Notices. Any notice, request or information required or
permissible under this Lease will be in writing and in English. Notices will be
delivered in person or sent by fax, e-mail, letter (mailed airmail, certified
and return receipt requested), or by expedited delivery addressed to the parties
as set forth in Article 26.2. In the case of a fax, notice will be deemed
received on the date set forth on the confirmation of receipt produced by the
sender’s fax machine immediately after the fax is sent. In the case of an
e-mail, notice will be deemed received upon actual receipt. In the case of a
mailed letter, notice will be deemed received upon actual receipt. In the case
of a notice sent by expedited delivery, notice will be deemed received on the
date of delivery set forth in the records of the Person which accomplished the
delivery. If any notice is sent by more than one of the above listed methods,
notice will be deemed received on the earliest possible date in accordance with
the above provisions.
26.2 Notice Information. Notices will be sent:

          If to LESSOR:   INTERNATIONAL LEASE FINANCE CORPORATION     10250
Constellation Boulevard, 34th Floor     Los Angeles, California 90067, U.S.A.  
  Attention: Legal Department
 
       
 
  Fax:   310-788-1990
 
  Telephone:   310-788-1999
 
  E-mail:   legalnotices@ilfc.com
 
       
If to LESSEE:
       
 
            Attention: [Contact Name]
 
       
 
  Fax:    
 
  Telephone:    
 
  E-mail:   [Contact name e-mail address]

or to such other places and numbers as either party directs in writing to the
other party.

ARTICLE 26
NOTICES

94



--------------------------------------------------------------------------------



 



     ARTICLE 27 GOVERNING LAW AND JURISDICTION
27.1 California Law. This Lease is being delivered in the State of California
and the Lease and all other Operative Documents will in all respects be governed
by and construed in accordance with the Laws of the State of California
(notwithstanding the conflict Laws of the State of California).
27.2 Non-Exclusive Jurisdiction in California. As permitted by Section 410.40 of
the California Code of Civil Procedure, the parties hereby irrevocably submit to
the non-exclusive jurisdiction of the Federal District Court for the Central
District of California and the State of California Superior Court in Los
Angeles, California. Nothing in this Lease will prevent either party from
bringing suit in any other appropriate jurisdiction.
27.3 Personal Jurisdiction. LESSEE agrees to submit to personal jurisdiction in
the courts of any jurisdiction to which LESSEE flies the Aircraft or in which
the Aircraft is located.
27.4 Service of Process. The parties hereby consent to the service of process
(a) in the manner directed by any of the courts referred to above, (b) in
accordance with Section 415.40 of the California Code of Civil Procedure by
mailing copies of the summons and complaint to the person to be served by
first-class mail to the address set forth in Article 26.2, postage prepaid,
return receipt requested, (c) in one of the manners specified in Article 26.1 or
(d) in accordance with the Hague Convention, if applicable.
27.5 Prevailing Party in Dispute. If any legal action or other proceeding is
brought in connection with or arises out of any provisions in this Lease, the
prevailing party will be entitled to recover reasonable attorneys’ fees and
other costs incurred in such action or proceedings. The prevailing party will
also, to the extent permissible by Law, be entitled to receive pre- and
post-judgment Default Interest.
27.6 Future Amendments or Agreements. With respect to any amendments to this
Lease or the other Operative Documents or any other agreements to be entered
into between LESSEE and LESSOR after the date of execution of this Lease in
connection with the leasing of the Aircraft, including any amendment to this
Lease which may be executed pursuant to Article 14.3 (“Future Agreements”),
LESSEE and LESSOR agree that (a) Future Agreements will in all respects be
governed by and construed in accordance with the Laws of the State of California
(notwithstanding the conflict Laws of the State of California) and (b) LESSEE
and LESSOR will irrevocably submit to the non-exclusive jurisdiction of the
Federal District Court for the Central District of California and the State of
California Superior Court in Los Angeles in any suit, action, claim or
proceeding seeking to enforce any provision of the Future Agreements,
ARTICLE 27
GOVERNING LAW AND JURISDICTION

95



--------------------------------------------------------------------------------



 



including any claim or proceeding seeking enforcement of LESSOR’s rights and
remedies arising under the Cape Town Convention.
27.7 Waiver. TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH OF LESSEE AND LESSOR
HEREBY WAIVES THE RIGHT TO A TRIAL BY JURY. EACH OF LESSEE AND LESSOR HEREBY
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATED
TO THIS LEASE BROUGHT IN ANY OF THE COURTS REFERRED TO IN ARTICLE 27.2, AND
HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
ARTICLE 27
GOVERNING LAW AND JURISDICTION

96



--------------------------------------------------------------------------------



 



     ARTICLE 28 MISCELLANEOUS
28.1 Transportation of Personnel. LESSEE will provide transportation to LESSOR’s
personnel on a positive space basis on the Aircraft or any other aircraft
operated by LESSEE for the purposes of conducting business between LESSEE and
LESSOR.
28.2 Press Releases. The parties will give copies to one another, in advance if
possible, of all news, articles and other releases provided to the public media
regarding this Lease or the Aircraft.
28.3 LESSOR Performance for LESSEE. The exercise by LESSOR of its remedy of
performing a LESSEE obligation hereunder is not a waiver of and will not relieve
LESSEE from the performance of such obligation at any subsequent time or from
the performance of any of its other obligations hereunder.
28.4 LESSOR’s Payment Obligations. Any obligation of LESSOR under this Lease to
pay or release any amount to LESSEE is conditioned upon (a) all amounts then due
and payable by LESSEE under this Lease and under all other agreements between
LESSEE and LESSOR or a direct or indirect subsidiary of LESSOR having been paid
in full, (b) all amounts then due and payable by LESSEE under any aircraft or
aircraft equipment lease agreement which is managed by LESSOR on behalf of
another Person having been paid in full and (c) no Default or Event of Default
having occurred and continuing hereunder at the time such payment or release of
payment to LESSEE is to be made.
28.5 Application of Payments. Any amounts paid or recovered in respect of LESSEE
liabilities hereunder may be applied to Rent, Default Interest, fees or any
other amount due hereunder in such proportions, order and manner as LESSOR
determines.
28.6 Usury Laws. The parties intend to contract in strict compliance with the
usury Laws of the State of California and, to the extent applicable, the U.S.
Notwithstanding anything to the contrary in the Operative Documents, LESSEE will
not be obligated to pay Default Interest or other interest in excess of the
maximum non-usurious interest rate, as in effect from time to time, which may by
applicable Law be charged, contracted for, reserved, received or collected by
LESSOR in connection with the Operative Documents. During any period of time in
which the then-applicable highest lawful rate is lower than the Default Interest
rate, Default Interest will accrue and be payable at such highest lawful rate;
however, if at later times such highest lawful rate is greater than the Default
Interest rate, then LESSEE will pay Default Interest at the highest lawful rate
until the Default Interest which is paid by LESSEE equals the amount of interest
that would have been payable in accordance with the interest rate set forth in
Article 5.8.
ARTICLE 28
MISCELLANEOUS

97



--------------------------------------------------------------------------------



 



28.7 Third Parties. Except as expressly provided in this Lease with regard to
Indemnitees, LESSOR’s Lender, LESSOR’s Assignee and the other parties referred
to in Articles 24.6.2 and 24.6.3, LESSEE and LESSOR do not intend that any terms
of the Operative Documents will be enforceable by any Person who is not a party
to this Lease.
28.8 Delegation by LESSOR. LESSOR may delegate to any Person(s) all or any of
the rights, powers or discretion vested in it by this Lease and any such
delegation may be made upon such terms and conditions as LESSOR in its absolute
discretion thinks fit.
28.9 Confidentiality. The Operative Documents and all non-public information
obtained by either party about the other are confidential and are between LESSOR
and LESSEE only and will not be disclosed by a party to third parties (other
than to such party’s auditors or legal advisors; as required in connection with
any filings of this Lease in accordance with Article 14; in connection with
LESSOR’s potential sale of the Aircraft or assignment of this Lease; as required
for enforcement by either party of its rights and remedies with respect to this
Lease or as required by applicable Law) without the prior written consent of the
other party. If any disclosure will result in an Operative Document becoming
publicly available, LESSEE and LESSOR will cooperate with one another to obtain
confidential treatment as to the commercial terms and other material provisions
of such Operative Document.
28.10 Rights of Parties. The rights of the parties hereunder are cumulative, not
exclusive, may be exercised as often as each party considers appropriate and are
in addition to its rights under general Law. The rights of one party against the
other party are not capable of being waived or amended except by an express
waiver or amendment in writing. Any failure to exercise or any delay in
exercising any of such rights will not operate as a waiver or amendment of that
or any other such right. Any defective or partial exercise of any such rights
will not preclude any other or further exercise of that or any other such right
and no act or course of conduct or negotiation on a party’s part or on its
behalf will in any way preclude such party from exercising any such right or
constitute a suspension or any amendment of any such right.
28.11 Further Assurances. Each party agrees from time to time to do and perform
such other and further acts and execute and deliver any and all such other
instruments as may be required by Law, reasonably requested by the auditors of
the other party or requested by the other party to establish, maintain or
protect the rights and remedies of the requesting party or to carry out and
effect the intent and purpose of this Lease.
28.12 Translations of Lease. If this Lease or any other Operative Document is
translated into another language, whether or not signed by LESSEE and LESSOR in
such other language, solely the terms and provisions of this English version of
the Lease or such other Operative Document will prevail in any dispute.

28.13 Use of Word “including”. The term “including” is used in this Lease
without limitation.
ARTICLE 28
MISCELLANEOUS

98



--------------------------------------------------------------------------------



 



28.14 Headings. All article and paragraph headings and captions are purely for
convenience and will not affect the interpretation of this Lease. Any reference
to a specific article, paragraph or section will be interpreted as a reference
to such article, paragraph or section of this Lease.
28.15 Invalidity of any Provision. If any of the provisions of this Lease become
invalid, illegal or unenforceable in any respect under any Law, the validity,
legality and enforceability of the remaining provisions will not in any way be
affected or impaired.
28.16 Negotiation. The terms of this Lease are agreed by LESSOR from its
principal place of business in Los Angeles, California.
28.17 Time is of the Essence. Time is of the essence in the performance of all
obligations of the parties under this Lease and, consequently, all time
limitations set forth in the provisions of this Lease will be strictly observed.
28.18 Amendments in Writing. The provisions of this Lease may only be amended or
modified by a writing executed by LESSOR and LESSEE.
28.19 Counterparts. This Lease may be executed in any number of identical
counterparts, each of which will be deemed to be an original, and all of which
together will be deemed to be one and the same instrument when each party has
signed and delivered one such counterpart to the other party.
28.20 Delivery of Documents by Fax or E-mail. Delivery of an executed
counterpart of this Lease or of any other documents in connection with this
Lease by fax or e-mail will be deemed as effective as delivery of an originally
executed counterpart. Any party delivering an executed counterpart of this Lease
or other document by fax or e-mail will also deliver an originally executed
counterpart, but the failure of any party to deliver an originally executed
counterpart of this Lease or such other document will not affect the validity or
effectiveness of this Lease or such other document.
28.21 Entire Agreement. The Operative Documents constitute the entire agreement
between the parties in relation to the leasing of the Aircraft by LESSOR to
LESSEE and supersede all previous proposals, agreements and other written and
oral communications in relation hereto. The parties acknowledge that there have
been no representations, warranties, promises, guarantees or agreements, express
or implied, except as set forth in this Lease.

ARTICLE 28
MISCELLANEOUS

99



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, LESSEE and LESSOR have caused this Lease to be executed
by their respective officers as of      , .

                                  INTERNATIONAL LEASE FINANCE
CORPORATION    
 
                                 
 
                   
By:
          By:        
 
 
 
         
 
   
 
                   
Printed Name:
          Printed Name:        
 
 
 
         
 
   
 
                   
Its:
          Its:        

SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



     EXHIBIT A AIRCRAFT DESCRIPTION

     
Aircraft Manufacturer and Model:
   
 
   
Seating Configuration:
   
 
   
Manufacturer’s Serial Number:
   
 
   
Maximum Gross Takeoff Weight:
  pounds
 
   
Engine Manufacturer and Model:
   
 
   
Engine Serial Numbers:
  Per Estoppel and Acceptance Certificate
 
   
Engine Takeoff Thrust Rating:
  pounds per FAA type certificate data sheet

EXHIBIT A
AIRCRAFT DESCRIPTION

101



--------------------------------------------------------------------------------



 



    EXHIBIT B           CONDITION AT DELIVERY

  1.   Technical Report

    Prior to the Delivery Date, LESSOR will provide LESSEE with a Technical
Evaluation Report and, in addition upon LESSEE’s request, will make copies
available of (i) drawings of the then-current interior configuration of the
Aircraft, (ii) an airworthiness directive status list, (iii) a service bulletin
incorporation list, (iv) rotable tracked, hard-time and life-limited component
listings, (v) a list of modifications, alterations and repairs, (vi) interior
material burn certificates, (vii) information regarding Prior Lessee’s
maintenance program for the Aircraft, (viii) the complete workscopes for the
checks, inspections and other work to be performed prior to Delivery, (ix) to
the extent received from Prior Lessee, a forecast of the checks, inspections and
other work to be performed within 18 months after Delivery of the Aircraft,
(x) a list of all no-charge service bulletin kits with respect to the Aircraft
which were ordered by Prior Lessee from Manufacturer or the Engine manufacturer,
(xi) to the extent received from Prior Lessee, takeoff and cruise trend reports
for the last 12 months, (xii) current Engine disk sheets, (xiii) last Engine
shop visit reports, and (xiv) any other data which is reasonably requested by
LESSEE.

  2.   Full Aircraft Documentation Review

    For the period commencing at least 10 Business Days prior to the Scheduled
Delivery Date and continuing until the date on which the Aircraft is delivered
to LESSEE in the condition required by this Exhibit B, LESSOR will provide for
the review of LESSEE and/or its representative all of the Aircraft records and
historical documents described in Exhibit O in one central room at the Delivery
Location.

  3.   Aircraft Inspection

(a)   During the maintenance checks performed prior to Delivery, LESSEE and/or
its representatives will have an opportunity to observe functional and
operational system checks, perform a visual inspection of the Aircraft (taking
into account the Aircraft type, age, use and other known factors with respect to
the Aircraft) and perform a full inspection of the Aircraft Documentation
(including records and manuals), all to

EXHIBIT B
CONDITION AT DELIVERY

102



--------------------------------------------------------------------------------



 



    LESSEE’s satisfaction. Subject to Article 6.2, any deficiencies from the
Aircraft delivery condition requirements set forth in this Exhibit B will be
corrected by LESSOR at its cost prior to the Delivery of the Aircraft.   (b)  
Prior to the Aircraft acceptance flight, with LESSEE’s representatives present,
LESSOR will cause a systems functional and operational inspection of the
Aircraft to be conducted in accordance with Manufacturer’s checklist procedures.
  (c)   Immediately prior to the Delivery of the Aircraft, LESSOR will cause to
be carried out for LESSEE and/or LESSEE’s representatives an Aircraft acceptance
flight which will be for not less than one hour and not more than two hours in
which standard revenue flight profiles are demonstrated. Flight costs and fuel
will be furnished by and at the expense of LESSOR. Subject to Article 6.2 of the
Lease, any deficiencies from the Aircraft delivery condition requirements set
forth in this Exhibit B will be corrected by LESSOR at its cost prior to
Delivery of the Aircraft.

  4.   Certificate of Airworthiness Matters

(a)   The Aircraft will possess an Export Certificate of Airworthiness issued by
the aviation authority. The Aircraft also will be in the condition required in
order to meet the requirements for issuance of a U.S. Standard Certificate of
Airworthiness for transport category aircraft issued by the FAA in accordance
with FAR Part 21 and, in addition, to meet the operating requirements of FAR
Part 121 with no restrictions imposed. The Aircraft also will be in the
condition required in order to meet the requirements for issuance of an EASA
Certificate of Airworthiness for transport category aircraft issued by an EASA
member country in accordance with EASA Part 21 and, in addition, to meet the
operating requirements of EU-OPS 1 and Eurocontrol with no restrictions imposed.
  (b)   At LESSEE’s request, LESSOR at its cost will demonstrate that the
Aircraft meets the requirements for issuance of the U.S. Standard Certificate of
Airworthiness for transport category aircraft by delivering to LESSEE at
LESSOR’s option either an actual U.S. Standard Certificate of Airworthiness (if
the Aircraft is to be registered in the U.S.) or a letter acceptable to LESSEE
signed by an FAA Designated Airworthiness Representative (DAR) or another Person
acceptable to LESSEE stating that the DAR or such Person has inspected the
Aircraft and Aircraft Documentation (including records and manuals) and has
found that the Aircraft meets the requirements for issuance of a U.S. Standard
Certificate of Airworthiness for transport category aircraft in accordance with
FAR Part 21 and, in addition, meets the operating requirements of FAR Part 121
with no restrictions imposed. At LESSEE’s request, LESSOR at its cost will
demonstrate that the Aircraft meets the requirements for issuance of an EASA
Certificate of Airworthiness for transport category aircraft issued by an EASA
member country by delivering to LESSEE

EXHIBIT B
CONDITION AT DELIVERY

103



--------------------------------------------------------------------------------



 



    at LESSOR’s option either a Certificate of Airworthiness issued by an EASA
member country (if the Aircraft is already or is to be registered in an EASA
member country) or a letter or other document signed by an aviation authority of
an EASA member country or another Person acceptable to LESSEE stating that such
Person has inspected the Aircraft and Aircraft Documentation (including records
and manuals) and has found that the Aircraft meets the requirements for issuance
of a Certificate of Airworthiness for transport category aircraft issued by an
EASA member country in accordance with EASA Part 21 and, in addition, meets the
operating requirements of EU-OPS 1 and Eurocontrol with no restrictions imposed.

  5.   General Condition of Aircraft at Delivery

(a)   The Aircraft, Engines, APU and Parts will have been maintained and
repaired in accordance with Prior Lessee’s maintenance program and the rules and
regulations of the aviation authority.   (b)   Aircraft Documentation (including
records and manuals) will have been maintained in English and in an up-to-date
status, in accordance with the rules and regulations of the aviation authority
and the FAA and in a form necessary in order to meet the requirements of this
Exhibit B. The records and historical documents set forth in Exhibit O will be
in English.   (c)   All hard-time, time-controlled, time-tracked and
life-limited Parts which are installed on the Aircraft will have an FAA Form
8130-3 or EASA Form 1 evidencing the airworthiness of such Part at the time of
installation on the Aircraft. In the case of life-limited Parts, the
documentation will also state the total hours and cycles since new. In the case
of hard-time, time-controlled or time-tracked Parts, the documentation will also
state the time since last Overhaul or refurbishment, will have a reference to
the relevant section of the Component Maintenance Manual under which the Part
was Overhauled or refurbished, as applicable, and will identify the FAA-approved
repair agency or EASA-approved repair agency, as applicable, which performed the
last Overhaul or refurbishment.   (d)   All Parts other than those referred to
in Paragraph 5(c) above installed on the Aircraft will have FAA-acceptable or
EASA-acceptable documentation demonstrating that such Parts were airworthy at
the time of installation on the Aircraft.   (e)   All pilot discrepancies and
deferred maintenance items will have been cleared on a terminating action basis.

EXHIBIT B
CONDITION AT DELIVERY

104



--------------------------------------------------------------------------------



 



(f)   The Aircraft will be airworthy (conform to type design and be in a
condition for safe operation), with all Aircraft equipment, components and
systems operating in accordance with their intended use and within limits
approved by Manufacturer, the aviation authority and the FAA.   (g)   The
Aircraft interior (including cabin and windows) and exterior will be clean, with
all compartments free of foreign objects. The Aircraft will be substantially
free of dirt, grease, fluids, stains, grime, cracks, tears and rips, consistent
with worldwide commercial airline standards for used aircraft at completion of a
heavy maintenance check.   (h)   No special or unique Manufacturer, Engine
manufacturer or aviation authority inspection or check requirements which are
specific to the Aircraft or Engines (as opposed to all aircraft or engines of
their types) will exist with respect to the Airframe, Engines and Aircraft
equipment, components and systems.   (i)   All repairs to the Aircraft will have
been accomplished in accordance with Manufacturer’s Structural Repair Manual (or
FAA-approved data supported by an FAA Form 8110-3 or FAA Form 8100-9) (or
EASA-approved data supported by DGAC Repair Design Approval Sheets or its EASA
equivalent).   (j)   All Modifications to the Aircraft will have been
accomplished in accordance with FAA-approved data and, if required in order to
meet the requirements for issuance of a U.S. Standard Certificate of
Airworthiness for transport category aircraft issued by the FAA in accordance
with FAR Part 21, will be supported by an FAA Form 8110-3, FAA Form 8100-9 or
FAA supplemental type certificate. All Modifications will have been accomplished
in accordance with EASA-approved data and, if required in order to meet the
requirements for issuance of an EASA Certificate of Airworthiness for transport
category aircraft issued by an EASA member country in accordance with EASA
Part 21, will be supported by DGAC-approved Repair Design Approval Sheets or its
EASA equivalent or an EASA-approved supplemental type certificate.   (k)   All
airworthiness directives which are issued either by the aviation authority or
the aviation authority of the country of manufacture of the Aircraft prior to
the Delivery Date of the Aircraft and which require compliance prior to Delivery
of the Aircraft to LESSEE or within months after Delivery (the “LESSOR AD
Compliance Period”) will have been complied with on the Aircraft at LESSOR’s
cost as follows:

(i) all such Airworthiness Directives for which terminating action is due within
the LESSOR AD Compliance Period will have been accomplished by performing the
terminating action; and
(ii) all such Airworthiness Directives for which terminating action is not due
within the LESSOR AD Compliance Period will have been accomplished
EXHIBIT B
CONDITION AT DELIVERY

105



--------------------------------------------------------------------------------



 



at the highest level of inspection or modification possible short of terminating
action.

(l)   All Modifications which must be performed prior to Delivery of the
Aircraft or within months after Delivery in order to meet the FAA requirements
for FAR Part 121 operations will have been incorporated on the Aircraft at
LESSOR’s cost.   (m)   The Aircraft will be in compliance with Manufacturer’s
Corrosion Prevention and Control Program (CPCP) specified for the model type by
Manufacturer and LESSOR will provide LESSEE with documentation substantiating
such compliance.   (n)   If any waivers, deviations, dispensations, alternate
means of compliance, extensions or carry-overs with respect to maintenance or
operating requirements, repairs or Airworthiness Directives are granted by the
aviation authority or permitted by Prior Lessee’s maintenance program, such
maintenance or operating requirements, repairs or Airworthiness Directives will
nonetheless have been performed as if such waivers, deviations, dispensations,
alternate means of compliance, or extensions or carry-overs did not exist.   (o)
  All no-charge vendor and Manufacturer’s service bulletin kits provided to
LESSOR by Prior Lessee for the Aircraft but not installed thereon will be on
board the Aircraft as cargo. All no-charge vendor and Manufacturer’s service
bulletin kits ordered by Prior Lessee but not yet received will, upon receipt by
LESSOR and at LESSOR’s cost, be forwarded to LESSEE. At LESSEE’s request, any
other service bulletin kit which Prior Lessee paid for will also be delivered to
LESSEE on board the Aircraft, but LESSEE will reimburse Prior Lessee for its
actual out-of-pocket costs for such kit, unless Prior Lessee purchased such kit
as part of its implementation of a service bulletin on its fleet of aircraft of
the same type as the Aircraft but had not yet installed such kit on the
Aircraft, in which case such kit will be furnished free of charge to LESSEE.  
(p)   The Aircraft will be free of any leaks which are found to be outside
Manufacturer’s maintenance manual limits and any damage resulting therefrom. All
repairs will have been performed on a permanent basis in accordance with the
applicable manufacturer’s instructions.   (q)   The Aircraft fluid reservoirs
(including oil, oxygen, hydraulic and water) will be serviced to full and the
waste tank serviced in accordance with Manufacturer’s instructions.

  6.   Checks Prior to Delivery

EXHIBIT B
CONDITION AT DELIVERY

106



--------------------------------------------------------------------------------



 



    Immediately prior to Delivery of the Aircraft to LESSEE, the following will
be accomplished:   (a)   Perform the Delivery Check. The Aircraft will also be
weighed.   (b)   Remove Prior Lessee’s exterior markings, including all exterior
paint, by stripping (or, at LESSOR’s option, pneumatically sanding) the paint
from the fuselage, empennage, wings and Engine cowlings, and clean, reseal,
refinish, prepare (including application of alodine or another corrosion
inhibitor) and prime the surfaces to be painted, all in accordance with
Manufacturer’s and paint manufacturer’s recommendations. The fuselage,
empennage, wings and Engine cowlings will be painted in the colors and logo
specified by LESSEE. Such painting will be accomplished in such a manner as to
result in a uniformly smooth and cosmetically acceptable aerodynamic surface.
LESSEE will provide Prior Lessee with its livery drawing, engineering order,
mask-offs and mylars in sufficient time to accomplish the painting prior to the
Scheduled Delivery Date. After painting, the Aircraft will be weighed. All
external placards, signs and markings will be properly attached, free from
damage, clean and legible.   (c)   Clean the exterior and interior of the
Aircraft.   (d)   If reasonably required by LESSEE, repaint by touch-up the
interior of the Aircraft, including flight deck, and replace missing, broken or
illegible placards.   (e)   Permanently repair damage to the Aircraft that
exceeds Manufacturer’s limits.   (f)   With LESSEE or its representatives
present, perform a full and complete hot and cold section videotape borescope on
each Engine and its modules in accordance with Manufacturer’s aircraft
maintenance manual.   (g)   If the Engine historical and technical records
and/or condition trend monitoring data of any Engine indicate an acceleration in
the rate of deterioration in the performance of an Engine, correct, to LESSEE’s
satisfaction, such conditions which are determined to be causing such
accelerated rate of deterioration.   (h)   With LESSEE and/or its
representatives present, accomplish a power assurance run on the Engines in
accordance with Manufacturer’s aircraft maintenance manual. The Engine power
assurance test conditions and results will be recorded on the Estoppel and
Acceptance Certificate.   (i)   Provide evidence to LESSEE’s satisfaction that
the Engine historical and technical records, borescope inspection, trend
monitoring and power assurance run specified in this Exhibit B do not reveal any
condition which would cause the Engines or any module to be unserviceable,
beyond serviceable limits or serviceable with an increased frequency of

EXHIBIT B
CONDITION AT DELIVERY

107



--------------------------------------------------------------------------------



 



    inspection or with calendar time, flight hour or flight cycle restrictions
under the Manufacturer’s aircraft maintenance manual. LESSOR will correct any
discrepancies in accordance with the guidelines set out by Manufacturer which
may be discovered during such inspection.   (j)   In the event the Engine
historical and technical records, borescope inspection, trend monitoring and
other checks specified in this Exhibit B result in a dispute regarding the
conformity of an Engine with the requirements of this Exhibit B, LESSEE and
LESSOR will consult with the Engine manufacturer and follow the Engine
manufacturer’s recommendations (including the accomplishment of an Engine test
cell operational check) with regard to determining if such Engine complies with
the requirements of this Exhibit B and the manner in which any discrepancies
from the requirements of this Exhibit B will be rectified.   (k)   With LESSEE
or its representatives present, perform an APU condition test in accordance with
Manufacturer’s aircraft maintenance manual and a complete hot and cold section
videotape borescope on the APU. LESSOR will provide evidence to LESSEE’s
satisfaction that the APU condition test and borescope inspection do not reveal
any condition which would cause the APU to be unserviceable, beyond serviceable
limits or serviceable with an increased frequency of inspection or with calendar
time, flight hour or flight cycle restrictions. LESSOR will correct any
discrepancies in accordance with the guidelines set out by the APU manufacturer
which may be discovered during such test or inspections.   (l)   If the APU
historical and technical records and/or condition trend monitoring data (to the
extent available) indicate an acceleration in the rate of deterioration in the
performance of the APU, correct, to LESSEE’s satisfaction, such conditions which
are determined to be causing such accelerated rate of deterioration.

  7.   Part Lives

    At Delivery, the condition of the Aircraft will be as follows:   (a)   The
Aircraft will have zero hours consumed since completion of the Delivery Check.  
(b)   Each Engine will meet all of the following:

(i) Each Engine will have operated no more than hours and cycles since its last
Qualified Performance Restoration.
EXHIBIT B
CONDITION AT DELIVERY

108



--------------------------------------------------------------------------------



 



(ii) Each Engine will have at least hours and cycles remaining to operate until
its next anticipated removal (based on a review of the Engine historical and
technical records and the results of the borescope inspection, trend monitoring
and maximum power assurance runs).
(iii) Each Engine will have a remaining hot day takeoff EGT margin sufficient to
permit the operation of such Engine for the hours and cycles set forth in the
preceding subparagraph (based on a review of the Engine historical and technical
records and the results of the borescope inspection, trend monitoring and
maximum power assurance runs).
(iv) Each Part of an Engine which has a life limit will have cycles (or hours,
if applicable) remaining to operate until its next removal per the Engine
manufacturer’s limit.

(c)   The APU will have zero APU hours consumed since the last hot section
refurbishment (excluding hours consumed on the acceptance flight).   (d)   Each
leg of the Landing Gear will have at least two years and cycles remaining
pursuant to the MPD until the next scheduled Overhaul or scheduled removal.  
(e)   Each Part of the Airframe, Engine or APU which has a hard time limit
pursuant to the MPD will have the greater of (i) at least 50% of such hard time
Part’s full allotment of hours and cycles or (ii) hours and cycles remaining to
operate until its next scheduled Overhaul or scheduled removal pursuant to the
MPD. However, if such hard time Part’s full allotment of hours and cycles
between Overhauls pursuant to the MPD is less than hours and , then such hard
time Part will be delivered with zero hours and zero cycles out of Overhaul.  
(f)   Each life-limited Part of the Airframe or the APU will have the greater of
(i) at least 50% of such life-limited Part’s full allotment of hours and cycles
or (ii) hours and cycles remaining to operate until its next scheduled
replacement pursuant to the MPD (in case of an Airframe life-limited Part) or
the APU’s manufacturer’s limit (in case of an APU life-limited Part). However,
if such life-limited Part’s full allotment of hours and cycles remaining to
operate is less than hours and cycles, then such life-limited Part will be
delivered with 100% of its total approved hours and cycles remaining.   (g)   No
life-limited Part of the Airframe will have more hours or cycles consumed than
the total hours and cycles of the Airframe.   (h)   Each Part which has a
calendar time limit will have months remaining to operate until removal pursuant
to the MPD. If a Part with a calendar time limit has a total approved

EXHIBIT B
CONDITION AT DELIVERY

109



--------------------------------------------------------------------------------



 



    calendar time remaining pursuant to the MPD of less than months, then such
Part will be delivered with 100% of its total approved calendar time remaining
until removal.   (i)   No Part (excluding life-limited Parts on the Engines,
Airframe and APU) will have total hours or total cycles since new greater than
110% of that of the Airframe and, with respect to all such Parts as a group,
such Parts will have an average total time since new no greater than that of the
Airframe.   (j)   Each Landing Gear tire and brake will have at least 50% of its
wear remaining.


EXHIBIT B
CONDITION AT DELIVERY

110



--------------------------------------------------------------------------------



 



     EXHIBIT C           CERTIFICATE OF INSURANCE (FOR LESSOR)
[Refer to Aircraft Lease Agreement dated as of      , between LESSEE and LESSOR
(the “Lease”). If applicable, insurance certificates from both the insurers and
reinsurers will be provided. If there is a LESSOR’s Lender, include references
to it where appropriate after references to LESSOR.]

To:   INTERNATIONAL LEASE FINANCE CORPORATION (“LESSOR”)
10250 Constellation Boulevard, 34th Floor
Los Angeles, California 90067, U.S.A.

Re:   (“LESSEE”)

Manufacturer’s Serial No.:
Registration Mark:     (the “Aircraft”)

     The following security has subscribed to the following insurance and/or
reinsurance policies:
     [LIST APPLICABLE POLICY NUMBERS, COMPANIES & PERCENTAGES]
     THIS IS TO CERTIFY THAT, as Insurance Brokers, we have effected Fleet
Insurance in respect of aircraft owned or operated by LESSEE (including the
Aircraft) as specified below.
AIRCRAFT HULL ALL RISKS
COVERING:
All risks of physical loss or damage to the Aircraft from any cause for an
Agreed Value of Aircraft in the amount of US$                     [list amount
calculated in accordance with Article 19.1]
DEDUCTIBLES:
US$ each and every loss (or such lesser amount as applicable to the rest of
LESSEE’s fleet). Not applicable to Total Loss/Constructive Total Loss or
Arranged Total Loss
EXHIBIT C
CERTIFICATE OF INSURANCE (FOR LESSOR)

111



--------------------------------------------------------------------------------



 



GEOGRAPHICAL COVERAGE:
     Worldwide
AVIATION AND AIRLINE GENERAL THIRD PARTY LIABILITY
COVERING:
Aircraft Third Party, Passenger, Baggage, Cargo and Mail Liability and Airline
General Third Party Liability (including Premises, Hangarkeepers, Products
Liability and Contractual Liability) for combined single limit of not less than
US$ (or such higher amount as LESSEE may carry on any other aircraft in its
fleet) any one accident/occurrence (but in the aggregate in relation to Products
Liability), extended to cover LESSEE’s liability under the Lease to the extent
of the risks covered by the policy including war and allied perils under
Extended Coverage Endorsement as per AVN 52E (however, the total War and Allied
Perils Liability Coverage including Third Party War Risks must be the same
amount as the combined single limit either by the purchase of Excess Third Party
War Risks insurance or through a government indemnity in accordance with
Article 18.4), unless otherwise agreed by LESSOR in writing
GEOGRAPHICAL LIMITS:
Worldwide
HULL WAR AND ALLIED PERILS
COVERING:
Hull War Risks as per LSW555.D, but including (a) confiscation or requisition
(including by State of Registration and state where airline is domiciled), (b)
hijacking or other unlawful seizure or wrongful exercise of control of the
Aircraft or crew in flight (including any attempt at such seizure or control)
and covering claims excluded from Hull All Risks Policy pursuant to AVN 48B
(other than paragraph (b) thereof), for an Agreed Value of Aircraft in the
amount of US$___ [list amount calculated in accordance with Article 19.1]
DEDUCTIBLE:
No deductible
EXHIBIT C
CERTIFICATE OF INSURANCE (FOR LESSOR)

112



--------------------------------------------------------------------------------



 



GEOGRAPHICAL LIMITS:
Worldwide
AIRCRAFT SPARES ALL RISKS INSURANCE
COVERING:
All risks of physical loss or damage to Aircraft Parts or spares or Engines at
all times when removed from the Aircraft from whatever cause, including the
risks set down in AVN 48B other than paragraphs (a) and (b) thereof (but
including paragraph (a) in respect of transit risks), for limits of not less
than:
US$40,000,000 any one location
US$20,000,000 any one sending
and covering:
With respect to an Engine, replacement cost or owner-specified agreed value
With respect to Parts, replacement cost
DEDUCTIBLE:
     US$10,000 each and every loss
GEOGRAPHICAL COVERAGE:
     Worldwide
CONTRACTUAL INDEMNITY
     LESSEE has insurance coverage for the indemnities agreed to by LESSEE
pursuant to Article 17 of the Lease
PERIOD OF COVERAGE (ALL POLICIES)
     From the Delivery Date of Aircraft to [EXPIRATION DATE]
EXHIBIT C
CERTIFICATE OF INSURANCE (FOR LESSOR)

113



--------------------------------------------------------------------------------



 



     It is further certified that LESSOR has an interest in respect of the
Aircraft under the Lease. Accordingly, with respect to losses occurring during
the period from the Effective Date until (i) the date and time at which the
Insurance expires or, if earlier, (ii) the date and time at which the Insured
has no further obligation to insure the Aircraft under the Lease, as notified in
writing by LESSOR to the Insurers (via the Appointed Broker if any) (such
notification to be given promptly and in any event within 30 days after such
date), and in consideration of the Additional Premium, it is confirmed in
respect of the said interest(s) of LESSOR that the Insurance afforded by the
Policy is in full force and effect, and it is further agreed that the provisions
set forth below are specifically endorsed to the Policy. Notwithstanding the
foregoing, if LESSEE has retained care, custody and control of the Aircraft even
after such expiry or agreed termination of the Lease and LESSOR has not
expressly agreed to insure the Aircraft, the Policy will remain in full force
and effect until the earlier of expiry of the Insurance or the return of the
Aircraft to LESSOR.
     1. UNDER THE HULL (ALL RISKS AND HULL WAR AND ALLIED RISKS) AND AIRCRAFT
SPARES INSURANCES
     (a) [International Lease Finance Corporation ONLY — NO OTHER CONTRACT
PARTIES] In respect of any claim on the Aircraft that becomes payable on the
basis of a Total Loss, settlement will be made to, or to the order of LESSOR as
sole loss payee, up to the Agreed Value. With respect to repairable damage to an
Aircraft or Engine, LESSOR will receive all insurance proceeds in excess of
US$500,000 provided that upon receipt by the insurance broker of written notice
of a material default on the part of LESSEE, all insurance proceeds which
otherwise would be payable to LESSEE will be made directly to LESSOR. In respect
of any other claim, settlement (net of any relevant policy deductible) will be
made with such party(ies) as may be necessary to repair the Aircraft unless
otherwise agreed after consultation between the Insurers and the Insured and,
where necessary under the terms of the Lease, LESSOR. Such payments will only be
made provided they are in compliance with all applicable laws and regulations.
     (b) Insurers agree on a 50/50 settlement in terms of AVS 103.
     (c) Insurers have no right to replace the Aircraft on a Total Loss
(arranged, constructive or otherwise).
     (d) Insurers recognize that LESSEE and LESSOR have agreed that a Total Loss
of the Airframe will constitute a Total Loss of the Aircraft.
     (e) In the event of a Total Loss of the Aircraft, Insurers agree to pay
LESSOR all amounts up to the Agreed Value based solely upon LESSOR’s (not
LESSEE’s) execution
EXHIBIT C
CERTIFICATE OF INSURANCE (FOR LESSOR)

114



--------------------------------------------------------------------------------



 



of the appropriate form of release/discharge document. LESSOR may sign any
required release in lieu of the Insured in the event of a Total Loss,
Constructive Total Loss or Arranged Total Loss.
     (f) “Cut-through clause”: Insurers confirm that in the event of any claim
arising under the hull insurances, the Reinsurers will in lieu of payment of the
Insurers, its successors in interest and assigns, pay to the person named as
sole loss payee under the original insurances that portion of any loss due for
which the Reinsurers would otherwise be liable to pay the Insurers (subject to
proof of loss), it being understood and agreed that any such payment by any
Reinsurers will fully discharge and release such Reinsurer from any and all
further liability in connection therewith and provide for payment to be made
notwithstanding (i) any bankruptcy, insolvency, liquidation or dissolution of
the Insurers and (ii) that the Insurers have made no payment under the original
insurance policies.
     (g) Insurers confirm that under the insurance policies, if the Insured
installs an engine owned by a third party on the Aircraft, either (i) the hull
insurance will automatically increase to such higher amount as is necessary in
order to satisfy both LESSOR’s requirement to receive the Agreed Value in the
event of a Total Loss, Constructive Total Loss or Arranged Total Loss and the
amount required by the third party engine owner, or (ii) separate additional
insurance on such engine will attach in order to satisfy separately the
requirements of the Insured to such third party engine owner.
     2. UNDER THE LEGAL LIABILITY INSURANCE
     (a) Subject to the provisions of this Endorsement, the Insurance will
operate in all respects as if a separate Policy had been issued covering each
party insured hereunder, but this provision will not operate to include any
claim arising howsoever in respect of loss or damage to the Aircraft insured
under the Hull or Spares Insurance of the Insured. Notwithstanding the foregoing
the total liability of Insurers in respect of any and all Insureds will not
exceed the limits of liability stated in the Policy.
     (b) The Insurance provided hereunder will be primary and without right of
contribution from any other insurance which may be available to LESSOR or its
successors and assigns.
     (c) LESSOR and its successors, assigns, directors, officers, employees and
shareholders will be covered under LESSEE’s legal liability insurance for death
or injury to LESSEE’s employees.
EXHIBIT C
CERTIFICATE OF INSURANCE (FOR LESSOR)

115



--------------------------------------------------------------------------------



 



     (d) The cover afforded by the Policy is amended by this Endorsement to
provide coverage in respect of the liability of LESSOR, its successors, assigns,
directors, officers, employees and shareholders, to the pilots and crew of the
Equipment and any employees of the Insured, on the basis that for the purposes
of providing such coverage under this Endorsement, such pilots, crew and
employees shall be deemed to be passengers.
     3. UNDER ALL INSURANCES
     (a) LESSOR, its successors and assigns, and (with respect to Aviation and
Airline General Third Party Liability only) its directors, officers,
shareholders and employees for their respective rights and interests, are
included as Additional Insureds.
     (b) The cover afforded to LESSOR by the Policy in accordance with this
Endorsement will not be invalidated by any act or omission (including
misrepresentation and non-disclosure) of any other person or party which results
in a breach of any term, condition or warranty of the Policy.
     (c) LESSOR will have no responsibility for premium and insurers will waive
any right of set-off or counterclaim against LESSOR except in respect of
outstanding premium in respect of the Aircraft, provided that Insurer may only
set off for premiums against the proceeds of the hull insurance for outstanding
premiums in connection with hull all risks and hull war and allied perils
insurance.
     (d) Upon payment of any loss or claim to or on behalf of LESSOR, Insurers
will to the extent and in respect of such payment be thereupon subrogated to all
legal and equitable rights of LESSOR indemnified hereby (but not against
LESSOR). Insurers will not exercise such rights without the consent of those
indemnified, such consent not to be unreasonably withheld. At the expense of
Insurers LESSOR will do all things reasonably necessary to assist the Insurers
to exercise said rights.
     (e) Except in respect of any provision for Cancellation or Automatic
Termination specified in the Policy or any endorsement thereof, cover provided
by this Endorsement may only be cancelled or materially altered in a manner
adverse to LESSOR by the giving of not less than 30 days’ notice in writing to
LESSOR. Notice will be deemed to commence from the date such notice is given by
the Insurers. Such notice will NOT, however, be given at normal expiry date of
the Policy or any endorsement.
     4. EXCEPT AS SPECIFICALLY VARIED OR PROVIDED BY THE TERMS OF THIS
CERTIFICATE
EXHIBIT C
CERTIFICATE OF INSURANCE (FOR LESSOR)

116



--------------------------------------------------------------------------------



 



     (a) LESSOR IS COVERED BY THE POLICY SUBJECT TO ALL TERMS, CONDITIONS,
LIMITATIONS, WARRANTIES, EXCLUSIONS AND CANCELLATION PROVISIONS THEREOF.
     (b) THE POLICY WILL NOT BE VARIED BY ANY PROVISIONS CONTAINED IN THE LEASE
WHICH PURPORT TO SERVE AS AN ENDORSEMENT OR AMENDMENT TO THE POLICY.
     SUBJECT (save as specifically stated in this Certificate) to policy terms,
conditions, limitations and exclusions.
Yours faithfully,
[BROKERS]
EXHIBIT C
CERTIFICATE OF INSURANCE (FOR LESSOR)

117



--------------------------------------------------------------------------------



 



     EXHIBIT D           BROKERS’ LETTER OF UNDERTAKING (FOR LESSOR)

Date:         Our Ref:

To:   INTERNATIONAL LEASE FINANCE CORPORATION
10250 Constellation Boulevard, 34th Floor
Los Angeles, California 90067, U.S.A.

Re:   (“LESSEE”)

Manufacturer’s Serial No.:
Registration Mark:      (the “Aircraft”)

Dear Sirs:
     We confirm that insurance has been effected for the account of [LESSEE]
(the “Operator”) covering all aircraft owned or operated by them, including the
above-referenced aircraft (the “Aircraft”). [Also confirm, if applicable, the
amount of any hull all risks or hull war and allied perils on the Aircraft which
LESSEE is carrying in excess of the Agreed Value (which excess insurance would
be payable to LESSEE). Such excess insurance may not exceed % of the Agreed
Value.]
     Pursuant to instructions received from the Operator and in consideration of
your approving the arrangement of the Operator’s “Fleet Policy” (under which the
above-referenced Aircraft is insured) through the intermediary of ourselves as
Brokers in connection with the insurance (the “Insurance”) mentioned in our
Certificate of Insurance (Reference No. [     ] dated [     ] and attached
hereto), we undertake as follows:
     1. In relation to the Hull and War Risks Insurance to hold to your order
the insurance Slips or Contracts and any Policies which may be issued or any
policies substituted (with your consent) therefor (but only insofar as the same
relate to the Aircraft only) and the benefit of the Hull and War Risks Insurance
thereunder, but subject to our requirements to operate the Fleet Policy insofar
as it relates to any other aircraft insured thereunder.
     2. As to you and your successors, assigns, directors, officers, employees
and shareholders, Operator’s active crew members are considered “passengers”.
     3. To advise you of any of the following:
EXHIBIT D
BROKERS’ LETTER OF UNDERTAKING (FOR LESSOR)

118



--------------------------------------------------------------------------------



 



     (a) If any insurer or the Operator cancels or gives notice of cancellation
of any of the Insurance at least 30 days (or such lesser period as may be
available in the case of War and Allied Perils) before such cancellation is to
take effect in respect of the Aircraft.
     (b) Of any act or omission or of any event (including non-payment of
premium) of which we have knowledge or are notified and which might invalidate
or render unenforceable in whole or in part any of the Insurance, insofar as the
same relate to the Aircraft.
     (c) If we do not receive instructions to renew all or any of the Insurance
at least 30 days prior to their expiration.
     (d) If any of the Insurance are not renewed on the same terms (save as to
premium and period of cover and as you might otherwise have notified us to be
acceptable to you) seven days prior to expiry thereof.
     The above undertakings are given subject to our continuing appointment for
the time being as Insurance Brokers to the Operator.
     We also undertake to advise you if we cease to be Insurance Brokers to the
Operator.
Yours faithfully,
EXHIBIT D
BROKERS’ LETTER OF UNDERTAKING (FOR LESSOR)

119



--------------------------------------------------------------------------------



 



          EXHIBIT E                CERTIFICATE OF INSURANCE (FOR MANUFACTURER)
[DATE]

To:   THE BOEING COMPANY
Post Office Box 3707
Mail Stop 13-57
Seattle, Washington 98124, U.S.A.
Attention: Senior Director, Risk Management & Insurance

cc:   BOEING COMMERCIAL AIRPLANES
P.O. Box 3707
Mail Stop 21-34
Seattle, Washington 98124-2207, U.S.A.
Attention: Vice President — Contracts

INTERNATIONAL LEASE FINANCE CORPORATION
10250 Constellation Boulevard, 34th Floor
Los Angeles, California 90067, U.S.A.
Attention: Insurance Department

NAMED INSURED:
     We hereby certify that in our capacity as Brokers to the Named Insured, the
following described insurance is in force on this date:

          Insurer:   Policy No:   Participation:

POLICY PERIOD:
     From [date and time of inception of the Policy(ies)] to [date and time of
expiration]
GEOGRAPHICAL LIMITS:
     Worldwide, subject to standard market exceptions
AIRCRAFT INSURED:
EXHIBIT E
CERTIFICATE OF INSURANCE (FOR MANUFACTURER)

120



--------------------------------------------------------------------------------



 



    Aircraft owned or operated by the Named Insured which is subject to the
Purchase Agreement No. dated entered into between The Boeing Company and
International Lease Finance Corporation (“ILFC”)

AIRCRAFT TYPE:
AIRCRAFT SERIAL NUMBER:

    (hereinafter “Aircraft”)

COVERAGES:

1.   Aircraft “all risks” Hull (Ground and Flight)   2.   Aircraft Hull War and
Allied Perils (as per LSW555.D, its successor wording, or equivalent coverage
which may be provided by a sovereign government and/or the international
aviation insurance market)   3.   Airline Liability Including, but not limited
to, Bodily Injury, Property Damage, Aircraft Liability, Liability War Risks,
Passenger Legal Liability, Premises/Operations Liability, Completed
Operations/Products Liability, Baggage Legal Liability (checked and unchecked),
Cargo Legal Liability, Contractual Liability and Personal Injury.       The
above-referenced Airline Liability insurance coverage is subject to War and
Other Perils Exclusion Clause (AVN48B or its successor wording) but all sections
other than section (b) are reinstated as per AVN52E, or their successor
endorsements.

LIMITS OF LIABILITY:

    To the fullest extent of the Policy limits that the Named Insured carries at
the time of delivery of the Aircraft, and thereafter at the inception of each
policy period, but in any event no less than the following:       Combined
Single Limit Bodily Injury and Property Damage:

         
717-200
    300,000,000    
737-500/600
    350,000,000    
737-300/700
    400,000,000  

EXHIBIT E
CERTIFICATE OF INSURANCE (FOR MANUFACTURER)

121



--------------------------------------------------------------------------------



 



         
737-400
    450,000,000    
737-800
    500,000,000    
737-900
    500,000,000    
757-200
    525,000,000    
757-300
    550,000,000    
767-200
    550,000,000    
767-300
    700,000,000    
767-400ERX
    750,000,000    
787
    700,000,000    
777-200LR
    800,000,000    
MD-11
    800,000,000    
777-200/300
    800,000,000    
777-300ER
    800,000,000    
747-400
    900,000,000  

US$ any one occurrence (or in the aggregate with respect to product liability
and war risks as applicable).
In regard to Personal Injury coverage, limits are US$25,000,000 any one
offense/aggregate.
DEDUCTIBLES / SELF-INSURANCE:

    Any deductible and/or self-insurance amount under the liability insurance
(other than standard market deductibles) are to be disclosed to and agreed by
Boeing.

SPECIAL PROVISIONS APPLICABLE TO BOEING:

    It is certified that Insurers are aware of the terms and conditions of the
Aircraft General Terms Agreement AGTA-ILF (“AGTA”) between The Boeing Company
and International Lease Finance Corporation dated as of November 17, 1997 and
the following purchase agreement: Purchase Agreement No. dated .It is certified
that Insurers are aware of the terms and conditions of the following purchase
agreement, which terms and conditions are referenced in Paragraph 2 of Exhibit K
to that certain

EXHIBIT E
CERTIFICATE OF INSURANCE (FOR MANUFACTURER)

122



--------------------------------------------------------------------------------



 



    Aircraft Lease Agreement concerning the Aircraft dated as of      , between
ILFC, as lessor, and the Named Insured, as lessee:

PA dated
Insurers have agreed to the following with respect to the referenced Aircraft:

  A.   In regard to Aircraft “all risks” Hull Insurance and Aircraft Hull War
and Allied Perils Insurance, Insurers agree to waive all rights of subrogation
or recourse against Boeing in accordance with the AGTA which was incorporated by
reference into the applicable purchase agreement. In regard to Aircraft “all
risks” Hull Insurance and Aircraft Hull War and Allied Perils Insurance,
Insurers agree to waive all rights of subrogation or recourse against Boeing in
accordance with the applicable purchase agreement.

B. In regard to Airline Liability Insurance, Insurers agree:

  (1)   To include Boeing as an additional insured in accordance with Customer’s
undertaking in Article 8.2.1 of the AGTA which was incorporated by reference
into the applicable purchase agreement;To include Boeing as an additional
insured in accordance with Customer’s undertaking in the applicable purchase
agreement;     (2)   To provide that such insurance will be primary and not
contributory nor excess with respect to any other insurance available for the
protection of Boeing;     (3)   To provide that with respect to the interests of
Boeing, such insurance shall not be invalidated or minimized by any action or
inaction, omission or misrepresentation by the Insured or any other person or
party (other than Boeing) regardless of any breach or violation of any warranty,
declaration or condition contained in such policies;     (4)   To provide that
all provisions of the insurance coverages referenced above, except the limits of
liability, will operate to give each Insured or additional insured the same
protection as if there were a separate Policy issued to each.

C.   In regard to all of the above referenced policies:

  (1)   Boeing will not be responsible for payment, set-off, or assessment of
any kind or any premiums in connection with the policies, endorsements or
coverages described herein;

EXHIBIT E
CERTIFICATE OF INSURANCE (FOR MANUFACTURER)

123



--------------------------------------------------------------------------------



 



  (2)   If a policy is canceled for any reason whatsoever, or any substantial
change is made in the coverage which affects the interests of Boeing or if a
policy is allowed to lapse for nonpayment of premium, such cancellation, change
or lapse shall not be effective as to Boeing for 30 days (in the case of war
risk and allied perils coverage seven days after sending, or such other period
as may from time to time be customarily obtainable in the industry) after
receipt by Boeing of written notice from the Insurers or the authorized
representatives or Broker of such cancellation, change or lapse; and     (3)  
For the purposes of the Certificate, “Boeing” is defined as The Boeing Company,
its divisions, subsidiaries, affiliates, the assignees of each and their
respective directors, officers, employees and agents.     (4)   If third party
war risk and allied perils coverage or indemnification has been obtained by
Customer from a sovereign government and not the commercial insurance market,
Customer will advise Boeing.

Subject to the terms, conditions, limitations and exclusions of the relative
policies.
(signature)
(typed name)
(title)
EXHIBIT E
CERTIFICATE OF INSURANCE (FOR MANUFACTURER)

124



--------------------------------------------------------------------------------



 



EXHIBIT F           AVIATION AUTHORITY UNDERTAKING LETTER
[Date]

To:   INTERNATIONAL LEASE FINANCE CORPORATION
10250 Constellation Boulevard, 34th Floor
Los Angeles, California 90067, U.S.A.

Dear Sirs:
     We, the                                          (the “Aviation Authority”)
undertake that:
     1. No cancellation, alteration or change in the registration of the
Aircraft or recordation of liens will be made until receipt of written consent
to such specified change from LESSOR.
     2. On written request of LESSOR (which will include fax), the Aviation
Authority will promptly de-register the Aircraft and provide such confirmation
as is requested by LESSOR together with any other confirmation or information
LESSOR may require to enable the Aircraft to be re-registered in any other
country or state.
     3. On written request of LESSOR (which will include fax) the Aviation
Authority will release, remove or cancel all liens it may have over the
Aircraft, and will acknowledge in doing so that all liability for such liens as
discharged are for the sole account of LESSEE.
     4. The Aviation Authority will not allow the registration, use or operation
of the Aircraft for any purpose other than the category of fare paying passenger
transportation.
     5. The Aviation Authority will consent to the export of the Aircraft on the
termination of the Lease Term or at LESSOR’s written request.
Sincerely,
EXHIBIT F
AVIATION AUTHORITY UNDERTAKING LETTER

125



--------------------------------------------------------------------------------



 



EXHIBIT G           ESTOPPEL AND ACCEPTANCE CERTIFICATE
     (“LESSEE”), a company organized under the laws of , does hereby represent,
acknowledge, warrant and agree as follows:
     1. LESSEE and INTERNATIONAL LEASE FINANCE CORPORATION (“LESSOR”) have
entered into an Aircraft Lease Agreement dated as of      , (hereinafter
referred to as the “Lease”). Words used herein with capital letters and not
otherwise defined will have the meanings set forth in the Lease.
     2. LESSEE has this ___ day of                                         , ___
(Time:                      ) at                                         
received from LESSOR possession of:
     (a) One aircraft bearing Manufacturer’s serial number and registration
mark, together with engines bearing manufacturer’s serial numbers (each of which
has 750 or more rated takeoff horsepower) and an APU bearing part number
                     and manufacturer’s serial number                     , all
in airworthy condition.
     (b) All Aircraft Documentation, including the usual and customary manuals,
logbooks, flight records and historical information regarding the Aircraft,
Engines, APU and Parts.
     (c) The loose equipment set forth in the list of Loose Equipment attached
hereto.
     3. The Aircraft had the following seating configuration at Delivery:
                                              first
                                                   business          
                                         coach
     4. An auxiliary center tank (ACT) is / is not installed (circle one) at
Delivery.
If yes, quantity of auxiliary center tanks:
                                        
     5. Lower crew rest (LD-MCR) is / is not installed (circle one) at Delivery.
     6. A Thales Avionics Integrated Standby Flight Display (ISFD)/Integrated
Standby Instrument System (ISIS) is / is not installed (circle one) in the
Aircraft at Delivery.
     7. The Airframe, Engines, APU and Parts had the following hours/cycles at
Delivery:
EXHIBIT G
ESTOPPEL AND ACCEPTANCE CERTIFICATE

126



--------------------------------------------------------------------------------



 



  (a)   Airframe:         Maximum gross takeoff weight:                     
pounds/kilos (circle one)         Total hours:                      Total
cycles:                          (b)   Engine Takeoff Thrust Rating at Delivery:
                             pounds per FAA type certificate data sheet     (c)
  Engine #1 Information:

                              Serial No     Total Hours     Total Cycles  
 
                       

                                                      Hours since     Cycles
since                       last Module     last Module       Total     Total  
  Performance     Performance   ENGINE #1 MODULES   Hours     Cycles    
Restoration     Restoration  
 
                               

                  ENGINE #1 LIFE-LIMITED PART   Part     Cycles Remaining to
Next  
NAME
  Number     Life-limited Part Removal  
 
               

EXHIBIT G
ESTOPPEL AND ACCEPTANCE CERTIFICATE

127



--------------------------------------------------------------------------------



 



     (d) Engine No. 2 Information:

                              Serial No     Total Hours     Total Cycles  
 
                       

                                                      Hours since     Cycles
since                       last Module     last Module       Total     Total  
  Performance     Performance   ENGINE #2 MODULES   Hours     Cycles    
Restoration     Restoration  
 
                               

                  ENGINE #2 LIFE-LIMITED PART   Part     Cycles Remaining to
Next  
NAME
  Number     Life-limited Part Removal  
 
               

     (e) Engine No. 3 Information:

                              Serial No     Total Hours     Total Cycles  
 
                       

ENGINE #3
EXHIBIT G
ESTOPPEL AND ACCEPTANCE CERTIFICATE

128



--------------------------------------------------------------------------------



 



                                                      Hours since     Cycles
since                       last Module     last Module       Total     Total  
  Performance     Performance   ENGINE #3 MODULES   Hours     Cycles    
Restoration     Restoration  
 
                               

                  ENGINE #3 LIFE-LIMITED PART   Part     Cycles Remaining to
Next  
NAME
  Number     Life-limited Part Removal  
 
               

     (f) Engine No. 4 Information:

                              Serial No     Total Hours     Total Cycles  
 
                       
 
                       

                                                      Hours since     Cycles
since                       last Module     last Module       Total     Total  
  Performance     Performance   ENGINE #4 MODULES   Hours     Cycles    
Restoration     Restoration  
 
                               

EXHIBIT G
ESTOPPEL AND ACCEPTANCE CERTIFICATE

129



--------------------------------------------------------------------------------



 



                                                      Hours since     Cycles
since                       last Module     last Module       Total     Total  
  Performance     Performance   ENGINE #4 MODULES   Hours     Cycles    
Restoration     Restoration  
 
                               

                  ENGINE #4 LIFE-LIMITED PART   Part     Cycles Remaining to
Next  
NAME
  Number     Life-limited Part Removal  
 
               

  (g)   APU:         Total hours:                              Total cycles:
                             ___ hours/ ___ cycles since last hot section
refurbishment
        ___ hours /___ cycles remaining on APU life-limited Parts     (h)  
Landing Gear:

                                              Total     Hrs/Cycles/Days        
            Hrs/Cycles/     since last     Date of last   Position   Serial No.
    Days     Overhaul     Overhaul  
Nose
                                 
Left Main
                                 
Right Main
                               

     8. The amount of fuel on board at Delivery is
                                         pounds/gallons/kilos of fuel (circle
one).
EXHIBIT G
ESTOPPEL AND ACCEPTANCE CERTIFICATE

130



--------------------------------------------------------------------------------



 



     9. The Agreed Value of the Aircraft is
US$                                        .
     10. All of the foregoing has been delivered and accepted on the date set
forth above to LESSEE’s full satisfaction and pursuant to the terms and
provisions of the Lease.
     11. The Aircraft, Engines, APU, Parts and Aircraft Documentation as
described in the Lease have been fully examined by LESSEE and have been received
in a condition fully satisfactory to LESSEE and in full conformity with the
Lease in every respect.
     12. The Lease is in full force and effect, LESSOR has fully, duly and
timely performed all of its obligations of every kind or nature thereunder and
LESSEE has no claims, offsets, deductions, set-off or defenses of any kind or
nature in connection with the Lease.
     [ 13. The Delivery of the Aircraft evidenced by LESSEE’s execution of this
Estoppel and Acceptance Certificate creates an international interest for all
purposes of the Cape Town Convention including, without limitation, affording
LESSOR all rights and remedies thereunder. “Cape Town Convention” means both the
Convention on International Interests in Mobile Equipment and the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
specific to Aircraft Equipment which were adopted on November 16, 2001 at a
diplomatic conference held in Cape Town, South Africa (as either of them may be
amended from time to time).][to be utilized only if, at Delivery, the Aircraft
will be registered in a country that has ratified the Cape Town Convention or
Lessee is organized in a country that has ratified the Cape Town Convention].
     14. LESSOR’s Lender may rely upon all of the foregoing in granting
substantial financial accommodations to LESSOR and LESSEE understands and agrees
that any funds being advanced by LESSOR’s Lender will be made in reliance upon
the foregoing.
     15. LESSEE has obtained all required permits, authorizations, licenses and
fees of the State of Registration or any Government Entity thereof necessary in
order for LESSEE to operate the Aircraft as permitted by the terms of the Lease.
               Dated on the date set forth above

             
 
           
 
  By:        
 
           
 
  Printed Name:        
 
           
 
  Title:        
 
           

EXHIBIT G
ESTOPPEL AND ACCEPTANCE CERTIFICATE

131



--------------------------------------------------------------------------------



 



ATTACHMENTS:

1. List of discrepancies

2. List of Aircraft Documentation

3. Current Aircraft layout passenger arrangement (LOA)

4. Incident/accident letter

5. Dent and damage chart

6. List of loose equipment

7. List of free-of-charge kits

8. Engine disk sheets

9. Engine power assurance test conditions and results

10. Engine trend data

11. Technical Evaluation Report
EXHIBIT G
ESTOPPEL AND ACCEPTANCE CERTIFICATE

132



--------------------------------------------------------------------------------



 



     EXHIBIT H      OPINION OF COUNSEL
TO BE GIVEN BY INDEPENDENT OUTSIDE COUNSEL OF LESSEE OR OTHER LAWYERS ACCEPTABLE
TO LESSOR

To:   International Lease Finance Corporation
10250 Constellation Boulevard, 34th Floor
Los Angeles, California 90067, U.S.A.

Gentlemen:
     This opinion is furnished to you pursuant to Article 7 of the Aircraft
Lease Agreement dated as of      , (the “Lease”) between (“LESSEE”) and
INTERNATIONAL LEASE FINANCE CORPORATION (“LESSOR”). Defined terms in this
opinion are used herein as defined in the Lease.
     I have acted as counsel for LESSEE in connection with the preparation,
execution and delivery of the Lease.
     In that connection I have examined each of the following:
          (a) The Lease and Side Letters thereto, the Estoppel and Acceptance
Certificate and the power of attorney provided by LESSEE in which, among other
things, LESSEE authorizes LESSOR to take action in LESSEE’s name to deregister
the Aircraft after termination of the Lease due to an Event of Default under the
Lease or for termination of the Lease due to any other reason (together, the
“Lease Documents”);
          (b) The charter of LESSEE and all amendments thereto; and
          (c) Such other documents, agreements and instruments, and such
treaties, laws, rules, regulations, decrees and the like, as I have deemed
necessary as a basis for the opinions hereinafter expressed.
     Based upon the foregoing and having regard for legal considerations which I
deem relevant, I am of the opinion that:
     1. LESSEE is a company validly existing and in good standing under the Laws
of . It has the power and authority to carry on its business as presently
conducted and to perform its obligations under the Lease Documents.
EXHIBIT H
OPINION OF COUNSEL

133



--------------------------------------------------------------------------------



 



     2. No authorization, approval, consent, license or order of, or
registration with, or the giving of notice to the Aviation Authority or any
other regulatory body or authority is required for the valid authorization,
execution, delivery and performance by LESSEE of the Lease Documents.
     3. The Lease Documents have each been duly authorized, executed and
delivered by LESSEE. Each such instrument is a valid and binding obligation of
LESSEE, enforceable in accordance with its terms except as enforceability may be
limited by bankruptcy, insolvency, reorganization or other Laws of general
application affecting the enforcement of creditors’ rights.
     4. The execution and delivery of the Lease Documents, the consummation by
LESSEE of the transactions contemplated therein and compliance by LESSEE with
the terms and provisions thereof do not and will not contravene any Law
applicable to LESSEE, or result in any breach of or constitute any default under
or result in the creation of any lien, charge or encumbrance upon any property
of LESSEE, under any indenture, mortgage, chattel mortgage, deed of trust,
conditional sales contract, bank loan or credit agreement, charter, bylaw or
other agreement or instrument to which LESSEE is a party or by which LESSEE or
its properties or assets may be bound or affected.
     5. [Describe the process in with respect to registration of the Aircraft in
the name of LESSOR and any other steps required or recommended in in order to
protect the interests of LESSOR in the Aircraft]. Such registration of the
Aircraft is not inconsistent with, and would not result in the loss of, LESSOR’s
title to and ownership of the Aircraft. Except for the foregoing, no other
filing or recording of any instrument or document or any other acts are
necessary or advisable under the Laws of to protect LESSOR’s title to and
ownership of the Aircraft. [In the opinion given at Delivery, also confirm that
the Aircraft is registered in the name of LESSOR.]
     6. Except for any filing or recording that may be required with the [NAME
OF AIRCRAFT REGISTER] and except for [DESCRIBE SUCH OTHER FILINGS OR RECORDINGS,
INCLUDING WITH THE INTERNATIONAL REGISTRY], no filing or recording of any
instrument or document (including the filing of any financial statement) is
necessary under the Laws of in order for the Lease to constitute a valid and
perfected lease of record relating to the Aircraft, it being understood that
such counsel expresses no opinion as to the nature of LESSOR’s title to the
Aircraft on the Delivery Date. [In opinion given at Delivery, also confirm that
the filings and other steps described have been accomplished.]
     7. Except for [DESCRIBE ANY TRANSLATION, NOTARIZATION OR OTHER
REQUIREMENTS], none of the Lease Documents needs to be translated, notarized,
legalized, apostilled or consularized as a condition to the legality, validity,
filing, enforceability or admissibility in evidence thereof. Each of the Lease
Documents is in a proper form under the
EXHIBIT H
OPINION OF COUNSEL

134



--------------------------------------------------------------------------------



 



Laws of for enforcement or admission thereof into evidence in , without any
further action on the part of any party other than the commencement of court
proceedings in .
     8. LESSEE will not be required to obtain any licenses for importation and
ferrying of the Aircraft into . LESSEE has complied with all import and customs
formalities in with respect to the Aircraft.
     9. LESSEE holds all licenses, certificates and permits from applicable
governmental authorities in necessary for the conduct of its business as a
certificated air carrier and performance of its obligations under the Lease
Documents.
     10. To my knowledge, there are no suits or proceedings pending or
threatened against LESSEE before any Government Entity against or affecting
LESSEE which, if adversely determined, would have a material adverse effect on
the financial condition or business of LESSEE or its ability to perform under
the Lease Documents, except as described in the filings provided to LESSOR
pursuant to Article 22 of the Lease.
     11. Under the Laws of , LESSEE will not be required to make or deduct any
withholding or other Tax from any payment it may make under the Lease Documents.
     12. The obligations of LESSEE under the Lease Documents are direct, general
and unconditional obligations of LESSEE and rank or will rank at least pari
passu with all other present and future unsecured and unsubordinated obligations
(including contingent obligations) of LESSEE, with the exception of such
obligations as are mandatorily preferred by law.
     13. LESSEE, under the Laws of or of any other jurisdiction affecting
LESSEE, is subject to private commercial law and suit. Neither LESSEE nor its
properties or assets have the right of immunity from suit or execution on the
grounds of sovereignty in such jurisdictions and the performance by LESSEE of
its obligations under the Lease Documents constitute commercial acts done for
commercial purposes.
     14. On termination of the Lease, LESSOR would be entitled to repossess the
Aircraft and, without additional fees or duties, export it from .
[      15. The aviation authority in will not issue a letter to LESSOR at
Delivery confirming that the Aviation Authority will deregister the Aircraft at
the request of LESSOR.]
     16. Neither LESSEE nor LESSOR is required by the Laws of to obtain any
approval, license or consent (including without limitation any exchange control
approval) in order to remit to the other any amount payable under the Lease
Documents.
     17. There is no applicable usury or interest limitation Law in which may
restrict the recovery of payments in accordance with the Lease Documents.
EXHIBIT H
OPINION OF COUNSEL

135



--------------------------------------------------------------------------------



 



     18. LESSOR will not violate any Law or become liable to any tax in by
reason of entering into or performing its obligations under the Lease Documents
and it is not necessary to establish a place of business in in order to enforce
any provisions of the Lease Documents.
     19. The choice of California Law to govern the Lease Documents will be
upheld in any action in the courts of . Any judgment given by United States or
California courts would be recognized and accepted by the courts in .
     20. [DESCRIBE STATUS OF CAPE TOWN CONVENTION IN COUNTRY], for example:
     has ratified the Convention on International Interests in Mobile Equipment
and the Protocol to the Convention on International Interests in Mobile
Equipment on Matters specific to Aircraft Equipment which were adopted on
November 16, 2001 at a diplomatic conference held in Cape Town, South Africa
(commonly known as the “Cape Town Convention”)] [without any reservations or
declarations in respect thereto OR with the following reservations and
declarations in respect thereto] and the Lease and the other Operative Documents
and the rights created thereby are valid, legal and binding thereunder and
conform to the terms and conditions thereof.
          or
     [is not] [is] a signatory of, [and] [but] has not yet ratified, the
Convention on International Interests in Mobile Equipment and the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
specific to Aircraft Equipment. [describe the ratification process and status of
ratification in ]
Very truly yours,
EXHIBIT H
OPINION OF COUNSEL

136



--------------------------------------------------------------------------------



 



     EXHIBIT I      FORM OF POWER OF ATTORNEY
(“ ”) hereby irrevocably appoints INTERNATIONAL LEASE FINANCE CORPORATION
(“ILFC”), a corporation located in Los Angeles, California, U.S.A., as ‘s true
and lawful attorney so that ILFC may take any of the following actions in the
name of and for with respect to the aircraft bearing manufacturer’s serial
number (the “Aircraft”) leased by ILFC to pursuant to an Aircraft Lease
Agreement dated as of      , (the “Lease”):
     1. In the exercise of the rights of ILFC under the Lease to recover the
Aircraft from and after termination of the Lease due to an Event of Default
under the Lease or for termination of the Lease due to any other reason, ILFC
may take all action otherwise required to be performed by before the authorities
and courts in in order to cause the Aircraft to be repossessed by ILFC,
deregistered from the [NAME OF REGISTRY] and exported from .
     2. In the exercise of the rights mentioned in paragraph 1, ILFC may make
any declarations or statements and sign any public or private documents which
may be considered necessary or appropriate.
     3. ILFC may delegate the powers conferred hereby, in whole or in part, to
any individual(s), including but not limited to employees of ILFC or legal
counsel in .
     ILFC is empowered to determine in its sole discretion when to exercise the
powers conferred upon ILFC pursuant to this Power of Attorney. Any person,
agency or company relying upon this Power of Attorney need not and will not make
any determination or require any court judgment as to whether an Event of
Default has occurred under the Lease or whether the Lease has been terminated.
hereby waives any claims against (i) any person acting on the instructions given
by ILFC or its designee pursuant to this Power of Attorney and (ii) any person
designated by ILFC or an officer of ILFC to give instructions pursuant to this
Power of Attorney. also agrees to indemnify and hold harmless any person, agency
or company which may act in reliance upon this Power of Attorney and pursuant to
instructions given by ILFC or its designee.
     This Power of Attorney is irrevocable until the Aircraft has been returned
to the possession of ILFC, deregistered and exported from .
     This Power of Attorney will be governed by the laws of the State of
California, U.S.A., without regard to any conflict-of-law principles that would
otherwise call for the application of the laws of any other jurisdiction.
     has made and delivered this Power of Attorney on                      in
                    .
EXHIBIT I
FORM OF POWER OF ATTORNEY

137



--------------------------------------------------------------------------------



 



             
 
  By:        
 
     
 
   
 
  Printed Name:        
 
     
 
   
 
  Title:        
 
     
 
   

EXHIBIT I
FORM OF POWER OF ATTORNEY

138



--------------------------------------------------------------------------------



 



     EXHIBIT J      FORM OF CAPE TOWN POWER OF ATTORNEY
Form of Irrevocable Deregistration and Export Request Authorization
(Annex referred to in Article 25 of the Consolidated Text of the Cape Town
Convention)
          [Date]
To:            [name of Registry Authority]
Re:            Irrevocable Deregistration and Export Request Authorization
     The undersigned is the registered operator of the aircraft bearing
manufacturer’s serial number and registration mark (together with all installed,
incorporated or attached accessories, parts and equipment, the “Aircraft”).
     This instrument is an irrevocable deregistration and export request
authorization issued by the undersigned in favor of International Lease Finance
Corporation as lessor (the “Authorized Party”) under the authority of
Article XIII of the Protocol to the Convention on International Interests in
Mobile Equipment on Matters specific to Aircraft Equipment. In accordance with
that Article, the undersigned hereby requests:
     (a) recognition that the Authorized Party or the person it certifies as its
designee is the sole person entitled to:
(1) procure the deregistration of the Aircraft from the [insert name of aircraft
register] maintained by [name of Registry Authority] for the purposes of
Chapter III of the Convention on International Civil Aviation, signed at
Chicago, on 7 December 1944; and
(2) procure the export and physical transfer of the Aircraft from [insert
country]; and
     (b) confirmation that the Authorized Party or the person it certifies as
its designee may take the action specified in clause (a) above on written demand
without the consent of the undersigned and that, upon such demand, the
authorities in [insert country] shall cooperate with the Authorized Party with a
view to the speedy completion of such action.
     The rights in favor of the Authorized Party established by this instrument
may not be revoked by the undersigned without the written consent of the
Authorized Party.
EXHIBIT J
FORM OF CAPE TOWN POWER OF ATTORNEY

139



--------------------------------------------------------------------------------



 



     Please acknowledge your agreement to this request and its terms by the
appropriate notation in the space provided below and lodge this instrument in
the aircraft registry maintained by [name of Registry Authority].

             
 
  By:        
 
     
 
   
 
  Printed Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
  Date:        
 
     
 
   

Agreed to and lodged on the date specified below.
[NAME OF REGISTRY AUTHORITY]

         
By:
       
 
 
 
   
Its:
       
 
 
 
   
Date:
       
 
 
 
   

EXHIBIT J
FORM OF CAPE TOWN POWER OF ATTORNEY

140



--------------------------------------------------------------------------------



 



     EXHIBIT K      ASSIGNMENT OF RIGHTS (AIRFRAME)
[INSERT PROPER FORM BASED ON MANUFACTURER]
EXHIBIT K
ASSIGNMENT OF RIGHTS (AIRFRAME)

141



--------------------------------------------------------------------------------



 



     EXHIBIT L      ASSIGNMENT OF RIGHTS (ENGINES)
[INSERT PROPER FORM BASED ON MANUFACTURER]
EXHIBIT L
ASSIGNMENT OF RIGHTS (ENGINE)

142



--------------------------------------------------------------------------------



 



     EXHIBIT M      RETURN ACCEPTANCE RECEIPT
Date:                      ___, ____
     1. (“LESSEE”) and INTERNATIONAL LEASE FINANCE CORPORATION (“LESSOR”) have
entered into an Aircraft Lease Agreement dated as of      , (the “Lease”). Words
used herein with capital letters and not otherwise defined will have the
meanings set forth in the Lease.
     2. LESSOR has this ___ day of                                            ,
                      (Time:                      ) at
                                         received from LESSEE possession of:
     (a) One Aircraft bearing Manufacturer’s serial number , together with
Engines bearing manufacturer’s serial numbers , an APU bearing manufacturer’s
serial number ___, and all Parts attached thereto and thereon in an airworthy
condition and
     (b) All Aircraft Documentation, including the usual and customary manuals,
logbooks, flight records and historical information regarding the Aircraft,
Engines, APU and Parts, as listed in the Document Receipt attached hereto.
     3. The Aircraft had the following seating configuration at return:
                       first                            business           
               coach
     4. An auxiliary center tank (ACT) is / is not installed (circle one) at
return.
If yes, quantity of auxiliary center tanks:                     
     5. Lower crew rest (LD-MCR) is / is not installed (circle one) at return.
     6. A Thales Avionics Integrated Standby Flight Display (ISFD)/Integrated
Standby Instrument System (ISIS) was / was not installed (circle one) in the
Aircraft by LESSEE during the Lease Term (applicable only if Thales ISFD/ISIS
was not installed at Delivery).
     7. The Airframe, Engines, APU and Parts had the following hours/cycles at
return:
          (a) Airframe:
EXHIBIT M
RETURN ACCEPTANCE RECEIPT

143



--------------------------------------------------------------------------------



 



Maximum gross takeoff weight:                                         
pounds/kilos (circle one)
Total hours:                          Total cycles:                     
     (b) Engine Takeoff Thrust Rating at return:
___ pounds per FAA type certificate data sheet
     (c) Engine #1 Information:

                              Serial No     Total Hours     Total Cycles  
ENGINE #1:
                       

                                                      Hours since     Cycles
since                       last Module     last Module       Total     Total  
  Performance     Performance   ENGINE #1 MODULES   Hours     Cycles    
Restoration     Restoration  
 
                               

                  ENGINE #1 LIFE-LIMITED PART   Part     Cycles Remaining to
Next   NAME   Number     Life-limited Part Removal  
 
               

     (d) Engine No. 2 Information:
EXHIBIT M
RETURN ACCEPTANCE RECEIPT

144



--------------------------------------------------------------------------------



 



                              Serial No     Total Hours     Total Cycles  
ENGINE #2:
                       

                                                      Hours since     Cycles
since                       last Module     last Module       Total     Total  
  Performance     Performance   ENGINE #2 MODULES   Hours     Cycles    
Restoration     Restoration  
 
                               

                  ENGINE #2 LIFE-LIMITED PART   Part     Cycles Remaining to
Next   NAME   Number     Life-limited Part Removal  
 
               

     (e) Engine No. 3 Information:

                              Serial No     Total Hours     Total Cycles  
ENGINE #3
                       

                                                      Hours since     Cycles
since                       last Module     last Module       Total     Total  
  Performance     Performance   ENGINE #3 MODULES   Hours     Cycles    
Restoration     Restoration  
 
                               

EXHIBIT M
RETURN ACCEPTANCE RECEIPT

145



--------------------------------------------------------------------------------



 



                                                      Hours since     Cycles
since                       last Module     last Module       Total     Total  
  Performance     Performance   ENGINE #3 MODULES   Hours     Cycles    
Restoration     Restoration  
 
                               

                  ENGINE #3 LIFE-LIMITED PART   Part     Cycles Remaining to
Next   NAME   Number     Life-limited Part Removal  
 
               

     (f) Engine No. 4 Information:

                              Serial No     Total Hours     Total Cycles  
ENGINE #4:
                       

                                                      Hours since     Cycles
since                       last Module     last Module       Total     Total  
  Performance     Performance   ENGINE #4 MODULES   Hours     Cycles    
Restoration     Restoration  
 
                               

EXHIBIT M
RETURN ACCEPTANCE RECEIPT

146



--------------------------------------------------------------------------------



 



                                                      Hours since     Cycles
since                       last Module     last Module       Total     Total  
  Performance     Performance   ENGINE #4 MODULES   Hours     Cycles    
Restoration     Restoration  
 
                               

                  ENGINE #4 LIFE-LIMITED PART   Part     Cycles Remaining to
Next   NAME   Number     Life-limited Part Removal  
 
               

  (g)   APU:         Part number                              Serial number
                             Total hours:                              Total
cycles:                                                   hours/
                     cycles since last hot section refurbishment        
                     hours/                      cycles remaining on APU
life-limited Parts     (h)   Landing Gear:

                          Total   Hrs/Cycles/Days             Hrs/Cycles/  
since last   Date of last Position   Serial No.   Days   Overhaul   Overhaul
Nose
               
Left Main
               
Right Main
               

EXHIBIT M
RETURN ACCEPTANCE RECEIPT

147



--------------------------------------------------------------------------------



 



     8. The amount of fuel on board at return is
                                         pounds/gallons/kilos of fuel (circle
one).
     9. Other technical information regarding the Aircraft and its components
are correctly set forth on the Technical Evaluation Report attached hereto.
     10. With reference to Article 13.9 of the Lease regarding reimbursement
from the Reserves after return of the Aircraft:

         
 
                         There are no claims for reimbursement from the Reserves
which will be submitted after the date hereof.
 
       
 
       or    
 
       
 
                         Claims for reimbursement from the Reserves will be
submitted after the date
hereof for the following:

      Type of Work   Estimated Invoice Amount      

     11. LESSEE confirms that it has delivered to LESSOR all free-of-charge kits
for the Aircraft received by LESSEE.
     12. The above specified aircraft, engines and documentation are hereby
accepted by LESSOR subject to (i) the provisions of the Lease and
(ii) correction by LESSEE (or procurement by LESSEE at LESSEE’s cost) as soon as
reasonably possible of the discrepancies specified in the list attached.
     13. Subject to the following paragraph, the leasing of the Aircraft by
LESSOR to LESSEE pursuant to the Lease is hereby terminated without prejudice to
LESSEE’s continuing obligations under the Lease including, without limitation,
paragraph 12(ii) above and Articles 16 and 17 of the Lease.
     14. LESSEE represents and warrants that during the term of the Lease all
maintenance and repairs to the Airframe and Engines were performed in accordance
with the requirements contained in the Lease. LESSEE further confirms that all
of its obligations under the Lease whether accruing prior to the date hereof or
which survive the termination of the Lease by their terms and accrue after the
date hereof, will remain in full force and effect until all such obligations
have been satisfactorily completed.
     15. This Return Acceptance Receipt is executed and delivered by the parties
in                                                              [place].
EXHIBIT M
RETURN ACCEPTANCE RECEIPT

148



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Return Acceptance
Receipt to be executed in their respective company names by their duly
authorized representatives as of the day and year first above written.

                      INTERNATIONAL LEASE FINANCE         CORPORATION
 
           
By: 
      By:     
 
        Printed Name:      Printed Name:   
 
           
Its: 
      Its:     
 
       

ATTACHMENTS:
1. List of discrepancies
2. List of Aircraft Documentation
3. Current Aircraft layout passenger arrangement (LOPA)
4. Incident/accident letter
5. Dent and damage chart
6. List of loose equipment
7. List of free-of-charge kits
8. Engine disk sheets
9. Engine power assurance test conditions and results
10. Engine trend data
11. Technical Evaluation Report
EXHIBIT M
RETURN ACCEPTANCE RECEIPT

149



--------------------------------------------------------------------------------



 



     EXHIBIT N           MONTHLY REPORT
(SEE FOLLOWING SHEET)
EXHIBIT N
MONTHLY REPORT

150



--------------------------------------------------------------------------------



 



MONTHLY AIRCRAFT UTILIZATION AND STATUS REPORT
Page 1 of __
Report Due Date:                                                             

         
To:
  INTERNATIONAL LEASE FINANCE CORPORATION   Fax: (310) 788-1990
 
  10250 Constellation Boulevard, 34th Floor    
 
  Los Angeles, California 90067, U.S.A.    
 
  Attn: Finance Department    

             
From:
                     
Contact:
      Fax:    
 
           
AIRCRAFT TYPE:
           
 
           
ENGINE TYPE:
      REGISTRATION:    
 
           
SERIAL NUMBER:
      MONTH OF:    
 
           

NOTE: PLEASE RECORD TIME IN HOURS AND MINUTES NOT DECIMALS.

         
Aircraft Total Time Since New As Of Last Month:
  Hours:   Min:
Aircraft Total Time Since New:
  Hours:   Min:
Aircraft Total Cycles Since New:
  Cycles:    
Airframe Hours Flown During Month:
  Hours:   Min:
Airframe Cycles/Landings During Month:
  Cycles:    





--------------------------------------------------------------------------------



 



Monthly Aircraft Utilization and Status Report     From:   Page 2 of ___

                                                  RESERVES                      
  (if particular                         type of                        
Reserves                         calculated by     HOURS OR       US$ PER      
calendar     CYCLES FLOWN       HOUR OR       month, list     DURING MONTH      
CYCLE (if       monthly     (if applicable)   x   applicable)   =   amount)
TOTAL AIRFRAME:
                       
TOTAL LANDING GEAR:
                       
TOTAL APU:
  Hrs:       x       =    
Original Engine Serial Number:
                       
 
  Hrs:
Cycles (for Engine
LLP Reserves):   Min:   x
x       =
=    
Original Engine Serial Number:
  Hrs:
Cycles (for Engine
LLP Reserves):   Min:   x
x       =
=    
Original Engine Serial Number:
  Hrs:
Cycles (for Engine
LLP Reserves):   Min:   x
x       =
=    
Original Engine Serial Number:
  Hrs:
Cycles (for Engine
LLP Reserves):   Min:   x
x       =
=                           TOTAL AMOUNT OF RESERVES (US$) PAID THIS MONTH:    
          US$





--------------------------------------------------------------------------------



 



Monthly Aircraft Utilization and Status Report From:   Page 3 of ___

     
ENGINE SERIAL NUMBER:
  ENGINE SERIAL NUMBER:
 
   
ORIGINAL POSITION:
  ORIGINAL POSITION:
 
   
ACTUAL LOCATION:
  ACTUAL LOCATION:
 
   
CURRENT THRUST RATING:
  CURRENT THRUST RATING:
 
   
HOURS:/MIN:
  HOURS:/MIN:
 
   
Total Time Since New As Of Last Month:
  Total Time Since New As Of Last Month:
 
   
Total Time Since New:
  Total Time Since New:
 
   
Total Cycles Since New:
  Total Cycles Since New:
 
   
Hours Flown During Month:
  Hours Flown During Month:
 
   
Cycles During Month:
  Cycles During Month:

     
ENGINE SERIAL NUMBER:
  ENGINE SERIAL NUMBER:
 
   
ORIGINAL POSITION:
  ORIGINAL POSITION:
 
   
ACTUAL LOCATION:
  ACTUAL LOCATION:
 
   
CURRENT THRUST RATING:
  CURRENT THRUST RATING:
 
   
HOURS:/MIN:
  HOURS:/MIN:
 
   
Total Time Since New As Of Last Month:
  Total Time Since New As Of Last Month:
 
   
Total Time Since New:
  Total Time Since New:
 
   
Total Cycles Since New:
  Total Cycles Since New:
 
   
Hours Flown During Month:
  Hours Flown During Month:
 
   
Cycles During Month:
  Cycles During Month:

IMPORTANT:   IF ILFC-OWNED ENGINE IS REMOVED OR INSTALLED ON ANOTHER AIRCRAFT,
IT MUST BE REPORTED MONTHLY ON THIS FORM.

 



--------------------------------------------------------------------------------



 



     EXHIBIT O AIRCRAFT DOCUMENTATION
AIRCRAFT RECORDS

1.   Copies of original Certificates delivered by , such as:

  a.   Airworthiness Certificate for Export     b.   Radio installation
conformity certificate     c.   Noise limitation certificate

2.   Copies of original Documents delivered by , such as:

  a.   Airworthiness Directive Compliance list     b.   Aircraft inspection
report     c.   Readiness Log     d.   Weighing report

3.   Copies of current Certificates:

  a.   Airworthiness Certificate     b.   Noise limitation     c.   Radio
license     d.   Interior material burn certificates     e.   Certificate of
Export     f.   Aircraft deregistration confirmation     g.   Aircraft
Registration

4.   Letters signed and stamped by Quality Assurance:

  a.   Current aircraft hours and cycles     b.   Current engines hours and
cycles     c.   Accident and Incident report     d.   Summary of Maintenance
Program     e.   AD compliance during the lease term

5.   Aircraft log books and Readiness Log   6.   Aircraft Hard Time
(HT) inspection status   7.   One-year forecast for HT inspection   8.  
Aircraft Modification status, including service bulletins   9.   Last weighing
report prior to redelivery   10.   AD compliance report with original signoffs  
11.   Corrosion Prevention Control Program compliance summary   12.   Routine
and non-routine job cards of the Return Check   13.   Routine and non-routine
maintenance work cards for tasks performed during the Lease Term that were not
repeated at or superseded by the Return Check   14.   Past year pilot and
maintenance discrepancies   15.   Major and Minor structural repairs with
applicable approvals   16.   Compass Swing report of the last three years

EXHIBIT O
AIRCRAFT DOCUMENTATION

154



--------------------------------------------------------------------------------



 



17.   Cabin Configuration drawing (LOPA)   18.   Emergency equipment location
drawing   19.   Engineering data package for all Modifications       ENGINES
RECORDS   1.   Last test cell run reports   2.   Life-limited Parts status and
traceability   3.   AD compliance report with original signoffs   4.   Engine
Modification / service bulletin / inspection report and applicable forms   5.  
Last heavy maintenance records for each module   6.   Engine log books   7.  
Engine removal history   8.   Past year trend monitoring reports   9.  
Historical borescope reports   10.   Engine component report       APU RECORDS  
1.   APU status (FH, FC, limits)   2.   Life-limited Part status and
traceability   3.   AD compliance report with original signoffs   4.  
Modification status   5.   Last heavy maintenance documents   6.   APU log books
  7.   Last test cell report       COMPONENT RECORDS   1.   Aircraft component
inventory   2.   Hard time component inventory   3.   All required serviceable
tags   4.   Landing Gear status with last overhaul and life-limited Part status
  5.   AD compliance report with original signoffs   6.   Modification status  
7.   Auxiliary fuel tank log book

EXHIBIT O
AIRCRAFT DOCUMENTATION

155



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF MONTHLY REPORT
Monthly Report
[Month] [Year]
[           ]
To:
AIG Funding, Inc., as Lender
180 Maiden Lane, 24th Floor
New York, NY 10038
Attn: Neil Friedman
Federal Reserve Bank of New York
33 Liberty Street
New York, NY 10045
Attn: James R. Hennessey, Legal Department;
      Steven J. Manzari, Credit, Investment & Payment Risk
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of October 13, 2009 (as amended, restated, extended, supplemented or
otherwise modified from time to time, the "Amended and Restated Credit
Agreement”; the terms defined therein, and not otherwise defined herein being
used herein as therein defined), among International Lease Finance Corporation,
a California corporation, States Aircraft, Inc., a California corporation,
Shrewsbury Aircraft Leasing Limited, a private limited liability company
incorporated under the laws of Ireland, the Designated Borrowers from time to
time party thereto, Top Aircraft, Inc., a California corporation, ILFC Ireland
Limited, a private limited liability company incorporated under the laws of
Ireland, ILFC France S.a.r.l., a société à responsabilité limitée organized
under the laws of France, ILFC Labuan Ltd., a Labuan private limited liability
company incorporated under the Offshore Companies Act 1990 of Malaysia, the
Intermediate Lessees from time to time party thereto, the Lender party thereto
and Wells Fargo Bank Northwest, National Association, as Security Trustee.
The undersigned officer hereby certifies (not in his/her individual capacity but
solely on behalf of the Parent Borrower as an officer thereof) as of the date
hereof that he/she is [the Chief Executive Officer][the Chief Financial
Officer][Senior Vice President of Finance][Controller][Treasurer] of the Parent
Borrower, and that, as such, he/she is authorized to execute and deliver this
Monthly Report to the Required Persons on the behalf of the Parent Borrower in
accordance with Section 5.11(a)(i) of the Amended and Restated Credit Agreement,
and that, to his/her knowledge:

  1.   [No Default or Event of Default has occurred and is continuing as of the
date hereof, exclusive of any Event of Default under Section 6(f) of the Amended
and Restated Credit Agreement (other than as a result of a breach of
Section 5.28 of the Amended and Restated Credit Agreement).]1

 

1   To be included in each Monthly Report delivered in respect of a Bringdown
Report Date.

 



--------------------------------------------------------------------------------



 



  2.   [Except as disclosed on Schedule I hereto, all representations and
warranties contained in Article III of the Amended and Restated Credit Agreement
are true and correct on and as of the date hereof, except (i) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date, (ii) that for
purposes hereof, the representations and warranties contained in Section 3.04(a)
shall be deemed to refer to the most recent financial statements furnished
pursuant to Section 5.11(a)(ii) and Section 5.11(a)(iii) and (iii) any reference
to the “Effective Date” contained in Section 3.05, 3.06, 3.08 or 3.11 shall be
deemed to refer to the date hereof.]2     3.   The Designated Pool complies with
the Pool Specifications as of the date hereof.     4.   Pool Aircraft

              Aircraft   Lessee   Maintenance Rent Held   Security Deposits Held
MSN #[___]
           
 
           
[include any updates to Schedule 3.18(a) of the Amended and Restated Credit
Agreement]
           

  5.   Transfer of Pool Aircraft among Borrower Parties

•   On [___], MSN #[___] was transferred by [Transferor Borrower] to [Transferee
Borrower] as provided in Section 2.12(a) of the Amended and Restated Credit
Agreement.   •   [Transferor Borrower] intends to transfer MSN #[___] to
[Transferee Borrower] as provided in Section 2.12(a) of the Amended and Restated
Credit Agreement on or about [___].

  6.   Removal of Pool Aircraft from the Designated Pool

•   On [___], MSN #[___] was removed from the Designated Pool by [Borrower] due
to [___].   •   [Borrower] intends to remove MSN #[___] from the Designated Pool
on or about [___] due to [___].

  7.   Proposed Sales or Leases of Pool Aircraft

•   On [___], a Letter of Intent was signed with [___] for the lease of MSN
#[___] for [___] months. This aircraft will be redelivering from [___]. The
lease will [not] have Maintenance Rent/Security Deposits.   •   On [___], a
Letter of Intent was signed with [___] for the sale of MSN #[___] for $[___].
The sale is scheduled to occur on or about [___].

  8.   Intermediate Leases

•   On [___], [Borrower] entered into an Intermediate Lease with [Intermediate
Lessee] with respect to MSN #[___] for [___] months as provided in
Section 2.12(c) of the Amended and Restated Credit Agreement.

 

2   To be included in each Monthly Report delivered in respect of a Bringdown
Report Date.

 



--------------------------------------------------------------------------------



 



•   [Borrower] intends to enter into an Intermediate Lease with [Intermediate
Lessee] with respect to MSN #[___] as provided in Section 2.12(c) of the Amended
and Restated Credit Agreement on or about [___].

  9.   Designated Borrowers

•   On [___], [Borrower] designated [___] as a Designated Borrower as provided
in Section 2.12(d) of the Amended and Restated Credit Agreement.   •  
[Borrower] intends to designate [___] as a Designated Borrower as provided in
Section 2.12(d) of the Amended and Restated Credit Agreement on or about [___].

  10.   Events of Loss

[No Event of Loss was reported during the reporting period / Describe Event of
Loss]

  11.   Claims on Insurance

[No claim on insurance was reported during the reporting period / Describe
claims on insurance]

  12.   Leases in Arrears

                                  Months in       Interest in   Other Amounts  
  Lessee   Aircraft   Arrears   Rent in Arrears   Arrears   in Arrears   Total
in Arrears     MSN #[___]                                                      
                                                                               
                        Total                                          

  13.   Lessee Litigation

[There are no Pool Aircraft subject to Lessee Litigation / List and describe
Lessee Litigation]

  14.   Lessee Defaults

[There are no Pool Aircraft subject to a Lease with respect to which a Lessee
Default has occurred and is continuing / List Lessee Defaults]

  15.   Collection Accounts

                                                              Balance on Last
Day of       Prior Balance     Deposits     Withdrawals     Previous Calendar
Month  
[Collection Account]
                               

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Monthly Report as of
                    , 20_____.

            INTERNATIONAL LEASE FINANCE CORPORATION
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT D
[Reserved]

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF MORTGAGE
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
Dated as of October 13, 2009
among
INTERNATIONAL LEASE FINANCE CORPORATION
TOP AIRCRAFT, INC.
SHREWSBURY AIRCRAFT LEASING LIMITED
STATES AIRCRAFT, INC.
ILFC IRELAND LIMITED
ILFC FRANCE S.A.R.L.
ILFC LABUAN LTD.
and
THE ADDITIONAL GRANTORS REFERRED TO HEREIN
as the Grantors
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
as the First Lien Security Trustee,
the Second Lien Security Trustee,
the Third Lien Security Trustee
and
the Fourth Lien Security Trustee
and
THE FEDERAL RESERVE BANK OF NEW YORK

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
ARTICLE I DEFINITIONS
    2  
 
       
Section 1.01 Definitions
    2  
Section 1.02 Construction and Usage
    13  
 
       
ARTICLE II SECURITY
    14  
 
       
Section 2.01 Grant of Security
    14  
Section 2.02 Security for Obligations
    17  
Section 2.03 Representations and Warranties of the Grantors
    17  
Section 2.04 Grantors Remain Liable
    19  
Section 2.05 Delivery of Collateral
    20  
Section 2.06 As to the Assigned Documents
    20  
Section 2.07 As to Security Collateral, Beneficial Interest Collateral,
Membership Interest Collateral and Investment Collateral
    22  
Section 2.08 Further Assurances
    23  
Section 2.09 Place of Perfection; Records
    25  
Section 2.10 Voting Rights; Dividends; Etc
    25  
Section 2.11 Transfers and Other Liens; Additional Shares or Interests
    26  
Section 2.12 Security Trustees Appointed Attorney- in- Fact
    26  
Section 2.13 Security Trustees May Perform
    27  
Section 2.14 Covenant to Pay
    27  
Section 2.15 Delivery of Collateral Supplements
    27  
Section 2.16 Covenant Regarding Control
    27  
Section 2.17 Covenant Regarding Blocked Accounts
    28  
Section 2.18 Operational Covenants
    28  
Section 2.19 Insurance
    30  
 
       
ARTICLE III REMEDIES
    30  
 
       
Section 3.01 Remedies
    30  
Section 3.02 Priority of Payments
    31  
 
       
ARTICLE IV SECURITY INTEREST ABSOLUTE
    32  
 
       
Section 4.01 Security Interest Absolute
    32  
 
       
ARTICLE V THE SECURITY TRUSTEES
    33  
 
       
Section 5.01 Authorization and Action
    33  
Section 5.02 Absence of Duties
    34  

i



--------------------------------------------------------------------------------



 



              PAGE
Section 5.03 Representations or Warranties
    34  
Section 5.04 Reliance; Agents; Advice of Counsel
    35  
Section 5.05 Cape Town Convention
    36  
Section 5.06 No Individual Liability
    36  
 
       
ARTICLE VI SUCCESSOR SECURITY TRUSTEE
    36  
 
       
Section 6.01 Resignation and Removal of a Security Trustee
    36  
Section 6.02 Appointment of Successor
    37  
 
       
ARTICLE VII AGREEMENT BETWEEN SECURED PARTIES
    38  
 
       
Section 7.01 Subordination and Priority
    38  
Section 7.02 Exercise of Remedies
    38  
Section 7.03 Further Agreements of Subordination
    39  
Section 7.04 Rights of Subrogation
    40  
Section 7.05 Further Assurances of Subordinated Security Trustees
    41  
Section 7.06 No Change in Rights in Collateral
    41  
Section 7.07 Waiver of Marshalling and Similar Rights
    41  
Section 7.08 Enforcement
    41  
Section 7.09 Obligations Not Affected
    41  
Section 7.10 Waiver
    42  
Section 7.11 Secured Obligations Unimpaired
    42  
Section 7.12 Upon Discharge of Obligations
    42  
 
       
ARTICLE VIII INDEMNITY AND EXPENSES
    43  
 
       
Section 8.01 Indemnity
    43  
Section 8.02 Secured Parties’ Indemnity
    43  
Section 8.03 No Compensation from Secured Parties
    44  
Section 8.04 Security Trustee Fees
    44  
 
       
ARTICLE IX MISCELLANEOUS
    45  
 
       
Section 9.01 Amendments; Waivers; Etc
    45  
Section 9.02 Addresses for Notices
    45  
Section 9.03 No Waiver; Remedies
    47  
Section 9.04 Severability
    47  
Section 9.05 Continuing Security Interest; Assignments
    47  
Section 9.06 Release and Termination
    47  
Section 9.07 Currency Conversion
    50  
Section 9.08 Governing Law
    50  
Section 9.09 Jurisdiction; Consent to Service of Process
    50  
Section 9.10 Counterparts
    51  
Section 9.11 Table of Contents, Headings, Etc
    51  
Section 9.12 Non- Invasive Provisions
    51  
Section 9.13 Limited Recourse
    52  

ii



--------------------------------------------------------------------------------



 



 
SCHEDULES
 
Schedule I Aircraft, Airframes and Engines
Schedule II Pledged Stock, Pledged Beneficial Interest and Pledged Membership
Interests
Schedule III Trade Names
Schedule IV Chief Place of Business and Chief Executive or Registered Office
Schedule V Insurance
 
EXHIBITS
 
Exhibit A-1 Form of Collateral Supplement
Exhibit A-2 Form of Grantor Supplement
Exhibit B Form of Consent and Agreement
Exhibit C-1 Form of FAA Aircraft Mortgage — First Lien
Exhibit C-2 Form of FAA Aircraft Mortgage — Second Lien
Exhibit C-3 Form of FAA Aircraft Mortgage — Third Lien
Exhibit C-4 Form of FAA Aircraft Mortgage — Fourth Lien
Exhibit D-1 Form of FAA Aircraft Mortgage and Security Agreement — First Lien
Exhibit D-2 Form of FAA Aircraft Mortgage and Security Agreement — Second Lien
Exhibit D-3 Form of FAA Aircraft Mortgage and Security Agreement — Third Lien
Exhibit D-4 Form of FAA Aircraft Mortgage and Security Agreement — Fourth Lien
Exhibit E-1 Form of FAA Lease Security Assignment — First Lien
Exhibit E-2 Form of FAA Lease Security Assignment — Second Lien
Exhibit E-3 Form of FAA Lease Security Assignment — Third Lien
Exhibit E-4 Form of FAA Lease Security Assignment — Fourth Lien
Exhibit F-1 Form of Notice of Assignment
Exhibit F-2 Form of Acknowledgment

iii



--------------------------------------------------------------------------------



 



AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
     This AIRCRAFT MORTGAGE AND SECURITY AGREEMENT (this “Agreement”), dated as
of October 13, 2009, is made among INTERNATIONAL LEASE FINANCE CORPORATION, a
California corporation (“ILFC”), TOP AIRCRAFT, INC., a California corporation
(“Holdings”), SHREWSBURY AIRCRAFT LEASING LIMITED, a private limited liability
company incorporated under the laws of Ireland (the “Irish SPC”), STATES
AIRCRAFT INC., a California corporation (the “California SPC”), ILFC IRELAND
LIMITED, a private limited liability company incorporated under the laws of
Ireland (the “Irish Initial Intermediate Lessee”), ILFC FRANCE S.A.R.L., a
société à responsabilité limitée organized under the laws of France (the “French
Initial Intermediate Lessee”), ILFC LABUAN LTD., a Labuan private limited
liability company incorporated under the Offshore Companies Act 1990 of Malaysia
(the “Labuan Initial Intermediate Lessee”) and the ADDITIONAL GRANTORS who from
time to time become grantors under this Agreement (together with ILFC, Holdings,
the Irish SPC, the California SPC, the Irish Initial Intermediate Lessee, the
French Initial Intermediate Lessee and the Labuan Initial Intermediate Lessee,
the “Grantors”), WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national
banking association (“Wells Fargo”), as the First Lien Security Trustee, the
Second Lien Security Trustee, the Third Lien Security Trustee and the Fourth
Lien Security Trustee, and the FEDERAL RESERVE BANK OF NEW YORK (the “FRBNY”).
PRELIMINARY STATEMENTS:
     (1) The Grantors have entered into the First Lien Borrower Party Guarantee
Agreement (the “First Lien Guarantee Agreement”), pursuant to which the Grantors
have agreed to guarantee certain of the payment obligations of American
International Group, Inc. (“AIG”) under the Credit Agreement dated as of
September 22, 2008 between AIG, as borrower, and the FRBNY, as lender (as
amended, restated, amended and restated or otherwise modified from time to time,
the “Parent Credit Agreement”).
     (2) ILFC, the Irish SPC and the California SPC, and certain other borrowers
party thereto, as co-borrowers (the “Borrowers”), the Irish Initial Intermediate
Lessee, the French Initial Intermediate Lessee, the Labuan Initial Intermediate
Lessee, Holdings, AIG Funding, Inc. (“AIG Funding”), as lender (the “Lender”),
and the Second Lien Security Trustee have entered into the Credit Agreement,
dated as of the date hereof (the “Credit Agreement”), pursuant to which the
Lender has made the Loan to the Borrowers.
     (3) The Grantors have entered into the Third Lien Borrower Party Guarantee
Agreement (the “Third Lien Guarantee Agreement”), pursuant to which the Grantors
have agreed to guarantee certain of the payment obligations of AIG under the
Parent Credit Agreement.
     (4) ILFC and AIG Funding have entered into the Demand Note Agreement, dated
as of March 9, 2009, and the Demand Note Agreement, dated as of March 26, 2009
(collectively, the “Demand Note Agreements”), pursuant to which AIG Funding has
made certain Advances to ILFC.

 



--------------------------------------------------------------------------------



 



     (5) The Demand Note Agreements have been amended and restated as of the
date hereof pursuant to an Amended and Restated Credit Agreement (the “Amended
and Restated Credit Agreement”) among ILFC, the Irish SPC and the California
SPC, as co-borrowers, the Irish Initial Intermediate Lessee, the French Initial
Intermediate Lessee, the Labuan Initial Intermediate Lessee, AIG Funding and the
Fourth Lien Security Trustee and new value is being given to the Grantors
(including for the purposes of Section 547(c)(1) and (c)(4) of the United States
Bankruptcy Code) in the form of, among other things, an extension of the
maturity of the Demand Note Agreements.
     (6) The Grantors are the owners of certain Pool Aircraft and are parties to
lease and sub-lease contracts with respect to such Pool Aircraft.
     (7) ILFC and the other Grantors may from time to time grant additional
security for the benefit of the Secured Parties.
     (8) The Grantors in each case party thereto have agreed, pursuant to the
First Lien Guarantee Agreement, the Third Lien Guarantee Agreement, and the
Amended and Restated Credit Agreement, and it is a condition precedent to the
making of the Loan by the Lender to the Borrowers under the Credit Agreement,
that the Grantors grant the security interests required by this Agreement.
     (9) Each Grantor will derive substantial direct and indirect benefit from
the transactions described above.
     (10) Wells Fargo is willing to act as the First Lien Security Trustee, the
Second Lien Security Trustee, the Third Lien Security Trustee and the Fourth
Lien Security Trustee under this Agreement.
     NOW, THEREFORE, in consideration of the premises, each Grantor hereby
agrees with each Security Trustee for its respective benefit and the benefit of
the other Secured Parties as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. (a) Certain Defined Terms. For the purposes of
this Agreement, the following terms have the meanings indicated below:
     “Account Collateral” has the meaning specified in Section 2.01.
     “Acquisition Agreement” means any agreement to provide warranties in
connection with any agreement pursuant to which a Pool Aircraft has been or will
be acquired by ILFC or any of its Subsidiaries to the extent permitted to be
assigned without third party consent.
     “Additional Grantor” has the meaning specified in Section 9.01.
     “Advances” means, collectively, the advances made by AIG Funding to ILFC
pursuant to the Demand Note Agreements.

2



--------------------------------------------------------------------------------



 



     “Agreed Currency” has the meaning specified in Section 9.07.
     “Agreement” has the meaning specified in the recital of parties to this
Agreement.
     “Agreement Collateral” means, collectively, the Assigned Agreement
Collateral and the Lease Collateral.
     “AIG” has the meaning specified in preliminary statements of this
Agreement.
     “AIG Funding” has the meaning specified in preliminary statements of this
Agreement.
     “AIG Funding Pledge Supplement” means the Pledge Agreement Supplement dated
as of October 10, 2008 between AIG Funding and the FRBNY.
     “Aircraft Documents” means all technical data, manuals and log books, and
all inspection, modification and overhaul records and other service, repair,
maintenance and technical records that are required pursuant to applicable law
to be maintained with respect to the relevant Pool Aircraft, and such term shall
include all additions, renewals, revisions and replacements of any such
materials from time to time made, or required to be made, pursuant to applicable
law, and in each case in whatever form and by whatever means or medium
(including, without limitation, microfiche, microfilm, paper or computer disk)
such materials may be maintained or retained by the relevant Lessee.
     “Aircraft Objects” means, collectively, the Aircraft Objects (as defined in
the Protocol) described on Schedule I hereto and in any Collateral Supplement or
Grantor Supplement.
     “Aircraft Purchase Collateral” has the meaning specified in Section 2.01.
     “Airframe” means, individually, each of the airframes described on
Schedule I hereto and in any Collateral Supplement or Grantor Supplement.
     “Amended and Restated Credit Agreement” has the meaning specified in
preliminary statements of this Agreement.
     “Assigned Agreement Collateral” has the meaning specified in Section 2.01.
     “Assigned Agreements” has the meaning specified in Section 2.01.
     “Assigned Documents” means, collectively, the Assigned Agreements, the
Assigned Leases and the Acquisition Agreements included in the Aircraft Purchase
Collateral.
     “Assigned Leases” has the meaning specified in Section 2.01.

3



--------------------------------------------------------------------------------



 



     “Beneficial Interest Collateral” has the meaning specified in Section 2.01.
     “Borrowers” has the meaning specified in the preliminary statements of this
Agreement.
     “California SPC” has the meaning specified in the recital of parties to
this Agreement.
     “Cape Town Convention” means, collectively, the Convention and the
Protocol, together with all regulations and procedures issued in connection
therewith, and all other rules, amendments, supplements, modifications, and
revisions thereto (in each case using the English language version).
     “Cape Town Lease” means any Lease (including any Lease between Grantors)
that has been entered into, extended, assigned or novated after March 1, 2006
(or such later date as the Cape Town Convention may be given effect under the
law of any applicable jurisdiction) (A) with a Cape Town Lessee or (B) where the
related Aircraft Object is registered in a Contracting State.
     “Cape Town Lessee” means a lessee under a Lease that is “situated in” a
“Contracting State”.
     “Certificated Security” means a certificated security (as defined in
Section 8-102(a)(4) of the UCC) other than a Government Security.
     “Chattel Paper Original” has the meaning specified in Section 2.05.
     “Collateral” has the meaning specified in Section 2.01.
     “Collateral Supplement” means a supplement to this Agreement in
substantially the form attached as Exhibit A-1 executed and delivered by a
Grantor.
     “Convention” means the Convention on International Interests in Mobile
Equipment, signed in Cape Town, South Africa on November 16, 2001.
     “Credit Agreement” has the meaning specified in the preliminary statements
to this Agreement.
     “Demand Note Agreements” has the meaning specified in the preliminary
statements to this Agreement.
     “Eligible Institution” means (a) Wells Fargo in its capacity as First Lien
Security Trustee under this Agreement; (b) Wells Fargo in its capacity as Second
Lien Security Trustee under this Agreement; (c) Wells Fargo in its capacity as
Third Lien Security Trustee under this Agreement; (d) Wells Fargo in its
capacity as Fourth Lien Security Trustee under this Agreement; (e) any bank not
organized under the laws of the United States of America so long as

4



--------------------------------------------------------------------------------



 



it has either (i) a long-term unsecured debt rating of A or better by Standard &
Poor’s and A2 or better by Moody’s or (ii) a short-term unsecured debt rating of
A-1+ by Standard & Poor’s and P-1 or better by Moody’s; and (f) any bank
organized under the laws of the United States of America or any state thereof,
or the District of Columbia (or any branch of a foreign bank licensed under any
such laws), so long as it (i) has either (A) a long-term unsecured debt rating
of AA (or the equivalent) or better by each of Standard & Poor’s and Moody’s or
(B) a short-term unsecured debt rating of A-l+ by Standard & Poor’s and P-1 by
Moody’s and (ii) can act as a securities intermediary under the New York Uniform
Commercial Code.
     “Engine” means, individually, each of the aircraft engines described on
Schedule I hereto or in any Collateral Supplement or Grantor Supplement.
     “Event of Default” means any Event of Default (as defined in the Credit
Agreement).
     “Excluded Property” shall mean (a) proceeds of public liability insurance
(or government or other Person (including the Manufacturer, the Lessee and any
sublessee of the Lessee) indemnities in lieu thereof) paid or payable as a
result of insurance claims made, or losses suffered, by any Grantor or their
Affiliates, (b) proceeds of insurance maintained by any Grantor or their
Affiliates for its or their own account or benefit (whether directly or through
a Grantor) and not required by the Loan Documents, (c) the proceeds of any
requisition for hire not required to be paid to a Security Trustee, (d) any
general, Tax or other indemnity payments, expenses, reimbursements and similar
payments and interest in respect thereof paid or payable in favor of any Grantor
or their Affiliates or their respective successors or assigns, officers,
directors, employees, agents, managers and servants, including any such payments
pursuant to any Lease, except to the extent such Grantor or Affiliate owes such
amounts in respect of the same claim to a Secured Party, (e) any security
interest held by a Grantor or any of its Affiliates in any assets of a Lessee or
any sublessee thereof or of any of their Affiliates, other than the Security
Deposit under a Lease, or a letter of credit in lieu thereof, which secure
obligations owed by such Lessee, sublessee or Affiliate pursuant to a grant of
collateral not under the applicable Lease, (f) any interest that pursuant to a
Lease may from time to time accrue in respect of any of the amounts described in
clauses (a) through (d) above, (g) the proceeds from the enforcement of any
right to enforce the payment of any amount described in clauses (a) to
(f) above, and (h) any right to exercise any election or option or make any
decision or determination, or to give or receive any notice, consent, waiver or
approval, or to take any other action in respect of, but in each case, only to
the extent relating to, any Excluded Property.
     “FAA” means the Federal Aviation Administration of the United States of
America.
     “First Lien FAA Aircraft Mortgage” means an FAA Mortgage and Security
Agreement substantially in the form attached as Exhibit C-1.
     “First Lien FAA Aircraft Mortgage and Lease Assignment” means an FAA
Mortgage and Security Agreement substantially in the form attached as
Exhibit D-1.

5



--------------------------------------------------------------------------------



 



     “First Lien FAA Lease Security Assignment” means the Lease Security
Assignment in substantially the form attached as Exhibit E-1 hereto.
     “First Lien Guarantee Agreement” has the meaning specified in the
preliminary statements to this Agreement.
     “First Lien Secured Obligations” means the “Guaranteed Obligations” as
defined in the First Lien Guarantee Agreement.
     “First Lien Secured Party” means any of or, in the plural form, all of the
First Lien Security Trustee and the FRBNY.
     “First Lien Security Trustee” means the Person appointed, at the time of
determination, as the First Lien Security Trustee under this Agreement. The
initial First Lien Security Trustee is Wells Fargo.
     “Fourth Lien FAA Aircraft Mortgage” means an FAA Mortgage and Security
Agreement substantially in the form attached as Exhibit C-4.
     “Fourth Lien FAA Aircraft Mortgage and Lease Assignment” means an FAA
Mortgage and Security Agreement substantially in the form attached as
Exhibit D-4.
     “Fourth Lien FAA Lease Security Assignment” means the Lease Security
Assignment in substantially the form attached as Exhibit E-4 hereto.
     “Fourth Lien Secured Obligations” means the “Obligations” as defined in the
Amended and Restated Credit Agreement.
     “Fourth Lien Secured Party” means any of or, in the plural form, all of the
Fourth Lien Security Trustee, AIG Funding and the FRBNY as assignee of AIG
Funding under the Parent Credit Agreement, the Pledge Agreement, the AIG Funding
Pledge Supplement and related agreements.
     “Fourth Lien Security Trustee” means the Person appointed, at the time of
determination, as the Fourth Lien Security Trustee under this Agreement. The
initial Fourth Lien Security Trustee is Wells Fargo.
     “FRBNY” means the Federal Reserve Bank of New York or any other
Governmental Authority of the United States, any trust held for the benefit of
the Federal Reserve Bank of New York or such other Governmental Authority or any
limited liability company of which the Federal Reserve Bank of New York or such
other Governmental Authority is the sole member, in each case as may be
designated in writing by the Federal Reserve Bank of New York from time to time.
     “French Initial Intermediate Lessee” has the meaning specified in the
recital of parties to this Agreement.

6



--------------------------------------------------------------------------------



 



     “Government Security” means any security issued or guaranteed by the United
States of America or an agency or instrumentality thereof that is maintained in
book-entry on the records of the FRBNY and is subject to Revised Book-Entry
Rules.
     “Grantor Supplement” means a supplement to this Agreement in substantially
the form attached as Exhibit A-2 executed and delivered by a Grantor.
     “Grantors” has the meaning specified in the recital of parties to this
Agreement.
     “Holdings” has the meaning specified in the recital of parties to this
Agreement.
     “ILFC” has the meaning specified in the recital of parties in to Agreement.
     “Initial Intermediate Lessees” means the Irish Initial Intermediate Lessee,
the French Initial Intermediate Lessee and the Labuan Initial Intermediate
Lessee, in each case until such time (if any) as ILFC transfers the Equity
Interest in such company to Holdings.
     “Instrument” means any “instrument” as defined in Section 9-102(a)(47) of
the UCC.
     “Insurances” means, in relation to each Pool Aircraft, any and all
contracts or policies of insurance and reinsurance complying with the provisions
of Schedule V hereto or an indemnity from a Governmental Authority as
indemnitor, as appropriate, and required to be effected and maintained in
accordance with this Agreement.
     “International Registry” means the International Registry under the Cape
Town Convention.
     “Investment Collateral” has the meaning specified in Section 2.01.
     “Irish SPC” has the meaning specified in the recital of parties to this
Agreement.
     “Irish Initial Intermediate Lessee” has the meaning specified in the
recital of parties to this Agreement.
     “Labuan Initial Intermediate Lessee” has the meaning specified in the
recital of parties to this Agreement.
     “Lease Assignment Documents” means, in respect of any Assigned Lease,
(a) any agreement providing for the novation thereof to substitute, or the
assignment thereof to, a Grantor as the lessor, (b) any agreement or instrument
supplemental to this Agreement for the purpose of effecting and/or perfecting
the assignment of, and the grant of a lien upon, such Assigned Lease in favor of
any Security Trustees under any applicable law (other than the law of the State
of New York), (c) any notice provided to the applicable Lessee of the assignment
thereof pursuant to this Agreement and/or such supplement, (d) any
acknowledgment of such

7



--------------------------------------------------------------------------------



 



     assignment by such Lessee and (e) any undertaking of quiet enjoyment given
by any Security Trustee in respect thereof.
     “Lease Collateral” has the meaning specified in Section 2.01.
     “Lender” has the meaning specified in the preliminary statements to this
Agreement.
     “Lessee Acknowledgment” has the meaning set forth in Section 2.18.
     “Lessee Notice” has the meaning set forth in Section 2.18.
     “Membership Interest Collateral” has the meaning specified in Section 2.01.
     “Parent Credit Agreement” has the meaning specified in the preliminary
statements to this Agreement.
     “Parts” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) Engines or engines, and (b) any appliance, part,
component, instrument, appurtenance, accessory, furnishing, seat or other
equipment that would qualify as a removable part and is leased by a Lessee from
a third party or is subject to a security interest granted to a third party),
that may from time to time be installed or incorporated in or attached or
appurtenant to any Airframe or any Engine or removed therefrom.
     “Pledge Agreement” means the Guarantee and Pledge Agreement dated as of
September 22, 2008, among AIG, the guarantors party thereto and the FRBNY.
     “Pledged Beneficial Interest” means all of the beneficial interest in
certain Grantors described in the attached Schedule II or in any Collateral
Supplement or Grantor Supplement.
     “Pledged Membership Interests” means all of the membership interests in
certain Grantors described in the attached Schedule II or in any Collateral
Supplement or Grantor Supplement.
     “Pledged Stock” means the outstanding shares of capital stock and/or issued
share capital of the Irish SPC, the California SPC and certain Grantors
described in the attached Schedule II or in any Collateral Supplement or Grantor
Supplement.
     “Protocol” means the Protocol to the Convention on Matters Specific to
Aircraft Equipment, as in effect in any applicable jurisdiction from time to
time.
     “Received Currency” has the meaning specified in Section 9.07.

8



--------------------------------------------------------------------------------



 



     “Related Collateral Documents” means a letter of credit, third-party or
bank guarantee or cash collateral provided by or on behalf of a Lessee to secure
such Lessee’s obligations under a Lease, in each case to the extent assignable
without the consent of a third party.
     “Relevant Collateral” has the meaning specified in Section 2.07(a).
     “Relevant FAA Aircraft Mortgages” means (a) from the date hereof until
payment in full in cash of the First Lien Secured Obligations then outstanding,
collectively, the First Lien FAA Aircraft Mortgage, the Second Lien FAA Aircraft
Mortgage, the Third Lien FAA Aircraft Mortgage and the Fourth Lien FAA Aircraft
Mortgage, (b) after such payment in full in cash of the First Lien Secured
Obligations and until payment in full in cash of the Second Lien Secured
Obligations then outstanding, collectively, the Second Lien FAA Aircraft
Mortgage, the Third Lien FAA Aircraft Mortgage and the Fourth Lien FAA Aircraft
Mortgage, (c) after such payment in full in cash of the First Lien Secured
Obligations and the Second Lien Secured Obligations and until payment in full in
cash of the Third Lien Secured Obligations then outstanding, collectively, the
Third Lien FAA Aircraft Mortgage and the Fourth Lien FAA Aircraft Mortgage and
(d) after such payment in full in cash of the First Lien Secured Obligations,
the Second Lien Secured Obligations and the Third Lien Secured Obligations, the
Fourth Lien FAA Aircraft Mortgage.
     “Relevant FAA Aircraft Mortgages and Lease Assignments” means (a) from the
date hereof until payment in full in cash of the First Lien Secured Obligations
then outstanding, collectively, the First Lien FAA Aircraft Mortgage and Lease
Assignment, the Second Lien FAA Aircraft Mortgage and Lease Assignment, the
Third Lien FAA Aircraft Mortgage and Lease Assignment and the Fourth Lien FAA
Aircraft Mortgage and Lease Assignment, (b) after such payment in full in cash
of the First Lien Secured Obligations and until payment in full in cash of the
Second Lien Secured Obligations then outstanding, collectively, the Second Lien
FAA Aircraft Mortgage and Lease Assignment, the Third Lien FAA Aircraft Mortgage
and Lease Assignment and the Fourth Lien FAA Aircraft Mortgage and Lease
Assignment, (c) after such payment in full in cash of the First Lien Secured
Obligations and the Second Lien Secured Obligations and until payment in full in
cash of the Third Lien Secured Obligations then outstanding, collectively, the
Third Lien FAA Aircraft Mortgage and Lease Assignment and the Fourth Lien FAA
Aircraft Mortgage and Lease Assignment and (d) after such payment in full in
cash of the First Lien Secured Obligations, the Second Lien Secured Obligations
and the Third Lien Secured Obligations, the Fourth Lien FAA Aircraft Mortgage
and Lease Assignment.
     “Relevant FAA Lease Security Assignments” means (a) from the date hereof
until payment in full in cash of the First Lien Secured Obligations then
outstanding, collectively, the First Lien FAA Lease Security Assignment, the
Second Lien FAA Lease Security Assignment, the Third Lien FAA Lease Security
Assignment and the Fourth Lien FAA Lease Security Assignment, (b) after such
payment in full in cash of the First Lien Secured Obligations and until payment
in full in cash of the Second Lien Secured Obligations then outstanding,
collectively, the Second Lien FAA Lease Security Assignment, the Third Lien FAA
Lease Security Assignment and the Fourth Lien FAA Lease Security Assignment,
(c) after such payment in full in cash of the First Lien Secured Obligations and
the Second Lien Secured Obligations and until

9



--------------------------------------------------------------------------------



 



payment in full in cash of the Third Lien Secured Obligations then outstanding,
collectively, the Third Lien FAA Lease Security Assignment and the Fourth Lien
FAA Lease Security Assignment and (d) after such payment in full in cash of the
First Lien Secured Obligations, the Second Lien Secured Obligations and the
Third Lien Secured Obligations, the Fourth Lien FAA Lease Security Assignment.
     “Required Cape Town Registrations” has the meaning set forth in
Section 2.08(e).
     “Revised Book-Entry Rules” means 31 C.F.R. § 357 (Treasury bills, notes and
bonds); 12 C.F.R. § 615 (book-entry securities of the Farm Credit
Administration); 12 C.F.R. §§ 910 and 912 (book-entry securities of the Federal
Home Loan Banks); 24 C.F.R. § 81 (book-entry securities of the Federal National
Mortgage Association and the Federal Home Loan Mortgage Corporation); 12 C.F.R.
§ 1511 (book-entry securities of the Resolution Funding Corporation); 31 C.F.R.
§ 354 (book-entry securities of the Student Loan Marketing Association); and any
substantially comparable book-entry rules of any other Federal agency or
instrumentality.
     “Second Lien FAA Aircraft Mortgage” means an FAA Mortgage and Security
Agreement substantially in the form attached as Exhibit C-2.
     “Second Lien FAA Aircraft Mortgage and Lease Assignment” means an FAA
Mortgage and Security Agreement substantially in the form attached as
Exhibit D-2.
     “Second Lien FAA Lease Security Assignment” means the Lease Security
Assignment in substantially the form attached as Exhibit E-2 hereto.
     “Second Lien Secured Obligations” has the meaning assigned to the term
“Obligations” in the Credit Agreement.
     “Second Lien Secured Party” means any of or, in the plural form, all of the
Second Lien Security Trustee, the Lender and the FRBNY as assignee of AIG
Funding under the Parent Credit Agreement, the Pledge Agreement, the AIG Funding
Pledge Supplement and related agreements.
     “Second Lien Security Trustee” means the Person appointed, at the time of
determination, as the Second Lien Security Trustee under this Agreement. The
initial Second Lien Security Trustee is Wells Fargo.
     “Secured Obligations” means, collectively, the First Lien Secured
Obligations, the Second Lien Secured Obligations, the Third Lien Secured
Obligations and the Fourth Lien Secured Obligations.
     “Secured Parties” means, collectively, the First Lien Secured Parties, the
Second Lien Secured Parties, the Third Lien Secured Parties and the Fourth Lien
Secured Party.

10



--------------------------------------------------------------------------------



 



     “Securities Account” means a securities account as defined in
Section 8-501(a) of the UCC maintained in the name of the Security Trustee as
“entitlement holder” (as defined in Section 8-102(a)(7) of the UCC) on the books
and records of a Securities Intermediary in the State of New York.
     “Securities Intermediary” means any “securities intermediary” of the
Security Trustee as defined in 31 C.F.R. Section 357.2 or Section 8-102(a)(14)
of the UCC.
     “Security Collateral” has the meaning specified in Section 2.01(c).
     “Security Trustees” means, collectively, the First Lien Security Trustee,
the Second Lien Security Trustee, the Third Lien Security Trustee and the Fourth
Lien Security Trustee, and “Security Trustee” means any one of them.
     “Senior Secured Parties” means (a) from the date hereof until payment in
full in cash of the First Lien Secured Obligations, the First Lien Secured
Parties, (b) after such payment in full in cash of the First Lien Secured
Obligations and until payment in full in cash of the Second Lien Secured
Obligations then outstanding, the Second Lien Secured Parties, (c) after such
payment in full in cash of the First Lien Secured Obligations and the Second
Lien Secured Obligations and until payment in full in cash of the Third Lien
Secured Obligations then outstanding, the Third Lien Secured Parties and
(d) after such payment in full in cash of the First Lien Secured Obligations,
the Second Lien Secured Obligations and the Third Lien Secured Obligations then
outstanding, the Fourth Lien Secured Party.
     “Senior Security Trustee” means (a) from the date hereof until payment in
full in cash of the First Lien Secured Obligations, the First Lien Security
Trustee, (b) after such payment in full in cash of the First Lien Secured
Obligations and until payment in full in cash of the Second Lien Secured
Obligations then outstanding, the Second Lien Security Trustee, (c) after such
payment in full in cash of the First Lien Secured Obligations and the Second
Lien Secured Obligations and until payment in full in cash of the Third Lien
Secured Obligations then outstanding, the Third Lien Security Trustee and
(d) after such payment in full in cash of the First Lien Secured Obligations,
the Second Lien Secured Obligations and the Third Lien Secured Obligations then
outstanding, the Fourth Lien Security Trustee.
     “Subordinated Secured Parties” means (a) from the date hereof until payment
in full in cash of the First Lien Secured Obligations, collectively, the Second
Lien Secured Parties, the Third Lien Secured Parties and the Fourth Lien Secured
Party, (b) after such payment in full in cash of the First Lien Secured
Obligations and until payment in full in cash of the Second Lien Secured
Obligations then outstanding, collectively, the Third Lien Secured Parties and
the Fourth Lien Secured Party and (c) after such payment in full in cash of the
First Lien Secured Obligations and the Second Lien Secured Obligations and until
payment in full in cash of the Third Lien Secured Obligations then outstanding,
the Fourth Lien Secured Party.
     “Subordinated Security Trustees” means (a) from the date hereof until
payment in full in cash of the First Lien Secured Obligations, collectively, the
Second Lien Security Trustee, the Third Lien Security Trustee and the Fourth
Lien Security Trustee, (b) after such payment in

11



--------------------------------------------------------------------------------



 



full in cash of the First Lien Secured Obligations and until payment in full in
cash of the Second Lien Secured Obligations then outstanding, collectively, the
Third Lien Security Trustee and the Fourth Lien Security Trustee and (c) after
such payment in full in cash of the First Lien Secured Obligations and the
Second Lien Secured Obligations and until payment in full in cash of the Third
Lien Secured Obligations then outstanding, the Fourth Lien Security Trustee.
     “Third Lien FAA Aircraft Mortgage” means an FAA Mortgage and Security
Agreement substantially in the form attached as Exhibit C-3.
     “Third Lien FAA Aircraft Mortgage and Lease Assignment” means an FAA
Mortgage and Security Agreement substantially in the form attached as
Exhibit D-3.
     “Third Lien FAA Lease Security Assignment” means the Lease Security
Assignment in substantially the form attached as Exhibit E-3 hereto.
     “Third Lien Guarantee Agreement” has the meaning specified in the
preliminary statements to this Agreement.
     “Third Lien Secured Obligations” means the “Guaranteed Obligations” as
defined in the Third Lien Guarantee Agreement.
     “Third Lien Secured Party” means any of or, in the plural form, all of the
Third Lien Security Trustee and the FRBNY.
     “Third Lien Security Trustee” means the Person appointed, at the time of
determination, as the Third Lien Security Trustee under this Agreement. The
initial Third Lien Security Trustee is Wells Fargo.
     “Third Party Event” has the meaning specified in Section 2.18(c).
     “Transaction Documents” means, collectively, the Loan Documents and the
“Loan Documents” as defined in the Amended and Restated Credit Agreement.
     “UCC” means the Uniform Commercial Code as in effect on the date of
determination in the State of New York; provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions of this Agreement relating to such perfection or effect of perfection
or non-perfection.
     “Uncertificated Security” means an uncertificated security (as defined in
Section 8-102(a)(18) of the UCC) other than a Government Security.
     “Wells Fargo” has the meaning specified in the recital of parties to this
Agreement.

12



--------------------------------------------------------------------------------



 



     (b) Terms Defined in the Cape Town Convention. The following terms shall
have the respective meanings ascribed thereto in the Cape Town Convention:
“Administrator”, “Contracting State”, “Contract of Sale”, “International
Interest”, “Professional User Entity”, “Prospective International Interest”,
“situated in” and “Transacting User Entity”.
     (c) Terms Defined in the Credit Agreement. For all purposes of this
Agreement, all capitalized terms used but not defined in this Agreement shall
have the respective meanings assigned to such terms in the Credit Agreement.
     Section 1.02 Construction and Usage. Unless the context otherwise requires:
     (a) A term has the meaning assigned to it and an accounting term not
otherwise defined has the meaning assigned to it in accordance with U.S. GAAP.
     (b) The terms “herein”, “hereof” and other words of similar import refer to
this Agreement as a whole and not to any particular Article, Section or other
subdivision.
     (c) Unless otherwise indicated in context, all references to Articles,
Sections, Schedules or Exhibits refer to an Article or Section of, or a Schedule
or Exhibit to, this Agreement.
     (d) Words of the masculine, feminine or neuter gender shall mean and
include the correlative words of other genders, and words in the singular shall
include the plural, and vice versa.
     (e) The terms “include”, “including” and similar terms shall be construed
as if followed by the phrase “without limitation”.
     (f) References in this Agreement to an agreement or other document
(including this Agreement) include references to such agreement or document as
amended, replaced or otherwise modified (without, however, limiting the effect
of the provisions of this Agreement with regard to any such amendment,
replacement or modification), and the provisions of this Agreement apply to
successive events and transactions. References to any Person shall include such
Person’s successors in interest and permitted assigns.
     (g) References in this Agreement to any statute or other legislative
provision shall include any statutory or legislative modification or
re-enactment thereof, or any substitution therefor, and references to any
governmental Person shall include reference to any governmental Person
succeeding to the relevant functions of such Person.
     (h) References in this Agreement to the Loan include the conditions
applicable to the Loan and any reference to any amount of money due or payable
by reference to the First Lien Guarantee Agreement, the Loan, the Third Lien
Guarantee Agreement or the Advances shall include any sum covenanted to be paid
by any Grantor under this Agreement in respect thereof.

13



--------------------------------------------------------------------------------



 



     (i) References in this Agreement to any action, remedy or method of
judicial proceeding for the enforcement of the rights of creditors or of
security shall be deemed to include, in respect of any jurisdiction other than
the State of New York, references to such action, remedy or method of judicial
proceeding for the enforcement of the rights of creditors or of security
available or appropriate in such jurisdiction as shall most nearly approximate
such action, remedy or method of judicial proceeding described or referred to in
this Agreement.
     (j) Where any payment is to be made, funds applied or any calculation is to
be made hereunder on a day which is not a Business Day, unless any Transaction
Document otherwise provides, such payment shall be made, funds applied and
calculation made on the next succeeding Business Day, and payments shall be
adjusted accordingly; provided, however, that no additional interest shall be
due in respect of such delay.
ARTICLE II
SECURITY
     Section 2.01 Grant of Security.
     (A) Grant of Security Interest — First Lien. To secure the First Lien
Secured Obligations, each Grantor hereby assigns and pledges to the First Lien
Security Trustee, for its benefit and the benefit of the other First Lien
Secured Parties, and hereby grants to the First Lien Security Trustee for its
benefit and the benefit of the other First Lien Secured Parties a first priority
security interest in, all of such Grantor’s right, title and interest in and to
the following (collectively, the “Collateral”):
     (a) with respect to each Grantor, all of such Grantor’s right, title and
interest in and to (i) each Pool Aircraft, including the Airframe and Engines as
the same is now and will hereafter be constituted, and in the case of such
Engines, whether or not any such Engine shall be installed in or attached to the
Airframe or any other airframe, together with (ii) all Parts of whatever nature,
which are from time to time included within the definitions of “Airframe” or
“Engines”, including all substitutions, renewals and replacements of and
additions, improvements, accessions and accumulations to the Airframe and
Engines (other than additions, improvements, accessions and accumulations which
constitute appliances, parts, instruments, appurtenances, accessories,
furnishings or other equipment excluded from the definition of Parts), (iii) all
Aircraft Documents and (iv) any money or non-money proceeds of an Airframe or
Engine arising from the total or partial loss or destruction of such Airframe or
its Engine or its total or partial confiscation, condemnation or requisition;
     (b) with respect to each Grantor, all of such Grantor’s right, title and
interest in and to all Leases to which such Grantor is or may from time to time
be party with respect to the Pool Aircraft and any leasing arrangements among
Grantors with respect to such Leases together with all Related Collateral
Documents (all such Leases and Related Collateral Documents, the “Assigned
Leases”), including, without limitation, (i) all rights of such Grantor to
receive moneys due and to become due under or pursuant to such Assigned Leases,
(ii) all rights of such Grantor to receive proceeds of any insurance, indemnity,
warranty or guaranty with respect to such Assigned Leases, (iii) claims of such
Grantor for damages arising out of or for breach or default under such Assigned
Leases, (iv) all rights under any such Assigned Lease with respect

14



--------------------------------------------------------------------------------



 



to any subleases of the Pool Aircraft subject to such Assigned Lease and (v) the
right of such Grantor to terminate such Assigned Leases and to compel
performance of, and otherwise to exercise all remedies under, any Assigned
Lease, whether arising under such Assigned Leases or by statute or at law or in
equity (the “Lease Collateral”);
     (c) with respect to each Grantor, all of the following (the “Security
Collateral”):
     (i) the Pledged Stock and the certificates representing such Pledged Stock,
and all dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Stock;
     (ii) all additional shares of the capital stock of any other Grantor other
than ILFC or an Initial Intermediate Lessee from time to time acquired by such
Grantor in any manner, including the capital stock of any other Grantor that may
be formed from time to time, and all certificates, if any, representing such
additional shares of the capital stock and all dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all such additional shares; and
     (d) with respect to each Grantor, all of the following (the “Beneficial
Interest Collateral”):
     (i) the Pledged Beneficial Interest, all certificates, if any, from time to
time representing all of such Grantor’s right, title and interest in the Pledged
Beneficial Interest, any contracts and instruments pursuant to which any such
Pledged Beneficial Interest are created or issued and all distributions, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Beneficial Interest; and
     (ii) all of such Grantor’s right, title and interest in all additional
beneficial interests in any other Grantor other than an Initial Intermediate
Lessee from time to time acquired by such Grantor in any manner, including the
beneficial interests in any other Grantor that may be formed from time to time,
and all certificates, if any, from time to time representing such additional
beneficial interests and all distributions, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all such additional beneficial interests;
     (e) with respect to each Grantor, all of the following (the “Membership
Interest Collateral”):
     (i) the Pledged Membership Interests, all certificates, if any, from time
to time representing all of such Grantor’s right, title and interest in the
Pledged Membership Interests, any contracts and instruments pursuant to which
any such Pledged Membership Interests are created or issued and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Membership Interests; and

15



--------------------------------------------------------------------------------



 



     (ii) all of such Grantor’s right, title and interest in all additional
membership interests in any other Grantor other than an Initial Intermediate
Lessee from time to time acquired by such Grantor in any manner, including the
membership interests in any other Grantor that may be formed from time to time,
and all certificates, if any, from time to time representing such additional
membership interests and all distributions, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all such additional membership interests;
     (f) (i) with respect to each Grantor, all right of such Grantor in and to
each Blocked Account and all funds or other property at any time or from time to
time credited to any Blocked Account and (ii) with respect to each Grantor other
than ILFC or an Initial Intermediate Lessee (provided, however, that such
Initial Intermediate Lessee shall comply with Section 2.11(a) of the Credit
Agreement), all right of such Grantor in and to each account at any time or from
time to time established in its name and, in the case of clause (i) and
(ii) above, all cash, investment property, investments, securities, instruments
or other property (including all “financial assets” within the meaning of
Section 8-102(a)(9) of the UCC) at any time or from time to time credited to any
such account (collectively, the “Account Collateral”);
     (g) all other “investment property” (as defined in Section 9-102(a)(49) of
the UCC) of such Grantor other than ILFC or any Initial Intermediate Lessee (the
“Investment Collateral”) including written notification of all interest,
dividends, instruments and other property from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of the then
existing Investment Collateral, but excluding any loans or advances made, or
dividends or other amounts paid, by any Grantor to any other Grantor;
     (h) with respect to each Grantor, all of the following (the “Assigned
Agreement Collateral”):
     (i) all of such Grantor’s right, title and interest in and to all security
assignments, cash deposit agreements and other security agreements executed in
its favor by any other Grantor, other than between ILFC and any Initial
Intermediate Lessee, in each case as such agreements may be amended or otherwise
modified from time to time (collectively, the “Assigned Agreements”); and
     (ii) all of such Grantor’s right, title and interest in and to all deposit
accounts, all funds or other property held in such deposit accounts, all
certificates and instruments, if any, from time to time representing or
evidencing such deposit accounts and all other property of whatever nature, in
each case pledged, assigned or transferred to it or mortgaged or charged in its
favor pursuant to any Assigned Agreement;
     (i) with respect to each Grantor, all of such Grantor’s right, title and
interest in and to the Acquisition Agreements (the “Aircraft Purchase
Collateral”);
     (j) with respect to each Grantor, all of such Grantor’s right, title and
interest in and to the personal property identified in a Grantor Supplement or a
Collateral Supplement executed and delivered by such Grantor to any Security
Trustee; and

16



--------------------------------------------------------------------------------



 



     (k) all proceeds of any and all of the foregoing Collateral (including
proceeds that constitute property of the types described in subsections (a),
(b), (c), (d), (e), (f), (g), (h), (i) and (j) of this Section 2.01);
provided that the Collateral shall not include any Excluded Property.
     (B) Grant of Security Interest — Second Lien. To secure the Second Lien
Secured Obligations, each Grantor hereby assigns and pledges to the Second Lien
Security Trustee, for its benefit and the benefit of the other Second Lien
Secured Parties, and hereby grants to the Second Lien Security Trustee for its
benefit and the benefit of the other Second Lien Secured Parties, a subordinated
security interest in (subject and subordinate in all respects to the Lien of the
First Lien Secured Parties), all of such Grantor’s right, title and interest in
and to the Collateral.
     (C) Grant of Security Interest — Third Lien. To secure the Third Lien
Secured Obligations, each Grantor hereby assigns and pledges to the Third Lien
Security Trustee, for its benefit and the benefit of the other Third Lien
Secured Parties, and hereby grants to the Third Lien Security Trustee for its
benefit and the benefit of the other Third Lien Secured Parties, a subordinated
security interest in (subject and subordinate in all respects to the Lien of the
First Lien Secured Parties and the Lien of the Second Lien Secured Parties), all
of such Grantor’s right, title and interest in and to the Collateral.
     (D) Grant of Security Interest — Fourth Lien. To secure the Fourth Lien
Secured Obligations, each Grantor hereby assigns and pledges to the Fourth Lien
Security Trustee, for its benefit and the benefit of the other Fourth Lien
Secured Parties, and hereby grants to the Fourth Lien Security Trustee for its
benefit and the benefit of the other Fourth Lien Secured Parties, a subordinated
security interest in (subject and subordinate in all respects to the Lien of the
First Lien Secured Parties, the Lien of the Second Lien Secured Parties and the
Lien of the Third Lien Secured Parties), all of such Grantor’s right, title and
interest in and to the Collateral.
     Section 2.02 Security for Obligations. This Agreement secures the payment
and performance of all Secured Obligations of the Grantors to each Secured Party
(subject to the subordination provisions of this Agreement) and shall be held by
the Security Trustees in trust for the Secured Parties. Without limiting the
generality of the foregoing, this Agreement secures the payment of all amounts
that constitute part of the Secured Obligations and would be owed by any Grantor
to any Secured Party but for the fact that Secured Obligations are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such Grantor.
     Section 2.03 Representations and Warranties of the Grantors. Each Grantor
represents and warrants as of the date of this Agreement, and as of each date on
which such Grantor subjects a new Pool Aircraft to this Mortgage solely with
respect to such Pool Aircraft and such Grantor, as follows:

17



--------------------------------------------------------------------------------



 



     (a) The Grantors are the legal and beneficial owners of the Collateral,
including each applicable Pool Aircraft (except for Holdings, the Intermediate
Lessees, and any other Grantor that does not hold title to a Pool Aircraft but
is the sole beneficial owner thereof under a trust, conditional sale or similar
arrangement). None of the Collateral has been pledged, assigned, sold or
otherwise encumbered other than pursuant to the terms of the Transaction
Documents and except for Permitted Liens, and no Collateral is described in
(i) any UCC financing statements filed against any Borrower Party other than UCC
financing statements which have been terminated and the UCC financing statements
filed in connection with Permitted Liens or (ii) any other mortgage registries,
including the International Registry (which for the avoidance of doubt, shall
not include any Contract of Sale in favor of any Grantor), or filing records
that may be applicable to the Collateral in any other relevant jurisdiction,
other than such filings or registrations that have been terminated or that have
been made in connection with Permitted Liens, the Mortgage or any other security
document in favor of any Security Trustee for the benefit of the Secured
Parties, or, with respect to the Leases, in favor of the Borrower Parties or the
Lessee thereunder.
     (b) This Agreement creates a valid and (upon the taking of the actions
required hereby) perfected security interest in favor of the Security Trustees
in the Collateral (other than, as of the Effective Date until (i) with respect
to the Required Pool Aircraft and any Aircraft Assets related thereto, the
Required Perfection Date and (ii) with respect to the Supplemental Pool Aircraft
and any Aircraft Assets related thereto, the applicable date set forth in
Section 5.02(a) of the Credit Agreement) as security for the Secured
Obligations, subject in priority to no other Liens (other than Permitted Liens),
and all filings and other actions necessary to perfect and protect such security
interest have been (or in the case of future Collateral will be) duly taken
(except that only the Express Perfection Requirements shall be required to be
satisfied), enforceable against the applicable Borrower Parties and creditors of
and purchasers from such Borrower Parties.
     (c) No Grantor has any trade names except as set forth on Schedule III
hereto.
     (d) No consent of any other Person and no authorization, approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or other third party (including, for the avoidance of doubt, the
International Registry) is required under the laws of the United States or
Ireland either (i) for the grant by such Grantor of the assignment and security
interest granted hereby, (ii) for the execution, delivery or performance of this
Agreement by such Grantor or (iii) for the perfection or maintenance of the
pledge, assignment and security interest created hereby, except for (A) with
respect to each Pool Aircraft whose country of registration is the United States
of America, the filing with the FAA, in due form, for recordation where
applicable, pursuant to Section 40102 and Section 44101 through Section 44112 of
Title 49, United States Code, “Transportation,” of any and all title,
registration and financing documentation necessary to accomplish the purposes of
this Agreement, including, without limitation, each of the Relevant FAA Aircraft
Mortgages, each of the Relevant FAA Aircraft Mortgages and Lease Assignments
and/or each of the Relevant FAA Lease Security Assignments, as applicable, with
respect to such Pool Aircraft and/or the related Assigned Lease, (B) the
Required Cape Town Registrations, (C) the filing of financing and continuation
statements under the UCC, (D) the applicable Irish filings pursuant to
Section 2.08(f) and (E)

18



--------------------------------------------------------------------------------



 



such other filings as are required under relevant local law in the case of
Grantors that are not domiciled in the United States or a state thereof.
     (e) The chief place of business, organizational identification number (if
applicable) and chief executive or registered office of such Grantor and the
office where such Grantor keeps records of the Collateral are located at the
address specified opposite the name of such Grantor on the attached Schedule IV.
If such Grantor is the lessor under a Cape Town Lease, it has the right to
assign the International Interest provided for in such Cape Town Lease and all
associated rights in respect of such Cape Town Lease that form part of the
Collateral.
     (f) The Pledged Stock constitutes the percentage of the issued and
outstanding shares of capital stock of the issuers thereof indicated on the
attached Schedule II. The Pledged Beneficial Interest constitutes the percentage
of the beneficial interest of the issuer thereof indicated on Schedule II
hereto. The Pledged Membership Interest constitutes the percentage of the
membership interest of the issuer thereof, as indicated on Schedule II hereto.
     (g) The Pledged Stock, the Pledged Beneficial Interest and the Pledged
Membership Interests have been duly authorized and validly issued and are fully
paid up and nonassessable.
     (h) The Pledged Stock, the Pledged Beneficial Interests and the Pledged
Membership Interest constitute “certificated securities” within the meaning of
Section 8-102(4) of the UCC. The terms of any Pledged Membership Interest
expressly provide that such Pledged Membership Interest shall be governed by
Article 8 of the Uniform Commercial Code as in effect in the jurisdiction of the
issuer of such Pledged Membership Interest. The Pledged Stock, the Pledged
Beneficial Interests and the Pledged Membership Interest have been delivered to
the Security Trustee. The Pledged Stock, the Pledged Beneficial Interests and
the Pledged Membership Interest either (i) are in bearer form, (ii) have been
indorsed, by an effective indorsement, to the Security Trustee or in blank or
(iii) have been registered in the name of the Security Trustee. None of the
Pledged Stock, the Pledged Beneficial Interests and the Pledged Membership
Interest that constitute or evidence the Collateral have any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
person other than the Security Trustee.
     (i) A true and complete copy of each Assigned Agreement in effect on the
date hereof has been delivered to each Security Trustee. Each Assigned Document
upon its inclusion in the Collateral will have been duly authorized, executed
and delivered by the relevant Grantors, will be in full force and effect and
will be binding upon and enforceable against all parties thereto in accordance
with their terms
     Section 2.04 Grantors Remain Liable. Anything contained herein to the
contrary notwithstanding, (a) each Grantor shall remain liable under the
contracts and agreements included in the Collateral to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by any
Security Trustee of any of its rights hereunder shall not release any Grantor
from any of its duties or obligations under the contracts and agreements
included in the Collateral and

19



--------------------------------------------------------------------------------



 



(c) in each case, unless any Security Trustee or Secured Party, expressly in
writing or by operation of law, assumes or succeeds to the interests of any
Grantor hereunder, no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement, nor shall any Secured Party be obligated to perform any of the
obligations or duties of any Grantor under the contracts and agreements included
in the Collateral or to take any action to collect or enforce any claim for
payment assigned under this Agreement.
     Section 2.05 Delivery of Collateral. All certificates or instruments
representing or evidencing any Collateral (other than Account Collateral), if
deliverable, shall be delivered to and held by or on behalf of the Senior
Security Trustee in New York and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to evidence the
security interests granted thereby. The Senior Security Trustee shall have the
right, upon the occurrence and during the continuance of an Event of Default, to
transfer to or to register in the name of the Senior Security Trustee or any of
its nominees any or all of the Pledged Stock, the Pledged Beneficial Interest
and the Pledged Membership Interests, subject only to the revocable rights
specified in Section 2.10(a). In addition, the Senior Security Trustee shall
have the right at any time, upon the occurrence and during the continuance of an
Event of Default, to exchange certificates or instruments representing or
evidencing any Collateral (other than Account Collateral) for certificates or
instruments of smaller or larger denominations. To the extent that any Assigned
Lease constitutes “tangible chattel paper” (as defined in Section 9-102(a)(78)
of the UCC), the Grantors shall, if it has an original of such Assigned Lease in
its possession, cause the original of such Assigned Lease (the “Chattel Paper
Original”) to be delivered to the Senior Security Trustee promptly (and in any
case no later than ten days) after the execution and delivery of such Assigned
Lease by all its parties. Notwithstanding anything else to the contrary in any
Transaction Document, no Grantor shall be required to deliver to the Senior
Security Trustee any letter of credit issued pursuant to an Assigned Lease.
     Section 2.06 As to the Assigned Documents. (a) Upon the inclusion of any
Assigned Document (other than an Assigned Lease) in the Collateral, the relevant
Grantor will deliver to each Security Trustee a consent, in substantially the
form of Exhibit B and executed by each party to such Assigned Document (other
than any Grantor) or (where the terms of such Assigned Document expressly
provide for a consent to its assignment for security purposes to substantially
the same effect as Exhibit B) will give due notice to each such other party to
such Assigned Document of its assignment pursuant to this Agreement. Upon the
inclusion of any Assigned Lease in the Collateral, promptly after its receipt
thereof from the relevant Lessee party thereto, the relevant Grantor will
deliver to each Security Trustee (i) such consents, acknowledgments and/or
notices as are provided for in the related Lease Assignment Documents and;
(ii) such consents, acknowledgments and/or notices as are necessary or customary
under the terms of such Assigned Lease and under the applicable law of the
jurisdiction governing such Assigned Lease and the jurisdiction in which the
relevant lessee is principally located or the applicable Pool Aircraft is
registered in order to effect and perfect the assignment of, and grant of a lien
upon, such Assigned Lease pursuant to this Agreement (including, with respect to
each Assigned Lease which constitutes an International Interest (A) where the
applicable Lessee is situated for purposes of the Cape Town Convention in a
jurisdiction that is a Contracting State or

20



--------------------------------------------------------------------------------



 



(B) the related Aircraft Object is registered in a Contracting State,
registration of such International Interest and the assignment thereof at the
International Registry) and/or to assure the payment of all amounts under such
Assigned Lease to the appropriate Blocked Account in accordance with the terms
of the Credit Agreement. Upon the written request of any Grantor, each Security
Trustee (solely in its capacity as such) will execute such undertakings of quiet
enjoyment in favor of the Lessee under any Assigned Lease as are provided for in
the Lease Assignment Documents or as are substantially to the same effect as the
undertakings of quiet enjoyment provided for in such Assigned Lease.
     (b) Upon (i) the inclusion of any Assigned Document in the Collateral or
(ii) the amendment or replacement of any Assigned Document or the entering into
of any new Assigned Document, the relevant Grantor will deliver a copy thereof
to each Security Trustee and will take such other action as may be necessary to
perfect the lien of this Agreement as to such Assigned Document or as reasonably
requested by the Security Trustee (provided that only the Express Perfection
Requirements shall be required to be satisfied).
     (c) Each Grantor shall, at its expense:
     (i) use reasonable commercial efforts, in accordance with Leasing Company
Practice to (A) perform and observe all the terms and provisions of the Assigned
Documents to be performed or observed by it, (B) enforce the Assigned Documents
in accordance with their terms and (C) after an Event of Default has occurred
and is continuing take all such action to such end as may be from time to time
reasonably requested by any Security Trustee; and
     (ii) furnish to each Security Trustee promptly upon receipt copies of each
amendment, supplement or waiver to a Lease received by such Grantor under or
pursuant to the Assigned Documents, and from time to time, subject to the
provisions of the applicable Assigned Document, relating to the Lessee’s
obligation to furnish such information and subject to any confidentiality
provisions therein, (A) furnish to each Security Trustee such information and
reports regarding the Collateral as such Security Trustee may reasonably request
and (B) upon reasonable request of any Security Trustee make to each other party
to any Assigned Document such demands and requests for information and reports
or for action as such Grantor is entitled to make thereunder.
     (d) So long as no Event of Default shall have occurred and be continuing,
and notwithstanding any provision to the contrary in this Agreement, each
Grantor shall be entitled, to the exclusion of the Security Trustees but subject
always to the terms of the Transaction Documents (x) to exercise and receive,
directly or indirectly through one or more agents, any of the claims, rights,
powers, privileges, remedies and other benefits under, pursuant to, with respect
to or arising out of the Assigned Documents and (y) to take any action or to not
take any action, directly or indirectly through one or more agents, related to
the Assigned Documents and the lessees or counterparties thereunder, including
entering into, amending, supplementing, terminating, performing, enforcing,
compelling performance of, exercising all remedies (whether arising under any
Assigned Document or by statute or at law or in equity or otherwise) under,
exercising rights, elections or options or taking any other action under or in
respect of, granting or withholding notices, waivers, approvals and consents in
respect of, receiving all payments

21



--------------------------------------------------------------------------------



 



under, dealing with any credit support or collateral security in respect of, or
taking any other action in respect of, the Assigned Documents and contacting or
otherwise having any dealings with any lessee or counterparty thereunder;
provided, however, (i) whether or not an Event of Default has occurred, all
amounts payable under each Assigned Document (including all Collections under
each Assigned Lease) shall be paid directly to the appropriate Blocked Account
in accordance with the terms of the Credit Agreement, (ii) so long as any
Assigned Lease remains in effect, no Grantor will abrogate any right, power or
privilege granted expressly in favor of any Security Trustee or any Secured
Party under any Lease Assignment Document and (ii) during the continuance of an
Event of Default, all such rights of each Grantor shall cease, and all such
rights shall become vested in the Senior Security Trustee, which shall thereupon
have the sole right to exercise or refrain from exercising such rights.
     Section 2.07 As to Security Collateral, Beneficial Interest Collateral,
Membership Interest Collateral and Investment Collateral. (a) All Security
Collateral, Beneficial Interest Collateral, Membership Interest Collateral and
Investment Collateral (the “Relevant Collateral”) shall be delivered to the
Senior Security Trustee as follows:
     (i) in the case of each Certificated Security or Instrument, by (A) causing
the delivery of such Certificated Security or Instrument to the Senior Security
Trustee in the State of New York, registered in the name of the Senior Security
Trustee or duly endorsed by an appropriate person to the Senior Security Trustee
or in blank and, in each case, held by the Senior Security Trustee in the State
of New York, or (B) if such Certificated Security or Instrument is registered in
the name of any Securities Intermediary on the books of the issuer thereof or on
the books of any Securities Intermediary, by causing such Securities
Intermediary to continuously credit by book entry such Certificated Security or
Instrument to a Securities Account maintained by such Securities Intermediary in
the name of the Senior Security Trustee and confirming in writing to the Senior
Security Trustee that it has been so credited;
     (ii) in the case of each Uncertificated Security, by (A) causing such
Uncertificated Security to be continuously registered on the books of the issuer
thereof in the name of the Senior Security Trustee or (B) if such Uncertificated
Security is registered in the name of a Securities Intermediary on the books of
the issuer thereof or on the books of any securities intermediary of a
Securities Intermediary, by causing such Securities Intermediary to continuously
credit by book entry such Uncertificated Security to a Securities Account
maintained by such Securities Intermediary in the name of the Senior Security
Trustee and confirming in writing to the Senior Security Trustee that it has
been so credited; and
     (iii) in the case of each Government Security registered in the name of any
Securities Intermediary on the books of the FRBNY or on the books of any
securities intermediary of such Securities Intermediary, by causing such
Securities Intermediary to continuously credit by book entry such security to
the Securities Account maintained by such Securities Intermediary in the name of
the Senior Security Trustee and confirming in writing to the Senior Security
Trustee that it has been so credited.
     (b) Each Grantor and each Security Trustee hereby represents, with respect
to the Relevant Collateral, that it has not entered into, and hereby agrees that
it will not enter into, any

22



--------------------------------------------------------------------------------



 



agreement (i) with any of the other parties hereto or any Securities
Intermediary specifying any jurisdiction other than the State of New York as any
Securities Intermediary’s jurisdiction in connection with any Securities Account
with any Securities Intermediary referred to in Section 2.07(a) for purposes of
31 C.F.R. Section 357.11(b), Section 8-110(e) of the UCC or any similar state or
Federal law, or (ii) with any other person relating to such account pursuant to
which it has agreed that any Securities Intermediary may comply with entitlement
orders made by such person. The Senior Security Trustee represents that it will,
by express agreement with each Securities Intermediary, provide for each item of
property constituting Relevant Collateral held in and credited to the Securities
Account, including cash, to be treated as a “financial asset” within the meaning
of Section 8-102(a)(9)(iii) of the UCC for the purposes of Article 8 of the UCC.
     (c) Without limiting the foregoing, each Grantor and the Senior Security
Trustee agree, and the Senior Security Trustee shall cause each Securities
Intermediary, to take such different or additional action as may be required in
order to maintain the perfection and priority of the security interest of each
Security Trustee in the Relevant Collateral in the event of any change in
applicable law or regulation, including Articles 8 and 9 of the UCC and
regulations of the U.S. Department of the Treasury governing transfers of
interests in Government Securities.
     Section 2.08 Further Assurances. (a) Each Grantor agrees that from time to
time, at the expense of such Grantor, such Grantor shall promptly execute and
deliver all further instruments and documents, and take all further action
(including under the laws of any foreign jurisdiction), that may be necessary,
or that any Security Trustee may reasonably request, in order to perfect and
protect any pledge, assignment or security interest granted or purported to be
granted hereby or to enable any Security Trustee to exercise and enforce its
rights and remedies hereunder with respect to any Collateral (except that only
the Express Perfection Requirements shall be required to be satisfied). Without
limiting the generality of the foregoing, each Grantor shall: (i) mark
conspicuously its applicable records pertaining to the Collateral with a legend,
indicating that such Collateral is subject to the security interest granted
hereby; (ii) if any Collateral shall be evidenced by an instrument or “tangible
chattel paper” (as defined in Section 9-102(a)(78) of the UCC) (other than a
promissory note, unless an Event of Default shall have occurred and be
continuing), deliver and pledge to the Senior Security Trustee hereunder such
note or instrument or tangible chattel paper duly indorsed and accompanied by
duly executed instruments of transfer or assignment in blank; (iii) execute and
file such financing or continuation statements, or amendments thereto, and such
other instruments or notices, that may be necessary, or as any Security Trustee
may reasonably request, in order to perfect and preserve the pledge, assignment
and security interest granted or purported to be granted hereby and
(iv) execute, file, record, or register such additional documents and
supplements to this Agreement, including any further assignments, security
agreements, pledges, grants and transfers, as may be required under the laws of
any foreign jurisdiction or as any Security Trustee may reasonably request, to
create, attach, perfect, validate, render enforceable, protect or establish the
priority of the security interest and lien of this Agreement (except that only
the Express Perfection Requirements shall be required to be satisfied).
     (b) Each Grantor hereby authorizes each Security Trustee to file one or
more financing or continuation statements, and amendments thereto, relating to
all or any part of the

23



--------------------------------------------------------------------------------



 



Collateral without the signature of such Grantor where permitted by law. A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.
     (c) Each Grantor shall furnish or cause to be furnished to each Security
Trustee from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as any Security Trustee may reasonably request, all in reasonable
detail.
     (d) Each Grantor shall, immediately upon the organization or acquisition by
such Grantor of any Person (in the case of ILFC or any Initial Intermediate
Lessee only, provided that such Person Owns or leases a Pool Aircraft), cause
such Person to enter into a Grantor Supplement.
     (e) Each Grantor shall ensure that at all times an individual shall be
appointed as administrator with respect to such Grantor for purposes of the
International Registry and shall (with respect to the Required Pool Aircraft and
the Supplemental Pool Aircraft, by the dates set forth in Section 5.02(a) of the
Credit Agreement) register or cause to be registered (or if any Security Trustee
is making such registration, without relieving each Grantor of such obligation,
consent to such registration) with the International Registry (collectively, the
“Required Cape Town Registrations”): (i) the International Interest provided for
hereunder with respect to each Aircraft Object in respect of Pool Aircraft where
the relevant Grantor is situated in a Contracting State or if such Aircraft
Object is registered in a Contracting State; (ii) the International Interest
provided for in any Cape Town Lease to which such Grantor is a lessor or lessee;
(iii) the assignment to each Security Trustee of each International Interest
described in clause (ii) and assigned to each Security Trustee hereunder; and
(iv) the Contract of Sale with respect to any Pool Aircraft by which title to
such Pool Aircraft is conveyed by or to such Grantor, but only if the seller
under such Contract of Sale is situated in a Contracting State or if such
Aircraft Object is registered in a Contracting State and if such seller agrees
to such registration. To the extent that (A) any Security Trustee’s consent is
required for any such registration, or (B) any Security Trustee is required to
initiate any such registration, the relevant Security Trustee shall ensure that
such consent or such initiation of such registration is effected, and no Grantor
shall be in breach of this Section should the relevant Security Trustee fail to
do so in a proper fashion (it being understood and agreed that in no event shall
any Security Trustee be liable for any failure to so register as a result of
such Grantor’s failure to provide any necessary information required for such
registration in a timely manner or if such information is inaccurate or
incomplete). It is understood and agreed that International Interests provided
for hereunder shall be registered in the name of each Security Trustee in the
order of priority provided for in clauses (a) through (d) of Section 3.02. The
parties hereto agree that for the purposes of the definition of Prospective
International Interest in the Cape Town Convention, the making of the Loan by
the Lender shall constitute the stated event upon which the Borrower has created
or provided for an International Interest in the Aircraft Objects and Assigned
Leases.
     (f) With respect to each Pool Aircraft that is registered in the United
States of America, each Grantor shall, so long as such Pool Aircraft is so
registered, and (i) in the case of a Pool Aircraft that is not subject to an
Assigned Lease, register and record with the FAA the

24



--------------------------------------------------------------------------------



 



Relevant FAA Aircraft Mortgages with respect to such Pool Aircraft and (ii) in
the case of a Pool Aircraft that is subject to an Assigned Lease, register and
record with the FAA the Relevant FAA Aircraft Mortgages and Lease Assignments
with respect to such Pool Aircraft. Each Grantor shall, if at any time after the
filing with the FAA of a Relevant FAA Aircraft Mortgage with respect to a Pool
Aircraft such Pool Aircraft becomes subject to an Assigned Lease, register and
record with the FAA the Relevant FAA Lease Security Assignments with respect to
such Aircraft. With respect to each Grantor incorporated under the laws of
Ireland, such Grantor shall (i) cause each Security Document executed by it and
any related Charge Over Shares or, in each case, its relevant particulars to be
filed in the Irish Companies Registration Office and, where applicable, the
Irish Revenue Commissioners within 21 days of execution thereof and (ii) in
respect of each Pool Aircraft owned by such Grantor, execute an Irish Mortgage
in respect of such Pool Aircraft and make all applicable Irish Cape Town
Registrations.
     Section 2.09 Place of Perfection; Records. Each Grantor shall keep its
chief place of business and chief executive office and the office where it keeps
its records concerning the Collateral at the location therefor specified in
Schedule IV or, upon 30 days’ prior written notice to each Security Trustee, at
such other locations in a jurisdiction where all actions required by
Section 2.03(e) shall have been taken with respect to the Collateral. Subject to
applicable confidentiality restrictions, each Grantor shall hold and preserve
such records and shall permit representatives of any Security Trustee upon
reasonable prior notice at any time during normal business hours reasonably to
inspect and make abstracts from such records, all at the sole cost and expense
of such Grantor.
     Section 2.10 Voting Rights; Dividends; Etc. (a) So long as no Event of
Default shall have occurred and be continuing:
     (i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to all or any part of the Security Collateral,
Beneficial Interest Collateral and Membership Interest Collateral pledged by
such Grantor for any purpose not inconsistent with the terms of this Agreement,
the charter documents of such Grantor or the Transaction Documents; provided
that such Grantor shall not exercise or shall refrain from exercising any such
right if such action would constitute a breach of its obligations under the
Transaction Documents; and
     (ii) Each Security Trustee shall execute and deliver (or cause to be
executed and delivered) to such Grantor all such proxies and other instruments
as such Grantor may reasonably request in writing and provide for the purpose of
enabling such Grantor to exercise the voting and other rights that it is
entitled to exercise pursuant to Section 2.10(a)(i).
     (b) After an Event of Default shall have occurred and be continuing, any
and all distributions, dividends and interest paid in respect of the Security
Collateral, the Beneficial Interest Collateral and the Membership Interest
Collateral pledged by such Grantor, including any and all (i) distributions,
dividends and interest paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, such Security Collateral, Beneficial Interest
Collateral or Membership Interest Collateral; (ii) distributions, dividends and
other distributions paid or payable in cash in

25



--------------------------------------------------------------------------------



 



respect of such Security Collateral, Beneficial Interest Collateral or
Membership Interest Collateral in connection with a partial or total liquidation
or dissolution or in connection with a reduction of capital, capital surplus or
paid-in surplus; and (iii) cash paid, payable or otherwise distributed in
respect of principal of, or in redemption of, or in exchange for, such Security
Collateral, Beneficial Interest Collateral or Membership Interest Collateral
shall be forthwith delivered to the Senior Security Trustee and, if received by
such Grantor, shall be received in trust for the benefit of the Senior Security
Trustee, be segregated from the other property or funds of such Grantor and be
forthwith delivered to the Senior Security Trustee in the same form as so
received (with any necessary endorsement).
     (c) During the continuance of an Event of Default, all rights of each
Grantor to exercise or refrain from exercising the voting and other consensual
rights that it would otherwise be entitled to exercise pursuant to
Section 2.10(a)(i) and 2.10(a)(ii) shall cease, and all such rights shall
thereupon become vested in the Senior Security Trustee, which shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights.
     Section 2.11 Transfers and Other Liens; Additional Shares or Interests.
(a) No Grantor shall (i) sell, assign (by operation of law or otherwise) or
otherwise dispose of, or grant any option with respect to, any of the Collateral
or (ii) create or suffer to exist any Lien upon or with respect to any of the
Collateral of such Grantor, in the case of clause (i) or (ii) other than the
pledge, assignment and security interest created by this Agreement and as
otherwise provided or permitted herein or in any other Transaction Document.
     (b) Except as otherwise provided pursuant to the Transaction Documents, the
Grantors (other than ILFC and the Initial Intermediate Lessees) shall not issue,
deliver or sell any shares, interests, participations or other equivalents
except those pledged hereunder. Any beneficial interest or capital stock or
other securities or interests issued in respect of or in substitution for the
Pledged Stock, the Pledged Beneficial Interest or the Pledged Membership
Interests shall be issued or delivered (with any necessary endorsement) to the
Senior Security Trustee.
     Section 2.12 Security Trustees Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably appoints, as security for the Secured Obligations, each
Security Trustee as such Grantor’s attorney-in-fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise,
from time to time in such Security Trustee’s discretion during the occurrence
and continuance of an Event of Default, to take any action and to execute any
instrument that such Security Trustee may deem necessary or advisable to
accomplish the purposes of this Agreement, including:
     (a) to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
     (b) to receive, indorse and collect any drafts or other instruments and
documents in connection included in the Collateral;

26



--------------------------------------------------------------------------------



 



     (c) to file any claims or take any action or institute any proceedings that
such Security Trustee may deem necessary for the collection of any of the
Collateral or otherwise to enforce the rights of such Security Trustee with
respect to any of the Collateral; and
     (d) to execute and file any financing or continuation statements, or
amendments thereto, and such other instruments or notices, as may be necessary,
in order to perfect (except in the case of the Security Collateral provided
pursuant to Section 2.01(c)) and preserve the pledge, assignment and security
interest granted hereby;
provided that such Security Trustee’s exercise of any such power shall be
subject to Section 2.06(d).
     Section 2.13 Security Trustees May Perform. If any Grantor fails to perform
any agreement contained in this Agreement, any Security Trustee may (but shall
not be obligated to) after such prior notice as may be reasonable under the
circumstances, itself perform, or cause performance of, such agreement, and the
expenses of such Security Trustee incurred in connection with doing so shall be
payable by the Grantors.
     Section 2.14 Covenant to Pay. Each Grantor covenants with each Security
Trustee (for the benefit of the Security Trustees and the Secured Parties) that
it will pay or discharge any monies and liabilities whatsoever that are now, or
at any time hereafter may be, due, owing or payable by such Grantor in any
currency, actually or contingently, solely and/or jointly, and/or severally with
another or others, as principal or surety on any account whatsoever pursuant to
the Transaction Documents in accordance with their terms. Each Grantor agrees
that no payment or distribution by such Grantor pursuant to the preceding
sentence shall entitle such Grantor to exercise any rights of subrogation in
respect thereof until the related Secured Obligations shall have been paid in
full. All such payments shall be made in accordance with Section 3.02.
     Section 2.15 Delivery of Collateral Supplements. Upon the acquisition by
any Grantor of any Pool Aircraft or Relevant Collateral, each relevant Grantor
shall concurrently execute and deliver to each Security Trustee a Collateral
Supplement duly completed with respect to such Collateral and shall take such
steps with respect to the perfection of such Collateral as are called for by
this Agreement for Collateral of the same type; provided that the foregoing
shall not be construed to impair or otherwise derogate from any restriction on
any such action in any Transaction Document; and provided further that the
failure of any Grantor to deliver any Collateral Supplement as to any such
Collateral shall not impair the lien of this Agreement as to such Collateral.
     Section 2.16 Covenant Regarding Control. No Grantor shall cause nor permit
any Person other than the Senior Security Trustee to have “control” (as defined
in Section 9-104 of the UCC) of any Blocked Account pursuant to the terms of the
Credit Agreement. No Grantor (other than ILFC) shall cause or permit any Person
other than the Senior Security Trustee to have “control” (as defined in
Section 8-106, 9-104, 9-105, 9-106, or 9-107 of the UCC) of any “deposit
account,” “electronic chattel paper,” “investment property,” “securities
account”,

27



--------------------------------------------------------------------------------



 



“supporting obligations” or “letter of credit right” (as such terms are defined
in Article 8 or 9 of the UCC) in which it has an interest.
     Section 2.17 Covenant Regarding Blocked Accounts. ILFC and any other
Grantor in whose name a Blocked Account is held shall enter into a Deposit
Account Control Agreement or a pledge agreement otherwise acceptable to the
parties thereto, providing that “control” (as defined in Section 9-104 of the
UCC) of such Blocked Account is retained with the Security Trustees; provided,
however, that the Security Trustees shall not exercise such “control” (as
defined in Section 9-104 of the UCC), block withdrawals from or give
instructions on the Blocked Accounts unless an Event of Default has occurred and
is continuing.
     Section 2.18 Operational Covenants.
     (a) Maintenance of Properties. Each Grantor shall, with respect to each
Pool Aircraft Owned by such Grantor that is not subject to a Lease, maintain
such Pool Aircraft in a state of repair and condition consistent with Leasing
Company Practice with respect to similar aircraft.
     (b) Replacement of Parts; Alterations, Modifications and Additions;
Substitutions of Engines. Each Grantor shall, with respect to each Pool Aircraft
that is not subject to an Eligible Lease, cause (i) any Parts to be replaced and
(ii) any alterations, modifications or additions to any such Airframe or Engine
to be performed, in each case, in a manner consistent with Leasing Company
Practice with respect to similar aircraft. Each Grantor shall, with respect to
each Pool Aircraft that is not subject to a Lease, not cause any Engines to be
substituted in a manner inconsistent with Leasing Company Practice.
     (c) Operation and Use. Each Grantor agrees that no Pool Aircraft will be
maintained, used or operated in violation of any law, rule or regulation
(including airworthiness directives) of any government or Governmental Authority
having jurisdiction over such Pool Aircraft or in violation of any airworthiness
certificate, license or registration relating to such Pool Aircraft issued by
any such government, except for minor violations, and except to the extent any
Grantor (or, if a Lease is then in effect with respect to such Pool Aircraft,
any Lessee of such Pool Aircraft) is contesting in good faith the validity or
application of any such law, rule or regulation in any manner that does not
involve any material risk of sale, forfeiture or loss of such Pool Aircraft or
any material risk of subjecting any Secured Party to criminal liability or
materially impair the Liens created by this Agreement; provided that the
Grantors shall only be entitled to contest mandatory grounding orders if they
(or the applicable Lessee) do not operate such Pool Aircraft during such
contest. The Grantors will not operate any Pool Aircraft, or permit any Pool
Aircraft to be operated or located, (i) in any area excluded from coverage by
any insurance required by the terms of Section 2.19 and Schedule V of this
Agreement or (ii) in any war zone or recognized or threatened areas of
hostilities unless covered by war risk insurance in accordance with Section 2.19
and Schedule V of this Agreement, in either case unless indemnified by a
government authority as provided therein or unless located there due to an
emergency or an event outside the Lessee’s control, but only for so long as such
emergency or event continues.

28



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, no breach of this Section 2.18(c) shall be
deemed to have occurred by virtue of any act or omission of a Lessee or
sub-lessee, or of any Person claiming by or through a Lessee or a sub-lessee, or
of any Person which has possession of the Pool Aircraft or any Engine for the
purpose of repairs, maintenance, modification or storage, or by virtue of any
requisition, seizure, or confiscation of the Pool Aircraft (other than seizure
or confiscation arising from a breach by the Grantors of this Section 2.18(c))
(each, a “Third Party Event”); provided that (i) neither ILFC nor any other
Grantor consents or has consented to such Third Party Event; and (ii) ILFC or
the Grantor which is the lessor or owner of such Pool Aircraft promptly and
diligently takes such commercially reasonable actions in accordance with Leasing
Company Practice in respect of such Third Party Event, including, as deemed
appropriate (taking into account, inter alia, the laws of the jurisdictions in
which the Pool Aircraft are located), seeking to compel such Lessee or other
relevant Person to remedy such Third Party Event or seeking to repossess the
relevant Pool Aircraft or Engine.
     (d) Identification of Security Trustee’s Interest. The Grantors agree to
affix as promptly as practicable after the Effective Date and thereafter to
maintain in the cockpit of each Pool Aircraft, in a clearly visible location,
and on each Engine, a nameplate bearing the inscription “MORTGAGED TO WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, AS FIRST LIEN SECURITY TRUSTEE,
SECOND LIEN SECURITY TRUSTEE, THIRD LIEN SECURITY TRUSTEE AND FOURTH LIEN
SECURITY TRUSTEE” (such nameplate to be replaced, if necessary, with a nameplate
reflecting the name of any successor Security Trustee).
     (e) Registration. Each Grantor shall cause each Pool Aircraft to remain
duly registered, under the laws of a country or jurisdiction that is not a
Prohibited Country or that is the country in which such Pool Aircraft is
registered as of the date hereof, in the name of the relevant Grantor if so
permitted under the applicable registry; provided that, unless such Grantor
provides the Security Trustee with local law mortgages and legal opinions
concerning their filing and effectiveness in form and substance reasonably
acceptable to the Security Trustee, such Grantor shall not register an Aircraft
in a jurisdiction that is a party to the Geneva Convention unless (i) such
jurisdiction has Ratified the Cape Town Convention or (ii) such Grantor is
organized under the laws of Ireland and satisfies the provisions of
Section 5.26(c) of the Credit Agreement. Each Security Trustee agrees that it
will cooperate with the relevant Grantor in changing the state of registration
of any Pool Aircraft, including the implementation of a trust to achieve FAA
registration, at the cost of the relevant Grantor and as the relevant Grantor
may request, provided that such request does not conflict with the relevant
Grantor’s obligations under the Transaction Documents.
     (f) Extension, Amendment or Replacement of Leases. Upon execution of any
renewal, extension or replacement Lease, the relevant Grantor shall comply with
the provisions of Sections 2.06 and 2.08 of this Agreement, as applicable, and
shall deliver the following:
     (i) to the Senior Security Trustee, the Chattel Paper Original, if any, of
such renewal, extension or replacement Lease;
     (ii) to each Security Trustee, AIG Funding and the FRBNY, a notice of
assignment substantially in the form attached hereto as Exhibit F-1 (a “Lessee
Notice”) and an

29



--------------------------------------------------------------------------------



 



acknowledgement from the Lessee substantially in the form attached hereto as
Exhibit F-2 (a “Lessee Acknowledgment”), or such forms of such notices as may be
pre-agreed in the relevant Lease, addressed to, or for the benefit of, each
Security Trustee with respect to such Lease;
     (iii) to each Security Trustee, AIG Funding and the FRBNY, certificates of
insurance from qualified brokers of aircraft insurance (or other evidence
satisfactory to each Security Trustee, AIG Funding and the FRBNY), evidencing
all insurance required to be maintained by the applicable Lessee, together with
the endorsements required pursuant to Section 2.19 and Schedule V of this
Agreement;
     (iv) to each Security Trustee, AIG Funding and the FRBNY, promptly and in
any case within 15 days of the effectiveness of the leasing of such Pool
Aircraft, a copy of such Lease, and an amended and restated Schedule 3.19(b) to
the Credit Agreement incorporating all information required under such schedule
with respect to such renewal, extension or replacement Lease; and
     (v) to each Security Trustee, with respect to any renewal, extension or
replacement Lease, copies of such legal opinions with regard to compliance with
the registration requirements of the relevant jurisdiction, enforceability of
such Lease and such other matters customary for such transactions, in each case
to the extent that receiving such legal opinions is consistent with Leasing
Company Practice.
     Section 2.19 Insurance. The relevant Grantor shall maintain, or procure
that the relevant Lessee maintains, hull and third party liability insurance
policies, maintained with insurers or reinsured with reinsurers of recognized
responsibility or pursuant to governmental indemnities, in respect of each Pool
Aircraft in accordance with the terms of Schedule V hereto.
ARTICLE III
REMEDIES
     Section 3.01 Remedies. Notwithstanding anything herein or in any other
Transaction Document to the contrary, if any Event of Default shall have
occurred and be continuing, and in each case subject to the quiet enjoyment
rights of the applicable Lessee of any Pool Aircraft:
     (a) The Senior Security Trustee may exercise in respect of the Collateral,
in addition to other rights and remedies provided for herein (including, for the
avoidance of doubt, the rights and remedies of the Senior Security Trustee
provided for in Section 2.10(c)), all of the rights and remedies of a secured
party upon default under the UCC (whether or not the UCC applies to the affected
Collateral) and all of the rights and remedies under applicable law and also may
(i) require any Grantor to, and such Grantor hereby agrees that it shall at its
expense and upon request of the Senior Security Trustee forthwith, assemble all
or any part of the Collateral as directed by the Senior Security Trustee and
make it available to the Senior Security Trustee at a place to be designated by
the Senior Security Trustee that is reasonably convenient to both parties and
(ii) without notice except as specified below, sell or cause the sale of the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Senior Security Trustee’s offices or elsewhere, for cash, on
credit or for future delivery, and upon such

30



--------------------------------------------------------------------------------



 



other terms as the Senior Security Trustee may deem commercially reasonable.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least ten days’ prior notice to such Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Senior Security Trustee shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Senior Security Trustee may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.
     (b) The Senior Security Trustee may, in addition to or in connection with
any other remedies available hereunder or under any other applicable law,
exercise any and all remedies granted under the Cape Town Convention as it shall
determine in its sole discretion. In connection therewith, the parties hereby
agree to the extent permitted by the UCC that (i) Article 9(1) and Article 9(2)
of the Convention, wherein the parties may agree or the court may order that any
Collateral shall vest in any Security Trustee in or towards satisfaction of the
applicable Secured Obligations, shall not preclude any Security Trustee from
obtaining title to any Collateral pursuant to any other remedies available under
applicable law (including but not limited to Article 9-620 of the UCC); (ii) any
surplus of cash or cash proceeds held by any Security Trustee and remaining
after payment in full of all the Secured Obligations owed to it shall be paid
over to the other Security Trustees in accordance with Section 3.02 hereof; and
(iii) the Senior Security Trustee may obtain from any applicable court, pending
final determination of any claim resulting from an Event of Default, speedy
relief in the form of any of the orders specified in Article 13 of the
Convention and Article X of the Protocol as the Senior Security Trustee shall
determine in its sole and absolute discretion, subject to any procedural
requirements prescribed by applicable laws.
     (c) All cash proceeds received by any Security Trustee in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral shall be applied in accordance with Section 3.02. Any sale or sales
conducted in accordance with the terms of this Section 3.01 shall be deemed
conclusive and binding on each Grantor and the Secured Parties.
     Section 3.02 Priority of Payments. The Security Trustees hereby agree that
all cash proceeds received by any Security Trustee in respect of any Collateral
pursuant to Section 3.01 hereof and any payments by any Grantor to any Security
Trustee following an Event of Default shall be paid by each Security Trustee to
the relevant Security Trustee in the order of priority set forth below:
     (a) first, to the First Lien Security Trustee for the benefit of the First
Lien Secured Parties, until payment in full in cash of the First Lien Secured
Obligations then outstanding;
     (b) second, to the Second Lien Security Trustee for the benefit of the
Second Lien Secured Parties (for further credit to the FRBNY Account), until
payment in full in cash of the Second Lien Secured Obligations then outstanding;
provided that, in calculating the amount of Second Lien Secured Obligations
outstanding, amounts paid under clause “first” shall be

31



--------------------------------------------------------------------------------



 



deducted therefrom so that all amounts paid in respect of First Lien Secured
Obligations shall be credited against Second Lien Secured Obligations;
     (c) third, to the Third Lien Security Trustee for the benefit of the Third
Lien Secured Parties, until payment in full in cash of the Third Lien Secured
Obligations then outstanding;
     (d) fourth, to the Fourth Lien Security Trustee for the benefit of the
Fourth Lien Secured Parties (for further credit to the FRBNY Account), until
payment in full in cash of the Fourth Lien Secured Obligations then outstanding;
provided that, in calculating the amount of the Fourth Lien Secured Obligations
outstanding, amounts paid under clause “third” shall be deducted therefrom so
that all amounts paid in respect of Third Lien Secured Obligations shall be
credited against Fourth Lien Secured Obligations; and
     (e) fifth, all remaining amounts to the relevant Grantors or whomsoever may
be lawfully entitled to receive such amounts;
provided that the Security Trustees may at the instruction of the Secured
Parties and without consent of the Grantors amend the order of clauses
(a) through (d) above, but may not amend the effect of the provisos in clauses
(b) and (d) or clause (e) above without the consent of the Grantors.
     For the avoidance of doubt, notwithstanding any other provision of the
Transaction Documents, in no event shall the Borrowers owe or be charged for or
shall Collateral secure an amount in the aggregate greater than the amount equal
to the sum of the Second Lien Secured Obligations then outstanding plus the
Fourth Lien Secured Obligations then outstanding.
ARTICLE IV
SECURITY INTEREST ABSOLUTE
     Section 4.01 Security Interest Absolute. A separate action or actions may
be brought and prosecuted against each Grantor to enforce this Agreement,
irrespective of whether any action is brought against any other Grantor or
whether any other Grantor is joined in any such action or actions. Except as
otherwise provided in the Transaction Documents, all rights of the Security
Trustees and the security interests and Liens granted under, and all obligations
of each Grantor under, until the Secured Obligations then outstanding are paid
in full, this Agreement and each other Transaction Document shall be absolute
and unconditional, irrespective of:
     (a) any lack of validity or enforceability of any Transaction Document,
Assigned Document or any other agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, the security
for, or in any other term of, all or any of the Secured Obligations, or any
other amendment or waiver of or

32



--------------------------------------------------------------------------------



 



any consent to any departure from any Transaction Document or Assigned Document
or any other agreement or instrument relating thereto;
     (c) any taking, exchange, release or non-perfection of the Collateral or
any other collateral or taking, release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Secured Obligations;
     (d) any manner of application of Collateral, or proceeds thereof, to all or
any of the Secured Obligations, or any manner of sale or other disposition of
any Collateral for all or any of the Secured Obligations or any other assets of
the Grantors;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Grantor; or
     (f) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor or a third-party grantor of a
security interest or a Person deemed to be a surety.
ARTICLE V
THE SECURITY TRUSTEES
     The Security Trustees and the Secured Parties agree among themselves as
follows:
     Section 5.01 Authorization and Action. (a) (i) Each First Lien Secured
Party by its acceptance of the benefits of this Agreement hereby appoints and
authorizes Wells Fargo as the initial First Lien Security Trustee; (ii) each
Second Lien Secured Party by its acceptance of the benefits of this Agreement
hereby appoints and authorizes Wells Fargo as the initial Second Lien Security
Trustee; (iii) each Third Lien Secured Party by its acceptance of the benefits
of this Agreement hereby appoints and authorizes Wells Fargo as the initial
Third Lien Security Trustee; and (iv) each Fourth Lien Secured Party by its
acceptance of the benefits of this Agreement hereby appoints and authorizes
Wells Fargo as the initial Fourth Lien Security Trustee, in each case to take
such action as trustee on behalf of the relevant Secured Parties and to exercise
such powers and discretion under this Agreement and the other relevant
Transaction Documents as are specifically delegated to the relevant Security
Trustee by the terms of this Agreement and of the relevant Transaction
Documents, and no implied duties and covenants shall be deemed to arise against
any Security Trustee. For the avoidance of doubt, (1) each First Lien Secured
Party by its acceptance of the benefits of this Agreement hereby requests and
instructs the First Lien Security Trustee to enter into all Assigned
Lease-related documents and instruments on this date and as may arise from time
to time for the purpose of establishing and maintaining its security interest
for itself and for the benefit of the other First Lien Secured Parties in
respect of any Assigned Lease; (2) each Second Lien Secured Party by its
acceptance of the benefits of this Agreement hereby requests and instructs the
Second Lien Security Trustee to enter into all Assigned Lease-related documents
and instruments on this date and as may arise from time to time for the purpose
of establishing and maintaining its security interest for itself and for the
benefit of the other Second Lien Secured Parties in respect of any Assigned
Lease;

33



--------------------------------------------------------------------------------



 



(3) each Third Lien Secured Party by its acceptance of the benefits of this
Agreement hereby requests and instructs the Third Lien Security Trustee to enter
into all Assigned Lease-related documents and instruments on this date and as
may arise from time to time for the purpose of establishing and maintaining its
security interest for itself and for the benefit of the other Third Lien Secured
Parties in respect of any Assigned Lease; and (4) each Fourth Lien Secured Party
by its acceptance of the benefits of this Agreement hereby requests and
instructs the Fourth Lien Security Trustee to enter into all Assigned
Lease-related documents and instruments on this date and as may arise from time
to time for the purpose of establishing and maintaining its security interest
for itself in respect of any Assigned Lease.
     (b) Each Security Trustee accepts such appointment and agrees to perform
the same but only upon the terms of this Agreement (including any quiet
enjoyment covenants given to the Lessees) and agrees to receive and disburse all
moneys received by it in accordance with the terms of this Agreement. No
Security Trustee in its individual capacity shall be answerable or accountable
under any circumstances, except for its own willful misconduct or gross
negligence (or simple negligence in the handling of funds or breach of any of
its representations or warranties set forth in this Agreement) and no Security
Trustee shall be liable for any action or inaction of any Grantor or any other
parties to any of the Transaction Documents.
     Section 5.02 Absence of Duties. The powers conferred on the Security
Trustees under this Agreement with respect to the Collateral are solely to
protect their interests in this Agreement and shall not impose any duty upon it,
except as explicitly set forth herein, to exercise any such powers. Except for
the safe custody of any Collateral in its possession and the accounting for
moneys actually received by it under this Agreement, no Security Trustee shall
have any duty as to any Collateral, as to ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not any Secured Party has or is deemed to
have knowledge of such matters, or as to the taking of any necessary steps to
preserve or perfect rights against any parties or any other rights pertaining to
any Collateral. No Security Trustee shall have any duty to ascertain or inquire
as to the performance or observance of any covenants, conditions or agreements
on the part of any Grantor or Lessee.
     Section 5.03 Representations or Warranties. None of the Security Trustees
make nor shall any be deemed to have made any representations or warranties as
to the validity, legality or enforceability of this Agreement, any other
Transaction Document or any other document or instrument or as to the
correctness of any statement contained in any thereof, or as to the validity or
sufficiency of any of the pledge and security interests granted hereby, except
that each Security Trustee in its individual capacity hereby represents and
warrants (a) that each such specified document to which it is a party has been
or will be duly executed and delivered by one of its officers who is and will at
such time be duly authorized to execute and deliver such document on its behalf,
and (b) this Agreement is or will be the legal, valid and binding obligation of
such Security Trustee in its individual capacity, enforceable against such
Security Trustee in its individual capacity in accordance with its terms,
subject to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar law affecting creditors’ rights generally.

34



--------------------------------------------------------------------------------



 



     Section 5.04 Reliance; Agents; Advice of Counsel. (a) No Security Trustee
shall incur any liability to anyone as a result of acting upon any signature,
instrument, notice, resolution, request, consent, order, certificate, report,
opinion, bond or other document or paper believed by it to be genuine and
believed by it to be signed by the proper party or parties. The Security
Trustees may accept a copy of a resolution of the board or other governing body
of any party to this Agreement or any Transaction Document, certified by the
Secretary or an Assistant Secretary thereof or other duly authorized Person of
such party as duly adopted and in full force and effect, as conclusive evidence
that such resolution has been duly adopted by said board or other governing body
and that the same is in full force and effect. As to any fact or matter the
manner of ascertainment of which is not specifically described in this
Agreement, the Security Trustees shall be entitled to receive and may for all
purposes hereof conclusively rely, and shall be fully protected in acting or
refraining from acting, on a certificate, signed by an officer of any duly
authorized Person, as to such fact or matter, and such certificate shall
constitute full protection to the Security Trustees for any action taken or
omitted to be taken by them in good faith in reliance thereon. Each Security
Trustee shall assume, and shall be fully protected in assuming, that each other
party to this Agreement is authorized by its constitutional documents to enter
into this Agreement and to take all action permitted to be taken by it pursuant
to the provisions of this Agreement, and shall not inquire into the
authorization of such party with respect thereto.
     (b) Each Security Trustee may execute any of its powers hereunder or
perform any duties under this Agreement either directly or by or through agents,
including financial advisors, or attorneys or a custodian or nominee, provided,
however, that the appointment of any agent shall not relieve the Security
Trustee of its responsibilities or liabilities hereunder.
     (c) Each Security Trustee may consult with counsel and any opinion of
counsel or any advice of such counsel shall be full and complete authorization
and protection in respect of any action taken or suffered or omitted by them
under this Agreement in good faith and in accordance with such advice or opinion
of counsel.
     (d) Each Security Trustee shall be under no obligation to exercise any of
the rights or powers vested in them by this Agreement, or to institute, conduct
or defend any litigation under this Agreement or in relation hereto, at the
request, order or direction of any of the Secured Parties, pursuant to the
provisions of this Agreement, unless such Secured Party shall have offered to
the relevant Security Trustee reasonable security or indemnity reasonably
satisfactory to it against the costs, expenses and liabilities which may be
incurred therein or thereby.
     (e) No Security Trustee shall be required to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder, or in the exercise of any of its rights or powers, if there is
reasonable ground for believing that the repayment of such funds or indemnity
reasonably satisfactory to it against such risk or liability is not reasonably
assured to it, and none of the provisions contained in this Agreement shall in
any event require any Security Trustee to perform, or be responsible or liable
for the manner of performance of, any obligations of any Grantor under any of
the Transaction Documents.

35



--------------------------------------------------------------------------------



 



     (f) If any Security Trustee incurs expenses or renders services in
connection with an exercise of remedies specified in Section 3.01, such expenses
(including the fees and expenses of its counsel) and the compensation for such
services are intended to constitute expenses of administration under any
bankruptcy law or law relating to creditors’ rights generally.
     (g) No Security Trustee shall be charged with knowledge of an Event of
Default unless such Security Trustee obtains actual knowledge of such event or
such Security Trustee receives written notice of such event from any of the
Secured Parties.
     (h) None of the Security Trustees shall have any duty to monitor the
performance of any Grantor or any other party to the Transaction Documents, nor
shall any Security Trustee have any liability in connection with the malfeasance
or nonfeasance by such parties. None of the Security Trustees shall have any
liability in connection with compliance by any Grantor or any Lessee under a
Lease with statutory or regulatory requirements related to the Collateral, any
Pool Aircraft or any Lease. No Security Trustee shall make or be deemed to have
made any representations or warranties with respect to the Collateral, any Pool
Aircraft or any Lease or the validity or sufficiency of any assignment or other
disposition of the Collateral, any Pool Aircraft or any Lease.
     Section 5.05 Cape Town Convention. Each Security Trustee, during the term
of this Agreement, shall establish and maintain a valid and existing account as
a Transacting User Entity with the International Registry and appoint an
Administrator and/or a Professional User Entity to make registrations in regard
to the Collateral as required by this Agreement.
     Section 5.06 No Individual Liability. No Security Trustee shall have any
individual liability in respect of all or any part of the Secured Obligations,
and all shall look, subject to the lien and priorities of payment provided
herein and in the Transaction Documents, only to the property of the Grantors
(to the extent provided in the Transaction Documents) for payment or
satisfaction of the Secured Obligations pursuant to this Agreement and the other
Transaction Documents.
ARTICLE VI
SUCCESSOR SECURITY TRUSTEE
     Section 6.01 Resignation and Removal of a Security Trustee. Any Security
Trustee may resign at any time without cause by giving at least 30 days’ prior
written notice to ILFC and, (i) in the case of the First Lien Security Trustee,
to the FRBNY, (ii) in the case of the Second Lien Security Trustee, to the
Lender, (iii) in the case of the Third Lien Security Trustee, to the FRBNY and
(iv) in the case of the Fourth Lien Security Trustee, to AIG Funding. The Lender
may at any time remove the Second Lien Security Trustee without cause by an
instrument in writing delivered to ILFC, the Second Lien Secured Parties and the
Second Lien Security Trustee. The FRBNY may at any time remove the First Lien
Security Trustee or the Third Lien Security Trustee without cause by an
instrument in writing delivered to ILFC and, as applicable, the First Lien
Secured Parties and the First Lien Security Trustee or the Third Lien Secured
Parties and the Third Lien Security Trustee. AIG Funding may at any time remove
the Fourth Lien Security Trustee without cause by an instrument in writing
delivered to ILFC, the

36



--------------------------------------------------------------------------------



 



Fourth Lien Secured Parties and the Fourth Lien Security Trustee. No resignation
by or removal of any Security Trustee pursuant to this Section 6.01 shall become
effective prior to the date of appointment by the Lender of a successor Security
Trustee and the acceptance of such appointment by such successor Security
Trustee.
     Section 6.02 Appointment of Successor. (a) In the case of the resignation
or removal of the First Lien Security Trustee, the FRBNY, on behalf of the First
Lien Secured Parties, shall promptly appoint a successor First Lien Security
Trustee. In the case of the resignation or removal of the Second Lien Security
Trustee, the Lender, on behalf of the Second Lien Secured Parties, shall
promptly appoint a successor Second Lien Security Trustee. In the case of the
resignation or removal of the Third Lien Security Trustee, the FRBNY, on behalf
of the Third Lien Secured Parties, shall promptly appoint a successor Third Lien
Security Trustee. So long as no Event of Default shall have occurred and be
continuing, any such successor Security Trustee shall as a condition to its
appointment be reasonably acceptable to ILFC. In the case of the resignation or
removal of the Fourth Lien Security Trustee, AIG Funding, Inc., on behalf of the
Fourth Lien Secured Parties, shall promptly appoint a successor Fourth Lien
Security Trustee. If a successor Security Trustee shall not have been appointed
and accepted its appointment hereunder within 60 days after the applicable
Security Trustee gives notice of resignation, the retiring Security Trustee or
the relevant Secured Parties may petition any court of competent jurisdiction
for the appointment of a successor Security Trustee. Any successor Security
Trustee so appointed by such court shall immediately and without further act be
superseded by any successor Security Trustee appointed as provided in the first
sentence of this paragraph within one year from the date of the appointment by
such court.
     (b) Any successor Security Trustee shall execute and deliver to the
relevant Secured Parties an instrument accepting such appointment. Upon the
acceptance of any appointment as Security Trustee hereunder, a successor
Security Trustee, upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to this
Agreement, and such other instruments or notices, as may be necessary, or,
(i) in the case of a successor First Lien Security Trustee, as the FRBNY may
request, (ii) in the case of a successor Second Lien Security Trustee, as the
Lender may request, (iii) in the case of a successor Third Lien Security
Trustee, as the FRBNY may request and (iv) in the case of a successor Fourth
Lien Security Trustee, as AIG Funding, Inc. may request, in each case, in order
to continue the perfection (if any) of the Liens granted or purported to be
granted hereby, shall succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Security Trustee, and the
retiring Security Trustee shall be discharged from its duties and obligations
under this Agreement and the other Transaction Documents. The retiring Security
Trustee shall take all steps necessary to transfer all Collateral in its
possession and all its control over the Collateral to the successor Security
Trustee. All actions under this paragraph (b) shall be at the expense of ILFC;
provided that if a successor Security Trustee has been appointed as a result of
the circumstances described in Section 6.02(d), any actions under this paragraph
(b) as relating to such appointment shall be at the expense of the successor
Security Trustee.
     (c) Each Security Trustee shall be an Eligible Institution, if there be
such an institution willing, able and legally qualified to perform the duties of
a Security Trustee

37



--------------------------------------------------------------------------------



 



hereunder and unless such institution is an Affiliate of a Secured Party or an
Event of Default has occurred and is continuing, reasonably acceptable to the
Grantors.
     (d) Any corporation into which any Security Trustee may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which such Security Trustee
shall be a party, or any corporation to which substantially all the business of
such Security Trustee may be transferred, shall be such Security Trustee under
this Agreement without further act.
ARTICLE VII
AGREEMENT BETWEEN SECURED PARTIES
     Section 7.01 Subordination and Priority. (a) Notwithstanding the date,
manner or order of attachment or perfection (if any) or the description of any
Collateral or security interests, Liens, claims or encumbrances covered or
granted by Section 2.01, each Subordinated Security Trustee agrees that the
respective rights and interest of the Subordinated Secured Parties in the
Collateral are and shall be subordinate, to the extent and in the manner
hereinafter set forth, to all rights and interest of the Senior Secured Parties
in the Collateral, and that the Senior Secured Parties shall have at all times
interests prior and senior to that of the Subordinated Secured Parties in all
Collateral until the payment in full in cash of all Secured Obligations owed to
such Senior Secured Parties.
     (b) For the purposes of this Agreement, no Secured Obligations shall be
deemed to have been paid in full until and unless the Security Trustee in
respect of such Secured Obligations shall have received payment in full in cash
of such Secured Obligations.
     Section 7.02 Exercise of Remedies. (a) Until the date on which all the
Secured Obligations owed to the Senior Secured Parties shall have been paid in
full, the Senior Security Trustee, in its sole discretion and to the exclusion
of the Subordinated Security Trustees, shall have, whether or not any Event of
Default shall have occurred and be continuing and both before and after the
commencement of any proceeding referred to in Section 7.03(a), the sole and
exclusive right (as between the Senior Security Trustee, on the one hand, and
the Subordinated Security Trustees, on the other) to take all action with
respect to the Collateral, including the right to exercise or direct voting or
other consensual rights, to foreclose or forebear from foreclosure in respect of
the Collateral and to accept the Collateral in full or partial satisfaction of
any Secured Obligation owed to the Senior Secured Parties, all in accordance
with the terms of this Agreement. The Subordinated Secured Parties agree that,
until the Secured Obligations owed to the Senior Secured Parties have been paid
in full, the only right of the Subordinated Secured Parties under this Agreement
is for the Secured Obligations owed to such Subordinated Secured Parties to be
secured by the Collateral for the period and to the extent provided for herein
and to receive a share of the proceeds of the Collateral, if any.
     (b) The Subordinated Secured Parties agree that, so long as any of the
Secured Obligations owed to the Senior Secured Parties shall remain unpaid, none
of the Subordinated Secured Parties will commence, or join with any creditor
other than the Senior Security Trustee

38



--------------------------------------------------------------------------------



 



and the Senior Secured Parties in commencing, any enforcement, collection,
execution, levy or foreclosure proceeding with respect to the Collateral or
proceeds of Collateral. Upon request by the Senior Security Trustee, the
Subordinated Secured Parties will, at the expense of the relevant Grantors, join
in enforcement, collection, execution, levy or foreclosure proceedings and
otherwise cooperate fully in the maintenance of such proceedings by the Senior
Security Trustee, including by executing and delivering all such consents,
pleadings, releases and other documents and instruments as the Senior Security
Trustee may reasonably request in connection therewith, it being understood that
the conduct of such proceedings shall at all times be under the exclusive
control of the Senior Security Trustee.
     (c) The Subordinated Secured Parties agree, upon written request by the
Senior Security Trustee, to release the Liens and security interests in favor of
the Subordinated Secured Parties in any Collateral and to execute and deliver
all such directions, consents, pleadings, releases and other documents and
instruments as the Senior Security Trustee may reasonably request in connection
therewith, upon any sale, lease, transfer or other disposition of such
Collateral or part thereof in accordance with, or for application of proceeds
pursuant to, Sections 3.02 and 7.01(a).
     (d) The Subordinated Secured Parties agree that none of the Subordinated
Secured Parties will contest, or bring (or join in) any action or proceeding for
the purpose of contesting, the validity, perfection or priority of, or seeking
to avoid, the rights of the other Secured Parties (including the Senior Secured
Parties) in or with respect to the Collateral.
     Section 7.03 Further Agreements of Subordination. The Subordinated Security
Trustees agree during the occurrence and continuance of an Event of Default as
follows:
     (a) Upon any distribution of all or any of the Collateral or proceeds of
Collateral to creditors of any Grantor upon the dissolution, winding-up,
liquidation, examinership, arrangement, reorganization, adjustment, protection,
relief, or composition of such Grantor or its debts, whether in any bankruptcy,
insolvency, arrangement, reorganization, receivership, examinership, relief or
similar proceedings or upon an assignment for the benefit of creditors or any
other marshalling of the assets and liabilities of such Grantor, or otherwise,
any distribution of any kind of Collateral or proceeds of Collateral that
otherwise would be deliverable to the Subordinated Security Trustees or the
other Subordinated Secured Parties shall be delivered directly to the Senior
Security Trustee for application (in the case of cash) to or as collateral (in
the case of non-cash property or securities) for the payment or prepayment of
the Secured Obligations owed to the Senior Secured Parties until such Secured
Obligations shall have been paid in full in accordance with Section 3.02.
     (b) If any proceeding referred to in Section 7.03(a) is commenced by or
against any Grantor,
     (i) the Senior Security Trustee is hereby irrevocably authorized and
empowered (in its own name or in the name of the Senior Secured Parties or
otherwise), but shall have no obligation, to demand, sue for, collect and
receive every distribution referred to in subsection (a) above and give
acquittance therefor and to file claims and proofs of claim and take such other

39



--------------------------------------------------------------------------------



 



action (including enforcing this Agreement) as it may deem necessary for the
exercise or enforcement of any of the rights or interests of the Senior Secured
Parties hereunder; and
     (ii) the Subordinated Security Trustees shall duly and promptly take such
action, at the expense of the relevant Grantors, as the Senior Security Trustee
may request (A) to collect Collateral and proceeds of Collateral for the account
of the Senior Secured Parties and to file appropriate claims or proofs of claim
in respect of Collateral and proceeds of Collateral, (B) to execute and deliver
to the Senior Security Trustee such powers of attorney, assignments, or other
instruments as the Senior Security Trustee may request in order to enable it to
enforce any and all claims with respect to the Collateral and proceeds of
Collateral and (C) to collect and receive any and all payments or distributions
that may be payable or deliverable upon or with respect to the Collateral or
proceeds of Collateral. Without limiting the generality of any of the foregoing,
if any proceeding referred to in Section 7.03(a) is commenced by or against any
Grantor, the Subordinated Secured Parties shall, upon written demand from the
Senior Security Trustee, file such claims in such proceeding as the Senior
Security Trustee shall request in such written demand or any subsequent written
demand provided in connection therewith; provided, however, that should one or
more Subordinated Secured Parties fail to comply fully with any such demand
within thirty (30) days of receipt by such Subordinated Secured Party of the
relevant demand, such Subordinated Secured Party Creditor shall be deemed to
have irrevocably appointed the Senior Security Trustee its attorney-in-fact to
file and prosecute any such claim and to dispose of any proceeds of such filing
or prosecution in accordance with the terms hereof and of the other Transaction
Documents.
     (c) All payments or distributions upon or with respect to the Collateral or
proceeds of Collateral that are received by the Subordinated Security Trustees
or the other Subordinated Secured Parties contrary to the provisions of this
Agreement shall be received for the benefit of the Senior Secured Parties, shall
be segregated from other funds and property held by the Subordinated Security
Trustees or the other Subordinated Secured Parties and shall be forthwith paid
over to the Senior Security Trustee in the same form as so received (with any
necessary endorsement) to be applied (in the case of cash) to or held as
collateral (in the case of non-cash property or securities) for the payment or
prepayment of the Secured Obligations owed to the Senior Secured Parties in
accordance with the terms thereof.
     (d) The Senior Security Trustee is hereby authorized to demand specific
performance of this Agreement at any time when any of the Subordinated Security
Trustees or the other Subordinated Secured Parties shall have failed to comply
with any of the provisions of this Agreement applicable to them. The
Subordinated Security Trustees hereby irrevocably waive, on their own behalf and
on behalf of the Subordinated Secured Parties, any defense based on the adequacy
of a remedy at law that might be asserted as a bar to such remedy of specific
performance.
     Section 7.04 Rights of Subrogation. The Subordinated Secured Parties agree
that no payment or distributions to the Senior Secured Parties pursuant to the
provisions of this Agreement shall entitle any Subordinated Secured Party to
exercise any rights of subrogation in respect thereof until all Secured
Obligations owed to the Senior Secured Parties shall have been paid in full.

40



--------------------------------------------------------------------------------



 



     Section 7.05 Further Assurances of Subordinated Security Trustees. Each of
the Subordinated Security Trustees shall, at the expense of the relevant
Grantors, at any time and from time to time promptly execute and deliver all
further instruments and documents, and take all further action, that the Senior
Security Trustee may reasonably request, in order to protect any right or
interest granted or purported to be granted hereby or to enable the Senior
Security Trustee to exercise and enforce its rights and remedies hereunder.
     Section 7.06 No Change in Rights in Collateral. The Subordinated Security
Trustees and the other Subordinated Secured Parties will not sell, assign,
pledge, encumber or otherwise dispose of any of their rights in the Collateral
as such or in proceeds of Collateral as such, without the prior written consent
of the Senior Security Trustee. Nothing in this Section 7.06 shall limit the
right of any Subordinated Secured Party to transfer any Secured Obligation owed
to it.
     Section 7.07 Waiver of Marshalling and Similar Rights. Each of the
Subordinated Security Trustees waives, on its own behalf and on behalf of the
Subordinated Secured Parties, to the fullest extent permitted by applicable law,
any requirement regarding, and agrees not to demand, request, plead or otherwise
claim the benefit of, any marshalling, appraisement, valuation or other similar
right with respect to the Collateral that may otherwise be available under
applicable law or any other similar rights a junior creditor or junior secured
creditor may have under applicable law.
     Section 7.08 Enforcement. Each of the Subordinated Secured Parties agrees
that this Agreement shall be enforceable against it and the Subordinated Secured
Parties under all circumstances, including in any proceeding referred to in
Section 7.03(a).
     Section 7.09 Obligations Not Affected. All rights and interests of the
Senior Security Trustee and the other Senior Secured Parties hereunder, and all
agreements and obligations of the Subordinated Security Trustees and the other
Subordinated Secured Parties under this Agreement and any other Transaction
Document, shall remain in full force and effect irrespective of:
     (a) any lack of validity or enforceability of any Transaction Document,
Assigned Document or any other agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, the security
for, or in any other term of, all or any of the Secured Obligations, or any
other amendment or waiver of or any consent to any departure from any
Transaction Document, Assigned Agreement or any other agreement or instrument
relating thereto;
     (c) any taking, exchange, release or non-perfection of the Collateral or
any other collateral, or taking, release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Secured Obligations;

41



--------------------------------------------------------------------------------



 



     (d) any manner of application of Collateral, or proceeds thereof, to all or
any of the Secured Obligations, or any manner of sale or other disposition of
any Collateral for all or any of the Secured Obligations or any other assets of
the Grantors;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Grantor; or
     (f) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Subordinated Security Trustees, the
Subordinated Secured Parties, a subordinated creditor or a secured subordinated
creditor or a Person deemed to be a surety.
This Agreement shall continue to be effective or shall be revived or reinstated,
as the case may be, if at any time any payment of any of the Secured Obligations
owed to any Senior Secured Party is rescinded or must otherwise be returned by
any Senior Secured Party upon the insolvency, bankruptcy or reorganization of
any Grantor, or otherwise, all as though such payment had not been made.
     Section 7.10 Waiver. The Subordinated Security Trustees hereby waive, on
their own behalf and on behalf of the Subordinated Secured Parties, to the
fullest extent permitted by law, any right under Section 9-615 of the N.Y.
Uniform Commercial Code to application of the proceeds of disposition (other
than as contemplated by this Agreement), any right to notice and objection under
Section 9-620 of the N.Y. Uniform Commercial Code and promptness, diligence,
notice of acceptance and any other notice with respect to any of the Secured
Obligations and this Agreement and any requirement that the Senior Security
Trustee protect, secure, perfect or insure any security interest or lien
hereunder or otherwise or any Collateral or any other property subject thereto
or exhaust any right or take any action against the Grantors or any other person
or entity or any Collateral or any other collateral.
     Section 7.11 Secured Obligations Unimpaired. Nothing in this Agreement
shall impair (a) as between the Grantors and any Secured Party, the obligations
of the Grantors to such Secured Party, including the Secured Obligations or
(b) as between the Senior Secured Parties and the Subordinated Secured Parties,
the provisions relating to the priority of payments in Section 3.02; provided
that it is understood that the enforcement of rights and remedies against the
Collateral shall be subject to the terms of this Agreement.
     Section 7.12 Upon Discharge of Obligations. Upon the payment in full in
cash of the Secured Obligations in respect of which it is acting as Security
Trustee, the Senior Security Trustee shall, without any further action on its
part, be relieved of any obligation under this Agreement with respect to such
discharged Secured Obligations and this Agreement shall continue in effect as an
agreement among the Grantors and the remaining Security Trustees. Upon the
payment in full in cash of the First Lien Secured Obligations, the Second Lien
Secured Obligations and the Third Lien Secured Obligations, this Article VII
shall cease to be of any effect except for this Section 7.12.

42



--------------------------------------------------------------------------------



 



ARTICLE VIII
INDEMNITY AND EXPENSES
     Section 8.01 Indemnity. (a) Each of the Grantors shall indemnify, defend
and hold harmless each Security Trustee (and its officers, directors, employees,
representatives and agents) from and against, any loss, liability or expense
(including reasonable legal fees and expenses) incurred by it without negligence
or bad faith on its part in connection with the acceptance or administration of
this Agreement and its duties hereunder, including the costs and expenses of
defending itself against any claim or liability and of complying with any
process served upon it or any of its officers in connection with the exercise or
performance of any of its powers or duties hereunder and hold it harmless
against, any loss, liability or reasonable expense incurred without negligence
or bad faith on its part. Each Security Trustee (i) must provide reasonably
prompt notice to the applicable Grantor of any claim for which indemnification
is sought, provided that the failure to provide notice shall only limit the
indemnification provided hereby to the extent of any incremental expense or
actual prejudice as a result of such failure; and (ii) must not make any
admissions of liability or incur any significant expenses after receiving actual
notice of the claim or agree to any settlement without the written consent of
the applicable Grantor, which consent shall not be unreasonably withheld. No
Grantor shall be required to reimburse any expense or indemnity against any loss
or liability incurred by any Security Trustee through negligence or bad faith.
     Each Grantor, as applicable, may, in its sole discretion, and at its
expense, control the defense of the claim including, without limitation,
designating counsel for the relevant Security Trustee and controlling all
negotiations, litigation, arbitration, settlements, compromises and appeals of
any claim; provided that (i) the applicable Grantor may not agree to any
settlement involving any indemnified person that contains any element other than
the payment of money and complete indemnification of the indemnified person
without the prior written consent of the affected indemnified person, (ii) the
applicable Grantor shall engage and pay the expenses of separate counsel for the
indemnified person to the extent that the interests of the relevant Security
Trustee are in conflict with those of such Grantor and (iii) the indemnified
person shall have the right to approve the counsel designated by such Grantor
which consent shall not be unreasonably withheld.
     (b) Each Grantor shall within ten (10) Business Days after demand pay to
each Security Trustee the amount of any and all reasonable expenses, including
the reasonable fees and expenses of its counsel and of any experts and agents,
that such Security Trustee may incur in connection with (i) the administration
of this Agreement (in accordance with fee arrangements agreed between such
Security Trustee and ILFC), (ii) the custody, preservation, use or operation of,
or the sale of, collection from or other realization upon, any of the
Collateral, (iii) the exercise or enforcement of any of the rights of such
Security Trustee or any other Secured Party against such Grantor hereunder or
(iv) the failure by any Grantor to perform or observe any of the provisions
hereof.
     Section 8.02 Secured Parties’ Indemnity. (a) The First Lien Security
Trustee shall be entitled to be indemnified (subject to the limitations and
requirements described in Section 8.01 mutatis mutandis) by the FRBNY to the
sole satisfaction of the First Lien Security Trustee before proceeding to
exercise any right or power under this Agreement at the request or direction of
the FRBNY.

43



--------------------------------------------------------------------------------



 



     (b) The Second Lien Security Trustee shall be entitled to be indemnified
(subject to the limitations and requirements described in Section 8.01 mutatis
mutandis) by the Lender to the sole satisfaction of the Second Lien Security
Trustee before proceeding to exercise any right or power under this Agreement at
the request or direction of the Lender.
     (c) The Third Lien Security Trustee shall be entitled to be indemnified
(subject to the limitations and requirements described in Section 8.01 mutatis
mutandis) by the FRBNY to the sole satisfaction of the Third Lien Security
Trustee before proceeding to exercise any right or power under this Agreement at
the request or direction of the FRBNY.
     (d) The Fourth Lien Security Trustee shall be entitled to be indemnified
(subject to the limitations and requirements described in Section 8.01 mutatis
mutandis) by AIG Funding, Inc. to the sole satisfaction of the Fourth Lien
Security Trustee before proceeding to exercise any right or power under this
Agreement at the request or direction of AIG Funding.
     (e) In order to recover under clauses (a), (b), (c) or (d) above, the
relevant Security Trustee: (i) must provide reasonably prompt notice to the
FRBNY or AIG Funding, as applicable, of any claim for which indemnification is
sought, provided that the failure to provide notice shall only limit the
indemnification provided hereby to the extent of any incremental expense or
actual prejudice as a result of such failure; and (ii) must not make any
admissions of liability or incur any significant expenses after receiving actual
notice of the claim or agree to any settlement without the written consent of
the FRBNY or AIG Funding, as applicable, which consent shall not be unreasonably
withheld.
     The FRBNY or AIG Funding, as applicable, may, in its sole discretion, and
at its expense, control the defense of the claim including, without limitation,
designating counsel for the relevant Security Trustee and controlling all
negotiations, litigation, arbitration, settlements, compromises and appeals of
any claim; provided that (i) the FRBNY or AIG Funding, as applicable, may not
agree to any settlement involving any indemnified person that contains any
element other than the payment of money and complete indemnification of the
indemnified person without the prior written consent of the affected indemnified
person, (ii) the FRBNY or AIG Funding, as applicable, shall engage and pay the
expenses of separate counsel for the indemnified person to the extent that the
interests of the relevant Security Trustee are in conflict with those of the
FRBNY or AIG Funding, as applicable, and (iii) the indemnified person shall have
the right to approve the counsel designated by the FRBNY or AIG Funding, as
applicable, which consent shall not be unreasonably withheld.
     (f) The provisions of Section 8.01 and this Section 8.02 shall survive the
termination of this Agreement or the earlier resignation or removal of any
Security Trustee.
     Section 8.03 No Compensation from Secured Parties. Each Security Trustee
agrees that it shall have no right against the Secured Parties for any fee as
compensation for its services in such capacity.
     Section 8.04 Security Trustee Fees. In consideration of each Security
Trustee’s performance of the services provided for under this Agreement, the
Grantors shall pay to such

44



--------------------------------------------------------------------------------



 



Security Trustee an annual fee set forth under a separate agreement between ILFC
and such Security Trustee and shall reimburse Security Trustee for expenses
incurred including those associated with the International Registry.
ARTICLE IX
MISCELLANEOUS
     Section 9.01 Amendments; Waivers; Etc. (a) No amendment or waiver of any
provision of this Agreement, and no consent to any departure by any party from
the provisions of this Agreement, shall in any event be effective unless the
same shall be in writing and signed by AIG Funding, the FRBNY and each party
hereto. No failure on the part of any Security Trustee to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. Each Security Trustee may,
but shall have no obligation to, execute and deliver any amendment or
modification which would affect its duties, powers, rights, immunities or
indemnities hereunder.
     (b) Upon the execution and delivery by any Person of a Grantor Supplement,
(i) such Person shall be referred to as an “Additional Grantor” and shall be and
become a Grantor hereunder, and each reference in this Agreement to “Grantor”
shall also mean and be a reference to such Additional Grantor, (ii) Annexes I,
II, III and IV attached to each Grantor Supplement shall be incorporated into,
become a part of and supplement Schedules I, II, III and IV, respectively, and
the Security Trustees may attach such Annexes as supplements to such Schedules;
and each reference to such Schedules shall be a reference to such Schedules as
so supplemented and (iii) such Additional Grantor shall be a Grantor for all
purposes under this Agreement and shall be bound by the obligations of the
Grantors hereunder.
     (c) Upon the execution and delivery by a Grantor of a Collateral
Supplement, Annexes I and II to each Collateral Supplement shall be incorporated
into, become a part of and supplement Schedules I and II, respectively, and the
Security Trustees may attach such Annexes as supplements to such Schedules; and
each reference to such Schedules shall be a reference to such Schedules as so
supplemented.
     Section 9.02 Addresses for Notices. All notices and other communications
provided for hereunder shall be in writing (including telecopier) and telecopied
or delivered to the intended recipient at its address specified, as follows:
For each Grantor:
International Lease Finance Corporation
10250 Constellation Blvd.
Suite 3400
Los Angeles, CA 90067
Attention: Treasurer with a copy to the General Counsel
Facsimile: (310) 788-1990
Telephone: (310) 788-1999

45



--------------------------------------------------------------------------------



 



For the First Lien Security Trustee:
Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Facsimile: (801) 246-5053
Telephone: (801) 246-5630
For the Second Lien Security Trustee:
Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Facsimile: (801) 246-5053
Telephone: (801) 246-5630
For the Third Lien Security Trustee:
Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Facsimile: (801) 246-5053
Telephone: (801) 246-5630
For the Fourth Lien Security Trustee:
Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Facsimile: (801) 246-5053
Telephone: (801) 246-5630

46



--------------------------------------------------------------------------------



 



or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this Section 9.02. Each such notice shall be effective (a) on the date
personally delivered to an authorized officer of the party to which sent, or
(b) on the date transmitted by legible telecopier transmission with a
confirmation of receipt.
     Section 9.03 No Waiver; Remedies. No failure on the part of any Security
Trustee to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
     Section 9.04 Severability. If any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions hereof shall not in any way be affected or impaired.
     Section 9.05 Continuing Security Interest; Assignments. Subject to
Section 9.06, this Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the earlier of
the payment in full in cash of the Secured Obligations then outstanding to the
Secured Parties, (b) be binding upon each Grantor, its successors and assigns
and (c) inure, together with the rights and remedies of each Security Trustee
hereunder, to the benefit of the Secured Parties and their respective
successors, permitted transferees and permitted assigns. Without limiting the
generality of the foregoing subsection (c), any Secured Party may assign or
otherwise transfer all or any portion of its rights and obligations under any
Transaction Document to which it is a party in accordance with the terms thereof
to any other permitted Person or entity, and such other permitted Person or
entity shall thereupon become vested with all the rights in respect thereof
granted to such Secured Party herein or otherwise.
     Section 9.06 Release and Termination. (a) Upon any sale, lease, transfer or
other disposition or removal from the Designated Pool of any item of Collateral
in accordance with the terms of the Transaction Documents, such item of
Collateral will be deemed released from the Lien hereof, and each Security
Trustee will, at such Grantor’s expense, execute and deliver to the Grantor of
such item of Collateral such documents as such Grantor shall reasonably request
and provide to such Security Trustee to evidence the release of such item of
Collateral from the assignment and security interest granted hereby, and to the
extent that (A) any Security Trustee’s consent is required for any
deregistration of the interests in such released Collateral from the
International Registry or other registry or (B) any Security Trustee is required
to initiate any such deregistration, the relevant Security Trustee shall ensure
that such consent or such initiation of such deregistration is effected.
     Any amounts withdrawn by a Grantor from a Blocked Account in accordance
with the terms of the Transaction Documents shall be deemed released from the
Lien hereof.
     (b) Upon the payment in full in cash of the First Lien Secured Obligations
then outstanding, the pledge, assignment and security interest granted by
Section 2.01(A) hereof shall

47



--------------------------------------------------------------------------------



 



terminate, the First Lien Security Trustee shall cease to be a party to this
agreement, and all provisions of this Agreement (except for this
Section 9.06(b)) relating to the First Lien Secured Obligations, the First Lien
Secured Parties or the First Lien Security Trustee shall cease to be of any
effect insofar as they relate to the First Lien Secured Obligations, the First
Lien Secured Parties or the First Lien Security Trustee. Upon any such
termination, the First Lien Security Trustee will, at the relevant Grantor’s
expense, execute and deliver to each relevant Grantor such documents as such
Grantor shall prepare and reasonably request to evidence such termination.
     (c) Upon the payment in full in cash of the Second Lien Secured Obligations
then outstanding, the pledge, assignment and security interest granted by
Section 2.01(B) hereof shall terminate, the Second Lien Security Trustee shall
cease to be a party to this agreement, and all provisions of this Agreement
(except for this Section 9.06(c)) relating to the Second Lien Secured
Obligations, the Second Lien Secured Parties or the Second Lien Security Trustee
shall cease to be of any effect insofar as they relate to the Second Lien
Secured Obligations, the Second Lien Secured Parties or the Second Lien Security
Trustee. Upon any such termination, the Second Lien Security Trustee will, at
the relevant Grantor’s expense, execute and deliver to each relevant Grantor
such documents as such Grantor shall prepare and reasonably request to evidence
such termination.
     (d) Upon the payment in full in cash of the Third Lien Secured Obligations
then outstanding, the pledge, assignment and security interest granted by
Section 2.01(C) hereof shall terminate, the Third Lien Security Trustee shall
cease to be a party to this agreement, and all provisions of this Agreement
(except for this Section 9.06(d)) relating to the Third Lien Secured
Obligations, the Third Lien Secured Parties or the Third Lien Security Trustee
shall cease to be of any effect insofar as they relate to the Third Lien Secured
Obligations, the Third Lien Secured Parties or the Third Lien Security Trustee.
Upon any such termination, the Third Lien Security Trustee will, at the relevant
Grantor’s expense, execute and deliver to each relevant Grantor such documents
as such Grantor shall prepare and reasonably request to evidence such
termination.
     (e) Upon the payment in full in cash of the Secured Obligations then
outstanding, the pledge, assignment and security interest granted hereby shall
terminate and all rights to the Collateral shall revert to the Grantors;
provided that if a Pool Aircraft or a Grantor that holds title to a Pool
Aircraft is sold or otherwise disposed of in accordance with the terms of the
Transaction Documents and the requisite proceeds in connection with such sale or
disposition and any other Collateral held by such Grantor have been received by
the Security Trustees in accordance with the Transaction Documents, the Lien of
this Agreement over such Grantor shall be deemed released. Upon any such
termination, each Security Trustee will, at the relevant Grantor’s expense,
execute and deliver to each relevant Grantor such documents as such Grantor
shall prepare and reasonably request to evidence such termination.
     (f) With respect to Section 9.05 and clauses (b), (c), (d) and (e) above,
for the avoidance of doubt, notwithstanding any other provision of the
Transaction Documents, in no event shall the Borrowers owe or be charged for, or
shall Collateral secure an amount in the aggregate greater than, the amount
equal to the sum of the Second Lien Secured Obligations then outstanding plus
the Fourth Lien Secured Obligations then outstanding.

48



--------------------------------------------------------------------------------



 



     (g) If, prior to the termination of this Agreement, any Senior Security
Trustee ceases to be the Senior Security Trustee in accordance with the
definition of “Senior Security Trustee” in Section 1.01, all certificates,
instruments or other documents being held by such Senior Security Trustee at
such time shall, within five (5) Business Days from the date on which it ceases
to be the Senior Security Trustee, be delivered to the Security Trustee which
shall at such time be the Senior Security Trustee.
     (h) Subject to Section 2.13 of the Credit Agreement, upon the occurrence of
the Loan Restructuring Date, all pledges, assignments, security interests and
other Liens granted by ILFC under this Agreement shall terminate, all rights of
ILFC with respect to the Collateral shall revert to ILFC and ILFC shall have no
further obligations under this Agreement (except pursuant to the guaranty
contemplated by Section 2.13 of the Credit Agreement). Upon any such
termination, each Security Trustee will, at the expense of ILFC execute and
deliver to it such documents as ILFC shall prepare and reasonably request to
evidence such termination. For the avoidance of doubt, in no event shall this
Section 9.06(h) release any Grantor (other than ILFC) from its respective
pledge, assignment and security interest granted by such Grantor (other than
ILFC) under this Agreement and the rights of each of the Secured Parties in
respect of each of such Grantors (other than ILFC) and the related Collateral
shall remain in full force and effect and are hereby ratified and confirmed.
     (i) Subject to Section 2.14 of the Credit Agreement, upon the occurrence of
an Initial Intermediate Lessee Release Date, all pledges, assignments, security
interests and other Liens granted by the applicable Initial Intermediate Lessee
under this Agreement shall terminate, all rights of such Initial Intermediate
Lessee with respect to the Collateral shall revert to such Initial Intermediate
Lessee, as the case may be, and such Initial Intermediate Lessee shall have no
further obligations under this Agreement. Upon any such termination, each
Security Trustee will, at the expense of such Initial Intermediate Lessee,
execute and deliver to it such documents as such Initial Intermediate Lessee
shall prepare and reasonably request to evidence such termination. For the
avoidance of doubt, in no event shall this Section 9.06(i) release any Grantor
(other than such Initial Intermediate Lessee) from its respective pledge,
assignment and security interest granted by such Grantor (other than such
Initial Intermediate Lessee) under this Agreement and the rights of each of the
Secured Parties in respect of each of such Grantors (other than such Initial
Intermediate Lessee) and the related Collateral shall remain in full force and
effect and are hereby ratified and confirmed.
     (j) Notwithstanding anything to the contrary contained herein, on the
Required Perfection Date, all Supplemental Pool Aircraft shall cease to be Pool
Aircraft hereunder and under any other Transaction Document; provided that
Supplemental Pool Aircraft shall not cease to be Pool Aircraft to the extent
that, as of the Required Perfection Date, either before or after giving pro
forma effect to the cessation of such Supplemental Pool Aircraft as Pool
Aircraft hereunder and under the other Transaction Documents, an Event of
Default shall have occurred and be continuing. Once the Supplemental Pool
Aircraft cease to be Pool Aircraft hereunder, each Security Trustee’s security
interest in, and Lien on, the Supplemental Pool Aircraft (and any other Aircraft
Assets directly related to the Supplemental Pool Aircraft) shall be
automatically released. The Security Trustees shall promptly execute and deliver
to the Parent Borrower, at the Parent Borrower’s expense, all documents that the
Parent Borrower shall reasonably request to

49



--------------------------------------------------------------------------------



 



evidence their release of the security interests in, and Liens on, the
Supplemental Pool Aircraft (and any other Aircraft Assets directly related to
the Supplemental Pool Aircraft).
     Section 9.07 Currency Conversion. If any amount is received or recovered by
any Security Trustee in a currency (the “Received Currency”) other than the
currency in which such amount was expressed to be payable (the “Agreed
Currency”), then the amount in the Received Currency actually received or
recovered by such Security Trustee, to the extent permitted by law, shall only
constitute a discharge of the relevant Grantor to the extent of the amount of
the Agreed Currency which such Security Trustee was or would have been able in
accordance with its or his normal procedures to purchase on the date of actual
receipt or recovery (or, if that is not practicable, on the next date on which
it is so practicable), and, if the amount of the Agreed Currency which such
Security Trustee is or would have been so able to purchase is less than the
amount of the Agreed Currency which was originally payable by the relevant
Grantor, such Grantor shall pay to such Security Trustee for the benefit of the
Secured Parties such amount as it shall determine to be necessary to indemnify
such Security Trustee and the Secured Parties against any loss sustained by it
as a result (including the cost of making any such purchase and any premiums,
commissions or other charges paid or incurred in connection therewith) and so
that, to the extent permitted by law, (i) such indemnity shall constitute a
separate and independent obligation of each Grantor distinct from its obligation
to discharge the amount which was originally payable by such Grantor and
(ii) shall give rise to a separate and independent cause of action and apply
irrespective of any indulgence granted by such Security Trustee and continue in
full force and effect notwithstanding any judgment, order, claim or proof for a
liquidated amount in respect of the amount originally payable by any Grantor or
any judgment or order and no proof or evidence of any actual loss shall be
required.
     Section 9.08 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     Section 9.09 Jurisdiction; Consent to Service of Process. (a) To the extent
permitted by applicable law, each party hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any Lender Party or the FRBNY may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against any Borrower Party or its properties in the courts of any jurisdiction.
     (b) Each party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the

50



--------------------------------------------------------------------------------



 



laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any New York State or federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.02. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     Section 9.10 Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Agreement (i) will become effective
when the Lender shall received counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto and (ii) thereafter will
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy will be effective as delivery of a
manually executed counterpart of this Agreement.
     Section 9.11 Table of Contents, Headings, Etc. The Table of Contents and
headings of the Articles and Sections of this Agreement have been inserted for
convenience of reference only, are not to be considered a part hereof and shall
in no way modify or restrict any of the terms and provisions hereof.
     Section 9.12 Non-Invasive Provisions. (a) Notwithstanding any other
provision of the Transaction Documents, each Security Trustee agrees that, so
long as no Event of Default shall have occurred and be continuing, not to take
any action or cause to be taken any action, or permit any person claiming by,
through or on behalf of it to take any action or cause any action, that would
interfere with the possession, use, operation and quiet enjoyment of and other
rights with respect to any Pool Aircraft or Collateral related thereto and all
rents, revenues, profits and income therefrom, including, the right to enforce
manufacturers’ warranties, the right to apply or obtain insurance proceeds for
damage to the Pool Aircraft to the repair of the Pool Aircraft and the right to
engage in pooling, leasing and similar actions, in each case in accordance with
the terms of this Agreement.
     (b) Notwithstanding any other provision of the Transaction Documents, each
Security Trustee agrees that, so long as no “Event of Default” (or similar term)
under a Lease (as defined in such Lease) shall have occurred and be continuing,
not to take any action or cause to be taken any action, or permit any person
claiming by, through or on behalf of it to take any action or cause any action,
that would interfere with the possession, use, operation and quiet enjoyment of
and other rights of the Lessee with respect to any Pool Aircraft or Collateral
related thereto and all rents, revenues, profits and income therefrom,
including, the right to enforce manufacturers’ warranties, the right to apply or
obtain insurance proceeds for damage to the Pool

51



--------------------------------------------------------------------------------



 



Aircraft to the repair of the Pool Aircraft and the right to engage in pooling,
leasing and similar actions, in each case in accordance with the terms of such
Lease.
     (c) Each Security Trustee agrees to release any Lien the Security Trustee
may have upon any engine upon (i) a Grantor providing the Security Trustee with
written notice of a transfer thereof promptly after receipt of a notice thereof
from the relevant Lessee and with a copy of the bill of sale or other instrument
evidencing the transfer of title of such replacement engine to a Grantor,
(ii) in the case of the transfer of title to an engine initiated by a Grantor,
the Grantor providing the Security Trustee with a certificate of such transfer
and a copy of the bill of sale or other instrument evidencing the transfer of
title of a replacement engine to a Grantor, or (iii) upon the total loss payment
or Loan repayment being received (or replacement aircraft being provided) in a
case where the airframe, but not such engine, was the subject of a total loss;
provided that, for the avoidance of doubt, no Security Trustee shall release any
Lien upon an engine that is not replaced by a Grantor or a Lessee, unless such
engine is associated with an aircraft that was subject to a total loss or
otherwise removed from the Designated Pool. Such Borrower shall at the request
of the Security Trustee execute a supplement to the Mortgage to evidence that
any such replacement engine has become subject to the Lien of the Mortgage and
the Security Trustee shall, at the request of such Borrower, execute a
supplement to the Mortgage to evidence the release of the applicable engine from
the Lien of the Security Trustee.
     (d) The Lender and each Security Trustee agrees that it will not claim, and
upon the request of any Borrower each Security Trustee will confirm in writing
that it does not claim, any right, title or interest in any engine or part
(including any audio visual, telephonic, entertainment or similar equipment)
that is installed on a Pool Aircraft which does not constitute an “engine” or
“part” as defined in the applicable Lease.
     (e) For the avoidance of doubt, each Security Trustee agrees that a
Borrower or Intermediate Lessee may from time to time lease out an engine that
is part of a Pool Aircraft or lease in an engine that is not part of a Pool
Aircraft as it determines in accordance with Leasing Company Practice.
     (f) Each Security Trustee agrees to, and is hereby directed by the Required
Persons to, notwithstanding the occurrence or existence of an Event of Default
and/or the delivery of a Notice of Exclusive Control (as defined in the Controls
Agreements), take such action as may be reasonably requested by ILFC to release
funds held in the Collection Accounts to the extent of any obligation of the
applicable lessor to repay any Security Deposit to a lessee and/or reimburse a
lessee in respect of Maintenance Rent in accordance with the terms of any Lease.
     Section 9.13 Limited Recourse. (a) In the event that the direct or indirect
assets of the Grantors are insufficient, after payment of all other claims, if
any, ranking in priority to the claims of the Security Trustee or any Secured
Party hereunder, to pay in full such claims of the Security Trustee or such
Secured Party (as the case may be), then the Security Trustee or the Secured
Party shall have no further claim against the Grantors in respect of any such
unpaid amounts.

52



--------------------------------------------------------------------------------



 



     (b) To the extent permitted by applicable law, no recourse under any
obligation, covenant or agreement of any party contained in this Agreement shall
be had against any shareholder (not including any Grantor as a shareholder of
any other Grantor hereunder), officer or director of the relevant party as such,
by the enforcement of any assessment or by any proceeding, by virtue of any
statute or otherwise; it being expressly agreed and understood that this
Agreement is a corporate obligation of the relevant party and no personal
liability shall attach to or be incurred by the shareholders (not including any
Grantor as a shareholder of any other Grantor hereunder), officers or directors
of the relevant party as such, or any of them under or by reason of any of the
obligations, covenants or agreements of such relevant party contained in this
Agreement, or implied therefrom, and that any and all personal liability for
breaches by such party of any of such obligations, covenants or agreements,
either at law or by statute or constitution, of every such shareholder (not
including any Grantor as a shareholder of any other Grantor hereunder), officer
or director is hereby expressly waived by the other parties as a condition of
and consideration for the execution of this Agreement.
     (c) The guarantees, obligations, liabilities and undertakings granted by
the French Initial Intermediate Lessee under this Agreement and the other
Transaction Documents shall, for each relevant financial year, be, in any and
all cases, strictly limited to 90% of the annual net margin generated by the
French Initial Intermediate Lessee in connection with back-to-back leasing
activities between it and the Parent Borrower with respect to the lease of Pool
Aircraft
[The Remainder of this Page is Intentionally Left Blank]

53



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by its representative or officer thereunto duly
authorized as of the date first above written.

                  INTERNATIONAL LEASE FINANCE CORPORATION    
 
           
 
  By
Name:    
 
   
 
  Title:        
 
                TOP AIRCRAFT, INC.    
 
           
 
  By
Name:    
 
   
 
  Title:        
 
                SIGNED SEALED AND DELIVERED         By SHREWSBURY AIRCRAFT
LEASING LIMITED         By its duly appointed attorney    
 
                In the presence of:    
 
                Witness Signature:         Witness Name:         Witness
Address:         Witness Occupation:    
 
                STATES AIRCRAFT, INC.    
 
           
 
  By
Name:    
 
   
 
  Title:        

54



--------------------------------------------------------------------------------



 



                  SIGNED SEALED AND DELIVERED         By ILFC IRELAND LIMITED  
      By its duly appointed attorney    
 
                In the presence of:    
 
                Witness Signature:         Witness Name:         Witness
Address:         Witness Occupation:    
 
                ILFC FRANCE S.A.R.L.    
 
           
 
  By
Name:    
 
   
 
  Title:        
 
                ILFC LABUAN LTD.    
 
           
 
  By
Name:    
 
   
 
  Title:        
 
                WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its
individual capacity but solely as the First Lien Security Trustee, the Second
Lien Security Trustee, the Third Lien Security Trustee and the Fourth Lien
Security Trustee
 
           
 
  By
Name:    
 
   
 
  Title:        
 
                FEDERAL RESERVE BANK OF NEW YORK    
 
           
 
  By
Name:    
 
   
 
  Title:        

55



--------------------------------------------------------------------------------



 



SCHEDULE I
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
AIRCRAFT OBJECTS

                  Airframe Manufacturer       Engine Manufacturer and Airframe
MSN   and Model   Engine MSNs   Model 751   Airbus A330-200   41387, 41388  
Rolls-Royce TRENT 772B-60 807   Airbus A330-200   41425, 41426   Rolls-Royce
TRENT 772B-60 906   Airbus A330-200   41514, 41515   Rolls-Royce TRENT 772B-60
1917   Airbus A320-200   V11389, V11391   IAE V2527-A5 2149   Airbus A320-200  
V11601, V11609   IAE V2527-A5 2158   Airbus A320-200   575738, 575739  
CFM56-5B4/P 2166   Airbus A320-200   575761, 575762   CFM56-5B4/P 2171   Airbus
A320-200   575770, 575771   CFM56-5B4/P 2182   Airbus A320-200   575784, 575785
  CFM56-5B4/P 2191   Airbus A320-200   575796, 575797   CFM56-5B4/P 2193  
Airbus A320-200   V11658, V11662   IAE V2527-A5 2199   Airbus A320-200   575803,
575804   CFM56-5B4/P 2206   Airbus A320-200   575812, 575813   CFM56-5B4/P 2278
  Airbus A320-200   575899, 577106   CFM56-5B4/P 2349   Airbus A320-200  
577165, 577166   CFM56-5B4/P 2371   Airbus A319-100   V11835, V11836   IAE
V2524-A5 2396   Airbus A319-100   V11860, V11862   IAE V2524-A5 2406   Airbus
A319-100   577206, 577210   CFM56-5B5/P 2408   Airbus A319-100   V11865, V11866
  IAE V2524-A5 2422   Airbus A320-200   V11903, V11916   IAE V2527-A5 2424  
Airbus A319-100   V11886, V11888   IAE V2524-A5 2426   Airbus A319-100   V11890,
V11892   IAE V2524-A5 2430   Airbus A320-200   V11919, V11922   IAE V2527-A5
2433   Airbus A319-100   V11893, V11896   IAE V2524-A5 2435   Airbus A319-100  
V11895, V11902   IAE V2524-A5 2448   Airbus A319-100   577242, 577248  
CFM56-5B5/P 2458   Airbus A319-100   V11927, V11930   IAE V2524-A5

 



--------------------------------------------------------------------------------



 



                  Airframe Manufacturer       Engine Manufacturer and Airframe
MSN   and Model   Engine MSNs   Model 2470   Airbus A319-100   V11942, V11946  
IAE V2524-A5 2473   Airbus A319-100   V11950, V11963   IAE V2524-A5 2476  
Airbus A321-200   V11929, V11931   IAE V2533-A5 2485   Airbus A319-100   V11952,
V11965   IAE V2524-A5 2490   Airbus A319-100   V11960, V11971   IAE V2524-A5
2505   Airbus A319-100   V11989, V11991   IAE V2524-A5 2542   Airbus A320-200  
577371, 577372   CFM56-5B4/P 2574   Airbus A319-100   V12063, V12067   IAE
V2524-A5 2579   Airbus A319-100   V12054, V12056   IAE V2524-A5 2590   Airbus
A321-200   V12070, V12072   IAE V2533-A5 2667   Airbus A319-100   V12161, V12163
  IAE V2524-A5 2673   Airbus A319-100   V12204, V12239   IAE V2524-A5 2679  
Airbus A319-100   V12199, V12207   IAE V2524-A5 2698   Airbus A319-100   V12196,
V12205   IAE V2524-A5 2704   Airbus A319-100   V12230, V12232   IAE V2524-A5
2708   Airbus A320-200   577506, 577507   CFM56-5B4/P 2711   Airbus A319-100  
V12218, V12225   IAE V2524-A5 2723   Airbus A319-100   V12244, V12246   IAE
V2524-A5 2731   Airbus A320-200   V12223, V12227   IAE V2527-A5 2741   Airbus
A321-200   V12273, V12275   IAE V2533-A5 2743   Airbus A320-200   577543, 577544
  CFM56-5B4/P 2759   Airbus A321-200   V12291, V12293   IAE V2533-A5 2767  
Airbus A321-200   V12302, V12304   IAE V2533-A5 2770   Airbus A320-200   577587,
577590   CFM56-5B4/P 2809   Airbus A321-200   V12323, V12325   IAE V2533-A5 2815
  Airbus A319-100   V12310, V12320   IAE V2524-A5 2899   Airbus A320-200  
577752, 577753   CFM56-5B4/P 2901   Airbus A319-100   V12403, V12405   IAE
V2524-A5 2922   Airbus A320-200   V12408, V12410   IAE V2527-A5 2936   Airbus
A321-200   V12418, V12430   IAE V2533-A5 2940   Airbus A319-100   V12444, V12453
  IAE V2524-A5

 



--------------------------------------------------------------------------------



 



                  Airframe Manufacturer       Engine Manufacturer and Airframe
MSN   and Model   Engine MSNs   Model 2948   Airbus A319-100   V12450, V12485  
IAE V2524-A5 2969   Airbus A319-100   V12452, V12469   IAE V2524-A5 2978  
Airbus A319-100   V12474, V12478   IAE V2524-A5 2983   Airbus A319-100   V12482,
V12484   IAE V2524-A5 3007   Airbus A319-100   V12458, V12496   IAE V2524-A5
3012   Airbus A320-200   V12480, V12489   IAE V2527-A5 3017   Airbus A319-100  
V12506, V12512   IAE V2524-A5 3020   Airbus A319-100   V12527, V12531   IAE
V2524-A5 3026   Airbus A319-100   V12518, V12537   IAE V2524-A5 3067   Airbus
A321-200   V12542, V12548   IAE V2533-A5 3075   Airbus A321-200   V12558, V12560
  IAE V2533-A5 3089   Airbus A320-200   V12567, V12569   IAE V2527-A5 3105  
Airbus A320-200   V12573, V12575   IAE V2527-A5 3112   Airbus A321-200   V12593,
V12609   IAE V2533-A5 3114   Airbus A319-100   V12588, V12595   IAE V2527M-A5
3116   Airbus A319-100   V12583, V12590   IAE V2527M-A5 3120   Airbus A321-200  
V12601, V12603   IAE V2533-A5 3123   Airbus A320-200   697250, 697251  
CFM56-5B4/P 3124   Airbus A319-100   V12600, V12630   IAE V2527M-A5 3129  
Airbus A320-200   697254, 697256   CFM56-5B4/P 3131   Airbus A320-200   697246,
697265   CFM56-5B4/P 3144   Airbus A319-100   V12626, V12628   IAE V2524-A5 3153
  Airbus A320-200   697294, 697296   CFM56-5B4/P 3165   Airbus A319-100  
V12607, V12632   IAE V2524-A5 3258   Airbus A319-100   V12709, V12734   IAE
V2524-A5 3269   Airbus A319-100   V12717, V12720   IAE V2524-A5 3270   Airbus
A320-200   V12721, V12725   IAE V2527-A5 3311   Airbus A319-100   V12780, V12782
  IAE V2524-A5 3342   Airbus A319-100   V12789, V12791   IAE V2524-A5 3366  
Airbus A320-200   697586, 697588   CFM56-5B4/3 3440   Airbus A320-200   697677,
697681   CFM56-5B4/3

 



--------------------------------------------------------------------------------



 



                  Airframe Manufacturer       Engine Manufacturer and Airframe
MSN   and Model   Engine MSNs   Model 3444   Airbus A320-200   697679, 697683  
CFM56-5B4/3 3456   Airbus A320-200   697764, 697765   CFM56-5B4/3 3463   Airbus
A319-100   V12891, V12893   IAE V2524-A5 3476   Airbus A320-200   697718, 697724
  CFM56-5B4/3 3491   Airbus A319-100   V12908, V12912   IAE V2524-A5 3501  
Airbus A320-200   697766, 697779   CFM56-5B4/3 3590   Airbus A319-100   V13000,
V13002   IAE V2524-A5 3599   Airbus A320-200   697903, 697904   CFM56-5B4/3
29356   Boeing 737-700   892110, 892112   CFM56-7B22 29357   Boeing 737-700  
892238, 893236   CFM56-7B24 29358   Boeing 737-700   892276, 892279   CFM56-7B24
29361   Boeing 737-700   892350, 893348   CFM56-7B24 29362   Boeing 737-700  
893383, 893384   CFM56-7B24 29364   Boeing 737-700   892611, 892612   CFM56-7B24
29365   Boeing 737-700   892644, 892649   CFM56-7B24 29366   Boeing 737-700  
892720, 893709   CFM56-7B24 29367   Boeing 737-700   892774, 892775   CFM56-7B24
29368   Boeing 737-800   892801, 892802   CFM56-7B26 29369   Boeing 737-800  
892857, 893860   CFM56-7B26 29370   Boeing 737-700   894369, 894370   CFM56-7B24
29371   Boeing 737-700   894201, 894224   CFM56-7B24 29372   Boeing 737-700  
894345, 894357   CFM56-7B24 29373   Boeing 737-800   894437, 894438   CFM56-7B26
29374   Boeing 737-800   894504, 894505   CFM56-7B26 30038   Boeing 737-700  
892147, 893142   CFM56-7B22 30660   Boeing 737-800   890461, 890462  
CFM56-7B27/B1 30666   Boeing 737-800   890740, 890741   CFM56-7B26 30670  
Boeing 737-800   890786, 890787   CFM56-7B26 30673   Boeing 737-800   890824,
890826   CFM56-7B27/B1 30679   Boeing 737-800   890621, 890622   CFM56-7B27/B1
30680   Boeing 737-800   890618, 890619   CFM56-7B26

 



--------------------------------------------------------------------------------



 



                  Airframe Manufacturer       Engine Manufacturer and Airframe
MSN   and Model   Engine MSNs   Model 30681   Boeing 737-800   892286, 892287  
CFM56-7B26 30682   Boeing 737-800   892314, 893316   CFM56-7B26 30683   Boeing
737-800   892306, 892307   CFM56-7B27 30685   Boeing 737-800   892543, 892544  
CFM56-7B26 30686   Boeing 737-800   892360, 892364   CFM56-7B26 30690   Boeing
737-800   890644, 891637   CFM56-7B26 30691   Boeing 737-800   892363, 893365  
CFM56-7B26 30692   Boeing 737-800   890634, 891633   CFM56-7B26 30693   Boeing
737-800   890660, 891655   CFM56-7B26 30694   Boeing 737-800   892693, 892694  
CFM56-7B26 30695   Boeing 737-800   892758, 892761   CFM56-7B26 30696   Boeing
737-800   892763, 892764   CFM56-7B26 30697   Boeing 737-800   892811, 892812  
CFM56-7B26 30698   Boeing 737-800   892803, 892804   CFM56-7B26 30699   Boeing
737-800   892847, 892848   CFM56-7B26 30700   Boeing 737-800   892864, 892865  
CFM56-7B26 30701   Boeing 737-800   892871, 892872   CFM56-7B26 30702   Boeing
737-800   892882, 892883   CFM56-7B26 30703   Boeing 737-800   892905, 892906  
CFM56-7B26 30704   Boeing 737-800   892948, 892949   CFM56-7B26 30705   Boeing
737-800   892983, 892985   CFM56-7B26 30708   Boeing 737-800   894263, 894264  
CFM56-7B26 30709   Boeing 737-800   892897, 892904   CFM56-7B26 30711   Boeing
737-800   894412, 894413   CFM56-7B26 30715   Boeing 737-800   894560, 894561  
CFM56-7B26 30716   Boeing 737-800   894514, 894515   CFM56-7B26 30718   Boeing
737-800   894607, 894608   CFM56-7B26 30723   Boeing 737-800   894656, 894675  
CFM56-7B26/3 30725   Boeing 737-800   894691, 894692   CFM56-7B26/3 30728  
Boeing 737-800   894883, 894911   CFM56-7B26/3 30733   Boeing 737-800   896143,
896144   CFM56-7B27/3

 



--------------------------------------------------------------------------------



 



                  Airframe Manufacturer       Engine Manufacturer and Airframe
MSN   and Model   Engine MSNs   Model 32706   Boeing 777-300ER   906139, 906140
  GE90-115BG01 32707   Boeing 777-300ER   906170, 906175   GE90-115BG02 32708  
Boeing 777-300ER   906171, 906172   GE90-115BG01 32709   Boeing 777-300ER  
906197, 906199   GE90-115BG02 32710   Boeing 777-300ER   906212, 906214  
GE90-115BG02 32713   Boeing 777-300ER   906300, 906301   GE90-115BG02 32714  
Boeing 777-300ER   906321, 906322   GE90-115BG02 32715   Boeing 777-300ER  
906230, 906232   GE90-115BG02 32718   Boeing 777-200ER   900475, 900476  
GE90-94B 32719   Boeing 777-200ER   900481, 900482   GE90-94B 32728   Boeing
777-300ER   906237, 906250   GE90-115BG02 32729   Boeing 777-300ER   906285,
906286   GE90-115BG02 32730   Boeing 777-300ER   906235, 906236   GE90-115BG02
32799   Boeing 737-800   890756, 890757   CFM56-7B26 32800   Boeing 737-800  
892325, 892326   CFM56-7B26 32801   Boeing 737-800   892300, 892301   CFM56-7B26
32802   Boeing 737-800   892404, 892405   CFM56-7B26 32842   Boeing 737-700  
893601, 893602   CFM56-7B22 33006   Boeing 737-800   892944, 892945   CFM56-7B26
33007   Boeing 737-800   892951, 892954   CFM56-7B26 33008   Boeing 737-700  
892399, 893389   CFM56-7B24 33009   Boeing 737-700   892413, 892414   CFM56-7B24
33501   Boeing 777-300ER   906148, 906149   GE90-115BG01 33793   Boeing 737-700
  892172, 893136   CFM56-7B22 35271   Boeing 737-800   896375, 896378  
CFM56-7B26/3 35273   Boeing 737-800   896401, 897371   CFM56-7B26/3 35281  
Boeing 737-800   896729, 896730   CFM56-7B26/3 35289   Boeing 737-800   802135,
802136   CFM56-7B26/3

 



--------------------------------------------------------------------------------



 



                              Airframe                     Airframe  
Manufacturer and   Engine Manufacturer and   Engine   Engine   Engine   Engine
MSN   Model   Model   MSN 1   MSN 2   MSN 3   MSN 4 3614   Airbus A319-100   IAE
V2524-A5   V13014   V13016         3484   Airbus A320-200   IAE V2527-A5  
V12913   V12918         3519   Airbus A320-200   IAE V2527-A5   V12949   V12953
        30658   Boeing B737-800   CFM56-7B26   890450   890451         30665  
Boeing B737-800   CFM56-7B26   890690   890691         32798   Boeing B737-800  
CFM56-7B26   890765   890766         1884   Airbus A319-100   CFM56-5B6/P  
575514   575515         1901   Airbus A319-100   CFM56-5B6/P   575532   575533  
      529   Airbus A330-200   Rolls Royce TRENT 772B-60   41255   41258        
3446   Airbus A320-200   CFM56-5B4/3   697693   697695         3473   Airbus
A320-200   CFM56-5B4/3   697697   697721         3490   Airbus A320-200  
CFM56-5B4/3   697750   697751         3494   Airbus A320-200   CFM56-5B4/3  
697758   697759         1874   Airbus A320-200   CFM56-5B4/P   575483   575487  
      35298   Boeing B777-300ER   GE90-115BG02   906315   906316         35784  
Boeing B777-300ER   GE90-115BG02   906641   906642         3361   Airbus
A320-200   CFM56-5B4/3   697512   697591         3396   Airbus A320-200  
CFM56-5B4/3   697619   697620         3425   Airbus A320-200   CFM56-5B4/3  
697655   697660         3475   Airbus A320-200   CFM56-5B4/3   697727   697731  
      505   Airbus A330-200   Rolls Royce TRENT 772B-60   41239   41240        
526   Airbus A330-200   Rolls Royce TRENT 772B-60   41257   41259         30654
  Boeing B737-800   CFM56-7B27   890387   890388         30671   Boeing B737-800
  CFM56-7B27   890411   890413         32796   Boeing B737-800   CFM56-7B27  
890337   890338         33699   Boeing B737-800   CFM56-7B27   890398   891414  
      2124   Airbus A319-100   CFM56-5B6/2P   575927   575928         1913  
Airbus A320-200   CFM56-5B4/2P   575913   575914         2065   Airbus A320-200
  CFM56-5B4/2P   575919   575922         1978   Airbus A321-200   CFM56-5B3/2P  
575920   575921         2208   Airbus A321-200   CFM56-5B3/2P   575929   575930
        2213   Airbus A319-100   CFM56-5B7/P   575799   575801         2228  
Airbus A319-100   CFM56-5B7/P   575815   575816         2279   Airbus A319-100  
CFM56-5B7/P   575885   575888         3065   Airbus A319-100   CFM56-5B7/P  
697182   697183         1924   Airbus A320-200   CFM56-5B4/P   575534   575535  
      1949   Airbus A320-200   CFM56-5B4/P   575554   575555         2705  
Airbus A320-200   CFM56-5B4/P   577504   577505         2721   Airbus A320-200  
CFM56-5B4/P   577526   577530         3051   Airbus A321-200   CFM56-5B3/P  
697174   697175         3098   Airbus A321-200   CFM56-5B3/P   697241   697249  
      3441   Airbus A321-200   CFM56-5B3/3   697456   697685         3401  
Airbus A321-200   CFM56-5B3/3   697629   697672         3419   Airbus A321-200  
CFM56-5B3/3   697663   697669         3372   Airbus A321-200   CFM56-5B3/3  
697515   697607         3399   Airbus A321-200   CFM56-5B3/3   697634   697635  
     

 



--------------------------------------------------------------------------------



 



                              Airframe                     Airframe  
Manufacturer and   Engine Manufacturer and   Engine   Engine   Engine   Engine
MSN   Model   Model   MSN 1   MSN 2   MSN 3   MSN 4 503   Airbus A330-200  
CF6-80E1-A3   811201   811202         519   Airbus A330-200   CF6-80E1-A3  
811218   811219         584   Airbus A330-200   CF6-80E1-A3   811248   811249  
      635   Airbus A330-200   Rolls Royce TRENT 772B-60   41308   41309        
32868   Boeing B747-400   CF6-80C2-B1F   706539   706540   706541   706542 35279
  Boeing B737-800   CFM56-7B26/3   896551   896552         32869   Boeing
B747-400   CF6-80C2-B1F   706551   706552   706553   706554 32871   Boeing
B747-400   CF6-80C2-B1F   706623   706624   706625   706626 32870   Boeing
B747-400ERF   CF6-80C2-B5F   706627   706628   706629   706630 32867   Boeing
B747-400ERF   CF6-80C2-B5F   706514   706515   706516   706517 29402   Boeing
B777-200ER   Pratt & Whitney PW4090   P222225   P222226         35782   Boeing
B777-300ER   GE90-115BG02   906603   906607         35783   Boeing B777-300ER  
GE90-115BG02   906621   906622         32723   Boeing B777-300ER   GE90-115BG01
  906108   906109         32724   Boeing B777-300ER   GE90-115BG01   906112  
906113         32850   Boeing B777-300ER   GE90-115BG01   906129   906130      
  32852   Boeing B777-300ER   GE90-115BG01   906143   906144         32725  
Boeing B777-300ER   GE90-115BG01   906134   906137         32711   Boeing
B777-300ER   GE90-115BG01   906131   906132         35297   Boeing B777-300ER  
GE90-115BG02   906377   906378         739   Airbus A330-200   Pratt & Whitney
PW4168A   P733595   P733596         911   Airbus A330-200   Pratt & Whitney
PW4168A   P733657   P733658         3033   Airbus A320-200   IAE V2527-A5  
V12523   V12525         3066   Airbus A320-200   IAE V2527-A5   V12538   V12553
        3074   Airbus A320-200   IAE V2527-A5   V12546   V12555         3462  
Airbus A321-200   IAE V2533-A5   V12902   V12904         3527   Airbus A321-200
  IAE V2533-A5   V12923   V12946         679   Airbus A330-300   Rolls Royce
TRENT 772-60   41340   41341         581   Airbus A330-300   Rolls Royce TRENT
772B-60   41188   41288         692   Airbus A330-300   Rolls Royce TRENT
772B-60   41348   41349         716   Airbus A330-300   Rolls Royce TRENT
772B-60   41357   41358         741   Airbus A330-300   Rolls Royce TRENT
772B-60   41380   41381         786   Airbus A330-300   Rolls Royce TRENT
772B-60   41417   41418         35274   Boeing B737-800   CFM56-7B24/3   896420
  897396         35276   Boeing B737-800   CFM56-7B24/3   896513   896514      
  35285   Boeing B737-800   CFM56-7B24/3   896958   896961         34432  
Boeing B777-300ER   GE90-115BG04   906373   906382         35299   Boeing
B777-300ER   GE90-115BG04   906354   906381         35300   Boeing B777-300ER  
GE90-115BG02   906432   906433         35301   Boeing B777-300ER   GE90-115BG04
  906474   906475         30037   Boeing B737-700   CFM56-7B24   890719   890720
        30727   Boeing B737-700   CFM56-7B22   888675   888679         30033  
Boeing B737-800   CFM56-7B27/B1   888587   888741         30643   Boeing
B737-800   CFM56-7B27/B1   888844   888902         822   Airbus A330-200   Pratt
& Whitney PW4168A   P733621   P733622         3428   Airbus A319-100   IAE
V2524-A5   V12867   V12871        

 



--------------------------------------------------------------------------------



 



                              Airframe                     Airframe  
Manufacturer and   Engine Manufacturer and   Engine   Engine   Engine   Engine
MSN   Model   Model   MSN 1   MSN 2   MSN 3   MSN 4 3685   Airbus A319-100   IAE
V2524-A5   V13066   V13068         2793   Airbus A321-200   IAE V2533-A5  
V12305   V12307         3458   Airbus A321-200   IAE V2533-A5   V12892   V12894
        3522   Airbus A321-200   IAE V2533-A5   V12931   V12933         1912  
Airbus A319-100   IAE V2524-A5   V11399   V11402         1962   Airbus A319-100
  IAE V2524-A5   V11447   V11454         1850   Airbus A321-200   IAE V2533-A5  
V11361   V11362         1926   Airbus A321-200   IAE V2533-A5   V11415   V11417
        2113   Airbus A319-100   CFM56-5B5/P   575724   575725         2122  
Airbus A319-100   CFM56-5B5/P   575732   575740         2186   Airbus A319-100  
CFM56-5B5/P   575765   575769         2332   Airbus A319-100   CFM56-5B5/P  
577137   577138         2382   Airbus A319-100   CFM56-5B5/P   577172   577184  
      2142   Airbus A320-200   CFM56-5B4/P   575701   575703         2189  
Airbus A320-200   CFM56-5B4/P   575790   575792         2291   Airbus A320-200  
CFM56-5B4/P   577104   577114         2665   Airbus A320-200   CFM56-5B4/P  
577469   577470         3056   Airbus A320-200   CFM56-5B4/P   697159   697160  
      2768   Airbus A320-200   CFM56-5B4/P   577580   577581         3068  
Airbus A320-200   CFM56-5B4/P   697157   697158         811   Airbus A330-200  
CF6-80E1-A3   811404   811406         29399   Boeing B777-200ER   GE90-94B  
900459   900461         32720   Boeing B777-200ER   GE90-94B   900478   900480  
      32721   Boeing B777-200ER   GE90-94B   900499   900500         35295  
Boeing B777-200ER   GE90-94B   900491   900492         2085   Airbus A320-200  
IAE V2527-A5   V11524   V11531         2173   Airbus A320-200   IAE V2527-A5  
V11634   V11636         2594   Airbus A320-200   IAE V2527-A5   V12087   V12089
        29401   Boeing B777-200ER   Rolls Royce TRENT 895-17   51485   51486    
    29403   Boeing B777-200ER   Rolls Royce TRENT 895-17   51504   51508        
29404   Boeing B777-200ER   Rolls Royce TRENT 895-17   51477   51478        
32712   Boeing B777-200ER   Rolls Royce TRENT 895-17   51489   51490        
30649   Boeing B737-700   CFM56-7B24   888772   888779         30652   Boeing
B737-800   CFM56-7B26   889705   889706         30721   Boeing B737-800  
CFM56-7B26/3   894612   894618         35272   Boeing B737-800   CFM56-7B26/3  
896356   896357         35284   Boeing B737-800   CFM56-7B26/3   896787   896789
        35287   Boeing B737-800   CFM56-7B26/3   896978   896979         725  
Airbus A330-300   CF6-80E1-A4   811349   811350         2761   Airbus A320-200  
CFM56-5B4/P   577572   577573         2785   Airbus A320-200   CFM56-5B4/P  
577594   577596         2794   Airbus A320-200   CFM56-5B4/P   577621   577625  
      2798   Airbus A320-200   CFM56-5B4/P   577623   577626         2962  
Airbus A320-200   CFM56-5B4/P   577815   577818         2988   Airbus A320-200  
CFM56-5B4/P   577851   577852         3083   Airbus A320-200   CFM56-5B4/P  
697193   697198        

 



--------------------------------------------------------------------------------



 



                              Airframe                     Airframe  
Manufacturer and   Engine Manufacturer and   Engine   Engine   Engine   Engine
MSN   Model   Model   MSN 1   MSN 2   MSN 3   MSN 4 3321   Airbus A320-200  
CFM56-5B4/3   697532   697537         3529   Airbus A320-200   CFM56-5B4/3  
697781   697782         814   Airbus A330-200   CF6-80E1-A4B   811407   811408  
      3421   Airbus A319-100   IAE V2524-A5   V12858   V12860         3424  
Airbus A319-100   IAE V2524-A5   V12862   V12865         3454   Airbus A319-100
  IAE V2524-A5   V12882   V12890         3694   Airbus A319-100   IAE V2524-A5  
V13082   V13084         462   Airbus A330-200   Rolls Royce TRENT 772B-60  
41224   41225         29395   Boeing B777-300   Rolls Royce TRENT 892-17   51285
  51287         28687   Boeing B777-300   Rolls Royce TRENT 892-17   51416  
51417         29396   Boeing B777-300   Rolls Royce TRENT 892-17   51378   51379
        32697   Boeing B777-300   Rolls Royce TRENT 892-17   51371   51372      
  32699   Boeing B777-300   Rolls Royce TRENT 892-17   51397   51398        
2389   Airbus A319-100   IAE V2522-A5   V11855   V11856         2429   Airbus
A319-100   IAE V2522-A5   V11877   V11887         2694   Airbus A319-100   IAE
V2522-A5   V12188   V12198         2697   Airbus A319-100   IAE V2522-A5  
V12206   V12208         2720   Airbus A319-100   IAE V2522-A5   V12236   V12238
        706   Airbus A340-600   Rolls Royce TRENT 556-61   71342   71343   71344
  71363 723   Airbus A340-600   Rolls Royce TRENT 556-61   71362   71364   71365
  71369 30687   Boeing B737-700   CFM56-7B24   894609   894610         30710  
Boeing B737-700   CFM56-7B24   894464   894467         30040   Boeing B737-800  
CFM56-7B27   892344   892346         32841   Boeing B737-800   CFM56-7B27  
893370   893371         1866   Airbus A319-100   CFM56-5B6/P   575504   575505  
      1872   Airbus A319-100   CFM56-5B6/P   575508   575509         1882  
Airbus A319-100   CFM56-5B6/P   575516   575517         1925   Airbus A319-100  
CFM56-5B6/P   575544   575545         2198   Airbus A319-100   CFM56-5B5/P  
575780   575783         2209   Airbus A319-100   CFM56-5B5/P   575776   575795  
      2236   Airbus A319-100   CFM56-5B5/P   575824   575830         1223  
Airbus A319-100   IAE V2524-A5   V10719   V10773         1281   Airbus A319-100
  IAE V2524-A5   V10778   V10779         1463   Airbus A319-100   IAE V2524-A5  
V10933   V10936         1156   Airbus A320-200   IAE V2527-A5   V10655   V10658
        1398   Airbus A320-200   IAE V2527-A5   V10885   V10894         1452  
Airbus A320-200   IAE V2527-A5   V10943   V10946         1110   Airbus A320-200
  IAE V2527-A5   V10620   V10621         28262   Boeing B737-700   CFM56-7B22  
890962   890967         29363   Boeing B737-700   CFM56-7B22   890649   891646  
      33786   Boeing B737-700   CFM56-7B22   890620   891616         33787  
Boeing B737-700   CFM56-7B22   890658   891654         33791   Boeing B737-700  
CFM56-7B22   890954   891938         33792   Boeing B737-700   CFM56-7B22  
890976   890977         30662   Boeing B737-700   CFM56-7B24   890573   890577  
      30663   Boeing B737-700   CFM56-7B24   890584   890585        

 



--------------------------------------------------------------------------------



 



                              Airframe                     Airframe  
Manufacturer and   Engine Manufacturer and   Engine   Engine   Engine   Engine
MSN   Model   Model   MSN 1   MSN 2   MSN 3   MSN 4 30677   Boeing B737-700  
CFM56-7B22   890868   890869         30039   Boeing B737-800   CFM56-7B26  
877654   889548         30675   Boeing B737-800   CFM56-7B26   888459   888586  
      30032   Boeing B737-800   CFM56-7B27   889643   889654         30689  
Boeing B737-800   CFM56-7B27   889493   889494         30332   Boeing B737-800  
CFM56-7B27   888214   889252         28237   Boeing B737-800   CFM56-7B26  
888197   888201         28689   Boeing B777-200ER   GE90-94B   900359   900360  
      28692   Boeing B777-200ER   GE90-94B   900353   900354         28678  
Boeing B777-200ER   GE90-90B   900323   900324         28679   Boeing B777-200ER
  GE90-90B   900329   900330         625   Airbus A330-200   Rolls Royce TRENT
772B-60   41296   41297         632   Airbus A330-200   Rolls Royce TRENT
772B-60   41303   41304         30730   Boeing B737-800   CFM56-7B27/3   894901
  895884        

 



--------------------------------------------------------------------------------



 



SCHEDULE II
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
PLEDGED STOCK

                                                              Percentage of    
Par   Certificate   Number of   Outstanding Stock Borrower   Value   No(s).  
Shares   Shares
TOP AIRCRAFT, INC.
    N/A       1       100       100 %
STATES AIRCRAFT, INC.
    N/A       1       100       100 %
SHREWSBURY AIRCRAFT LEASING LIMITED
  US $1 each     1       10       100 %

PLEDGED BENEFICIAL INTERESTS

                  Percentage of Borrower   Certificate No.   Beneficial Interest
N/A
  N/A   N/A

PLEDGED MEMBERSHIP INTERESTS

                  Percentage of Issuer   Certificate No.   Membership Interest
N/A   N/A   N/A

 



--------------------------------------------------------------------------------



 



SCHEDULE III
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
TRADE NAMES

1.   Grantor: International Lease Finance Corporation
Trade Name: ILFC

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT

          Chief Executive Office, Chief Place of     Business or Registered
Office Name of Grantor   and Organizational ID (if applicable)
International Lease Finance Corporation
  10250 Constellation Blvd.
 
  Suite 3400
 
  Los Angeles, CA 90067
 
  Facsimile: (310) 788-1990
 
  Telephone: (310) 788-1999
 
   
 
  Organizational ID: C1666861
 
   
Top Aircraft, Inc.
  10250 Constellation Blvd.
 
  Suite 3400
 
  Los Angeles, CA 90067
 
  Facsimile: (310) 788-1990
 
  Telephone: (310) 788-1999
 
   
 
  Organizational ID: C3229725
 
   
Shrewsbury Aircraft Leasing Limited
  30 North Wall Quay
 
  Dublin 1
 
  Ireland
 
  Facsimile: +353 1 672 0270
 
  Telephone: +353 1 802 8901
 
   
 
  Company Registration Number: 475896    
States Aircraft, Inc.
  10250 Constellation Blvd.
 
  Suite 3400
 
  Los Angeles, CA 90067
 
  Facsimile: (310) 788-1990
 
  Telephone: (310) 788-1999
 
   
 
  Organizational ID: C3229724
 
   
ILFC Ireland Limited
  30 North Wall Quay
 
  Dublin 1
 
  Ireland
 
  Facsimile: +353 1 672 0270
 
  Telephone: +353 1 802 8901
 
   
 
  Company Registration Number: 209316
 
   
ILFC France S.a.r.l.
  52 rue de la Victoire
 
  Paris
 
  France 75009
 
  Facsimile: +33-1-450 363 77
 
  Telephone: +33-1-450 360 36    
 
  Organizational ID: 513229248

2



--------------------------------------------------------------------------------



 



          Chief Executive Office, Chief Place of     Business or Registered
Office Name of Grantor   and Organizational ID (if applicable)
ILFC Labuan Ltd.
  Unit #3 (l)
 
  Main Office Tower
 
  Financial Park Labuan
 
  Jalan Merdeka
 
  87000 Labuan
 
  F.T. Labuan
 
  Malaysia
 
  Facsimile: +60 87 427 409
 
  Telephone: +60 87 427 408
 
   
 
  Company No.: LL03255

3



--------------------------------------------------------------------------------



 



SCHEDULE V
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
INSURANCE

1.   Obligation to Insure       So long as this Agreement shall remain in
effect, the Grantors will ensure that there is effected and maintained
appropriate insurances in respect of each Pool Aircraft and the Security
Trustees, the FRBNY and the Lender and its operation including insurance for:

  (a)   loss or damage to each Pool Aircraft and each part thereof; and     (b)
  any liability for injury to or death of persons and damage to or the
destruction of public or private property arising out of or in connection with
the operation, storage, maintenance or use of (in each case to the extent
available) the Pool Aircraft and of any other part thereof not belonging to the
Grantors but from time to time installed on the airframe.

2.   Specific Insurances       The Grantors will maintain or will cause to be
maintained the following specific insurances with respect to each Pool Aircraft
(subject to paragraph 3):

  (a)   All Risks Hull Insurance — All risks hull insurance policy on the Pool
Aircraft in an amount at least equal to 110% of the outstanding principal of the
Loan allocable to such Pool Aircraft, calculated based on the most recent
appraised value (the “Required Insured Value”) on an agreed value basis and
naming the Senior Security Trustee (for and on behalf of itself and the Senior
Secured Parties) as a loss payee for the Required Insured Value (provided,
however, that, if the applicable Lessee’s insurance program uses AVN67B or a
successor London market endorsement similar thereto, the Grantor shall use
reasonable commercial efforts to procure that each of the Secured Parties is
also named as a “Contract Party” and shall ensure that each of the Secured
Parties is also named as a “Contract Party” in respect of any new Lease entered
into);     (b)   Hull War Risk Insurance — Hull war risk and allied perils
insurance, including hijacking, (excluding, however, confiscation by government
of registry or country of domicile to the extent coverage of such risk is not
generally available to the applicable Lessee in the relevant insurance market at
a commercially reasonable cost or is not customarily obtained by operators in
such jurisdiction at such time) on the Pool Aircraft where the custom in the
industry is to carry war risk for aircraft operating on routes or kept in
locations similar to the Pool Aircraft in an amount not less than the Required
Insured Value on an agreed value basis and naming the Senior Security Trustee
(for and on behalf of itself and the other Senior Secured Parties) as a loss
payee for the Required Insured Value (provided, however, that, if the applicable

 



--------------------------------------------------------------------------------



 



      Lessee’s insurance program uses AVN67B or a successor London market
endorsement similar thereto, the Grantors shall use reasonable commercial
efforts to procure that each of the Secured Parties is also named as a “Contract
Party” and shall ensure that each of the Secured Parties is also named as a
“Contract Party” in respect of any new Lease entered into);     (c)   Legal
Liability Insurance — Third party legal liability insurance (including war and
allied perils) for a combined single limit (bodily injured and property damage)
of not less than $500,000,000 for a Narrowbody Aircraft, and not less than
$750,000,000 for Widebody Aircraft. The Security Trustees (on behalf of
themselves and the Secured Parties) shall be named as additional insureds on
such policies; provided, however, that the Grantors shall use reasonable
commercial efforts to procure that each of the Secured Parties is also named as
an additional insured and shall ensure that each of the Secured Parties is also
named as an additional insured in respect of any new Lease. Notwithstanding the
foregoing, the legal liability coverage amounts in respect of the Supplemental
Pool Aircraft shall not be required to be maintained in amounts set forth above
if the minimum amounts provided to be maintained under the Leases thereof on the
Effective Date are less, but shall instead be required to be maintained at such
lesser minimum amounts.     (d)   Aircraft Spares Insurance — Insurance for the
engines and the parts while not installed on the airframe for their replacement
cost or an agreed value basis.

3.   Variations on Specific Insurance Requirements       In certain
circumstances, it is customary that not all of the insurances described in
paragraph 2 be carried for the Pool Aircraft. For example, when a Pool Aircraft
is not on lease to a passenger air carrier or is in storage or is being repaired
or maintained, ferry or ground rather than passenger flight coverage for the
Pool Aircraft are applicable. Similarly, indemnities may be provided by a
Governmental Authority in lieu of particular insurances; provided, however, that
the Grantors shall not, without the prior written consent of AIG Funding and the
FRBNY, be entitled to accept any new such governmental indemnities other than
when such indemnities are granted by a Governmental Authority of a country or
jurisdiction that is not a Prohibited Country. The relevant Grantor will
determine the necessary coverage for the Pool Aircraft in such situations
consistent with Leasing Company Practice with respect to similar aircraft.   4.
  Hull Insurances in Excess of Required Insurance Value       For the avoidance
of doubt, any Grantor and/or any Lessee may carry hull risks and hull war and
allied perils insurance on the Pool Aircraft in excess of the Required Insured
Value which (subject in the case of the Grantors to no Event of Default having
occurred and being continuing) will not be payable to the Security Trustees.
Such excess insurances will be payable to (i) if payable to the Grantors, to the
relevant Grantor, unless an Event of Default has occurred and is continuing in
which case the excess shall be payable to the Senior Security Trustee or (ii) if
payable to the Lessee to the Lessee in all circumstances.

2



--------------------------------------------------------------------------------



 



5.   Currency       All insurance and reinsurances effected pursuant to this
Schedule V shall be payable in Dollars, save that in the case of the insurances
referred to in paragraph 2(c) (if such denomination is (a) required by the law
of the state of registration of the Pool Aircraft; or (b) the normal practice of
airlines in the relevant country that operate aircraft leased from lessors
located outside such country; or (c) otherwise agreed by the Senior Security
Trustee) or paragraph 2(d).   6.   Specific Terms of Insurances       Insurance
policies which are underwritten in the London and/or other non-US insurance
market and which pertain to financed or leased aircraft equipment contain the
coverage and endorsements described in AVN67B as it may be amended or revised or
its equivalent. Each of the Grantors agrees that, so long as this Agreement
shall remain in effect, the Pool Aircraft will be insured and the applicable
insurance policies endorsed either (i) in a manner consistent with AVN67B, as it
may be amended or revised or its equivalent or (ii) as may then be customary in
the airline industry for aircraft of the same type as the Pool Aircraft utilised
by operators in the same country and whose operational network for such Pool
Aircraft and credit status is similar to the type of business as the Lessee (if
any) and at the time commonly available in the insurance market. In all cases,
the relevant Grantor will set the standards, review and manage the insurances on
the Pool Aircraft consistent with Leasing Company Practice with respect to
similar aircraft.   7.   Insurance Brokers and Insurers       In reviewing and
accepting the insurance brokers (if any) and reinsurance brokers (if any) and
insurers and reinsurers (if any) providing coverage with respect to the Pool
Aircraft, the relevant Grantor will utilize standards consistent with Leasing
Company Practice with respect to similar aircraft. It is recognized that
airlines in certain countries are required to utilize brokers (and sometimes
even no brokers) or carry insurance with local insurance brokers and insurers.
If at any time any Pool Aircraft is not subject to a Lease, the relevant Grantor
will cause its insurance brokers to provide each of the Security Trustees with
evidence that the insurances described in this Schedule V are in full force and
effect.   8.   Deductible Amounts, Self-Insurance and Reinsurance       With
respect to the type of aircraft concerned, the nationality and creditworthiness
of the airline operator, the airline operator’s use and operation thereof and to
the scope of and the amount covered by the insurances carried by the Lessee, the
relevant Grantor will apply standards consistent with Leasing Company Practice
with respect to similar aircraft in reviewing and accepting the amount of any
insurance deductibles, whether the Lessee may self-insure any of the risks
covered by the insurances and the scope and terms of reinsurance, if any,
including a cut-through and assignment clause.   9.   Renewals

3



--------------------------------------------------------------------------------



 



    The Grantors will monitor the insurances on the Pool Aircraft and their
expiration dates. The relevant Grantor shall, when requested by any Security
Trustee, promptly inform such Security Trustee as to whether or not it has been
advised that renewal instructions for any of the insurances have been given by
the airline operator or its broker prior to or on the scheduled expiry date of
the relevant insurance. The relevant Grantor shall promptly notify each of the
Security Trustees in writing if it receives notice that any of the insurances
have in fact expired without renewal. Promptly after receipt, the relevant
Grantor will provide to each of the Security Trustees evidence of renewal of the
insurances and reinsurance (if any).   10.   Information       Subject to
applicable confidentiality restrictions, each of the Grantors shall provide the
Security Trustees or shall ensure that the Security Trustees are provided with
any information reasonably requested by them from time to time concerning the
insurances maintained with respect to the Pool Aircraft or, if reasonably
available to the Grantors, in connection with any claim being made or proposed
to be made thereunder.

4



--------------------------------------------------------------------------------



 



EXHIBIT A-1
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF COLLATERAL SUPPLEMENT
Wells Fargo Bank Northwest, National Association,
as the First Lien Security Trustee,
the Second Lien Security Trustee,
the Third Lien Security and
the Fourth Lien Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Fax: (801) 246-5053
[Date]
     Re: Aircraft Mortgage and Security Agreement, dated as of October 13, 2009
Ladies and Gentlemen:
          Reference is made to the Aircraft Mortgage and Security Agreement,
dated as of October 13, 2009 (the “Aircraft Mortgage and Security Agreement”),
among INTERNATIONAL LEASE FINANCE CORPORATION, a Delaware corporation (“ILFC”),
TOP AIRCRAFT, INC., a California corporation (“Holdings”), SHREWSBURY AIRCRAFT
LEASING LIMITED, a private limited liability company incorporated under the laws
of Ireland (the “Irish SPC”), STATES AIRCRAFT, INC. a California corporation
(the “California SPC”), ILFC IRELAND LIMITED, a private limited liability
company incorporated under the laws of Ireland (the “Irish Initial Intermediate
Lessee”), ILFC FRANCE S.A.R.L., a société à responsabilité limitée organized
under the laws of France (the “French Initial Intermediate Lessee”), ILFC LABUAN
LTD., a Labuan private limited liability company incorporated under the Offshore
Companies Act 1990 of Malaysia (the “Labuan Initial Intermediate Lessee”) and
the ADDITIONAL GRANTORS who become grantors under the Aircraft Mortgage and
Security Agreement from time to time (together with ILFC, Holdings, the Irish
SPC, the California SPC, the Irish Initial Intermediate Lessee, the French
Initial Intermediate Lessee and the Labuan Initial Intermediate Lessee, the
“Grantors”) and WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national
banking association, as the First Lien Security Trustee, the Second Lien
Security Trustee, the Third Lien Security Trustee and the Fourth Lien Security
Trustee. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to them in the Aircraft Mortgage and Security
Agreement.
          The undersigned hereby delivers, as of the date first above written,
the attached Annexes I and II pursuant to Section 2.15 of the Aircraft Mortgage
and Security Agreement.

 



--------------------------------------------------------------------------------



 



          The undersigned Grantor hereby confirms that the property included in
the attached Annexes constitutes part of the Collateral and hereby makes each
representation and warranty set forth in Section 2.03 of the Aircraft Mortgage
and Security Agreement (as supplemented by the attached Annexes).
          Attached are (i) where required with respect to any Assigned Document
(other than an Assigned Lease) included in the foregoing Collateral, a Consent
and Agreement in substantially the form of Exhibit B to the Aircraft Mortgage
and Security Agreement from the counterparty thereto or, with respect to any
Assigned Lease included in the foregoing Collateral, such consents,
acknowledgements and/or notices as are called for under Section 2.06(a) of the
Aircraft Mortgage and Security Agreement and (ii) duly completed copies of
Annexes I and II hereto.
          This Collateral Supplement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, including all
matters of construction, validity and performance.
Very truly yours,
[                                        ]

         
By:
       
 
 
 
Name:    
 
  Title:    

Acknowledged and agreed to as of the date first above written:
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
not in its individual capacity, but
solely as the First Lien Security Trustee,
the Second Lien Security Trustee, the Third
Lien Security Trustee and the Fourth Lien
Security Trustee

         
By:
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



ANNEX I
COLLATERAL SUPPLEMENT
AIRCRAFT OBJECTS

                  Airframe Manufacturer       Engine Manufacturer and Airframe
MSN   and Model   Engine MSNs   Model              

 



--------------------------------------------------------------------------------



 



ANNEX II
COLLATERAL SUPPLEMENT
PLEDGED STOCK

                                  Percentage of     Par   Certificate   Number
of   Outstanding Stock Borrower   Value   No(s).   Shares   Shares              
   

PLEDGED BENEFICIAL INTERESTS

                  Percentage of Borrower   Certificate No.   Beneficial Interest
         

PLEDGED MEMBERSHIP INTERESTS

                  Percentage of Issuer   Certificate No.   Membership Interest  
       

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF GRANTOR SUPPLEMENT
Wells Fargo Bank Northwest, National Association,
as the First Lien Security Trustee,
the Second Lien Security Trustee,
the Third Lien Security and
the Fourth Lien Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Fax: (801) 246-5053
[Date]
     Re: Aircraft Mortgage and Security Agreement, dated as of October 13, 2009
Ladies and Gentlemen:
Reference is made to the Aircraft Mortgage and Security Agreement, dated as of
October 13, 2009 (the “Aircraft Mortgage and Security Agreement”), among
INTERNATIONAL LEASE FINANCE CORPORATION, a Delaware corporation (“ILFC”), TOP
AIRCRAFT, INC., a California corporation (“Holdings”), SHREWSBURY AIRCRAFT
LEASING LIMITED, a private limited liability company incorporated under the laws
of Ireland (the “Irish SPC”), STATES AIRCRAFT, INC. a California corporation
(the “California SPC”), ILFC IRELAND LIMITED, a private limited liability
company incorporated under the laws of Ireland (the “Irish Initial Intermediate
Lessee”), ILFC FRANCE S.A.R.L., a société à responsabilité limitée organized
under the laws of France (the “French Initial Intermediate Lessee”), ILFC LABUAN
LTD., a Labuan private limited liability company incorporated under the Offshore
Companies Act 1990 of Malaysia (the “Labuan Initial Intermediate Lessee”) and
the ADDITIONAL GRANTORS who become grantors under the Aircraft Mortgage and
Security Agreement from time to time (together with ILFC, Holdings, the Irish
SPC, the California SPC, the Irish Initial Intermediate Lessee, the French
Initial Intermediate Lessee and the Labuan Initial Intermediate Lessee, the
“Grantors”) and WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national
banking association, as the First Lien Security Trustee, the Second Lien
Security Trustee, the Third Lien Security Trustee and the Fourth Lien Security
Trustee. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to them in the Aircraft Mortgage and Security
Agreement.
          The undersigned hereby agrees, as of the date first above written, to
become a Grantor under the Aircraft Mortgage and Security Agreement as if it
were an original party thereto and agrees that each reference in the Aircraft
Mortgage and Security Agreement to “Grantor” shall also mean and be a reference
to the undersigned.

 



--------------------------------------------------------------------------------



 



          (A) Grant of Security Interest – First Lien. To secure the First Lien
Secured Obligations, the undersigned Grantor hereby assigns and pledges to the
First Lien Security Trustee for its benefit and the benefit of the other First
Lien Secured Parties and hereby grants to the First Lien Security Trustee for
its benefit and the benefit of the other First Lien Secured Parties a first
priority security interest in, all of its right, title and interest in and to
the following (collectively, the “Supplementary Collateral”):
          (a) all of such Grantor’s right, title and interest in and to (i) each
Pool Aircraft, including the Airframe and Engines as the same is now and will
hereafter be constituted, and in the case of such Engines, whether or not any
such Engine shall be installed in or attached to the Airframe or any other
airframe, together with (ii) all Parts of whatever nature, which are from time
to time included within the definitions of “Airframe” or “Engines”, including
all substitutions, renewals and replacements of and additions, improvements,
accessions and accumulations to the Airframe and Engines (other than additions,
improvements, accessions and accumulations which constitute appliances, parts,
instruments, appurtenances, accessories, furnishings or other equipment excluded
from the definition of Parts), (iii) all Aircraft Documents and (iv) any money
or non-money proceeds of an Airframe or Engine arising from the total or partial
loss or destruction of such Airframe or its Engine or its total or partial
confiscation, condemnation or requisition
          (b) all of such Grantor’s right, title and interest in and to all
Leases to which such Grantor is or may from time to time be party with respect
to the Pool Aircraft and any leasing arrangements among Grantors with respect to
such Leases together with all Related Collateral Documents (all such Leases and
Related Collateral Documents, the “Assigned Leases”), including without
limitation (i) all rights of such Grantor to receive moneys due and to become
due under or pursuant to such Assigned Leases, (ii) all rights of such Grantor
to receive proceeds of any insurance, indemnity, warranty or guaranty with
respect to such Assigned Leases, (iii) claims of such Grantor for damages
arising out of or for breach or default under such Assigned Leases, (iv) all
rights under any such Assigned Lease with respect to any subleases of the Pool
Aircraft subject to such Assigned Lease and (v) the right of such Grantor to
terminate such Assigned Leases and to compel performance of, and otherwise to
exercise all remedies under, any Assigned Lease, whether arising under such
Assigned Leases or by statute or at law or in equity (the “Lease Collateral”);
          (c) all of the following (the “Security Collateral”):
          (i) the Pledged Stock identified on the attached Annex II and the
certificates representing such Pledged Stock, and all dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
Pledged Stock;
          (ii) all additional shares of the capital stock of any other Grantor
other than ILFC or an Initial Intermediate Lessee from time to time acquired by
such Grantor in any manner, including the capital stock of any other Grantor
that may be formed from time to time, and all certificates, if any, representing
such additional shares of the capital stock and all dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all such additional shares;
and

2



--------------------------------------------------------------------------------



 



          (d) all of the following (the “Beneficial Interest Collateral”):
          (i) the Pledged Beneficial Interest identified on the attached Annex
II, all certificates, if any, from time to time representing all of such
Grantor’s right, title and interest in such Pledged Beneficial Interest, any
contracts and instruments pursuant to which any such Pledged Beneficial Interest
are created or issued and all distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Pledged Beneficial Interest;
and
          (ii) all of such Grantor’s right, title and interest in all additional
beneficial interests in any other Grantor other than an Initial Intermediate
Lessee from time to time acquired by such Grantor in any manner, including the
beneficial interests in any other Grantor that may be formed from time to time,
and all certificates, if any, from time to time representing such additional
beneficial interests and all distributions, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all such additional beneficial interests;
          (e) all of the following (the “Membership Interest Collateral”):
          (i) the Pledged Membership Interests identified on the attached Annex
II, all certificates, if any, from time to time representing all of such
Grantor’s right, title and interest in such Pledged Membership Interests, any
contracts and instruments pursuant to which any such Pledged Membership
Interests are created or issued and all distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such Pledged Membership
Interests; and
          (ii) all of such Grantor’s right, title and interest in all additional
membership interests in any other Grantor other than an Initial Intermediate
Lessee from time to time acquired by such Grantor in any manner, including the
membership interests in any other Grantor that may be formed from time to time,
and all certificates, if any, from time to time representing such additional
membership interests and all distributions, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all such additional membership interests;
          (f) (i) all right of such Grantor in and to each Blocked Account and
all funds or other property at any time or from time to time credited to any
Blocked Account and (ii) other than ILFC or an Initial Intermediate Lessee
(provided, however, that any Initial Intermediate Lessee shall comply with
Section 2.11(a) of the Credit Agreement), all right of such Grantor in and to
each account at any time or from time to time established in its name and, in
the case of clause (i) and (ii) above, all cash, investment property,
investments, securities, instruments or other property (including all “financial
assets” within the meaning of Section 8-102(a)(9) of the UCC) at any time or
from time to time credited to any such account (collectively, the “Account
Collateral”);
          (g) all other “investment property” (as defined in
Section 9-102(a)(49) of the UCC) of such Grantor other than ILFC or any Initial
Intermediate Lessee (the “Investment Collateral”) including written notification
of all interest, dividends, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in

3



--------------------------------------------------------------------------------



 



exchange for any or all of the then existing Investment Collateral, but
excluding any loans or advances made, or dividends or other amounts paid, by any
Grantor to any other Grantor;
          (h) all of the following (the “Assigned Agreement Collateral”):
          (i) all of such Grantor’s right, title and interest in and to all
security assignments, cash deposit agreements and other security agreements
executed in its favor by any other Grantor, other than between ILFC and any
Initial Intermediate Lessee, in each case as such agreements may be amended or
otherwise modified from time to time (collectively, the “Assigned Agreements”);
and
          (ii) all of such Grantor’s right, title and interest in and to all
deposit accounts, all funds or other property held in such deposit accounts, all
certificates and instruments, if any, from time to time representing or
evidencing such deposit accounts and all other property of whatever nature, in
each case pledged, assigned or transferred to it or mortgaged or charged in its
favor pursuant to any Assigned Agreement;
          (i) all of such Grantor’s right, title and interest in and to the
Acquisition Agreements (the “Aircraft Purchase Collateral”);
          (j) all of such Grantor’s right, title and interest in and to the
personal property identified in a Grantor Supplement or a Collateral Supplement
executed and delivered by such Grantor to any Security Trustee; and
          (k) all proceeds of any and all of the foregoing Collateral (including
proceeds that constitute property of the types described in subsections (a),
(b), (c), (d), (e), (f), (g), (h), (i) and (j) above);
provided that the Collateral shall not include any Excluded Property.
          (B) Grant of Security Interest — Second Lien. To secure the Second
Lien Secured Obligations, the undersigned Grantor hereby assigns and pledges to
the Second Lien Security Trustee, for its benefit and the benefit of the other
Second Lien Secured Parties, and hereby grants to the Second Lien Security
Trustee for its benefit and the benefit of the other Second Lien Secured Parties
a subordinated security interest in (subject and subordinate in all respects to
the Lien of the First Lien Secured Parties), all of its right, title and
interest in and to the Supplementary Collateral.
          (C) Grant of Security Interest — Third Lien. To secure the Third Lien
Secured Obligations, the undersigned Grantor hereby assigns and pledges to the
Third Lien Security Trustee, for its benefit and the benefit of the other Third
Lien Secured Parties, and hereby grants to the Third Lien Security Trustee for
its benefit and the benefit of the other Third Lien Secured Parties a
subordinated security interest in (subject and subordinate in all respects to
the Lien of the First Lien Secured Parties and the Lien of the Second Lien
Secured Parties), all of its right, title and interest in and to the
Supplementary Collateral.
          (D) Grant of Security Interest — Fourth Lien. To secure the Fourth
Lien Secured Obligations, the undersigned Grantor hereby assigns and pledges to
the Fourth Lien

4



--------------------------------------------------------------------------------



 



Security Trustee, for its benefit and the benefit of the other Fourth Lien
Secured Parties, and hereby grants to the Fourth Lien Security Trustee for its
benefit and the benefit of the other Fourth Lien Secured Parties a subordinated
security interest in (subject and subordinate in all respects to the Lien of the
First Lien Secured Parties, the Lien of the Second Lien Secured Parties and the
Lien of the Third Lien Secured Parties), all of its right, title and interest in
and to the Supplementary Collateral.
          The undersigned Grantor hereby makes each representation and warranty
set forth in Section 2.03 of the Aircraft Mortgage and Security Agreement (as
supplemented by the attached Annexes) and hereby agrees to be bound as a Grantor
by all of the terms and provisions of the Aircraft Mortgage and Security
Agreement. Each reference in the Aircraft Mortgage and Security Agreement to the
Pledged Stock, the Pledged Beneficial Interest, the Pledged Membership
Interests, the Security Collateral, the Beneficial Interest Collateral, the
Membership Interest Collateral, the Account Collateral, the Investment
Collateral, the Assigned Agreements, the Assigned Agreement Collateral, the
Acquisition Agreements, the Aircraft Purchase Collateral, the Assigned Leases,
the Lease Collateral, the Assigned Documents and the Assigned Agreement
Collateral shall be construed to include a reference to the corresponding
Collateral hereunder.
          The undersigned hereby agrees, together with the other Grantors,
jointly and severally to indemnify each Security Trustee and its officers,
directors, employees and agents in the manner set forth in Section 8.01 of the
Aircraft Mortgage and Security Agreement.
          Attached are (i) where required with respect to any Assigned Document
(other than an Assigned Lease) included in the foregoing Supplementary
Collateral, a Consent and Agreement in substantially the form of Exhibit B to
the Aircraft Mortgage and Security Agreement from the counterparty thereto or,
with respect to any Assigned Lease included in the foregoing Supplementary
Collateral, such consents, acknowledgements and/or notices as are called for
under Section 2.06(a) of the Aircraft Mortgage and Security Agreement and
(ii) duly completed copies of Annexes I, II, III and IV hereto.
[Signature Page Follows]

5



--------------------------------------------------------------------------------



 



          This Grantor Supplement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, including all
matters of construction, validity and performance.

          Very truly yours,    
 
        [NAME OF GRANTOR]    
 
       
By:
       
Name:
 
 
   
Title:
       

          Acknowledged and agreed to as of the date first above written:    
 
        WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
not in its individual capacity, but solely as the First
Lien Security Trustee, the Second Lien Security
Trustee, the Third Lien Security Trustee and the
Fourth Lien Security Trustee    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

6



--------------------------------------------------------------------------------



 



ANNEX I
GRANTOR SUPPLEMENT
AIRCRAFT OBJECTS

                  Airframe Manufacturer       Engine Manufacturer Airframe MSN  
and Model   Engine MSNs   and Model              

 



--------------------------------------------------------------------------------



 



ANNEX II
GRANTOR SUPPLEMENT
PLEDGED STOCK

                                  Percentage of             Number of  
Outstanding Stock Borrower   Par Value   Certificate No(s).   Shares   Shares  
               

PLEDGED BENEFICIAL INTERESTS

                  Percentage of Borrower   Certificate No.   Beneficial Interest
         

PLEDGED MEMBERSHIP INTERESTS

                  Percentage of Issuer   Certificate No.   Membership Interest  
       

 



--------------------------------------------------------------------------------



 



ANNEX III
GRANTOR SUPPLEMENT
TRADE NAMES

 



--------------------------------------------------------------------------------



 



ANNEX IV
GRANTOR SUPPLEMENT

          Chief Executive Office, Chief Place of     Business and Registered
Office and Organizational Name of Grantor   ID (if applicable)      

 



--------------------------------------------------------------------------------



 



EXHIBIT B
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF CONSENT AND AGREEMENT
[DATE]
[Name of the Grantor]
Ladies and Gentlemen:
          Reference is made to the agreement between you and the Grantor dated
[                                       ] (the “Assigned Document”).
          Pursuant to the Aircraft Mortgage and Security Agreement, dated
October 13, 2009 (the “Aircraft Mortgage and Security Agreement”), between the
Grantor, certain other Grantors and Wells Fargo Bank Northwest, National
Association, as the First Lien Security Trustee, the Second Lien Security
Trustee, the Third Lien Security Trustee and the Fourth Lien Security Trustee,
the Grantor has granted to each of the Security Trustees a security interest in
certain property of the Grantor, including, among other things, the following
(the “Collateral”): all of such Grantor’s right, title and interest in and to
the Assigned Document, including without limitation all rights of such Grantor
to receive moneys due and to become due under or pursuant to the Assigned
Document, all rights of such Grantor to receive proceeds of any insurance,
indemnity, warranty or guaranty with respect to the Assigned Document, claims of
such Grantor for damages arising out of or for breach or default under the
Assigned Document and the right of such Grantor to terminate the Assigned
Document, to perform thereunder and to compel performance and otherwise exercise
all remedies thereunder, whether arising under the Assigned Document or by
statute or at law or in equity. Capitalized terms used herein, unless otherwise
defined herein, have the meanings assigned to them in the Aircraft Mortgage and
Security Agreement.
          By signing this Consent and Agreement, you acknowledge notice of, and
consent to the terms and provisions of, the Aircraft Mortgage and Security
Agreement and confirm to each of the Security Trustees that you have received no
notice of any other pledge or assignment of the Assigned Document. Further, you
hereby agree with each of the Security Trustees that:
          (a) You will make all payments to be made by you under or in
connection with the Assigned Document directly to the applicable Collection
Account set forth on Schedule I hereto or otherwise in accordance with the
instructions of the Senior Security Trustee.
          (b) The Security Trustees shall be entitled to exercise any and all
rights and remedies of the Grantor under the Assigned Document in accordance
with the terms of the Aircraft Mortgage and Security Agreement, and you will
comply in all respects with such exercise.

 



--------------------------------------------------------------------------------



 



          (c) You will not, without the prior written consent of each of the
Security Trustees, (i) cancel or terminate the Assigned Document or consent to
or accept any cancellation or termination thereof or (ii) amend or otherwise
modify the Assigned Document.
          This Consent and Agreement shall be binding upon you and your
successors and assigns and shall inure to the benefit of the Security Trustees,
the Secured Parties and their successors, transferees and assigns.
          This Consent and Agreement shall in all respects, be governed by and
construed in accordance with the laws of the State of New York, including all
matters of construction, validity and performance.

            Very truly yours,

[NAME OF GRANTOR]
      By:           Name:           Title:           WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, not in its individual capacity,
but solely as the First Lien Security Trustee,
the Second Lien Security Trustee, the Third
Lien Security Trustee and the Fourth Lien
Security Trustee
      By:           Name:           Title:        

Acknowledged and agreed to as of
the date first above written:

          [NAME OF OBLIGOR]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

2



--------------------------------------------------------------------------------



 



SCHEDULE I
CONSENT AND AGREEMENT
COLLECTION ACCOUNT INFORMATION

3



--------------------------------------------------------------------------------



 



EXHIBIT C-1
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA AIRCRAFT MORTGAGE – FIRST LIEN
FAA MORTGAGE AND SECURITY AGREEMENT – FIRST LIEN (MSN [          ])
     THIS FAA MORTGAGE AND SECURITY AGREEMENT – FIRST LIEN (MSN [          ])
(this “Agreement”) dated as of October 13, 2009, is made by and between
[          ], as grantor (the “Grantor”), and WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, a national banking association, as the First Lien Security
Trustee (the “Security Trustee”) under the Aircraft Mortgage and Security
Agreement (the “Aircraft Mortgage”), dated as of October 13, 2009, among
INTERNATIONAL LEASE FINANCE CORPORATION (“ILFC”), TOP AIRCRAFT, INC., SHREWSBURY
AIRCRAFT LEASING LIMITED, STATES AIRCRAFT, INC., ILFC IRELAND LIMITED, ILFC
FRANCE S.A.R.L., ILFC LABUAN LTD. and the additional grantors referred to
therein, as the grantors, WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as
the Security Trustee, the Second Lien Security Trustee, the Third Lien Security
Trustee and the Fourth Lien Security Trustee and the FEDERAL RESERVE BANK OF NEW
YORK (the “FRBNY”). Capitalized terms used and not defined herein are used as
defined in Appendix A hereto.
W I T N E S S E T H:
     WHEREAS, the Grantor has entered into the Borrower Party Guarantee
Agreement (the “First Lien Guarantee Agreement”), pursuant to which the Grantor
has agreed to guarantee certain of the obligations of American International
Group, Inc. (“AIG”) under the Credit Agreement dated as of September 22, 2008
between AIG, as borrower, and the FRBNY, as lender (as amended, restated,
amended and restated or otherwise modified from time to time, the “Parent Credit
Agreement”); and
     WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the First Lien Guarantee Agreement; and
     WHEREAS, the Grantor has agreed to secure the Secured Obligations by
granting to the Security Trustee for the benefit of the Secured Parties a Lien
on its interest in the airframes and engines described in Schedule I hereto
(collectively, the “Aircraft”) and on certain other property and rights relating
thereto; and
     NOW, THEREFORE, in order to (a) induce the Secured Parties to enter into
the Transaction Documents and (b) secure the prompt payment and performance of
all the Secured Obligations, the Grantor and the Security Trustee hereby agree
as follows:
1. SECURITY INTEREST.

 



--------------------------------------------------------------------------------



 



     The Grantor does hereby transfer, convey, pledge, mortgage, hypothecate,
assign and grant a first priority security interest to the Security Trustee,
subject to no prior interests of any Person whatsoever except for a lessee under
a Lease, in the following collateral (collectively, the “Mortgage Collateral”)
attaching on the date of this Agreement:

  a.   each Aircraft;     b.   all Parts, equipment, attachments, accessories,
replacement and added Parts and components now or hereafter placed thereon,
installed therein or attached thereto, whether or not any of such Parts,
equipment, attachments, accessories, replacements or added parts or components
may from time to time no longer be installed on any Aircraft or may be installed
in any other aircraft;     c.   all of the Grantor’s right, title and interest
in the technical data, technical documents, manuals, log books and all
inspection, modification, overhaul, service, repair, maintenance, technical and
other records that relate to any Aircraft and all the Grantor’s right, title and
interest, present and future, therein and thereto and any sale or other transfer
agreement relating to any Aircraft, any acceptance certificate, and/or bill of
sale relating to any Aircraft, any guaranties, letters of credit or other credit
support relating to any Aircraft, and any other certificate, instrument or
agreement relating to any Aircraft or a lessee, user or lessor of any Aircraft
(collectively, the “Aircraft Documents”);     d.   all proceeds from the sale or
other disposition of, all proceeds of insurance due to the Grantor on, and all
proceeds of any condemnation due to the Grantor with respect to, any of the
equipment described in clauses (a), (b) and (c) above;     e.   all rents,
issues, profits, revenues and other income of the property intended, subjected
or required to be subjected to the Lien of this Agreement hereby, by the other
Transaction Documents or by any supplement to this Agreement in form and
substance satisfactory to the Security Trustee, and all of the estate, right,
title and interest of every nature whatsoever of the Grantor in and to the same
and every part thereof; and     f.   all proceeds, howsoever arising, of the
foregoing.

     TO HAVE AND TO HOLD the Mortgage Collateral unto the Security Trustee, and
its successors and assigns, as security for the Secured Obligations.
2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST IN THE MORTGAGE COLLATERAL
CREATED UNDER THIS AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE
AND ALL OF THE TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO
PROVISIONS RELATING TO THE EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.

2



--------------------------------------------------------------------------------



 



3. MISCELLANEOUS
     3.1 Successors and Assigns. All the terms, provisions, conditions and
covenants herein contained shall be binding upon and shall inure to the benefit
of the Grantor, the Security Trustee and their respective successors, assigns
and transferees.
     3.2 Severability. Any provision of this Agreement prohibited by the laws of
any jurisdiction or otherwise held to be invalid by any court of law of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.
     3.3 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     3.4 Further Assurances. At any time and from time to time, upon the request
of the Security Trustee, the Grantor shall promptly and duly execute and deliver
any and all such further instruments and documents that may be necessary, or
that the Security Trustee may reasonably request, in order for the Security
Trustee to obtain the full benefits of security interests and assignments
created or intended to be created hereby and of the rights and powers granted
herein and in the Aircraft Mortgage.
     3.5 Notices. All notices, requests, demands or other communications
required hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:
          If to the Grantor:
[          ]
[ADDRESS]
Attention: [          ]
Fax: [          ]
          If to the Security Trustee:
Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Fax: (801) 246-5053

3



--------------------------------------------------------------------------------



 



     3.6 Security Trustee.
     The Security Trustee shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Aircraft Mortgage as if such rights,
protections, immunities and indemnities were specifically set forth herein.
     3.7 Execution in Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures were upon the
same instrument.
[Remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have, by their indicated officers
thereunto duly authorized, caused this FAA Mortgage and Security Agreement –
First Lien to be executed as of the day and year first above written and to be
delivered in the State of New York.

              GRANTOR:   [          ]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            SECURITY TRUSTEE:   WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, not in its individual
capacity but solely as Security Trustee    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

5



--------------------------------------------------------------------------------



 



APPENDIX A
FAA MORTGAGE AND SECURITY AGREEMENT– FIRST LIEN
DEFINITIONS
     For all purposes of this Agreement, all capitalized terms used, but not
defined, in this Agreement shall have the respective meanings assigned to such
terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
          “Agreement” has the meaning specified in the recital of parties to
this Agreement.
          “Aircraft” has the meaning specified in the third recital of this
Agreement.
          “Aircraft Documents” has the meaning assigned to such term in Section
1(c) of this Agreement.
          “Aircraft Mortgage” has the meaning specified in the preliminary
statements to this Agreement.
          “Grantor” has the meaning specified in the recital of parties to this
Agreement.
          “Lease” means, with respect to any Aircraft, any aircraft lease
agreement, conditional sale agreement, hire purchase agreement or other similar
arrangement, as may be in effect between the Grantor and a Lessee, as such
agreement or arrangement may be amended, modified, extended, supplemented,
assigned or novated from time to time in accordance with the Transaction
Documents; provided that if, under any sub-leasing arrangement with respect to
the Aircraft permitted by the Lease of the Aircraft and executed by the Lessee
and a sub-lessee, the lessor of the Aircraft agrees to receive payments or
collateral directly from, or is to make payments directly to, such sub-lessee,
in any such case to the exclusion of the related Lessee, then the relevant
sub-lease shall constitute the “Lease” of the Aircraft, and the sub-lessee shall
constitute the related “Lessee” with respect to the Aircraft, but only to the
extent of the provisions of such sub-lease agreement relevant to such payments
and collateral and to the extent agreed by the relevant lessor.
          “Lien” means any mortgage, pledge, lien, encumbrance, international
interest, charge or security interest, including without limitation any
prospective contract of sale or other prospective international interest.
          “Mortgage Collateral” means the Aircraft and other property described
in Section 1 hereof and subject to the security interest created by this
Agreement.
          “Part” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) engines, and (b) any appliance, part, component,
instrument, appurtenance, accessory, furnishing, seat or other equipment that
would qualify as a removable part and is leased by a lessee from a third

6



--------------------------------------------------------------------------------



 



party or is subject to a security interest granted to a third party), that may
from time to time be installed or incorporated in or attached or appurtenant to
any “Airframe” (as defined in the Aircraft Mortgage) or any “Engine” (as defined
in the Aircraft Mortgage) or removed therefrom.
          “Person” means any natural person, firm, corporation, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization, government or any political subdivision thereof or any other legal
entity, including public bodies.
          “Secured Obligations” has the meaning given to the term “First Lien
Secured Obligations” in the Aircraft Mortgage.
          “Secured Parties” has the meaning given to the term “First Lien
Secured Parties” in the Aircraft Mortgage.
          “Transaction Documents” has the meaning set forth in the Aircraft
Mortgage Agreement.

7



--------------------------------------------------------------------------------



 



SCHEDULE I
FAA MORTGAGE AND SECURITY AGREEMENT – FIRST LIEN
MORTGAGE COLLATERAL
     1. “Aircraft [___]” means:
     one (1) [                    ] Model [                    ] aircraft
bearing manufacturer’s serial no. [           ] and FAA registration number
[          ];
     together with two (2) [                    ] Model [                    ]
aircraft engines (each of which engines has 550 or more rated takeoff horsepower
or the equivalent thereof) bearing manufacturer’s serial nos. [          ] and
[          ] respectively.
     2. “Aircraft [___]” means:
     one (1) [                      ] Model [                     ] aircraft
bearing manufacturer’s serial no. [           ] and FAA registration number
[          ];
     together with two (2) [                    ] Model [                     ]
aircraft engines (each of which engines has 550 or more rated takeoff horsepower
or the equivalent thereof) bearing manufacturer’s serial nos. [          ] and
[          ] respectively.

8



--------------------------------------------------------------------------------



 



EXHIBIT C-2
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA AIRCRAFT MORTGAGE – SECOND LIEN
FAA MORTGAGE AND SECURITY AGREEMENT – SECOND LIEN (MSN [          ])
     THIS FAA MORTGAGE AND SECURITY AGREEMENT – SECOND LIEN (MSN [          ])
(this “Agreement”) dated as of October 13, 2009, is made by and between
[          ], as grantor (the “Grantor”), and WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, a national banking association, as the Second Lien
Security Trustee (the “Security Trustee”) under the Aircraft Mortgage and
Security Agreement (the “Aircraft Mortgage”), dated as of October 13, 2009,
among INTERNATIONAL LEASE FINANCE CORPORATION (“ILFC”), TOP AIRCRAFT, INC.
(“Holdings”), SHREWSBURY AIRCRAFT LEASING LIMITED (the “Irish SPC”), STATES
AIRCRAFT, INC. (the “California SPC”), ILFC IRELAND LIMITED (the “Irish Initial
Intermediate Lessee”), ILFC FRANCE S.A.R.L. (the “French Initial Intermediate
Lessee”), ILFC LABUAN LTD. (the “Labuan Initial Intermediate Lessee”) and the
additional grantors referred to therein, as the grantors, WELLS FARGO BANK
NORTHWEST, NATIONAL ASSOCIATION, as the First Lien Security Trustee, the
Security Trustee, the Third Lien Security Trustee and the Fourth Lien Security
Trustee and the FEDERAL RESERVE BANK OF NEW YORK. Capitalized terms used and not
defined herein are used as defined in Appendix A hereto.
W I T N E S S E T H:
     WHEREAS, ILFC, the Irish SPC and the California SPC, and certain other
borrowers party thereto, as co-borrowers (the “Borrowers”), the Irish Initial
Intermediate Lessee, the French Initial Intermediate Lessee, the Labuan Initial
Intermediate Lessee, Holdings, AIG Funding, Inc., as lender (the “Lender”) and
the Security Trustee have entered into the Credit Agreement, dated as of the
date hereof (the “Credit Agreement”), pursuant to which the Lender has made the
Loan to the Borrowers; and
     WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the Credit Agreement, among other things; and
     WHEREAS, the Grantor has agreed to secure the Secured Obligations by
granting to the Security Trustee for the benefit of the Secured Parties a Lien
on its interest in the airframes and engines described in Schedule I hereto
(collectively, the “Aircraft”) and on certain other property and rights relating
thereto; and
     NOW, THEREFORE, in order to (a) induce the Secured Parties to enter into
the Transaction Documents and (b) secure the prompt payment and performance of
all the Secured Obligations, the Grantor and the Security Trustee hereby agree
as follows:

 



--------------------------------------------------------------------------------



 



1. SECURITY INTEREST.
     The Grantor does hereby transfer, convey, pledge, mortgage, hypothecate,
assign and grant a subordinated security interest to the Security Trustee,
subject and subordinate in all respects only to the Lien of the Senior Secured
Parties, if any, and subject to no other prior interests of any Person
whatsoever except for a lessee under a Lease, in the following collateral
(collectively, the “Mortgage Collateral”) attaching on the date of this
Agreement:

  a.   each Aircraft;     b.   all Parts, equipment, attachments, accessories,
replacement and added Parts and components now or hereafter placed thereon,
installed therein or attached thereto, whether or not any of such Parts,
equipment, attachments, accessories, replacements or added parts or components
may from time to time no longer be installed on any Aircraft or may be installed
in any other aircraft;     c.   all of the Grantor’s right, title and interest
in the technical data, technical documents, manuals, log books and all
inspection, modification, overhaul, service, repair, maintenance, technical and
other records that relate to any Aircraft and all the Grantor’s right, title and
interest, present and future, therein and thereto and any sale or other transfer
agreement relating to any Aircraft, any acceptance certificate, and/or bill of
sale relating to any Aircraft, any guaranties, letters of credit or other credit
support relating to any Aircraft, and any other certificate, instrument or
agreement relating to any Aircraft or a lessee, user or lessor of any Aircraft
(collectively, the “Aircraft Documents”);     d.   all proceeds from the sale or
other disposition of, all proceeds of insurance due to the Grantor on, and all
proceeds of any condemnation due to the Grantor with respect to, any of the
equipment described in clauses (a), (b) and (c) above;     e.   all rents,
issues, profits, revenues and other income of the property intended, subjected
or required to be subjected to the Lien of this Agreement hereby, by the other
Transaction Documents or by any supplement to this Agreement in form and
substance satisfactory to the Security Trustee, and all of the estate, right,
title and interest of every nature whatsoever of the Grantor in and to the same
and every part thereof; and     f.   all proceeds, howsoever arising, of the
foregoing.

     TO HAVE AND TO HOLD the Mortgage Collateral unto the Security Trustee, and
its successors and assigns, as security for the Secured Obligations.
2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST IN THE MORTGAGE COLLATERAL
CREATED UNDER THIS AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE
AND ALL OF THE TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO
PROVISIONS RELATING TO THE EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.

2



--------------------------------------------------------------------------------



 



3. MISCELLANEOUS
     3.1 Successors and Assigns. All the terms, provisions, conditions and
covenants herein contained shall be binding upon and shall inure to the benefit
of the Grantor, the Security Trustee and their respective successors, assigns
and transferees.
     3.2 Severability. Any provision of this Agreement prohibited by the laws of
any jurisdiction or otherwise held to be invalid by any court of law of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.
     3.3 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     3.4 Further Assurances. At any time and from time to time, upon the request
of the Security Trustee, the Grantor shall promptly and duly execute and deliver
any and all such further instruments and documents that may be necessary, or
that the Security Trustee may reasonably request, in order for the Security
Trustee to obtain the full benefits of security interests and assignments
created or intended to be created hereby and of the rights and powers granted
herein and in the Aircraft Mortgage.
     3.5 Notices. All notices, requests, demands or other communications
required hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:
          If to the Grantor:
[          ]
[ADDRESS]
Attention: [          ]
Fax: [          ]
          If to the Security Trustee:
Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Fax: (801) 246-5053

3



--------------------------------------------------------------------------------



 



     3.6 Security Trustee.
     The Security Trustee shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Aircraft Mortgage as if such rights,
protections, immunities and indemnities were specifically set forth herein.
     3.7 Execution in Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures were upon the
same instrument.
[Remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have, by their indicated officers
thereunto duly authorized, caused this FAA Mortgage and Security Agreement –
Second Lien to be executed as of the day and year first above written and to be
delivered in the State of New York.

              GRANTOR:   [          ]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            SECURITY TRUSTEE:   WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, not in its individual
capacity but solely as Security Trustee    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

5



--------------------------------------------------------------------------------



 



APPENDIX A
FAA MORTGAGE AND SECURITY AGREEMENT — SECOND LIEN
DEFINITIONS
     For all purposes of this Agreement, all capitalized terms used, but not
defined, in this Agreement shall have the respective meanings assigned to such
terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
“Agreement” has the meaning specified in the recital of parties to this
Agreement.
“Aircraft” has the meaning specified in the third recital of this Agreement.
“Aircraft Documents” has the meaning assigned to such term in Section 1(c) of
this Agreement.
“Aircraft Mortgage” has the meaning specified in the preliminary statements to
this Agreement.
“Grantor” has the meaning specified in the recital of parties to this Agreement.
          “Lease” means, with respect to any Aircraft, any aircraft lease
agreement, conditional sale agreement, hire purchase agreement or other similar
arrangement, as may be in effect between the Grantor and a Lessee, as such
agreement or arrangement may be amended, modified, extended, supplemented,
assigned or novated from time to time in accordance with the Transaction
Documents; provided that if, under any sub-leasing arrangement with respect to
the Aircraft permitted by the Lease of the Aircraft and executed by the Lessee
and a sub-lessee, the lessor of the Aircraft agrees to receive payments or
collateral directly from, or is to make payments directly to, such sub-lessee,
in any such case to the exclusion of the related Lessee, then the relevant
sub-lease shall constitute the “Lease” of the Aircraft, and the sub-lessee shall
constitute the related “Lessee” with respect to the Aircraft, but only to the
extent of the provisions of such sub-lease agreement relevant to such payments
and collateral and to the extent agreed by the relevant lessor.
          “Lien” means any mortgage, pledge, lien, encumbrance, international
interest, charge or security interest, including without limitation any
prospective contract of sale or other prospective international interest.
          “Mortgage Collateral” means the Aircraft and other property described
in Section 1 hereof and subject to the security interest created by this
Agreement.
          “Part” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) engines, and (b) any appliance, part, component,
instrument, appurtenance, accessory, furnishing, seat or other equipment that
would qualify as a removable part and is leased by a lessee from a third

6



--------------------------------------------------------------------------------



 



party or is subject to a security interest granted to a third party), that may
from time to time be installed or incorporated in or attached or appurtenant to
any “Airframe” (as defined in the Aircraft Mortgage) or any “Engine” (as defined
in the Aircraft Mortgage) or removed therefrom.
          “Person” means any natural person, firm, corporation, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization, government or any political subdivision thereof or any other legal
entity, including public bodies.
          “Secured Obligations” has the meaning given to the term “Second Lien
Secured Obligations” in the Aircraft Mortgage.
          “Secured Parties” has the meaning given to the term “Second Lien
Secured Parties” in the Aircraft Mortgage.
          “Senior Secured Parties” has the meaning given to the term “First Lien
Secured Parties” in the Aircraft Mortgage.
          “Transaction Documents” has the meaning set forth in the Aircraft
Mortgage.

7



--------------------------------------------------------------------------------



 



SCHEDULE I
FAA MORTGAGE AND SECURITY AGREEMENT — SECOND LIEN
MORTGAGE COLLATERAL
     1. “Aircraft [___]” means:
     one (1) [                    ] Model [                    ] aircraft
bearing manufacturer’s serial no. [                     ] and FAA registration
number [                    ];
     together with two (2) [                    ] Model [                    ]
aircraft engines (each of which engines has 550 or more rated takeoff horsepower
or the equivalent thereof) bearing manufacturer’s serial nos.
[                    ] and [                    ] respectively.
     2. “Aircraft [___]” means:
     one (1) [                    ] Model [                    ] aircraft
bearing manufacturer’s serial no. [                     ] and FAA registration
number [                    ];
     together with two (2) [                    ] Model [                    ]
aircraft engines (each of which engines has 550 or more rated takeoff horsepower
or the equivalent thereof) bearing manufacturer’s serial nos.
[                    ] and [                    ] respectively.

8



--------------------------------------------------------------------------------



 



EXHIBIT C-3
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA AIRCRAFT MORTGAGE — THIRD LIEN
FAA MORTGAGE AND SECURITY AGREEMENT —THIRD LIEN (MSN [_____])
     THIS FAA MORTGAGE AND SECURITY AGREEMENT —THIRD LIEN (MSN
[                    ]) (this “Agreement”) dated as of October 13, 2009, is made
by and between [                    ], as grantor (the “Grantor”), and WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national banking association, as
the Third Lien Security Trustee (the “Security Trustee”) under the Aircraft
Mortgage and Security Agreement (the “Aircraft Mortgage”), dated as of
October 13, 2009, among INTERNATIONAL LEASE FINANCE CORPORATION (“ILFC”), TOP
AIRCRAFT, INC., SHREWSBURY AIRCRAFT LEASING LIMITED, STATES AIRCRAFT, INC., ILFC
IRELAND LIMITED, ILFC FRANCE S.A.R.L., ILFC LABUAN LTD. and the additional
grantors referred to therein, as the grantors, WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, as the First Lien Security Trustee, the Second Lien
Security Trustee, the Security Trustee and the Fourth Lien Security Trustee and
the FEDERAL RESERVE BANK OF NEW YORK (the “FRBNY”). Capitalized terms used and
not defined herein are used as defined in Appendix A hereto.
W I T N E S S E T H:
     WHEREAS, the Grantor has entered into the Third Lien Borrower Party
Guarantee Agreement (the “Third Lien Guarantee Agreement”), pursuant to which
the Grantor has agreed to guarantee certain of the obligations of American
International Group, Inc. (“AIG”) under the Credit Agreement dated as of
September 22, 2008 between AIG, as borrower, and the FRBNY, as lender (as
amended, restated, amended and restated or otherwise modified from time to time,
the “Parent Credit Agreement”); and
     WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the Third Lien Guarantee Agreement; and
     WHEREAS, the Grantor has agreed to secure the Secured Obligations by
granting to the Security Trustee for the benefit of the Secured Parties a Lien
on its interest in the airframes and engines described in Schedule I hereto
(collectively, the “Aircraft”) and on certain other property and rights relating
thereto; and
     NOW, THEREFORE, in order to (a) induce the Secured Parties to enter into
the Transaction Documents and (b) secure the prompt payment and performance of
all the Secured Obligations, the Grantor and the Security Trustee hereby agree
as follows:
1 SECURITY INTEREST.

 



--------------------------------------------------------------------------------



 



     The Grantor does hereby transfer, convey, pledge, mortgage, hypothecate,
assign and grant a subordinated security interest to the Security Trustee,
subject and subordinate in all respects to the Lien of the Senior Secured
Parties, and subject to no other prior interests of any Person whatsoever except
for a lessee under a Lease, in the following collateral (collectively, the
“Mortgage Collateral”) attaching on the date of this Agreement:

  a.   each Aircraft;     b.   all Parts, equipment, attachments, accessories,
replacement and added Parts and components now or hereafter placed thereon,
installed therein or attached thereto, whether or not any of such Parts,
equipment, attachments, accessories, replacements or added parts or components
may from time to time no longer be installed on any Aircraft or may be installed
in any other aircraft;     c.   all of the Grantor’s right, title and interest
in the technical data, technical documents, manuals, log books and all
inspection, modification, overhaul, service, repair, maintenance, technical and
other records that relate to any Aircraft and all the Grantor’s right, title and
interest, present and future, therein and thereto and any sale or other transfer
agreement relating to any Aircraft, any acceptance certificate, and/or bill of
sale relating to any Aircraft, any guaranties, letters of credit or other credit
support relating to any Aircraft, and any other certificate, instrument or
agreement relating to any Aircraft or a lessee, user or lessor of any Aircraft
(collectively, the “Aircraft Documents”);     d.   all proceeds from the sale or
other disposition of, all proceeds of insurance due to the Grantor on, and all
proceeds of any condemnation due to the Grantor with respect to, any of the
equipment described in clauses (a), (b) and (c) above;     e.   all rents,
issues, profits, revenues and other income of the property intended, subjected
or required to be subjected to the Lien of this Agreement hereby, by the other
Transaction Documents or by any supplement to this Agreement in form and
substance satisfactory to the Security Trustee, and all of the estate, right,
title and interest of every nature whatsoever of the Grantor in and to the same
and every part thereof; and     f.   all proceeds, howsoever arising, of the
foregoing.

     TO HAVE AND TO HOLD the Mortgage Collateral unto the Security Trustee, and
its successors and assigns, as security for the Secured Obligations.
2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST IN THE MORTGAGE COLLATERAL
CREATED UNDER THIS AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE
AND ALL OF THE TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO
PROVISIONS RELATING TO THE EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.

2



--------------------------------------------------------------------------------



 



3. MISCELLANEOUS
     3.1 Successors and Assigns. All the terms, provisions, conditions and
covenants herein contained shall be binding upon and shall inure to the benefit
of the Grantor, the Security Trustee and their respective successors, assigns
and transferees.
     3.2 Severability. Any provision of this Agreement prohibited by the laws of
any jurisdiction or otherwise held to be invalid by any court of law of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.
     3.3 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     3.4 Further Assurances. At any time and from time to time, upon the request
of the Security Trustee, the Grantor shall promptly and duly execute and deliver
any and all such further instruments and documents that may be necessary, or
that the Security Trustee may reasonably request, in order for the Security
Trustee to obtain the full benefits of security interests and assignments
created or intended to be created hereby and of the rights and powers granted
herein and in the Aircraft Mortgage.
     3.5 Notices. All notices, requests, demands or other communications
required hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:
If to the Grantor:
[                    _]
[ADDRESS]
Attention: [                    ]
Fax: [                    ]
If to the Security Trustee:
Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Fax: (801) 246-5053

3



--------------------------------------------------------------------------------



 



     3.6 Security Trustee.
     The Security Trustee shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Aircraft Mortgage as if such rights,
protections, immunities and indemnities were specifically set forth herein.
     3.7 Execution in Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures were upon the
same instrument.
[Remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have, by their indicated officers
thereunto duly authorized, caused this FAA Mortgage and Security Agreement —
Third Lien to be executed as of the day and year first above written and to be
delivered in the State of New York.

              GRANTOR:   [                    ]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            SECURITY TRUSTEE:   WELLS FARGO BANK NORTHWEST, NATIONAL
ASSOCIATION, not in its individual
capacity but solely as Security Trustee    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

5



--------------------------------------------------------------------------------



 



APPENDIX A
FAA MORTGAGE AND SECURITY AGREEMENT —THIRD LIEN
DEFINITIONS
     For all purposes of this Agreement, all capitalized terms used, but not
defined, in this Agreement shall have the respective meanings assigned to such
terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
“Agreement” has the meaning specified in the recital of parties to this
Agreement.
“Aircraft” has the meaning specified in the third recital of this Agreement.
“Aircraft Documents” has the meaning assigned to such term in Section 1(c) of
this Agreement.
“Aircraft Mortgage” has the meaning specified in the preliminary statements to
this Agreement.
“Grantor” has the meaning specified in the recital of parties to this Agreement.
          “Lease” means, with respect to any Aircraft, any aircraft lease
agreement, conditional sale agreement, hire purchase agreement or other similar
arrangement, as may be in effect between the Grantor and a Lessee, as such
agreement or arrangement may be amended, modified, extended, supplemented,
assigned or novated from time to time in accordance with the Transaction
Documents; provided that if, under any sub-leasing arrangement with respect to
the Aircraft permitted by the Lease of the Aircraft and executed by the Lessee
and a sub-lessee, the lessor of the Aircraft agrees to receive payments or
collateral directly from, or is to make payments directly to, such sub-lessee,
in any such case to the exclusion of the related Lessee, then the relevant
sub-lease shall constitute the “Lease” of the Aircraft, and the sub-lessee shall
constitute the related “Lessee” with respect to the Aircraft, but only to the
extent of the provisions of such sub-lease agreement relevant to such payments
and collateral and to the extent agreed by the relevant lessor.
          “Lien” means any mortgage, pledge, lien, encumbrance, international
interest, charge or security interest, including without limitation any
prospective contract of sale or other prospective international interest.
          “Mortgage Collateral” means the Aircraft and other property described
in Section 1 hereof and subject to the security interest created by this
Agreement.
          “Part” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) engines, and (b) any appliance, part, component,
instrument, appurtenance, accessory, furnishing, seat or other equipment that
would qualify as a removable part and is leased by a lessee from a third

6



--------------------------------------------------------------------------------



 



party or is subject to a security interest granted to a third party), that may
from time to time be installed or incorporated in or attached or appurtenant to
any “Airframe” (as defined in the Aircraft Mortgage) or any “Engine” (as defined
in the Aircraft Mortgage) or removed therefrom.
          “Person” means any natural person, firm, corporation, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization, government or any political subdivision thereof or any other legal
entity, including public bodies.
“Secured Obligations” has the meaning given to the term “Third Lien Secured
Obligations” in the Aircraft Mortgage.
“Secured Parties” has the meaning given to the term “Third Lien Secured Parties”
in the Aircraft Mortgage.
          “Senior Secured Parties” means, collectively, the “First Lien Secured
Parties” and the “Second Lien Secured Parties”, each as defined in the Aircraft
Mortgage.
“Transaction Documents” has the meaning set forth in the Aircraft Mortgage.

7



--------------------------------------------------------------------------------



 



SCHEDULE I
FAA MORTGAGE AND SECURITY AGREEMENT —THIRD LIEN
MORTGAGE COLLATERAL
     1. “Aircraft [___]” means:
     one (1) [                    ] Model [                    ] aircraft
bearing manufacturer’s serial no. [                     ] and FAA registration
number [                    ];
     together with two (2) [                    ] Model [                    ]
aircraft engines (each of which engines has 550 or more rated takeoff horsepower
or the equivalent thereof) bearing manufacturer’s serial nos.
[                    ] and [                    ] respectively.
     2. “Aircraft [___]” means:
     one (1) [                    ] Model [                    ] aircraft
bearing manufacturer’s serial no. [                     ] and FAA registration
number [                    ];
     together with two (2) [                    ] Model [                    ]
aircraft engines (each of which engines has 550 or more rated takeoff horsepower
or the equivalent thereof) bearing manufacturer’s serial nos.
[                    ] and [                    ] respectively.

8



--------------------------------------------------------------------------------



 



EXHIBIT C-4
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA AIRCRAFT MORTGAGE — FOURTH LIEN
FAA MORTGAGE AND SECURITY AGREEMENT — FOURTH LIEN (MSN [                    ])
     THIS FAA MORTGAGE AND SECURITY AGREEMENT — FOURTH LIEN (MSN
[                    ]) (this “Agreement”) dated as of October 13, 2009, is made
by and between [                    ], as grantor (the “Grantor”), and WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national banking association, as
the Fourth Lien Security Trustee (the “Security Trustee”) under the Aircraft
Mortgage and Security Agreement (the “Aircraft Mortgage”), dated as of
October 13, 2009, among INTERNATIONAL LEASE FINANCE CORPORATION (“ILFC”), TOP
AIRCRAFT, INC. (“Holdings”), SHREWSBURY AIRCRAFT LEASING LIMITED (the “Irish
SPC”), STATES AIRCRAFT, INC. (the “California SPC”), ILFC IRELAND LIMITED (the
“Irish Initial Intermediate Lessee”), ILFC FRANCE S.A.R.L. (the “French Initial
Intermediate Lessee”), ILFC LABUAN LTD. (the “Labuan Initial Intermediate
Lessee”), the additional grantors referred to therein, as the grantors, WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as the First Lien Security Trustee,
the Second Lien Security Trustee, the Third Lien Security Trustee, and the
Security Trustee and the FEDERAL RESERVE BANK OF NEW YORK. Capitalized terms
used and not defined herein are used as defined in Appendix A hereto.
W I T N E S S E T H:
     WHEREAS, ILFC and AIG Funding, Inc. (“AIG Funding”) have entered into the
Demand Note Agreement, dated as of March 9, 2009, and the Demand Note Agreement,
dated as of March 26, 2009 (collectively, the “Demand Note Agreements”),
pursuant to which AIG Funding has made certain Advances to ILFC; and
     WHEREAS, the Demand Note Agreements have been amended and restated as of
October 13, 2009 pursuant to the Amended and Restated Credit Agreement (the
“Amended and Restated Credit Agreement”) among ILFC, the Irish SPC and the
California SPC, as co-borrowers, the Irish Initial Intermediate Lessee, the
French Initial Intermediate Lessee and the Labuan Initial Intermediate Lessee,
AIG Funding and the Security Trustee.
     WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the Amended and Restated Credit Agreement; and
     WHEREAS, the Grantor has agreed to secure the Secured Obligations by
granting to the Security Trustee for the benefit of the Secured Party a Lien on
its interest in the airframes and engines described in Schedule I hereto
(collectively, the “Aircraft”) and on certain other property and rights relating
thereto; and
     NOW, THEREFORE, in order to (a) induce the Secured Party to enter into the

 



--------------------------------------------------------------------------------



 



Transaction Documents and (b) secure the prompt payment and performance of all
the Secured Obligations, the Grantor and the Security Trustee hereby agree as
follows:
1 SECURITY INTEREST.
     The Grantor does hereby transfer, convey, pledge, mortgage, hypothecate,
assign and grant a subordinated security interest to the Security Trustee,
subject and subordinate in all respects to the Lien of the Senior Secured
Parties, and subject to no other prior interests of any Person whatsoever except
for a lessee under a Lease, in the following collateral (collectively, the
“Mortgage Collateral”) attaching on the date of this Agreement:

  a.   each Aircraft;     b.   all Parts, equipment, attachments, accessories,
replacement and added Parts and components now or hereafter placed thereon,
installed therein or attached thereto, whether or not any of such Parts,
equipment, attachments, accessories, replacements or added parts or components
may from time to time no longer be installed on the Aircraft or may be installed
in any other aircraft;     c.   all of the Grantor’s right, title and interest
in the technical data, technical documents, manuals, log books and all
inspection, modification, overhaul, service, repair, maintenance, technical and
other records that relate to any Aircraft and all the Grantor’s right, title and
interest, present and future, therein and thereto and any sale or other transfer
agreement relating to any Aircraft, any acceptance certificate, and/or bill of
sale relating to any Aircraft, any guaranties, letters of credit or other credit
support relating to any Aircraft, and any other certificate, instrument or
agreement relating to any Aircraft or a lessee, user or lessor of any Aircraft
(collectively, the “Aircraft Documents”);     d.   all proceeds from the sale or
other disposition of, all proceeds of insurance due to the Grantor on, and all
proceeds of any condemnation due to the Grantor with respect to, any of the
equipment described in clauses (a), (b) and (c) above;     e.   all rents,
issues, profits, revenues and other income of the property intended, subjected
or required to be subjected to the Lien of this Agreement hereby, by the other
Transaction Documents or by any supplement to this Agreement in form and
substance satisfactory to the Security Trustee, and all of the estate, right,
title and interest of every nature whatsoever of the Grantor in and to the same
and every part thereof; and     f.   all proceeds, howsoever arising, of the
foregoing.

     TO HAVE AND TO HOLD the Mortgage Collateral unto the Security Trustee, and
its successors and assigns, as security for the Secured Obligations.
2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST IN THE MORTGAGE COLLATERAL
CREATED UNDER THIS AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE
AND ALL OF

2



--------------------------------------------------------------------------------



 



THE TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO PROVISIONS
RELATING TO THE EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY REFERENCE.
3. MISCELLANEOUS
     3.1 Successors and Assigns. All the terms, provisions, conditions and
covenants herein contained shall be binding upon and shall inure to the benefit
of the Grantor, the Security Trustee and their respective successors, assigns
and transferees.
     3.2 Severability. Any provision of this Agreement prohibited by the laws of
any jurisdiction or otherwise held to be invalid by any court of law of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.
     3.3 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     3.4 Further Assurances. At any time and from time to time, upon the request
of the Security Trustee, the Grantor shall promptly and duly execute and deliver
any and all such further instruments and documents that may be necessary, or
that the Security Trustee may reasonably request, in order for the Security
Trustee to obtain the full benefits of security interests and assignments
created or intended to be created hereby and of the rights and powers granted
herein and in the Aircraft Mortgage.
     3.5 Notices. All notices, requests, demands or other communications
required hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:
If to the Grantor:
[                    ]
[ADDRESS]
Attention: [                    ]
Fax: [                    ]
If to the Security Trustee:
Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111

3



--------------------------------------------------------------------------------



 



Attention: Corporate Lease Group
Fax: (801) 246-5053
     3.6 Security Trustee.
     The Security Trustee shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Aircraft Mortgage as if such rights,
protections, immunities and indemnities were specifically set forth herein.
     3.7 Execution in Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures were upon the
same instrument.
[Remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have, by their indicated officers
thereunto duly authorized, caused this FAA Mortgage and Security Agreement —
Fourth Lien to be executed as of the day and year first above written and to be
delivered in the State of New York.

          GRANTOR:  [                    ]
      By:           Name:           Title:        

     
SECURITY TRUSTEE:
  WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, not in its individual
capacity but solely as Security Trustee

                  By:           Name:           Title:      

5



--------------------------------------------------------------------------------



 



         

APPENDIX A
FAA MORTGAGE AND SECURITY AGREEMENT — FOURTH LIEN
DEFINITIONS
     For all purposes of this Agreement, all capitalized terms used, but not
defined, in this Agreement shall have the respective meanings assigned to such
terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
          “Agreement” has the meaning specified in the recital of parties to
this Agreement.
          “Aircraft” has the meaning specified in the fourth recital of this
Agreement.
          “Aircraft Documents” has the meaning assigned to such term in Section
1(c) of this Agreement.
          “Aircraft Mortgage” has the meaning specified in the preliminary
statements to this Agreement.
          “Airframe” has the meaning assigned to such term in Schedule I
attached hereto.
          “Engines” has the meaning assigned to such term in Schedule I attached
hereto.
          “Grantor” has the meaning specified in the recital of parties to this
Agreement.
          “Lease” means, with respect to any Aircraft, any aircraft lease
agreement, conditional sale agreement, hire purchase agreement or other similar
arrangement, as may be in effect between the Grantor and a Lessee, as such
agreement or arrangement may be amended, modified, extended, supplemented,
assigned or novated from time to time in accordance with the Transaction
Documents; provided that if, under any sub-leasing arrangement with respect to
the Aircraft permitted by the Lease of the Aircraft and executed by the Lessee
and a sub-lessee, the lessor of the Aircraft agrees to receive payments or
collateral directly from, or is to make payments directly to, such sub-lessee,
in any such case to the exclusion of the related Lessee, then the relevant
sub-lease shall constitute the “Lease” of the Aircraft, and the sub-lessee shall
constitute the related “Lessee” with respect to the Aircraft, but only to the
extent of the provisions of such sub-lease agreement relevant to such payments
and collateral and to the extent agreed by the relevant lessor.
          “Lien” means any mortgage, pledge, lien, encumbrance, international
interest, charge or security interest, including without limitation any
prospective contract of sale or other prospective international interest.
          “Mortgage Collateral” means the Aircraft and other property described
in Section 1 hereof and subject to the security interest created by this
Agreement.

6



--------------------------------------------------------------------------------



 



          “Part” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) engines, and (b) any appliance, part, component,
instrument, appurtenance, accessory, furnishing, seat or other equipment that
would qualify as a removable part and is leased by a lessee from a third party
or is subject to a security interest granted to a third party), that may from
time to time be installed or incorporated in or attached or appurtenant to any
“Airframe” (as defined in the Aircraft Mortgage) or any “Engine” (as defined in
the Aircraft Mortgage) or removed therefrom.
          “Person” means any natural person, firm, corporation, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization, government or any political subdivision thereof or any other legal
entity, including public bodies.
          “Secured Obligations” has the meaning given to the term “Fourth Lien
Secured Obligations” in the Aircraft Mortgage.
          “Secured Party” has the meaning given to the term “Fourth Lien Secured
Parties” in the Aircraft Mortgage.
          “Senior Secured Parties” means, collectively, the “First Lien Secured
Parties”, the “Second Lien Secured Parties” and the “Third Lien Secured
Parties”, each as defined in the Aircraft Mortgage.
          “Transaction Documents” has the meaning set forth in the Aircraft
Mortgage.

7



--------------------------------------------------------------------------------



 



SCHEDULE I
FAA MORTGAGE AND SECURITY AGREEMENT — FOURTH LIEN
MORTGAGE COLLATERAL
     1. “Aircraft [___]” means:
     one (1) [                    ] Model [                    ] aircraft
bearing manufacturer’s serial no. [                     ] and FAA registration
number [                    ];
     together with two (2) [                    ] Model [                    ]
aircraft engines (each of which engines has 550 or more rated takeoff horsepower
or the equivalent thereof) bearing manufacturer’s serial nos.
[                    ] and [                    ] respectively.
     2. “Aircraft [___]” means:
     one (1) [                    ] Model [                    ] aircraft
bearing manufacturer’s serial no. [                     ] and FAA registration
number [                    ];
     together with two (2) [                    ] Model [                    ]
aircraft engines (each of which engines has 550 or more rated takeoff horsepower
or the equivalent thereof) bearing manufacturer’s serial nos.
[                    ] and [                    ] respectively.

8



--------------------------------------------------------------------------------



 



EXHIBIT D-1
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA AIRCRAFT MORTGAGE AND SECURITY AGREEMENT — FIRST LIEN [LEASE
ASSIGNMENT]
FAA MORTGAGE AND SECURITY AGREEMENT — FIRST LIEN (MSN [                    ])
     THIS FAA MORTGAGE AND SECURITY AGREEMENT — FIRST LIEN (MSN
[                    ]) (this “Agreement”) dated as of October 13, 2009, is made
by and between [                    ], as grantor (the “Grantor”), and WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national banking association, as
the First Lien Security Trustee (the “Security Trustee”) under the Aircraft
Mortgage and Security Agreement (the “Aircraft Mortgage”), dated as of
October 13, 2009, among INTERNATIONAL LEASE FINANCE CORPORATION (“ILFC”), TOP
AIRCRAFT, INC., SHREWSBURY AIRCRAFT LEASING LIMITED, STATES AIRCRAFT, INC., ILFC
IRELAND LIMITED, ILFC FRANCE S.A.R.L., ILFC LABUAN LTD. and the additional
grantors referred to therein, as the grantors, WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, as the Security Trustee, the Second Lien Security Trustee,
the Third Lien Security Trustee and the Fourth Lien Security Trustee and the
FEDERAL RESERVE BANK OF NEW YORK (the “FRBNY”). Capitalized terms used and not
defined herein are used as defined in Appendix A hereto.
W I T N E S S E T H:
     WHEREAS, the Grantor has entered into the First Lien Borrower Party
Guarantee Agreement (the “First Lien Guarantee Agreement”), pursuant to which
the Grantor has agreed to guarantee certain of the obligations of American
International Group, Inc. (“AIG”) under the Credit Agreement dated as of
September 22, 2008 between AIG, as borrower, and the FRBNY, as lender (as
amended, restated, amended and restated or otherwise modified from time to time,
the “Parent Credit Agreement”); and
     WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the First Lien Guarantee Agreement; and
     WHEREAS, the Grantor has agreed to secure the Secured Obligations by
granting to the Security Trustee for the benefit of the Secured Parties a Lien
on its interest in the airframes and engines described in Schedule I hereto
(collectively, the “Aircraft”) and by granting to the Security Trustee a Lien on
and security interest in its rights under the lease agreements described in
Schedule I hereto (the “Assigned Leases”) and on certain other property and
rights relating thereto; and
     NOW, THEREFORE, in order to (a) induce the Secured Parties to enter into
the Transaction Documents and (b) secure the prompt payment and performance of
all the Secured Obligations, the Grantor and the Security Trustee hereby agree
as follows:

 



--------------------------------------------------------------------------------



 



     1. SECURITY INTEREST. The Grantor does hereby transfer, convey, pledge,
mortgage, hypothecate, assign and grant a first priority security interest to
the Security Trustee, subject to no prior interests of any Person whatsoever
except for the lessee under each Assigned Lease, in the following collateral
(collectively, the “Mortgage Collateral”) attaching on the date of this
Agreement:

  a.   each Aircraft;     b.   all Parts, equipment, attachments, accessories,
replacement and added Parts and components now or hereafter placed thereon,
installed therein or attached thereto, whether or not any of such Parts,
equipment, attachments, accessories, replacements or added parts or components
may from time to time no longer be installed on any Aircraft or may be installed
in any other aircraft;     c.   all of the Grantor’s right, title and interest
in the technical data, technical documents, manuals, log books and all
inspection, modification, overhaul, service, repair, maintenance, technical and
other records that relate to any Aircraft and all the Grantor’s right, title and
interest, present and future, therein and thereto and any sale or other transfer
agreement relating to any Aircraft or any Assigned Lease, any lease assignments,
novations or assumption agreements, relating to any Aircraft or any Assigned
Lease, any acceptance certificate, and/or bill of sale relating to any Aircraft
or any Assigned Lease, any guaranties, letters of credit or other credit support
relating to any Aircraft or any Assigned Lease, and any other certificate,
instrument or agreement relating to any Aircraft or a lessee, user or lessor of
any Aircraft (collectively, the “Aircraft Documents”);     d.   all proceeds
from the sale or other disposition of, all proceeds of insurance due to the
Grantor on, and all proceeds of any condemnation due to the Grantor with respect
to, any of the equipment described in clauses (a), (b) and (c) above;     e.  
each Assigned Lease, and all amendments, supplements, schedules, receipts and
acceptance certificates executed or delivered pursuant thereto, together with
all of the Grantor’s rights as lessor thereunder including without limitation:
(i) all rights, if any, under § 1110 of the Bankruptcy Code of the United States
or any statute of similar import (whether of the United States or any other
jurisdiction and whether now in effect or hereinafter enacted); (ii) all rights
to receive payment of insurance proceeds and payments with respect to any
manufacturer’s warranty, in each case payable with respect to the aircraft, the
aircraft engines or other property which is the subject of any Assigned Lease;
and (iii) upon the occurrence of an Event of Default to demand, collect, receive
and retain all rent and other sums which may from time to time become payable
under or in connection with any Assigned Lease;     f.   all rents, issues,
profits, revenues and other income of the property intended, subjected or
required to be subjected to the Lien of this Agreement hereby, by the other
Transaction Documents or by any supplement to this Agreement in form and
substance satisfactory to the Security Trustee (a “Mortgage Supplement”), and
all of the estate, right, title and

2



--------------------------------------------------------------------------------



 



      interest of every nature whatsoever of the Grantor in and to the same and
every part thereof; and       g.   all proceeds, howsoever arising, of the
foregoing.

     TO HAVE AND TO HOLD the Mortgage Collateral unto the Security Trustee, and
its successors and assigns, as security for the Secured Obligations.
2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST IN THE MORTGAGE COLLATERAL
CREATED UNDER THIS AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE
AND ALL OF THE TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO
PROVISIONS RELATING TO THE EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.
  3. MISCELLANEOUS
     3.1 Successors and Assigns. All the terms, provisions, conditions and
covenants herein contained shall be binding upon and shall inure to the benefit
of the Grantor, the Security Trustee and their respective successors, assigns
and transferees.
     3.2 Severability. Any provision of this Agreement prohibited by the laws of
any jurisdiction or otherwise held to be invalid by any court of law of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.
     3.3 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     3.4 Further Assurances. At any time and from time to time, upon the request
of the Security Trustee, the Grantor shall promptly and duly execute and deliver
any and all such further instruments and documents that may be necessary, or
that the Security Trustee may reasonably request, in order for the Security
Trustee to obtain the full benefits of security interests and assignments
created or intended to be created hereby and of the rights and powers granted
herein and in the Aircraft Mortgage.
     3.5 Notices. All notices, requests, demands or other communications
required hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:
If to the Grantor:

3



--------------------------------------------------------------------------------



 



[                    ]
[ADDRESS]
Attention: [                    ]
Fax: [                    ]
If to the Security Trustee:
Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Fax: (801) 246-5053
     3.6 Security Trustee.
          The Security Trustee shall be afforded all of the rights, protections,
immunities and indemnities set forth in the Aircraft Mortgage as if such rights,
protections, immunities and indemnities were specifically set forth herein.
     3.7 Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures were upon the same instrument.
[Remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have, by their indicated officers
thereunto duly authorized, caused this FAA Mortgage and Security Agreement —
First Lien to be executed as of the day and year first above written and to be
delivered in the State of New York.

          GRANTOR:  [                    ]
      By:           Name:           Title:        

     
SECURITY TRUSTEE:
  WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, not in its individual
capacity but solely as Security Trustee

                  By:           Name:           Title:        

5



--------------------------------------------------------------------------------



 



APPENDIX A
FAA MORTGAGE AND SECURITY AGREEMENT — FIRST LIEN
DEFINITIONS
     For all purposes of this Agreement, all capitalized terms used, but not
defined, in this Agreement shall have the respective meanings assigned to such
terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
          “Agreement” has the meaning specified in the recital of parties to
this Agreement.
          “Aircraft” has the meaning specified in the third recital of this
Agreement.
          “Aircraft Documents” has the meaning assigned to such term in Section
1(c) of this Agreement.
          “Aircraft Mortgage” has the meaning specified in the preliminary
statements to this Agreement.
          “Assigned Lease” has the meaning specified in the third recital of
this Agreement.
          “Grantor” has the meaning specified in the recital of parties to this
Agreement.
          “Lien” means any mortgage, pledge, lien, encumbrance, international
interest, charge or security interest, including without limitation any
prospective contract of sale or other prospective international interest.
          “Mortgage Collateral” means the Aircraft, the Assigned Leases and
other property described in Section 1 hereof and subject to the security
interest created by this Agreement.
          “Part” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) engines, and (b) any appliance, part, component,
instrument, appurtenance, accessory, furnishing, seat or other equipment that
would qualify as a removable part and is leased by a lessee from a third party
or is subject to a security interest granted to a third party), that may from
time to time be installed or incorporated in or attached or appurtenant to any
“Airframe” (as defined in the Aircraft Mortgage) or any “Engine” (as defined in
the Aircraft Mortgage) or removed therefrom.
          “Person” means any natural person, firm, corporation, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization, government or any political subdivision thereof or any other legal
entity, including public bodies.
          “Secured Obligations” has the meaning given to the term “First Lien
Secured Obligations” in the Aircraft Mortgage.
          “Secured Parties” has the meaning given to the term “First Lien
Secured Parties”

6



--------------------------------------------------------------------------------



 



in the Aircraft Mortgage.
          “Transaction Documents” has the meaning set forth in the Aircraft
Mortgage.

7



--------------------------------------------------------------------------------



 



SCHEDULE I
FAA MORTGAGE AND SECURITY AGREEMENT — FIRST LIEN
MORTGAGE COLLATERAL
     “Airframe [___]” means one (1) [___] Model [___] aircraft bearing
manufacturer’s serial no. [___] and FAA registration number [___].
     “Engines [___]” means two (2) [___] Model [___] aircraft engines (each of
which engines has 550 or more rated takeoff horsepower or the equivalent
thereof) bearing manufacturer’s serial nos. [___] and [___] respectively.
     [Lease Agreement] dated [___], between [___] and [___] relating to Airframe
[___] and Engines [___].
     “Airframe [___]” means one (1) [___] Model [___] aircraft bearing
manufacturer’s serial no. [___] and FAA registration number [___].
     “Engines [___]” means two (2) [___] Model [___] aircraft engines (each of
which engines has 550 or more rated takeoff horsepower or the equivalent
thereof) bearing manufacturer’s serial nos. [___] and [___] respectively.
     [Lease Agreement] dated [___], between [___] and [___] relating to Airframe
[___] and Engines [___].

8



--------------------------------------------------------------------------------



 



EXHIBIT D-2
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA AIRCRAFT MORTGAGE AND SECURITY AGREEMENT — SECOND LIEN [LEASE
ASSIGNMENT]
FAA MORTGAGE AND SECURITY AGREEMENT — SECOND LIEN (MSN [___])
     THIS FAA MORTGAGE AND SECURITY AGREEMENT — SECOND LIEN (MSN [___]) (this
“Agreement”) dated as of October 13, 2009, is made by and between [___], as
grantor (the “Grantor”), and WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a
national banking association, as the Second Lien Security Trustee (the “Security
Trustee”) under the Aircraft Mortgage and Security Agreement (the “Aircraft
Mortgage”), dated as of October 13, 2009, among INTERNATIONAL LEASE FINANCE
CORPORATION (“ILFC”), TOP AIRCRAFT, INC. (“Holdings”), SHREWSBURY AIRCRAFT
LEASING LIMITED (the “Irish SPC”), STATES AIRCRAFT, INC. (the “California SPC”),
ILFC IRELAND LIMITED (the “Irish Initial Intermediate Lessee”), ILFC FRANCE
S.A.R.L. (the “French Initial Intermediate Lessee”), ILFC LABUAN LTD. (the
“Labuan Initial Intermediate Lessee”) and the additional grantors referred to
therein, as the grantors, WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as
the First Lien Security Trustee, the Security Trustee, the Third Lien Security
Trustee and the Fourth Lien Security Trustee and the FEDERAL RESERVE BANK OF NEW
YORK. Capitalized terms used and not defined herein are used as defined in
Appendix A hereto.
W I T N E S S E T H:
     WHEREAS, ILFC, the Irish SPC and the California SPC, and certain other
borrowers party thereto, as co-borrowers (the “Borrowers”), the Irish Initial
Intermediate Lessee, the French Initial Intermediate Lessee, the Labuan Initial
Intermediate Lessee, Holdings, AIG Funding Inc., as the lender (the “Lender”)
and the Security Trustee have entered into the Credit Agreement, dated as of the
date hereof (the “Credit Agreement”), pursuant to which the Lender has made
certain Loan to the Borrowers; and
     WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the Credit Agreement, among other things; and
     WHEREAS, the Grantor has agreed to secure the Secured Obligations by
granting to the Security Trustee for the benefit of the Secured Parties a Lien
on its interest in the airframes and engines described in Schedule I hereto
(collectively, the “Aircraft”) and by granting to the Security Trustee a Lien on
and security interest in its rights under the lease agreements described in
Schedule I hereto (the “Assigned Leases”) and on certain other property and
rights relating thereto; and
     NOW, THEREFORE, in order to (a) induce the Secured Parties to enter into
the

 



--------------------------------------------------------------------------------



 



Transaction Documents and (b) secure the prompt payment and performance of all
the Secured Obligations, the Grantor and the Security Trustee hereby agree as
follows:
          1. SECURITY INTEREST. The Grantor does hereby transfer, convey,
pledge, mortgage, hypothecate, assign and grant a subordinated security interest
to the Security Trustee, subject and subordinate in all respects to the Lien of
the Senior Secured Parties, and subject to no other prior interests of any
Person whatsoever except for the lessee under each Assigned Lease, in the
following collateral (collectively, the “Mortgage Collateral”) attaching on the
date of this Agreement:

  a.   each Aircraft;     b.   all Parts, equipment, attachments, accessories,
replacement and added Parts and components now or hereafter placed thereon,
installed therein or attached thereto, whether or not any of such Parts,
equipment, attachments, accessories, replacements or added parts or components
may from time to time no longer be installed any the Aircraft or may be
installed in any other aircraft;     c.   all of the Grantor’s right, title and
interest in the technical data, technical documents, manuals, log books and all
inspection, modification, overhaul, service, repair, maintenance, technical and
other records that relate to any Aircraft and all the Grantor’s right, title and
interest, present and future, therein and thereto and any sale or other transfer
agreement relating to any Aircraft or any Assigned Lease, any lease assignments,
novations or assumption agreements, relating to any Aircraft or any Assigned
Lease, any acceptance certificate, and/or bill of sale relating to any Aircraft
or any Assigned Lease, any guaranties, letters of credit or other credit support
relating to any Aircraft or any Assigned Lease, and any other certificate,
instrument or agreement relating to any Aircraft or a lessee, user or lessor of
any Aircraft (collectively, the “Aircraft Documents”);     d.   all proceeds
from the sale or other disposition of, all proceeds of insurance due to the
Grantor on, and all proceeds of any condemnation due to the Grantor with respect
to, any of the equipment described in clauses (a), (b) and (c) above;     e.  
each Assigned Lease, and all amendments, supplements, schedules, receipts and
acceptance certificates executed or delivered pursuant thereto, together with
all of the Grantor’s rights as lessor thereunder including without limitation:
(i) all rights, if any, under § 1110 of the Bankruptcy Code of the United States
or any statute of similar import (whether of the United States or any other
jurisdiction and whether now in effect or hereinafter enacted); (ii) all rights
to receive payment of insurance proceeds and payments with respect to any
manufacturer’s warranty, in each case payable with respect to the aircraft, the
aircraft engines or other property which is the subject of any Assigned Lease;
and (iii) upon the occurrence of an Event of Default to demand, collect, receive
and retain all rent and other sums which may from time to time become payable
under or in connection with any Assigned Lease;

2



--------------------------------------------------------------------------------



 



  f.   all rents, issues, profits, revenues and other income of the property
intended, subjected or required to be subjected to the Lien of this Agreement
hereby, by the other Transaction Documents or by any supplement to this
Agreement in form and substance satisfactory to the Security Trustee (a
“Mortgage Supplement”), and all of the estate, right, title and interest of
every nature whatsoever of the Grantor in and to the same and every part
thereof; and     g.   all proceeds, howsoever arising, of the foregoing.

          TO HAVE AND TO HOLD the Mortgage Collateral unto the Security Trustee,
and its successors and assigns, as security for the Secured Obligations.

3



--------------------------------------------------------------------------------



 



2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST IN THE MORTGAGE COLLATERAL
CREATED UNDER THIS AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE
AND ALL OF THE TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO
PROVISIONS RELATING TO THE EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.
     3. MISCELLANEOUS
          3.1 Successors and Assigns. All the terms, provisions, conditions and
covenants herein contained shall be binding upon and shall inure to the benefit
of the Grantor, the Security Trustee and their respective successors, assigns
and transferees.
          3.2 Severability. Any provision of this Agreement prohibited by the
laws of any jurisdiction or otherwise held to be invalid by any court of law of
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.
          3.3 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          3.4 Further Assurances. At any time and from time to time, upon the
request of the Security Trustee, the Grantor shall promptly and duly execute and
deliver any and all such further instruments and documents that may be
necessary, or that the Security Trustee may reasonably request, in order for the
Security Trustee to obtain the full benefits of security interests and
assignments created or intended to be created hereby and of the rights and
powers granted herein and in the Aircraft Mortgage.
          3.5 Notices. All notices, requests, demands or other communications
required hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:
               If to the Grantor:
[_____]
[ADDRESS]
Attention: [_____]
Fax: [_____]
               If to the Security Trustee:

4



--------------------------------------------------------------------------------



 



Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Fax: (801) 246-5053
          3.6 Security Trustee.
               The Security Trustee shall be afforded all of the rights,
protections, immunities and indemnities set forth in the Aircraft Mortgage as if
such rights, protections, immunities and indemnities were specifically set forth
herein.
          3.7 Execution in Counterparts.
               This Agreement may be executed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
were upon the same instrument.
[Remainder of page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have, by their indicated officers
thereunto duly authorized, caused this FAA Mortgage and Security Agreement —
Second Lien to be executed as of the day and year first above written and to be
delivered in the State of New York.

          GRANTOR:   [                    ]
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
        SECURITY TRUSTEE:   WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, not in its individual
capacity but solely as Security Trustee
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

6



--------------------------------------------------------------------------------



 



APPENDIX A
FAA MORTGAGE AND SECURITY AGREEMENT — SECOND LIEN
DEFINITIONS
     For all purposes of this Agreement, all capitalized terms used, but not
defined, in this Agreement shall have the respective meanings assigned to such
terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
          “Agreement” has the meaning specified in the recital of parties to
this Agreement.
          “Aircraft” has the meaning assigned to such term in the third recital
of this Agreement.
          “Aircraft Documents” has the meaning assigned to such term in Section
1(c) of this Agreement.
          “Aircraft Mortgage” has the meaning specified in the preliminary
statements to this Agreement.
          “Assigned Lease” has the meaning specified in the third recital of
this Agreement.
          “Grantor” has the meaning specified in the recital of parties to this
Agreement.
          “Lien” means any mortgage, pledge, lien, encumbrance, international
interest, charge or security interest, including without limitation any
prospective contract of sale or other prospective international interest.
          “Mortgage Collateral” means the Aircraft, the Assigned Leases and
other property described in Section 1 hereof and subject to the security
interest created by this Agreement.
          “Part” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) engines, and (b) any appliance, part, component,
instrument, appurtenance, accessory, furnishing, seat or other equipment that
would qualify as a removable part and is leased by a lessee from a third party
or is subject to a security interest granted to a third party), that may from
time to time be installed or incorporated in or attached or appurtenant to any
“Airframe” (as defined in the Aircraft Mortgage) or any “Engine” (as defined in
the Aircraft Mortgage) or removed therefrom.
          “Person” means any natural person, firm, corporation, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization, government or any political subdivision thereof or any other legal
entity, including public bodies.
          “Secured Obligations” has the meaning given to the term “Second Lien
Secured Obligations” in the Aircraft Mortgage.

7



--------------------------------------------------------------------------------



 



          “Secured Parties” has the meaning given to the term “Second Lien
Secured Parties” in the Aircraft Mortgage.
          “Senior Secured Parties” has the meaning given to the term “First Lien
Secured Parties” in the Aircraft Mortgage.
          “Transaction Documents” has the meaning set forth in the Aircraft
Mortgage.

8



--------------------------------------------------------------------------------



 



SCHEDULE I
FAA MORTGAGE AND SECURITY AGREEMENT — SECOND LIEN
MORTGAGE COLLATERAL
     “Airframe [___]” means one (1) [___] Model [___] aircraft bearing
manufacturer’s serial no. [___] and FAA registration number [___].
     “Engines [___]” means two (2) [___] Model [___] aircraft engines (each of
which engines has 550 or more rated takeoff horsepower or the equivalent
thereof) bearing manufacturer’s serial nos. [___] and [___] respectively.
     [Lease Agreement] dated [___], between [___] and [___] relating to Airframe
[___] and Engines [___].
     “Airframe [___]” means one (1) [___] Model [___] aircraft bearing
manufacturer’s serial no. [___] and FAA registration number [___].
     “Engines [___]” means two (2) [___] Model [___] aircraft engines (each of
which engines has 550 or more rated takeoff horsepower or the equivalent
thereof) bearing manufacturer’s serial nos. [___] and [___] respectively.
     [Lease Agreement] dated [___], between [___] and [___] relating to Airframe
[___] and Engines [___].

9



--------------------------------------------------------------------------------



 



EXHIBIT D-3
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA AIRCRAFT MORTGAGE AND SECURITY AGREEMENT — THIRD LIEN [LEASE
ASSIGNMENT]
FAA MORTGAGE AND SECURITY AGREEMENT — THIRD LIEN (MSN [___])
     THIS FAA MORTGAGE AND SECURITY AGREEMENT — THIRD LIEN (MSN [___]) (this
“Agreement”) dated as of October 13, 2009, is made by and between [___], as
grantor (the “Grantor”), and WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a
national banking association, as the Third Lien Security Trustee (the “Security
Trustee”) under the Aircraft Mortgage and Security Agreement (the “Aircraft
Mortgage”), dated as of October 13, 2009, among INTERNATIONAL LEASE FINANCE
CORPORATION (“ILFC”), TOP AIRCRAFT, INC., SHREWSBURY AIRCRAFT LEASING LIMITED,
STATES AIRCRAFT, INC., ILFC IRELAND LIMITED, ILFC FRANCE S.A.R.L., ILFC LABUAN
LTD. and the additional grantors referred to therein, as the grantors, WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as the First Lien Security Trustee,
the Second Lien Security Trustee, the Security Trustee and the Fourth Lien
Security Trustee and the FEDERAL RESERVE BANK OF NEW YORK (the “FRBNY”).
Capitalized terms used and not defined herein are used as defined in Appendix A
hereto.
W I T N E S S E T H:
     WHEREAS, the Grantor has entered into the Third Lien Borrower Party
Guarantee Agreement (the “Third Lien Guarantee Agreement”), pursuant to which
the Grantor has agreed to guarantee certain of the obligations of American
International Group, Inc. (“AIG”) under the Credit Agreement dated as of
September 22, 2008 between AIG, as borrower, and the FRBNY, as lender (as
amended, restated, amended and restated or otherwise modified from time to time,
the “Parent Credit Agreement”); and
     WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the Third Lien Guarantee Agreement; and
     WHEREAS, the Grantor has agreed to secure the Secured Obligations by
granting to the Security Trustee for the benefit of the Secured Parties a Lien
on its interest in the airframes and engines described in Schedule I hereto
(collectively, the “Aircraft”) and by granting to the Security Trustee a Lien on
and security interest in its rights under the lease agreements described in
Schedule I hereto (the “Assigned Leases”) and on certain other property and
rights relating thereto; and
     NOW, THEREFORE, in order to (a) induce the Secured Parties to enter into
the Transaction Documents and (b) secure the prompt payment and performance of
all the Secured Obligations, the Grantor and the Security Trustee hereby agree
as follows:

 



--------------------------------------------------------------------------------



 



          1. SECURITY INTEREST. The Grantor does hereby transfer, convey,
pledge, mortgage, hypothecate, assign and grant a subordinated security interest
to the Security Trustee, subject and subordinate in all respects to the Lien of
the Senior Secured Parties, and subject to no other prior interests of any
Person whatsoever except for the lessee under each Assigned Lease, in the
following collateral (collectively, the “Mortgage Collateral”) attaching on the
date of this Agreement:

  a.   each Aircraft;     b.   all Parts, equipment, attachments, accessories,
replacement and added Parts and components now or hereafter placed thereon,
installed therein or attached thereto, whether or not any of such Parts,
equipment, attachments, accessories, replacements or added parts or components
may from time to time no longer be installed on an Aircraft or may be installed
in any other aircraft;     c.   all of the Grantor’s right, title and interest
in the technical data, technical documents, manuals, log books and all
inspection, modification, overhaul, service, repair, maintenance, technical and
other records that relate to any Aircraft and all the Grantor’s right, title and
interest, present and future, therein and thereto and any sale or other transfer
agreement relating to any Aircraft or any Assigned Lease, any lease assignments,
novations or assumption agreements, relating to any Aircraft or any Assigned
Lease, any acceptance certificate, and/or bill of sale relating to any Aircraft
or any Assigned Lease, any guaranties, letters of credit or other credit support
relating to any Aircraft or any Assigned Lease, and any other certificate,
instrument or agreement relating to any Aircraft or a lessee, user or lessor of
any Aircraft (collectively, the “Aircraft Documents”);     d.   all proceeds
from the sale or other disposition of, all proceeds of insurance due to the
Grantor on, and all proceeds of any condemnation due to the Grantor with respect
to, any of the equipment described in clauses (a), (b) and (c) above;     e.  
each Assigned Lease, and all amendments, supplements, schedules, receipts and
acceptance certificates executed or delivered pursuant thereto, together with
all of the Grantor’s rights as lessor thereunder including without limitation:
(i) all rights, if any, under § 1110 of the Bankruptcy Code of the United States
or any statute of similar import (whether of the United States or any other
jurisdiction and whether now in effect or hereinafter enacted); (ii) all rights
to receive payment of insurance proceeds and payments with respect to any
manufacturer’s warranty, in each case payable with respect to the aircraft, the
aircraft engines or other property which is the subject of any Assigned Lease;
and (iii) upon the occurrence of an Event of Default to demand, collect, receive
and retain all rent and other sums which may from time to time become payable
under or in connection with any Assigned Lease;     f.   all rents, issues,
profits, revenues and other income of the property intended, subjected or
required to be subjected to the Lien of this Agreement hereby, by the other
Transaction Documents or by any supplement to this Agreement in form and
substance

2



--------------------------------------------------------------------------------



 



      satisfactory to the Security Trustee (a “Mortgage Supplement”), and all of
the estate, right, title and interest of every nature whatsoever of the Grantor
in and to the same and every part thereof; and     g.   all proceeds, howsoever
arising, of the foregoing.

          TO HAVE AND TO HOLD the Mortgage Collateral unto the Security Trustee,
and its successors and assigns, as security for the Secured Obligations.

3



--------------------------------------------------------------------------------



 



2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST IN THE MORTGAGE COLLATERAL
CREATED UNDER THIS AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE
AND ALL OF THE TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO
PROVISIONS RELATING TO THE EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.
     3. MISCELLANEOUS
          3.1 Successors and Assigns. All the terms, provisions, conditions and
covenants herein contained shall be binding upon and shall inure to the benefit
of the Grantor, the Security Trustee and their respective successors, assigns
and transferees.
          3.2 Severability. Any provision of this Agreement prohibited by the
laws of any jurisdiction or otherwise held to be invalid by any court of law of
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.
          3.3 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          3.4 Further Assurances. At any time and from time to time, upon the
request of the Security Trustee, the Grantor shall promptly and duly execute and
deliver any and all such further instruments and documents that may be
necessary, or that the Security Trustee may reasonably request, in order for the
Security Trustee to obtain the full benefits of security interests and
assignments created or intended to be created hereby and of the rights and
powers granted herein and in the Aircraft Mortgage.
          3.5 Notices. All notices, requests, demands or other communications
required hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:
               If to the Grantor:
[_____]
[ADDRESS]
Attention: [_____]
Fax: [_____]
               If to the Security Trustee:

4



--------------------------------------------------------------------------------



 



Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Fax: (801) 246-5053
          3.6 Security Trustee.
                The Security Trustee shall be afforded all of the rights,
protections, immunities and indemnities set forth in the Aircraft Mortgage as if
such rights, protections, immunities and indemnities were specifically set forth
herein.
          3.7 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures were upon the same instrument.
[Remainder of page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have, by their indicated officers
thereunto duly authorized, caused this FAA Mortgage and Security Agreement —
Third Lien to be executed as of the day and year first above written and to be
delivered in the State of New York.

          GRANTOR:   [                    ]
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
        SECURITY TRUSTEE:   WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, not in its individual
capacity but solely as Security Trustee
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

6



--------------------------------------------------------------------------------



 



APPENDIX A
FAA MORTGAGE AND SECURITY AGREEMENT — THIRD LIEN
DEFINITIONS
     For all purposes of this Agreement, all capitalized terms used, but not
defined, in this Agreement shall have the respective meanings assigned to such
terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
          “Agreement” has the meaning specified in the recital of parties to
this Agreement.
          “Aircraft” has the meaning specified in the third recital of this
Agreement.
          “Aircraft Documents” has the meaning assigned to such term in Section
1(c) of this Agreement.
          “Aircraft Mortgage” has the meaning specified in the preliminary
statements to this Agreement.
          “Assigned Lease” has the meaning specified in the third recital of
this Agreement.
          “Grantor” has the meaning specified in the recital of parties to this
Agreement.
          “Lien” means any mortgage, pledge, lien, encumbrance, international
interest, charge or security interest, including without limitation any
prospective contract of sale or other prospective international interest.
          “Mortgage Collateral” means the Aircraft, the Assigned Leases and
other property described in Section 1 hereof and subject to the security
interest created by this Agreement.
          “Part” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) engines, and (b) any appliance, part, component,
instrument, appurtenance, accessory, furnishing, seat or other equipment that
would qualify as a removable part and is leased by a lessee from a third party
or is subject to a security interest granted to a third party), that may from
time to time be installed or incorporated in or attached or appurtenant to any
“Airframe” (as defined in the Aircraft Mortgage) or any “Engine” (as defined in
the Aircraft Mortgage) or removed therefrom.
          “Person” means any natural person, firm, corporation, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization, government or any political subdivision thereof or any other legal
entity, including public bodies.
          “Secured Obligations” has the meaning given to the term “Third Lien
Secured Obligations” in the Aircraft Mortgage.
          “Secured Parties” has the meaning given to the term “Third Lien
Secured Parties”

7



--------------------------------------------------------------------------------



 



in the Aircraft Mortgage.
          “Senior Secured Parties” means, collectively, the “First Lien Secured
Parties” and the “Second Lien Secured Parties”, each as defined in the Aircraft
Mortgage.
          “Transaction Documents” has the meaning set forth in the Aircraft
Mortgage.

8



--------------------------------------------------------------------------------



 



SCHEDULE I
FAA MORTGAGE AND SECURITY AGREEMENT — THIRD LIEN
MORTGAGE COLLATERAL
     “Airframe [___]” means one (1) [___] Model [___] aircraft bearing
manufacturer’s serial no. [___] and FAA registration number [___].
     “Engines [___]” means two (2) [___] Model [___] aircraft engines (each of
which engines has 550 or more rated takeoff horsepower or the equivalent
thereof) bearing manufacturer’s serial nos. [___] and [___] respectively.
     [Lease Agreement] dated [___], between [___] and [___] relating to Airframe
[___] and Engines [___].
     “Airframe [___]” means one (1) [___] Model [___] aircraft bearing
manufacturer’s serial no. [___] and FAA registration number [___].
     “Engines [___]” means two (2) [___] Model [___] aircraft engines (each of
which engines has 550 or more rated takeoff horsepower or the equivalent
thereof) bearing manufacturer’s serial nos. [___] and [___] respectively.
     [Lease Agreement] dated [___], between [___] and [___] relating to Airframe
[___] and Engines [___].

9



--------------------------------------------------------------------------------



 



EXHIBIT D-4
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA AIRCRAFT MORTGAGE AND SECURITY AGREEMENT – FOURTH LIEN [LEASE
ASSIGNMENT]
FAA MORTGAGE AND SECURITY AGREEMENT – FOURTH LIEN (MSN [                    ])
          THIS FAA MORTGAGE AND SECURITY AGREEMENT – FOURTH LIEN (MSN
[                    ]) (this “Agreement”) dated as of October 13, 2009, is made
by and between [                    ], as grantor (the “Grantor”), and WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national banking association, as
the Fourth Lien Security Trustee (the “Security Trustee”) under the Aircraft
Mortgage and Security Agreement (the “Aircraft Mortgage”), dated as of
October 13, 2009, among INTERNATIONAL LEASE FINANCE CORPORATION (“ILFC”), TOP
AIRCRAFT, INC. (“Holdings”), SHREWSBURY AIRCRAFT LEASING LIMITED (the “Irish
SPC”), STATES AIRCRAFT, INC. (the “California SPC”), ILFC IRELAND LIMITED (the
“Irish Initial Intermediate Lessee”), ILFC FRANCE S.A.R.L. (the “French Initial
Intermediate Lessee”), ILFC LABUAN LTD. (the “Labuan Initial Intermediate
Lessee”), and the additional grantors referred to therein, as the grantors,
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as the First Lien Security
Trustee, the Second Lien Security Trustee, the Third Lien Security Trustee and
the Security Trustee and the FEDERAL RESERVE BANK OF NEW YORK. Capitalized terms
used and not defined herein are used as defined in Appendix A hereto.
W I T N E S S E T H:
          WHEREAS, ILFC and AIG Funding, Inc. (“AIG Funding”) have entered into
the Demand Note Agreement, dated as of March 9, 2009, and the Demand Note
Agreement, dated as of March 26, 2009 (collectively, the “Demand Note
Agreements”), pursuant to which AIG Funding has made certain Advances to ILFC;
and
          WHEREAS, the Demand Note Agreements have been amended and restated as
of October 13, 2009 pursuant to the Amended and Restated Credit Agreement (the
“Amended and Restated Credit Agreement”) among ILFC, the Irish SPC and the
California SPC, as co-borrowers, the Irish Initial Intermediate Lessee, the
French Initial Intermediate Lessee and the Labuan Initial Intermediate Lessee,
AIG Funding and the Security Trustee; and
          WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the Amended and Restated Credit Agreement; and
          WHEREAS, the Grantor has agreed to secure the Secured Obligations by
granting to the Security Trustee for the benefit of the Secured Party a Lien on
its interest in the airframes and engines described in Schedule I hereto
(collectively, the “Aircraft”) and by granting to the Security Trustee a Lien on
and security interest in its rights under the lease agreements described

 



--------------------------------------------------------------------------------



 



in Schedule I hereto (the “Assigned Leases”) and on certain other property and
rights relating thereto; and
          NOW, THEREFORE, in order to (a) induce the Secured Party to enter into
the Transaction Documents and (b) secure the prompt payment and performance of
all the Secured Obligations, the Grantor and the Security Trustee hereby agree
as follows:
          1. SECURITY INTEREST. The Grantor does hereby transfer, convey,
pledge, mortgage, hypothecate, assign and grant a subordinated security interest
to the Security Trustee, subject and subordinate in all respects to the Lien of
the Senior Secured Parties, and subject to no other prior interests of any
Person whatsoever except for the lessee under each Assigned Lease, in the
following collateral (collectively, the “Mortgage Collateral”) attaching on the
date of this Agreement:

  a.   each Aircraft;     b.   all Parts, equipment, attachments, accessories,
replacement and added Parts and components now or hereafter placed thereon,
installed therein or attached thereto, whether or not any of such Parts,
equipment, attachments, accessories, replacements or added parts or components
may from time to time no longer be installed on an Aircraft or may be installed
in any other aircraft;     c.   all of the Grantor’s right, title and interest
in the technical data, technical documents, manuals, log books and all
inspection, modification, overhaul, service, repair, maintenance, technical and
other records that relate to any Aircraft and all the Grantor’s right, title and
interest, present and future, therein and thereto and any sale or other transfer
agreement relating to any Aircraft or any Assigned Lease, any lease assignments,
novations or assumption agreements, relating to any Aircraft or any Assigned
Lease, any acceptance certificate, and/or bill of sale relating to any Aircraft
or any Assigned Lease, any guaranties, letters of credit or other credit support
relating to any Aircraft or any Assigned Lease, and any other certificate,
instrument or agreement relating to any Aircraft or a lessee, user or lessor of
any Aircraft (collectively, the “Aircraft Documents”);     d.   all proceeds
from the sale or other disposition of, all proceeds of insurance due to the
Grantor on, and all proceeds of any condemnation due to the Grantor with respect
to, any of the equipment described in clauses (a), (b) and (c) above;     e.  
each Assigned Lease, and all amendments, supplements, schedules, receipts and
acceptance certificates executed or delivered pursuant thereto, together with
all of the Grantor’s rights as lessor thereunder including without limitation:
(i) all rights, if any, under § 1110 of the Bankruptcy Code of the United States
or any statute of similar import (whether of the United States or any other
jurisdiction and whether now in effect or hereinafter enacted); (ii) all rights
to receive payment of insurance proceeds and payments with respect to any
manufacturer’s warranty, in each case payable with respect to the aircraft, the
aircraft engines or other property which is the subject of any Assigned Lease;
and (iii) upon the occurrence of an Event of Default to demand,

2



--------------------------------------------------------------------------------



 



      collect, receive and retain all rent and other sums which may from time to
time become payable under or in connection with any Assigned Lease;     f.   all
rents, issues, profits, revenues and other income of the property intended,
subjected or required to be subjected to the Lien of this Agreement hereby, by
the other Transaction Documents or by any supplement to this Agreement in form
and substance satisfactory to the Security Trustee (a “Mortgage Supplement”),
and all of the estate, right, title and interest of every nature whatsoever of
the Grantor in and to the same and every part thereof; and     g.   all
proceeds, howsoever arising, of the foregoing.

          TO HAVE AND TO HOLD the Mortgage Collateral unto the Security Trustee,
and its successors and assigns, as security for the Secured Obligations.
          2. INCORPORATION BY REFERENCE. The security interest in the Mortgage
Collateral created under this Agreement is granted in accordance with the
Aircraft Mortgage and all of the terms and conditions thereof, including but not
limited to provisions relating to the exercise of remedies, shall be
incorporated herein by reference.
          3. MISCELLANEOUS
          3.1 Successors and Assigns.
          All the terms, provisions, conditions and covenants herein contained
shall be binding upon and shall inure to the benefit of the Grantor, the
Security Trustee and their respective successors, assigns and transferees.
          3.2 Severability.
          Any provision of this Agreement prohibited by the laws of any
jurisdiction or otherwise held to be invalid by any court of law of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, or modified to conform with such laws, without invalidating
the remaining provisions hereof; and any such prohibition in any jurisdiction
shall not invalidate such provisions in any other jurisdiction.
          3.3 Governing Law.
          THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.
          3.4 Further Assurances.
          At any time and from time to time, upon the request of the Security
Trustee, the Grantor shall promptly and duly execute and deliver any and all
such further instruments and documents that may be necessary, or that the
Security Trustee may reasonably request, in order for the Security Trustee to
obtain the full benefits of security interests and assignments created or

3



--------------------------------------------------------------------------------



 



intended to be created hereby and of the rights and powers granted herein and in
the Aircraft Mortgage.
          3.5 Notices.
          All notices, requests, demands or other communications required
hereunder or given pursuant hereto shall be in writing unless otherwise
expressly provided to the following specified address or to such other address
as either party may from time to time hereafter designate to the other party in
writing:
If to the Grantor:
[                    ]
[ADDRESS]
Attention: [                    ]
Fax: [                    ]
If to the Security Trustee:
Wells Fargo Bank Northwest, National Association, as
Security Trustee
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Attention: Corporate Lease Group
Fax: (801) 246-5053
               3.6 Security Trustee.
               The Security Trustee shall be afforded all of the rights,
protections, immunities and indemnities set forth in the Aircraft Mortgage as if
such rights, protections, immunities and indemnities were specifically set forth
herein.
               3.7 Execution in Counterparts.
          This Agreement may be executed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures were upon
the same instrument.
[Remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have, by their indicated
officers thereunto duly authorized, caused this FAA Mortgage and Security
Agreement – Fourth Lien to be executed as of the day and year first above
written and to be delivered in the State of New York.

             
GRANTOR:
  [                    ]      
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            SECURITY TRUSTEE:   WELLS FARGO BANK NORTHWEST,     NATIONAL
ASSOCIATION, not in its individual     capacity but solely as Security Trustee
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

5



--------------------------------------------------------------------------------



 



APPENDIX A
FAA MORTGAGE AND SECURITY AGREEMENT – FOURTH LIEN
DEFINITIONS
          For all purposes of this Agreement, all capitalized terms used, but
not defined, in this Agreement shall have the respective meanings assigned to
such terms in the Aircraft Mortgage, and the following terms have the meanings
indicated below:
               “Agreement” has the meaning specified in the recital of parties
to this Agreement.
               “Aircraft” has the meaning specified in the fourth recital of
this Agreement.
               “Aircraft Documents” has the meaning assigned to such term in
Section 1(c) of this Agreement.
               “Aircraft Mortgage” has the meaning specified in the preliminary
statements to this Agreement.
               “Amended and Restated Credit Agreement” has the meaning specified
in the second recital of this Agreement.
               “Assigned Lease” has the meaning specified in the fourth recital
of this Agreement.
               “Grantor” has the meaning specified in the recital of parties to
this Agreement.
               “Lien” means any mortgage, pledge, lien, encumbrance,
international interest, charge or security interest, including without
limitation any prospective contract of sale or other prospective international
interest.
               “Mortgage Collateral” means the Aircraft, the Assigned Leases and
other property described in Section 1 hereof and subject to the security
interest created by this Agreement.
               “Part” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) engines, and (b) any appliance, part, component,
instrument, appurtenance, accessory, furnishing, seat or other equipment that
would qualify as a removable part and is leased by a lessee from a third party
or is subject to a security interest granted to a third party), that may from
time to time be installed or incorporated in or attached or appurtenant to any
“Airframe” (as defined in the Aircraft Mortgage) or any “Engine” (as defined in
the Aircraft Mortgage) or removed therefrom.
               “Person” means any natural person, firm, corporation,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any political subdivision thereof or
any other legal entity, including public bodies.

6



--------------------------------------------------------------------------------



 



               “Secured Obligations” has the meaning given to the term “Fourth
Lien Secured Obligations” in the Aircraft Mortgage.
               “Secured Party” has the meaning given to the term “Fourth Lien
Secured Party” in the Aircraft Mortgage.
               “Senior Secured Parties” means, collectively, the “First Lien
Secured Parties”, the “Second Lien Secured Parties” and the “Third Lien Secured
Parties”, each as defined in the Aircraft Mortgage.
               “Transaction Documents” has the meaning set forth in the Aircraft
Mortgage.

7



--------------------------------------------------------------------------------



 



SCHEDULE I
FAA MORTGAGE AND SECURITY AGREEMENT – FOURTH LIEN
MORTGAGE COLLATERAL
          “Airframe [___]” means one (1) [                    ] Model
[                    ] aircraft bearing manufacturer’s serial no. [___] and FAA
registration number [___].
          “Engines [___]” means two (2) [                    ] Model
[                    ] aircraft engines (each of which engines has 550 or more
rated takeoff horsepower or the equivalent thereof) bearing manufacturer’s
serial nos. [___] and [___] respectively.
          [Lease Agreement] dated [                    ], between
[                    ] and [                     ] relating to Airframe [___]
and Engines [___].
          “Airframe [___]” means one (1) [                    ] Model
[                    ] aircraft bearing manufacturer’s serial no. [___] and FAA
registration number [___].
          “Engines [___]” means two (2) [                    ] Model
[                    ] aircraft engines (each of which engines has 550 or more
rated takeoff horsepower or the equivalent thereof) bearing manufacturer’s
serial nos. [___] and [___] respectively.
          [Lease Agreement] dated [                     ], between [  
                  ] and [                     ] relating to Airframe [___] and
Engines [___].

8



--------------------------------------------------------------------------------



 



EXHIBIT E-1
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA LEASE SECURITY ASSIGNMENT – FIRST LIEN
FAA LEASE SECURITY ASSIGNMENT – FIRST LIEN (MSN [___])
          THIS FAA LEASE SECURITY ASSIGNMENT – FIRST LIEN (MSN [___]) (this
“Assignment”), dated as of October 13, is made by and between [___], as grantor
(the “Grantor”), and WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a
national banking association, as the First Lien Security Trustee (the “Security
Trustee”) under the Aircraft Mortgage and Security Agreement (the “Aircraft
Mortgage”), dated as of October 13, 2009, among INTERNATIONAL LEASE FINANCE
CORPORATION (“ILFC”), TOP AIRCRAFT, INC., SHREWSBURY AIRCRAFT LEASING LIMITED,
STATES AIRCRAFT, INC., ILFC IRELAND LIMITED, ILFC FRANCE S.A.R.L., ILFC LABUAN
LTD. and the additional grantors referred to therein, as the grantors, WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as the Security Trustee, the Second
Lien Security Trustee, the Third Lien Security Trustee and the Fourth Lien
Security Trustee and the FEDERAL RESERVE BANK OF NEW YORK (the “FRBNY”).
Capitalized terms used and not defined herein are used as defined in the
Aircraft Mortgage.
W I T N E S S E T H:
          WHEREAS, the Grantor has entered into the First Lien Borrower Party
Guarantee Agreement (the “First Lien Guarantee Agreement”), pursuant to which
the Grantor has agreed to guarantee certain of the obligations of American
International Group, Inc. (“AIG”) under the Credit Agreement dated as of
September 22, 2008 between AIG, as borrower, and the FRBNY, as lender (as
amended, restated, amended and restated or otherwise modified from time to time,
the “Parent Credit Agreement”); and
          WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the First Lien Guarantee Agreement; and
          WHEREAS, the Grantor has agreed to secure the First Lien Secured
Obligations by assigning to the Security Trustee the Lease Agreements as more
fully described on Schedule 1 hereto, and all amendments, supplements,
schedules, receipts and acceptance certificates executed or delivered pursuant
thereto (the “Assigned Leases”); and
          NOW THEREFORE, the Grantor hereby agrees as follows with the Security
Trustee for its benefit and the benefit of the other First Lien Secured Parties:
1. The Grantor hereby bargains, sells, transfers and conveys to the Security
Trustee, for its benefit and the benefit of the other First Lien Secured
Parties, and grants to the Security Security Trustee for its benefit and the
benefit of the other First Lien Secured Parties, a first priority security
interest in and to each Assigned Lease, and all amendments, supplements,
schedules, receipts

 



--------------------------------------------------------------------------------



 



and acceptance certificates executed or delivered pursuant thereto, and subject
to section 2 below together with all of the Grantor’s rights as lessor
thereunder including without limitation: (i) all rights, if any, under § 1110 of
the Bankruptcy Code of the United States or any statute of similar import
(whether of the United States or any other jurisdiction and whether now in
effect or hereinafter enacted); (ii) all rights to receive payment of insurance
proceeds and payments with respect to any manufacturer’s warranty, in each case
payable with respect to the aircraft, the aircraft engines or other property
which is the subject of any Assigned Lease; and (iii) upon the occurrence of an
Event of Default to demand, collect, receive and retain all rent and other sums
which may from time to time become payable under or in connection with any
Assigned Lease.
2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST CREATED UNDER THIS
AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE AND ALL OF THE
TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO PROVISIONS RELATING
TO THE GRANTOR’S RIGHTS IN RESPECT OF DEALING WITH ANY ASSIGNED LEASE AND THE
SECURITY TRUSTEE’S EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.
[The remainder of this page is intentionally blank.]

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed or caused this Assignment to
be executed on the day and year first written above.

             
 
  GRANTOR:    
 
           
 
  [                    ]    
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   
 
                SECURITY TRUSTEE:
 
                WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, not in its individual
capacity but solely as Security Trustee
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

3



--------------------------------------------------------------------------------



 



Schedule 1
to FAA Lease Security Assignment (MSN [                    ])
Description of Lease Agreements

4



--------------------------------------------------------------------------------



 



EXHIBIT E-2
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA LEASE SECURITY ASSIGNMENT – SECOND LIEN
FAA LEASE SECURITY ASSIGNMENT – FIRST LIEN (MSN [___])
          THIS FAA LEASE SECURITY ASSIGNMENT – FIRST LIEN (MSN [___]) (this
“Assignment”), dated as of October 13, is made by and between [___], as grantor
(the “Grantor”), and WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a
national banking association, as the Second Lien Security Trustee (the “Security
Trustee”) under the Aircraft Mortgage and Security Agreement (the “Aircraft
Mortgage”), dated as of October 13, 2009, among INTERNATIONAL LEASE FINANCE
CORPORATION (“ILFC”), TOP AIRCRAFT, INC. (“Holdings”), SHREWSBURY AIRCRAFT
LEASING LIMITED (the “Irish SPC”), STATES AIRCRAFT, INC. (the “California SPC”),
ILFC IRELAND LIMITED (the “Irish Initial Intermediate Lessee”), ILFC FRANCE
S.A.R.L. (the “French Initial Intermediate Lessee”), ILFC LABUAN LTD. (the
“Labuan Initial Intermediate Lessee”) and the additional grantors referred to
therein, as the grantors, WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as
the First Lien Security Trustee, the Security Trustee, the Third Lien Security
Trustee and the Fourth Lien Security Trustee and the FEDERAL RESERVE BANK OF NEW
YORK. Capitalized terms used and not defined herein are used as defined in the
Aircraft Mortgage.
W I T N E S S E T H:
          WHEREAS, ILFC, the Irish SPC and the California SPC, and certain other
borrowers party thereto, as co-borrowers (the “Borrowers”), the Irish Initial
Intermediate Lessee, French Initial Intermediate Lessee, Labuam Initial
Intermediate Lessee, Holdings, AIG Funding, Inc., as the lender (the “Lender”),
and the Security Trustee have entered into the Credit Agreement, dated as of the
date hereof (the “Credit Agreement”), pursuant to which the Lender has made the
Loan to the Borrowers; and
          WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the Credit Agreement, among other things; and
          WHEREAS, the Grantor has agreed to secure the Second Lien Secured
Obligations by assigning to the Security Trustee the Lease Agreements as more
fully described on Schedule 1 hereto, and all amendments, supplements,
schedules, receipts and acceptance certificates executed or delivered pursuant
thereto (the “Assigned Leases”); and
          NOW THEREFORE, the Grantor hereby agrees as follows with the Security
Trustee for its benefit and the benefit of the other Second Lien Secured
Parties:
1. The Grantor hereby bargains, sells, transfers and conveys to the Security
Trustee, for its benefit and the benefit of the other Second Lien Secured
Parties, and grants to the Security

 



--------------------------------------------------------------------------------



 



Trustee for its benefit and the benefit of the other Second Lien Secured
Parties, a subordinated security interest (subject and subordinate in all
respects to the Lien of the Senior Secured Parties) in and to each Assigned
Lease, and all amendments, supplements, schedules, receipts and acceptance
certificates executed or delivered pursuant thereto, and subject to section 2
below together with all of the Grantor’s rights as lessor thereunder including
without limitation: (i) all rights, if any, under § 1110 of the Bankruptcy Code
of the United States or any statute of similar import (whether of the United
States or any other jurisdiction and whether now in effect or hereinafter
enacted); (ii) all rights to receive payment of insurance proceeds and payments
with respect to any manufacturer’s warranty, in each case payable with respect
to the aircraft, the aircraft engines or other property which is the subject of
any Assigned Lease; and (iii) upon the occurrence of an Event of Default to
demand, collect, receive and retain all rent and other sums which may from time
to time become payable under or in connection with any Assigned Lease.
2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST CREATED UNDER THIS
AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE AND ALL OF THE
TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO PROVISIONS RELATING
TO THE GRANTOR’S RIGHTS IN RESPECT OF DEALING WITH ANY ASSIGNED LEASE AND THE
SECURITY TRUSTEE’S EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.
[The remainder of this page is intentionally blank.]

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed or caused this Assignment to
be executed on the day and year first written above.

             
 
  GRANTOR:    
 
           
 
  [                    ]    
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   
 
           
 
  SECURITY TRUSTEE:    
 
                WELLS FARGO BANK NORTHWEST, NATIONAL     ASSOCIATION, not in its
individual capacity but solely as     Security Trustee
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

3



--------------------------------------------------------------------------------



 



Schedule 1
to FAA Lease Security Assignment — First Lien (MSN [          ])
Description of Lease Agreements

4



--------------------------------------------------------------------------------



 



EXHIBIT E-3
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA LEASE SECURITY ASSIGNMENT — THIRD LIEN
FAA LEASE SECURITY ASSIGNMENT — THIRD LIEN (MSN [          ])
     THIS FAA LEASE SECURITY ASSIGNMENT — THIRD LIEN (MSN [          ]) (this
“Assignment”), dated as of October 13, is made by and between [          ], as
grantor (the “Grantor”), and WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a
national banking association, as the Third Lien Security Trustee (the “Security
Trustee”) under the Aircraft Mortgage and Security Agreement (the “Aircraft
Mortgage”), dated as of October 13, 2009, among INTERNATIONAL LEASE FINANCE
CORPORATION (“ILFC”), TOP AIRCRAFT, INC., SHREWSBURY AIRCRAFT LEASING LIMITED,
STATES AIRCRAFT, INC., ILFC IRELAND LIMITED, ILFC FRANCE S.A.R.L., ILFC LABUAN
LTD. and the additional grantors referred to therein, as the grantors, WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as the First Lien Security Trustee,
the Second Lien Security Trustee, the Security Trustee and the Fourth Lien
Security Trustee and the FEDERAL RESERVE BANK OF NEW YORK (the “FRBNY”).
Capitalized terms used and not defined herein are used as defined in the
Aircraft Mortgage.
W I T N E S S E T H:
     WHEREAS, the Grantor has entered into the Third Lien Borrower Party
Guarantee Agreement (the “Third Lien Guarantee Agreement”), pursuant to which
the Grantor has agreed to guarantee certain of the obligations of American
International Group, Inc. (“AIG”) under the Credit Agreement dated as of
September 22, 2008 between AIG, as borrower, and the FRBNY, as lender (as
amended, restated, amended and restated or otherwise modified from time to time,
the “Parent Credit Agreement”); and
     WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the Third Lien Guarantee Agreement; and
     WHEREAS, the Grantor has agreed to secure the Third Lien Secured
Obligations by assigning to the Security Trustee the Lease Agreements as more
fully described on Schedule 1 hereto, and all amendments, supplements,
schedules, receipts and acceptance certificates executed or delivered pursuant
thereto (the “Assigned Leases”); and
     NOW THEREFORE, the Grantor hereby agrees as follows with the Security
Trustee for its benefit and the benefit of the other Third Lien Secured Parties:
1. The Grantor hereby bargains, sells, transfers and conveys to the Security
Trustee, for its benefit and the benefit of the other Third Lien Secured
Parties, and grants to the Security Trustee for its benefit and the benefit of
the other Third Lien Secured Parties, a subordinated security interest (subject
and subordinate in all respects to the Lien of the Senior Secured Parties) in
and

 



--------------------------------------------------------------------------------



 



to each Assigned Lease, and all amendments, supplements, schedules, receipts and
acceptance certificates executed or delivered pursuant thereto, and subject to
section 2 below together with all of the Grantor’s rights as lessor thereunder
including without limitation: (i) all rights, if any, under § 1110 of the
Bankruptcy Code of the United States or any statute of similar import (whether
of the United States or any other jurisdiction and whether now in effect or
hereinafter enacted); (ii) all rights to receive payment of insurance proceeds
and payments with respect to any manufacturer’s warranty, in each case payable
with respect to the aircraft, the aircraft engines or other property which is
the subject of any Assigned Lease; and (iii) upon the occurrence of an Event of
Default to demand, collect, receive and retain all rent and other sums which may
from time to time become payable under or in connection with any Assigned Lease.
2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST CREATED UNDER THIS
AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE AND ALL OF THE
TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO PROVISIONS RELATING
TO THE GRANTOR’S RIGHTS IN RESPECT OF DEALING WITH ANY ASSIGNED LEASE AND THE
SECURITY TRUSTEE’S EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.
[The remainder of this page is intentionally blank.]

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed or caused this Assignment to
be executed on the day and year first written above.

         
 
  GRANTOR:    
 
       
 
  [          ]    
 
       
 
  By:    
 
 
 
   
 
  Name:    
 
 
 
   
 
       
 
  Title:    
 
 
 
   
 
       
 
  SECURITY TRUSTEE:    
 
       
 
  WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, not in its individual
capacity but solely as Security Trustee    
 
       
 
  By:    
 
 
 
   
 
       
 
  Name:    
 
 
 
   
 
       
 
  Title:    
 
 
 
   

3



--------------------------------------------------------------------------------



 



Schedule 1
to FAA Lease Security Assignment — Third Lien (MSN [          ])
Description of Lease Agreements

4



--------------------------------------------------------------------------------



 



EXHIBIT E-4
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF FAA LEASE SECURITY ASSIGNMENT — FOURTH LIEN
FAA LEASE SECURITY ASSIGNMENT — FOURTH LIEN (MSN [          ])
     THIS FAA LEASE SECURITY ASSIGNMENT — FOURTH LIEN (MSN [          ]) (this
“Assignment”), dated as of October 13, is made by and between [          ], as
grantor (the “Grantor”), and WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a
national banking association, as the Fourth Lien Security Trustee (the “Security
Trustee”) under the Aircraft Mortgage and Security Agreement (the “Aircraft
Mortgage”), dated as of October 13, 2009, among INTERNATIONAL LEASE FINANCE
CORPORATION (“ILFC”), TOP AIRCRAFT, INC. (“Holdings”), SHREWSBURY AIRCRAFT
LEASING LIMITED (the “Irish SPC”), STATES AIRCRAFT, INC. (the “California SPC”),
ILFC IRELAND LIMITED (the “Irish Initial Intermediate Lessee”), ILFC FRANCE
S.A.R.L. (the “French Initial Intermediate Lessee”), ILFC LABUAN LTD. (the
“Labuan Initial Intermediate Lessee”), and the additional grantors referred to
therein, as the grantors, WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as
the First Lien Security Trustee, the Second Lien Security Trustee, the Third
Lien Security Trustee and the Security Trustee and the FEDERAL RESERVE BANK OF
NEW YORK. Capitalized terms used and not defined herein are used as defined in
the Aircraft Mortgage.
W I T N E S S E T H:
     WHEREAS, ILFC and AIG Funding, Inc. (“AIG Funding”) have entered into the
Demand Note Agreement, dated as of March 9, 2009, and the Demand Note Agreement,
dated as of March 26, 2009 (collectively, the “Demand Note Agreements”),
pursuant to which AIG Funding has made certain Advances to ILFC; and
     WHEREAS, the Demand Note Agreements have been amended and restated as of
October 13, 2009 pursuant to the Amended and Restated Credit Agreement (the
“Amended and Restated Credit Agreement”) among ILFC, the Irish SPC and the
California SPC, as co-borrowers, the Irish Initial Intermediate Lessee, the
French Initial Intermediate Lessee, the Labuan Initial Intermediate Lessee, AIG
Funding and the Security Trustee; and
     WHEREAS, the Grantor and the Security Trustee have entered into the
Aircraft Mortgage in order to secure the payment and performance of all
obligations of the Grantor under the Amended and Restated Credit Agreement; and
     WHEREAS, the Grantor has agreed to secure the Fourth Lien Secured
Obligations by assigning to the Security Trustee the Lease Agreements as more
fully described on Schedule 1 hereto, and all amendments, supplements,
schedules, receipts and acceptance certificates executed or delivered pursuant
thereto (the “Assigned Leases”); and

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, the Grantor hereby agrees as follows with the Security
Trustee for its benefit and the benefit of the other Fourth Lien Secured Party:
1. The Grantor hereby bargains, sells, transfers and conveys to the Security
Trustee, for its benefit and the benefit of the Fourth Lien Secured Party, and
grants to the Security Trustee for its benefit and the benefit of the Fourth
Lien Secured Party, a subordinated security interest (subject and subordinate in
all respects to the Lien of the Senior Secured Parties) in and to each Assigned
Lease, and all amendments, supplements, schedules, receipts and acceptance
certificates executed or delivered pursuant thereto, and subject to section 2
below together with all of the Grantor’s rights as lessor thereunder including
without limitation: (i) all rights, if any, under § 1110 of the Bankruptcy Code
of the United States or any statute of similar import (whether of the United
States or any other jurisdiction and whether now in effect or hereinafter
enacted); (ii) all rights to receive payment of insurance proceeds and payments
with respect to any manufacturer’s warranty, in each case payable with respect
to the aircraft, the aircraft engines or other property which is the subject of
any Assigned Lease; and (iii) upon the occurrence of an Event of Default to
demand, collect, receive and retain all rent and other sums which may from time
to time become payable under or in connection with any Assigned Lease.
2. INCORPORATION BY REFERENCE. THE SECURITY INTEREST CREATED UNDER THIS
AGREEMENT IS GRANTED IN ACCORDANCE WITH THE AIRCRAFT MORTGAGE AND ALL OF THE
TERMS AND CONDITIONS THEREOF, INCLUDING BUT NOT LIMITED TO PROVISIONS RELATING
TO THE GRANTOR’S RIGHTS IN RESPECT OF DEALING WITH ANY ASSIGNED LEASE AND THE
SECURITY TRUSTEE’S EXERCISE OF REMEDIES, SHALL BE INCORPORATED HEREIN BY
REFERENCE.
[The remainder of this page is intentionally blank.]

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed or caused this Assignment to
be executed on the day and year first written above.

         
 
  GRANTOR:    
 
       
 
  [          ]    
 
       
 
  By:    
 
 
 
   
 
  Name:    
 
 
 
   
 
       
 
  Title:    
 
 
 
   
 
       
 
  SECURITY TRUSTEE:    
 
       
 
  WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, not in its individual
capacity but solely as Security Trustee    
 
       
 
  By:    
 
 
 
   
 
       
 
  Name:    
 
 
 
   
 
       
 
  Title:    
 
 
 
   

3



--------------------------------------------------------------------------------



 



Schedule 1
to FAA Lease Security Assignment — Fourth Lien (MSN [          ])
Description of Lease Agreements

4



--------------------------------------------------------------------------------



 



EXHIBIT F-1
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF NOTICE OF ASSIGNMENT

     
From:
  [                    ] (the “Lessor”)
 
   
To:
  [                    ] (the “Lessee”)

[DATE]
Ladies and Gentlemen:
We refer to the [Aircraft Lease Agreement] dated as of [                    ]
(as amended and supplemented, the “Lease”) entered into between Lessee and
Lessor pertaining to one (1) [MANUFACTURER/MODEL] aircraft bearing
manufacturer’s serial number [MSN] and registration number [REG] and
[MANUFACTURER/MODEL] engines bearing manufacturer’s serial numbers [ESN] and
[ESN], each of which is a jet propulsion engine bearing at least 1750 pounds of
thrust or the equivalent thereof.
Any and all initially capitalized terms used herein shall have the meanings
ascribed thereto in the Lease, unless specifically defined herein.
The Lessor hereby gives you notice that by that certain Aircraft Mortgage and
Security Agreement dated as of [                    ], 2009, and made between
the parties named therein including Lessor and WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, as the First Lien Security Trustee (the “Senior Security
Trustee”), the Second Lien Security Trustee (the “Second Lien Security
Trustee”), the Third Lien Security Trustee (the “Third Lien Security Trustee”)
and the Fourth Lien Security Trustee (the “Fourth Lien Security Trustee”)
(together with the Senior Security Trustee, the Second Lien Security Trustee and
the Third Lien Security Trustee, collectively, the “Security Trustees”), the
Lessor has assigned to the Security Trustees by way of security all its right,
title and interest in and to the Lease and the proceeds thereof, including
certain insurance proceeds (the “Security Assignment”). The Lessor also notifies
you that each of the Security Trustees is a [Security Trustee] as defined under
the Lease.
Notwithstanding any contrary provision in the Lease, (a) WELLS FARGO BANK
NORTHWEST, NATIONAL ASSOCIATION, as Senior Security Trustee, shall be the loss
payee, a contract party and an additional insured on all hull and war risk
policies of insurance; and
(b) from the date hereof, all amounts payable by you under the Lease shall be
paid to Account No. [       ] in the name of the Lessor at JP Morgan Chase Bank,
NA, New York, [additional details], until and unless the Security Trustee
otherwise directs you in writing.

 



--------------------------------------------------------------------------------



 



You are hereby authorized and required to comply with the directions of the
Security Trustees in this letter and in your acknowledgment letter.
This notice and the instructions herein contained are irrevocable. Please
acknowledge receipt of this notice to the Security Trustees on the enclosed
Acknowledgment it being provided hereby that your signature on such
Acknowledgment shall confirm your acknowledgment of and agreement for the
benefit of the Security Trustees that the Security Trustees shall not be bound
by, nor have any liability to you for the performance of, any of the obligations
of the Lessor under the Lease save and to the extent otherwise expressly agreed
in writing by the Security Trustees with you. You are hereby irrevocably
authorized to assume the obligations expressed to be assumed by you under the
enclosed Acknowledgment to the effect that, so far as the same would otherwise
be incompatible with the Lease, your obligations to us under the Lease shall be
modified accordingly.
This notice shall be governed by and construed in accordance with [New
York]/[English] law.
Very truly yours,
[                    ]

         
By:
       
 
 
 
Name:    
 
  Title:    

2



--------------------------------------------------------------------------------



 



EXHIBIT F-2
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
FORM OF ACKNOWLEDGMENT

     
From:
  [LESSEE] (the “Lessee”)
 
   
To:
  WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as First Lien Security
Trustee, Second Lien Security Trustee, Third Lien Security Trustee and Fourth
Lien Security Trustee
 
   
 
  [                    ] (the “Lessor”)

[DATE]
Ladies and Gentlemen:
We acknowledge receipt of a Notice of Assignment dated [                    ]
(the “Assignment Notice”), relating to the assignment by the Lessor to the
Security Trustees of the Lease referred to below pursuant to the Security
Assignment. Any and all initially capitalized terms used herein shall have the
meanings ascribed thereto in the Assignment Notice, unless specifically defined
herein.
We acknowledge that Lessor has advised us that the intent and effect of the
Security Assignment is to assigned by way of security to the Security Trustees
all rights, title and interest of the Lessor under the Aircraft Lease Agreement
dated as of [                    ] (as amended and supplemented, the “Lease”)
entered into between Lessee and Lessor pertaining to one (1)
[MANUFACTURER/MODEL] aircraft bearing manufacturer’s serial number [MSN] and
registration number [REG] and [MANUFACTURER/MODEL] engines bearing
manufacturer’s serial numbers [ESN] and [ESN], each of the engines which is a
jet propulsion bearing at least 1750 pounds of thrust of the equivalent thereof.
In consideration of payment to us of US$1 [and the issue to us of a quiet
enjoyment letter], receipt of which we hereby acknowledge, we hereby agree as
follows:
Subject to (2) below, to comply with the provisions of the Assignment Notice.

1.   If any Security Trustee issues to us a notice (a “Relevant Notice”) that
its rights as assignee under the Security Assignment have become exercisable we
agree that we shall thereafter (a) perform, observe and comply with all our
other undertakings and obligations under the Lease in favor and for the benefit
of such Security Trustee as if such Security Trustee were named as lessor
therein instead of the Lessor; and (b) if such Security Trustee so requests and
has succeeded to the interests of the Lessor under the Lease, enter into a lease
with such Security Trustee or its nominee, on the same terms (mutatis mutandis)
as the Lease, provided that (i) no such new lease shall have the effect of
releasing the Lessor from any of its obligations to us under the Lease,
(ii) Lessee shall

 



--------------------------------------------------------------------------------



 



    not be responsible for any additional costs, expenses or charges, including
but not limited to increased withholding tax liability, which result from
entering into such lease and (iii) from and after the date of the Assignment
Notice we shall make all payments under the Lease as provided in the Assignment
Notice or as such Security Trustee shall direct.

2.   If the Lessor is in breach of any of its obligations, express or implied,
under the Lease, or if any event occurs which would permit us to terminate,
cancel or surrender the Lease we will, without waiving any such breach or right
after the 14-day period referenced below if such breach has not been performed
or a new lease has not been entered into, (a) promptly upon becoming aware of
it, give each of the Security Trustees notice of such breach or event, (b)
accept as adequate remedy for any such breach performance by any Security
Trustee of such obligations within 14 days of our written notice to the Security
Trustees; and/or (c) if any Security Trustee so requests and has succeeded to
the interests of the Lessor under the Lease, enter into a lease with such
Security Trustee on terms identical to the Lease, mutatis mutandis; provided,
however, that Lessee shall not be responsible for any additional costs, expenses
or charges, including but not limited to increased withholding tax liability,
which result on the date hereof from entering into such lease.   3.   We agree
that after issue by any Security Trustee of any Relevant Notice, we shall not
recognize the exercise by the Lessor of any of its rights and powers under the
Lease unless and until requested to do so by such Security Trustee.   4.   We
agree that after receipt of a Relevant Notice the Security Trustees shall have
the benefits, rights and privileges of the net lease provisions of the Lease and
agree that we are bound by provisions as though the same were set out herein in
full mutatis mutandis.   5.   No notice of assignment (other than the Assignment
Notice) has been received by the Lessee or, if the Lessee has received any
notice of assignment, such notice has been terminated.   6.   This
acknowledgment shall be governed by and construed in accordance with [New
York]/[English] law.

Very truly yours,
[LESSEE]

         
By:
       
 
 
 
Name:    
 
  Title:    

2



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF DESIGNATED
BORROWER/INTERMEDIATE LESSEE
REQUEST AND ASSUMPTION AGREEMENT
Date:                     , _____
To:
AIG Funding, Inc., as Lender
180 Maiden Lane, 24th Floor
New York, NY 10038
Attn: Neil Friedman
Federal Reserve Bank of New York
33 Liberty Street
New York, NY 10045
Attn: James R. Hennessey, Legal Department;
          Steven J. Manzari, Credit, Investment & Payment Risk
Ladies and Gentlemen:
     This Designated Borrower/Intermediate Lessee Request and Assumption
Agreement (the “Agreement”) is made and delivered pursuant to
Section 2.12[(c)][(d)] of that certain Amended and Restated Credit Agreement,
dated as of October 13, 2009 among International Lease Finance Corporation, a
California corporation (the “Company”), States Aircraft, Inc., a California
corporation, Shrewsbury Aircraft Leasing Limited, a private limited liability
company incorporated under the laws of Ireland, the Designated Borrowers from
time to time party thereto, Top Aircraft, Inc., a California corporation, ILFC
Ireland Limited, a private limited liability company incorporated under the laws
of Ireland, ILFC France S.a.r.l., a société à responsabilité limitée organized
under the laws of France, ILFC Labuan Ltd., a Labuan private limited liability
company incorporated under the Offshore Companies Act 1990 of Malaysia, the
Intermediate Lessees from time to time party thereto, the Lender party thereto
and Wells Fargo Bank Northwest, National Association, as Security Trustee (the
“Credit Agreement”).
     Each of                      [(the “Designated Borrower”)][(the
“Intermediate Lessee”)] and the Company hereby confirms, represents and warrants
to the Lender Parties and the FRBNY that the [Designated Borrower][Intermediate
Lessee] is an SPC that is a Subsidiary of Holdings.
     The documents required to be delivered to the Administrative Agent and the
Security Trustee under Section 2.12[(c)][(d)] of the Credit Agreement have

 



--------------------------------------------------------------------------------



 



been furnished to the Lender Parties and the FRBNY in accordance with the
requirements of the Credit Agreement.
     The true and correct unique identification number that has been issued to
the [Designated Borrower][Intermediate Lessee] by its jurisdiction of
organization and the name of such jurisdiction are set forth below:

          Identification Number   Jurisdiction of Organization
 
       

     The parties hereto hereby confirm that with effect from the date hereof,
the [Designated Borrower][Intermediate Lessee] shall have obligations, duties
and liabilities toward each of the other parties to the Loan Documents identical
to those which the [Designated Borrower][Intermediate Lessee] would have had if
the [Designated Borrower][Intermediate Lessee] had been named as an original
party to the Loan Documents on the Effective Date. The [Designated
Borrower][Intermediate Lessee] confirms its acceptance of, and consents to, all
representations and warranties, covenants and other terms and provisions of the
Loan Documents applicable to such [Designated Borrower][Intermediate Lessee] as
if it had been named as an original party to the Loan Documents on the Effective
Date.
     This Agreement shall constitute a Loan Document.
     THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            [NAME OF DESIGNATED BORROWER/INTERMEDIATE LESSEE]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



            INTERNATIONAL LEASE FINANCE CORPORATION
      By:           Name:           Title:        

          Accepted and agreed:    
 
        AIG FUNDING, INC.    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        FEDERAL RESERVE BANK OF NEW YORK    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1A
Form of Opinion of Clifford Chance US LLP
To the Addressees Listed on Schedule 1
Ladies and Gentlemen:
We have acted as New York counsel to International Lease Finance Corporation
(the “Company”) and the other Obligors as defined below in connection with the
Credit Agreement (the “Credit Agreement”) dated as of October 13, 2009 among the
Company, ILFC Labuan Ltd. (“ILFC Labuan”), ILFC France S.a.r.l. (“ILFC France”),
ILFC Ireland Limited (“ILFC Ireland”), Top Aircraft, Inc. (“Holdings”), States
Aircraft, Inc. (“US Borrower”), Shrewsbury Aircraft Leasing Limited (“Irish
Borrower”), Wells Fargo Bank Northwest, National Association as security trustee
(the “Security Trustee”) and AIG Funding, Inc. (“Lender”).
Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Credit Agreement and in the Restated Credit Agreement
(as defined below). This opinion is delivered pursuant to Section 4.01(c)(i) of
each of the Credit Agreement and the Restated Credit Agreement.
In rendering the opinions expressed below, we have examined executed copies of
the following documents:

  (a)   Credit Agreement;     (b)   Note dated October 15, 2009 issued by the
Company, US Borrower and Irish Borrower in favor of the Lender in the original
principal amount of $2,000,000,000 (the “Note”);     (c)   Amended and Restated
Credit Agreement dated as of October 13, 2009 among the same parties as are
parties to the Credit Agreement (the “Restated Credit Agreement”);     (d)  
Amended and Restated Note dated October 15, 2009 issued by the Company, US
Borrower and Irish Borrower in favor of the Lender in the original principal
amount of $1,700,000,000 (the “Restated Note”);     (e)   Aircraft Mortgage and
Security Agreement (the “Security Agreement”) dated as of October 13, 2009 among
the Company, ILFC Labuan, ILFC France, ILFC Ireland, US Borrower, Irish
Borrower, Holdings, the additional grantors party thereto, the Security Trustee
and the Federal Reserve Bank of New York (“FRBNY”);     (f)   Deposit Account
Control Agreement (the “ILFC Deposit Account Control Agreement”) dated as of
October 13, 2009 among the Company, the Security Trustee and JPMorgan Chase Bank
N.A., as depositary bank (the “Depositary”);     (g)   Deposit Account Control
Agreement (the “ILFC Labuan Deposit Account Control Agreement”) dated as of
October 13, 2009 among ILFC Labuan, the Security Trustee and JPMorgan Chase Bank
N.A., as depositary bank (the “Depositary”);     (h)   First Lien Borrower Party
Guarantee (the “First Lien Guarantee”) dated as of October 13, 2009 among the
Company, ILFC Labuan, ILFC France, ILFC Ireland, US

 



--------------------------------------------------------------------------------



 



      Borrower, Irish Borrower, Holdings, the additional guarantors party
thereto in favor of the FRBNY;     (i)   Third Lien Borrower Party Guarantee
(the “Third Lien Guarantee”) dated as of October 13, 2009 among the Company,
ILFC Labuan, ILFC France, ILFC Ireland, US Borrower, Irish Borrower, Holdings,
the additional guarantors party thereto in favor of the FRBNY;     (j)   Share
Certificate of Holdings dated as of September 18, 2009 (the “Holdings Share
Certificate”) delivered at the Closing; and     (k)   Share Certificate of US
Borrower dated as of September 18, 2009 (the “US Borrower Share Certificate”)
delivered at the Closing ((g) and (h) collectively, the “Pledged Shares”).

Each of Holdings, US Borrower and the Company is referred to herein as a “US
Obligor”. ILFC France, ILFC Ireland, ILFC Labuan and Irish Borrower and each US
Obligor is referred to herein as an “Obligor”. Each of the Credit Agreement, the
Note, the Restated Credit Agreement, the Restated Note, the Security Agreement,
the ILFC Deposit Account Control Agreement, the ILFC Labuan Deposit Account
Control Agreement, the First Lien Guarantee and the Third Lien Guarantee, is
referred to herein as a “Transaction Document”. Each of the Security Agreement
and the Deposit Account Agreement is referred to herein as a “Security
Document”.
We have also examined and relied upon such records and statements and
certificates of public officials and representatives and officers of the
Obligors and other persons as we have deemed necessary as a basis for the
opinions expressed below. As to factual matters relevant to our opinions
expressed below, we have, without independent investigation, relied upon the
foregoing and the representations and warranties made in or pursuant to the
Transaction Documents. We have not reviewed the dockets or other records of any
court, arbitrator or governmental or regulatory body or agency or conducted any
other investigation or inquiry or otherwise established or verified any factual
matter.
In such examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity with the originals of all documents
submitted to us as certified or photostatic copies.
Except as expressly opined on by us below, we have assumed, without
investigation: (i) the due organization, valid existence and, to the extent
applicable, good standing of each party to the Transaction Documents; (ii) that
each party to the Transaction Documents has requisite power and authority to
execute, deliver and perform its obligations under the Transaction Documents to
which it is a party; (iii) that each Transaction Document has been duly
authorized, executed and delivered by each party thereto; (iv) that each
Transaction Document constitutes a valid, binding and enforceable obligation of
each party thereto; (v) that the execution, delivery and performance by each
party of the Transaction Documents to which it is a party do not contravene such
party’s constitutional documents, violate any law, rule or regulation applicable
to such party or result in any conflict with or breach of any agreement or
instrument to which such party is a party or by

 



--------------------------------------------------------------------------------



 



which such party is bound; (vi) that each party to the Transaction Documents has
obtained or made all consents, approvals, authorizations, filings,
registrations, qualifications or recordations with each Governmental Authority
required in connection with the execution, delivery and performance of the
Transaction Documents; (vii) for purpose of the Uniform Commercial Code of the
State of New York (the “NYUCC”) Irish Borrower, ILFC Ireland, ILFC Labuan and
ILFC France are deemed located in Washington D.C.; (viii) all applicable
filings, registrations, recordations or other actions necessary to perfect as to
ownership or security interest (except as set forth herein) including under the
Cape Town Convention have been made; and (ix) the accuracy and completeness as
of the date hereof of the certificates and other information and statements
delivered or made to us by representatives and officers of each Obligor.
We have made no investigation or review of any matters relating to the Obligors
or any other person or entity other than as expressly described herein. Further,
we have made no special investigation of the business operations of the Obligors
or any other person or entity for the purpose of identifying laws or regulations
to which the Obligors or any other person or entity are subject. With reference
particularly to our opinion in paragraph 3 below, we note that our
representation of the Obligors is limited to this and similar transactions and
that we are not generally familiar with their respective affairs or operations.
We have also assumed that:

(i)   all applicable chattel paper (as such term is defined in Article 9 of the
NYUCC) constitutes “tangible chattel paper” within the meaning of Section 9-102
of the NYUCC and is located only in the State of Utah, and any “certificated
securities” (as such term is defined in Article 9 of the NYUCC) constituting
Collateral under any Security Document, including each certificate for the
Shares, together with transfer instruments executed in blank with respect
thereto, are located only in the State of New York and, in each case, are in the
possession of the Security Trustee;   (ii)   the Collateral subject to the Lien
of such of the Security Documents exists, and each applicable Obligor has rights
in the applicable Collateral and has the power to transfer its respective rights
in the applicable Collateral;   (iii)   the descriptions of the Collateral
contained in, or attached as schedules to, the applicable Security Documents
sufficiently describe the Collateral intended to be covered by such Security
Documents;   (iv)   the Collateral does not include any “cooperative interest”
or “commercial tort claim” (as such terms are defined in Article 9 of the
NYUCC); and   (vi)   except for the Cape Town Convention and the FAA Act, for
purposes of Article 9 of the NY UCC, no statute, regulation or treaty of the
United States is applicable to any of the Collateral.

Based upon the foregoing and subject to the qualifications and limitations set
forth below, we are of the opinion that:

 



--------------------------------------------------------------------------------



 



     1. Each Transaction Document is a valid and binding obligation of each
Obligor party thereto, enforceable against such Obligor in accordance with its
terms.
     2. The execution and delivery by each Obligor of the Transaction Documents
to which it is a party does not, and the performance by each Obligor of its
obligations thereunder will not, cause such Obligor to violate any Generally
Applicable Law (defined below).
     3. No consent, approval or authorization of, and no filing, registration,
qualification or recordation with, United States federal or State of New York
governmental authorities pursuant to any Generally Applicable Law is required in
connection with the execution, delivery and performance by any Obligor of the
Transaction Documents to which it is a party, other than (a) those that are
specified in the Transaction Documents, (b) filings necessary to create, record,
perfect or maintain the security interests created by the Security Documents,
(c) those that have been duly obtained, taken or made and (d) in the case of
Collateral constituting securities, as may be required in connection with any
disposition of such Collateral.
     4. Each Security Document is effective to create in favor of the Security
Trustee a valid security interest in all right, title and interest of each
Obligor in the Collateral (as defined therein) to secure the Secured
Obligations, in each case to the extent a security interest may be created under
Article 9 of the NYUCC.
     5. Each Uniform Commercial Code financing statement a copy of which is
attached hereto (“Financing Statement”) is in the form required by the Uniform
Commercial Code of the jurisdiction named therein.
     6. Upon the filing of each Financing Statement in the filing office named
therein, the registration on the International Registry of all applicable
International Interests with respect to the Collateral described therein, and
the filing for recordation of the FAA Aircraft Mortgage and Security Agreements
with respect to all Aircraft registered with the FAA, the Security Trustee will
have a perfected security interest in the Collateral, to the extent the
perfection of a security interest may be effected under the NYUCC, the Uniform
Commercial Code of the State of California (the “CALUCC”) and the Uniform
Commercial Code of the District of Columbia (the “DCUCC”) by the filing of a
financing statement; provided, however, that under statutes, regulations and
treaties of the United States the recordation of the FAA Aircraft Mortgage and
Security Agreements with the FAA, and the registration on the International
Registry of the applicable International Interests, are required to perfect a
security interest in Aircraft, Engines and Parts as provided in the FAA Act and
Aircraft Objects as provided in the Cape Town Convention.
     7. Upon delivery to the Security Trustee in the State of New York of a
security certificate in registered form representing the Pledged Shares or a
portion thereof together with endorsement of such security certificate to the
Security Trustee or in blank by an effective endorsement, the Security Trustee
will have a perfected security interest in such Collateral (or portion thereof)
for so long as such security certificate is held by the Security Trustee in the
State of New York.
     8. Upon execution and delivery of the ILFC Deposit Account Control
Agreement and of the Labuan Deposit Account Control Agreement, the Security
Trustee will have a perfected security interest

 



--------------------------------------------------------------------------------



 



in each deposit account identified in the ILFC Deposit Account Control Agreement
and the Labuan Deposit Account Control Agreement.
As used herein, “Generally Applicable Law” means any law otherwise included
within the scope of this opinion that a New York lawyer exercising customary
professional diligence would reasonably be expected to recognize as being
currently applicable to the Obligors, the Transaction Documents or the
transactions contemplated thereby, including the grants of the security
interests, excluding securities laws and any law that is applicable to the
Obligors, the Transaction Documents or the transactions contemplated thereby,
including the grants of the security interests, solely because of the specific
assets or business of any party to any of the Transaction Documents or any of
its affiliates. In particular, but without limitation, we express no opinion
upon the application or effect of (i) any customs, international trade or other
laws relating to the possession, import, export, use, operation, maintenance,
repair or replacement of or the nature of any equipment, or any interest
therein; (ii) federal or state antitrust and unfair competition, environmental,
intellectual property, pension and employee benefit, or securities (including
“blue sky”) laws; (iii) federal or state laws relating to aviation, banking,
communications, customs, insurance, international trade, public utilities or
taxation; (iv) federal and state laws and policies relating to (A) national and
local emergencies and (B) deference to acts of sovereign states, including court
orders; (v) federal or state criminal and civil forfeiture laws; (vi) other
federal and state statutes of general application to the extent they provide for
criminal prosecution (e.g., mail fraud and wire fraud statutes); and (vii) the
laws of any counties, cities, towns, municipalities and special political
subdivisions or agencies thereof; and in the case of each of the foregoing, all
rules and regulations promulgated thereunder or administrative or judicial
decisions with respect thereto.
Our opinions set forth above are subject to the following qualifications and
limitations:
     (a) Our opinion set forth in paragraph 1 above is subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting the enforcement of creditors’ rights and general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
     (b) We express no opinion on the effect of the Cape Town Convention on any
issue covered in this opinion letter except as expressly provided in paragraph 6
above.
     (c) We express no opinion as to any provision of a Transaction Document
that provides the terms thereof may not be waived or modified except in writing,
which may be limited under certain circumstances.
     (d) We express no opinion as to any provision in a Transaction Document
asserting that the partial invalidity of one or more provisions thereof shall
not invalidate the remaining provisions thereof.
     (e) We express no opinion with respect to any indemnification or
reimbursement obligation or limitation on liability contained in a Transaction
Document, insofar as such

 



--------------------------------------------------------------------------------



 



provision provides exculpation or exemption from, or requires indemnification or
reimbursement of a party for, its own action or inaction, where such action or
inaction involves such party’s gross negligence, recklessness or wilful or
unlawful misconduct or to the extent any such provision is contrary to public
policy.
     (f) Certain of the remedial provisions of a Security Document may be
further limited or rendered unenforceable by applicable law, but in our opinion
such law does not make the remedies afforded by such Security Document
inadequate for the practical realization of the principal benefits intended to
be provided thereby.
     (g) United States federal court jurisdiction is limited by Section 28
U.S.C. § 1332 where diversity of citizenship is lacking and, even where
diversity exists, federal courts retain the power to transfer an action from one
federal court to another under 28 U.S.C. § 1404(a) or to dismiss by reason of
the doctrine of forum non conveniens.
     (h) We express no opinion as to title to any property or whether a United
States federal court or state court outside of the State of New York would give
effect to the choice of New York law provided for in a Transaction Document. Our
opinion as to the legality, validity, binding effect and enforceability of the
governing law provisions of each Transaction Document is based solely on
Section 5-1401 of the New York General Obligations Law. Our opinion as to the
legality, validity, binding effect and enforceability of the provisions of each
Transaction Document in respect of the submission to the jurisdiction of the
courts of the State of New York is based solely on Section 5-1402 of the New
York General Obligations Law.
     (i) We express no opinion, except as expressly set forth herein, as to the
creation, perfection or priority of any lien, pledge or security interest.
     (j) We express no opinion as to Section 9.07 of the Security Agreement
insofar as such Sections relate to indemnities against loss in converting from
amounts denominated or paid in one currency into a second currency. We note
that, generally, all judgments and decrees rendered by a federal or state court
sitting in the State of New York are denominated in U.S. Dollars; under the laws
of the State of New York, however, where a cause of action is based on an
obligation denominated in another currency, any judgments or decrees must be
rendered or entered in such currency and be converted into U.S. Dollars at the
rate of exchange prevailing on the date of entry of the judgment or decree.
     (k) We express no opinion as to any provision of a Transaction Document
that purports to (i) grant rights of set-off to any person not a party thereto
or (ii) permit set-off to be made without notice.
     (l) We express no opinion as to any provision of any Transaction Documents
that purports to waive or exclude the rights of any person to commence any
bankruptcy, reorganization, insolvency or similar proceeding or purports to
waive notice of acceleration.
     (m) We express no opinion as to the effect of (i) the compliance or
non-compliance of any Obligor, the Security Trustee or any other person or
entity with any state or federal laws or regulations applicable to such party
because of its legal or regulatory status or the nature of its

 



--------------------------------------------------------------------------------



 



business or (ii) the failure of any person or entity to be duly authorized to
conduct business in any jurisdiction.
     (n) We also express no opinion as to the applicability to, or effect on,
the obligations of any Opinion Party under any Transaction Document of
Section 547 or 548 of the United States Bankruptcy Code, 11 U.S.C. Sections 101
et seq. (as amended from time to time, the “Bankruptcy Code”) or Article 10 of
the New York Debtor and Creditor Law or any other New York or Federal law
relating to preferences or fraudulent transfers and obligations.
     (o) We call to your attention that a security interest of the Security
Trustee in any Collateral constituting “payment intangibles”, “general
intangibles” or “accounts” (as such terms are defined in Article 9 of the NYUCC)
may be subject to the rights, claims and defenses of account debtors and the
terms of agreements with account debtors. In the case of any Collateral which is
itself secured by other property, we express no opinion with respect to the
Security Trustee’s rights in and to such underlying property.
     (p) Our opinion set forth in paragraph 4 above is subject to the further
qualification that: (i) in the case of proceeds, the Security Trustee’s security
interest is limited as provided in Sections 9-315 and 9-322 of the NYUCC; and
(ii) Section 552 of the Bankruptcy Code limits (subject to the exceptions set
forth therein) the extent to which property acquired by a debtor after the
commencement of a case under the Bankruptcy Code may be subject to a security
interest arising from a security agreement entered into by the debtor before the
commencement of such case.
     (q) In rendering our opinion set forth in paragraph 4 above, we have
assumed that value has been given to each Obligor party to a Security Document.
     (r) In rendering our opinion set forth in paragraph 6 above, we have
assumed that the place of business or chief executive office, as applicable, for
each of ILFC Ireland, ILFC Labuan, ILFC France and the Irish Borrower, is not
located in a jurisdiction whose law generally requires information concerning
the existence of a nonpossessory security interest to be made generally
available in a filing, recording or registration system as a condition or result
of the security interest’s obtaining priority over the rights of a lien creditor
with respect to the collateral.
     (s) In the case of Collateral in which the security interest of the
Security Trustee has been perfected by the filing of a Financing Statement,
Article 9 of the Uniform Commercial Code requires the filing of continuation
statements within the period of six months prior to the expiration of five years
from the date of the original filings in order to maintain the effectiveness of
such filings.
     (t) The perfection of the Security Trustee’s security interest will be
terminated as to any Collateral acquired by a US Obligor more than four months
after such US Obligor so changes its name as to make the Financing Statement
filed in respect of such US Obligor seriously misleading, unless an amendment to
such Financing Statement indicating the new name of the relevant entity is
properly filed before the expiration of such four months.

 



--------------------------------------------------------------------------------



 



     (u) If any US Obligor changes its jurisdiction of organization to a new
jurisdiction, the Security Trustee’s security interest in certain of the
Collateral will terminate four months after such change (or, if earlier, when
perfection would have ceased under the law of the former jurisdiction), unless
such security interest is perfected in such new jurisdiction before termination.
The opinions expressed herein are limited to the federal laws of the United
States, the laws of the State of New York and, insofar as may be relevant to our
opinions expressed herein in paragraphs 5 and 6, the CALUCC and the DCUCC. We
are members of the bar of the State of New York and our opinions relating to the
CALUCC or the DCUCC are based solely on our review of statutory compilations of
such laws appearing in recognized reporting services.
The opinions set forth herein are rendered as of the date hereof and we disclaim
any undertaking to update this letter or otherwise advise you as to any changes
of law or fact that may hereafter be brought to our attention.
This opinion is rendered solely for your benefit in connection with the Credit
Agreement and may not be relied upon for any other purpose, or relied upon by
any other person or entity without our prior written consent in each instance.

 



--------------------------------------------------------------------------------



 



Schedule 1
AIG Funding, Inc.
Wells Fargo Bank Northwest, National Association, as Security Trustee
The Federal Reserve Bank of New York

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1B
Form of Opinion of In-House Counsel to the Parent Borrower
To the addressees listed on Schedule I attached hereto
Ladies and Gentlemen:
          This opinion is being delivered to you by the undersigned as a
Corporate Counsel of International Lease Finance Corporation, a California
corporation (the “Parent Borrower”), in connection with that certain (i) Credit
Agreement, dated as of October 13, 2009 (the “Credit Agreement”), by and among
the Parent Borrower, States Aircraft, Inc., a California corporation (the “U.S.
Subsidiary Borrower”), Shrewsbury Aircraft Leasing Limited, a private limited
liability company incorporated under the laws of Ireland with registration
number 475896 (the “Irish Subsidiary Borrower” and together with the Parent
Borrower and the U.S. Subsidiary Borrower, the “Borrowers”), Top Aircraft, Inc.,
a California corporation (“Holdings”), ILFC Ireland Limited, a private limited
liability company incorporated under the laws of Ireland with registration
number 20936 (“ILFC Ireland”), ILFC France S.a.r.l., a société anonyme à
responsabilité limitée incorporated under the laws of France (“ILFC France”),
ILFC Labuan Ltd., a Labuan private limited liability company incorporated under
the Offshore Companies Act 1990 of Malaysia (“ILFC Labuan” and together with
ILFC Ireland and ILFC France, the “Initial Intermediate Lessees” and each, an
“Initial Intermediate Lessee”), AIG Funding, Inc., a Delaware corporation (the
“Lender”) and Wells Fargo Bank Northwest, National Association, as Security
Trustee (in such capacity, the “Security Trustee”), and (ii) Amended and
Restated Credit Agreement, dated as of October 13, 2009 (the “Amended Credit
Agreement”), by and among the Borrowers, Holdings, the Initial Intermediate
Lessees, the Lender and the Security Trustee.
          This opinion is being furnished pursuant to Section 4.01(c) of the
Credit Agreement and the Amended Credit Agreement, respectively. Capitalized
terms used and not otherwise defined herein shall have the respective meanings
set forth in the Credit Agreement.
          In rendering the opinions set forth herein, I have examined and relied
on originals or copies of the following:
          (a) an executed copy of the Credit Agreement;
          (b) an executed copy of that certain Promissory Note, dated as of
October 15, 2009 (the “Note”), made payable by the Borrowers to the order of the
Lender in the original principal amount of Two Billion Dollars ($2,000,000,000);
          (c) an executed copy of the Amended Credit Agreement;

 



--------------------------------------------------------------------------------



 



          (d) an executed copy of that certain Promissory Note, dated as of
October 15, 2009 (the “Amended Note”), made payable by the Borrowers to the
order of the Lender in the original principal amount of One Billion Seven
Hundred Million Dollars (US$1,700,000,000);
          (e) an executed copy of that certain First Lien Borrower Party
Guarantee Agreement, dated as of October 13, 2009 (the “First Lien Borrower
Party Guarantee”), made by the Parent Borrower, the U.S. Subsidiary Borrower,
the Irish Subsidiary Borrower, Holdings, the Initial Intermediate Lessees, the
additional guarantors from time to time party thereto in favor of the Federal
Reserve Bank of New York with respect to the loans outstanding from time to time
under the Parent Facility provided that recourse under the Borrower Party
Guarantee shall be limited to the amount of the Obligations outstanding in
connection with the Credit Agreement;
          (f) an executed copy of that certain Third Lien Borrower Party
Guarantee Agreement, dated as of October 13, 2009 (the “Third Lien Borrower
Party Guarantee” and together with the First Lien Borrower Party Guarantee, the
“Borrower Party Guarantees”), made by the Parent Borrower, the U.S. Subsidiary
Borrower, the Irish Subsidiary Borrower, Holdings, the Initial Intermediate
Lessees, the additional guarantors from time to time party thereto in favor of
the Federal Reserve Bank of New York with respect to the loans outstanding from
time to time under the Parent Facility provided that recourse under the Borrower
Party Guarantee shall be limited to the amount of the Obligations outstanding in
connection with the Amended Credit Agreement;
          (g) an executed copy of that certain Aircraft Mortgage and Security
Agreement, dated as of October 13, 2009 (the “Aircraft Mortgage and Security
Agreement”), by and among the Parent Borrower, the U.S. Subsidiary Borrower, the
Irish Subsidiary Borrower, Holdings, the Initial Intermediate Lessees, the
additional grantors from time to time party thereto, Wells Fargo Bank Northwest,
National Association, as the First Lien Security Trustee, the Second Lien
Security Trustee, the Third Lien Security Trustee and the Fourth Lien Security
Trustee and the Federal Reserve Bank of New York;
          (h) an executed copy of that certain Share Charge, dated as of
October 13, 2009 (the “Irish Share Charge”), between Holdings, as Chargor and
Wells Fargo Bank Northwest, National Association, as Security Trustee in respect
of the shares of the Irish Subsidiary Borrower;
          (i) an executed copy of that certain Deposit Account and Account
Control Agreement, dated as of October 13, 2009 (the “Parent Borrower Control
Agreement”), by and among the Parent Borrower, JPMorgan Chase Bank, NA and Wells
Fargo Bank Northwest, National Association, as Security Trustee in respect of
the Parent Borrower’s Collection Account and the Loan Disbursement Account;
          (j) the Restated Articles of Incorporation of the Parent Borrower, as
certified by the Secretary of the Parent Borrower on October 12, 2009 (“Parent
Borrower’s Articles of Incorporation”);

 



--------------------------------------------------------------------------------



 



          (k) the Articles of Incorporation of the U.S. Subsidiary Borrower, as
certified by the Secretary of State of the State of California on September 18,
2009 (“U.S. Subsidiary Borrower’s Articles of Incorporation”);
          (l) the Articles of Incorporation of Holdings, as certified by the
Secretary of State of the State of California on September 18, 2009 (“Holdings’
Articles of Incorporation”);
          (m) the Amended and Restated Bylaws of the Parent Borrower, as
certified by the Secretary of the Parent Borrower on September 22, 2009 (“Parent
Borrower’s Bylaws”);
          (n) the Bylaws of the U.S. Subsidiary Borrower, as certified by the
Secretary of the U.S. Subsidiary Borrower on September 18, 2009 (“U.S.
Subsidiary Borrower’s Bylaws”);
          (o) the Bylaws of Holdings, as certified by the Secretary of Holdings
on September 18, 2009 (“Holding’s Bylaws”);
          (p) the resolutions of the Board of Directors of the Parent Borrower,
adopted September 22, 2009 (“Parent Borrower’s Resolutions”) at a meeting duly
noticed and held on such date;
          (q) the resolutions of the Board of Directors of the U.S. Subsidiary
Borrower, adopted October 12, 2009 (“U.S. Subsidiary Borrower’s Resolutions”) by
unanimous written consent;
          (r) the resolutions of the Board of Directors of Holdings, adopted
October 12, 2009 (“Holdings’ Resolutions”) by unanimous written consent;
          (s) the certificates, each dated September 30, 2009, from the
Secretary of State of the State of California and the Franchise Tax Board of the
State of California as to the Parent Borrower’s existence and good standing in
the State of California;
          (t) the certificates, dated September 30, 2009 and October 5, 2009,
from the Secretary of State of the State of California and the Franchise Tax
Board of the State of California as to the U.S. Subsidiary Borrower’s existence
and good standing in the State of California; and
          (u) the certificates, dated September 30, 2009 and October 5, 2009,
from the Secretary of State of the State of California and the Franchise Tax
Board of the State of California as to Holdings’ existence and good standing in
the State of California;
          The Credit Agreement, the Note, the Amended Credit Agreement, the
Amended Note, the Aircraft Mortgage and Security Agreement, the Borrower Party
Guarantees, the Irish Share Charge and the Parent Borrower Control Agreement are
referred to herein, individually, as a “Loan Document” and, collectively, as the
“Loan Documents”.

 



--------------------------------------------------------------------------------



 



          I have also examined originals or copies, certified or otherwise
identified to my satisfaction, of such records of the Parent Borrower, the U.S.
Subsidiary Borrower and Holdings and such agreements, certificates and receipts
of public officials, certificates of officers or other representatives of the
Parent Borrower, the U.S. Subsidiary Borrower and Holdings and others, and such
other documents as I have deemed necessary or appropriate as a basis for the
opinions set forth below.
          In my examination, I have assumed the legal capacity of all natural
persons, the genuineness of all signatures, the authenticity of all documents
submitted to me as originals, the conformity to original documents of all
documents submitted to me as facsimile, electronic, certified or photostatic
copies, and the authenticity of the originals of such copies. As to any facts
material to the opinions expressed herein that I did not independently establish
or verify, I have relied upon statements and representations of other officers
and other representatives of the Parent Borrower, the U.S. Subsidiary Borrower,
Holdings and others and of public officials.
          The qualification of any opinion or statement herein by the use of the
words “to my knowledge” or similar phrases means that no information has come to
my attention, after conferring with those attorneys within the Legal Department
of the Parent Borrower as deemed appropriate, which gave me any actual knowledge
of the existence of the matters, actions, proceedings, items, documents or facts
so qualified. Except as expressly set forth herein, I have not undertaken any
independent investigation or inquiry to determine the existence of such matters,
actions, proceedings, items, documents or facts and no inference as to my
knowledge should be drawn from the fact that I am a Corporate Counsel of the
Parent Borrower.
          The opinions set forth below are subject to the following further
qualifications, further assumptions and limitations:
          (a) the opinions set forth in paragraphs 1, 2 and 3 below with respect
to the due incorporation, valid existence and good standing status of the Parent
Borrower, the U.S. Subsidiary Borrower and Holdings under the laws of the State
of California is based solely upon the certificates issued by the Secretary of
State of the State of California and the Franchise Tax Board of the State of
California;
          (b) for purposes of the opinions set forth below, (i) “Applicable
Laws” means those laws, rules and regulations of the State of California and
those federal laws, rules and regulations of the United States of America, in
each case that, in my experience, are normally or customarily applicable to
transactions of the type contemplated by the Loan Documents, but without having
made any special investigation as to the applicability of any specific law, rule
or regulation; (ii) “Applicable Contracts” means those agreements or instruments
identified on Schedule II attached hereto which are all of the agreements or
instruments that are material to the business or financial condition of the
Parent Borrower, the U.S. Subsidiary Borrower and Holdings; (iii) “Governmental
Approval” means any consent, approval, license, authorization or validation of,
or filing, recording or registration with, any Governmental Authority pursuant
to Applicable Laws where the failure to obtain such consent, approval, license,
authorization, validation,

 



--------------------------------------------------------------------------------



 



filing, qualification or registration will result in a Material Adverse Effect,
and other than any consent, approval, license, authorization, validation,
filing, qualification or registration that may have become applicable as a
result of the involvement of any party (other than the Parent Borrower, the U.S.
Subsidiary Borrower and Holdings) in the transactions contemplated by the Loan
Documents or because of such parties’ legal or regulatory status or because of
any other facts specifically pertaining to such parties or required to be
obtained after the date hereof; and (iv) “Governmental Authority” means any
court, regulatory body, administrative agency or governmental body of the State
of California or the United States of America having jurisdiction over the
Parent Borrower, the U.S. Subsidiary Borrower and Holdings under Applicable
Laws;
          (c) I do not express any opinion as to the validity, binding effect or
enforceability of the Loan Documents; and
          (d) I do not express any opinion as to the effect on the opinions
expressed herein of (i) the compliance or noncompliance of any party to the Loan
Documents (other than the Parent Borrower, the U.S. Subsidiary Borrower and
Holdings to the extent necessary to render the opinions set forth herein) with
any state, federal or other laws or regulations applicable to it or them or
(ii) the legal or regulatory status or the nature of the business of any party
(other than with respect to the Parent Borrower, the U.S. Subsidiary Borrower
and Holdings to the extent necessary to render the opinions set forth herein).
          I am admitted to the bar of the State of California, and I do not
express any opinion as to any laws other than the laws of the State of
California and the federal laws of the United States of America to the extent
referred to specifically herein. Insofar as the opinions expressed herein relate
to matters governed by laws other than those set forth in the preceding
sentence, I have assumed, without having made any independent investigation,
that such laws do not affect any of the opinions set forth herein. The opinions
expressed herein are based on laws in effect on the date hereof, which laws are
subject to change with possible retroactive effect.
          Based upon the foregoing and subject to the limitations,
qualifications, exceptions and assumptions set forth herein, I am of the opinion
that:
          1. The Parent Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the State of California.
          2. The U.S. Subsidiary Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the State of California.
          3. Holdings is a corporation duly organized, validly existing and in
good standing under the laws of the State of California.
          4. The Parent Borrower has the requisite corporate power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
to which it is a party. The execution, delivery and performance by the Parent

 



--------------------------------------------------------------------------------



 



Borrower of the Loan Documents to which it is a party have been duly authorized
by all necessary action on the part of the Parent Borrower.
          5. The U.S. Subsidiary Borrower has the requisite corporate power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents to which it is a party. The execution, delivery and performance by the
U.S. Subsidiary Borrower of the Loan Documents to which it is a party have been
duly authorized by all necessary action on the part of the U.S. Subsidiary
Borrower.
          6. Holdings has the requisite corporate power and authority to
execute, deliver and perform its obligations under each of the Loan Documents to
which it is a party. The execution, delivery and performance by Holdings of the
Loan Documents to which it is a party have been duly authorized by all necessary
action on the part of Holdings.
          7. The execution and delivery of each of the Loan Documents to which
it is a party, does not, and the performance by the Parent Borrower of its
obligations thereunder, each in accordance with its terms, do not (a) conflict
with the Parent Borrower’s Articles of Incorporation or the Parent Borrower’s
Bylaws, (b) contravene any provision of any Applicable Law, (c) constitute a
violation of or a default under any Applicable Contract or (d) result in or
cause the creation of any security interest or lien upon any of the property of
the Parent Borrower pursuant to any Applicable Contract.
          8. The execution and delivery of each of the Loan Documents to which
it is a party, does not, and the performance by the U.S. Subsidiary Borrower of
its obligations thereunder, each in accordance with its terms, do not
(a) conflict with the U.S. Subsidiary Borrower’s Articles of Incorporation or
the U.S. Subsidiary Borrower’s Bylaws, (b) contravene any provision of any
Applicable Law, (c) constitute a violation of or a default under any Applicable
Contract or (d) result in or cause the creation of any security interest or lien
upon any of the property of the U.S. Subsidiary Borrower pursuant to any
Applicable Contract.
          9. The execution and delivery of each of the Loan Documents to which
it is a party, does not, and the performance by Holdings of its obligations
thereunder, each in accordance with its terms, do not (a) conflict with
Holdings’ Articles of Incorporation or Holdings’ Bylaws, (b) contravene any
provision of any Applicable Law, (c) constitute a violation of or a default
under any Applicable Contract or (d) result in or cause the creation of any
security interest or lien upon any of the property of Holdings pursuant to any
Applicable Contract.
          10. No Governmental Approval, which has not been obtained or taken and
is not in full force and effect, is required to authorize or is required in
connection with the execution, delivery or performance of each of the Loan
Documents to which it is a party, each in accordance with its terms, by the
Parent Borrower, the U.S. Subsidiary Borrower and Holdings.

 



--------------------------------------------------------------------------------



 



          11. In any proceedings duly taken in the courts of the State of
California or a United States federal court sitting in the State of California
to enforce the Credit Agreement, the Note, the Amended Credit Agreement, the
Amended Note, the Aircraft Mortgage and Security Agreement, the Borrower Party
Guarantees and the Parent Borrower Control Agreement, the choice of New York law
as the substantive law governing such Loan Documents should be recognized and
such law should be applied and given effect except as may otherwise be provided
under the Loan Documents and the California Uniform Commercial Code, including
the California Uniform Commercial Code Sections 9-301 to 9-307. The foregoing
assumes that the transactions contemplated by such Loan Documents bear a
reasonable relationship to the State of New York and that the application of New
York law would not result in a violation of a fundamental public policy of the
State of California.
          The opinions set forth herein are solely for the benefit of the
addressees identified at the beginning of this opinion letter (the “Addressees”)
in connection with the execution and delivery of the Loan Documents by the
Parent Borrower, the U.S. Subsidiary Borrower and Holdings, and may not be
relied upon in any manner or for any purpose by, nor may copies of this opinion
letter be delivered or distributed to, any other person or entity without my
prior written consent. The opinions set forth herein are limited to the matters
stated herein and expressly set forth in this opinion letter, and no opinion is
to be implied or may be inferred beyond the matters expressly stated herein.
This opinion letter is being provided to the Addressees as of the date hereof,
and the Parent Borrower, the U.S. Subsidiary Borrower, Holdings and I do not
assume any obligation to update this opinion letter for events occurring after
the date of this opinion letter or to provide the Addressees with any additional
information that may come to our attention after the date hereof. Each
Addressee’s recourse, if any, on account of any opinion herein proving
inaccurate, shall be against the Parent Borrower, the U.S. Subsidiary Borrower
and Holdings. I am rendering these opinions and this opinion letter in my
capacity as Corporate Counsel of the Parent Borrower and not individually.

 



--------------------------------------------------------------------------------



 



Schedule I
AIG Funding, Inc.,
72 Wall Street
10th Floor
New York, NY 10005
Attention: Neil Friedman
Federal Reserve Bank of New York
33 Liberty Street
New York, NY 10045
Attention: James R. Hennessey, Legal Department
with a copy to: Steven J. Manzari, Credit, Investment & Payment Risk
Wells Fargo Bank Northwest, National Association, as Security Trustee
299 South Main Street
12th Floor
Salt Lake City, UT 84111
Attention: Corporate Lease Group

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1C
Form of Opinion of A&L Goodbody
The addressees outlined in Schedule 1 hereto (the Addressees)
Dear Sirs,
We have acted on behalf of International Lease Finance Corporation (ILFC) which
has requested us to give you this opinion in connection with a credit agreement
dated 13 October, 2009 (the Credit Agreement) between ILFC as parent borrower,
States Aircraft, Inc. as US Subsidiary Borrower, Shrewsbury Aircraft Leasing
Ireland Limited, as the Irish Subsidiary Borrower, Top Aircraft, Inc. as a
guarantor, ILFC Ireland Limited, ILFC France S.a.r.l. and ILFC Lauban Ltd. as
intermediate lessees, AIG Funding Inc., as lender and Wells Fargo Bank
Northwest, National Association, as Second Lien Security Trustee (the
Transaction).

1.   We have examined copies of

  1.1.   the documents listed in Schedule 2 hereto (the Agreements)     1.2.   a
corporate certificate of Shrewsbury Aircraft Leasing Limited dated 13 October
2009 attaching:

  1.2.1.   copies of the certificate of incorporation and memorandum and
articles of association of Shrewsbury Aircraft Leasing Limited;     1.2.2.  
list of directors and secretary of Shrewsbury Aircraft Leasing Limited;    
1.2.3.   a copy of the resolutions passed at two meetings of the board of
directors of Shrewsbury Aircraft Leasing Limited dated 12 October 2009;    
1.2.4.   a copy of the power of attorney of Shrewsbury Aircraft Leasing Limited
dated 12 October 2009;     1.2.5.   a copy of the statutory declaration of the
majority of directors of Shrewsbury Aircraft Leasing Limited dated 12
October 2009;     1.2.6.   a copy of the special resolution of Shrewsbury
Aircraft Leasing Limited dated 12 October 2009;     1.2.7.   a copy of the
specimen signatures;

 



--------------------------------------------------------------------------------



 



  1.3.   a corporate certificate of ILFC Ireland Limited dated 13 October 2009
attaching:

  1.3.1.   copies of the certificate of incorporation and memorandum and
articles of association of ILFC Ireland Limited;     1.3.2.   list of directors
and secretary of ILFC Ireland Limited;     1.3.3.   a copy of the resolutions
passed at two meetings of the board of directors of ILFC Ireland Limited dated
12 October 2009;     1.3.4.   a copy of the power of attorney of ILFC Ireland
Limited dated 12 October 2009;     1.3.5.   a copy of the statutory declaration
of the majority of directors of ILFC Ireland Limited dated 12 October 2009;    
1.3.6.   a copy of the special resolution of ILFC Ireland Limited dated 12
October 2009;     1.3.7.   a copy of the specimen signatures.

    and such other documents as we have considered necessary or desirable to
examine in order that we may give this opinion.       ILFC Ireland Limited and
Shrewsbury Aircraft Leasing Limited are together called the Companies and each a
Company.       The Certificates listed at 1.2 and 1.3 above and attached hereto
at Schedule 3 are together called the Certificates and each a Certificate. The
documents listed in Part 1 of the Schedule 2 are herein together called the New
York Law Agreements. The documents listed in Part 2 of the Schedule 2 are herein
together called the Irish Law Agreements.       Terms defined in the Credit
Agreement have the same meaning in this opinion letter.

2.   For the purpose of giving this opinion we have assumed:

  2.1.   the authenticity of all documents submitted to us as originals and the
completeness and conformity to the originals of all copies of documents of any
kind furnished to us;     2.2.   that the copies produced to us of minutes of
meetings and/or of resolutions are true copies and correctly record the
proceedings of such meetings and/or the

 



--------------------------------------------------------------------------------



 



      subject-matter which they purport to record and that any meetings referred
to in such copies were duly convened and held and that all resolutions set out
in such minutes were duly passed and are in full force and effect;     2.3.  
the genuineness of the signatures and seals on all original and copy documents
which we have examined;     2.4.   that the memorandum and articles of
association of each Company attached to the Certificates are correct and up to
date;     2.5.   the accuracy and completeness as to factual matters of the
representations, warranties and certificates of the Companies contained in the
Certificates and the accuracy of all certificates provided to us by the
Companies;     2.6.   that there are no agreements or arrangements in existence
which in any way amend or vary the terms of the Transaction as disclosed by the
Agreements;     2.7.   without having made any investigation that the terms of
the New York Law Agreements are lawful and fully enforceable under the laws of
the State of New York and any other applicable laws other than the laws of
Ireland and that the New York Security Agreement (as defined in Schedule 2)
creates valid and enforceable security interests in accordance with its terms
under the laws of the State of New York;     2.8.   without having made any
investigation that Top Aircraft, Inc. is the beneficial owner free from
encumbrances of all right, title and interest in and to the Charged Shares (as
defined in the Irish Law Share Charge) and that it has delivered or will deliver
to the First Lien Security Trustee each of the documents listed in Clause 3.5 of
the Irish Law Share Charge;     2.9.   that the stock transfer form prepared in
connection with the Irish Law Share Charge has been validly, duly and accurately
completed and executed in respect of all of the shares of the Irish Subsidiary
Borrower purported to be charged pursuant to the Irish Law Share Charge;    
2.10.   that the shares the subject matter of the Irish Law Share Charge have
been fully paid up, no calls have been, or can be, made in respect of same;    
2.11.   that the shares charged pursuant to the Irish Law Share Charge are
wholly owned by Top Aircraft, Inc., the chargor under the Irish Law Share Charge
and that the same are not now nor will be subject to any equities or any rights
or interests of any other person other than the Security Trustees (or a nominee
of any Security Trustee) and that same may be charged, assigned and transferred
free of encumbrance;     2.12.   that Top Aircraft, Inc. has duly executed the
Irish Law Share Charge and has the

 



--------------------------------------------------------------------------------



 



      necessary power and authority, and all necessary corporate and other
action has been taken by Top Aircraft, Inc., to enable it to execute, deliver
and perform the obligations undertaken by it under the Irish Law Share Charge,
and the implementation by Top Aircraft, Inc. of the foregoing will not cause:

  2.12.1.   any limit on it or on its directors (whether imposed by the
documents constituting that company or by statute or regulation) to be exceeded;
or     2.12.2.   any law or order to be contravened;

  2.13.   the accuracy and completeness of all information appearing on public
records; and     2.14.   that each of the Companies has entered into the
Transaction in good faith, for its legitimate business purposes, for good
consideration, and that it derives commercial benefit from the Transaction
commensurate with the risks undertaken by it in the Transactions.

3.   We express no opinion as to any matters falling to be determined other than
under the laws of Ireland and, without reference to provisions of other laws
imported by Irish private international law, in Ireland as of the date of this
letter. Subject to that qualification and to the other qualifications set out
herein, we are of the opinion that:

  3.1.   each of the Companies is a company duly incorporated under the laws of
Ireland and is a separate legal entity, subject to suit in its own name. Based
only on searches carried out in the Irish Companies Registration Office and the
Central Office of the High Court on the date hereof, each Company is validly
existing under the laws of Ireland and no steps have been taken or are being
taken to appoint a receiver, examiner or liquidator over it or to wind it up;  
  3.2.   each Company has the necessary power and authority, and all necessary
corporate and other action has been taken, to enable it to execute, deliver and
perform the obligations undertaken by it under the Agreements to which it is
party, and the implementation by each Company of the foregoing will not cause:

  3.2.1.   any limit on it or on its directors (whether imposed by the documents
constituting that Company or by statute or regulation) to be exceeded; or    
3.2.2.   any law or order to be contravened;

  3.3.   each of the Agreements to which a Company is party has been duly
executed on its behalf and the obligations on the part of the parties to the
Irish Law Agreements are, in each case, valid and legally binding and are in a
form capable of enforcement against the parties under the laws of Ireland in the
courts of Ireland, in accordance with its terms;

 



--------------------------------------------------------------------------------



 



  3.4.   no authorisations, approvals, licences, exemptions or consents of
governmental or regulatory authorities with respect to the Agreements are
required to be obtained in Ireland;     3.5.   under the laws of Ireland in
force at the date hereof, the claims of each Security Trustee and the FRBNY (as
defined below) against a Company under the Agreements to which such Security
Trustee or the FRBNY (as applicable) is a party will rank at least pari passu
with the claims of all other unsecured creditors, except claims which rank at
law as preferential claims in a winding up, examinership or receivership;    
3.6.   it is not necessary or advisable under the laws of Ireland in order to
ensure the legality, validity, enforceability or priority of the obligations or
rights of any party to the Agreements, or the perfection or priority of any
Security Interest created under any Agreements, that any of the Agreements be
filed, registered, recorded, or notarised in any public office or elsewhere or
that any other instrument relating thereto be signed, delivered, filed,
registered or recorded other than the requirement to:

  (i)   file particulars of the charges created pursuant to the New York
Security Agreement and the Irish Law Agreements with the Irish Registrar of
Companies within 21 days of their execution; and     (ii)   the filing of the
statutory declarations referred to at 1.2.3 and 1.3.3 above with the Irish
Companies Office within 21 days of the date of granting of the financial
assistance;

  3.7.   the Companies are not entitled to claim any immunity from suit,
execution, attachment or other legal process in Ireland;     3.8.   in any
proceedings taken in Ireland for the enforcement of the New York Law Agreements,
the choice of the law of the State of New York as the governing law of the
contractual rights and obligations of the parties under the New York Law
Agreements would be upheld by the Irish Courts;     3.9.   in any proceedings
taken in Ireland for the enforcement of a judgment obtained against a Company in
the courts of New York (a Foreign Judgment) the Foreign Judgment should be
recognised and enforced by the courts of Ireland save that to enforce such a
Foreign Judgment in Ireland it would be necessary to obtain an order of the
Irish courts. Such order should be granted on proper proof of the Foreign
Judgment without any re-trial or examination of the merits of the case subject
to the following qualifications:

  3.9.1.   that the foreign court had jurisdiction, according to the laws of
Ireland;     3.9.2.   that the Foreign Judgment was not obtained by fraud;

 



--------------------------------------------------------------------------------



 



  3.9.3.   that the Foreign Judgment is not contrary to public policy or natural
justice as understood in Irish law;     3.9.4.   that the Foreign Judgment is
final and conclusive;     3.9.5.   that the Foreign Judgment is for a definite
sum of money; and     3.9.6.   that the procedural rules of the court giving the
Foreign Judgment have been observed.

      Any such order of the Irish courts may be expressed in a currency other
than euro in respect of the amount due and payable by the relevant Company but
such order may be issued out of the Central Office of the Irish High Court
expressed in euro by reference to the official rate of exchange prevailing on
the date of issue of such order. However, in the event of a winding up of the a
Company, amounts claimed by against such Company in a currency other than the
euro (the Foreign Currency) would, to the extent properly payable in the winding
up, be paid if not in the Foreign Currency in the euro equivalent of the amount
due in the Foreign Currency converted at the rate of exchange pertaining on the
date of the commencement of such winding up;     3.10.   it is not necessary
under the laws of Ireland (a) in order to enable any Security Trustee or the
FRBNY to enforce its rights under the Agreements to which they each are a party
or (b) by reason of the execution of the Agreements, that any such party should
be licensed, qualified or otherwise entitled to carry on business in Ireland;  
  3.11.   the Agreements will not be liable to any ad valorem tax or duty,
registration tax, stamp duty or any similar tax or duty imposed by a competent
authority of or within Ireland;     3.12.   by reason only of the execution,
delivery and performance of the Agreements to which it is a party by each
Security Trustee and the FRBNY, no such party shall be deemed to be resident,
domiciled or carrying on a trade or business in Ireland;     3.13.   there is no
applicable usury or interest limitation law in Ireland which would restrict the
recovery of payments in accordance with the Agreements;     3.14.   the Irish
Subsidiary Borrower will have no obligation to deduct or withhold any amount on
account of Irish tax from payments of interest made to the Lender pursuant to
the provisions of either the Credit Agreement or the Amended and Restated Credit
Agreement for as long as the Lender is a Lender Party as described in paragraph
(a), (b), (c), (e), (f), (g), (h), (i) or (j) of the definition of “Qualifying
Lender” as defined in the Credit Agreement;

 



--------------------------------------------------------------------------------



 



  3.15.   each of the Irish Law Agreements creates a valid and binding security
interest over the assets contemplated thereby in accordance with its terms under
the laws of Ireland assuming that the party creating the security has absolute
title, free from encumbrances and other third party rights, to such assets;    
3.16.   the Irish Courts will generally recognise the security interests created
by the Companies pursuant to the New York Security Agreement in accordance with
its terms, provided that such interests or their enforcement are not illegal or
contrary to public policy as a matter of Irish law, that all Irish law
formalities with regard to security interests and their enforcement have been
complied with and that the party creating the security has absolute title, free
from encumbrances and other third party rights, to such assets.

4.   The opinions set forth in this opinion letter are given subject to the
following qualifications:

  4.1.   an order of specific performance or any other equitable remedy is a
discretionary remedy and is not available when damages are considered to be an
adequate remedy;     4.2.   this opinion is given subject to general provisions
of Irish law relating to insolvency, bankruptcy, liquidation, reorganisation,
receivership, moratoria, court scheme of arrangement, administration and
examination, and the fraudulent preference of creditors and other Irish law
generally affecting the rights of creditors;     4.3.   this opinion is subject
to the general laws relating to the limitation of actions in Ireland;     4.4.  
a determination, description, calculation, opinion or certificate of any person
as to any matter provided for in the Agreements might be held by the Irish
courts not to be final, conclusive or binding if it could be shown to have an
unreasonable, incorrect, or arbitrary basis or not to have been made in good
faith;     4.5.   additional interest imposed by any clause of any Agreement
might be held to constitute a penalty and the provisions of that clause imposing
additional interest would thus be held to be void. The fact that such provisions
are held to be void would not in itself prejudice the legality and
enforceability of any other provisions of the relevant Agreement but could
restrict the amount recoverable by way of interest under such Agreement;    
4.6.   claims may be or become subject to defences of set-off or counter-claim;
    4.7.   in the event of any Security Trustee seeking to dispose of the shares
which are the subject of the security created pursuant to the Irish Law Share
Charge, an application for a clearance from the Competition Authority pursuant
to the

 



--------------------------------------------------------------------------------



 



      Competition Acts 2002 and 2006 may have to be made;     4.8.   pursuant to
section 1001 of the Taxes Consolidation Act, 1997, the Security Trustees may
become liable to make certain payments to the Irish Revenue Commissioners (the
Revenue) by reason of having been granted a fixed charge on book debts of a
Company pursuant to any of the Agreements. Such liability would be computed by
reference to (i) amounts of income tax deducted by that Company from the wages
of its employees and (ii) amounts of value added tax in each case owing but not
paid by that Company to the Revenue (Relevant Amounts). However, the liability
to pay to the Revenue amounts received by it from a Company will be limited to
amounts received after that Company shall have been notified in writing by the
Revenue that such Relevant Amounts are due (the Revenue Notice). Further, if the
Revenue have received, within 21 days of execution, prescribed details of the
charge created thereby by the relevant Agreements the liability of the Security
Trustees to discharge the Relevant Amounts will be limited to the Relevant
Amounts accruing after the date of the Revenue Notice;     4.9.   under
Section 1002 of the Taxes Consolidation Act, 1997, any debt to a person
(including any deposit with a financial institution) may be attached by the
Revenue Commissioners in order to discharge any liabilities of that person in
respect of outstanding tax whether the liabilities are due on its own account or
as an agent or trustee. This right of the Revenue Commissioners (on which there
is no case law) may override the rights of the holders of security (whether
fixed or floating) in relation to the debt in question. Section 1002 could be
relevant to the security created by any of the Agreements;     4.10.   an Irish
court has power to stay an action where it is shown that there is some other
forum having competent jurisdiction which is more appropriate for the trial of
the action, in which the case can be tried more suitably for the interests of
all the parties and the ends of justice, and where staying the action is not
inconsistent with the Regulation;     4.11.   there is some possibility that
depending on the actual course of dealing between the parties to the Agreements,
the fixed charges contained in the Agreements may not be construed as fixed
charges but as floating charges and so become subject to prior claims of certain
statutory preferential creditors;     4.12.   the enforceability of severance
clauses is at the discretion of the court and may not be enforceable in all
circumstances;     4.13.   a waiver of all defences to any proceedings may not
be enforceable;     4.14.   provisions in any of the Agreements providing for
indemnification resulting from loss suffered on conversion of the amount of a
claim made in a foreign currency into euro in a liquidation may not be
enforceable;

 



--------------------------------------------------------------------------------



 



  4.15.   any undertakings contained in any of the Agreements by any of the
Companies in respect of stamp duty may not be held to be binding on the
Companies;     4.16.   an Irish court may refuse to give effect to undertakings
contained in any of the Agreements that the Company will pay legal expenses and
costs in respect of any action before the Irish courts;     4.17.   we express
no opinion as to the priority of any of the security created by the Agreements
or whether the property or assets comprised in such security is owned by a
Company or by Top Aircraft, Inc., or whether such property or assets is or are
now or may become subject to any equities or subject to any rights or interests
of any other person ranking in priority to or free of such security or whether
they could be transferred to any other person free of any such security;    
4.18.   we express no opinion on any taxation matters other than as expressly
set out in paragraph 3.11 and paragraph 3.14 or on the contractual terms of the
relevant documents other than by reference to the legal character thereof;

This opinion is addressed only to the Addressees and may be relied upon only by
each such Addressee for its sole benefit in connection with the Transaction and
may not be relied on by any assignees of any such persons or any other person.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
The Addressees
Wells Fargo Bank Northwest, National Association
299 South Main Street / 12th Floor
Salt Lake City, Utah 84111
USA
(in its capacity as First Lien Security Trustee, Second Lien Security Trustee,
Third Lien Security Trustee and Fourth Lien Security Trustee, the Security
Trustees and each a Security Trustee)
The Federal Reserve Bank of New York
33 Liberty Street
New York, NY 10045
USA
(FRBNY)
AIG Funding Inc.
72 Wall Street / 10th Floor
New York, NY 10005
USA

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
The Agreements
All documents are dated as of 13 October 2009 unless otherwise stated
Part 1
New York Law Agreements

1.   Credit Agreement;   2.   Amended and Restated Credit Agreement between ILFC
as Parent Borrower, States Aircraft, Inc. as US Subsidiary Borrower, Shrewsbury
Aircraft Leasing Limited as Irish Subsidiary Borrower, certain subsidiaries of
ILFC party thereto as Designated Borrowers, Top Aircraft, Inc. as a Guarantor,
ILFC Ireland Limited, ILFC France S.a.r.l. and ILFC Labuan Ltd as Intermediate
Lessees, AIG Funding Inc. as lender and Wells Fargo Bank Northwest, National
Association as fourth lien security trustee, which amends and restates the terms
and conditions of the demand note agreement dated as of 9 March, 2009 between
ILFC and AIG Funding Inc. and the Demand Note Agreement dated as of 26 March,
2009 between ILFC and AIG Funding Inc. in an aggregate amount of
US$1,700,000,000 (the US$1.7bn Amended and Restated Credit Agreement);   3.  
Aircraft Mortgage and Security Agreement among ILFC, Top Aircraft, Inc.,
Shrewsbury Aircraft Leasing Limited, States Aircraft, Inc., ILFC Ireland
Limited, ILFC France S.a.r.l., ILFC Labuan Ltd and the additional grantors
referred to therein and the Security Trustees (the New York Security Agreement);
  4.   First Lien Borrower Party Guarantee among ILFC, Top Aircraft, Inc.,
Shrewsbury Aircraft Leasing Limited, States Aircraft Inc., ILFC Ireland Limited,
ILFC France S.a.r.l., ILFC Labuan Ltd., FRBNY and the additional guarantors
referred to therein;   5.   Third Lien Borrower Party Guarantee among ILFC, Top
Aircraft, Inc., Shrewsbury Aircraft Leasing Limited, States Aircraft Inc., ILFC
Ireland Limited, ILFC France S.a.r.l., ILFC Labuan Ltd., FRBNY and the
additional guarantors referred to therein;

Part 2
Irish Law Agreements

1.   Equitable Charge of Shares between Top Aircraft, Inc. as chargor and the
Security Trustees in respect of shares in Shrewsbury Aircraft Leasing Limited
dated 15 October 2009 (the Irish Law Share Charge);   2.   Assignment over a
Bank Account between ILFC Ireland Limited as chargor and the

 



--------------------------------------------------------------------------------



 



    Security Trustees in respect of a Collection Account dated 15 October 2009;

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
The Certificates

1.   Corporate certificate of Shrewsbury Aircraft Leasing Limited dated 13
October 2009;   2.   Corporate certificate of ILFC Ireland Limited dated 13
October 2009.

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1D
Form of Opinion of White & Case
To the addressees listed in the Schedule attached hereto
Dear Ladies and Gentlemen:

Re:   Credit Agreement dated as of October 13, 2009 among, inter alia,
International Lease Finance Corporation, as Borrower (“ILFC”), ILFC France
S.A.R.L., as Initial Intermediate Lessee (“ILFC France”), AIG Funding, Inc., as
Lender (the “Lender”), and Wells Fargo Bank Northwest, National Association, as
Security Trustee (the “Security Trustee”)

1.   You have asked us to render an opinion in connection with the transactions
governed, inter alia, by the under-mentioned documents. Capitalized words and
expressions used and not otherwise defined herein shall bear the meanings
attributed to them in the Credit Agreement (as defined below). We are qualified
to give you this legal opinion under the laws of France.   2.   For the purposes
of giving this opinion we have examined:

  (a)   The Credit Agreement dated as of October 13, 2009 among, inter alia,
ILFC, ILFC France, the Lender and the Security Trustee (the “Credit Agreement”);
    (b)   The Amended and Restated Credit Agreement dated as of October 13, 2009
among, inter alia, ILFC, ILFC France, the Lender and the Security Trustee (the
“Amended and Restated Credit Agreement”);     (c)   The Aircraft Mortgage and
Security Agreement dated as of October 13, 2009 among, inter alia, ILFC, ILFC
France and the Security Trustee (the “Aircraft Mortgage and Security
Agreement”);     (d)   The First Lien Borrower Party Guarantee dated as of
October 13, 2009 among, inter alia, ILFC, ILFC France and the Federal Reserve
Bank of New York, (the “ First Lien Borrower Party Guarantee”);     (e)   The
Third Lien Borrower Party Guarantee dated as of October 13, 2009 among, inter
alia, ILFC, ILFC France and the Federal Reserve Bank of New York (the “Third
Lien Borrower Party Guarantee”);

    (the documents in paragraphs (a) — (e) are hereinafter referred to
individually as an “Agreement” and collectively as the “Agreements”);

 



--------------------------------------------------------------------------------



 



  (f)   A copy of the certified constitutional documents (statuts) of ILFC
France registered with the Clerk of the Commercial Court of Paris (Greffe du
Tribunal de Commerce de Paris) on June 29, 2009;     (g)   An official extract
of information (Extrait K-bis) concerning ILFC France and an official
non-bankruptcy certificate (Certificat de non-faillite) taken from the Paris
Commercial and Companies Registry respectively dated October 2, 2009, and a copy
of a search carried out on October 9, 2009 in the Bulletin des Annonces Civiles
et Commerciales in relation to ILFC France;     (h)   The Minutes of the
Decisions of the Sole Shareholder (Procès-Verbal de l’Associé Unique) of ILFC
France dated October 13, 2009 authorizing the execution of the Agreements by
ILFC France, approving the Security Trustee (acting on behalf of the Secured
Parties), as shareholder of ILFC France, and giving powers of attorney to the
persons designated in such decisions of the Sole Shareholder; and     (i)   All
other documents, approvals and consents of whatever nature which were, in our
judgment and to our knowledge, necessary or appropriate to examine to enable us
to give the opinion expressed below.

3.   For the purpose of this opinion we have assumed, without investigation or
independent inquiry:

  (a)   That all the persons which are or are to become parties to the
Agreements other than ILFC France, (a) are, whenever applicable, duly organized,
validly existing and in good standing under the laws of their respective
jurisdictions of incorporation, (b) have the full power, capacity and authority
to enter into, and perform their obligations under, each of the Agreements to
which they are parties and (c) have taken all necessary actions, corporate or
otherwise, to authorize the execution of the Agreements and the performance of
their obligations thereunder;     (b)   That the Agreements have been duly
executed and delivered by each of the parties thereto other than ILFC France;  
  (c)   The authenticity, completeness and genuineness of all signatures and
seals on all documents referred to above, and the completeness and the
conformity to original documents, of all copies submitted to us (be it under the
form of photocopies, facsimile, electronic copies or otherwise) or excerpts
thereof;     (d)   That the Agreements constitute legal, valid and binding
obligations, under the laws of New York State, of each of the parties thereto in
accordance with their respective terms;     (e)   That there are no provisions
of the laws of any jurisdiction outside France which would be contravened by the
execution or delivery of the Agreements and that, insofar as any obligation or
action to be taken under the Agreements is to be performed or taken in any
jurisdiction outside France, the performance of such

 



--------------------------------------------------------------------------------



 



    obligation or the taking of such action will not be illegal by virtue of the
laws of, nor contrary to the public policy of, that jurisdiction;     (f)   That
no winding up, liquidation, dissolution, insolvency, bankruptcy, examination,
reorganization or any similar proceedings have been commenced by or in respect
of any party to the Agreements other than ILFC France;     (g)   That all
documents referred to in paragraphs 2(a) through 2(i) above dated prior to the
date of the present opinion are true, accurate and complete on and as of the
date of the present opinion;     (h)   That the official extract of information
(Extrait K-bis) referred to in paragraph 2(g) above was complete, true and
accurate in all respects as at the date it was issued, and that it remains
complete, true and accurate in all respects as at the date of this opinion by
reference to the facts and circumstances now existing;     (i)   That all
factual statements and representations and warranties made in the Agreements and
in the documents referred to in paragraphs 2(f) to 2(i) above (other than those
on legal matters covered in this opinion) are true and accurate as at the date
of this opinion;     (j)   That, where a document has been examined by us in
draft form, it will be or has been executed in the form of that draft;     (k)  
That the documents examined by us have not been subsequently amended, superseded
or rescinded;     (l)   That when a document referred to in paragraphs 2(f) to
2(i) above examined by us reflects the taking of an action or a decision, such
document referred to in paragraphs 2(f) to 2(i) above (x) correctly records the
proceedings of the relevant meeting and/or the subject-matter which it purports
to record, and the resolutions set forth in such document referred to in
paragraphs 2(f) to 2(i) above have been duly passed by the relevant corporate
body (including the shareholders) of the relevant company (including, as the
case may be, by a properly convened meeting of duly appointed members of that
body), (y) has not been amended, superseded or rescinded and (z) is in full
force and effect;     (m)   That the submission to the non-exclusive
jurisdiction of the courts of the state and federal courts of New York is valid
and enforceable against each of the parties thereto under all relevant laws
other than French law;     (n)   That the choice of the laws of the State of New
York to govern the Agreements is a valid choice under all relevant laws other
than French law;     (o)   The absence of fraud, bad faith, willful misconduct
or gross negligence on the part of the ILFC France or of the other persons which
are participating to the actions or decisions who are the subject matter of the
Agreements or the

 



--------------------------------------------------------------------------------



 



      documents referred to in paragraphs 2(f) to 2(i) above and on the part of
the persons required to take any actions pursuant to such documents; and     (p)
  That the entering into the Agreements will be of commercial benefit to, and
the corporate interest of, ILFC France and ILFC.

4.   Based upon the above assumptions and subject to the qualifications
hereinafter set forth, we are of the opinion that under French law as now in
effect and interpreted by French courts:       With respect to ILFC France:

  (a)   ILFC France is a société à responsabilité limitée organized and validly
existing under the laws of France;     (b)   ILFC France has the power,
authority and capacity to enter into and perform its obligations under each
Agreement to which it is a party and has taken all necessary action to authorize
the execution, delivery and performance of its obligations under each Agreement
to which it is a party in accordance with its terms;     (c)   The execution by
ILFC France of the Agreements to which it is a party does not contravene any
provision of its certified constitutional documents (statuts) or French law and
regulation and the performance by ILFC France of the Agreements to which it is a
party does not contravene its certified constitutional documents (statuts) or
applicable French law or regulation governing the authority and capacity of ILFC
France to perform such Agreements;     (d)   Each Agreement to which ILFC France
is a party has been duly entered into and delivered by ILFC France;     (e)  
Based on the document referred to in paragraph 2(f) above ILFC is the holder of
all outstanding shares and is the sole shareholder of ILFC France;     (f)  
ILFC France is subject to private commercial law in France and is generally
subject to suit, and neither it nor its properties have any immunity from the
jurisdiction of any court or any legal process (whether through service or
notice, attachment prior to notice, attachment prior to judgment, attachment in
aid of execution or otherwise);     (g)   Based on the non-bankruptcy
certificate referred to in paragraph 2(g) above, ILFC France is not recorded as
being in a state of conciliation, safeguard (sauvegarde), judicial
reorganization or liquidation proceedings pursuant to Book VI of the French
Commercial Code (the “Bankruptcy Law”);

 



--------------------------------------------------------------------------------



 



    With respect to the Agreements:

  (h)   Other than the formalities referred to in paragraphs 5(x) below, no
consent, license, authorization, registration, declaration or filing with
approval or permit of any governmental authority, agency or instrumentality of
or in France is required in connection with the validity, or the execution,
delivery, performance or enforceability of each Agreement;     (i)   Subject to
the formalities referred to in paragraphs 5(x), it is not necessary or desirable
to ensure the priority, validity and enforceability of all the obligations of
the parties to the Agreements that the Agreements be filed, registered, recorded
or notarized in any public office or elsewhere, that any other instrument
relating thereto be signed, delivered, filed registered or recorded, that any
tax or duty be paid, or that any other action whatsoever be taken in each case
in France;     (j)   It is not necessary to establish a place of business in
France or to be licensed, qualified or entitled to do business in France in
order to exercise any provisions of the Agreements, and no party (other than
ILFC France) to any of the Agreements will be deemed a resident, domiciled or
carrying on any commercial activity or business in France or subject to tax in
France as a result of the execution, delivery and performance of any of the
Agreements or the consummation of any of the transactions contemplated by the
Agreements;     (k)   None of the addressees hereof will violate any law or
regulation in France by reason of entering into the Agreements, or performing
its obligations thereunder;     (l)   There are no registration, stamp or other
taxes or duties of any kind payable in France in connection with the signature,
performance or enforcement by legal proceedings of the Agreements other than
French court fees in the event of enforcement proceedings;     (m)   The choice
of the laws of the State of New York to govern the Agreements will be upheld as
a valid choice of law in and binding in any action in the courts of France, and
each of such Agreements is in proper legal form for enforcement in the courts of
France to the extent that such choice of law was not made by any party in fraud
of and to avoid any public provision of any other law and provided further that
(x) French law will be applied by the French courts insofar as it is mandatory
irrespective of the governing law of the Agreements (it being specified, for the
avoidance of doubt, that this exclusion would not apply to the situation
described in sub-paragraph (n) below) and (y) the application of the laws of the
State of New York laws may be denied by French courts if it conflicts with
French international public policy (ordre public international);     (n)   The
submission by ILFC France to the non-exclusive jurisdiction of the state and
federal courts sitting in New York contained in the Agreements to which ILFC
France is a party is valid and binding upon ILFC France. Subject to the rules
governing international lis pendens under French private international law, a
final

 



--------------------------------------------------------------------------------



 



      judgment for a fixed and definite sum of money obtained after services of
process in the required form and rendered by a state or federal court of
competent jurisdiction sitting in New York, in respect of an action under the
Agreements (a “New York Judgment”), would be capable of recognition and
enforcement in France, without a review of the substantive matters thereby
adjudicated, through an action for Exequatur brought before the competent French
court, provided that such French court is furnished with the original and a
translation into French (by a sworn translator) of the relevant Agreements and
the New York Judgment and determines that the requirements developed by
jurisprudence for the enforcement of foreign judgments are satisfied, in
particular that:

  (i)   the court that rendered the New York Judgment had jurisdiction over the
matter under both its own rules of jurisdiction and in accordance with French
rules of international conflicts of jurisdiction and the French courts did not
have exclusive jurisdiction to hear the matter;     (ii)   the procedure
followed by the court that rendered the New York Judgment does not conflict with
the principles of due process applied in France or with French international
public policy (ordre public international français);     (iii)   the New York
Judgment does not conflict with French international public policy, is not
tainted with fraud and is not incompatible with an earlier judgment rendered by
a French court in the same matter; and     (iv)   the New York Judgment
concerned is not subject to appeal, its enforcement has not been stayed and it
is enforceable in the state or federal court of competent jurisdiction sitting
in New York;

  (o)   Except as set forth in paragraph 5(x) below, it is not necessary under
the laws of France that the Aircraft Mortgage and Security Agreement be filed,
recorded or enrolled with any public office, governmental authority or court in
France in order to ensure the legality, validity or enforceability thereof in
France or the admissibility in evidence thereof in France.

5.   This opinion is subject to the following qualifications and observations:

  (a)   This Opinion relates to matters of law exclusively and, in particular,
we have not made any independent and personal inquiry regarding the accuracy and
completeness of, and do not opine on, the various representations and warranties
of ILFC France under the Agreements. More generally, we express no opinion as to
matters of fact, nor as to questions of law which can be decided only on the
basis of matters of fact (such as whether entering into the Agreements will be
of commercial benefit to, nor in the corporate interest of, the persons which
are to become parties to such document) not as to the effect facts, whether
known to us or not, may have on the opinions given herein;

 



--------------------------------------------------------------------------------



 



  (b)   The documents referred to in paragraph 2(g) above are not capable of
conclusively revealing whether or not:

  2.1.1.   ILFC France has been wound up (dissolution), has been declared null,
has been merged or had its operations terminated (cessation d’activité), or any
action in this respect has been taken,     2.1.2.   a stay period (suspension
des poursuites) has been decided by a court or a petition in that respect has
been filed,     2.1.3.   a declaration that ILFC France has ceased its payments
(déclaration de cessation des paiements) has been filed, or acknowledged by the
court (jugement constatant la cessation des paiements), or a petition has been
filed or an order rendered for the sauvegarde, redressement judiciaire or
liquidation judiciaire of ILFC France has been made, or     2.1.4.   a judgment
opening main insolvency proceedings with respect to ILFC France has been
rendered by a court of a Member state of the European Community pursuant to the
provisions of the Council Regulation (EC) n°1346/2000 on insolvency proceedings,
or     2.1.5.   the authorized representatives of the ILFC France have changed
(including the nomination of an administrateur provisoire),     (a)   as notice
of these matters may not be filed immediately and, when filed, may not be
entered on the record immediately;

  (c)   The official extract of information (Extrait K-bis) referred to in
paragraph 2(g) above in relation to ILFC France provided by the Registre du
Commerce et des Sociétés does not contain any information as to whether a
composition with creditors (règlement amiable), a conciliation proceeding
(procédure de conciliation) or any similar procedure is being negotiated or has
been entered into, as notice of such matters is not filed with the Registre du
Commerce et des Sociétés;     (d)   We have assumed that the persons which are
required or authorized to take any actions pursuant to the Agreements or the
documents referred to in paragraphs 2(f) to 2(i), have and will, when relevant,
exercise(d) their powers in good faith and reasonable manner;     (e)   Any
document, which is not in the French language, must be translated into French by
an official sworn translator in order to be submitted as evidence in any action
or proceedings before a French court or public body or used for any purpose with
public bodies;     (f)   A French court may stay proceedings if concurrent
proceedings are being brought elsewhere;     (g)   The validity and/or
enforcement of the Agreements may be affected or limited by laws, regulations
and proceedings relating to or affecting the enforcement of creditors’ rights
generally including applicable bankruptcy, insolvency

 



--------------------------------------------------------------------------------



 



      arrangement or moratorium laws, regulations and proceedings. In
particular, pursuant to the Bankruptcy Law, a commercial company (as such ILFC
France) may become subject to conciliation, safeguard (sauvegarde), judicial
reorganization or liquidation proceedings. In addition, the French courts have
the discretion under the Bankruptcy Law to appoint a mandataire ad hoc in
respect of a commercial company at the request of the company’s managers. A
commercial company may furthermore place itself in non-judicial liquidation
pursuant to a decision of its shareholders;     (h)   A French court might void
a guarantee or any grant of security made under any of the Agreements if such
guarantee or grant of security is not in ILFC France’s corporate interest, ILFC
France has not derived an actual benefit, consideration of advantage from the
transaction involving the guarantee or grant of security and the amount of the
guarantee or the amount secured by the grant of security is not commensurate
with the financial capabilities of ILFC France or with the value of its assets;
    (i)   We express no opinion as to the evidentiary value of facsimile
transmissions, electronic mails, photocopies or telephonic recordings before a
French court;     (j)   This opinion is strictly limited to the matters stated
herein and is not to be interpreted or construed as extending by implication to
any other matters not specifically referred to herein;     (k)   Under French
law :

  (i)   enforcement may be limited by the priority rights of certain creditors
which arise by operation of law;     (ii)   in accordance with Article 1244-1 of
the French Civil Code:

  a)   a court may grant time to any debtor or reschedule payments under any
agreement for a period of up to two years (which period may be extended under
certain circumstances);     b)   a court may, by a special order, decide that
any payments should be applied to the repayment of principal or, with respect to
amounts for which time has been granted or the payment of which has been
rescheduled, that such amounts shall bear interest not at the contractual rate
but at a lower rate which shall be not less than the official rate (taux légal);
and     c)   any enforcement measures which are pending will be suspended by a
court order under Article 1244-1 of the French Civil Code and any additional
interest or penalty for late payment will not be due for the period ordered by
the court;

 



--------------------------------------------------------------------------------



 



  (iii)   claims may become time-barred or may be or become subject to defences
of set-off or counterclaim or exceptio non adimpleti contractus (exception
d’inexécution) ;     (iv)   a waiver of all defenses to all proceedings may not
be enforceable; and     (v)   enforcement may be restricted by the rules
relating to “force majeure”.

  (l)   A French court might not enforce the provisions of any Agreement
requiring a party thereto to indemnify other parties or third parties for court
costs and legal fees;     (m)   It is a principle of French law that obligations
are not generally capable of being specifically enforced (except where such
obligations relate to the payment of a sum of money) and French courts may issue
an award of damages where specific performance cannot be ordered or an award of
damages is determined adequate;     (n)   French courts might not enforce a
provision of an agreement on the grounds that such provision is a penalty within
the meaning of Article 1152 and Article 1231 of the French Civil Code. In such
event, if the court considers that any party thereto is required to pay an
amount clearly excessive or underestimated as a pre-estimate of damages, the
court may reduce or increase the amount of such damages;     (o)   The question
of whether or not any provisions of a document which may be invalid, illegal or
unenforceable under any applicable law may be severed from the other provisions
thereof in order to preserve the validity, lawfulness or enforceability of all
or part of those other provisions will depend on whether the court holds the
offending provision to be an essential condition of the document, in which case
the document as a whole may be declared null and void;     (p)   Any provision
of any agreement stating that such agreement may only be amended or varied or
any provisions thereof waived by an instrument in writing may not be effective;
    (q)   Any provision of a document stating that no failure or delay in
exercising any right or remedies shall operate as a waiver of such rights or
remedies may not be effective;     (r)   There could be circumstances in which a
French court would not treat as conclusive, final or binding those certificates
and determinations which a document states are to be so treated;     (s)   Where
a debt is expressed in a foreign currency, a French court may, if so requested,
grant an order in such currency. If the order is given in Euros, it would
normally be given by reference to the relevant amount of foreign currency
converted at the rate of exchange applicable on the effective date of payment.
If a

 



--------------------------------------------------------------------------------



 



      separate order is sought on the basis of a currency indemnity, after an
order has been previously obtained, the court may hold that the currency
indemnity is superseded by such previous order; furthermore, with respect to a
bankruptcy, insolvency, liquidation, moratorium, reorganization, reconstruction
or similar proceeding, French law requires that all claims or debts be converted
to equivalent Euro amounts at an exchange rate determined at the date of the
judgment declaring the commencement of the proceeding;     (t)   A French court
may consider that the French law mandatory principle according to which
agreements must be performed in good faith applies to the Agreements;     (u)  
Generally French courts would not enforce a contractual waiver or limitation of
liability in circumstances where the beneficiary of such waiver of limitation is
found to have committed gross negligence (faute lourde) or willful misconduct
(faute intentionnelle);     (v)   We express no opinion generally in respect of
any provision of any Agreement that enables a party to enforce a right, or
appropriate an asset or a right granted as security without having recourse to a
court;     (w)   It is unclear whether a French court would give effect to an
undertaking of a French debtor to gross up its payments if these were to become
subject to withholding taxes;     (x)   Under French private international law,
any assignment of rights must be perfected (i) vis-à-vis the assigned debtor in
accordance with the governing law of the relevant assigned rights, and
(ii) vis-à-vis third parties in accordance with the laws of the State in which
the assigned debtor is domiciled. An assignment of rights which relates either
to rights arising under a contract governed by French law, or to rights against
an entity domiciled in France, will therefore only be fully enforceable
(opposable) in France if notified to the assigned debtor by a huissier (process
server) in accordance with French procedural rules. French law does not provide
for a time limit to effect such notification. Accordingly, the Aircraft Mortgage
and Security Agreement shall only be fully enforceable in France once it has
been notified to ILFC France, in accordance with such procedural rules; and    
(y)   Although certain security documents contain provisions to the effect that
the rights of the secured parties shall not be diminished by actions taken or
not taken by the secured parties, a French court could decline to enforce the
obligations of a pledgor or a guarantor, as the case may be, on the basis of
French “ordre public” provisions if the fundamental interests of the same had
been impaired by such an action or omission on the part of the secured parties.
In considering this issue the French courts would look principally to the
question of whether the pledgor’s or the guarantor’s, as the case may be,
subrogation rights against the primary obligor had been impaired as a result of
the secured parties’ action or omission.

 



--------------------------------------------------------------------------------



 



6.   We do not purport to be experts on and do not purport to be generally
familiar with or qualified to express legal opinions based on any law other than
the laws of France and accordingly express no legal opinion herein based upon
any law other than the laws of France as of the date hereof.   7.   References
to laws of the French Republic are to be read as references to the laws and
regulations of the French Republic in full force and effect on the date hereof,
as interpreted by the Cour de cassation and the Conseil d’Etat (being the
supreme courts of the French judiciary and administrative court systems
respectively) in their decisions reported in major legal publications thirty
days prior to the date hereof.   8.   In this opinion, some French legal
concepts are expressed in the English language and not in French. The concepts
concerned may not be identical to the concepts described by the equivalent
English terminology. Therefore, terms and concepts used in this opinion have the
meaning which French law gives them. Where such concepts are accompanied by
their translation into French, the translation prevails.   9.   We shall not be
liable and expressly exclude in advance any liability to keep you informed of
any event, action, or change of French law, subsequent to the date hereof,
whether or not it may have an effect on this opinion.   10.   This opinion is
addressed to you solely for your own benefit and that of your permitted
successors and assignees and your professional advisers in connection with the
transaction referred to in the heading to this letter, and, except with our
prior written consent, is not to be transmitted to or discussed with or used or
relied upon by any other person or used or relied upon for any other purpose.

 



--------------------------------------------------------------------------------



 



SCHEDULE
List of Addressees
AIG Funding, Inc.
72 Wall Street, 10th Floor,
New York, New York 10005
United States of America
(as Lender)
Wells Fargo Bank Northwest, National Association
Corporate Lease Group,
MAC: U1228-120,
299 South Main Street, 12th Floor,
Salt Lake City, Utah 84111
United States of America
(as Security Trustee)
International Lease Finance Corporation
10250 Constellation Blvd., Suite 3400,
Los Angeles, California 90067
United States of America
(as Initial Intermediate Lessee)
Federal Reserve Bank of New York
33 Liberty Street,
New York, New York 10045
United States of America

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1E
Form of Opinion of Zul Rafique & partners

     
Our Ref:
  FZF/20906763
 
   
Date:
  [*] October 2009

             
To:
    1.     AIG Funding, Inc. (“Lender”)
72 Wall St / 10th Floor
New York, NY 10005
The United States of America
 
           
 
    2.     Wells Fargo Bank Northwest, National Association (“Security Trustee”)
299 South Main Street / 12th Floor,
Salt Lake City, UT 84111
The United States of America
 
           
 
    3.     International Lease Finance Corporation (“ILFC”)
10250 Constellation Blvd, Suite 3400
Los Angeles, California 90067
The United States of America
 
           
 
    4.     ILFC Labuan Ltd. (“ILFC Labuan as Intermediate Lessee”)
Unit 3(I) Main Office Tower,
Financial Park Labuan, Jalan Merdeka
87000 Federal Territory of Labuan
Malaysia
 
           
 
    5.     Federal Reserve Bank of New York (“FRBNY”)
33 Liberty Street
New York NY 10045
The United States of America

Ladies and Gentlemen:

Re:   Secured financing transaction by FRBNY to the Lender and its subsidiaries:
Malaysian Airline System Berhad (“Lessee”)

  •   B737-800 Aircraft bearing Manufacturer’s Serial Number 30702 and Malaysian
Registration Mark 9M-MLB;     •   B737-800 Aircraft bearing Manufacturer’s
Serial Number 30703 and Malaysian Registration Mark 9M-MLA;     (collectively
known as the “Aircraft”).

1.   Introduction       You have asked us to render an opinion in connection
with the transaction governed, inter alia, by the under-mentioned documents.    
  Words and expressions used herein shall bear the same meanings as defined in
the Credit Agreement dated as at 13 October 2009 (the “Credit Agreement”)
between ILFC as the Parent Borrower, States Aircraft Inc. as the U.S. Subsidiary
Borrower, Shrewsbury Aircraft Leasing Limited as the Irish Subsidiary Borrower,
Top Aircraft, Inc. as the Guarantor, and the

 



--------------------------------------------------------------------------------



 



Intermediate Lessees including ILFC Ireland Limited, ILFC France S.a.r.l. and
ILFC Labuan Ltd., Wells Fargo Bank Northwest, National Association as the
Security Trustee and the Lender.

2.   Documents       We have reviewed and/or as applicable, relied on copies,
some of which were certified to our satisfaction, of the following:       Loan
Documents:

  2.1   The Credit Agreement;     2.2   Amended and Restated Credit Agreement
dated as at 13 October 2009 (the “Amended and Restated Credit Agreement”)
between ILFC as the Parent Borrower, States Aircraft Inc. as the U.S. Subsidiary
Borrower, Shrewsbury Aircraft Leasing Limited as the Irish Subsidiary Borrower,
Top Aircraft, Inc. as the Guarantor, and the Intermediate Lessees including ILFC
Ireland Limited, ILFC France S.a.r.l. and ILFC Labuan Ltd., Wells Fargo Bank
Northwest, National Association as the Security Trustee and the Lender;     2.3
  The Aircraft Mortgage and Security Agreement dated as at 13 October 2009
between the Parent Borrower, the U.S. Subsidiary Borrower, the Irish Subsidiary
Borrower, the Guarantor, the Intermediate Lessees and the Security Trustee (the
“Aircraft Mortgage and Security Agreement”);     2.4   The First Lien Borrower
Party Guarantee dated as at 13 October 2009 between the Parent Borrower, the
U.S. Subsidiary Borrower, the Irish Subsidiary Borrower, the Guarantor, the
Intermediate Lessees, and FRBNY as Beneficiary (the “Borrower Party Guarantee”);
    2.5   The Third Lien Borrower Party Guarantee dated as at 13 October 2009
between the Parent Borrower, the U.S. Subsidiary Borrower, the Irish Subsidiary
Borrower, the Guarantor, the Intermediate Lessees, and FRBNY as Beneficiary (the
“Third Lien Borrower Party Guarantee”); and     2.6   The Depository Account and
Account Control Agreement dated as at 13 October 2009 between ILFC Labuan the
Intermediate Lessee, JPMorgan Chase Bank, NA (“Bank”), and the Security Trustee
as Secured Party (the “Depository Account and Account Control Agreement”).

(The documents referred to in paragraphs 2.1 to 2.6 above are collectively
referred to in this opinion as “Loan Documents”)
Statutory/ Corporate Information relating to ILFC Labuan as Intermediate Lessee

  2.7   the Certificate of Incorporation (Form 7) dated 28 May 2002 and the
memorandum and articles of association of ILFC Labuan as Intermediate Lessee,
each certified as true by the secretary of ILFC Labuan as Intermediate Lessee on
6 October 2009;     2.8   Form 20 (Notice of Situation of Registered Office and
of Changes) dated 5 November 2008 and Form 22 (Return Giving Particulars of
Directors and Secretaries and Changes of Particulars) dated 5 November 2008 of
ILFC Labuan as Intermediate

 



--------------------------------------------------------------------------------



 



      Lessee, each certified as true by the secretary of ILFC Labuan as
Intermediate Lessee on 8 October 2009;     2.9   a certificate of director of
the resolutions in writing of the directors of ILFC Labuan as Intermediate
Lessee adopted on as at 13 October, approving ILFC Labuan as Intermediate
Lessee’s entry into and performance of such of the Loan Documents to which ILFC
Labuan as Intermediate Lessee is a party and authorising the use of the common
seal thereon, where applicable; and     2.10   Excerpt of the Register of
Directors of ILFC Labuan as Intermediate Lessee certified as true by the
secretary of ILFC Labuan as Intermediate Lessee on 8 October 2009

Regulatory Approvals

  2.11   The letter dated 23 May 2002 from the Labuan Offshore Financial
Services Authority (“LOFSA”) of Malaysia to ILFC Labuan as Intermediate Lessee
or its agent granting its approval:

  2.11.1   under Section 23B of the Offshore Banking Act 1990 for the carrying
on of an offshore leasing business and the appointment of the directors,
controller or chief executive officer of ILFC Labuan as Intermediate Lessee; and
    2.11.2   under Section 7(3) of the Offshore Companies Act 1990 for ILFC
Labuan as Intermediate Lessee to carry on its business with Malaysian Airline
System Berhad, a Malaysian company (a resident company).

  2.12   The letter dated [*] from the Controller of Foreign Exchange of
Malaysia to [*] granting its approval for the Lessee to obtain the aircraft
leasing facility from ILFC Labuan as Intermediate Lessee;     2.13   A copy of
the letter dated 5 June 2002 issued by LOFSA pursuant to the Exchange Control of
Malaysia Notice 15 under the Exchange Control Act 1953 of Malaysia declaring
ILFC Labuan as Intermediate Lessee to be a non-resident for exchange control
purposes;

Other Documents

  2.14   The Aircraft Register Record dated 6 October 2009 issued by the DCA in
respect of the Aircraft pursuant to a search conducted by Zul Rafique & Partners
on the aircraft register maintained by the Department of Civil Aviation of
Malaysia (“DCA”), confirming inter alia, that ILFC is the owner and the Lessee
is Malaysian Airline System Berhad and confirming further that there is no
mortgage, priority notice or lien registered against the Aircraft as at the date
of the search;     2.15   The letters of information dated 7 October 2009 issued
by LOFSA to Zul Rafique & Partners in respect of, amongst others, the
incorporation status, share capital structure, shareholding, board constitution
and registered office of ILFC Labuan as Intermediate Lessee and whether any
winding-up order has been made against ILFC Labuan as Intermediate Lessee;    
2.16   The letter of confirmation dated as at 13 October 2009 issued by IFS
Trust Labuan Limited (in its capacity as resident secretary of ILFC Labuan as
Intermediate Lessee) to Zul Rafique & Partners confirming, amongst others, that
no documents or notice in respect of ILFC Labuan as Intermediate Lessee have
been lodged at or filed with

 



--------------------------------------------------------------------------------



 



      or served on ILFC Labuan as Intermediate Lessee and that no changes or
addition to any of the registers or records maintained at the registered office
of ILFC Labuan as Intermediate Lessee have been made during the period between 7
October 2009 until 13 October 2009 (both dates inclusive);     2.17   In respect
of any security interest made or to be made by the Company pursuant to the
Aircraft Mortgage and Security Agreement dated as at 13 October 2009, lodgment
by or on behalf of the Company within 30 days therefrom, of a Form 18 (Statement
of Particulars in respect of Charge) with the LOFSA pursuant to Section 84 of
the Offshore Companies Act 1990;     2.18   In respect of any security interest
made or to be made by the Company pursuant to Depository Account and Account
Control Agreement dated as at 13 October 2009, lodgment by or on behalf of the
Company within 30 days therefrom, of a Form 18 (Statement of Particulars in
respect of Charge) with the LOFSA pursuant to Section 84 of the Offshore
Companies Act 1990;     2.19   Notice of Assignment dated as at 13 October by
ILFC Labuan as Intermediate Lessee to the Lessee and the Acknowledgement dated
as at 13 October by the Lessee of the Notice of Assignment under the Aircraft
Mortgage and Security Agreement in the forms at Exhibits F(1) and F(2);     2.20
  All other documents, approvals and consents of whatever nature which were
furnished to us and which were in our judgment and to our knowledge, necessary
or appropriate to examine to enable us to give the opinion expressed below.    
    The documents referred to in paragraphs 2.1 to 2.20 (inclusive) are
hereinafter referred to as the “Documents”. References hereinafter to the Credit
Agreement shall be construed as references to the Credit Agreement as defined
herein.

3.   Opinion       Having considered the Documents listed in paragraph 0 above,
and having regard to the assumptions and the qualifications set out herein below
and the relevant laws of Malaysia, we are pleased to advise that, in our
opinion:

  3.1   ILFC Labuan as Intermediate Lessee was incorporated in Labuan, Malaysia,
on 28 May 2002 for an indefinite period as a limited company and is a separate
legal entity duly organized and validly existing under the laws of Malaysia and
is subject to suit in its own name, and to the best of our knowledge, no
receiver or liquidator has been appointed over ILFC Labuan as Intermediate
Lessee, nor any winding-up order made against ILFC Labuan as Intermediate
Lessee;     3.2   ILFC Labuan as Intermediate Lessee has the necessary power and
authority, and all necessary corporate actions (including approvals and consents
of members) have been taken to enable ILFC Labuan as Intermediate Lessee to sign
and deliver the Loan Documents to which ILFC Labuan as Intermediate Lessee is a
party and perform the obligations undertaken by it thereunder, and
implementation by ILFC Labuan as Intermediate Lessee of the foregoing will not
cause:

  3.2.1   any limit on ILFC Labuan as Intermediate Lessee or its directors
(imposed by the documents constituting ILFC Labuan as Intermediate Lessee, or
any statute or regulation) to be exceeded; or

 



--------------------------------------------------------------------------------



 



  3.2.2   any law or order to be contravened;

  3.3   No consents, licenses, approvals or registrations (other than those
listed in Paragraphs 2.11 to 2.20, which have been obtained) are necessary to be
obtained from, or filed with, any governmental or other regulatory authorities
in Malaysia to enable ILFC Labuan as Intermediate Lessee:

  3.3.1   to enter into and perform the transactions contemplated by the Loan
Documents; and     3.3.2   to make payments in United States Dollars as provided
for in the Loan Documents;

      save for the registration of the security interest in the Aircraft
Mortgage and Security Agreement at Section 2.01A(a) with the Malaysian Aircraft
Register;     3.4   It is not necessary or desirable to ensure the priority,
validity and enforceability of the obligations of ILFC Labuan as Intermediate
Lessee under the Loan Documents (including the security interest, if any
deposits or funds held by, or on behalf of, ILFC Labuan as Intermediate Lessee
thereunder), that the Loan Documents to which ILFC Labuan as Intermediate Lessee
is a party be filed, registered or recorded in any public office or elsewhere or
that any other instrument relating thereto be signed, delivered, filed,
registered or recorded, that any tax or duty be paid or that any other action
whatsoever be taken (other than those listed in Paragraphs 2.11 to 2.20, which
have been obtained), save for the adjudication of the Loan Documents by the
Stamp Office as being exempt from stamp duty under the Stamp Duty (Exemption)
Order 2000 and the registration of the security interest in the Aircraft
Mortgage and Security Agreement at Section 2.01A(a) with the Malaysian Aircraft
Register;     3.5   On the termination of the Credit Agreement (whether on
expiry or otherwise) as contemplated in the Aircraft Mortgage and Security
Agreement, ILFC Labuan as Intermediate Lessee and, on the security constituted
by the Aircraft Mortgage and Security Agreement becoming enforceable, the
Security Trustee would be entitled:

  3.5.1   to repossess the Aircraft;     3.5.2   to deregister the Aircraft from
the aircraft register in Malaysia; and     3.5.3   to export the Aircraft from
Malaysia;

           without requiring any further consents, approvals or licenses from
any governmental or regulatory authority in Malaysia but subject to the terms of
any covenant given respectively by ILFC Labuan as Intermediate Lessee or the
Security Trustee to the Lessee not to interfere with the Lessee’s quiet
enjoyment of the Aircraft;     3.6   The Loan Documents to which ILFC Labuan as
Intermediate Lessee is a party have been properly signed and delivered on behalf
of ILFC Labuan as Intermediate Lessee and the obligations on the part of ILFC
Labuan as Intermediate Lessee contained therein are valid and legally binding on
and enforceable in accordance with their terms against ILFC Labuan as
Intermediate Lessee under the laws of Malaysia and in the courts of Malaysia;

 



--------------------------------------------------------------------------------



 



  3.7   The obligations of ILFC Labuan as Intermediate Lessee under the Loan
Documents to which ILFC Labuan as Intermediate Lessee is a party rank at least
equally and ratably (pari passu) in point of priority and security with all
other unsecured and unsubordinated obligations of ILFC Labuan as Intermediate
Lessee save and except preferential debts (a list of which appears in Annex A)
in a winding up of ILFC Labuan as Intermediate Lessee;     3.8   There is no
applicable usury or interest limitation law in Malaysia which may restrict the
recovery of payments in accordance with the Credit Agreement;     3.9   There
are no stamp duties, transfer taxes or documentary taxes of any kind payable in
Malaysia in connection with the signature, execution and delivery of the Loan
Documents or in connection with payments made pursuant to the Loan Documents to
which ILFC Labuan as Intermediate Lessee is a party and the Loan Documents will
be adjudicated by the Stamp Office as being exempt from stamp duty under the
Stamp Duty (Exemption) Order 2000;     3.10   The Loan Documents do not need to
be notarized, legalized, apostilled or consularized as a condition to the
legality, validity, filing, enforceability or admissibility in evidence thereof
in Malaysia save for the Loan Documents by the Stamp Office as being exempt from
stamp duty under the Stamp Duty (Exemption) Order 2000;     3.11   Subject to
the approvals set out in paragraph 2 being obtained, none of the addressees
hereof will violate any law or regulation in Malaysia by reason of entering into
the Loan Documents, or performing its obligations thereunder;     3.12   It is
not necessary to establish a place of business in Malaysia or to be licensed,
qualified or entitled to do business in Malaysia in order to exercise or enforce
any provisions of the Loan Documents and no party (other than ILFC Labuan as
Intermediate Lessee) to any of the Loan Documents will be deemed to be resident,
domiciled or carrying on any commercial activity or business in Malaysia or
subject to any tax in Malaysia as a result only of the execution, delivery and
performance of any of the Loan Documents or the consummation of any of the
transactions contemplated by the Loan Documents;     3.13   The choice of New
York to govern the Loan Documents to which ILFC Labuan as the Intermediate
Lessee is a party will be upheld as a valid choice of law in and binding in any
action in the courts of Malaysia, and each of such Loan Documents is in proper
legal form for enforcement in the courts of Malaysia;     3.14   The consent to
the jurisdiction by ILFC Labuan as Intermediate Lessee contained in the Loan
Documents to which ILFC Labuan as Intermediate Lessee is a party is valid and
binding on ILFC Labuan as Intermediate Lessee and not subject to revocation;    
3.15   Neither ILFC Labuan as Intermediate Lessee nor any of its assets is
entitled to immunity on the grounds of sovereign immunity or other immunity or
otherwise in any legal action or proceeding in connection with the Loan
Documents to which Intermediate Lessee is a party;     3.16   It is not
necessary under the laws of Malaysia to obtain any consent, permission, or
administrative approval from any governmental or other regulatory authorities of
Malaysia for, nor under such laws is there any prohibition on, any payment to be
made by

 



--------------------------------------------------------------------------------



 



      ILFC Labuan as Intermediate Lessee to the Security Trustee or in
connection with the Aircraft or any part thereof;     3.17   Any judgment
obtained in the courts of New York in respect of any of the Loan Documents will
be enforceable in the courts of Malaysia subject to the following:         By
virtue of the Reciprocal Enforcement of Judgments Act 1958 (“REJA”) of Malaysia,
only a judgment obtained in a superior court of certain commonwealth countries
(“reciprocating countries”) as set out in the First Schedule thereto shall,
subject to the provisions of the REJA, upon registration with the courts of
Malaysia within 6 years after the date of judgment, or where there have been
proceedings by way of appeal against the judgment, after the date of the last
judgment, have the same force and effect as if it had been a judgment originally
entered or obtained, as of the date of registration, in the registering court.  
      As the United States of America is not a reciprocating country under the
REJA, a judgment obtained in any state in the United States of America is not
registrable under the REJA, and hence not directly enforceable by the courts of
Malaysia. A judgment obtained from a court of the State of New York, the United
States of America, may however, be enforced in Malaysia by bringing a fresh
action based on the judgment of such court before the Malaysian courts.        
As far as we are aware, courts of Malaysia having jurisdiction over ILFC Labuan
as Intermediate Lessee will, provided that the submission of ILFC Labuan as
Intermediate Lessee to the jurisdiction of the State of New York and the manner
in which service of process is to be effected upon ILFC Labuan as Intermediate
Lessee are in compliance with the laws governing such submission or service of
process, recognise and enforce an action based on the judgment of any federal or
state court in the State of New York, United States of America. In such
proceedings in Malaysia, the Malaysian courts will not re-examine the issues in
dispute, subject to the Lessee raising one or more of the following defences:

  (a)   that the court in the State of New York, the United States of America,
had no jurisdiction to adjudicate over the subject matter of the dispute based
on the Loan Documents;     (b)   that the judgment was obtained by fraud or
duress;     (c)   that enforcement of the judgment would be contrary to public
policy;     (d)   that the proceedings in which the judgment was obtained were
opposed to natural justice;     (e)   that the judgment was directly or
indirectly for the payment of taxes or other charges of a like nature or of a
fine or other penalty;     (f)   that the judgment was not final and conclusive;
    (g)   that the judgment was wholly satisfied;     (h)   that the judgment is
not for a fixed sum; and

 



--------------------------------------------------------------------------------



 



  (i)   that the judgment was either directly or indirectly intended to enforce
the penal laws or sanctions imposed by the authorities of either the State of
New York of the United States of America.

      In deciding whether to enforce the agreement between the parties as to the
proper forum to resolve any disputes between them, the Malaysian courts will
apply the principles enunciated in the case of the Fehmarn (1958) 1 All ER 333.
The Malaysian courts have taken the view that where a cause of action in respect
of any dispute in relation to a contract arises and is therefore properly within
its jurisdiction, the court has a discretion whether or not to adjudicate upon
the claim in the action even where the parties have agreed to refer such dispute
to a foreign court, and that the question of jurisdiction is quite separate from
the question of the proper law of the contract to be applied.     3.18   The
Federal Constitution of Malaysia guarantees the protection of property from
expropriation without adequate compensation. The Aircraft may, however, be
detained and forfeited pursuant to court proceedings in any of the following
circumstances:

          1. Civil Aviation Regulations 1996
          Pursuant to Regulations 141 to 144 of the Malaysian Civil Aviation
Regulations 1996 (“MCAR”), where an owner or operator of an aircraft defaults in
payment to the Director-General of the DCA of any charges incurred by virtue of
the MCAR, the Director-General of the DCA may enter in the Aircraft Register a
lien over (a) the aircraft in respect of which the charges was incurred; and
(b) any other aircraft of which the person in default is the owner or operator
at the time when the detention begins. The aircraft lien vested in the
Director-General of the DCA shall secure the following:

  (a)   the unpaid charges     (b)   any penalty that is or becomes payable in
respect of the unpaid charge; or     (c)   any further outstanding amounts in
respect of the aircraft.

          2. Income Tax Act 1967
          Where any income tax payable by the Lessee remains unpaid for a period
exceeding 3 months, the Director-General of the Inland Revenue Board of Malaysia
may with the approval of the Minister of Finance of Malaysia, direct the customs
authority to refuse clearance from any airport in Malaysia to any aircraft
wholly or partly owned or chartered by the Lessee until the tax is paid. Whilst
the above provision does not amount to a lien, possessory right or right of
detention, they may restrict the ability of the owner of the aircraft to
repossess the aircraft.
          3. Customs Act 1967
          Pursuant to Section 41 of the Customs Act 1967 of Malaysia, clearance
in respect of any aircraft operated by the Lessee and departing from any customs
airport in Malaysia may be refused by an officer of the Customs and Excise
Department of Malaysia if any provisions of the Customs Act 1967 or regulations
thereunder are not complied with by the Lessee or any charges or penalties due
by such aircraft or the Lessee until all duties payable in respect of any goods
shipped therein have been paid or their payment secured by such deposit or
written guarantee

 



--------------------------------------------------------------------------------



 



as may be required by the customs officer. Under Section 109 of the Customs Act
1967, the customs officer also has the power to go on board any aircraft and
search the aircraft. Whilst the above provisions do not amount to a lien,
possessory right or right of detention, they may restrict the ability of the
owner of the aircraft to repossess the aircraft.
          4. Admiralty Law
Under the Courts of Judicature Act 1968 and the UK Supreme Court Act 1981, the
aircraft may be arrested for claims for pilotage, towage and salvage.

  5.   International Interests in Mobile Equipment (Aircraft) Act 2006 (Cape
Town Convention)

          In the event of default as provided in the Convention, the chargee
may, to the extent that the chargor has at any time so agreed and subject to any
declaration that may be made by a Contracting State under the Convention,
exercise any one or more of the following remedies:

  (a)   take possession or control of any object charged to it;     (b)   sell
or grant a lease of any such object;     (c)   collect or receive any income or
profits arising from the management or use of any such object.

          (Protocol)
          Further, Malaysia declared that the following liens have priority:

  (a)   liens in favour of airline employees for unpaid wages arising since the
time of a declared default by that airline under a contract to finance or lease
an aircraft object;     (b)   liens in favour of repairers of an aircraft object
in their possession to the extent of service or services performed on and value
added to that aircraft object.

  3.19   The payment of foreign currency under the Loan Documents is not subject
to any exchange control restrictions, provided that the approvals set out in
paragraph 2 have been obtained;     3.20   In any action in Malaysia against the
Lessee under any of the Loan Documents to which it is a party judgment may be
given in United States currency. A judgment in United States currency would,
upon enforcement by the court, be converted to Ringgit Malaysia;     3.21   ILFC
Labuan as Intermediate Lessee may be subject to voluntary or involuntary
liquidation or scheme of arrangement or compromise or placed in receivership
pursuant to the terms of the Companies Act 1965. Apart from the Companies Act
1965 as aforesaid, we do not consider that there are any other Malaysian laws
which would be applicable to the Lessee in respect of the bankruptcy, protection
from creditors, administration, receivership, reorganisation, scheme of
arrangement or compromise or special administration of the same. If the Lessee
were to be placed in

 



--------------------------------------------------------------------------------



 



      liquidation or in receivership pursuant to the laws of Malaysia, ILFC
Labuan as Intermediate Lessee would be entitled to recover possession of the
Aircraft in accordance with the terms of the Aircraft Mortgage and Security
Agreement and could not be inhibited legally by any liquidator/receiver of ILFC
Labuan as Intermediate Lessee;     3.22   The Loan Documents provide for the
remedies that are customary under the laws of Malaysia to provide for the
protection of the parties’ interests and rights against ILFC Labuan as
Intermediate Lessee and the Aircraft; and     3.23   There are no liens,
mortgages or charges registered over the Aircraft;     3.24   The security
interests created under the Aircraft Mortgage and Security Agreement namely the
Aircraft Mortgages are interests registrable on the Malaysian Aircraft Register,
LOFSA and the Register of Charges of ILFC Labuan; and     3.25   The security
interests created under the Depository Account and Account Control Agreement
namely the Account Collateral are interests registrable with LOFSA and the
Register of Charges of ILFC.

4.   Qualifications       We do not purport to be experts on and do not purport
to be generally familiar with or qualified to express legal opinions based on
any law other than the laws of Malaysia as currently applied and accordingly
express no legal opinion herein based upon any law other than the laws of
Malaysia.       To the extent that the laws of New York, the United States of
America, which is expressed to be the governing law of any of the Loan Documents
may be relevant, we have made no independent investigation thereof and our
opinion may therefore be subject to the effect of such laws.       Our opinion
as to enforceability of the Loan Documents relates only to their enforceability
in Malaysia in circumstances where the courts in Malaysia have and accept
jurisdiction. The term “enforceability” in this opinion refers to the legal
character of the obligations assumed by ILFC Labuan as Intermediate Lessee under
the Loan Documents, i.e. it is of a character which is enforceable or recognized
under Malaysian laws. It does not mean or imply that the Loan Documents will be
enforced in all circumstances by or against third parties or that any particular
remedy will be available.

  4.1   Insolvency Laws: Enforcement of the Loan Documents may be limited by any
laws relating to bankruptcy, insolvency, liquidation, receivership,
reorganisation, scheme of arrangement or compromise, fraudulent conveyance,
moratorium, special administration or other similar laws relating to or
affecting creditors’ rights generally;     4.2   Statute of Limitation, Estoppel
etc: A claim under any of the Loan Documents may be or become barred under laws
relating to the limitation of actions, estoppel, exercise of judicial discretion
or similar principles or may be or become subject to set-off or counterclaim or
any possessory lien generally;     4.3   General Principles of Equity:
Enforcement may be limited by general principles of equity, for example,
equitable remedies such as injunctions and orders for specific performance, are
discretionary, will not be granted automatically, and may not be available where
damages are considered to be an adequate remedy;

 



--------------------------------------------------------------------------------



 



  4.4   Performance outside Malaysia: Where obligations are to be performed in a
jurisdiction outside Malaysia, they may not be enforceable in Malaysia to the
extent that performance would be illegal or contrary to public policy under the
laws of that jurisdiction;     4.5   Frustration: Enforcement may be limited by
provisions of Malaysian laws applicable to agreements held to have been
frustrated by events happening after its execution.         In addition, this
opinion is subject to the following qualifications:     4.6   Exercise of
Discretion: Where any of the parties to the Document is vested with a discretion
or may determine a matter in its opinion, the courts in Malaysia may require
that such discretion be exercised reasonably or that such opinion be based on
reasonable grounds;     4.7   Conclusive evidence clause: Any provision in any
of the Loan Documents to the effect that any calculation, determination,
certification, notification or opinion will be conclusive and binding, may not
be enforceable if such calculations, determinations or certifications,
notification or opinions are fraudulent or manifestly inaccurate and may not
necessarily prevent judicial enquiry into the merits of any claim based on such
calculations, determinations, certifications, notifications or opinion by an
aggrieved party;     4.8   Certificate of Indebtedness: Any provision in the
Loan Documents in respect of tax, currency and other indemnities, which provides
for ILFC Labuan as Intermediate Lessee to indemnify the other parties thereto
against all losses, claims, costs, charges and expenses incurred by any of them
in relation to or arising out of the Loan Documents, such other parties are
nevertheless obliged to show the amount of loss or expenses incurred or suffered
by them in relation to or arising under the relevant Loan Documents if the
matter were brought before the courts in Malaysia.         Where there is an
express provision that the guarantor under a document accepts a certificate of
indebtedness signed by an authorised officer of the lender as being conclusive
evidence, there is no requirement for the beneficiary of the guarantee to prove
the underlying debt. However, where there is manifest error on the face of the
certificate, the guarantor is not precluded from adducing evidence which casts
doubt on the accuracy of the certificate. It is then for the lender to prove the
quantum of debt (Chen Heng Ping & Ors v. Intradagang Merchant Bankers (M) Bhd
(1995) 2 MLJ 363);     4.9   Choice of Laws: The courts in Malaysia may not give
effect to the choice of a foreign law as the governing law if:

  4.9.1   the choice of such law as the governing law is contrary to public
policy in Malaysia; or     4.9.2   the choice of such law was not made bona
fide.

      In addition, where obligations are to be performed or have effect in a
jurisdiction outside Malaysia, they may not be enforceable in Malaysia to the
extent such performance or effect would be illegal under the laws of that
jurisdiction;     4.10   Concurrent Proceedings: Proceedings before a court in
Malaysia may be stayed if the subject of the proceedings is currently before any
other court or tribunal;

 



--------------------------------------------------------------------------------



 



  4.11   Security for Costs: If an action is commenced in Malaysia by a foreign
party, security for costs calculated by reference to the quantum of the claim
may have to be furnished by that party on the application of the local party;  
  4.12   Submission to Jurisdiction and Stay of Proceedings: The submission to
the jurisdiction of a foreign court may result in an action commenced in
Malaysia by the party submitting to the jurisdiction of the Malaysian courts
being stayed. The courts in Malaysia, in assessing the merits of an application
for a stay, will generally consider factors as to the suitability of any other
forum compared with Malaysia;     4.13   Legislation with Retrospective Effect:
The relevant Minister may by government gazette make an order that certain
legislative provisions are to have retrospective effect provided that the said
legislation expressly provides that it shall have retrospective effect;     4.14
  Notices: Certain notices, consisting principally of notices of default and
termination, will only be considered to have been properly delivered under
Malaysian law if delivered via a Malaysian notary or by telegram or by
registered mail (return receipt requested) and will be deemed to have been given
only as of the date of proper service in accordance with the laws of Malaysia;  
  4.15   Amendment of Agreements: Although certain of the Loan Documents provide
that any amendments, variations, supplements or modifications to be made in any
of the Loan Documents must be in writing, a Loan Document may nevertheless be
varied, amended or discharged without such express written agreement but by an
oral agreement or a course of dealing between the parties;     4.16   Search
Results obtained from the LOFSA: A search at the records of ILFC Labuan as
Intermediate Lessee maintained at LOFSA in Labuan, Malaysia may only reveal the
status of ILFC Labuan as Intermediate Lessee based on the records maintained
with the LOFSA at a certain date and available for inspection and as such, may
not be complete or up-to-date. If a winding up petition has been presented
against ILFC Labuan as Intermediate Lessee, searches on the records maintained
at LOFSA may not be capable of revealing this. In addition, a winding up order
made or a resolution passed for the winding up of ILFC Labuan as Intermediate
Lessee or the appointment of a receiver or manager may not be filed immediately
with LOFSA;     4.17   Opinion on Facts: We have not investigated and, except as
specifically stated in this opinion, make no comment with regard to any
warranties, facts, opinions or representations in the Loan Documents or
otherwise on their accuracy or adequacy. No documents other than those listed in
paragraph 1 which we have deemed necessary and relevant in connection with the
opinion hereinbefore set forth have been examined by us;     4.18  
Severability: Notwithstanding the severability provision in any of the Loan
Documents, the Malaysian court may determine whether or not an illegal or
unenforceable provision may be severed from the document in question;     4.19  
Indemnity for Legal Costs: The Malaysian courts may, at its discretion, decline
to give effect to any indemnity for legal costs incurred;     4.20   Currency of
Judgment: The Malaysian courts have the discretion to decline to give judgment
in a currency other than Ringgit Malaysia;

 



--------------------------------------------------------------------------------



 



  4.21   Exchange control regulations: In any proceedings taken in Malaysia for
the enforcement of the Loan Documents, any sum required to be paid under any
judgment or order of any court in Malaysia (whether as a debt, damages or
otherwise) to or for the credit of any person resident outside Malaysia must be
paid into court, and may be paid to or for the credit of such person only with
the permission of the Controller of Foreign Exchange: Paragraph 1, Fourth
Schedule of the Exchange Control Act 1953. In this respect, the Controller of
Foreign Exchange has pursuant to ECM4, granted general permission for Malaysian
resident to make payment in foreign currency to a non-resident for any purpose
other than payment for investment abroad in any form or payment under a
guarantee for non-trade purposes, subject to the completion of a statistical
Form P in the event the payment exceeds RM200,000.00 or USD58,317.54 (based on
the exchange rate of RM3.4295 for every RM1.00);     4.22   Default Interest: In
relation to the validity or binding effect of the provision relating to default
interest in any of the Loan Documents, a Malaysian court will give effect to a
provision allowing for default interest to be charged so long as the rate of
interest charged can be justified on commercial grounds, and the interest
charged is not exorbitant or in the nature of a penalty. Default interest may or
may not be a penalty depending on the circumstances (Realvest Properties Sdn Bhd
v. The Cooperative Central Bank Limited (under receivership) [1996] 3 CLJ 823).
        Should a Malaysian court decide that such a provision was in the nature
of a penalty, the court would only award interest on sums not paid under the
relevant Loan Documents when due at whatever rate the court considered in the
particular circumstances to be the normal rate. In the case of OCBC Bank
(Malaysia) Berhad v. Livision Sdn Bhd [1998] 1 LNS 46, the court held that a
default interest of 1% above the prescribed rate was not exorbitant and thus,
enforceable against the borrower;     4.23   Payment in a Restricted Currency: A
provision in any of the Loan Documents requiring ILFC Labuan as Intermediate
Lessee to make payment in any currency other than US Dollars, is unenforceable
to the extent that the notice or demand for payment requires payment to be made
by ILFC Labuan as Intermediate Lessee in any “Restricted Currency” as defined in
ECM 1, (namely any currency of Israel) unless the prior approval of the
Controller of Foreign Exchange of Malaysia has been obtained;     4.24   Payment
to a Specified Person: A provision in any of the Loan Documents requiring ILFC
Labuan as Intermediate Lessee to make payment to or perform any other
obligations in favour of a “Specified Person” is unenforceable. Pursuant to
ECM1, a “Specified Person” means (a) Israel or its residents; (b) the
authorities of Israel; (c) the agencies and instrumentalities of Israel or their
residents; or (d) any entity owned or controlled, directly or indirectly, by
Israel or their residents unless the prior approval of the Controller of Foreign
Exchange of Malaysia has been obtained;     4.25   Increase of Share Capital of
Intermediate Lessee: We express no opinion on the validity or binding effect of
the relevant provisions of the Agreement to the extent that it restrict or
prohibit ILFC Labuan as Intermediate Lessee’s exercise of its power to increase
its share capital. An offshore company may, pursuant to section 51(1) of the
Offshore Companies Act 1990 of Malaysia, by special resolution increase its
share capital by the creation of new shares, and pursuant to section 47(1) of
the Offshore

 



--------------------------------------------------------------------------------



 



      Companies Act 1990 shall have the power to issue the number of shares
stated in its memorandum of association;     4.26   Exportation of the Aircraft
from Malaysia: The exportation of the Aircraft from Malaysia is subject to the
completion and satisfaction of all such surveys, inspections and other
administrative and other requirements to be complied with in respect of the
Aircraft as may be determined from time to time by the DCA or by the importing
aviation authority and subject further to the issuance of an export certificate
of airworthiness by the DCA;     4.27   Non-Registration of the Aircraft
Mortgage and Security Agreement at the DCA: Under the Civil Aviation Act 1969
and the MCAR, the only form of security interest which is registrable on the
aircraft register is a mortgage, which by the definition in the MCAR, does not
include a floating charge. In view of this, any security interest created by
ILFC Labuan as Intermediate Lessee made under the Aircraft Mortgage and Security
Agreement to the extent not amounting to a mortgage over the Aircraft is not
registrable on the aircraft register and the doctrine of the bona fide purchaser
may operate to defect the interest of the Security Trustee;     4.28  
Qualification relating to registrability of a charge over the proceeds of an
insurance or a reinsurance contract constituted by a deed of assignment of
insurance or reinsurance proceeds: The Malaysian court has decided in Malaysia
National Insurance Berhad & Anor v Suruhanjaya Syarikat Malaysia & Anor [2004] 4
MLJ 472; that there is no requirement for charge over the proceeds of a
reinsurance contract constituted by a deed of assignment of reinsurance proceeds
to be registered under Section 108 of the Companies Act 1965. The court also
stated that reinsurance proceeds and insurance proceeds have the same character,
and that a reinsurance contract is no more than a specialised form of an
insurance contract, being an insurance of an insurance policy.     4.29  
Security under the Aircraft Mortgage and Security Agreement over Third Party
Debts: As regards to any relevant qualification, the effectiveness of the
security in respect of debts owing from or contractual or other rights against
third parties (other than ILFC Labuan as Intermediate Lessee) depends on the
terms of the contractual agreements between third parties concerned and ILFC
Labuan as Intermediate Lessee and any restrictions thereunder. The effectiveness
of the security in respect of assets, property or rights outside Malaysia is
further subject to the compliance with all laws of the jurisdiction in which
such assets, property or rights are located.

5.   Assumptions       For the purposes of this Opinion, we have assumed that:

  5.1   ILFC Labuan as Intermediate Lessee has not taken any corporate or other
action nor have any steps been taken or legal proceedings been started against
ILFC Labuan as Intermediate Lessee for the liquidation, winding-up, dissolution,
reorganisation or administration of ILFC Labuan as Intermediate Lessee or for
the appointment of a liquidator, receiver, trustee, administrator,
administrative receiver or similar officer of ILFC Labuan as Intermediate Lessee
or all or any of its assets and that ILFC Labuan as Intermediate Lessee is not
insolvent or unable to pay its debts and has not been dissolved;

 



--------------------------------------------------------------------------------



 



  5.2   such of the Loan Documents which are subject to laws other than the laws
of Malaysia, have been executed and are legally valid and binding under the laws
to which they are expressed to be subject.     5.3   All original documents
supplied to us are complete, authentic and up-to-date, and that all photocopies
of documents supplied to us whether by facsimile or otherwise are complete and
conform to the originals;     5.4   All signatures, seals and stamp duty
markings on the documents supplied to us are genuine;     5.5   All
certificates, confirmations, opinion letters or other documents submitted to us
for the purposes of this opinion or relied on by us continue to be valid,
accurate and in full force and effect;     5.6   Each of the signatories to the
Loan Documents (other than ILFC Labuan as Intermediate Lessee) has the
authority, capacity and power to execute or, as applicable, issue the Loan
Documents;     5.7   Where any of the Loan Documents are executed or as
applicable, issued outside Malaysia, the formalities for execution, and if
applicable, stamping or registration required by the laws of the place of
execution have been or will be complied with;     5.8   All factual matters,
representations and warranties contained in the Documents are accurate, true,
correct and complete;     5.9   The Loan Documents have been duly authorised,
executed and delivered, or as applicable, issued, by each of the parties thereto
(other than ILFC Labuan as Intermediate Lessee) in accordance with its
constitutive documents, by-laws or articles of incorporation and all applicable
law;     5.10   No party has entered into or will enter into or has issued or
will issue any of the Loan Documents by reason or in consequence of (whether
wholly or partially) fraud, mistake, duress, undue influence, misrepresentations
or any other similar act, matter or thing which would or might vitiate or
prejudicially affect the validity of any of the Loan Documents or otherwise
entitle a party to avoid, rescind or have rectified any of the Loan Documents or
any of their obligations under the Loan Documents or give rise to a claim for
damages;     5.11   All other documents, agreements, certificates or other
instruments referred to in any of the Loan Documents and which may affect the
legality, validity and enforceability of the Loan Documents are themselves
legal, valid and enforceable;     5.12   All files, records and documents
maintained in the office of the LOFSA and DCA, as the case may be, in respect of
each of ILFC Labuan as Intermediate Lessee contain all particulars, documents,
matters and things which should have been recorded therein and that the results
of the searches conducted were, accordingly, accurate, up-to-date and complete,
and that such particulars, documents, matters and things have not been
materially altered since the date of the relevant searches;     5.13   The Loan
Documents have been duly executed and delivered by the parties thereto and will
effect and constitute legal, valid, binding and enforceable obligations of those
parties under New York laws, as applicable;

 



--------------------------------------------------------------------------------



 



  5.14   There are no provisions of law or regulations of any jurisdictions
(other than Malaysia) which would be contravened by the execution or delivery of
the Loan Documents or which would have any implication in relation to this
opinion and that insofar as any obligation under, or action to be taken under,
the Loan Documents is required to be taken or performed in any jurisdiction
outside Malaysia, the performance of such obligation or the taking of such
action will constitute valid and binding obligations of ILFC Labuan as
Intermediate Lessee under the laws of the jurisdiction and will not be
impossible, illegal, void or voidable by virtue of the laws of that
jurisdiction; none of the parties to the Loan Documents intends to perform any
transaction contemplated by the Loan Documents in an illegal manner under the
laws of Malaysia;     5.15   The person or persons who signed the Loan Documents
on behalf of ILFC Labuan as Intermediate Lessee are the person(s) who were
authorised to do so by the relevant directors’ resolutions of ILFC Labuan as
Intermediate Lessee, as the case may be, or will be recognised or acknowledged
by ILFC Labuan as Intermediate Lessee whether express or otherwise, as having
such authority;     5.16   There have been no amendments to the memorandum and
articles of association of ILFC Labuan as Intermediate Lessee in the form
certified on 6 October 2009 for the purposes of this opinion and the memorandum
and articles of association of ILFC Labuan as Intermediate Lessee have annexed
thereto all resolutions as are by law required to be attached thereto and are
complete and accurate in all respects;     5.17   The directors’ resolutions of
ILFC Labuan as Intermediate Lessee fully and accurately reflect the matters
contained therein and were duly passed at properly convened meetings of duly
appointed directors of ILFC Labuan as Intermediate Lessee, as the case may be, a
duly qualified quorum of such directors voted in favour of approving the
resolutions, any statutory or other provision relating to the declaration of
directors’ interests or the power of interested directors to vote was duly
observed and such resolutions have not been amended, revoked or rescinded
(whether in whole or in part) and, in the case of ILFC Labuan as Intermediate
Lessee, the execution of the relevant Loan Documents prior to the date of the
resolution have been duly ratified by the resolution of the directors of ILFC
Labuan as Intermediate Lessee;     5.18   Each of the parties to the Loan
Documents as well as each of its officers, employees and agents, does not have
notice of:

  5.18.1   any matter which would adversely affect the bona fides of the
execution and delivery by ILFC Labuan as Intermediate Lessee of the Loan
Documents; and     5.18.2   any other matter which would adversely affect the
validity of the directors’ resolutions referred to in paragraphs 2.9 above.

  5.19   At the time of, and immediately after, the execution and delivery of
the Loan Documents, ILFC Labuan as Intermediate Lessee was not and will not be
unable to pay its debts within the meaning of Section 218 of the Companies Act
1965 of Malaysia and will not be rendered insolvent as a result of its execution
and delivery of the Loan Documents;     5.20   The choice of New York law to
govern the Loan Documents was freely made, for bona fide purposes and not to
evade the laws of any jurisdiction;

 



--------------------------------------------------------------------------------



 



  5.21   The parties to the Loan Documents (other than ILFC Labuan as
Intermediate Lessee) have complied with all laws and regulations relating to
their respective businesses which are relevant to Loan Documents;     5.22  
There are no material facts, the omission of which would adversely affect the
validity of the Loan Documents, or the opinion contained in this letter;    
5.23   Any decision to enter into and execute the Loan Documents was reached by
the directors of ILFC Labuan as Intermediate Lessee in good faith, for the
benefit of ILFC Labuan as Intermediate Lessee, and without intention to defraud
the creditors of ILFC Labuan as Intermediate Lessee and was a decision the
directors of ILFC Labuan as Intermediate Lessee could reasonably take in the
commercial interests of ILFC Labuan as Intermediate Lessee, on the basis of the
information available to them;     5.24   The approvals, orders or
authorizations referred to in paragraph 2 will remain in full force and will not
be varied, revoked or amended for as long as each of the Loan Documents remains
in force; and each of the terms and conditions attached to such approvals,
orders or authorizations have been or will be complied with in accordance its
terms; and     5.25   There have not been and are no contractual or similar
restrictions binding on ILFC Labuan as Intermediate Lessee which would affect
the conclusions in this opinion and that the execution, delivery and performance
by ILFC Labuan as Intermediate Lessee of the Loan Documents have not violated
and do not and will not violate in any respect any provisions of any contracts
or arrangements to which it is a party or which are binding on it.

6.   Reliance on Opinion       This opinion may be relied upon by and is issued
for the benefit of the persons to whom it is addressed solely for their use.
Except with our prior written consent, it may not be disclosed or quoted or
relied upon by any other person or for any purposes (other than their legal
advisers). This opinion is limited to the matters expressly stated herein, and
does not extend to, and is not to be read as extended by implication to, any
other matter in connection with the Loan Documents referred to therein.

 



--------------------------------------------------------------------------------



 



ANNEX A
List of Preferential Debts

          Order of Priority   Description of Preferential Debt
1.
  FIRST   the costs and expenses of the winding up including the taxed costs of
a petitioner payable under section 220 of the Companies Act 1965, the
remuneration of the liquidator and the costs of any audit carried out pursuant
to section 281 of the Companies Act 1965
 
       
 
      The provisions of the Companies Act 1965 above are applicable to ILFC
Labuan as Intermediate Lessee by virtue of Section 131 Offshore Companies Act
1965.
 
       
2.
  SECONDLY   all wages or salary (whether or not earned wholly or in part by way
of commission) including any amount payable by way of allowance or reimbursement
under any contract of employment or award or agreement regulating conditions of
employment, of any employee not exceeding one thousand five hundred ringgit or
such other amount as may be prescribed from time to time whether for time or
piecework in respect of services rendered by him to the company within a period
of four months before the commencement of the winding up;
 
       
3.
  THIRDLY   all amounts due in respect of worker’s compensation under any
written law relating to worker’s compensation accrued before the commencement of
the winding up;
 
       
4.
  FOURTHLY   all remuneration payable to any employee in respect of vacation
leave, or in the case of his death to any other person in his right, accrued in
respect of any period before the commencement of the winding up;
 
       
5.
  FIFTHLY   all amounts due in respect of contributions payable during the
twelve months next before the commencement of the winding up by the company as
the employer of any person under any written law relating to employees
superannuation or provident funds or under any scheme of superannuation or
retirement benefit which is an approved scheme under the federal law relating to
income tax
 
       
6.
  SIXTHLY   the amount of all federal tax assessed under any written law before
the date of the commencement of the winding up or assessed at any time before
the time fixed for the proving of debts has expired.

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2
Form of Opinion of Daugherty, Fowler, Peregrin, Haught & Jenson
To the Parties Named on
      Schedule 1 attached hereto
RE:
     One (1) Airbus model A319-132 (shown on the IR as AIRBUS model A319)
aircraft bearing manufacturer’s serial number 3463 and U.S. Registration
No. N502VL (the “Airframe”) and two (2) International Aero Engines AG
(IAE) model V2524-A5 (shown on the IR as INTERNATIONAL AERO ENGINES model
V2500-A5) aircraft engines bearing manufacturer’s serial numbers V12891 and
V12893 (the “Engines”)
Ladies and Gentlemen:
          Acting as special legal counsel in connection with the transactions
contemplated by the instruments described below, this opinion is furnished to
you with respect to (i) the registration of interests with the International
Registry (the “IR”) created pursuant to, and according to the provisions of, the
Convention on International Interests in Mobile Equipment (the “Convention”),
the Protocol to the Convention on International Interests in Mobile Equipment on
Matters Specific to Aircraft Equipment (the “Protocol”), both signed in Cape
Town, South Africa on November 16, 2001, together with the Regulations for the
International Registry (the “Regulations”), the International Registry
Procedures (the “Procedures”), and all other rules, amendments, supplements, and
revisions thereto (collectively the “CTT”), all as in effect on this date in the
United States of America, as a Contracting State, and (ii) the recordation of
instruments and the registration of airframes with the Federal Aviation Civil
Aircraft Registry (the “FAA”) under the requirements of Title 49 of the United
States Code (the “Transportation Code”).
          Terms capitalized herein and not otherwise defined herein shall have
the meanings given in the CTT and on Schedule 3 attached hereto.
          On October ___, 2009, we examined and filed with the FAA the following
described instruments at the respective times listed below:

  (a)   FAA Mortgage and Security Agreement-First Lien (MSN 3463) dated as of
October ___, 2009 (“Security Agreement A”) by and between International Lease
Finance Corporation (“ILFC”), as grantor, and Wells Fargo Bank Northwest,
National Association, as first lien security trustee (“Security Trustee A”),
granting a security interest in the Airframe, the Engines and the Lease, which
Security Agreement A was filed at _______ _.m., C.D.T.;

 



--------------------------------------------------------------------------------



 



To the Parties Named on
     Schedule 1 attached hereto
October __________, 2009
Page 2

  (b)   FAA Mortgage and Security Agreement-Second Lien (MSN 3463) dated as of
October ___, 2009 (“Security Agreement B”) by and between ILFC, as grantor, and
Wells Fargo Bank Northwest, National Association, as second lien security
trustee (“Security Trustee B”), granting a security interest in the Airframe,
the Engines and the Lease, which Security Agreement B was filed
at _______ _.m., C.D.T.;     (c)   FAA Mortgage and Security Agreement-Third
Lien (MSN 3463) dated as of October ___, 2009 (“Security Agreement C”) by and
between ILFC, as grantor, and Wells Fargo Bank Northwest, National Association,
as third lien security trustee (“Security Trustee C”), granting a security
interest in the Airframe, the Engines and the Lease, which Security Agreement C
was filed at _______ ___.m., C.D.T.; and,     (d)   FAA Mortgage and Security
Agreement-Fourth Lien (MSN 3463) dated as of October ___, 2009 (“Security
Agreement D”) by and between ILFC, as grantor, and Wells Fargo Bank Northwest,
National Association, as fourth lien security trustee (“Security Trustee D”),
granting a security interest in the Airframe, the Engines and the Lease, which
Security Agreement D was filed
at _______ ___.m., C.D.T.

          The interest created by the Lease is referred to herein as the “CTT
Lease Interest”. The interest created by Security Agreement A is referred to
herein as “CTT Security Interest A”. The security assignment of the Lease
created by Security Agreement A is referred to herein as “CTT Security
Assignment Interest A”. The interest created by Security Agreement B is referred
to herein as “CTT Security Interest B”. The security assignment of the Lease
created by Security Agreement B is referred to herein as “CTT Security
Assignment Interest B”. The interest created by Security Agreement C is referred
to herein as “CTT Security Interest C”. The security assignment of the Lease
created by Security Agreement C is referred to herein as “CTT Security
Assignment Interest C”. The interest created by Security Agreement D is referred
to herein as “CTT Security Interest D”. The security assignment of the Lease
created by Security Agreement D is referred to herein as “CTT Security
Assignment Interest D”. The CTT Lease Interest, CTT Security Interest A, CTT
Security Assignment Interest A, CTT Security Interest B, CTT Security Assignment
Interest B, CTT Security Interest C, CTT Security Assignment Interest C, CTT
Security Interest D and CTT Security Assignment Interest D are referred to
herein collectively as the “CTT Interests”.
          Based upon our examination of the foregoing instruments and such
records of the FAA and the IR as we deemed necessary to render this opinion, it
is our opinion that:

 



--------------------------------------------------------------------------------



 



To the Parties Named on
     Schedule 1 attached hereto
October ___, 2009
Page 3

5.   the Airframe and the Engines constitute Aircraft Objects based upon the
Interim Updatable List of Eligible Aircraft Objects compiled by the FAA;   6.  
Security Agreement A, Security Agreement B, Security Agreement C and Security
Agreement D are in due form for recordation by, and have been duly filed for
recordation with, the FAA pursuant to and in accordance with the Transportation
Code;   7.   the Airframe is duly registered in the name of ILFC pursuant to and
in accordance with the Transportation Code;   8.   the owner of the Airframe for
registration purposes at the FAA is ILFC and the Airframe and the Engines are
free and clear of liens and encumbrances of record at the FAA except as created
by:   (a)   the Lease, which has been assigned for security purposes by:   (i)  
Security Agreement A;   (ii)   Security Agreement B;   (iii)   Security
Agreement C; and,   (iv)   Security Agreement D;   (b)   Security Agreement A;  
(c)   Security Agreement B;   (d)   Security Agreement C; and,   (e)   Security
Agreement D;   9.   Security Agreement A creates a duly perfected first priority
security interest, subject to the rights of the parties under the Lease, in
favor of Security Trustee A, pursuant to the Transportation Code, in the
Airframe and the Engines, it being understood that no opinion is rendered herein
as to the validity, priority or enforceability of such security interest under
applicable local or foreign law, or as to recognition of the perfection

 



--------------------------------------------------------------------------------



 



To the Parties Named on
     Schedule 1 attached hereto
October ___, 2009
Page 4

    of the security interest as against third parties in any legal proceeding
outside the United States;   10.   Security Agreement B creates a duly perfected
security interest, subject to the rights of the parties under the Lease, in
favor of Security Trustee B, pursuant to the Transportation Code, in the
Airframe and the Engines, it being understood that no opinion is rendered herein
as to the validity, priority or enforceability of such security interest under
applicable local or foreign law, or as to recognition of the perfection of the
security interest as against third parties in any legal proceeding outside the
United States;   11.   Security Agreement C creates a duly perfected security
interest, subject to the rights of the parties under the Lease, in favor of
Security Trustee C, pursuant to the Transportation Code, in the Airframe and the
Engines, it being understood that no opinion is rendered herein as to the
validity, priority or enforceability of such security interest under applicable
local or foreign law, or as to recognition of the perfection of the security
interest as against third parties in any legal proceeding outside the United
States;   12.   Security Agreement D creates a duly perfected security interest,
subject to the rights of the parties under the Lease, in favor of Security
Trustee D, pursuant to the Transportation Code, in the Airframe and the Engines,
it being understood that no opinion is rendered herein as to the validity,
priority or enforceability of such security interest under applicable local or
foreign law, or as to recognition of the perfection of the security interest as
against third parties in any legal proceeding outside the United States;   13.  
the rights of ILFC, as lessor, and Concesionaria Vuela Compania de Aviacion,
S.A. de C.V., as lessee, under the Lease, with respect to the Airframe and the
Engines, are perfected at the FAA;   14.   Security Agreement A creates a duly
perfected assignment for security purposes in favor of Security Trustee A of all
of the right, title and interest of ILFC in, to and under the Lease (insofar as
such assignment affects an interest covered by the recording system established
by the FAA pursuant to 49 U.S.C. Section 44107), it being understood that no
opinion is herein expressed as to the validity, priority or enforceability of
such assignment under local law or as to the recognition of the perfection of

 



--------------------------------------------------------------------------------



 



To the Parties Named on
     Schedule 1 attached hereto
October ___, 2009
Page 5

    such assignment as against third parties in any legal proceeding outside the
United States;   15.   Security Agreement B creates a duly perfected assignment
for security purposes in favor of Security Trustee B of all of the right, title
and interest of ILFC in, to and under the Lease (insofar as such assignment
affects an interest covered by the recording system established by the FAA
pursuant to 49 U.S.C. Section 44107), it being understood that no opinion is
herein expressed as to the validity, priority or enforceability of such
assignment under local law or as to the recognition of the perfection of such
assignment as against third parties in any legal proceeding outside the United
States;   16.   Security Agreement C creates a duly perfected assignment for
security purposes in favor of Security Trustee C of all of the right, title and
interest of ILFC in, to and under the Lease (insofar as such assignment affects
an interest covered by the recording system established by the FAA pursuant to
49 U.S.C. Section 44107), it being understood that no opinion is herein
expressed as to the validity, priority or enforceability of such assignment
under local law or as to the recognition of the perfection of such assignment as
against third parties in any legal proceeding outside the United States;   17.  
Security Agreement D creates a duly perfected assignment for security purposes
in favor of Security Trustee D of all of the right, title and interest of ILFC
in, to and under the Lease (insofar as such assignment affects an interest
covered by the recording system established by the FAA pursuant to 49 U.S.C.
Section 44107), it being understood that no opinion is herein expressed as to
the validity, priority or enforceability of such assignment under local law or
as to the recognition of the perfection of such assignment as against third
parties in any legal proceeding outside the United States;   18.   based upon
the Priority Search Certificates dated October ___, 2009 obtained from the IR,
copies of which are attached hereto as Schedule 2 and incorporated herein by
reference:   (a)   the Airframe and the Engines are subject only to:   (i)   the
CTT Lease Interest, which has been assigned by:

 



--------------------------------------------------------------------------------



 



To the Parties Named on
     Schedule 1 attached hereto
October ___, 2009
Page 6

(1)   CTT Security Assignment Interest A;   (2)   CTT Security Assignment
Interest B;   (3)   CTT Security Assignment Interest C; and,   (4)   CTT
Security Assignment Interest D;   (ii)   CTT Security Interest A;   (iii)   CTT
Security Interest B;   (iv)   CTT Security Interest C; and,   (v)   CTT Security
Interest D;   (b)   the CTT Lease Interest has been duly registered on the IR
and constitutes a first priority International Interest in the Airframe and the
Engines;   (c)   CTT Security Interest A has been duly registered on the IR and
constitutes an International Interest in the Airframe and the Engines;   (d)  
CTT Security Interest B has been duly registered on the IR and constitutes an
International Interest in the Airframe and the Engines;   (e)   CTT Security
Interest C has been duly registered on the IR and constitutes an International
Interest in the Airframe and the Engines;   (f)   CTT Security Interest D has
been duly registered on the IR and constitutes an International Interest in the
Airframe and the Engines;   (g)   CTT Security Assignment Interest A has been
duly registered on the IR as an Assignment of the CTT Lease Interest;   (h)  
CTT Security Assignment Interest B has been duly registered on the IR as an
Assignment of the CTT Lease Interest;

 



--------------------------------------------------------------------------------



 



To the Parties Named on
     Schedule 1 attached hereto
October ___, 2009
Page 7

(i)   CTT Security Assignment Interest C has been duly registered on the IR as
an Assignment of the CTT Lease Interest; and,   (j)   CTT Security Assignment
Interest D has been duly registered on the IR as an Assignment of the CTT Lease
Interest;   19.   the CTT Interests are entitled to the priorities, protections
and benefits of the CTT, subject to the statements on Exhibit A attached hereto;
  20.   no further registration on the IR of the CTT Interests is required under
the CTT in order to maintain the effectiveness and priority thereof and no other
registration of the Airframe or filings other than filings with the FAA (which
have been duly effected) are necessary in order to:   (a)   maintain the
registration of the Airframe in the name of ILFC; and,   (b)   maintain the lien
and priority of:   (i)   the Lease, with respect to the Airframe and the
Engines;   (ii)   Security Agreement A, with respect to the Airframe, the
Engines and the Lease;   (iii)   Security Agreement B, with respect to the
Airframe, the Engines and the Lease;   (iv)   Security Agreement C, with respect
to the Airframe, the Engines and the Lease; and,   (v)   Security Agreement D,
with respect to the Airframe, the Engines and the Lease; and,   21.   no
authorization, approval, consent, license or order of, or registration with, or
the giving of notice to, the FAA is required for the valid authorization,
delivery and performance of the Lease, Security Agreement A, Security Agreement
B, Security Agreement C and Security Agreement D, except for such filings as are
referred to above and the prior filing of the Lease with the FAA.

In the event the CTT Interests are not subject to the CTT, then the interests
created thereby are governed by the Transportation Code or applicable law.

 



--------------------------------------------------------------------------------



 



To the Parties Named on
     Schedule 1 attached hereto
October ___, 2009
Page 8
This opinion is subject to certain comments, limitations and assumptions as
listed in Exhibit A attached hereto and incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Wells Fargo Bank Northwest, National Association, as first lien security trustee
Wells Fargo Bank Northwest, National Association, as second lien security
trustee
Wells Fargo Bank Northwest, National Association, as third lien security trustee
Wells Fargo Bank Northwest, National Association, as fourth lien security
trustee
International Lease Finance Corporation
Concesionaria Vuela Compania de Aviacion, S.A. de C.V.
Federal Reserve Bank of New York

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
[the Priority Search Certificates attached hereto]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Description of Lease

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Assumptions and Limitations
In rendering the foregoing opinion we have assumed that:

(i)   the records maintained by the FAA are accurate in all respects;   (ii)  
the Priority Search Certificates are accurate in all respects, contain all the
registered information and data on the IR in connection with the Airframe and
the Engines to which they relate, and have not been altered since the date of
such Priority Search Certificates;   (iii)   the IR descriptions of the Airframe
and the Engines are as noted above and are accurate and complete descriptions
with respect to the registrations on the IR;   (iv)   at the time each of
Security Agreement A, Security Agreement B, Security Agreement C and Security
Agreement D was concluded, the Debtor was situated, pursuant to the CTT, in the
United States;   (v)   the necessary parties under each of the Lease, Security
Agreement A, Security Agreement B, Security Agreement C and Security Agreement D
have given the consents in writing to the registration with the IR of the
interests in the Airframe and the Engines created thereby;   (vi)   each of the
CTT Interests is effective under applicable local law to constitute an Interest
or an Assignment subject to the CTT and registration on the IR;   (vii)   all of
the registrations indicated on the Priority Search Certificates are fully and
properly constituted and validly created under the CTT;   (viii)   all documents
identified in this opinion, all documents in the records maintained by the FAA
for the Airframe and the Engines, as well as any registrations on the IR
pertaining to the Airframe and the Engines, are valid, enforceable and
sufficient under the relevant applicable law or the CTT to create, effect or
terminate the rights and interests they purport to create, effect or terminate;
  (ix)   in rendering this opinion, we have assumed that:   (a)   ILFC qualifies
as a “citizen of the United States” as defined in the Transportation Code;   (b)
  the instruments described above are valid and enforceable under applicable
local law; and,   (c)   there are no documents with respect to the Airframe and
the Engines which have been filed for recordation with the FAA under the FAA’s
recording system but

A-0



--------------------------------------------------------------------------------



 



    which have not yet been listed in the available records of such system as
having been so filed;   (x)   there has been no subordination or variation of
any priority that would be acquired pursuant to the terms of the CTT, in
connection with the registrations on the IR evidenced by the Priority Search
Certificates other than pursuant to any subordination indicated on the Priority
Search Certificates;   (xi)   the Airframe is not registered under the civil
aircraft registry of any other country;   (xii)   the Interim Updatable List of
Eligible Aircraft Objects compiled by the FAA, insofar as it relates to the
Airframe and the Engines, is accurate in all respects;   (xiii)   the Airframe
and the Engines have been accurately described by manufacturer’s name, model and
serial number by the parties in each of the Lease, Security Agreement A,
Security Agreement B, Security Agreement C and Security Agreement D; and,  
(xiv)   the United States Contracting State search certificate description of
declarations, withdrawals of declarations and categories of non-consensual
rights or interests, as communicated to the Registrar by UNIDROIT as the
Depositary as having been declared by the United States, and the date on which
each such declaration or withdrawal of declaration is recorded, are accurate in
all respects.

In addition, our opinion is subject to the following limitations:

(xv)   the opinion relating to the registration of the Airframe with the FAA is
issued only as to its current eligibility for registration and not with respect
to events which may occur in the future which may affect the continued
eligibility for registration;   (xvi)   because the FAA does not maintain
registration records for engines for nationality purposes, we cannot
independently verify the owner, make, model, or serial numbers of the Engines;  
(xvii)   in rendering this opinion, we are subject to the accuracy of the FAA,
its employees and agents in the filing, indexing, cross-referencing, imaging and
recording of instruments filed with the FAA;   (xviii)   no opinion is expressed
herein as to laws other than the CTT and the Transportation Code;   (xix)   this
opinion as to the status of the records of the FAA as to the Airframe covers
only that period of time during which the Airframe has been subject to United
States Registration; and,

A-1



--------------------------------------------------------------------------------



 



(xx)   since our examination was limited to records maintained by the FAA and
the IR, our opinion:   (a)   in respect of rights derived from FAA filings, does
not cover liens, claims or encumbrances of which the parties have actual notice
as contemplated by 49 U.S.C. §44108(a);   (b)   in respect of rights derived
from FAA filings or registrations with the IR, does not cover liens, claims or
encumbrances which are perfected without the filing of notice thereof with the
FAA or the IR, including without limitation, federal tax liens, liens arising
under Section 1368(a) of Title 29 of the United States Code, liens arising under
49 U.S.C. §46304 and certain artisan’s liens;   (c)   does not cover liens
perfected in foreign jurisdictions, except to the extent applicable law would
regulate their priority based on registration with the IR; and,   (d)   does not
cover any rights to arrest or detain an airframe or an engine under any
applicable law.

A-2



--------------------------------------------------------------------------------



 



To the Parties Named on
     Schedule 1 attached hereto
RE:
      One (1) AIRBUS model A319 aircraft bearing manufacturer’s serial number
2698 (the “Airframe”) and two (2) INTERNATIONAL AERO ENGINES model V2500-A5
aircraft engines bearing manufacturer’s serial numbers V12196 and V12205 (the
“Engines”)
Ladies and Gentlemen:
          Acting as special legal counsel this opinion is furnished to you with
respect to the registration of interests with the International Registry (the
“IR”) created pursuant to, and according to the provisions of, the Convention on
International Interests in Mobile Equipment (the “Convention”), the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment (the “Protocol”), both signed in Cape Town, South
Africa on November 16, 2001, together with the Regulations for the International
Registry (the “Regulations”), the International Registry Procedures (the
“Procedures”), and all other rules, amendments, supplements, and revisions
thereto (collectively the “CTT”).
          Terms capitalized herein and not otherwise defined herein shall have
the meanings given in the CTT and on Schedule 3 attached hereto.
          Based upon our examination of such records of the IR as we deemed
necessary to render this opinion, it is our opinion that:

1.   the Airframe and the Engines constitute Aircraft Objects based upon the
Interim Updatable List of Eligible Aircraft Objects compiled by the FAA;   2.  
based upon the Priority Search Certificates dated October 15, 2009 obtained from
the IR, copies of which are attached hereto as Schedule 2 and incorporated
herein by reference:

  (a)   the Airframe and the Engines are subject only to:

  (i)   the Head Lease International Interest, which has been assigned by:

  1.   Head Lease Security Assignment Interest A;     2.   Head Lease Security
Assignment Interest B;

 



--------------------------------------------------------------------------------



 



To the Parties Named on
     Schedule 1 attached hereto
October ___, 2009
Page 4

  3.   Head Lease Security Assignment Interest C; and,     4.   Head Lease
Security Assignment Interest D;

  (ii)   the Sublease International Interest, which has been assigned by:

  1.   Sublease Security Assignment Interest A;     2.   Sublease Security
Assignment Interest B;     3.   Sublease Security Assignment Interest C; and,  
  4.   Sublease Security Assignment Interest D;

  (iii)   Security Agreement International Interest A;     (iv)   Security
Agreement International Interest B;     (v)   Security Agreement International
Interest C; and,     (vi)   Security Agreement International Interest D;

(b)   the Head Lease International Interest has been duly registered on the IR
and constitutes a first priority International Interest in the Airframe and the
Engines;   (c)   the Sublease International Interest has been duly registered on
the IR and constitutes an International Interest in the Airframe and the
Engines;   (d)   Security Agreement International Interest A has been duly
registered on the IR and constitutes an International Interest in the Airframe
and the Engines;   (e)   Security Agreement International Interest B has been
duly registered on the IR and constitutes an International Interest in the
Airframe and the Engines;   (f)   Security Agreement International Interest C
has been duly registered on the IR and constitutes an International Interest in
the Airframe and the Engines;

 



--------------------------------------------------------------------------------



 



To the Parties Named on
     Schedule 1 attached hereto
October ___, 2009
Page 5

(g)   Security Agreement International Interest D has been duly registered on
the IR and constitutes an International Interest in the Airframe and the
Engines;   (h)   Head Lease Security Assignment Interest A has been duly
registered on the IR as an assignment of the Head Lease International Interest;
  (i)   Head Lease Security Assignment Interest B has been duly registered on
the IR as an assignment of the Head Lease International Interest;   (j)   Head
Lease Security Assignment Interest C has been duly registered on the IR as an
assignment of the Head Lease International Interest;   (k)   Head Lease Security
Assignment Interest D has been duly registered on the IR as an assignment of the
Head Lease International Interest;   (l)   Sublease Security Assignment Interest
A has been duly registered on the IR as an assignment of the Sublease
International Interest;   (m)   Sublease Security Assignment Interest B has been
duly registered on the IR as an assignment of the Sublease International
Interest;   (n)   Sublease Security Assignment Interest C has been duly
registered on the IR as an assignment of the Sublease International Interest;
and,   (o)   Sublease Security Assignment Interest D has been duly registered on
the IR as an assignment of the Sublease International Interest;   3.   the CTT
International Interests are entitled to the priorities, protections and benefits
of the CTT, subject to the statements on Exhibit A attached hereto; and,   4.  
no further registration on the IR of the CTT International Interests is required
under the CTT in order to maintain the effectiveness and priority thereof.

In the event the CTT International Interests are not subject to the CTT, then
the interests created thereby are governed by applicable law.

 



--------------------------------------------------------------------------------



 



To the Parties Named on
     Schedule 1 attached hereto
October ___, 2009
Page 6
This opinion is subject to certain comments, limitations and assumptions as
listed in Exhibit A attached hereto and incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Wells Fargo Bank Northwest, National Association, as first lien security trustee
Wells Fargo Bank Northwest, National Association, as second lien security
trustee
Wells Fargo Bank Northwest, National Association, as third lien security trustee
Wells Fargo Bank Northwest, National Association, as fourth lien security
trustee
International Lease Finance Corporation
Federal Reserve Bank of New York

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
SCHEDULE 3
Description of Head Lease International Interest
International Interest registered December 4, 2008 between ILFC Ireland Limited,
as Debtor, and International Lease Finance Corporation, as Creditor, registered
with the International Registry as set forth on the Priority Search
Certificates, with respect to the Airframe and the Engines.
Description of Sublease International Interest
International Interest registered December 15, 2008 between Wind Jet S.p.a., as
Debtor, and ILFC Ireland Limited, as Creditor, registered with the International
Registry as set forth on the Priority Search Certificates, with respect to the
Airframe and the Engines.
Description of Security Agreement International Interest A
International Interest registered October 15, 2009 between International Lease
Finance Corporation, as Debtor, and Wells Fargo Bank Northwest, National
Association, as Trustee, as Creditor, registered with the International Registry
as set forth on the Priority Search Certificates, with respect to the Airframe
and the Engines.
Description of Security Agreement International Interest B
International Interest registered October 15, 2009 between International Lease
Finance Corporation, as Debtor, and Wells Fargo Bank Northwest, National
Association, as Trustee, as Creditor, registered with the International Registry
as set forth on the Priority Search Certificates, with respect to the Airframe
and the Engines.
Description of Security Agreement International Interest C
International Interest registered October 15, 2009 between International Lease
Finance Corporation, as Debtor, and Wells Fargo Bank Northwest, National
Association, as Trustee, as Creditor, registered with the International Registry
as set forth on the Priority Search Certificates, with respect to the Airframe
and the Engines.

S3-1



--------------------------------------------------------------------------------



 



Description of Security Agreement International Interest D
International Interest registered October 15, 2009 between International Lease
Finance Corporation, as Debtor, and Wells Fargo Bank Northwest, National
Association, as Trustee, as Creditor, registered with the International Registry
as set forth on the Priority Search Certificates, with respect to the Airframe
and the Engines.
Description of Head Lease Security Assignment Interest A
Assignment of an International Interest registered October 15, 2009 between
International Lease Finance Corporation, as Assignor, and Wells Fargo Bank
Northwest, National Association, as Trustee, as Assignee, registered with the
International Registry as set forth on the Priority Search Certificates, with
respect to the Airframe and the Engines.
Description of Head Lease Security Assignment Interest B
Assignment of an International Interest registered October 15, 2009 between
International Lease Finance Corporation, as Assignor, and Wells Fargo Bank
Northwest, National Association, as Trustee, as Assignee, registered with the
International Registry as set forth on the Priority Search Certificates, with
respect to the Airframe and the Engines.
Description of Head Lease Security Assignment Interest C
Assignment of an International Interest registered October 15, 2009 between
International Lease Finance Corporation, as Assignor, and Wells Fargo Bank
Northwest, National Association, as Trustee, as Assignee, registered with the
International Registry as set forth on the Priority Search Certificates, with
respect to the Airframe and the Engines.
Description of Head Lease Security Assignment Interest D
Assignment of an International Interest registered October 15, 2009 between
International Lease Finance Corporation, as Assignor, and Wells Fargo Bank
Northwest, National Association, as Trustee, as Assignee, registered with the
International Registry as set forth on the Priority Search Certificates, with
respect to the Airframe and the Engines.

S3-2



--------------------------------------------------------------------------------



 



Description of Sublease Security Assignment Interest A
Assignment of an International Interest registered October 15, 2009 between ILFC
Ireland Limited, as Assignor, and Wells Fargo Bank Northwest, National
Association, as Trustee, as Assignee, registered with the International Registry
as set forth on the Priority Search Certificates, with respect to the Airframe
and the Engines.
Description of Sublease Security Assignment Interest B
Assignment of an International Interest registered October 15, 2009 between ILFC
Ireland Limited, as Assignor, and Wells Fargo Bank Northwest, National
Association, as Trustee, as Assignee, registered with the International Registry
as set forth on the Priority Search Certificates, with respect to the Airframe
and the Engines.
Description of Sublease Security Assignment Interest C
Assignment of an International Interest registered October 15, 2009 between ILFC
Ireland Limited, as Assignor, and Wells Fargo Bank Northwest, National
Association, as Trustee, as Assignee, registered with the International Registry
as set forth on the Priority Search Certificates, with respect to the Airframe
and the Engines.
Description of Sublease Security Assignment Interest D
Assignment of an International Interest registered October 15, 2009 between ILFC
Ireland Limited, as Assignor, and Wells Fargo Bank Northwest, National
Association, as Trustee, as Assignee, registered with the International Registry
as set forth on the Priority Search Certificates, with respect to the Airframe
and the Engines.
Description of CTT International Interests
The Head Lease International Interest, the Sublease International Interest,
Security Agreement International Interest A, Security Agreement International
Interest B, Security Agreement International Interest C, Security Agreement
International Interest D, Head Lease Security Assignment Interest A, Head Lease
Security Assignment Interest B, Head Lease Security Assignment Interest C, Head
Lease Security Assignment Interest D, Sublease Security Assignment Interest A,
Sublease Security Assignment Interest B, Sublease Security Assignment Interest C
and Sublease Security Assignment Interest D are referred to collectively as the
“CTT International Interests”.

S3-3



--------------------------------------------------------------------------------



 



EXHIBIT A
Assumptions and Limitations
In rendering the foregoing opinion we have assumed that:

(i)   the Priority Search Certificates are accurate in all respects, contain all
the registered information and data on the IR in connection with the Airframe
and the Engines to which they relate, and have not been altered since the date
of such Priority Search Certificates;   (ii)   the IR descriptions of the
Airframe and the Engines are as noted above and are accurate and complete
descriptions with respect to the registrations on the IR;   (iii)   the CTT
International Interests are effective to constitute an International Interest or
an Assignment of an International Interest subject to the CTT and registration
on the IR;   (iv)   all of the registrations indicated on the Priority Search
Certificates are fully and properly constituted and validly created under the
CTT;   (v)   any registrations on the IR pertaining to the Airframe and the
Engines are valid, enforceable and sufficient under the relevant applicable law
or the CTT to create, effect or terminate the rights and interests they purport
to create, effect or terminate;   (vi)   there has been no subordination or
variation of any priority that would be acquired pursuant to the terms of the
CTT, in connection with the registrations on the IR evidenced by the Priority
Search Certificates other than pursuant to any subordination indicated on the
Priority Search Certificates.

In addition, since our examination was limited to records maintained by the IR,
our opinion is subject to the following limitations:

  (i)   in respect of rights derived from registrations with the IR does not
cover liens, claims or encumbrances which are perfected without the filing of
notice thereof;     (ii)   does not cover liens perfected in foreign
jurisdictions, except to the extent applicable law would regulate their priority
based on registration with the IR; and,     (iii)   does not cover any rights to
arrest or detain an airframe or an engine under any applicable law.

A-1



--------------------------------------------------------------------------------



 




EXHIBIT  H
THIRD LIEN BORROWER PARTY GUARANTEE AGREEMENT
THIRD LIEN BORROWER PARTY GUARANTEE AGREEMENT dated as of October 13, 2009 (this
“Guarantee”) by International Lease Finance Corporation, a California
corporation (“ILFC”), States Aircraft, Inc., a California corporation
(“States”), Shrewsbury Aircraft Leasing Limited, a private limited liability
company incorporated under the laws of Ireland (“Shrewsbury”, and together with
ILFC and States, the “Borrowers”), Top Aircraft, Inc., a California corporation
(“Top Aircraft”), ILFC Ireland Limited, a private limited liability company
incorporated under the laws of Ireland (“ILFC Ireland”), ILFC France S.a.r.l., a
société à responsabilité limitée organized under the laws of France (“ILFC
France”), and ILFC Labuan Ltd., a Labuan private limited liability company
incorporated under the Offshore Companies Act 1990 of Malaysia (“ILFC Labuan”,
and together with ILFC Ireland and ILFC France, the “Intermediate Lessees”) and
the Additional Guarantors (as defined in Section 11) (the Borrowers, Top
Aircraft, the Intermediate Lessees and the Additional Guarantors, collectively,
the “Guarantors” and each a “Guarantor”) for the benefit of the Federal Reserve
Bank of New York (with its successors and assigns, the “Beneficiary”).
WHEREAS, each Guarantor is a direct or indirect wholly owned subsidiary of
American International Group, Inc., a Delaware corporation (together with its
successors, the “Obligor”);
WHEREAS, the Obligor has entered into the Credit Agreement dated as of
September 22, 2008 among the Obligor, as borrower, and the Beneficiary, as
lender (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Parent Facility”);
WHEREAS, the Borrowers desire to borrow term loans in an aggregate principal
amount of $2,000,000,000 under the Credit Agreement dated as of the date hereof
among the Borrowers, Top Aircraft, the Intermediate Lessees, AIG Funding, Inc.,
as lender (the “Borrower Facility Lender”), and Wells Fargo Bank Northwest,
National Association, as security trustee (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Borrower
Facility”);
WHEREAS, in order for the Borrower Facility Lender to make the Term Loans to the
Borrowers under the Borrower Facility, the Obligor must first make a Borrowing
(the “New FRBNY Borrowing”) under the Parent Facility in an amount equal to the
Term Loans, with the funds so borrowed being advanced immediately to the
Borrowers in the form of the Term Loans;



--------------------------------------------------------------------------------



 



WHEREAS, the Parent Facility prohibits the making of the Term Loans by the
Borrower Facility Lender to the Borrowers as currently contemplated by the
Borrower Facility because the Borrowers are not Loan Parties under the Parent
Facility (the “Existing Restriction”);
WHEREAS, ILFC entered into (i) the Demand Note Agreement dated as of March 9,
2009 (the “Existing Loan I Documentation”) with the Borrower Facility Lender,
pursuant to which the Borrower Facility Lender extended credit to ILFC in the
principal amount of $800,000,000 (the “Existing Loan I”) and (ii) the Demand
Note Agreement dated as of March 26, 2009 (the “Existing Loan II Documentation”;
and together with the Existing Loan I Documentation, the “Existing Loan
Documentation”) with the Borrower Facility Lender, pursuant to which the
Borrower Facility Lender extended credit to ILFC in the principal amount of
$900,000,000 (the “Existing Loan II”; and together with the Existing Loan I, the
“Existing Loans”);
WHEREAS, the Guarantors and the Borrower Facility Lender have agreed to amend
and restate the Existing Loan Documentation as provide in the Amended and
Restated Credit Agreement dated as of the date hereof among the Borrowers, Top
Aircraft, the Intermediate Lessees, the Borrower Facility Lender and Wells Fargo
Bank Northwest, National Association, as security trustee (the “Security
Trustee”) (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Amended and Restated Credit Agreement”; and the
loans outstanding thereunder, the “Term Loans”), to, among other things,
(i) extend the maturity date of the Existing Loans and (ii) permit the addition
of the Non-Parent Borrowers as borrowers thereunder to facilitate a
restructuring of the Loans after the Amendment Effective Date (as defined
therein);
WHEREAS, the Beneficiary is willing to (a) make the necessary waiver of the
Existing Restriction and the other applicable provisions of the Parent Facility,
pursuant to the Letter Agreement dated as of October 13, 2009 among the Obligor
and the Beneficiary, to enable and permit the making of the term loans under the
Borrower Facility and (b) enter into the Amended and Restated Credit Agreement,
but only if each Guarantor (i) guarantees the Guaranteed Obligations (as defined
below) as more fully set forth herein and (ii) secures such guarantee by
granting a third-priority security interest in, and lien on, certain of its
assets in favor of the Security Trustee, for the benefit of the Beneficiary, as
more fully set forth in the Aircraft Mortgage and Security Agreement dated as of
the date hereof (the “Mortgage”) among the Guarantors, the Security Trustee and
the other Security Trustees (as defined therein); and
WHEREAS, in consideration of the financial accommodation and other support that
the Obligor has provided, directly or indirectly, pursuant to the Borrower
Facility, the Existing Loans and the Amended and Restated Credit Agreement and

2



--------------------------------------------------------------------------------



 



such financial and other support as the Obligor may in the future provide to the
Guarantors, and in order to induce the Beneficiary to consent to the making of
the Term Loans and to enter into the Amended and Restated Credit Agreement the
Guarantors are willing to enter into this Guarantee and to secure their
obligations hereunder pursuant to the terms set forth in the Mortgage.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor, jointly and severally with each other Guarantor, hereby agrees
as follows:
     1. Terms Defined in the Parent Facility; Loan Document. For all purposes of
this Guarantee, all capitalized terms used but not defined in this Guarantee
(including in the recitals above) shall have the respective meanings assigned to
such terms in the Parent Facility. This Guarantee shall be considered a “Loan
Document” under the Parent Facility.
     2. The Guarantee. Each Guarantor hereby, jointly and severally, absolutely,
unconditionally and irrevocably guarantees, as a guarantee of payment and not
merely as a guarantee of collection, the full and punctual payment when due
(whether at stated maturity, upon acceleration or otherwise) of each Guaranteed
Obligation, as hereinafter defined; provided that the recourse of the
Beneficiary against the Guarantors under this Guarantee at any time will be
limited to an aggregate amount equal to the lesser of (a) $1,700,000,000 plus
all unpaid interest accrued thereon under the Amended and Restated Credit
Agreement through and including such time and (b) the amount of Obligations (as
defined in the Amended and Restated Credit Agreement) outstanding under the
Amended and Restated Credit Agreement at such time. Upon failure by the Obligor
to pay punctually any Guaranteed Obligation, the Guarantors shall pay the amount
of Guaranteed Obligations not so paid at the FRBNY Account (as defined in the
Amended and Restated Credit Agreement). The Beneficiary shall notify the
Guarantors when payment of any Guaranteed Obligation is due hereunder (and the
amount so due), unless prevented from doing so by applicable law, including any
Bankruptcy Law; provided that any failure of the Beneficiary to so notify the
Guarantors shall not affect the obligations of the Guarantors hereunder. Without
limiting the generality of the foregoing, the liability of each Guarantor shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any Loan Party to the Beneficiary but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Loan Party. In furtherance
of the foregoing, the Guarantors hereby agree to make payments of principal and
interest in respect of the Term Loans to the FRBNY Account set forth in the
Amended and Restated Credit Agreement and each payment of principal of the Term
Loans shall be credited against and reduce on a dollar-for-dollar basis the
maximum amount of the Guarantors’ obligations hereunder. For the avoidance of
doubt, any and all payments by any Guarantor under this

3



--------------------------------------------------------------------------------



 



Guarantee shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes as though such payment were made pursuant to
Section 2.12 of the Parent Facility and such Guarantor were a Borrower
thereunder.
“Guaranteed Obligations” means (i) all principal of all Loans outstanding from
time to time under the Parent Facility, all interest (including Post-Petition
Interest) on such Loans and all other amounts now or hereafter payable by the
Obligor under the Loan Documents and (ii) any renewals, refinancings or
extensions of any of the foregoing (including Post-Petition Interest).
     3. Guarantee Unconditional. The obligations of each Guarantor under this
Guarantee are those of primary obligor, and not merely of surety, and shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:
     (i) any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of the Obligor, any other Guarantor, any “Guarantor”
(as defined in the Parent Facility) (an “Existing Guarantor”) or any other
Person under any Loan Document, by operation of law or otherwise;
     (ii) any modification or amendment of or supplement to any Loan Document or
any “Loan Document” (as defined in the Amended and Restated Credit Agreement)
(an “Amendment Loan Document”);
     (iii) any release, impairment, non-perfection or invalidity of any direct
or indirect security for any obligation of the Obligor, any other Guarantor, any
Existing Guarantor or any other Person under any Loan Document or Amendment Loan
Document;
     (iv) any change in the corporate existence, structure or ownership of the
Obligor, any other Guarantor, any Existing Guarantor or any other Person or any
of their respective subsidiaries, or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting the Obligor, any other Guarantor, any
Existing Guarantor or any other Person or any of their assets or any resulting
release or discharge of any obligation of the Obligor, any other Guarantor, any
Existing Guarantor or any other Person under any Loan Document or Amendment Loan
Document;
     (v) the existence of any claim, set-off or other right that such Guarantor
may have at any time against the Obligor, any other Guarantor, any Existing
Guarantor, the Beneficiary or any other Person, whether in connection with the
Loan Documents or the Amendment Loan Documents or any unrelated transactions;
provided that nothing herein shall prevent

4



--------------------------------------------------------------------------------



 



the assertion of any such claim by separate suit or compulsory counterclaim;
     (vi) any invalidity or unenforceability relating to or against the Obligor,
any other Guarantor, any Existing Guarantor or any other Person for any reason
of any Loan Document or any Amendment Loan Document, or any provision of
applicable law or regulation purporting to prohibit the payment of any
Obligation, “Obligation” (as defined in the Amended and Restated Credit
Agreement), Guaranteed Obligation or Secured Obligation by the Obligor, any
other Guarantor, any Existing Guarantor or any other Person; or
     (vii) any other act or omission to act or delay of any kind by the Obligor,
any other Guarantor, any Existing Guarantor, any other party to any Loan
Document or Amendment Loan Document, the Beneficiary or any other Person, or any
other circumstance whatsoever that might, but for the provisions of this clause
(vii), constitute a legal or equitable discharge of or defense to any obligation
of any Guarantor hereunder.
     4. Limit of Liability. (a) Each Guarantor, and by its acceptance of this
Guarantee, the Beneficiary, hereby confirms that it is the intention of all such
Persons that this Guarantee and the Guaranteed Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law (as hereinafter defined), the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law
to the extent applicable to this Guarantee and the Guaranteed Obligations of
each Guarantor hereunder. To effectuate the foregoing intention, the Beneficiary
and the Guarantors hereby irrevocably agree that the Guaranteed Obligations of
each Guarantor under this Guarantee at any time shall be limited to the maximum
amount as will result in the Guaranteed Obligations of such Guarantor under this
Guarantee not constituting a fraudulent transfer or conveyance under Bankruptcy
Law or any comparable provision of applicable law. For purposes hereof,
“Bankruptcy Law” means any proceeding of the type referred to in paragraph
(g) of Article 7 of the Parent Facility or Title 11, U.S. Code, or any similar
foreign, federal or state law for the relief of debtors.
     (b) In the event that the direct or indirect assets of any Guarantor
organized under the laws of Ireland are insufficient to pay in full all claims
made by the Beneficiary in respect of the Guaranteed Obligations of such
Guarantor under this Agreement, then the Beneficiary shall have no further claim
against such Guarantor with respect to its Guaranteed Obligations for amounts
that exceed its direct or indirect assets at such time.
     (c) The guarantees, obligations, liabilities and undertakings granted by
ILFC France under this Guarantee shall, for each relevant

5



--------------------------------------------------------------------------------



 



financial year, be, in any and all cases, strictly limited to 90% of the annual
net margin generated by ILFC France in connection with back-to-back leasing
activities between it and ILFC with respect to the lease of Pool Aircraft (as
defined in the Amended and Restated Credit Agreement).
     5. Discharge Only Upon Payment in Full; Reinstatement In Certain
Circumstances. Each Guarantor’s obligations hereunder shall remain in full force
and effect until the earlier of the time (a) all Guaranteed Obligations shall
have been paid in full and no Commitment remains outstanding and (b) all
outstanding “Obligations” (as defined in the Amended and Restated Credit
Agreement) shall have been paid in full. If at any time any payment of any
Guaranteed Obligation is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of the Obligor or otherwise,
the Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time, but in
no event shall any Guarantor have any liability in excess of the amount
described in Section 2 above.
     6. Waiver by Guarantors. Each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against the Obligor, any other Guarantor, any Existing Guarantor or any other
Person.
     7. Subrogation. Upon making full payment with respect to any obligation of
the Obligor hereunder, a Guarantor shall be subrogated to the rights of the
payee against the Obligor with respect to such obligation; provided that such
Guarantor shall not enforce any payment by way of subrogation so long as any
Guaranteed Obligation remains unpaid.
     8. Stay of Acceleration. If acceleration of the time for payment of any
Guaranteed Obligation is stayed upon the insolvency, bankruptcy or
reorganization of the Obligor, all such Guaranteed Obligations otherwise subject
to acceleration under the terms of the Parent Facility or any other Loan
Document shall nonetheless be payable by the Guarantors hereunder forthwith on
demand by the Beneficiary.
     9. Representations and Warranties. Each Guarantor represents and warrants
to the Beneficiary that:
     (a) Such Guarantor is a Person duly organized, validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization; and such Guarantor has the power and authority to own its property
and to carry on its business as now being conducted and is duly qualified and,
if applicable, in good standing as a foreign corporation or other entity
authorized to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required,

6



--------------------------------------------------------------------------------



 



except where the failure to be so qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect (as defined in the
Amended and Restated Credit Agreement).
     (b) The execution and delivery by such Guarantor of this Guarantee and the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby (i) are within its organizational powers,
(ii) have been duly authorized by all necessary corporate action, (iii) have
received all necessary approvals, authorizations, consents, registrations,
notices, exemptions, licenses, declarations, orders and other actions (if any
shall be required) from Governmental Authorities (as defined in the Amended and
Restated Credit Agreement), (iv) do not and will not contravene, constitute a
default under or conflict with any provision of (A) law (including any
Environmental Law (as defined in the Amended and Restated Credit Agreement)),
rule or regulation applicable to such Guarantor or with respect to any of its
properties, (B) any writ, judgment, decree or order to which such Guarantor is a
party or by which it is bound or affected, (C) its Operating Documents or
Organizational Documents (each as defined in the Amended and Restated Credit
Agreement) or (D) any provision of any agreement or instrument binding on such
Guarantor, or any agreement or instrument of which such Guarantor is aware
affecting the properties of such Guarantor and (iv) do not and will not result
in or require the creation or imposition of any Adverse Claim (as defined in the
Amended and Restated Credit Agreement) on any of such Guarantor’s properties
pursuant to the terms of any such agreement or instrument referred to in clause
(iv)(D) of this Section 9(b), other than the Security Documents (as defined in
the Amended and Restated Credit Agreement). This Guarantee has been duly
authorized, executed and delivered by such Guarantor.
     (c) This Guarantee constitutes the legal, valid and binding obligation of
such Guarantor, enforceable against such Guarantor in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.
     (d) As of the date hereof, all Litigation Actions (as defined in the
Amended and Restated Credit Agreement), when taken as a whole, could not
reasonably be expected to have a Material Adverse Effect (as defined in the
Amended and Restated Credit Agreement). As of the date hereof, other than any
liability incident to such Litigation Actions or provided for or disclosed in
the financial statements referred to in Section 3.04 of the Amended and Restated
Credit Agreement, and other than as set forth in ILFC’s filings with the
Securities and Exchange Commission, no Guarantor has any contingent liabilities
which are material to its business,

7



--------------------------------------------------------------------------------



 



credit, operations or financial condition of the Guarantors taken as a whole.
     10. Covenants. Each Guarantor covenants and agrees that, so long as any
Obligations (as defined in the Amended and Restated Credit Agreement) shall
remain unpaid, such Guarantor will perform and observe all of the terms,
covenants and agreements set forth in the Amendment Loan Documents on its part
to be performed or observed.
     11. Guarantee Supplements. Upon the execution and delivery by any Person of
a guarantee supplement in substantially the form of Annex A hereto (each, a
“Guarantee Supplement”), (a) such Person shall be referred to as an “Additional
Guarantor” and shall become and be a Guarantor hereunder, and each reference in
this Guarantee to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and each reference in any other Amendment Loan Document to
a “Guarantor” or “Borrower Party” shall also mean and be a reference to such
Additional Guarantor, and (b) each reference herein to “this Guarantee”,
“hereunder”, “hereof” or words of like import referring to this Guarantee, and
each reference in any other Amendment Loan Document to the “Borrower Party
Guarantee”, “thereunder”, “thereof” or words of like import referring to this
Guarantee, shall mean and be a reference to this Guarantee as supplemented by
such Guarantee Supplement.
     12. Notices. All notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service, in
the manner provided in Section 8.01 of the Amended and Restated Credit
Agreement. All notices and other communications given in accordance with the
provisions of this Guarantee will be deemed to have been given on the date of
receipt.
     13. No Waiver. No failure or delay by the Beneficiary or any Third Lien
Secured Party (as defined in the Mortgage) in exercising any right, power or
privilege under this Guarantee, the Parent Facility, any other Loan Document or
any other Amendment Loan Document shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.
     14. Amendments and Waivers. Any provision of this Guarantee may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed
by the Beneficiary and each Guarantor.
     15. Successors and Assigns. This Guarantee shall be binding upon each
Guarantor and its successors and assigns, for the benefit of the Beneficiary and
its successors and assigns, except that no Guarantor may transfer or assign any
or all of its rights or obligations hereunder without the prior written consent
of the Beneficiary.

8



--------------------------------------------------------------------------------



 



     16. Choice of Law. This Guarantee shall be construed in accordance with and
governed by the laws of the State of New York.
     17. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS GUARANTEE. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTEE BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     18. Jurisdiction; Consent to Service of Process. (a) Each of the Guarantors
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guarantee, or for recognition or enforcement of any judgment, and each of the
Guarantors hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the Guarantors agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guarantee shall
affect any right that the Beneficiary may otherwise have to bring any action or
proceeding relating to this Guarantee or the other Amendment Loan Documents
against any Guarantor or its respective properties in the courts of any
jurisdiction.
     (b) Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guarantee or the other Amendment Loan
Documents in any New York State or Federal court. Each Guarantor hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
     (c) Each party to this Guarantee irrevocably consents to service of process
in the manner provided for notices in Section 8.01 of the Amended and

9



--------------------------------------------------------------------------------



 



Restated Credit Agreement. Nothing in this Guarantee will affect the right of
any party to this Guarantee to serve process in any other manner permitted by
law.
     19. Headings. Article and Section headings used herein are for convenience
of reference only, are not part of this Guarantee and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Guarantee.
     20. Severability. If any provision of this Guarantee is invalid or
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(i) the other provisions of this Guarantee shall remain in full force and effect
in such jurisdiction and shall be liberally construed in favor of the
Beneficiary in order to carry out the intentions of the parties thereto as
nearly as may be possible, and (ii) the invalidity or unenforceability of such
provision in such jurisdiction shall not affect the validity or enforceability
thereof in any other jurisdiction.
     21. Counterparts. This Guarantee may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Guarantee by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Guarantee.
[Signature Page(s) to Follow]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Lien Borrower
Party Guarantee Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

            INTERNATIONAL LEASE FINANCE CORPORATION
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            STATES AIRCRAFT, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

                 
 
                SIGNED SEALED AND DELIVERED by SHREWSBURY
AIRCRAFT LEASING LIMITED by its duly appointed
attorney in the presence of:   SHREWSBURY AIRCRAFT
LEASING LIMITED    
 
               
By:
      By:        
 
               
Name:
          Name:    
Address:
          Title:    
Occupation:
               

 



--------------------------------------------------------------------------------



 



            TOP AIRCRAFT, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



                  SIGNED SEALED AND DELIVERED
by ILFC IRELAND LIMITED by its duly
appointed attorney in the presence of:   ILFC IRELAND LIMITED    
 
               
By:
      By:        
Name:
          Name:    
Address:
          Title:    
Occupation:
               

 



--------------------------------------------------------------------------------



 



            ILFC FRANCE S.A.R.L.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            ILFC LABUAN LTD.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Agreed to and accepted by:
FEDERAL RESERVE BANK OF NEW YORK

         
By:
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



Annex A
to the Guarantee Agreement
FORM OF GUARANTEE SUPPLEMENT
_________ __, ____
The Federal Reserve Bank of New York
33 Liberty Street
New York, New York 10045
Attention:                                         
Ladies and Gentlemen:
Reference is made to the Third Lien Borrower Party Guarantee Agreement dated as
of October 13, 2009, made by the Guarantors party thereto in favor of the
Federal Reserve Bank of New York (such Borrower Party Guarantee, as in effect on
the date hereof and as it may hereafter be amended, supplemented or otherwise
modified from time to time, together with this Guarantee Supplement (this
“Guarantee Supplement”), being the “Guarantee”). The capitalized terms defined
in the Guarantee and not otherwise defined herein are used herein as therein
defined.
Section 1. Guarantee. (a) The undersigned hereby, jointly and severally with the
other Guarantors, absolutely, unconditionally and irrevocably guarantees, as a
guarantee of payment and not merely as a guarantee of collection, the punctual
payment when due, whether at scheduled maturity or by acceleration, demand or
otherwise, of all of the Guaranteed Obligations; provided that the recourse of
the Beneficiary against the Guarantors under the Guarantee at any time will be
limited to an aggregate amount equal to the lesser of (i) $1,700,000,000 plus
all unpaid interest accrued under the Amended and Restated Credit Agreement
through and including such time and (ii) the amount of Obligations (as defined
in the Amended and Restated Credit Agreement) owing by the Borrowers under the
Amended and Restated Credit Agreement at such time. Upon failure by the Obligor
to pay punctually any Guaranteed Obligation, the undersigned shall forthwith pay
the amount of Guaranteed Obligations not so paid at FRBNY Account. The
Beneficiary shall notify the undersigned when payment of any Guaranteed
Obligation is due hereunder (and the amount so due), unless prevented from doing
so by applicable law, including any Bankruptcy Law; provided that any failure of
the Beneficiary to so notify the undersigned shall not affect the obligations of
the undersigned hereunder or under the Guaranee. Without limiting the generality
of the foregoing, the undersigned’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and

 



--------------------------------------------------------------------------------



 



would be owed by any Loan Party to the Beneficiary but for the fact that they
are unenforceable, rejected, rejectable or otherwise not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
Loan Party. In furtherance of the foregoing, the undersigned hereby agrees to
make payments of principal and interest in respect of the Term Loans to the
FRBNY Account set forth in the Amended and Restated Credit Agreement and each
payment of principal of the Term Loans shall be credited against and reduce on a
dollar-for-dollar basis the maximum amount of the Guarantors’ obligations under
the Guarantee. For the avoidance of doubt, any and all payments by the
undersigned under the Guarantee shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes as though such payment were
made pursuant to Section 2.12 of the Parent Facility and the undersigned were a
Borrower thereunder.
(b) The undersigned, and by its acceptance of this Guarantee Supplement, the
Beneficiary, hereby confirms that it is the intention of all such Persons that
this Guarantee Supplement, the Guarantee and the Guaranteed Obligations of the
undersigned hereunder and thereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law (as hereinafter defined), the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guarantee
Supplement, the Guarantee and the Guaranteed Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Beneficiary and the
undersigned hereby irrevocably agree that the obligations of the undersigned
under this Guarantee Supplement and the Guarantee at any time shall be limited
to the maximum amount as will result in the obligations of the undersigned under
this Guarantee Supplement and the Guarantee not constituting a fraudulent
transfer or conveyance under Bankruptcy Law or any comparable provision of
applicable law. [In the event that the direct or indirect assets of the
undersigned are insufficient to pay in full all claims made by the Beneficiary
in respect of the Guaranteed Obligations of the undersigned under this Guarantee
Supplement and the Guarantee, then the Beneficiary shall have no further claim
against the undersigned with respect to its Guaranteed Obligations for amounts
that exceed its direct or indirect assets at such time.]1 [The guarantees,
obligations, liabilities and undertakings granted by the undersigned under this
Guarantee Supplement and the Guarantee shall, for each relevant financial year,
be, in any and all cases, strictly limited to [90]% of the annual net margin
generated by the undersigned in connection with back-to-back leasing activities
between it and ILFC with respect to the lease of Pool Aircraft (as defined in
the Amended and Restated Credit Agreement).]2
 

1   To be included for entities organized under Irish law only.   2   To be
included for entities organized under French law only.

 



--------------------------------------------------------------------------------



 



(c) Subject to Section 7 of the Guarantee, the undersigned hereby
unconditionally and irrevocably agrees that in the event any payment shall be
required to be made to the Beneficiary under this Guarantee Supplement, the
Guarantee, or any other guarantee, the undersigned will contribute, to the
maximum extent permitted by applicable law, such amounts to each other Guarantor
and Existing Guarantor so as to maximize the aggregate amount paid to the
Beneficiary under or in respect of the Loan Documents.
(d) The undersigned hereby agrees that any Indebtedness owed by it to another
Loan Party shall be subordinated to the Guaranteed Obligations of the
undersigned and that any Indebtedness owed to it by another Loan Party shall be
subordinated to the Guaranteed Obligations of such other Loan Party.
Section 2. Guaranteed Obligations Under the Guarantee. The undersigned hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Guarantee to the same extent as each of the
other Guarantors thereunder. The undersigned further agrees, as of the date
first above written, that each reference in the Guarantee to an “Additional
Guarantor” or a “Guarantor” shall also mean and be a reference to the
undersigned, and each reference in any other Amendment Loan Document to a
“Guarantor” or a “Borrower Party” shall also mean and be a reference to the
undersigned.
Section 3. Counterparts. This Guarantee Supplement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Guarantee Supplement by facsimile transmission shall be as effective as delivery
of a manually signed counterpart of this Guarantee Supplement.
Section 4. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC. (a) This
Guarantee Supplement shall be construed in accordance with and governed by the
laws of the State of New York, except as otherwise required by mandatory
provisions of law and except to the extent that remedies provided by the laws of
any jurisdiction other than the State of New York are governed by the laws of
such jurisdiction.
(b) The undersigned hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York County, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Guarantee Supplement or the Guarantee, or for recognition or
enforcement of any judgment, and the undersigned hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted

 



--------------------------------------------------------------------------------



 



by law, in such Federal court. The undersigned agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guarantee Supplement shall affect any right that the Beneficiary
may otherwise have to bring any action or proceeding relating to this Guarantee
Supplement or the Guarantee or the other Amendment Loan Documents against the
undersigned or its respective properties in the courts of any jurisdiction.

 



--------------------------------------------------------------------------------



 



(c) THE UNDERSIGNED WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTEE SUPPLEMENT, ANY LOAN
DOCUMENT OR AMENDMENT LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE UNDERSIGNED (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTEE SUPPLEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION AND THE GUARANTEE.

            Very truly yours,

[NAME OF ADDITIONAL GUARANTOR]
      By:           Name:           Title:        

Accepted and agreed:

          THE FEDERAL RESERVE BANK OF NEW YORK    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT I
PROMISSORY NOTE

      $1,700,000,000   October 15, 2009

     FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby jointly and
severally promise to pay to AIG Funding, Inc. (the “Lender”), in accordance with
the provisions of the Amended and Restated Credit Agreement (as hereinafter
defined), the aggregate unpaid principal amount of the Loan made by the Lender
to International Lease Finance Corporation, a California corporation (the
“Parent Borrower”), under that certain Amended and Restated Credit Agreement,
dated as of October 13, 2009 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Amended and Restated
Credit Agreement”; the terms defined therein being used herein as therein
defined), among the Parent Borrower, States Aircraft, Inc., a California
corporation, Shrewsbury Aircraft Leasing Limited, a private limited liability
company incorporated under the laws of Ireland, the Designated Borrowers from
time to time party thereto, Top Aircraft, Inc., a California corporation, ILFC
Ireland Limited, a private limited liability company incorporated under the laws
of Ireland, ILFC France S.a.r.l., a société à responsabilité limitée organized
under the laws of France, ILFC Labuan Ltd., a Labuan private limited liability
company incorporated under the Offshore Companies Act 1990 of Malaysia, the
Intermediate Lessees from time to time party thereto, the Lender party thereto
and Wells Fargo Bank Northwest, National Association, as Security Trustee.
     The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of this Note from the date of this Note until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Amended and Restated Credit Agreement. All payments of principal and
interest shall be made to the FRBNY Account in Dollars in immediately available
funds, pursuant to the terms of the Amended and Restated Credit Agreement. If
there shall exist an Event of Default, then as and to the extent provided in the
Amended and Restated Credit Agreement, all outstanding Obligations shall
thereafter, for so long as such Event of Default shall exist, bear interest at a
fluctuating interest rate per annum at all times equal to the rate specified in
Section 2.04(b) of the Amended and Restated Credit Agreement to the fullest
extent permitted by applicable laws.
     This Note is the Note referred to in the Amended and Restated Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Note is also
entitled to the benefits of the guaranties provided in the Amended and Restated
Credit Agreement and is secured by the Collateral as provided in the Loan
Documents. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Amended and Restated Credit Agreement, all amounts then
remaining unpaid on this Note shall in certain circumstances become, or may be
declared to be, immediately due and payable, all as provided in the Amended and
Restated Credit Agreement. The Loan made by the Lender shall be evidenced by a
loan account or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and

 



--------------------------------------------------------------------------------



 



endorse thereon the date, amount and maturity of the Loan and payments with
respect thereto.
     In the event that the direct or indirect assets of any Borrower organized
under the laws of Ireland are insufficient to pay in full all claims made by the
Lender in respect of the Obligations of such Borrower, then the Lender shall
have no further claim against such Borrower with respect to its Obligations for
amounts that exceed its direct or indirect assets at such time.
     Each Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
[Remainder of page intentionally blank]

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

            INTERNATIONAL LEASE FINANCE     CORPORATION
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            STATES AIRCRAFT, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

              SIGNED SEALED AND DELIVERED
by SHREWSBURY AIRCRAFT
LEASING LIMITED by its duly
appointed attorney in the presence of:   SHREWSBURY AIRCRAFT LEASING LIMITED
 
      By:    
 
           
By:
          Name:
 
           
Name:
          Title:
Address:
           
Occupation:
           

 



--------------------------------------------------------------------------------



 



EXHIBIT J
CERTIFICATE FOR PURPOSES OF EXEMPTION FROM IRISH WITHHOLDING TAX
[Name of Lender Party]
[Address of Lender Party]
[Shrewsbury Aircraft Leasing Limited]
[Address]

     
Fax no:
Attention:
  [     ]
The Directors

[Date]
Re: [Amended and Restated Credit Agreement dated 13 October 2009 between
International Lease Finance Corporation as Parent Borrower, States Aircraft,
Inc. as US Subsidiary Borrower, Shrewsbury Aircraft Leasing Limited as Irish
Subsidiary Borrower, Top Aircraft Limited as Guarantor, ILFC Ireland Limited,
ILFC France S.a.r.l. and ILFC Labuan Ltd. as Intermediate Lessees, AIG Funding,
Inc. as Lender and Wells Fargo Bank Northwest, National Association as Security
Trustee] (the Credit Agreement)
Dear Sirs,
We confirm that we are entitled to all payments of principal and interest paid
to us under the Credit Agreement as defined above and that we are a Qualifying
Lender as defined in the Credit Agreement. We further confirm that we fall
within paragraph [      ] of the definition of Qualifying Lender in the Credit
Agreement. We will promptly inform the Irish Subsidiary Borrower in writing, in
the event we cease to be a Qualifying Lender or in the event there is a change
as to which paragraph of the definition of Qualifying Lender we satisfy. We
further confirm that we will provide evidence of such residence (such as a
certificate from the relevant tax authority), should this be requested by the
Irish Subsidiary Borrower.
Yours faithfully
For and on behalf
[NAME OF LENDER PARTY]





--------------------------------------------------------------------------------



 



EXHIBIT K
SHARE CHARGE
between
TOP AIRCRAFT, INC.
as Chargor
and
WELL FARGO BANK NORTHWEST, NATIONAL ASSOCIATION
as the First Lien Security Trustee, the Second Lien Security Trustee,
the Third Lien Security Trustee and the Fourth Lien Security Trustee
in respect of shares of
Shrewsbury Aircraft Leasing Limited
A & L GOODBODY

1



--------------------------------------------------------------------------------



 



THIS SHARE CHARGE is made on ,           2009
BETWEEN

  (1)   TOP AIRCRAFT, INC., a company incorporated under the laws of California
(the Chargor); and     (2)   WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a
national banking association not in its individual capacity but solely as the
First Lien Security Trustee under the Mortgage (as defined below), the Second
Lien Security Trustee under the Mortgage, the Third Lien Security Trustee under
the Mortgage and the Fourth Lien Security Trustee under the Mortgage (each a
“Security Trustee” and together, the “Security Trustees”,.

WHEREAS:

A.   By a credit agreement among International Lease Finance Corporation (ILFC)
as Parent Borrower, States Aircraft, Inc. as US Subsidiary Borrower, the Company
(as defined below) as Irish Subsidiary Borrower and certain other borrowers
party thereto as co-borrowers, the Chargor as Guarantor, ILFC Ireland Limited,
ILFC France S.a r.l. and ILFC Labuan Ltd. as Initial Intermediate Lessees, AIG
Funding, Inc. as lender (the Lender) and the Second Lien Security Trustee dated
as of October 13, 2009 (the US$2bn Credit Agreement), the Lenders have agreed to
make available certain facilities to the Borrowers.   B.   By an amended and
restated credit agreement (the US$1.7bn  Amended and Restated Credit Agreement)
between the Borrowers, Top Aircraft, Inc. as a Guarantor, the Intermediate
Lessees, the Lender. as lender and Wells Fargo Bank Northwest, National
Association as security trustee, which amends and restates the terms and
conditions of  the demand note agreement dated as of 9 March, 2009 between ILFC
and the Lender and the Demand Note Agreement dated as of 26 March, 2009 between
ILFC and the Lender  in an aggregate amount of US$1,700,000,000 (collectively,
the Existing Loans),  the Existing Loans were made by the Lender.   C.   By the
Mortgage, the Chargor, the Company and the other Grantors have agreed to grant
certain security to the Security Trustees.   D.   Pursuant to the terms of the
Credit Agreements (as defined below), the Chargor has agreed to grant this
charge over the shares in the Company.   E.   The terms and conditions of this
Charge are acceptable to the Security Trustees.

NOW THIS CHARGE WITNESSETH as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1.   In this Charge (including the
Recitals), words and expressions defined in the Mortgage shall (unless otherwise
defined herein or the context requires otherwise) have the same meaning herein
and the following words and expressions shall have the following meanings,
except where the context otherwise requires:       this Charge means this share
charge;       Company means Shrewsbury Aircraft Leasing Limited (registered
number 475896), a company incorporated in Ireland having its registered office
at 30 North Wall Quay, Dublin 1;       Charged Property means:

  (1)   all the issued shares in the capital of the Company as described in
Schedule A and all other shares and share warrants in the capital of the Company
from time to time legally or beneficially owned by the Chargor during the
Security Period (together the Charged Shares); and     (2)   including in each
case all proceeds of sale thereof and all dividends, interest or other
distributions hereafter declared, made, paid or payable in respect of the same
and all allotments, accretions, offers, rights, benefits and advantages
whatsoever at any time accruing, offered or arising in respect of or incidental
to the same and all stocks, shares, rights, money or property accruing thereto
or offered at any time by way of conversion, redemption, bonus, preference,



2



--------------------------------------------------------------------------------



 



    option, substitution, capital redemption or otherwise in respect thereof;

    Charged Shares has the meaning assigned thereto in the definition of Charged
Property;       Credit Agreements means collectively, the US$2bn Credit
Agreement and the US$1.7bn Amended and Restated Credit Agreement;       Event of
Default means any Event of Default as defined in the Credit Agreements;      
Mortgage means the aircraft mortgage and security agreement dated as of [ ]
October 2009 between International Finance Lease Corporation, Top Aircraft,
Inc., the Company, States Aircraft, Inc., the Initial Intermediate Lessees, the
additional grantors from time to time thereunder, Wells Fargo Bank Northwest,
National Association as the First Lien Security Trustee, Wells Fargo Bank
Northwest, National Association as the Second Lien Security Trustee, Wells Fargo
Bank Northwest, National Association as the Third Lien Security Trustee and
Wells Fargo Bank Northwest, National Association as the Fourth Lien Security
Trustee (as amended, restated, supplemented or otherwise modified from time to
time);       Parties mean the parties to this Charge;       Receiver means a
receiver (whether appointed pursuant to this Charge, pursuant to any statute, by
a court or otherwise) of the Charged Property or any part of it;       Secured
Obligations has the meaning given to it in the Mortgage;       Security Period
means the period commencing on the date of execution of this Charge and
terminating upon the date on which the Secured Obligations have been
unconditionally and irrevocably paid and discharged in full; and       Senior
Security Trustee means (a) from the date hereof until payment in full in cash of
the First Lien Secured Obligations, the First Lien Security Trustee, (b) after
such payment in full in cash of the First Lien Secured Obligations and until
payment in full in cash of the Second Lien Secured Obligations then outstanding,
the Second Lien Security Trustee, (c) after such payment in full in cash of the
First Lien Secured Obligations and the Second Lien Secured Obligations and until
payment in full in cash of the Third Lien Secured Obligations then outstanding,
the Third Lien Security Trustee and (d) after such payment in full in cash of
the First Lien Secured Obligations, the Second Lien Secured Obligations and the
Third Lien Secured Obligations then outstanding, the Fourth Lien Security
Trustee.

1.2.   In this Charge:

  1.2.1.   words and phrases the definition of which is contained in or referred
to section 2 of the Companies Act, 1963 are to be construed as having the
meaning attributed to them therein;     1.2.2.   references to statutory
provisions shall be construed as references to those provisions as amended or
re-enacted or as their application is modified by other provisions from time to
time and shall include references to any provisions of which they are
reenactments (whether with or without modification);     1.2.3.   references to
clauses, recitals and schedules are references to clauses hereof, recitals
hereof and schedules hereto; references to sub-clauses or paragraphs are, unless
otherwise stated, references to sub-clauses of the clause or paragraphs of the
schedule in which the reference appears;     1.2.4.   references to the singular
shall include the plural and vice versa and references to the masculine shall
include the feminine or neuter and vice versa;     1.2.5.   references to
persons shall include natural persons, firms, partnerships, companies,
corporations, associations, organisations, governments, states, foundations,
trusts, bodies of persons whether incorporated or unincorporated (in each case
whether or not having a separate legal personality);     1.2.6.   references to
assets include property, rights and assets of every description;     1.2.7.  
references to any document are to be construed as references to such document as
amended, varied, assigned, novated, restated or supplemented from time to time;
    1.2.8.   references to any person shall be construed so as to include that
person’s successors, assigns and

3



--------------------------------------------------------------------------------



 



      transferees;     1.2.9.   any reference to a legal term for any action,
remedy, method of judicial proceeding, legal document, legal status, court,
official or any legal concept or thing is, in respect of any jurisdiction other
than Ireland, shall be deemed to include a reference to what mostly nearly
approximates in that jurisdiction to the Irish legal term;     1.2.10.   the
headings are inserted for convenience only and are not to affect the
construction of this Charge; and     1.2.11.   any phrase introduced by the
terms “including”, “include”, “in particular” or any similar expression is to be
construed as illustrative and shall not limit the sense of the words proceeding
those terms.

2.   COVENANT TO PAY AND PERFORM   2.1.   The Chargor hereby covenants and
undertakes with the Security Trustees that it shall pay and discharge the
Secured Obligations as and when they become due to be paid or discharged as and
to the extent provided in the Credit Agreements, this Charge or any other
Transaction Document.   2.2.   The Chargor shall pay interest on any delinquent
sum (before and after any judgment) from the date of demand until the date of
payment calculated on a daily basis in accordance with the provisions of the
Credit Agreements.   2.3.   Any payment made by the Chargor under this Charge
shall be made free and clear of and without any deduction for or on account of
any set-off or counterclaim.   3.   SECURITY   3.1.   First Lien:       As a
continuing security for the payment and performance of the First Lien Secured
Obligations, the Chargor as legal and beneficial owner hereby charges to the
First Lien Security Trustee (as trustee for the First Lien Secured Parties), by
way of a first fixed charge, all of its right, title and interest in and to the
Charged Property.   3.2.   Second Lien:       As a continuing security for the
payment and performance of the Second Lien Secured Obligations, the Chargor as
legal and beneficial owner hereby charges to the Second Lien Security Trustee
(as trustee for the Second Lien Secured Parties), by way of a second fixed
charge, all of its right, title and interest in and to the Charged Property;
provided always that the security created by this clause 3.2 shall rank
immediately behind the security created by clause 3.1 but shall take priority
over, and rank ahead of, the security created by clauses 3.3 and 3.4.   3.3.  
Third Lien:       As a continuing security for the payment and performance of
the Third Lien Secured Obligations, the Chargor as legal and beneficial owner
hereby charges to the Third Lien Security Trustee (as trustee for the Third Lien
Secured Parties), by way of a third fixed charge, all of its right, title and
interest in and to the Charged Property; provided always that the security
created by this clause 3.3 shall rank immediately behind the security created by
clauses 3.1 and 3.2 but shall take priority over, and rank ahead of, the
security created by clause 3.4.   3.4.   Fourth Lien:       As a continuing
security for the payment and performance of the Fourth Lien Secured Obligations,
the Chargor as legal and beneficial owner hereby charges to the Fourth Lien
Security Trustee (as trustee for the Fourth Lien Secured Parties), by way of a
fourth fixed charge, all of its right, title and interest in and to the Charged
Property; provided always that the security created by this clause 3.4 shall
rank immediately behind the security created by clauses 3.1, 3.2 and 3.3.   3.5.
  The Chargor hereby agrees to deliver to the First Lien Security Trustee, on
the date of execution of this Charge:

  3.5.1.   an undated stock transfer form (executed in blank by or on behalf of
the Chargor) in respect of all the Charged Shares;

4



--------------------------------------------------------------------------------



 



  3.5.2.   all share certificates, warrants and other documents of title
representing the Charged Shares together with a certified copy of the up to date
register of members of the Company;     3.5.3.   an undated irrevocable proxy in
respect of the Charged Shares executed by the Chargor, in the for set out in
Schedule C to this Charge;     3.5.4.   an irrevocable appointment signed by the
Chargor in respect of the Charged Shares, in the form set out in Schedule D to
this Charge; and     3.5.5.   executed but undated letters of resignation and
release from each of the directors, alternate directors and secretary of the
Company appointed by the Chargor in the forms set out in Schedule B to this
Charge.

    The First Lien Security Trustee acknowledges and agrees that if at any time
the First Lien Secured Obligations have been unconditionally and irrevocably
paid and discharged in full it shall, unless otherwise required pursuant to this
Charge or the Mortgage or the Credit Agreements, or in accordance with the
Credit Agreements or the Mortgage deliver the documents referred to in this
clause 3.5 to the then Senior Security Trustee and thereafter during the
Security Period, such documents shall be held by the Senior Security Trustee.  
3.6.   The Chargor will procure that, for the duration of the Security Period,
there shall be (a) no increase or reduction in the authorised or issued share
capital of the Company, (b) no variation of the rights attaching to or conferred
by the Charged Property or any part of it, (c) no appointment of any further
director or officers of the company, and (d) no alteration to the constitutive
documents of the Company, in each case, without the prior consent in writing of
the Senior Security Trustee, but the foregoing shall not be interpreted as
requiring the Senior Security Trustee’s consent to further capital contribution
to the Company by the Chargor.   3.7.   The Chargor will deliver, or cause to be
delivered, to the Senior Security Trustee immediately upon (subject to clause
3.6) the issue of any further Charged Shares, the items listed in clauses 3.5.1
and 3.5.2 in respect of all such further Charged Shares.   3.8.   The Chargor
will deliver or cause to be delivered, to the Senior Security Trustee
immediately upon (subject to clause 3.6) the appointment of any further
director, alternate director or officer of the Company an undated, signed letter
of resignation from such further director, alternate director or officer in a
form acceptable to the Senior Security Trustee.   3.9.   The Chargor hereby
covenants that, except as otherwise provided in the Transaction Documents,
during the Security Period:

  3.9.1.   it will remain the legal and beneficial owner of the Charged
Property:     3.9.2.   it will not create or suffer the creation or existence of
any Liens (other than Permitted Liens) on or in respect of the whole of any part
of the Charged Property or any of its interest therein;     3.9.3.   it will not
sell, assign, transfer or otherwise dispose of any of its interest in the
Charged Property in any such case, without the prior consent in writing of the
Senior Security Trustee;     3.9.4.   it will not permit any person other than
the Senior Security Trustee (or such person as may be specified for this purpose
in writing by the Senior Security Trustee) to be registered as holder of the
Shares or any part thereof;     3.9.5.   it will duly and promptly pay all
calls, instalments or other payments which may be or become due in respect of
the Charged Shares as and when the same from time to time become due;     3.9.6.
  it will promptly give to the Security Trustees all material notices and other
documents received in respect of the Charged Shares;     3.9.7.   it will ensure
that the Charged Shares are, and at all times remain, free from any restriction
on transfer to the Security Trustees or any of them or any of their respective
nominee(s) or to any purchaser from any Security Trustee pursuant to the
exercise of any rights or remedies of the Security Trustees under or pursuant to
this Charge;     3.9.8.   it will notify the Security Trustees immediately upon
receipt of any notice issued under section 16(1) of the Companies Act, 1990 in
respect of all or any of the Charged Shares or upon becoming aware that any

5



--------------------------------------------------------------------------------



 



      such notice has been issued or that steps have been taken or are about to
be taken to obtain an order for the sale of all or any of the Charged Shares
under section 16(7) of the Companies Act 1990;

  3.9.9.   it will not claim any set-off or counterclaim against the Security
Trustees or any Secured Party;     3.9.10.   following the occurrence of an
Event of Default which is continuing, it will not claim or prove in competition
with the Security Trustees or any Secured Party in the bankruptcy or liquidation
of the Company or have the benefit of, or share in, any payment from or
composition with, the Company for any indebtedness of the Company provided that
if so directed by the Security Trustees (or any of them), it will prove for the
whole or any part of its claim in the liquidation or bankruptcy of the Company
on terms that the benefit of such proof and of all money received by it in
respect thereof shall be held on trust for the Security Trustees and applied in
or towards the discharge of the liabilities and obligations of the Chargor to
the Security Trustees under this Charge in such manner as the Senior Security
Trustee shall deem appropriate;     3.9.11.   it will not exercise its rights of
subrogation against the Company;     3.9.12.   following the occurrence of an
Event of Default which is continuing, it will take such action as the Senior
Security Trustees may, in its absolute discretion, direct in the event that it
becomes possible (whether under the terms of issue of the Charged Shares, a
reorganisation or otherwise) to convert or exchange the Charged Shares or have
them repaid or in the event that any offer to purchase is made in respect of the
Charged Shares or any proposal is made for varying or abrogating any rights
attaching to them; and     3.9.13.   it will not permit any of the Charged
Shares to be redeemed and repaid.

3.10.   The Chargor shall remain liable to perform all the obligations assumed
by it in relation to the Charged Property and the Security Trustees shall be
under no obligation of any kind whatsoever in respect thereof or be under any
liability whatsoever in the event of any failure by the Chargor to perform its
obligations in respect thereof.   3.11.   For the avoidance of doubt, the
Security Trustees shall not in any circumstances incur and liability whatsoever
in respect of any calls, instalments or otherwise in connection with the Charged
Property.   3.12.   Upon the Security Trustees being satisfied that the Secured
Obligations have been unconditionally and irrevocably paid and discharged in
full, or as otherwise provided in the Credit Agreements or the other Transaction
Documents, and following a written request therefor from the Chargor, the
Security Trustees will, subject to being indemnified to their reasonable
satisfaction for the costs and expenses incurred by the Security Trustees in
connection therewith, release the security constituted by this Charge.   4.  
REPRESENTATIONS AND WARRANTIES OF THE CHARGOR   4.1.   The Chargor hereby
represents and warrants to the Security Trustees and the Secured Parties that:

  4.1.1.   it is not in breach of any of its obligations under this Charge;    
4.1.2.   the Chargor is the sole legal and beneficial owner of all of the
Charged Property free from any Lien (other than any Permitted Lien) and any
options or rights of pre-emption;     4.1.3.   the Chargor has not sold or
otherwise disposed of or agreed to sell or otherwise dispose of or granted or
agreed to grant any option in respect of the Charged Property and will not do
any of the foregoing at any time during the Security Period;     4.1.4.   it is
not necessary that this Charge be filed, recorded or enrolled with any court or
other authority in Ireland or any other jurisdiction (except filing with the
Irish Companies Registration Office pursuant to Section 111 of the Companies Act
1963 and under the Uniform Commercial Code enacted in any jurisdiction;    
4.1.5.   the Charged Shares constitute all of the issued share capital of the
Company;     4.1.6.   the Charged Shares have been duly authorised, validly
issued and are fully paid or credited as fully paid, no calls have been made in
respect thereof and remain unpaid and no calls can be made in respect of such
Charged Shares in the future;

6



--------------------------------------------------------------------------------



 



  4.1.7.   the terms of the Charged Shares and of the constitutive documents of
the Company do not restrict or otherwise limit the Chargor’s right to transfer
or charge the Charged Shares and the directors of the Company cannot refuse to
register any transfer of the Charged Shares to the Security Trustee or any party
nominated by the Security Trustee;     4.1.8.   it will not be required to make
any deduction or withholding from any payment it may make under this Charge.

4.2.   The Chargor acknowledges that the Security Trustee has entered into this
Charge in reliance on the representations and warranties set out in Clause 4.1.
  5.   DEALINGS WITH CHARGED PROPERTY   5.1.   Unless and until the occurrence
of an Event of Default which is continuing:

  5.1.1.   subject always to Clause 3.6, the Chargor shall continue to be
entitled to exercise all voting and consensual powers pertaining to the Charged
Property or any part thereof for all purposes not inconsistent with the terms of
this Charge; and     5.1.2.   the Chargor shall be entitled to receive and
retain any cash dividends, but not other moneys or assets accruing on or in
respect of the Charged Property or any part thereof

    provided that the Chargor shall not exercise such voting rights in any
manner which, in the opinion of the Chargor, would, or would be reasonably
likely to, violate the Credit Agreements or the Mortgage.

5.2.   The Chargor shall pay when due all calls, installments or other payments
and shall discharge all other obligations, which may become due in respect of
any of the Charged Property and following the occurrence of an Event of Default
which is continuing, the Senior Security Trustee may if it thinks fit (but shall
not be obliged to) make such payments or discharge such obligations on behalf of
the Chargor. Any sums so paid by the Senior Security Trustee in respect thereof
shall be repayable on demand by the Chargor with interest thereon calculated in
accordance with clause 2.2 and pending such repayment shall constitute part of
the Secured Obligations.   5.3.   The Security Trustees shall not have any duty
to ensure that any dividends, interest or other moneys and assets receivable in
respect of the Charged Property are duly and punctually paid, received or
collected as and when the same become due and payable or to ensure that the
correct amounts (if any) are paid or received on or in respect of the Charged
Property or to ensure the taking up of any (or any offer of any) stocks, shares,
rights, moneys or other property paid, distributed, accruing or offered at any
time by way of redemption, bonus, rights, preference, or otherwise on or in
respect of, any of the Charged Property.   5.4.   The Chargor hereby authorises
the Senior Security Trustee to arrange at any time and from time to time (after
the occurrence of an Event of Default which is continuing) for the Charged
Property or any part thereof to be registered in the name of the Senior Security
Trustee (or its nominee) thereupon to be held, as so registered, subject to the
terms of this Charge.   6.   PRESERVATION OF SECURITY   6.1.   It is hereby
agreed and declared that:

  6.1.1.   the security created by this Charge shall be held by the Security
Trustees as a continuing security for the payment and discharge of the Secured
Obligations and the security so created shall not be satisfied by any
intermediate payment or satisfaction of any part of the Secured Obligations;    
6.1.2.   the security created by this Charge is in addition to and independent
of and shall not prejudice or merge with any other security (or any right of
set-off) which the Security Trustees (or any of them) may hold at any time for
the Secured Obligations or any of them;     6.1.3.   the Security Trustees shall
not be bound to seek to recover any amounts due from the Borrowers or any other
person, exercise any rights against a Borrower or any other person or enforce
any other security before enforcing the security created by this Charge;

7



--------------------------------------------------------------------------------



 



  6.1.4.   no delay or omission on the part of any Security Trustee in
exercising any right, power or remedy under this Charge shall impair such right,
power or remedy or be construed as a waiver thereof nor shall any single or
partial exercise of any such right, power or remedy preclude any further
exercise thereof or the exercise of any other right, power or remedy. The
rights, powers and remedies herein provided are cumulative and not exclusive of
any rights, powers and remedies provided by law and may be exercised from time
to time and as often as any Security Trustee may deem expedient; and     6.1.5.
  any waiver by any Security Trustee of any terms of this Charge shall only be
effective if given in writing and then only against such Security Trustee and
for the purpose and upon the terms for which it is given.

6.2.   Where any discharge is made in whole or in part or any arrangement is
made on the faith of any payment, security or other disposition which is avoided
or must be repaid on bankruptcy, liquidation, by virtue of Section 1001 of the
Taxes Consolidation Act 1997 or otherwise without limitation, this Charge shall
continue in force as if there had been no such discharge or arrangement. The
Security Trustees shall be entitled to concede or compromise in good faith any
claim that any such payment, security or other disposition is liable to
avoidance or repayment.   6.3.   Until the Secured Obligations have been
unconditionally and irrevocably satisfied and discharged in full to the
satisfaction of the Security Trustees or as otherwise provided in the Credit
Agreements or the Mortgage, the Senior Security Trustee may at any time keep in
a separate account or accounts (without liability to pay interest thereon) in
the name of the Security Trustees for as long as the Senior Security Trustee may
think fit, any moneys received recovered or realised under this Charge or under
any other guarantee, security or agreement relating in whole or in part to the
Secured Obligations without being under any intermediate obligation to apply the
same or any part thereof in or towards the discharge of such amount.   7.  
ENFORCEMENT OF SECURITY   7.1.   The security hereby constituted shall become
enforceable upon the occurrence of an Event of Default which is continuing.  
7.2.   At any time after the occurrence of an Event of Default which is
continuing, the rights conferred on the Senior Security Trustee under this
Charge or by law shall be immediately exercisable upon and at any time
thereafter and, without prejudice to the generality of the foregoing, the Senior
Security Trustee or any Receiver appointed hereunder without further notice to
the Chargor:

  7.2.1.   may solely and exclusively exercise all voting and/or consensual
powers pertaining to the Charged Property or any part thereof and may exercise
such powers in a such manner as the Senior Security Trustee may think fit;
and/or     7.2.2.   may complete any share transfer forms then held by the
Senior Security Trustee pursuant to this Charge in the name of the Senior
Security Trustee (or its nominee) and the Chargor shall do whatever the Senior
Security Trustee requires in order to procure the prompt registration of such
transfer and the prompt issue of a new certificate or certificates for the
relevant Charged Property in the name of the Senior Security Trustee; and/or    
7.2.3.   date any or all, as the Senior Security Trustee in its absolute
discretion may deem appropriate, of the letters of resignation of the Directors
and Secretary of the Company provided to the Security Trustee pursuant to clause
3.5.5, the proxy provided to the Senior Security Trustee pursuant to clause
3.5.3 and the appointment provided to the Senior Security Trustee pursuant to
clause 3.5.4 and sign, seal, execute, deliver, acknowledge, file and register
all such documents, instruments, agreements, certificates and any other document
(including, but not limited to, such letters of resignation) and do any and all
such other acts or things as the Senior Security Trustee may in its absolute
discretion deem necessary or desirable to remove any or all of the Directors
and/or Secretary from the office of director or, as the case may be, secretary
of the Company.     7.2.4.   may receive and retain all dividends, interest or
other moneys or assets accruing on or in respect of the Charged Property or any
part thereof, such dividends, interest or other moneys or assets to be held by
the Senior Security Trustee, as additional security charged under and subject to
the terms of this Charge and any such dividends, interest and other moneys or
assets received by the Chargor after such time shall be held in trust by the
Chargor for the Senior Security Trustee and paid or transferred to the Security
Trustee on demand; and/or     7.2.5.   may sell, transfer, grant options over or
otherwise dispose of the Charged Property or any part thereof at

8



--------------------------------------------------------------------------------



 



      such place and in such manner and at such price or prices as the Senior
Security Trustee may deem fit, and thereupon the Senior Security Trustee shall
have the right to deliver, assign and transfer in accordance therewith the
Charged Property so sold, transferred, granted options over or otherwise
disposed of.

7.3.   Sections 17 (Restriction on the Consolidation of Mortgages), 19 (Powers
of Mortgagee) and 20 (Exercise of the Power of Sale) of the Conveyancing and Law
of Property Act, 1881 shall not apply to this Charge or to any exercise by any
Security Trustee of its right to consolidate mortgages or its power of sale.  
7.4.   Upon any sale of the Charged Property or any part thereof by any Security
Trustee, the purchaser shall not be bound to see or enquire whether such
Security Trustee’s power of sale has become exercisable in the manner provided
in this Charge and for the purposes and benefit of such purchaser the sale shall
be deemed to be within the power of such Security Trustee, and the receipt of
such Security Trustee for the purchase money shall effectively discharge the
purchaser who shall not be concerned with the manner of application of the
proceeds of sale or be in any way answerable therefor.   7.5.   No Security
Trustee shall be obliged to make any enquiry as to the nature or sufficiency of
any payment received by it under this Charge or to make any claim or to take any
action to collect any moneys assigned by this Charge or to enforce any rights or
benefits assigned to it by this Charge or to which the it may at any time be
entitled hereunder.   7.6.   Neither the Security Trustees nor any of their
respective agents, managers, officers, employees, delegates and advisers shall
be liable for any claim, demand, liability, loss, damage, cost or expense
incurred or arising in connection with the exercise or purported exercise of any
rights, powers and discretions hereunder in the absence of gross negligence,
dishonesty or willful default.   7.7.   Receivers

  7.7.1.   at any time after the occurrence of an Event of Default, the Senior
Security Trustee may by a written instrument and without notice to any party
appoint a Receiver of the Charged Property or any part of it. A Receiver so
appointed shall be the agent of the Chargor and the Chargor shall be solely
responsible for his acts, defaults and remuneration but the Senior Security
Trustee will have power from time to time to fix the remuneration of any
Receiver and direct payment thereof out of the proceeds of the Charged Property.
The provisions of Section 24 of the Conveyancing and Law Property Act 1881
(Appointment, powers, remuneration and duties of receiver) as modified by this
Charge shall apply hereto with the exception of sub-section 24(6) and 24(8)
which shall not apply;     7.7.2.   the Senior Security Trustee may by
instrument in writing delegate to any such Receiver all or any of the rights,
powers and discretions vested in it by this Charge;     7.7.3.   in addition to
the powers conferred on the Security Trustees by this Charge, the Receiver
appointed pursuant to Clause 7.7.1 shall have in relation to the Charged
Property all the powers conferred by the Conveyancing and Law of Property Act,
1881 (as extended by this Charge) on a Receiver appointed under that Act;    
7.7.4.   the Security Trustees shall not be responsible for any negligence on
the part of a Receiver, provided that the Senior Security Trustee shall have
used bona fides in the appointment of such Receiver;     7.7.5.   neither the
Security Trustees nor any Receiver appointed under this Charge shall be liable
to account as mortgagee in possession in respect of any of the Charged Property
or be liable for any loss upon realisation or for any neglect or default of any
nature whatsoever (except to the extent that the same results from their or his
gross negligence or willful default in connection with any of the Charged
Property) for which a mortgagee in possession might as such be liable and all
costs, charges and expenses incurred by the Security Trustees or any Receiver
appointed hereunder (including the costs of any proceedings to enforce the
security) together with all Value Added Tax thereon shall be paid by the Chargor
on a solicitor and own client basis and shall form part of the Secured
Obligations and be charged on and paid out of the Charged Property; and    
7.7.6.   all amounts realized by the Security Trustee in connection with the
exercise of rights and remedies hereunder shall be applied by the Senior
Security Trustee as provided in section 3.02 (Priority of Payments) of the
Mortgage. To the extent relevant, the subordination arrangements set forth in
article VII of the Mortgage shall apply to this Charge.



9



--------------------------------------------------------------------------------



 



8.   FURTHER ASSURANCES   8.1.   The Chargor shall from time to time at its
expense, execute and deliver any and all such further instruments and documents
and take all such actions as the Senior Security Trustee in its reasonable
discretion may require for:

  8.1.1.   perfecting, protecting or ensuring the priority of the security
hereby created (or intended to be created);     8.1.2.   preserving or
protecting any of the rights of any Security Trustee under this Charge;    
8.1.3.   ensuring that the security constituted by this Charge and the covenants
and obligations of the Chargor under this Charge shall enure to the benefit of
any assignee of any Security Trustee;     8.1.4.   facilitating the
appropriation or realisation of the Charged Property or any part thereof; or    
8.1.5.   the exercise of any power, authority or discretion vested in any
Security Trustee under this Charge,

    in any such case, forthwith upon demand by the Senior Security Trustee and
at the expense of the Chargor.

9.   INDEMNITIES   9.1.   The Chargor will indemnify and save harmless each
Security Trustee and each of their respective agents or attorneys appointed
under or pursuant to this Charge from and against any and all expenses, claims,
liabilities, losses, taxes, costs, duties, fees and charges suffered, incurred
or made by such Security Trustee or such agent or attorney:

  9.1.1.   in the exercise or purported exercise of any rights, powers or
discretions vested in them pursuant to this Charge;     9.1.2.   in the
preservation or enforcement of such Security Trustee’s rights under this Charge
or the priority thereof; or     9.1.3.   on the release of any part of the
Charged Property from the security created by this Charge,

    as provided in the Mortgage and subject to the terms thereof.

9.2   If, under any applicable law or regulation, and whether pursuant to a
judgment being made or registered against the Chargor or the bankruptcy or
liquidation of the Chargor or for any other reason any payment under or in
connection with this Charge is made or fails to be satisfied in a currency (the
Payment Currency) other than the currency in which such payment is due under or
in connection with this Charge (the Contractual Currency), then to the extent
that the amount of such payment actually received by any Security Trustee when
converted into the Contractual Currency at the rate of exchange, falls short of
the amount due under or in connection with this Charge, the Chargor, as a
separate and independent obligation, shall indemnify and hold harmless such
Security Trustee against the amount of such shortfall. For the purposes of this
clause 9.2, rate of exchange means the rate at which such Security Trustee is
able on or about the date of such payment to purchase the Contractual Currency
with the Payment Currency and shall take into account any premium and other
costs of exchange with respect thereto.   10.   POWER OF ATTORNEY   10.1.   The
Chargor by way of security hereby irrevocably appoints and constitutes each
Security Trustee and any Receiver jointly and also severally the attorney or
attorneys of the Chargor on the Chargor’s behalf and in the name of the Chargor
or otherwise and to do all acts and to execute, seal or otherwise affect any
deed, assurance, agreement, instrument, document or act which the Chargor could
itself do in relation to the Charged Property or which may be required or which
may be deemed proper for any of the matters provided for in this Charge.   10.2.
  The power hereby conferred shall be a general power of attorney and the
Chargor hereby ratifies and confirms and agrees to ratify and confirm any
instrument, act or thing which any such attorney may execute or do. In relation
to the power referred to herein, the exercise by any Security Trustee of such
power shall be conclusive evidence of its right to exercise the same.

10



--------------------------------------------------------------------------------



 



10.3.   This power shall not become exercisable unless and until an Event of
Default has occurred and is continuing.   11.   EXPENSES   11.1.   The Chargor
shall pay to the Security Trustees within 10 Business Days of demand all costs,
fees and expenses (including, but not limited to, legal fees and expenses) and
taxes thereon incurred by the Security Trustees (or any Secured Party) or for
which any Security Trustee may become liable in connection with:

  11.1.1.   the negotiation, preparation and execution of this Charge;    
11.1.2.   the preserving or enforcing of, or attempting to preserve or enforce,
any of its rights under this Charge or the priority hereof;     11.1.3.   any
variation of, or amendment or supplement to, any of the terms of this Charge;
and /or     11.1.4.   any consent or waiver required from any Security Trustee
in relation to this Charge,     and in the case referred to in clauses 11.1.3
and 11.1.4 regardless of whether the same is actually implemented, completed or
granted, as the case may be.

11.2.   The Chargor shall pay promptly all stamp, documentary, registration and
other like duties and taxes to which this Charge may be subject or give rise and
shall indemnify the Security Trustees on demand against any and all liabilities
with respect to or resulting from any delay or omission on the part of the
Chargor to pay any such duties or taxes.   12.   ASSIGNMENTS   12.1.   This
Charge shall be binding upon and shall enure to the benefit of the Chargor and
the Security Trustees and each of their respective successors and (subject as
hereinafter provided) assigns and references in this Charge to any of them shall
be construed accordingly.   12.2.   The Chargor may not assign or transfer all
or any part of its rights and/or obligations under this Charge.   12.3.   Any
Security Trustee may assign or transfer all or any part of its rights or
obligations under this Charge as provided in the Mortgage. Each Security Trustee
will be entitled to disclose any information concerning the Chargor to any
proposed assignee or transferee. The relevant Security Trustee shall notify the
Chargor promptly following any such assignment or transfer.   12.4.   In the
event of assignment or transfer by any Security Trustee as permitted by clause
12.3, the Chargor shall at the request of such Security Trustee join in such
assignment or transfer so as to cause the full benefit of this Charge to be
passed to the relevant assignee or transferee,   13.   MISCELLANEOUS   13.1.  
Any Security Trustee, at any time and from time to time, may delegate by power
of attorney or in any other manner to any person or persons all or any of the
powers, authorities and discretions which are for the time being exercisable by
such Security Trustee under this Charge in relation to the Charged Property or
any part thereof. Any such delegation may be made upon such terms and be subject
to such regulations as such Security Trustee may think fit. Such Security
Trustee shall not be in any way liable or responsible to the Chargor for any
loss or damage arising from any act, default, omission or misconduct on the part
of any such delegate provided that such Security Trustee has acted reasonably in
selecting such delegate.   13.2.   If any of the clauses, conditions, covenants
or restrictions (the Provision) of this Charge or any deed or document emanating
from it shall be found to be void but would be valid if some part thereof were
deleted or modified, then the Provision shall apply with such deletion or
modification as may be necessary to make it valid and effective.   13.3.   This
Charge (together with any documents referred to herein) constitutes the whole
agreement between the Parties relating to its subject matter and no variations
hereof shall be effective unless made in writing and signed by each of the
Parties.

11



--------------------------------------------------------------------------------



 



13.4.   This Charge may be executed in counterparts each of which when executed
and delivered shall constitute an original but all such counterparts together
shall constitute one and the same instrument.   13.5.   A certificate of any
Security Trustee as to the amount of any Secured Obligation owed to it (whether
for itself or in a representative capacity) shall, in the absence of manifest
error, be conclusive evidence of the existence and amount of such Secured
Obligation.   13.6.   If the Senior Security Trustee causes or requires Charged
Property to be registered in the name of a nominee for the Senior Security
Trustee, any reference in this Charge to the Senior Security Trustee shall, if
the context so permits or requires, be construed as a reference to each of the
Senior Security Trustee and such nominee.   13.7.   The rights and remedies of
each Security Trustee under this Charge are cumulative and without prejudice and
in addition to any rights or remedies which such Security Trustee may have at
law or in equity. No exercise by any Security Trustee of any right or remedy
under this Charge or at law or in equity shall (save to the extent, if any,
provided expressly in this Charge, or at law or in equity) operate so as to
hinder or prevent the exercise by it of any other right or remedy. Each and
every right and remedy may be exercised from time to time as often and in such
order as may be deemed expedient by such Security Trustee.

14.   LIMIT OF LIABILITY       The provisions of section 9.13 (Limited Recourse)
of the Mortgage shall apply mutatis mutandis to this Charge as if written out in
full herein.   15.   LAW AND JURISDICTION   15.1.   This Charge, and any
non-contractual obligations arising out of or in connection with this Charge,
shall be governed and construed in accordance with Irish law.   15.2.   The
Chargor irrevocably agrees for the benefit of the Security Trustees that the
courts of Ireland shall have jurisdiction to hear and determine any suit, action
or proceeding, and to settle any disputes, whether relating to a contractual or
non-contractual obligation, which may arise out of or in connection with this
Charge and, for such purposes, irrevocably submits to the jurisdiction of such
courts.   15.3.   The Chargor irrevocably waives any objection which it might
now or hereafter have to the courts referred to in Clause 15.2 being nominated
as the forum to hear and determine any suit, action or proceeding, and to settle
any disputes, which may arise out of or in connection with this Charge and
agrees not to claim that any such court is not a convenient or appropriate forum
in each case whether on the grounds of venue or forum non convenient or any
similar grounds or otherwise.   15.4.   The submission to the jurisdiction of
the courts referred to in Clause 15.2 shall not (and shall not be construed so
as to) limit the right of any Security Trustee to take proceedings against the
Chargor in any other court of competent jurisdiction nor shall the taking of
proceedings in any one or more jurisdictions preclude the taking of proceedings
in any other jurisdiction, whether concurrently or not.   15.5.   To the extent
that the Chargor, or any of the property of the Chargor is or becomes entitled
at any time to any immunity on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding, from set-off or counterclaim, from the
jurisdiction of any competent court, from service of process, from attachment
prior to judgment, from attachment in aid of execution, or from execution prior
to judgment, or other legal process in any jurisdiction, the Chargor for itself,
and its property does hereby irrevocably and unconditionally waive, and agrees
not to plead or claim, any such immunity with respect to its or his, as the case
may be, obligations, liabilities or any other matter under or arising out of or
in connection with this Charge or the subject matter hereof or thereof.   16.  
SERVICE OF PROCESS AGENT       The Chargor hereby irrevocably appoints ILFC
Ireland Limited of 30 North Wall Quay, Dublin 1 as its Agent with full authority
to receive, accept and acknowledge, for itself and on its behalf, service of all
process issued out of or relating to any proceedings referred to in clause 15 in
the Courts of Ireland.

12



--------------------------------------------------------------------------------



 



Schedule A

              Number and     Company   Description of Shares   Registered Holder
Shrewsbury Aircraft Leasing Limited
  10 Ordinary Shares of US$1.00 each   Top Aircraft, Inc.

13



--------------------------------------------------------------------------------



 



SCHEDULE B
Part I

     
To:
  [               ]
 
  (the Security Trustee)

Date:                                          200[ ]
(Date of Deed)
Dear Sirs
Shrewsbury Aircraft Leasing Limited (the Company)
I hereby unconditionally and irrevocably authorise you to date the resignation
letter in respect of the Company deposited by me with you pursuant to the share
charge dated [ ], 200[ ] (the Charge) between TOP Aircraft, Inc. and yourselves,
as and when you become entitled to date and complete the same pursuant to the
terms of the Charge.
Yours faithfully,
[name]
[Director] / [Secretary]

14



--------------------------------------------------------------------------------



 



SCHEDULE B
PART II
Date                                        
The Board of Directors
Shrewsbury Aircraft Leasing Limited (the Company)
Dear Sirs,
Resignation of Directors/Secretary
[I]/[We] hereby tender [my]/[our] resignation as [Director]/[Secretary] of the
Company with effect from the date hereof .
[I]/[We] hereby confirm that we have no rights to compensation or claims against
the Company for loss of office or arrears of pay [(or, in the case of secretary,
fees)].
This letter shall be governed by and construed in accordance with Irish law.
Yours faithfully,
Signed, Sealed and Delivered
by [insert name of director/secretary]                               
                                                               
                                                       
in the presence of:

         
Witness Signature:
       
 
       
 
       
Witness Name:
       
 
         
Witness Address:
       
 
       
 
       
 
       
 
       
 
         
 
       

15



--------------------------------------------------------------------------------



 



Schedule C
Form of Proxy
We, TOP Aircraft, Inc., hereby irrevocably appoint Wells Fargo Bank Northwest,
National Association (as security trustee) as our proxy to vote at meetings of
the shareholders of Shrewsbury Aircraft Leasing Limited (the “Company”) in
respect of any existing or further shares in the Company which may have been or
may from time to time be issued to us and/or registered in our name. This proxy
is irrevocable by reason of being coupled with the interest of Wells Fargo Bank
Northwest, National Association (as security trustee) as chargee of the
aforesaid shares.
TOP Aircraft, Inc.
Dated:                                                             

16



--------------------------------------------------------------------------------



 



Schedule D
Form of Irrevocable Appointment
We, TOP Aircraft, Inc., hereby irrevocably appoint Wells Fargo Bank Northwest,
National Association (as security trustee) as our duly authorised representative
to sign resolutions in writing of Shrewsbury Aircraft Leasing Limited (the
“Company”) in respect of any existing or further shares in the Company which may
have been or may from time to time be issued to us and/or registered in our
name.
TOP Aircraft, Inc.
Dated:                                                             

17



--------------------------------------------------------------------------------



 



IN WITNESS whereof the parties hereto have caused this Charge to be duly
executed on the date first written.
SIGNED by                                                                
                                                                               
                                        
TOP AIRCRAFT, INC.
in the presence of:

         
Witness Signature:
       
Witness Name:
 
 
   
 
       
Witness Address:
       
 
       
 
       
 
       
 
       
 
       

SIGNED by                                                                
                                                               
                                                       
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION
(not in its individual capacity but solely as the First Lien Security Trustee,
the Second Lien Security Trustee, the Third Lien Security Trusteee and
the Fourth Lien Security Trustee)
in the presence of:

         
Witness Signature:
       
 
       
 
       
Witness Name:
 
 
   
 
       
 
       
Witness Address:
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

18



--------------------------------------------------------------------------------



 



ANNEX 1
PROHIBITED COUNTRIES
Burma/Myanmar
Cuba
Iran
North Korea
Syria
PROHIBITED COUNTRIES

 



--------------------------------------------------------------------------------



 



ANNEX 2
CORE LEASE PROVISIONS
1. Representations and Warranties, etc.
representations and warranties or a legal opinion or such other comfort
acceptable to the lessor as to, without limitation, the due execution of such
lease by the related lessee and the validity of such lessee’s obligations
thereunder, due authorization of such lease and procurement of relevant licenses
and permits in connection therewith, subject to customary exceptions consistent
with Leasing Company Practice;
2. Subleasing
permission to sublease only if the primary lessee thereunder remains obligated
to make payments on such primary lease, except with respect to the specific
classes of sublessees and under the specific conditions provided in such lease;
3. Permitted Encumbrances
provisions requiring the lessee not to create any Liens or other Adverse Claims
in respect of the Pool Aircraft (or related Aircraft Assets), except for
exceptions thereto consistent with Leasing Company Practice, including Liens or
Adverse Claims not affecting the use or operation of the Pool Aircraft arising
in the ordinary course of the lessee’s business;
4. No Right to Sell
the lease shall not permit a lessee to sell any aircraft except, with respect to
an aircraft the subject of a purchase option, pursuant to an agreement entered
into by such lessee prior to the exercise of such purchase option to sell or
otherwise transfer ownership of such aircraft upon the exercise of such purchase
option;
5. Events of Loss
provisions stipulating that the lease will terminate in the event of a “total
loss” of the relevant aircraft and payment of all amounts owing under the
related lease;
6. Return of Aircraft
provisions for redelivery of the relevant aircraft, including, if applicable,
replacement engines and parts, on expiry or termination of the lease (other than
any expiration or termination coincident with the purchase of the relevant
Aircraft pursuant to exercise of a purchase option by the relevant lessee or in
cases in which such lease provides for retention of the relevant Aircraft by the
lessee or for delivery to a third party), specifying the required return
condition and any obligation upon the lessee to remedy or compensate the lessor,
directly or indirectly, for any material deviations from such return condition,
in each case considering the other terms of the relevant lease and to the extent
consistent with Leasing Company Practice;
7. Termination Events
CORE LEASE PROVISIONS

 



--------------------------------------------------------------------------------



 



provisions setting forth the conditions under which the lessor may terminate a
lease and repossess the relevant Aircraft, at any time after the expiration of
any agreed grace period or remedy period, in each case consistent with Leasing
Company Practice;
8. Assignment
provisions prohibiting the assignment by the lessee of any benefits or
obligations under the lease to any Person, subject to exceptions consistent with
Leasing Company Practice;
9. Disclaimer of Conditions or Warranty
provisions acknowledging that when the lessee gives formal notice of acceptance
of the relevant Aircraft, it takes delivery of such Aircraft with no condition,
warranty or representation of any kind having been given by or on behalf of the
lessor in respect of such Aircraft, except as to matters expressly set forth in
the lease (including any related document);
10. Net Lease
provisions stating the lessee’s obligation to make rental payments (i) is
absolute and unconditional under any and all circumstances and regardless of
other events or similar provisions, except for a breach of the covenant of quiet
enjoyment by the lessor, its lenders and any other person acting by or through
the lessor, such exception to be provided to the lessee consistent with Leasing
Company Practice and (ii) is not subject to set-off or withholding and, if
subject to withholding, lessee is required to gross-up payments, subject to
exceptions provided to the Lessee consistent with Leasing Company Practice.
11. Insurance
provisions requiring the lessee to maintain such insurance as is required by
Section 2.19 of the Mortgage.
CORE LEASE PROVISIONS

 



--------------------------------------------------------------------------------



 



ANNEX 3
REGIONS
Africa
Angola, Benin, Botswana, Burkina Faso, Burundi, Cameroon, Cape Verde, Central
African Republic, Chad, Comoros, Democratic Republic of Congo, Republic of
Congo, Cote d’Ivoire, Djibouti, Equatorial Guinea, Eritrea, Ethiopia, Gabon,
Gambia, Ghana, Guinea, Guinea-Bissau, Kenya, Lesotho, Liberia, Madagascar,
Malawi, Mali, Mauritania, Mauritius, Mayotte (French), Mozambique, Namibia,
Niger, Nigeria, Rwanda, Sao Tome and Principe, Reunion (French), Senegal,
Seychelles, Sierra Leone, Somalia, Somaliland, South Africa, Swaziland,
Tanzania, Togo, Uganda, Western Sahara, Zambia and Zimbabwe.
Americas
Anguilla, Antigua & Barbuda, Argentina, Aruba, Ascension Island, Bahamas,
Barbados, Belize, Bermuda, Bolivia, Brazil, British Virgin Islands, Canada,
Cayman Island, Chile, Colombia, Costa Rica, Cuba, Dominica, Dominican Republic,
Ecuador, El Salvador, Falkland Islands, French Guiana, Greenland, Grenada,
Guadeloupe, Guatemala, Guyana, Haiti, Honduras, Jamaica, Martinique (French),
Mexico, Montserrat, Netherlands Antilles, Nicaragua, Panama, Paraguay, Peru,
Puerto Rico (USA), Saint Helena, Saint Pierre and Miquelon (French), Saint
Vincent & the Grenadines, St. Lucia, Suriname, Trinidad & Tobago, Tristan de
Cunha, Turks and Caicos Islands, United States, Uruguay, US Virgin Islands
(USA), and Venezuela
Asia/Pacific
Afghanistan, American Samoa, Australia, Bangladesh, Bhutan, Brunei Darussalam,
Cambodia, China, Christmas Island, Cocos Island, Cook Islands, Fiji, French
Polynesia, Guam (USA), Hong Kong, India, Indonesia, Japan, Kazakhstan, Kiribati,
Kyrgyz Republic, Laos, Macao, Malaysia, Maldives, Marshall Islands, Micronesia,
Mongolia, Nauru, Nepal, New Caledonia, New Zealand, Norfolk Island, North Korea,
Northern Mariana Islands, Palau, Papua New Guinea, Philippines, Samoa,
Singapore, Solomon Islands, South Korea, Sri Lanka, Taiwan, Tajikistan,
Thailand, Timor-Leste, Tonga, Turkmenistan, Tuvalu, Uzbekistan, Vanuatu, Vietnam
and Wallis & Futuna
REGIONS

 



--------------------------------------------------------------------------------



 



Europe
Aland Islands, Andorra, Armenia, Austria, Azerbaijan, Belarus, Belgium, Bosnia &
Herzegovina, Bulgaria, Channel Islands, Croatia, Cyprus, Czech Republic,
Denmark, Estonia, Faroe Islands, Finland, France, Georgia, Germany, Gibraltar,
Greece, Hungary, Iceland, Ireland, Isle of Man, Italy, Kosovo, Latvia,
Liechtenstein, Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco,
Montenegro, Nagorno-Karabakh, Netherlands, Northern Cyprus, Norway, Poland,
Portugal, Romania, Russia, San Marino, Slovakia, Slovenia, South Ossetia, Spain,
Svalbard (Finland), Sweden, Switzerland, Turkey, Ukraine, United Kingdom, and
Vatican City (Holy See)
Middle East
Algeria, Bahrain, Egypt, Iran, Iraq, Israel, Jordan , Kuwait, Lebanon, Libya,
Morocco, Oman, Pakistan, Qatar, Saudi Arabia, Sudan, Syria, Tunisia, United Arab
Emirates and Yemen.
REGIONS

 